WR-83,219-01
                                                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                                                         AUSTIN, TEXAS
                                                                                                                       Transmitted 4/29/2015 11:24:25 AM
                                                                                                                           Accepted 5/1/2015 8:22:18 AM
                                                            NO. _____________                                                             ABEL ACOSTA
                                                                                                                                                  CLERK

IN RE                                                                      §                                     IN THE
                                                                                                             RECEIVED
                                                                           §                          COURT OF CRIMINAL APPEALS
DOMINIQUE DONTAE LASKER,                                                   §                COURT OF CRIMINAL5/1/2015
                                                                                                                APPEALS
                                                                                                        ABEL ACOSTA, CLERK
                                                                           §
RELATOR                                                                    §                     FOR THE STATE OF TEXAS

                                         APPLICATION FOR LEAVE TO FILE
                                        PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUSTICES OF SAID COURT:

           NOW COMES DOMINIQUE DONTAE LASKER, Petitioner, by and through his

court-appointed counsel, and asks the Court to file the attached Petition for Writ of Mandamus

and would show the Court the following:

           This is an extraordinary case that requires the Court of Criminal Appeals to exercise

original jurisdiction because Petitioner has no adequate remedy at law. It involves ministerial

acts only, and the Petitioner has been unsuccessful in obtaining relief from the trial judge and

the First Court of Appeals.

                                                                                  Respectfully submitted,

                                                                                  SMITHER, MARTIN,
                                                                                  HENDERSON & BLAZEK, P.C.
                                                                                  1414 11th Street
                                                                                  Huntsville, Texas 77340
                                                                                  (936) 295-2624
                                                                                  (936) 294-9784 [Telecopier]




                                                                                  By /s/Frank Blazek
                                                                                     Frank Blazek
                                                                                     State Bar No. 02475500




APPLICATION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS                                                                        PAGE 1
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Application for Leave to File Petition for Writ of Mandamus.wpd
                                                                                  William F. Carter
                                                                                  State Bar No. 03932800
                                                                                  108 E. William J. Bryan Parkway
                                                                                  Bryan, Texas 77803-5334
                                                                                  (979) 779-0712
                                                                                  (979) 779-9243 [Telecopier]
                                                                                  wfcarter73@yahoo.com




                                                         Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Application
for Leave to File Petition for Writ of Mandamus has been forwarded to opposing counsel on this
the 29th day of April, 2014, by U.S. Mail, postage prepaid, addressed as follows:

           Elton Mathis
           Criminal District Attorney
           642 12th Street
           Hempstead, Texas 77445


                                                                                  /s/Frank Blazek
                                                                                  Frank Blazek




APPLICATION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS                                                            PAGE 2
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Application for Leave to File Petition for Writ of Mandamus.wpd
                      NO. _________

                   ____________________

                       IN THE
             COURT OF CRIMINAL APPEALS
                      FOR THE
                  STATE OF TEXAS

                   ____________________

        IN RE DOMINIQUE DONTAE LASKER, Relator

                   ____________________

           PETITION FOR WRIT OF MANDAMUS


                               Frank Blazek
                               State Bar No. 02475500
                               SMITHER, MARTIN,
                               HENDERSON & BLAZEK, P.C.
ORAL ARGUMENT REQUESTED        1414 11th Street
                               Huntsville, Texas 77340
                               (936) 295-2624
                               (936) 294-9784 [Telecopier]
                               frankblazek@smithermartin.com

                               William F. Carter
                               State Bar No. 03932800
                               108 E. William J. Bryan Parkway
                               Bryan, Texas 77803-5334
                               (979) 779-0712
                               (979) 779-9243 [Telecopier]
                               wfcarter73@yahoo.com

                               ATTORNEYS FOR RELATOR
                                         Identity of Parties and Counsel

           The following is a list of all parties and all counsel in this matter:

      Relator in this matter is DOMINIQUE DONTAE LASKER, and is
Defendant in the underlying cases described below. The attorneys representing
Relator are:

           Frank Blazek                                              William F. Carter
           SMITHER, MARTIN,                                          108 E. William J. Bryan Parkway
           HENDERSON & BLAZEK, P.C.                                  Bryan, Texas 77803-5334
           1414 11th Street
           Huntsville, Texas 77340

           Respondent in this matter is the Honorable Albert M. McCaig, Jr., Judge of

the 506th Judicial District Court of Waller County, Texas.

           The real party in interest in this case is THE STATE OF TEXAS

represented by counsel as indicated:

           Elton R. Mathis
           Criminal District Attorney
           Waller County
           645 12th Street
           Hempstead, Texas 77445




PETITION FOR WRIT OF MANDAMUS                                                                     PAGE ii
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                                      Table of Contents


Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement of Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Statement of Issue Presented. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Argument and Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Certification. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Appendix . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




PETITION FOR WRIT OF MANDAMUS                                                                                PAGE iii
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                                    Index of Authorities

Alabama v. Bozeman, 533 U.S. 146, 121 S. Ct. 2079 (2001). . . . . . . . . . . . . . 10

Bryant v. State, 819 S.W.2d 927 (Tex. App.–Houston [14th Dist.] 1991,
pet. ref'd). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Burton v. State, 805 S.W.2d 564 (Tex. App.–Dallas 1991, pet. ref'd). . . . . . . . 7

Culer v. Adams, 449 U.S. 433, 101 S. Ct. 703, 66 L. Ed. 2d 641 (1981). . . . . 1

Engle v. Coker, 820 S.W.2d 247 (Tex. App.–Beaumont 1991). . . . . . . . . . . 3, 9

Fex v. Michigan, 507 U.S. 43, 113 S. Ct. 1085 (1993).. . . . . . . . . . . . . . . . . . . 8

Huff v. State, No. 04–13–00891–CR, 2015 Tex. App. LEXIS 3401
(Tex. App.–San Antonio, April 8, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

In re Dacus, 337 S.W.3d 501 (Tex. App.–Ft. Worth 2011). . . . . . . . . . . . . . . 6

Lara v. State, 909 S.W.2d 615 (Tex. App.–Fort Worth 1995, pet. ref'd). . . . . 7

Rowe v. State, Nos. 01–97–00677–CR & 01–97–00678–CR,
1999 Tex. App. LEXIS 4922, 1999 WL 442139, (Tex. App.–Houston
[1st Dist.] July 1, 1999, pet. ref'd). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Snyder v. State, No. 08-04-00246-CR, 2005 Tex. App. LEXIS 7750,
2005 WL 2313676 (Tex. App.–El Paso Sept. 22, 2005, no pet.).. . . . . . . . . . 7

State v. Powell, 971 S.W.2d 577 (Tex. App.–Dallas 1998, no pet.).. . . . . . . . . 7

United States v. Mauro, 436 U.S. 340. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Walker v. State, 201 S.W.3d 841. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7




PETITION FOR WRIT OF MANDAMUS                                                                                PAGE iv
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
Texas Constitution:

Tex. Const. Art. V Sec. 5(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Statutes:

Tex. C. Crim. P. Art. 4.04.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Tex. C. Crim. P. Art. 51.14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1-9

Tex. C. Crim. P. Art. 51.14 Art. IX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Tex. C. Crim. P. Art. 51.14, Art. III. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Tex. C. Crim. P. Art. 51.14, Art. III(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Tex. C. Crim. P. Art. 51.14, Art. V(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Rules:

Tex. R. App. P. 52. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




PETITION FOR WRIT OF MANDAMUS                                                                          PAGE v
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                                  Statement of the Case

           1.         The underlying suit arises out of Cause Numbers 11–01–13703,

11–01–13704 and 11–01–13705, entitled “THE STATE OF TEXAS v.

DOMINIQUE DONTAE LASKER" in the 506th Judicial District Court of Waller

County, Texas.

           2.         Respondent is ALBERT M. McCAIG, JR., Judge of the 506th Judicial

District Court of Waller County, Texas.

           3.         Relator/Defendant, Dominique Dontae Lasker, is entitled to relief, a

dismissal of charges, pursuant to the provisions of the Interstate Agreement on

Detainers. Tex. C. Crim. P. Art. 51.14 (IADA). On March 11, 2014, and July 15,

2014, the trial court entered orders denying Defendant's motions seeking relief

under the IADA. Appendix I, pp. 147, 157; Appendix II, pp. 149, 154; Appendix

III, pp. 149, 154.

           The IADA is a congressionally-sanctioned compact between the United

States and the states, see Culer v. Adams, 449 U.S. 433, 442, 101 S. Ct. 703,

66 L. Ed. 2d 641 (1981).

           The action of Respondent, the Honorable Albert M. McCaig, Jr., the

Presiding Judge of the 506th Judicial District Court of Waller County, Texas,

being complained of is the issuance of Orders denying Defendant's Motion to


PETITION FOR WRIT OF MANDAMUS                                                       PAGE 1
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
Dismiss and Motion to Dismiss for Violation of the Interstate Agreement on

Detainers that does not comport with the mandate of the IADA.                       Relator,

DOMINIQUE DONTAE LASKER, seeks an extraordinary Writ of Mandamus

from this Honorable Court to compel Respondent to vacate the Orders denying

Defendant's Motion to Dismiss and Motion to Dismiss for Violation of the

Interstate Agreement on Detainers and ordering Respondent to dismiss the

indictment filed against Relator.

           4.         A petition requesting the same relief was filed in the Court of Appeals

for the First Judicial District on July 25, 2014, in Cause Numbers

01–14–00630–CR, 01–14–00631–CR and 01–14–00632–CR. A Memorandum

Opinion was issued on January 27, 2015, denying the petition for writ of

mandamus. The justices who participated in the decision were Justices Jennings,

Massengale and Lloyd. Appendix VIII. Relator’s motion for reconsideration en

banc was denied on March 31, 2015. Appendix IX.

                                               Statement of Jurisdiction

           The Texas Court of Criminal Appeals has jurisdiction to hear this Original

Proceeding and to grant the relief requested under Article V, Section 5(c), of the

Texas Constitution; Art. 4.04 Texas Code of Criminal Procedure; and Texas Rule

of Appellate Procedure 52.


PETITION FOR WRIT OF MANDAMUS                                                          PAGE 2
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
           The Respondent was acting in an official capacity as the Presiding Judge for

the 506th Judicial District Court of Waller County, Texas, when the actions

complained of occurred. The Relator has no right of appeal from the actions of

Respondent, and no other adequate remedy at law is available. The actions sought

to be compelled of Respondent are ministerial rather than discretionary in nature.

                                           Statement of Issue Presented

           THE TRIAL COURT ERRED IN DENYING DEFENDANT'S
           MOTION TO DISMISS THE INDICTMENT ALTHOUGH
           DEFENDANT WAS NOT TAKEN TO TRIAL WITHIN THE 180
           DAYS FROM THE DATE HIS REQUEST FOR SPEEDY
           DISPOSITION OF HIS DETAINER WAS RECEIVED OR WITHIN
           THE120 DAYS FROM HIS ARRIVAL TO WALLER COUNTY IN
           VIOLATION OF THE MANDATE OF ENGLE V. COKER, 820
S.W.2d 247 (TEX. APP.–BEAUMONT 1991) AND THE
           INTERSTATE AGREEMENT ON DETAINERS ACT, TEX. C.
           CRIM. P. ART. 51.14.

                                                     Statement of Facts

           On January 27, 2011, Relator was indicted for the offense of murder of

Stanley Ray Jackson in Cause Number 11-01-13704. Appendix II, p. 2. On

January 27, 2011, Relator was indicted for the offense of murder of Janella

Edwards in Cause Number 11-01-13705. Appendix III, p. 2. On January 27,

2011, Relator was indicted for the offense of capital murders of Stanley Ray

Jackson and Janella Edwards in Cause Number 11-01-13703. Appendix I, p. 2.

At that time Relator was in federal custody on federal back robbery charges

PETITION FOR WRIT OF MANDAMUS                                                    PAGE 3
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
unrelated to the capital murder and murder charges. See the stipulation of the

parties. Appendix VII-5, p. 34.

           On December 16, 2011, Relator was sentenced to the federal prison for one

hundred and twenty-one months. Appendix VII-5, p. 33. While he was in the

federal prison serving that sentence Waller County placed a detainer on him for

the three indictments.                      See the statement of the prosecutor. Appendix VII-5,

p. 7. While serving that sentence and while the Waller County detainers were

placed on him, Relator made two requests for speedy disposition of the detainers.

Appendix I, pp. 6 & 18; Appendix II, pp. 6 and 18; Appendix III, pp. 6 and 18.

           Relator submitted his first request for speedy disposition under the

Interstate Agreement on Detainers (IADA) in July of 2012. Appendix VII-5,

p. 18. It was received by the District Clerk of Waller County on July 16, 2012.

It was received by the District Attorney on July 19, 2012. Appendix I, p. 170;

Appendix II, p. 167; Appendix III, p. 167.

           Relator submitted his second request for speedy disposition under the IADA

in 2013. The second request was received by the District Clerk and the District

Attorney on February 8, 2013. The second request was mailed by certified mail.

Appendix VII-5, p. 19.




PETITION FOR WRIT OF MANDAMUS                                                             PAGE 4
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
           Pursuant to the IADA the State of Texas requested that the federal

government enter into an agreement allowing Texas to have temporary custody

of Relator. Texas obtained such temporary custody of Relator on May 24, 2013.

Appendix VII-5, p. 21.

           Pursuant to the IADA, Article III, the State is required to bring the case to

trial within 180 days of Relator’s request. If Relator’s first request was sufficient,

then the 180-day time period expired on January 14, 2013. If for any reason that

request is deemed flawed, and if his second request is sufficient, then the time

period expired on or before August 7, 2013. The record will show that this case

was not brought to trial nor was any continuance granted prior to August 7, 2013.

Pursuant to Art. V(c) of the IADA, Relator is entitled to have all three indictments

dismissed with prejudice.

             On September 9, 2013, in open court the State’s motion for continuance

was granted until February 24, 2014, over the objections of Relator that such

order violated the IADA. Appendix VII-3, pp. 30-31. The continuance was

granted without good cause.

           On March 11, 2014, the trial court denied Defendant’s motions to dismiss,

signing the written order in Cause Number 11–01–13703 on that date

(Appendix I, p. 147) and signing the orders in Cause Numbers 11–01–13704 and


PETITION FOR WRIT OF MANDAMUS                                                     PAGE 5
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
11–01–13705 on July 2, 2014. Appendix II, p. 149; Appendix III, p. 149. On

July 15, 2014, the trial court denied Defendant’s Motions to Dismiss for Violation

of the Interstate Agreement on Detainers. Appendix I, p. 157; Appendix II:,

p. 154; Appendix III, p. 154. From these Orders Relator files this Petition for

Writ of Mandamus.

                                              Argument and Authorities

           A prisoner who is transferred pursuant to the IADA is entitled to be tried

within 180 days of the receipt of his demand for speedy disposition. Tex. C.

Crim. P. Art. 51.14, Art. III(a) and Art. V(c). Mandamus relief should be granted

when a trial court fails to grant a dismissal with prejudice despite a violation of the

IADA. In re Dacus, 337 S.W.3d 501, (Tex. App.–Ft. Worth 2011).

           In this case the Court and the prosecutor received two requests demanding

speedy disposition of the charges pending in Waller County, Texas. At the time

those requests were made Relator was an inmate in the federal penitentiary while

Waller County had lodged a detainer on him for these charges. The first request

was sent by the Relator directly to the Court and to the prosecutor. The second

request was submitted by the Relator to the warden, who sent the requests to the

Court and the prosecutor by certified mail.




PETITION FOR WRIT OF MANDAMUS                                                    PAGE 6
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
           The State contended to the trial court that both sets of requests were fatally

defective and did not invoke the IADA. With regard to the first request the State

complains that the request was not submitted to the warden and mailed to the

Court and the prosecutor by certified mail. Appendix VII-5, pp. 8-9. Some Texas

courts have held that it is not required that the IADA request go through the

warden, but that the inmate may himself make the demand for speedy disposition

directly         to the            Court and the                     prosecuting attorney. Huff   v.   State,

No. 04–13–00891–CR, 2015 Tex. App. LEXIS 3401 (Tex. App.–San Antonio,

April 8, 2015), at *24, citing Walker v. State, 201 S.W.3d 841 at 846; Snyder v.

State, No. 08-04-00246-CR, 2005 Tex. App. LEXIS 7750, 2005 WL 2313676, at

*1 (Tex. App.–El Paso Sept. 22, 2005, no pet.) (not designated for publication);

Rowe v. State, Nos. 01–97–00677–CR & 01–97–00678–CR, 1999 Tex. App.

LEXIS 4922, 1999 WL 442139, at *7 (Tex. App.–Houston [1st Dist.] July 1,

1999, pet. ref'd) (not designated for publication); State v. Powell, 971 S.W.2d 577,

580 (Tex. App.–Dallas 1998, no pet.); Lara v. State, 909 S.W.2d 615, 618 (Tex.

App.–Fort Worth 1995, pet. ref'd); Bryant v. State, 819 S.W.2d 927, 931 (Tex.

App.–Houston [14th Dist.] 1991, pet. ref'd); Burton v. State, 805 S.W.2d 564, 575

(Tex. App.–Dallas 1991, pet. ref'd). With regard to his first request, there is no

controversy that both the State and the Court received an explicit request for


PETITION FOR WRIT OF MANDAMUS                                                                          PAGE 7
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
speedy disposition under the IADA directly from Relator, albeit not by certified

mail or with the certificate of the warden.

           The case of Fex v. Michigan, 507 U.S. 43, 52, 113 S. Ct. 1085, 1091 (1993),

suggests the 180-day time period begins when the request is received by the

prosecutor and the court. The U.S. Supreme Court has never indicated that the

manner the request is sent is significant to the implementation of the IADA.

           The Supreme Court has rejected narrow interpretations of the IADA once

a detainer has lodged and the policies of the IADA are fully implicated. United

States v. Mauro, 436 U.S. 340, at 362. Article IX of the IADA states that “[t]his

agreement shall be liberally construed so as to effectuate its purpose.”

           The State’s argument that Relator’s first request is deficient and fails to

invoke the time limits of the IADA is contrary to the Supreme Court’s guidance

in Mauro and Article IX of the Agreement.

           The State’s contention concerning Relator’s second request has no basis in

any precedent. The State contended at the February 11, 2014, hearing that the

Warden’s certificate did not contain information concerning Relator’s parole

eligibility date or what action the Parole Board had taken concerning Relator.

Appendix VII-5, p. 10. In response, at that hearing Relator’s counsel asked the

trial court to take judicial knowledge that Relator as a federal prisoner was not


PETITION FOR WRIT OF MANDAMUS                                                   PAGE 8
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
eligible for parole. Appendix VII-5, pp. 22-23. Relator’s counsel also argued that

although the two lines were left blank they “were appropriately left blank. ... They

could have said none, not applicable, there are other ways to do it, but blank is

also accurate.” Appendix VII-5, p. 27.

           Should this Court consider the two blanks on the certificate material, the

defects should be considered waived. In Engle v. Coker, 820 S.W.2d 247 (Tex.

App.–Beaumont 1991), the State argued that defects in the notice of

imprisonment and request for disposition should prevent any dismissal under the

IADA. The Beaumont Court pointed out that the State’s action in bringing Engle

to Texas waived any defects; the court enforced the time limits of the IADA

despite the defects and dismissed the prosecutions.

           Here the valid second request for disposition was received by both the Court

and the prosecutor on February 8, 2013. Relator was returned to Waller County

on May 24, 2013. The 180-day time period expired on August 7, 2013. No

defect in the warden’s certification prevented the State from seeking a trial date

or a continuance before the August 7 deadline. The failure to try the case or get

a continuance before that date is fatal and demands a dismissal under the IADA.

           As the Supreme Court wrote:

           For present purposes, it is important to keep in mind that the
           Agreement basically (1) gives a prisoner the right to demand a trial

PETITION FOR WRIT OF MANDAMUS                                                     PAGE 9
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
           within 180 days; and (2) gives a State the right to obtain a prisoner
           for purposes of trial, in which case the State (a) must try the prisoner
           within 120 days of his arrival, and (b) must not return the prisoner
           to his "original place of imprisonment" prior to that trial.

Alabama v. Bozeman, 533 U.S. 146, 151, 121 S. Ct. 2079, 2083 (2001).

           Based on the foregoing Relator is entitled to relief and dismissal of all three

indictments pending in Waller County.

                                                                 Prayer

           Relator prays that this Honorable Court grant this Petition for Writ of

Mandamus and issue an order directing the trial court to dismiss with prejudice

the indictments in Cause Numbers 11–01–13703, 11–01–13704 and

11–01–13705 because of the violations of the time limits in the IADA.

                                                                      Respectfully submitted,

                                                                      SMITHER, MARTIN,
                                                                      HENDERSON & BLAZEK, P.C.
                                                                      1414 11th Street
                                                                      Huntsville, Texas 77340
                                                                      (936) 295-2624
                                                                      (936) 294-9784 [Telecopier]




                                                                      By /s/ Frank Blazek
                                                                         Frank Blazek
                                                                         State Bar No. 02475500
                                                                         frankblazek@smithermartin.com



PETITION FOR WRIT OF MANDAMUS                                                                    PAGE 10
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                                                     William F. Carter
                                                                     State Bar No. 03932800
                                                                     108 E. William J. Bryan Parkway
                                                                     Bryan, Texas 77803-5334
                                                                     (979) 779-0712
                                                                     (979) 779-9243 [Telecopier]
                                                                     wfcarter73@yahoo.com

                                                                     ATTORNEYS FOR RELATOR




                                                           Certification

           I hereby certify that I have reviewed the above Petition for Writ of

Mandamus and have concluded that every factual statement in the said petition

is supported by competent evidence included in the appendix or record.


                                                                     /s/Frank Blazek
                                                                     FRANK BLAZEK




PETITION FOR WRIT OF MANDAMUS                                                                    PAGE 11
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                                  Certificate of Service

      I hereby certify that a true and correct copy of the foregoing Petition for
Writ of Mandamus was forwarded by U.S. Mail, postage prepaid, on the 29th day
of April, 2015, to the following parties, pursuant to TEX. R. APP. 9.5(d) and TEX.
R. APP. 52.10(a):

           The Honorable Albert M. McCaig, Jr.
           506th Judicial District Court
           836 Austin Street, Suite 307
           Hempstead, Texas 77445
           judge@court506.com

           Elton R. Mathis
           Criminal District Attorney
           Waller County
           645 12th Street
           Hempstead, Texas 77445
           e.mathis@wallercounty.us




                                                                     /s/ Frank Blazek
                                                                     Frank Blazek




PETITION FOR WRIT OF MANDAMUS                                                           PAGE 12
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                         APPENDIX




PETITION FOR WRIT OF MANDAMUS                                        PAGE 13
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                                            CONTENTS OF APPENDIX

                                                                     Appendix Number
Clerk’s Records:
      No. 11-01-13703 - Capital Murder                                               I
      No. 11-01-13704 - Capital Murder                                              II
      No. 11-01-13705 - Capital Murder                                             III
      No. 11-01-13703 - Supplemental Record                                        IV
      No. 11-01-13704 - Supplemental Record                                         V
      No. 11-01-13705 - Supplemental Record                                        VI

Reporter’s Record:
     Vol. 1 of 6 - Master Index                                                VII-1
     Vol. 2 of 6 - Hearing on Appointment of Counsel (6-4-13)                  VII-2
     Vol. 3 of 6 - Hearing on Motions (9-9-13)                                 VII-3
     Vol. 4 of 6 - Hearing on Motions (11-4-13)                                VII-4
     Vol. 5 of 6 - Hearing on Motions (2-11-14)                                VII-5
     Vol. 6 of 6 - Exhibit Index                                               VII-6

Memorandum Opinion                                                               VIII

Order on Motion for En Banc Reconsideration                                        IX




PETITION FOR WRIT OF MANDAMUS                                                  PAGE 14
C:\NetShare\FB\CRIM_K-O\Lasker.DD.81075\Mandamus-CCA\Petition.wpdF
                    CLERK'S RECORD
             (Petition for Writ of Mandamus)                    FILED IN
                        First Court of Appeals           1st COURT  OF APPEALS
                                                             HOUSTON, TEXAS
           Court of Appeals No. 01-14-00630-CR (Count 1)
                                                         9/10/2014 11:23:35 AM
                Trial Court Cause No 11-01-13703
                                 th                      CHRISTOPHER A. PRINE
                      In the 506 District Court                   Clerk
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.


                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                             DOMINIQUE DONTAE LASKER

Attorneys for Relator               Frank Blazek
                                    1414 11 th Street
                                    Huntsville, Texas 77340
                                    Tel: (936)295-2624
                                    SBOT No.: 02475500

                                    William F. Carter
                                    108 E. William J. Bryan Parkway
                                    Bryan, Texas 77803-5334
                                    Tel: (979)779-0712
                                    SBOT No.: 03932800

Real Party In Interest              The State of Texas

Attorney for State of Texasl
Real Party In Interest              Elton Mathis
                                    Waller County District Attorney
                                    645 12th Street
                                    Hempstead, Texas 77445
                                    Phone: (979) 826-7718
                                    SBOT No. 24014568

Court:                              506th Judicial District Court

Judge:                              Hon. Albert M. McCaig, Jr.
Court Reporter:                     Robyn Wiley
                                    836 Austin Street, Rm 307
                                    Hempstead, Texas 77445
                                    (979) 921-0921



           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                The 10th day of September, 2014

                  PATRICIAJ. SPADA CHENE
                    DISTRICT CLERK OF
                  WALLER COUNTY, TEXAS

                  l;b~
        By: --~~~)r-----~-------,Deputy


     Appellate Court Cause No. 01-14-00630-CR (Count 1)
     Filed in the First Court of Appeals at Houston, Texas
    This the             day of                       ' 2014.

          By ____________________________~,Depury
  FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00630-CR (Count 1)
                      Trial Court Cause No. 11-01-13703

INRE                                  §     IN THE COURT OF APPEALS
                                      §
                                      §     FIRST DISTRICT
                                      §
DOMINIQUE DONTAE LASKER               §     HOUSTON, TEXAS


                          PETITION FOR WRIT OF MANDAMUS
                            CLERK'S RECORD, VOL. 1 OF 1
                                      (Count 1)


                                      INDEX

                                                             PAGE NO

Caption                                                        1

Indictment                            Filed 0112712011         2

Notice of Place of Imprisonment
And Request for Speedy Trial
And Final Disposition                 Filed 0711612012         3

Notice and Demand to District
AttorneylProsecutor for Trial or
Disposition of Warrants,
Informations, Detainers or
Indictments by Federal Prisoner       Dated 07102112           6

Motion to Dismiss for Denial of
Constitutional Rights ofDue
Process and Right to Speedy Trial     Dated 12/31/2012         8

Letter to Elton R. Mathis, D.A.,
From Us. Dept. ofJustice
Federal Bureau ofPrisons
Federal Correctional Complex          Filed 02/08/2013         15
Defendant's Pro Se Motion to
Dismiss the Indictment or Information
Herein, or in the Alternative,
Defendant's Pro Se Motionfor
Appointment of Counsel at
Public Expense                          Filed 0411012013    23

Scheduling Order - Criminal             Dated 0512412013    29

Waller County Magistrate's
Admonishment form Warning of
Constitutional Rights                   Dated 0512412013    30

Order Appointing Counsel                Signed 0610412013   34

Order Appointing Counsel                Signed 0610612013   35

Defendant's Waiver of
Arraignment And Entry of
Plea ofNot Guilty                       Filed 0711512013    36

Motion for Appointment of
Attorney as Co-Defense Counsel          Filed 0711512013    38

Order Appointing Attorney               Signed 0711812013   40

State's Notice of Intent to Seek
Death Penalty                           Filed 0813012013    41

State's Motion for Discovery of
Expert Witnesses                        Filed 0813012013    43

State's First Motion for Continuance    Filed 0813012013    46

State's Motion for Competency
Examination                             Filed 0813012013    53

State's First Motion for Continuance    Filed 0813012013    56

States Motion for Competency
Examination                             Filed 081301213     63

State's Motion for Discovery of
Expert Witnesses                        Filed 0813012013    65

Motion to Dismiss                       Filed 0910912013    67
Motion for Disclosure of
Favorable Evidence                Filed 0910912013    70

Standard Discovery Order          Signed 09/09/2013   74

Scheduling Order - Criminal       Dated 09/0912013    75

First Amended Motion to Dismiss   Filed 1013012013    76

Scheduling Order - Criminal       Signed 11104113     80

Letter from Defendant to Court    Filed 11/08/2013    81

Copy of Letter from D.A. to Mr.
Blazek including Attachments      Filed 11/18/2013    85

Scheduling Order - Criminal       Dated 01/08/2014    137

Defendant's First Motion for
Continuance                       Filed 01/2112014    138

Order                             Signed 01/2112014   142

Motion to Suppress Confession     Filed 02/10/2014    143

Order (Motion to Dismiss)         Signed 03/1112014   147

Notice of Preferential Trial
Setting                           Dated 04/04/2014    148

Scheduling Order - Criminal       Dated 04/04/2014    149

Agreed Motion for Transcription
Of Pretrial Hearings              Filed 04/0912014    150

Order                             Signed 04/09/2014   152

Motion to Dismiss for Violation
Of the Interstate Agreement
On Detainers                      Filed 07/14/2014    153

Order                             Signed 0711512014   157

Attorney Fee Voucher              Dated 07/14/2014    158
Notice to Prepare Reporter's Record   Filed 0910312014   165

Designation of Items to be
Included in the Record                Filed 0910312014   167

State's Response to Defendant's
Motion to Dismiss                     Filed 09/04/2014   169

Court's Docket Sheet                                     213

Certification                                            215
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 506th Judicial District Court of Waller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the following proceedings were held and the following instruments and
other papers were filed in this cause, to wit:

                      1st COURT OF APPEAL NO. 01-14-00630-CR (Count 1)
                           TRIAL COURT CAUSE NO. 11-01-13703

                                    CLERK'S RECORD


                                        VOLUME lOFl




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONTAE LASKER                    §          HOUSTON, TEXAS
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                             Said JUDICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: CAPITAL MURDER                                                                        ~ ~t:~
                                                                                         S &i ~ "-
Section: 19.03
Degree: CAPITAL FELONY

                                    INDICTMENT                                           ~ ;1l~1 .:.
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                              t~   ~i~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a fIrearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
  u11
 IV   0
                Ae.11L",           tAf         f,,]     11"




                                                                                                                          ~ ~~
                                                                                                                                   ~
                                                       ct                COURT OF                Waller               (fuUNa ~~.-              4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. North

   Carolina, 386 U.S. 213, 222-223 (1967). A state is responsible for a defendant's speedy trial rights,

   even where a defendant is held in federal prison. see: Smith v Hooey, 393 U.S. 374 (1969). This notice

   would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

   Afichigan, 507 U.S. 43,113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

             WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

  and the dismissal of any outstanding citations, warrants, informations, charges. and/or                    ('('\"~ ... 1";-"-


  presently pending in this jurisdiction, within a reasonable period of time not·          ?\, \1-   ui... s-i-~- . l-f
                                                                                            />-1·lfJ:(\ "-1 ;0   ~:~c. ILL C.»
                                                              Respectfully Submitted,




                                                              ~~./
                                                                 k!
                                                              Reg. No. 22867-298
                                                              United States Penitentiary
                                                              Victorville FCC
                                                              POBox~ 3900
                                                              Adelanto, CA 92031

                                                 CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document ,vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                      D\S.1fCCt-    .4mrVKL{
                                                                     ?> Yfo   (,rh. ~1fc.G~ Su.i\-f.. \

                                                                      l\tvY1p~h:&\.J 1 XJ 77L.j~-5


                                                                Dominique Dontae Lasker


VIP Law Library FormsfNoticeSpeedyTrial-Detainer (Rev 9/11)
                                               CERTIFICATE OF SERVICE



               I,       Dominique Dontae Lasker                    ,hereby certify that I have served a true and
                                                         Notice of place of imprisonment and request for
      complete copy of the following:
                                                         speedy trial and final disposition ... pursuant to:
                                                    Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                    Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville        USPIFCC,              at      Adelanto,    California,    on   this       -l.k-        day   of

              JG\'I\lJ..OJ\.{                        ,20      12   ,with sufficient postage affixed.       It would be
                               \..


      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                      2).
         Attn: Patricia Spadachene, District Clerk                                 District Attorney/Prosecutors
         Waller County Courthouse                                                             OFFICE
         836 Austin Ct., Room 318                                                         FOR WALLER COUNTY
         Heapstead, TX 77445-4673




                                                                   ~~ue D~LaSker---"""                                     NOTICE AND DEMAND TO DISTRICT ATTORNEYIPROSECUTOR
              FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                              INDICTMENTS BY FEDERAL PRISONER

                                                                                  Dominique Dontae Lasker
  ~~~~~                                                          FROM:
                                                                                  Reg. No. 22867-298
  , ~L\b if' S\ru~ S:ui\    VIPDO 542*22 *                                  SENTENCE MONITORING                                   *           07-10-2012
  PAGE 001 OF 001 *                                   GOOD TIME DATA                                      *           14:45:23
                                                     AS OF 07-10-2012

  REGNO ... : 22867-298                     NAME: LASKER, DOMINIQUE DONTAE
  ARS 1 ... : VIP A-DES                                                                       PLRA
  COMPUTATION NUMBER .. :                  010                                            PRT  ACT DT:
  LAST UPDATED:              DATE.:        12-30-2011                           FACL .. : DSC    CALC:                AUTOMATIC
  UNIT . . . . . . . . . . . . . . . . :   6 A                                  QUARTERS ............ :               F61-119L
  DATE COMP BEGINS .... :                  12-16-2011                           COMP STATUS ......... :               COMPLETE
  TOTAL JAIL CREDIT ... :                  412                                  TOTAL INOP TIME ..... :               0
/2ffiRENT REL DT ...... :                  10-~                                 EXPIRES FULL TERM DT:                 11-29-2020
  PROJ SATISFACT DT ... :                  08-13-2019 TUE.-/                    PROJ SATISF METHOD .. :               GCT REL
  ACTUAL SAIISFAC'I' Dr. :                                                      ACTUAL SATISF METHOD:
  DAYS REMAINING ...... :                                                       FINAL PUBLC LAW DAYS:
  GED PART STATUS ..... :                                                       DEPORT ORDER DATED .. :

  ---------------------------GOOD CONDUCT TIME AMOUNTS---------------------------

     START                 STOP               MAX    POSSIBLE TO               ACTUAL TOTALS              VESTED         VESTED
     DATE                  DATE               DIS      FFT                    DIS   FFT                   AMOUNT          DATE
   10-31-2010            10-30-2011            54       54
   10-31-2011            10-30-2012            54
   10-31-2012            10-30-2013            54
   10-31-2013            10-30-2014            54
   10-31-2014            10-30-2015            54
   10-31-2015            10-30-2016            54
   10-31-2016            10-30-2017            54
   10-31-2017            10-30-2018            54
   10-31-2018            08-13-2019            42

          TOTAL EARNED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :       54
          TOTAL EARNED AND PROJECTED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . :                    474




G0005                 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




                                                                                                                                   1
                                                           11-01 ~ 13103

                MOTION   TO DISMISS        FOR DENIAL OF

CONSTITUTIONAL RIGHTS OF DUE PROCESS AND RIGHT TO SPEEDY

TRIAL



         THE DEFENDANT, IN PROPRIA PERSONA, MOVES THE COURT TO

ORDER THAT THIS CAUSE BE DISMISSED PURSUANT TO THE PROVISIONS

OF THE SPEEDY TRIAL ACT    OF   191LtQ-8   U.S.C. 3161-3174).



         THE GROUNDS FOR THE MOTION ARE THAT THE DEFENDANTS

DUE PROCESS right UNDER THE FOURTEENTH AMENDMENT TO THE

UNITED STATES CONSTITUTION TO PROMPT INITIATION OF THE

PROSECUTION, THE DEFENDANT'S RIGHT TO A SPEEDY TRIAL UNDER

THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION HAVE

ALL BEEN DENIED BY THE GOVERNMENT'S DELIBERATE AND PERSISTENT

PATTERN OF oppressive AND PREJUDICIAL DELAYS IN THIS ACTION,

ALL   OFF WHICH HAVE COMBINED TO PREVENT THE DEFENDANT FROM

ADEQUATELY PREPARING A DEFENSE AGAINST CHARGES.



        THE RIGHT TO A SPEEDY TRIAL WAS DECLARED

"FUNDAMENTAL" AND IMPOSED ON THE STATES BY THE DUE PROCESS

CLAUSE OF THE   FOURTEENTH AMENDMENT IN KLOPFER V. NORTH

CAROLINA 386 U.S'. 213,222-223



        1.THE DEFENDANT IS SERVING A SENTENCE OF 121 MONTHS,

IN THE UNITED STATES PENITENTIARY AT VICTORVILLE FEDERAL

CORRECTION COMPLEX, SAN BERNADINO COUNTY, AT ADELANTO,

CALIFORNIA, WITH PROJECTED RELEASE DATE: AUG 13,2019



        THE DEFENDANT HAS PENDING CHARGE(S), WARRANT(S)
INDICTMENT(S) OR COMPLAINT(S) IN THIS JURISDICTION, WHICH DO

NOT INVOLVE EITHER PENDING PROBATION OR PAROLE VIOLATIONS AND

MORE SPECIFICALLY ARE:

  1. CAPITAL MURDER 11-01-13703

  2. CAPITAL MURDER 11-01-13704

  3. CAPITAL MURDER 11-01-13705



        3.THE DEFENDANT HAS DEMANDED A SPEEDY TRIAL ON OR

ABOUT JULY 07 2012, ALL TO NO AVAIL.   DEFFENDANT SERVED A

NOTICE AND DEMAND FOR SPEEDY TRIAL OR FINAL DISPOSITION,

PURSUANT TO TEX. CODE CRIM.PROC.ANN.ART.51.14

        CONSTITUTION, ART 6 SEC 10 VIA FORM, ON THE OFFICE OF

DISTRICT ATTORNEY. AT THE TIME OF NOTICE UPON THE DISTRICT

ATTORNEY THE DEFENDANT PROVIDED A NOTICE WITH THIS COURT

CONCERNING THE OUTSTANDING CHARGES, WARRANTS OR COMPLAINTS.



                4. ADDITIONALLY THIS ACTION MAY BE CONSTRUED

AS AN INTERSTATE AGREEMENT ON DETAINER REQUEST, AND SO DOING,

THE DISTRICT ATTORNEY AFTER NOTICE HAS MADE NO EFFORT TO

RESOLVE THE MATTER.



                5. BASED THEREON, VIRTUALLY ALL LEGISLATURES

HAVE ESTABLISHED STATUES DURING WHICH THE TRIAL OF A

DEFENDANT MAY OR MAY NOT BE COMMENCED (TEX.CRIM.PROC.CODE.ANN

ART 12.01 ET SEQ).



                6. MORE THAN 120 DAYS HAVE ELAPSED, WITH NO

ACTION BEING TAKEN BY THE DISTRICT ATTORNEY'S OFFICE. THE

DEFENDANT MAKES CLEAR INDICATION THAT HE HAS BEEN PREJUDICED

                                                                q
BY DELAY IN THIS CASE AND FURTHER THAT HIS PRESENT

INCARCERATION HAVE BEEN ADVERSELY AFFECTED. THE SUPREME COURT

STATED THAT THE ONLY POSSIBLE REMEDY FOR THE DENIAL OF AN

ACCUSED'S RIGHT OF SPEEDY TRIAL UNDER THE FEDERAL

CONSTITUTIONS SIXTH AMENDMENT WAS DISMISSAL OF THE

INDICTMENT. PURSUANT              TO 18 U.S.C. PENAL CODE 3161, THIS

COURT HAS THE AUTHORITY TO DISMISS THIS CASE WITH PREJUDICE.




                            RESPECTFULLY SUBMITTED




DATE:   ;'''I~   /1)..//3



DATE:   \1   ~ ~C\\-

    STAFF




      SUBSCRIBED AND SWORN BEFORE ME
   THIS   l'9     DAY beL         20 IL.-
FEDERAL CORRECTIONAL COMPLEX, V:CTORVILLE, CA
           S~NO COU:JTY

                 tt~A~
                   ASE.tMNAGER
  AUTHORIZED BY ACT OF CONGRESS JULY 7, 1955
              TO ADMINISTER OATHS
         (TITLE 18, U.S.C. SECTICN 4004)




                                                                       /0
                        IN THE         District                  COURT OF            Waller         COUNTY

                                          FORTHESTATEOF                Texas           [506 District]
                                                                     --~~~--~-----




   Waller County Sheriffs,                              )       NOTICE OF PLACE OF IMPRISONMENT AND
                             Plaintiff,                 )       REQUEST FOR SPEEDY TRIAL AND FINAL
                                                        )       DISPOSITION... Pursuant to ........ .
                       v.                               )       (Tex.Code Crim.Proc. Ann.Art. 51.14 )
                                                       )        (Constitution, Art. VI, § 10        )
                                                       )
   Dominique Dontae                    Laske~          )        CASE NO. 11-01-13703 979-826-8282
                              Defendant.               )                 11-01-13704 979-826-8282
                                                                            11-01-13705 979-826-8282
                Notice is hereby given that the above-named Defendant, D:minigE nn~ lasker                              , is

   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

   show:

                1. The defendant is serving an approximate term of 121                    months of imprisonment from a

  judgment imposed by the United District Court for the                                                        District of

  California                                                   16   2011
  - - - - - - -, on December                                   --,-----         Defendant has a projected release date

  from federal custody on __
                           Aug--'='-u_s_t_ _ _ _ _ _ ,                     13    , 20 ~. (see attached sentencing

  computation/data sheet).

            2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,          charges,        and/or       complaints     pending     in     this   jurisdiction.   Specifically:
  1).      Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
  2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
  3).     Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


           3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial, an in abslentia
resolution be arranged.



VIP Law Library FonnsiNoliceSpet'dyTrial-Delainer (Rev 9/11)



                                                                                                                              /1
•
.]A- Vl 11.... h 't.\t    31\-     '-\ (                   I Y      Uf·L.   J/JG

                    4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

         binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. .'Vorth
                        I 'i L e J ).. rA i, "6 ) I ISLe J ). J I] 1 5'
         Carolina, 386 U.S. 213, 222-223 (1967). A state is responsible for a defendant's speedy trial rights,

         even where a defendant is held in federal prison. see: Smith v Hooey, 393 U.S. 374 (1969). This notice

         would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

         Afichigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                   WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

        actions required to resolve this matter by trial or settlement in abstelllia, including an order for the

        district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

        and the dismissal of any outstanding citations, warrants, informations, charges. and/or                                    (,A"" ...     I~:-"'-


        presently pending in this jurisdiction, within a reasonable period of time not·
                                                                                                       o\.l-....I
                                                                                                       ~             >1'
                                                                                                                     u          -f.\ .   l   ··f
                                                                                                        f..- 11 C'   \1 (    1)          ;~ (ItI; (':.,)
                                                                            Respectfully Submitted,
                                                                                                           ~ (\CI .~'.                       \

                                                                                                                         \\L Ie
       Dated:~                                                              ~z-           ~
                                                                      V""n~~inique         tae La! . / "
                                                                          Reg. No. 22867-298         ~
                                                                          United States Penitentiary
                                                                          Victorville FCC
                                                                          POBox ~ 3900
                                                                          Adelanto, CA 92031

                                                       CERTIFCATE OF SERVICE

             1 hereby certify that a copy of this document ,vas mailed to the office of the district attorney/
      prosecutor for this jurisdiction, addressed as below.:

                                                                                   DiS.1fC c-t4UorVle. L/
                                                                                   ~ 4~   Gr~ ~1(u:r ':)L.Li~'t.         \

                                                                                   l\e\IY1p~tcVlJ 1 X) 77'-J~-S




                                                                        2
    VIP Law Library FormsiNoticeSpeedyTrraI-Detainer (Rev. 911 I)


                                                                                                                                                       jJ-
                      NOTICE AND DEMAND TO DiSTRICT ATTORNEY/PROSECUTOR
                FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMA nONS, DETAI;\'ERS OR
                                INDICTMENTS BY FEDERAL PRISONER

                                                                       FROM:            Dominique Dontae Lasker
                                                                                        Reg. No. 22867-298
                                                                                        United States Penitentiary
                                                                                        Victorville FCC
                                                                                        PO BoxDOJ{ 3900
                                                                                        Adelanto, CA 92301

    Dear Sir/Madam:

               I. I have been infonned that 1 have the following outstanding warrant(s), indictment(s), or complaint(s) under the
   following case numbers, issuing from your jurisdiction:
               Ca]2ital Murder Charge                                                     #   11-01-13703 979-826-8282
               Ca]2ital Murder Charge                                                     #   11-01-13704 979-826-8282
               CaJ2ital Murder Charge                                                    #    11-01-13705 979-826-8282
                                                                                         #


             2. 1 am presently a federal prisoner in the custody of the United States Anorney General, incarcerated at the
   Victorville Federal Correctional Complex, located in Adelanto, California.
             3.1 was sentenced in the United States District Court for the             Sou thern           District of    California,
  to a tenn of     121       months. My current projected release date from federal custody is                August                       ~,
  20   19 , as found in the attached BOP documentation (see Sentence Monitoring/Data Computation printout).
             4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
  do riot allow my participation in certain      r~habilitati.ve   QrOgfams. 1 rema~.!i!Lclassification category and the
  delay in prosecution prejudices my defense against these outstanding charges.
            5. I have provided this communication to invoke the statutes, rules and procedures of this State for speedy trial and
 disposition of untried warrants, indictments and complaints. Based upon these provisions I would demand a speedy trial or
 disposition within one-hundred and twenty (120) days, on any and all criminal actions in your jurisdiction and/or
 alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pursuant to the
 requirements of applicable statutes for Interstate Agreement on Detainers ("IADn).
                                                                                     Cordially,




 D,ted   ~~*!""'A7'C'-:t~O:S:f~"-'9~;Z':':":::---"7...¢.:=:::=-RE-Qt-rE-ST-OR
                          July 7,1955, as amended,                                     Dominique Dontae Lasker
                          to administer oaths (18
              .           U.S.C.
WITNESS-PRISON STAFF MEMBER
                                 § 4004) .

COPIES: ORIGCNAL TO DIS TRICT A ITORNE\', "SD KEEP COpy FOR O"'S RECORDS TO BE CSED WITfj REQCEST TO COL'R T FOR D1S,\/ISSAL ALSO: I~CLL'DE
Due L\.IE~TA nor-.; FROM THE C -\SE \1ANAGERiRECORDS REGARDNG THE \\"-\RRAST.'DETM'\!ER -\SD IF POSSIBLE YOL'R SE~T[:-.sCE ~IOt\ITORI1\'G/DA TO\
CU\IPLH, TlO!'o< PRI:-"TUU ,HOIII,-u \ Ol 'R PROJECTED REl EASE D~ rE




VIP Law Library FormsiNoticeSpeed} Trial-Detainer (Rev 9flJ)



                                                                                                                                                   /3
                                               CERTIFICATE OF SERVICE



                I,      Dominique Dontae Lasker                    ,hereby certify that I have served a true and
                                                         Notice of place of imprisonment and request for
      complete copy of the following:
                                                         speedy trial and final disposition ... pursuant to:
                                                   Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                   Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville        USPIFCC,             at       Adelanto,    California,                        on      this   ~   day   of

               ~l!O\JQf\!                           ' 20     12    , with sufficient postage affixed. It would be

      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).       District Court, 506th District                                           2).
          Attn: Patricia Spadachene, District Clerk                                                    District Attorney/Prosecutors
          Waller County Courthouse                                                                                OFFICE
          836 Austin Ct., Room 318                                                                            FOR WALLER COUNIY
          Heapstead, TX 77445-4673




                                                                   ~j~
                                                                    iTIique ~Lasker~ ~
                                                                      Reg. No. 22867-298
                                                                      United States Penitentiary
                                                                      Victorville FCC
                                                                      PO Box 5300
                                                                      Adelanto, CA 92301




                                                                        r           .j

                                                                        .....   J...-:-'-...:)/,-""\
                                                                                                        /) ; v,,-;-



 VIP Law Library Fonnsl Certificate of Service (Rev. 8/11)

                                                                                                                                       1'1
                                                                                                      u.s.   Department of Justice
                                                    --   -   •   ••   •   ~   j   -,   ••   -'~ '-'




                                   ~r3FL')
                                 2 til  L:.J    -
                                                           .IA/O 59 Federal Bureau of Prisons
                                                         8 F;l.:
                                                                                                      Federal Correctional Complex
Office of the Correctional   syst......."---:::±:4.f.1.+-A.-'.                                        Victorville, California
                                            o
                                                                                                      January 31, 2013

Office of the District Attorney
Elton R. Mathis, Criminal District Attorney
Waller County
506 th Judicial District
645 12th Street
Hempstead, Texas 77445

Re: Lasker, Dominique Dontae
    Register Number 22867-289280
    STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 11-01-13705


Dear Mr. Mathis:

In response to your request for temporary custody pursuant to the
Interstate Agreement on Detainers Act (IADA), applicable forms are
enclosed.

Please be advised subject has been notified of your request and has been
afforded a 30-day period in which to contact the Warden of this
institution as to any reasons why he should not be
produced in your State pursuant to the Agreement.

 X The inmate has waived this 30-day period.  You may contact
this facility directly to arrange for temporary custody.

    The inmate has elected this 30-day period, provided under
Article IV(a), which expires on     DATE).    Any court proceedings
must occur after this date.

Please remit to this office the original completed Form VI,
"Evidence of Agent's Authority to Act for Receiving State" (BP~A564)
and originals of the lAD Form V (BP-568) and lAD FormVI (BP-565).
The persons designated as agents to return the prisoner to your
State must also be the persons whose signatures appear on the Form
VI.  Naming alternative agents would be advisable in case your
primary agents cannot make the trip.  The alternate agents'
signatures should also appear on the Form VI. Also be advised that
the designated agents must have in their possession a copy of the
warrant when assuming custody of the prisoner.




                                                                                                                                     15
 Page Two
 RE:  Lasker, Dominique Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.   Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the IADA, you are required to return the above-
 named inmate to "this institution after prosecution on all pending
 charges.

While this inmate is in your temporary custody, he/she will be held in
a suitable jail that meets the level of security required by the Bureau
of Prisons.  In addition, security requirements for the inmate must
be met. Two law enforcement escort officers, handcuffs, martin chains
and leg irons are required. Contract Guard Services are not allowed.

Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody. Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                      Sincerely

                                       Linda T. McGrew, Warden

                                        ((ll)~
                                       /s/ D.
                                       Wren, SCSS


Enclosures:   BP-Forms A235, A236, A238, A239
              BP-A565, lAD/State Writ - Prosecutor's Certification Form

cc:   Clerk of Court
      State IADA Administrator




                                                                         1&
  BP-8235(51)
                                   \--
                          lAD -NOTICEOFUNTRIEDINDICTMENT

  u. S.    DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS

   INMATE NAME:                               REGISTER NUMBER:                   INSTITUTION:
   LASKER DOMINIQUE DONT AE                   22867-298
                                                                                 FCC VICTORVILLE COMPLEX
 Pursuant to the Interstate Agreement on Detainers Act, you are hereby infonned that the following are the
 untried indictments, information, or complaints against you concerning which the undersigned has knowledge,
 and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
 CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

 You are hereby further advised that the provisions of said Agreement you have the right to request the
 appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
 pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
 within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
 delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
 said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
 However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 information or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, infonnation or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
any such indictment, information or complaint is pending may oppose the request that you be delivered to such
prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
ordered such delivery.
 DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                      CUSTODIAL AUTHORITY                 Complex Warden


 August 31, 2012                         Charles E Samuels Jr.               BY: D. Wren, Correctional
                                         Director, Bureau of Prisons         Systems Specialist


 DATED:                                   INMATE SIGNATURE

Original    Inmate
Copy:      J&C File
           Central file




                                                                                                         17
  BP-S236.0S1     lAD - PLACEMENT OF IMPRISONMENT                                       CDFRM

  FEB!14
  U.S. DEPARTMENT OF JUSTICE                                                                                          FEDERAL BUREAU OF PRISONS

   To: Prosecuting Officer                                                         Jurisdiction:
       ELTON R. MATHIS                                                                 WALLER COUNTY, TX
   Court:                                                                          Jurisdiction:
      506th JUDICIAL DISTRICT                                                          WALLER COUNTY, TX
   And to all other prosecuting officers and courts of jurisdiction listed below from which indictments, information or
   complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
   Institution:
   Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

 And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
 against me:         WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                      CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

 Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
 Law, will result in the invalidation of the indictments, information or complaints.
     I hereby agree that this request will operate as a request for final disposition of all untried indictments, information or
 complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
 be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
 herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
 of imprisonment in this state. I also agree that this request shall constitute a consent by me to the production of my body in
 any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
 Act and a further consent voluntarily to be returned to the institution in which I now am confined.
     If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
 or officer and return this form to the sender.
     Forms BP-S238(51), Certificate of Inmate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
 attached.
 Dated:
                                                              Inmate's Name and Register No.:
 January 30, 2013                                                                LASKER, DOMINIQUE DONTAE
                                                                                 Federal Register: 22867-298

 The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
 purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of counsel
 will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

   A. My Counsel is (give name)                                                       Address is: (Street, City, State, Zip Code)



vrequest the Court to appoint Counsel. (Inmate's Signature)




 Record Copy - Slate lAD Administrator; Copy - J&C File; Copy - Central File (Sect I); Copy - Prosecuting Official (Mail Certified Return Receipt); Copy - Clerk of Court
                                         (Mail Certified Return Receipt)




                                                                                                                                                                     If
.'

     BP-S238.0S1 lAD - CERTIFICATE OF INMATE STATUS         CDFRM
     Fcbnwy1994
     U.S. DEPARTMENT OF JUSTICE                                              FEDERAL BUREAU OF PRISONS

      Inmate's Name:                        Register No.:                  Institution:
      LASKER, DOMINIQUE                     22867-298                      FCC VICTORVILLE
      DONTAE                                                               COMPLEX

     Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

      The (Custodial Authority) hereby certifies:

      1. The term of commitment under which the prisoner above named is being held:
                                     121 MONTHS
      2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

      3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

      4. The Amount of Good Time Earned: 108

      5. The Date of Parole Eligibility of the Prisoner:

      6. The decisions of the U.S. Parole Commission relating to the Prisoner:

      7. Maximum expiration date under present sentence: 11-29-2020

      Detainers currently on file against this inmate from your state are as follows:
             WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

      Date:               Name and Title of Custodial Authority         By: (Chief Executive Officer)
                          Charles E. Samuels Jr.                        Linda T. McGrew,
      1130/13            Director, Bureau of Prisons                    Complex Warden

                                                                    r   ((j..U'u.,.-
                                                                        D. Wren
                                                                        Correctional Systems Specialist


       Record Copy - State lAD Administrator
       Copy - J &C File
       Copy - Central File (Sect. 1)
       Copy - Prosecuting Official (Mail Certified Return Receipt)
       Copy - Clerk of Court (Mail Certified Return Receipt)




                                                                                                          Ii
BP-S239.0S1     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDFRM
February 1994
U.S. DEPARTMENT OF JUSTICE                                                       FEDERAL BUREAU OF PRISONS

 Date: January 30, 2013
 To: Prosecuting Officer               Name and Title (ifknown)                Jurisdiction:
     ELTON R. MATIDS                   Criminal District Attorney              WALLER COUNTY, TX
 And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
 infonnation or complaints are pending
 Re: (Inmate's Name)                                                                Register Number
 LASKER, DOMINIQUE DONTAE
        22867-298
         Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
 state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
 to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
 indictment, information or complaint which is described in the attached inmate's request dated:
 September 27, 2012
         The required Certificate of Inmate Status is enclosed. dated: January 30,2013

        Ifproceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
 explanation is attached.

        Indictments, information or complaints charging the following offenses also are pending against the
inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
in these jurisdictions for purposes of these indictments, information or complaints.

CAPITAL MURDER                                    DISTRICT COURT OF WALLER COUNTY, TEXAS
19.03                                             506TH JUDICIAL DISTRICT
CAPITAL FELONY


If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
acknowledge.




By: (Chief Executive Officer)    Institution & Address:                 NamelTitle Custodial Authority:

\+'~~n                                  FCC Victorville - USP                  Charles E. Samuels Jr.
Correctional Systems Specialist         P.O. Box 5400                          Director
                                        Adelanto, CA 92301                     Bureau of Prisons
Linda T. McGrew
Complex Warden
      "




BP-S565.051  lAD I STATE WRIT - PROSECUTOR'S CERTIFICATION CDFRMDEC 02
U.S. DEPART.MENT OF JUSTICE                               FEDERAL BUREAU OF PRISONS
 This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
 temporary custody of LASKER, DO~NIQOE DONTAE, Federal Register Number 22867-298 via     X
 LAD __State Writ (check one), and do hereby agree to the following conditions in connection
 with the request for custody of said inmate.
                                           Conditions
 a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
    responsibility for that custody to include providing the inmate with the same level of
    security required by Bureau of Prisons Policy.
 b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
    include disciplinary problems, medical emergencies, suicide attempt, escape or attempted
    escape or any other problem arising during commitment.
 C. Agree not to release said inmate on bailor bond or to commit them to an institution for
    service of any sentence imposed in connection with our prosecution.
 d. Agree to return said inmate to the federal institution from which they were obtained at
    the conclusion of the inmate's appearance in the proceeding for which obtained.
 e. Agree to notify the local jail authority of .the responsibility to return the inmate to
    federal custody.
 As the Prosecuting Official for the State of Texas I, ELTON R. MATHIS, Criminal District
 Attorney, hereby submit the following information in connection with my request for
 temporary custody of LASKER, DO~NIQOE DONTAE, Federal Register Number 22867-298.

                                               Information
 1. Name of facility, location, contact person, and phone number where the inmate will be
    confined during legal proceedings.
 2. Scheduled date for trial.       3. Projected date of return of the prisoner to federal
                                       custody:

 4. Name and phone number of the stat~ agency, specific name of agent(s) who will transport
    the inmate at direction of the court and whether a private carrier, contractor (if
    permitted by Bureau of Prisons policy), state agency, or the USMS, will be transporting
    the inmate for the state.
 5. Need for appearance of inmate and nature of action.

 6.  For State Writ cases only (not required for lAD):
     a. Name and address of court issuing writ, name of the judge, and name, address, and
 phone number of clerk of the court.



     b. Reason production on writ is necessary and reason another alternative is not
 available (for civil cases).

 7. Signature and Title of Prosecutor                                               Date


 Subscribed and sworn before (Date) : ___________________________________


 8. Signature of Notary Public                                                      Date


Original - J&C File, Copy - Central File   This form replaces BP-S565 dtd FEB 94)




                                                                                           J-I
       .09/05/2012      08:35       7605(      _                              RECORDS                                            PAGE      02/03



       BP-SS68.051 I.AD I'ORM V - REQUEST FOR TEMPORARY ctJSTODY CDFRM JlJlAUIot.O FEB 94
       O. S. DEPARTMENT OF JUS'l'ICE                          FBDERAt. B'OUAO 01' PRISONS


       six copies. Signed copies m1,l8t be scnt to the pdsoner and to the official who has the pr.isoner in
       custody. A copy should be sent to the Aqreement AdministratQr of both the sending and the recei~ing
       .state. Copies 5hould be. retained by the person filinq the reque.st a.nd the judge whQ e:i.gns the raquest.
       Prio~ to transfer ~nder this Agreement, an Inmate ~y be afforded a judicial haaring (Cuyler) similar
       to that provided und~r the Cnifor:m ExtraditiQ1'l ~ct, in which the inmate may bring a limitmd challenge
       to the receiving state's reque5t. -

.,
       To:     (Wa.tden-Superinten~ent-D~rector)                    -    Ins~itut~n and Address                                               fi     .
         V l\,);(::;~.s+",t,.s ?eIVlf~j(}fI'At'"""J
                                                ~
                                                    Vic.to~v'dlE" .-cc.
                                                                    .   J
                                                                          7-0· .Eox.3t:iOC1 A-oell1l\J  ~~301
                                                                                                             l)CJ
       please     be advised that (Name of Inmate) »oMd\f J q IA Ii J)oN1 At: LrtS K.eJ2... 21$(,f"- 20'11, who
       ~ ~;~~. ~.y           an     inmate ot your institution, is under [indicate appropriateJ
       ~d!:~e~:..                   riafsma'ti:en) (-eomplaint)     in   the      (Jurisdiction)
      eV'         l\-OI-13=rO.:l?c~fJi.f,A{ J~vl)..PY\..~I-()1-1310'l-~                                         ""'I.'vo"r-
       I propose to bring this person to trial on thi8 [indicate appropriate)                                  (indictment
        ~m~.blt) within the time specified in Article IV(c) of the A9~eement.

       In orde~ that proceedings in this matter may be p~operly had, I hereby request temporary custody of
       such per$ons pursuant to Article IVta, of thm Agreement on Oat4ine~e.
       Attached herewith find in triplicate:
       a. Certifier;! copies of the complaint, infor:m.ation or indlctment
       b. Certified copies of the warrant
       c. Certified copies of ~tngerprints, photographs or_physica~ desc~iption
       I l)ereby agree tnat immediatlllly after trial h completed in this jurisdiction, t will return the prisoner
       directly to you 0: allOW any juriediction you have d~siqnated to take tempQrary custody. I agree dlso
       to complete rorm IX, The Notice of Dis osition of a Detainer, immediatel .fter trial.
        Printed Name and Signatu~                            : ~.                          Title               t      ~   .     Date
        '= \\ON     ~. tv'\ PI +"-.\$                        -      -----                 CRil\,dNA.1 J)is         ~~ 011        No" J.l~ J        20"

        Address:                                                  Ci ty/State:                     "1--=7 4t!- s;-        Telephone No.:
             LP4 S" ltJ..t-","s+ 1                                                            ZGI3t.PRlO Fi13=37

                                                              ay~._
 2
 3
 4
 5
                  IN THE DISTRICT COURT OF WALLER COUNTY
 6                        FOR THE STATE OF TEXAS
                              (S06th District)
 7
                                                                 . '.~


 8
 9 STATE OF TEXAS,                  )   No. 11-01-137{)3       979-826-8282
                                    )       11-01-13704        979-826-8282
10                Plaintiff,        )       11 - 01 -13 705    979-826-8282
                                    )
11          vs.                     )        DEFENDANT'S PRO SE MOTION TO
                                "   )        DISMISS THE INDICTMENT OR
12 DOMINIQUE DONTAE LASKER,         )        INFORMATION HEREIN, OR IN THE
                                    )        ALTERNATIVE, DEFENDANT'S PRO
13                Defendant.)                SE MOTION FOR APPOINTEMENT OF
                                             COUNSEL AT PUBLIC EXPENSE
]4 - - - - - - - - - - - - )
                                I.      MOTION
15
         COMES NOW pro se Defendant DOMINQUE" DONTAE LASKER, without
16
]7 the assistance of coubsel, and moves this court for an order to
18 dismiss the indictment or information filed against him in the

19 above entitled action.
20       This motion is based upon all of the files and plead~ngs in
21   this case as well as the attached declaration of the Defendant.

22
23

24
25   DEFENDANT'S MOTION TO DISMISS - P~ge 1

26
 1                      II.   DECLARATION OF DEFENDANT
 2        DOMINIQUE DONTAE ,LASKER deposes and states as follows:
 3        (1)   I am the defendant proceeding pro se herein, I am over
 4 the age of 18, and competent to testify in a court of law.
 5        (2)   I have knowledge of the facts contained herein, and I
 6 make this Declaration in support of my motion to dismiss, and in
 7 the alternative, my motion for appointment of counsel.
 8        (3)   I am currently serving a sentence in Federal custody
 9 in the United States Penitentiary at Victorville, California.
10        (4)   In July 2012, I filed with the Prosecutor of this County
11 a NOTICE OF PLACE OF IMPRISONMENT AND REQUEST FOR SPEEDY TRIAL AND

12 FINAL DISPOSITION pursuant to Tex. Code Crim. Proc. Art. 51.14,

13 const. Art. VI, § 10, and the Interstate Act on Detainers.
14
          (5)   My notice was directed to the District Attorney at the
15
     District Attorney's Office, 846-6th Street, Suite #1, Hempstead,
16 TX, 77445. ,(SEE Exhibit ,1, attached herein)
17
          (6)   Since the filing of this request, the State of Texas has
18
     made no attempts to have me returned to that jurisdiction to be
19
     able to face my charges , and present a defense to these allegations.
20
          (7)   More than 180 days has elapsed since the filing of my
21
     notice to the Office of the District Attorney, and they have made
22
     no efforts to resolve this matter.
23

24

25 DEFENDANT'S MOTION TO DISMISS - Page 2 ,
26
 1        (8)    I believe that any opportunity for me to have a fair
 2 trial is gone due to the passage of time, and the memory fading
 3 of any and all witnesses that I may call in my behalf.
 4        (9)    I believe that the longer it takes for me to get to a
 5 trial will hinder my ability to present a defense, because I may
 6 not be able to contact my witnesses, and gather information to
 7 assist with proving my innocence.
 8
          (10)   I am currently indigent, and proceeded indigent at my
 9 federal trial.     I cannot afford to pay for counsel.
10
          (11)   I am asking the court to appoint counsel for me at
11
     public expense, so that my rights my be properly protected herein.
12
          (12)   Under penalty of perjury, under the laws of the State
13
     of Texas, I declare that the foregoing is true and correct.
14
         DATED this ~ day of         Apti \                 2013.
15
16

17

18

19

20

21

22
23

24

25 DEFENDANT'S MOTION TO DISMISS - Page 3.
26
                      IN THE          Distric t                COURT OF         Waller           COUNTY

                                        FOR THE STATE OF ----~~--~-----
                                                          Texas  [506 District]


   Waller County Sheriffs,                            )       NOTICE OF PLACE OF IMPRISONMENT AND
               Plaintiff,                             )       REQUEST FOR SPEEDY TRIAL AND FINAL
                                                      )       DISPOSITION... Pursuan t to ........ .
                      v.                              )       (Tex.Code Crim.Proc. Ann.Art. 51.14 )
                                                      )       (Constitution, Art. VI, § 10        )
                                                      )
   Dominique Dontae Laske~                            )       CASE NO. 11-01-13703 979-826-8282
               Defendant.                             )                11-01-13704 979-826-8282
                                                                       11-01-13705 979-826-8282

                Notice is hereby gIven that the above-named Defendant, r:tminicp: D:nt:E lasker                        IS


   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

  the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

  show:

                1. The defendant is serving an approximate term of 121                months of imprisonment from a

  judgment imposed by the United District Court for the                                                     District of

  California
  - - - - - - - - - , on December                             16   2011
                                                              --,----          Defendant has a projected release date

  from federal custody on __
                           Aug-'='-u_s_t_ _ _ _ _ _ ,                     13    , 20 ~. (see attached sentencing

 computation/data sheet).

            2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,          charges,       and/or       complaints     pending     in   this   jurisdiction.   Specifically:
  1).     Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
 2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).      Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


           3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial, an in absfenfia
resolution be arranged.



VIP Law Library FormslNoticeSpeedyTrial-Detainer (Rev 9/11)
              4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. lVorfh

    Carolina, 386 U.S. 213, 222-213 (1967). A state is responsible for a defendant's speedy trial rights,

   even where a defendant is held in federal prison. see: Smith v Hooev, 393 U.S. 374 (1969). This notice

   would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

   Michigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

              WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

  and the dismissal of any outstanding citations, warrants, informations, charges. and/or                          ('f'\""'''''":-'''-


  presently pending in this jurisdiction, within a reasonable period of time not·
                                                                                                 '\.t 1. tJ \.. S -1-; ,
                                                                                                 V
                                                                                                                           ct
                                                                                                 f.-- tki(lc'e           ;~ (\c\; (:')
                                                                    Respectfully Submitted,        ~
                                                                                                           .~     , r'
                                                                                                          (,\c'·'·v \

                                                                                                            \\t (e~        \


                                                                ~~  Reg. No. 22867-298
                                                                    United States Penitentiary
                                                                    Victorville FCC
                                                                    POBox~ 3900
                                                                    Adelanto, CA 9203 I

                                                   CERTIFCA TE OF SERVICE

        1 hereby certify that a copy of this document ,vas mailed to the office of t                                       -)"

 prosecutor for this jurisdiction, addressed as below.:

                                                                            D\S.1f't e-t AlforV\f.- L{
                                                                           l5 4~ G~ ~kc.d                      NOTICE AND DEMAND TO DISTRICT ATTORNEYIPROSECUTOR
               FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                                INDICTMENTS BY FEDERAL PRISONER

                              {pm. .                             FROM:          Dominigue Dontae Lasker
                                                                                Reg. No. 22867-298
                       if" Sk     (L'   ~                                                      Cause No.       /1-01-/8'703
 STATE OF TEXAS                                                         §  J 3'7D¥                                  IN THE DISTRICT COURT
                                                                             §       11J'7DS
 v.                                                                          §                                   WALLER COUNTY, TEXAS
                                                                             §
                                                                             §                                     506TH JUDICIAL DISTRICT


                                       SCHEDULING ORDER - CRIMINAL

        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

 1.                                                9:00 a.m.            ARRAIGNMENT

 2.                                                10:00 a.m.           MOTIONS & PLEAS
                                                                        All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                        under C.c.P., Art. 28.01.              .


 3.                                                1:30 p.m.            HEARINGS & BENCH TRIALS

4.        On or before to-days before Pretrial Hearing Date all C.C.P., Art. 28.01 matters must be filed or will be considered waived.

5.                                                 10:00 a.m.          PRETRIAL HEARING
                                                                       Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                       will announce whether the case will plead or if a trial is required, and whether trial
                                                                       is to the Court or to ajury.

At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


6.                                                 9:00 a.m.           JURY TRIAL
                                                                       Final trial date & time will be set immediately after the Pretrial hearing.


Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

Dated: _ _ _       5,-,,-_-~~~4--,-'_-----,---,J3=-__:, replacing prior Scheduling Orders.


Defendant's Signature                             Counsel for Defendant                                          Counsel for State




                                                                                 ALBERT M. McCAIG, JR., Judge Presiding

Copies:    White--Clerk                 Yellow--State                  Pink--Defendant                Gold--Defendant's Attorney
                                                                                         11- 01--13/03
                     WALLER COUNTY MAGISTRATE'S ADMONISHMENT FORM
                           WARNlNG OF CONSTITUTIONAL RIGHTS

. This is to certify that the undersigned magistrate did, 24th day of May, 2013 at. 1. You are charged with the offense of eAPIT AL MUR.DER MULTTPLE. An affidavit, or complaint,
clYu-ging you with this offense (has) 0- aM-) been filed with the appropriate court.
(-I) 2. You have the right to remain silent, the right to have an attorney present during any interview with
pqilce officers or attorneys representing the state, and the right to terminate that interview at any time.
(J) 3. You are not required to make any statement. Any statement made by you may be used against you in
cc#m.
(oJ> 4. You have the right to retain or hire an attorney. If you are unable to employ an attorney, you have
the right to request the appointment of an attorney by completing a fmancial assessment fonn. This form is
available for you to complete at this time, and assistance in filling out the form is available if necessary. You
m y be ordered to reimburse the cost of that attorney if you are found guilty of the offence.
(                     .
( 6: Are you currently out of jail on bond on any other charg~s? Yes or®:circle one)
        Charge;                                   County:_ _ _ _ _-7"'~---
(   7. Are you currently on probation or deferred adjudication? Yes 0       (circle one)
(   8. Are you currently on parole?                                Yes 0 0 (circle one)
(   9. Are you requesting the appointment of an attorney at this time Yes r No (circle one)
(". 10. Are you a United States citizen@rNo Ifno, Do you want us to contact your
consulate? Yes or No (attach correct paperwork)                                    .

                                                     (1~:r~,
           ~Sf#:~llf,e                                Magistrate's Signature

                                                              d' Pit(
                                                      Official Title

The Magistrate determines that the defendant (does/ae88oMt),_____ speak the English language. The
Defendant (+.t-8r is not)            deaf.
Interpreter (If needed) Name:_ _ _ _ _ _ _ _ _ __
                          Address: _ _ _ _ _ _ _ _ _ __
                              ----------------
                          Phone:                              date:      Time:
                                                                         ------               ------
                                                BOND AMOUNT
                                                                     - ..   _-_._--




                                Cause No.    11~01-13703


THE STATE OF TEXAS                                IN THE DISTRICT COURT OF

VS.                                              WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                         506TH JUDICIAL
DISTRICT
lllackIMale DOB: 03/21184
                                   CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS· GREETINGS;

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep 50 that yOu have him/ber before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MUtTIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.




                                SHERIFF'S RETURN

       CAMETOHANDth~ dal:Of~~~ ,a~aiJ~O                                       o'clock
...,jL.m:., and executed by arresting   UlY"'tJ:,;         ~      L:.               _
At    V.CJ",..".1L.t Ct;..        •in                  '   COU~Texas, and placing
him/her in the waiter County Jail on the
 ;'0) 1.     •                              dJdl day of ----.;-.....;:::...::w------,
      I actually and necessarily traveled        miles in the service of tbis writ, in
addition to any otber mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest
      Mileage              miles
                                               G ~ "'~ County, Texas
                                               trJ~
                                                                 , Sheriff
        TaldngBond
        Commitment




                                                                                         31
                                  Cause No. 11-01-13703

THE STATE OF TEXAS                               IN THE DISTRICT CO

VS.

DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
DISTRICT
BlacklMale DOB: 03/21/84
                         CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MULTIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     W ALLER_ COUNTY, T XAS
                                     BY·c/e':';"/~~~~----


                                SHERIFF'S RETURN

      CAME TO HAND th~ dal. of ~                       ,c:a.'n., at J~ 0     o'clock
~.~., and executed by arresting         Uocn~             (;.1& /"
Al V:d-.,cY' l~-J CtA..           , in             Cou~xas, and placing
himlher in the Waller County Jail on the d3dl day of __
                                                      ~---='--"'J-_ _ _ _ __
 SUI'       .
      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                           G ~ Sin.~                    , Sheriff
      Mileage             miles               vJ~                County, Texas
      Taking Bond
      Commitment                           By: (~)'L,A
                                             ~uty
                              Cause No. 11-01-13703

THE STATE OF TEXAS                          IN THE DISTRICT COURT

VS.                                         WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                               506TH JUDICIAL DISTRICT


                 PRECEPT TO SERVE COPY OF INDICTMENT

TO THE SHERIFF OF WALLER COUNTY - GREETING

      YOU ARE HEREBY COMMANDED to serve DOMINIQUE DONTAE
LASKER, the defendant in Cause No. 11-01-13703, wherein the State of Texas is
Plaintiff and DOMINIQUE DONTAE LASKER is Defendant, in person, with the
accompanying certified copy of the original indictment charging him/her with
CAPITAL MURDER MULTIPLE now on f'Ile in said Court.

      HEREIN FAIL NOT, but of this writ make due return as the law directs.

     GIVEN UNDER MY HAND AND OFFICIAL SEAL, THIS 27th day of
January, 2011.

                                  PATRICIA JAMES SPADACHENE
                                  WALLER COUNTY, TEXAS




                              SHERIFF'S RETURN

      CAME TO HAND THEU day of---"-----"-'f--_ _, dlJ , at-l-
o'clock..Jl. M. and executed by delivering the       anying certified copy of
IndictmeM No.' ,..\\l-1PUto          "                                      , the
defendant herein, in person, at        0' oCk--fL.M. on the       day of ~
  ~!1
                                  GLENN SMITH, SHERIFF
                                  WALLER COUN , TEXAS

                                  BY: __~~~________




                                                                                    33
                                                Cause No. 11-01-13703

   STATE OF TEXAS                                        §                IN THE DISTRICT COURT OF
                                                         §
   v.                                                    §                  WALLER COUNTY, TEXAS
                                                         §
   DOMINIQUE DONTAE LASKER                               §                 506 TH JUDICIAL DISTRICT



                                     ORDER APPOINTING COUNSEL


                                             Offense: eAPITAL MURDER

          The defendant having made application to the Court for the appointment of an attorney,
   and the defendant represented through an affidavit or testimony or information received of
   indigence, the Court is of the opinion that the defendant is indigent and is entitled to appointment
   of counsel in this cause of action.

         Therefore, the Court hereby appoints:

                         REGIONAL PUBLIC DEFENDER FOR CAPITAL CASES
                                          P.O. Box 2097
                                   Lubbock, Texas 79408-2097
                                          806-775-5660

 to represent the Defendant through the trial of this matter. Representation through any appeal to
 the Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later
 date.

       Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel
and counsel for the State.


         Dated: June 4, 2013.




                                                              ALBERT M. McCAIG,
                                                             506th Judicial District


orig:   Waller County District Clerk
cc:     Waller County District Attorney
cc:     Waller County Sheriff's Department
cc:     Attorney
cc:     Defendant % Waller County Jail
                                                Cause No. 11-01-13703

   STATE OF TEXAS                                        §               IN THE DISTRICT COURT OF
                                                         §
   v.                                                    §                 WALLER COUNTY, TEXAS
                                                         §
   DOMINIQUE DONTAE LASKER                               §                 506TH JUDICIAL DISTRICT



                                      ORDER APPOINTING COUNSEL


                                             Offense: CAPITAL MURDER

           The defendant having made application to the Court for the appointment ofan attorney, and
   the defendant represented through an affidavit or testimony or information received of indigence, the
   Court is of the opinion that the defendant is indigent and is entitled to appointment of counsel in this
   cause of action.

         Therefore, the Court hereby appoints:

                                                   Frank Blazek
                                                  Attorney at Law
                                                  1414 11 th Street
                                              Huntsville, Texas 77340
                                                   936-295-2624

 to represent the Defendant through the trial of this matter. Representation through any appeal to the
 Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later date.

        Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel and
 counsel for the State.


         Dated: June 6, 2013.




                                                         /U~/
                                                        /~ERT          M. McCAIG,
                                                                th
                                                             506 Judicial District


orig:   Waller County District Clerk
cc:     Waller County District Attorney
cc:     Waller County Sheriff's Department
cc:     Attorney
cc:     Detendant % Waller County Jail




                                                                                                        35
                                                                                                                           --_":'<



                                                                                                                   u-'



                                                               CAUSE NO. 11-01-13703
                                                                                                          ~~ j~
                                                                                                            -:1
                                                                                        IN THE DISTRICT-(cOUR1YOF
                                                                                                                           --':"}'--
                                                                                                                                :,-:-,~'
 THE STATE OF TEXAS                                                         §
                                                                            §
                                                                                                              I    ---- ~~
 VS.                                                                        §           WALLER     COUNTY, ' T E x:.A S
                                                                                                                   -.J     .;-:
                                                                            §
 DOMINIQUE DONTAE LASKER                                                    §           506TH    JUDICIAL     DISTRICT

                                          DEFENDANT'S WAIVER OF ARRAIGNMENT
                                            AND ENTRY OF PLEA OF NOT GUILTY

 TO THE HONORABLE JUDGE OF SAID COURT:

               Comes now DOMINIQUE DONTAE LASKER, Defendant herein, by and through his

 attorney of record, FRANK BLAZEK, and submits this his Waiver of Arraignment and Entry of

 Plea of Not Guilty.

              Defendant herein waives the arraignment required.

                                                                                Respectfully submitted,

                                                                                SMITHER, MARTIN,
                                                                                HENDERSON & BLAZEK, P.c.
                                                                                1414 11th Street
                                                                                Huntsville, Texas 77340
                                                                                (936) 295-2624

                                                                                (936)   ,23l8j~erJ

                                                                                By _____________________
                                                                                   Frank Blazek
                                                                                   State Bar No. 02475500




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                                      PAGE 1
C:\FB\CRJM_K.O\La.o;ker.DD.BI075\II.OI.13703 CM\Waiver of ArTaignmenl.wpd
                                                                    Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Waiver oj,
Arraignment and Plea of Not Guilty has been forwarded to opposing counsel on this the (~=ih
day of July, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

              Elton Mathis
              Criminal District Attorney
              846 6th Street, Suite I
              Hempstead, Texas 77445




                                                                                  Frank Blazek




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                     PAGE 2
C:\FB\CRTM_K.O\Luker.DD.B1075\ll-OI-13703 CM\W::liv~r of Arraignmcnl.wpd




                                                                                                          37
                                                     CAUSE NO. 11-01-13703
                                                     CAUSE NO. 1l-01-13704
                                                     CAUSE NO. 11-01-13705
                                                                                                         ..
THE STATE OF TEXAS.                                                     §   IN THE DISTRICT COUR'J:-OF /
                                                                                                         --J
                                                                        §
VS.                                                                     §   WALLER    COUNTY, TEXAS
                                                                        §
 DOMINIQUE DONTAE LASKER                                                §   506TH    JUDICIAL    DISTRICT

                              MOTION FOR APPOINTMENT OF ATTORNEY AS
                                       CO-DEFENSE COUNSEL

TO THE HONORABLE JUDGE OF SAlD COURT:

            NOW COMES Defendant, DOMINIQUE DONTAE LASKER, by and through his

court-appointed counsel, and moves the Court to appoint an attorney to assist as co-counsel in

the defense of the above-referenced matter, and in support thereof would show the Court the

foHowing:

            (1)        The Defendant has been charged with Capital Murder and Murder (2 counts).

            (2)        The undersigned counsel was appointed by Judge McCaig on June 6, 2013, to

represent the Defendant.

            (3)        The State has not indicated its intent to seek the death penalty. If convicted,

Defendant could be required to serve as much as life in prison. The case appears to be complex.

Based on preliminary information from the prosecution it is expected that evidentiary issues

likely to arise include: (1) custodial interrogation of the Defendant; (2) mental health problems

suffered by Defendant; (3) extraneous offenses; and (4) D.N.A.                        It is necessary for the

undersigned counsel to have the assistance of an attorney as co-counsel to adequately represent

the Defendant.




MOTION FOR APPOINTMENT OF ATTORNEY AS CO-DEFENSE COUNSEL                                              PAGE 1
C:\FB\CRJM_K-O\Lasker.DD.81 075\Motion for Co-Defense CounseWO I .wpd
            (4)         The undersigned counsel has conferred with William F. Carter, State Bar No.

03932800, 108 E. William                      J.   Bryan Parkway, Bryan, Texas 77803-5334, 979-779-0712, who

has indicated his availability and willingness to serve as co-counsel. William F. Carter is an

experienced and competent criminal defense attorney.

            WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Honorable Court

will appoint William F. Carter as co-defense counsel in the above-referenced matter.

                                                                         Respectfully submitted,

                                                                         SMITHER, MARTIN,
                                                                         HENDERSON & BLAZEK, P.C.
                                                                         1414 11th Street
                                                                         Huntsville, Texas 77340
                                                                         (936) 295-2624



                                                                                   /1
                                                                         (936) 294-9784 [Tel



                                                                         By ____________________
                                                                            Frank Blazek
                                                                            State Bar No. 02475500


                                                          Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregOing Motio,! for
                                                                                          __
Appointment of Co-Defense Counsel has been forwarded to opposing counsel on this the ....:..1-"'~
day ofJuly, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton Mathis
            Criminal District Attorney
            846 6th Street, Suite 1


                                                                              1](>1
            Hempstead, Texas 77445




                                                                         Frank Blazek




MOTION FOR APPOINTMENT OF ATTORNEY AS CO·DEFENSE COUNSEL                                              PAGE 2
C:\FB\CRlM_K·O\Lasker.DD.8107S\Motion for Co· Defense Counsel.OO I.wpd
                                                     CAUSE NO. 11-01-13703
                                                     CAUSE NO. 11-01-13704
                                                     CAUSE NO. 11-01-13705

THE STATE OF TEXAS                                                        §      IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §      WALLER    COUNTY, TEXAS
                                                                          §
DOMINIQUE DONTAE LASKER                                                   §      506TH    JUDICIAL   DISTRICT

                                            ORDER APPOINTING ATTORNEY

      BE IT REMEMBERED, that on the                   of                 ~~ay     ,20l3,
came on to be considered the above and foregoing Motion for Ap' ointment of Co-Defense
Counsel. After consideration of the same, it is the opinion of t e Court that Defendant's
Motion be:

        ~ GRANTED, and WILLIAM F. CARTER, an attorney found by the Court to be
competent, is hereby appointed to represent the Defendant as co-defense counsel until the trial
of this case is concluded, or until released by written order of this Court.

            ()         DENIED, to which ruling the Defendant excepts.

            SIGNED:            -:M7 (~             flo/?



                                                                        JUDGE PRESIDING




C:\FB\CRJM_K-O\Lasker.DD.BI075\Motion for Co-Defense Counsel.OO I.wpd
                                   No. 11-01-13703

THE STATE OF TEXAS                    §              IN THE 506th DISTRICT

v.                                                        COURT OF

DOMINIQUE DONTAE LASKER §                          WALLER COUNTY, TEXAS


          STATE'S NOTICE OF INTENT TO SEEK DEATH PENALTY


    COMES NOW, the State of Texas, through the undersigned Waller County Criminal
District Attorney and does hereby give notice to the Honorable Court and to Counsel for
the Defendant, Dominique Dontae Lasker that the State of Texas intends to seek the
death penalty in the above styled and numbered cause.




                                                          Respectfully Submitted,



                                                          Elton R. Mathis
                                                          Criminal District Attorney
                                                          Waller County, Texas
                                                          TBN 24014568
                                                          645 12th Street
                                                          Hempstead, Texas 77445
                                                          (979) 826-7718
                                                          (979) 826-7722 (FAX)
                                                                                0
                                                                                               ::E
                                                                                -<    '"
                                                                                      =        ,>
                                                                                      LA.)

                                                                                      :t>oo
                                                                                               ,a
                                                                                      c:::     rtlUi
                                                                                               ::::O-i
                                                                         a            G")




                                                                                ~
                                                                         r'll                  (}::u."
                                                                                     W
                                                                         -0
                                                                         c::         c::>     QOr
                                                                         -i                   :Z-ifTl
                                                                                              -iC'Ja
                                                                         -<          -0
                                                                                     :::z::   ;<
                                                                                     N        l>
                                                                                              c."




                                                                                                         '-II
                                 NOTICE OF HEARING
        Please be advised that the foregoing Motion is set for hearing before the 506 th
Judicial District Court of Waller County, Texas on September 9, 2013 at 4:30 p.m.




                             CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was
served on opposing counsel Frank Blazek on this the 30th day of August 2013 via first
class U.S. Mail and by facsimile transfer.


                                                      Elton R. Mathis
                                                                                                              ~


                         11-01-13703,11-01-13704 and 11-01-13705                                -
                                                                                                ~
                                                                                                 ~


                                                                                                 ~
                                                                                                              :P
                                                                                                              Co
                                                                                                              rn'Ui
                                                                                                                     --
                                                                                                              -;;o~
                                                                                                 G">           n;o-t1
                                                                                       o          c.,.)        -QC'lr-
                                                                                           ~
                                                                                                  0            '::;;;~rrI
                                                                                                               ~-·nCJ
                                                                                                               -;,
THE STATE OF TEXAS                              §     IN THE 506th DISTRIC-l
                                                                          -<
v.                                                      COURT OF                           \
                                                                                           \\         -
                                                                                                      c:".)         y
                                                                                                                     (~




DOMINIQUE DONTAE LASKER §                            WALLER COUNTY, TEXAS



             STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the undersigned district attorney of Waller County, Texas, in the above-

entitled and numbered cause, and makes this Motion for Discovery of Expert Witnesses, and for

good cause shows the following:

        1.      This motion is filed under Article 39.14 ofthe Texas Code of Criminal Procedure.

        2.      This motion requests the following information which is known by the attorney
                for the defendant: the name and address of each person the defendant may use at
                trial to present evidence under Rules 702, 703, and 705 of the Texas Rules of
                Evidence.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully prays that this Honorable

Court will grant this Motion for Discovery of Expert Witnesses, or in the alternative, that this Court

will set this matter down for a hearing prior to trial on the merits and that at such hearing this motion

will be granted.

                                                                  .espeetf~~!:m1i·tted,



                                                                Elton R. Mathis
                                                                District Attorney
                                                                Waller County, Texas
                                   NOTICE OF HEARING
                                                                                    th
       Please be advised that the foregoing Motion is set for hearing before the 506 Judicial
District Court of Waller County, Texas on septemb~.m.


                                                       ~




                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was served on
opposing counsel Frank Blazek on this the 30th day of August 2013 via first class U.S. Mail and
by facsimile transfer.

                                                   ~Elton R. Mathis
                     No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §      IN THE 506th DISTRICT

VS.                                         §     COURT OF

DOMINIQUE DONTAE LASKER §                          WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested infonnation on or before the 30th day before trial pursuant to Article 39.14 of the Texas

Code of Criminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _, 2013.




                                                      Judge Presiding
                                                                                                       ~
                        11-01-13703,11-01-13704 and 11-01-13705                    CJ
                                                                                    -<
                                                                                           -'"'"
                                                                                           ~
                                                                                           ~




                                                                                           ~
                                                                                                        Y
                                                                                                        Co
                                                                                                        \
                                                                                                        ~Cj}
                                                                                                            :;0
                                                                                                                  -
                                                                                                                  -I
                                                                                               c;J          ("")~~
                                                                                               w
                                                                                               e>
                                                                                                            ·::::J°
                                                                                                                1
                                                                                                             ~-IfT'
THE STATE OF TEXAS                            §
                                                                                                                  ..-,
                                                                                                             ::{CJO



v.                                           §                COURT OF
                                                                                                -.
                                                                                                -u
                                                                                                ..-
                                                                                                N,
                                                                                                             =-rn
                                                                                                              -\";0
                                                                                                              m?'-
                                                                                                               .
                                                                                                              ~~


                                                                                                   N              J7
                                                                                                   co             ~/')


DOMINIQUE DONTAE LASKER §                            WALLER COUNTY, TEXAS



                      STATE'S FIRST MOTION FOR CONTINUANCE


       Now comes the State of Texas, by and through her Waller County Criminal District Attorney,

Elton R. Mathis, and moves this Court for a continuance in the above styled and numbered cause as

provided under Article 29.03 of the Texas Code of Criminal Procedure, and as allowed by Article

51.14 of the Texas Code of Criminal Procedure and would respectfully show:

       1.       The Defendant, Dominique Dontae Lasker is charged by indictment with Capital

            Murder and two indictments of Murder in the First Degree alleged to have occurred on or

            about March 11, 2010 in Waller County, Texas. The indictments were signed on January

            27,2011 after a lengthy investigation.

       2.       The Defendant absconded from the scene, the county, and the State of Texas shortly

            after the murders.

       3.      Following the murders the Defendant committed an aggravated bank robbery in

            California and was apprehended. He was sentenced on the resulting charges on December

            16, 2011 in the federal court system. On information and belief the Defendant has been

            in state and/or federal custody in California since the aggravated bank robbery.

       4.      The Defendant was returned to this jurisdiction on the above numbered and styled
      causes on or about May 24, 20l3.

5.        The Defendant appeared before this Court for the firsttime on June 4th, 2013 and this

      Honorable Court appointed counsel from the Regional Public Defender for Capital

      Cases.

6.        The Regional Public Defender refused to accept the appointment, and the Defendant

      was reassigned court appointed counsel on June 6th, 20l3.

7.        The Defendant waived arraignment and entered a not guilty plea on July 15th, 2013.

8.        The Defendant requested and was granted additional counsel on July 18th, 20l3.

9.        No discovery of any kind has been requested by counsel for the Defendant until

      counsel met together at the District Attorney's Office on August 28 th, 20l3.

10.       No court date has been requested by counsel for the Defendant. There has never been

      a request for trial or pretrial dates. No trial date has been set by the court.

11.       No motions have been filed by counsel with the exception of a request for additional

      counsel.

12.       To the knowledge of the undersigned attorney no request for investigator fees or

      psychological evaluation has been made by counsel.

13.       To the knowledge of the undersigned attorney there has been no request to see and

      inspect the State's file.

14.       Defense counsel has not reviewed any evidence in the possession of the District

      Attorney and has not reviewed the State's file.

15.      On or about June 12,2013 the elected Criminal District Attorney Elton R. Mathis

      spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

      result of that discussion Elton R. Mathis believed that defense counsel was requesting




                                                                                            '(1
      that the case be put on hold pending time for Frank Blazek to assemble a mitigation

      packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

      seeking the death penalty in the capital case. The District Attorney's Office has been

      actively preparing this case for trial, yet not anticipating a trial date in September 2013.

16.       The State's trial case requires the presences of several out of state witnesses from

      various law enforcement agencies in California and Virginia. Given the present posture

      of the case, the State will require more time to coordinate and assure those witnesses'

      presence.

17.       The Defense has not yet designated the expert witnesses it expects to call in their case

      in chief or in sentencing for purposes of mitigation. The State anticipates a significant

      time necessary to prepare for rebuttal. The State has filed a request for the names and

      addresses of any such defense experts.

18.       The State has filed a motion for the psychological evaluation of the Defendant which

      has not been heard or completed.

19.       The first assistant criminal district attorney is scheduled for hip replacement surgery

      on September 3rd, 2013. Recovery time is anticipated to be up to eight weeks. This

      surgery has already been rescheduled once so that the attorney would be able to try The

      State of Texas v. Taylor McShan. The first assistant has been primarily involved in the

      investigation and prosecution of this cause. To assign the case to another attorney in the

      office other than the elected Criminal District Attorney would be a hardship.

20.      Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.




                                                                                                     'If
         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or any time in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code a/Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impermissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas and!or Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple fonnula

               that applies equally to Class C Misdemeanors and Capital Felonies. The determination

               of when a case is ready for trial is in the province of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.

         THEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be

granted and this cause be set at a later date.
                                                             Respectfully Submitted,


                                                          ~  Elton R. Mathis   -----
                                                             Criminal District Attorney
                                                             Waller County, Texas
                                                             TBN 24014568
                                                             645 12th Street
                                                             Hempstead, Texas 77445
                                                             (979) 826-7718
                                                             (979) 826-7722 (FAX)




                                     NOTICE OF HEARING
        Please be advised that the foregoing Motion is set for hearing before the 506th Judicial
District Court ofWaIler County, Texas on septembzou~.m.


                                                  ~~R:;:;;.~M;:a~thi~·s~=========---


                                CERTIFICATE OF SERVICE




                                                  a _
       I do hereby certify that a true and correct copy of the foregoing document was served on
opposing counsel Frank Blazek on this the 30th day of August 2013 via first class U.S. Mail and
by facsimile transfer.


                                                     Elton R. Mathis




                                                                                                   $0
                        11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                            §      IN THE 506th DISTRICT

v.                                            §               COURT OF

DO:MINIQUE DONTAE LASKER §                          WALLER COUNTY, TEXAS



                                           AFFIDAVIT


        BEFORE ME, the undersigned authority on this day personally appeared Elton R. Mathis,
Criminal District Attorney, Waller County, Texas, known to me to be the person whose name is
being subscribed to the foregoing State's First Motion for Continuance, and who after being duly
sworn on his oath states that he has personal knowledge of the facts relied on for the Motion and that
the statements therein contained are true and correct to the best of his knowledge.


                                                           ~  Elton R. Mathis


Given under my hand and seal of office, this the   ~of-l--..y.p~'i\;;T-.L-~'




                                                                                                     5/
                    11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                        §     IN THE 506th DISTRICT

v.                                       §               COURT OF

DOMINIQUE DONTAE LASKER §                      WALLER COUNTY, TEXAS



           ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthennore, this cause is set for trial on _ _ _ _ _ _ _ _ _ _ __




                                                 Judge Presiding
              No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                    §     IN THE 506th DIS

VS.                                   §             COURT OF

DOMINIQUE DONTAE LASKER §                  WALLER COUNTY, TEXAS


      STATES MOTION FOR COMPETENCY EXAMINATION


      COMES NOW, the State of Texas, through the undersigned District
Attorney and moves this honorable Court, in accordance with the provisions
Art. 46B.005, 46B.021 and 46C.104 of Texas Code of Criminal Procedure to
appoint a suitable expert to examine the Defendant and make written report
to the Court, without delay, as to the competency of the Defendant to stand
trial and otherwise answer to these criminal charges.

   In support of this motion the State would show the following:

   1. The Defendant is charged by indictment with one Capital Murder and
      two indictments of Murder in the first degree alleged to have occurred
      on or about March 11,2010. Issues of mitigation may be and will
      likely be at issue during the course of the Defendant's trial and a
      psychological examination would aid the Court or jury in any
      determination it may be asked to make concerning competency and
      matters of sentencing.
  2. The Defendant made statements to Texas Rangers during an interview
      to the effect that he saw a ghost at the time of the offenses and that he
      often thinks about hurting and killing other people.
  3. The Defendant in correspondence made during his incarceration in
      California made statements to the effect he feels there might be
      something ''wrong'' with him and he wanted his wife to check on the
      internet with the "Veteran's Court."
  4. The Defendant in telephone conversations while incarcerated in
      California makes mention of a discussion he had with a prison
      counselor to the effect that he has "questioned himself' on the need
      for help on mental issues in the past.
  5. The Defendant during a Court appearance before this Court



                                                                                  53
        demonstrated in his demeanor a lack of understanding of the
        proceedings when this Court inquired into his desire to have court-
        appointed counsel, insisting instead that he wanted to have a ruling on
        an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.


                                              Respectfully submitted,



                                              District Attorney
                                              Waller County, Texas
                                              SBN: 24014568


                                    ORDER

THIS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints                                                    , to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:
        --------------------


                                                Judge Presiding
                                NOTICE OF HEARING

        Please be advised that the foregoing Motion is set for hearing before the 506th
Judicial District Court of Waller County, Texas on September 9,2013 at 4:30 p.m.




                            CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was
served on opposing counsel Frank Blazek on this the 30th day of August 2013 via first
class U.S. Mail and by facsimile transfer.
                                 (



                         11-01-13703, 11-01-13704 and 11-01-13705


THE STATE OF TEXAS                            §       IN THE 506th DISTRICT

v.                                            §               COURT OF

DOMINIQUE DONTAE LASKER §



                      STATE'S FIRST MOTION FOR CONTINUANCE


       Now comes the State of Texas, by and through her Waller County Assistant Criminal District

Attorney, Frederick A. Edwards, and moves this Court for a continuance in the above styled and

numbered cause as provided under Article 29.03 of the Texas Code ofCriminal Procedure, and as

allowed by Article 51.14 of the Texas Code o/Criminal Procedure and would respectfully show:

       1.       The Defendant, Dominique Dontae Lasker is charged by indictment with Capital

            Murder and two indictments of Murder in the First Degree alleged to have occurred on or

            about March 11, 2010 in Waller County, Texas. The indictments were signed on January

            27, 2011 after a lengthy investigation.

      2.        The Defendant absconded from the scene, the county, and the State of Texas shortly

            after the murders.

      3.        Following the murders the Defendant committed an aggravated bank robbery in

            California and was apprehended. He was sentenced on the resulting charges on December

            16, 2011 in the federal court system. On information and belief the Defendant has been

            in state and/or federal custody in California since the aggravated bank robbery.

      4.       The Defendant was returned to this jurisdiction on the above numbered and styled
       causes on or about May 24, 2013.

5.        The Defendant appeared before this Court for the fIrst time on June 4th, 2013 and this

      Honorable Court appointed counsel from the Regional Public Defender for Capital

      Cases.

6.        The Regional Public Defender refused to accept the appointment, and the Defendant

      was reassigned court appointed counsel on June 6th , 2013.

7.        The Defendant waived arraignment and entered a not guilty ple'a on July 15 th , 2013.

8.        The Defendant requested and was granted additional counsel on July 18th , 2013.

9.        No discovery of any kind has been requested by counsel for the Defendant until

      counsel met together at the District Attorney's Office on August 28 th , 2013.

10.       No court date has been requested by counsel for the Defendant. There has never been

      a request for trial or pretrial dates. No trial date has been set by the court.

11.       No motions have been filed by counsel with the exception of a request for additional

      counsel.

12.       To the knowledge of the undersigned attorney no request for investigator fees or

      psychological evaluation has been made by counsel.

13.       To the knowledge of the undersigned attorney there has been no request to see and

      inspect the State's fIle.

14.       Defense counsel has not reviewed any evidence in the possession of the District

      Attorney and has not reviewed the State's fIle.

15.      On or about June 12,2013 the elected Criminal District Attorney Elton R. Mathis
                                                                           I



      spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

      result of that discussion Elton R. Mathis believed that defense counsel was requesting
      that the case be put on hold pending time for Frank Blazek to assemble a mitigation

      packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

      seeking the death penalty in the capital case. The District Attorney's Office has been

      actively preparing this case for trial, yet not anticipating a trial date in September 2013.

16.       The State's trial case requires the presences of several out of state witnesses from

      various law enforcement agencies in California and Virginia. Given the present posture

      of the case, the State will require more time to coordinate and assure those witnesses'

      presence.

17.       The Defense has not yet designated the expert witnesses it expects to call in their 'case

      in chief or in sentencing for purposes of mitigation. The State anticipates a significant

      time necessary to prepare for rebuttal. The State has filed a request for the names and

      addresses of any such defense experts.

18.       The State has filed a motion for the psychological evaluation of the Defendant which

      has not been heard or completed.

19.       The undersigned attorney is scheduled for hip replacement surgery on September 3rd,

      2013. Recovery time is anticipated to be up to eight weeks. This surgery has already

      been rescheduled once so that the undersigned attorney would be able to try The State of

      Texas v. Taylor McShan. The undersigned attorney has been primarily involved in the

      investigation and prosecution of this cause. To assign the case to another attorney in the

      office other than the elected Criminal District Attorney would be a hardship.

20.      Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.
         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or anytime in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code o/Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impermissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas and/or Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple formula

               that applies equally to Class C Misdemeanors and Capital Felonies. The determination

               of when a case is ready for trial is in the providence of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.

         THEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be

granted and this cause be set at a later date.




                                                                                                       59
.R~LS~
Frederick A~~ards
Assistant District Attorney
Waller County, Texas
TBN 06435100
645 12th Street
Hempstead, Texas 77445
(979) 826-7718
(979) 826-7722 (FAX)
                       11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                           §     IN THE 506th DISTRICT

v.                                           §               COURT OF·

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS



                                          AFFIDAVIT


       BEFORE ME, the undersigned authority on this day personally appeared Frederick A.
Edwards, Assistant Criminal District Attorney, Waller County, Texas, known to me to be the person
whose name is being subscribed to the foregoing State's First Motion for Continuance, and who after
being duly sworn on his oath states that he has personal knowledge of the facts relied on for the
Motion and that the statements therein contained are true and c~         ~ge.




                                                            Frederick A. Edwards


Given under my hand and seal of office, this the _ _ day of _ _ _ _ _ _, 2013.




                                                            Notary Public in and for
                                                            Waller County, Texas




                                                                                                      hi
                    11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                        §     IN THE 506th DISTRICT

v.                                       §               COURT OF

DOMINIQUE DONTAE LASKER §                      WALLER COUNTY, TEXAS



           ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthermore, this cause is set for trial on _ _ _ _ _ _ _ _ _ _ __



                                                 Judge Presiding




                                                                        .'
              No. 11-01-13703,11-01-13704 and 11-01-13705

THE STATE OF TEXAS                     §    IN THE 506th DISTRICT
                                                                         GJ
                                                                         -<
VS.                                   §              COURT OF

DOMINIQUE DONTAE LASKER §                   WALLER COUNTY
                                                                   --t
                                                                   -<         -0
                                                                              :3:

      STATES MOTION FOR COMPETENCY EXAMINAT~ON :;
                                                                              w


     COMES NOW, the State of Texas, through the undersigned Assistant
District Attorney and moves this honorable Court, in accordance with the
provisions Art. 46B.005, 46B.021 and 46C.I04 of Texas Code of Criminal
Procedure to appoint a suitable expert to examine the Defendant and make
written report to the Court, without delay, as to the competency of the
Defendant to stand trial and otherwise answer to these criminal charges.

   In support of this motion the State would show the following:

   1. The Defendant is charged by indictment with one Capital Murder and
       two indictments of Murder in the first degree alleged to have occurred
       on or about March 11,2010. Issues of mitigation may be and will
      likely be at issue during the course of the Defendant's trial and a
      psychological examination would aid the Court or jury in any
      determination it may be asked to make concerning competency and
      matters of sentencing.
  2. The Defendant made statements to Texas Rangers during an interview
      to the effect that he saw a ghost at the time of the offenses and that he
      often thinks about hurting and killing other people.
  3. The Defendant in correspondence made during his incarceration in
      California made statements to the effect he feels there might be
      something "wrong" with him and he wanted his wife to check on the
      internet with the "Veteran's Court."
  4. The Defendant in telephone conversations while incarcerated in
      California makes mention of a discussion he had with a prison
      counselor to the effect that he has "questioned himself' on the need
      for help on mental issues in the past.
  5. The Defendant during a Court appearance before this Court
      demonstrated in his demeanor a lack of understanding of the
      proceedings when this Court inquired into his desire to have court-
      appointed counsel, insisting instead that he wanted to have a ruling on
      an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.


                                            Res~
                                             rederK    ~wards
                                            Assistant District Attorney
                                            Waller County, Texas
                                            SBN: 06435100



                                 ORDER

TillS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:- - - - - - - - - - -



                                              Judge Presiding
                              (


                         11-01-13703, 11-01-13704 and 11-01-13705
                                                                                       CP       ~
                                                                                       -<       -c....a
THE STATE OF TEXAS                              §      IN THE 506th DISTRIC                      ~
                                                                         •                       G'>

                                                                                      o~~W
v.                                                       COURT OF                     ~           0
                                                                                      S            -0
                                                                                       -<          :;
DOMINIQUE DONTAE LASKER §                             WALLER COUNTY,- TE                    S       N ..


             STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES


TO THE HONORABLE mDGE OF SAID COURT:

        COMES NOW, the undersigned assistant district attorney of Waller County, Texas, in the

above-entitled and numbered cause, and makes this Motion for Discovery of Expert Witnesses, and

for good cause shows the following:

        1.      This motion is filed under Article 39.14 of the Texas Code of Criminal Procedure.

        2.      This motion requests the following information which is known by the attorney
                for the defendant: the name and address of each person the defendant may use at
                trial to present evidence under Rules 702, 703, and 705 of the Texas Rules of
                Evidence.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully prays that this Honorable

Court will grant this Motion for Discovery of Expert Witnesses, or in the alternative, that this Court

will set this matter down for a hearing prior to trial on the merits and that at such hearing this motion

will be granted.




                                                                Assistant District Attorney
                                                                Waller County, Texas
                     No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §     IN THE 506th DISTRICT

VS.                                         §     COURT OF

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested information on or before the 30th day before trial pursuant to Article 39.14 of the Texas

Code o/Criminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _ , 2013.




                                                     Judge Presiding
                                                                                       (



                                                            'CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                        §    IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §   WALLER        COUNTY, TEXAS
                                                                          §                        co            __
DOMINIQUE DONTAE LASKER                                                   §    506TH       JUDICIAL ;-DISTmC~
                                                                                                        ~       ~o
                                                                                                        ~       rrlu;
                                                               MOTION TO DISMISS                        "       ;                                                                                                 (



                     See TEX. CODE CRIM. PROC. art. 51.14, Article V § (c) ("in the event that
              an action on the indictment ... on the basis of which the detainer has been
              lodged is not brought to trial within the period provided in ... Article IV hereof,
              the appropriate court of the jurisdiction where the indictment ... has been
              pending shall enter an order dismissing the same with prejudice, and any detainer
              based thereon shall cease to be of any force or effect.")

Davis v. State, 345 S.W.3d 71, 75 (Tex. Crim. App. 2011).

              4.            Defendant is entitled to have the cause dismissed under both the IADA and

federal constitutional right to a speedy trial.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the indictment herein be dismissed with prejudice.

                                                                                   Respectfully submitted,

                                                                                   SMITHER, MARTIN,
                                                                                   HENDERSON & BLAZEK, P.c.
                                                                                   1414 11th Street
                                                                                   Huntsville, Texas 77340
                                                                                   (936) 295-2624
                                                                                   (936) 294-9784 [Telecopier]



                                                                                         ~
                                                                                   By __________~-+----__
                                                                                      Frank Blazek
                                                                                      State Bar No. 02475500

                                                                                   William F. Carter
                                                                                   State Bar No. 03932800
                                                                                   108 E. William J. Bryan Parkway
                                                                                   Bryan, Texas 77803-5334
                                                                                   (979) 779-0712
                                                                                   (979) 779-9243 [Telecopier]

                                                                                   ATTORNEYS FOR DEFENDANT




MOTION TO DISMISS                                                                                                    PAGE 2
C:\FB\CRIM_K-O\La.skcr.DD.81075\J 1·01·1.']703 CM\Mnlion   10   Oisthiss.OOI.wpd
                                                                  Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Motion for
Disclosure of Favorable Evidence has been forwarded to opposing counsel on this the 6th day of
September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                Frank Blazek




MOTION TO DISMISS                                                                              PAGE 3
C:\FB\CRIM_K-Q\Lasker.DD,SI075\ll.Ol-13703 CM\Motion to Dismiss.OOl.wpd
                                                               CAUSE NO. 11-01-13703

 THE STATE OF TEXAS                                                      §       IN THE DISTRICT COURT OF
                                                                         §
VS.                                                                      §      WALLER     COUNTY, coT E XA S
                                                                         §                         -<    ~ ~
DOMINIQUE DONTAE LASKER                                                  §       506TH   JUDICIAL DIST~Cn=~
                                                                                                          rTt  rr1 0 ~         ~~8
                                                                                                         .r:-     -I::::J

             Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and throu~ hiS.:A
                                                                                                                (1)



attorneys of record, and submits'this his Motion for Disclosure of Favorable Evidence, and for

cause would show the Court the folIowing:

              1.           The State of Texas and its prosecutors have a duty to disclose favorable evidence

to the defense. Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

             It should be noted that the definition of favorable evidence is very broad and includes

evidence that is mitigating, even if it does not exculpate. The subject evidence in the Brady case

was merely mitigating.

             2.            The State of Texas and its prosecutors have a duty to disclose any evidence

suggesting that Defendant is not competent to stand trial. Ex Parte Lewis, 587 S.W.2d 697

(Texas Court Crim App. 1979).

             3.            In this case Defendant is entitled to relief under the Interstate Agreement on

Detainers (IADA). Art. 51.14 Texas Code of Criminal Procedure. Defendant is also entitled to

relief under the Federal Constitutional provisions of the Sixth and Fourteenth Amendments

thereto relating to a speedy trial. Defendant is entitled to production of any evidence that

would support such claims.



MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                              PAGE I
CIFSICRlM_K.OlLasker.DD.8 107511 1·01·13703 CM\Brady.OOl.wpd




                                                                                                                70
              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the District Attorney of Waller County to disclose any favorable evidence to counsel for

Defendant, instanter.

                                                               Respectfully submitted,

                                                               SMITHER, MARTIN,
                                                               HENDERSON & BLAZEK, P.C.
                                                               1414 II th Street
                                                               Huntsville, Texas 77340
                                                               (936) 295-2624
                                                               (936) 294-9784 [Telecopier]




                                                               BY __~~__- T__-'~____
                                                                  Frank Blazek
                                                                  State Bar No. 02475500

                                                               William F. Carter
                                                               State Bar No. 03932800
                                                               108 E. William J. Bryan Parkway
                                                               Bryan, Texas 77803-5334
                                                               (979) 779-0712
                                                               (979) 779-9243 [Telecopier]

                                                               ATTORNEYS FOR DEFENDANT




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                      PAGE 2
CIFBICRIM_K-OIL"k.,.DD.81 075111-0 1-13703 CM\Bcady.OO I.wpd




                                                                                                     'Ii
                                                             Certificate of Service

       I do. hereby certify that a true and correct copy of the above and foregoing Motion for
                                                                                      to
Disclosure of Favorable Evidence has been forwarded to opposing counsel on this the ti'tAday
of September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

             Elton R. Mathis
             Criminal District Attorney
             645 12th Street
             Hempstead, Texas 77445




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                PAGE 3
C:IFBICRlM_K.Ou..,k".DD.81075111.01.13703 CMIB,ady.OOl.wpd
                                                                CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                        §       IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §       WALLER    COUNTY, TEXAS
                                                                          §
DOMINIQUE DONTAE LASKER                                                   §       506TH    JUDICIAL   DISTRICT

                                                                       ORDER

              On this day came on to be heard Defendant DOMINIQUE DONTAE LASKER's Motion

for Disclosure of Favorable Evidence, and the same is GRANTED/DENIED as indicated above

and the time for such discovery to be completed by the prosecution is set at ___ o'clock

       .m., on _ _ _ _ _ _ _ _ _ _ _ , 2013. Such disclosure shall be made in writing by

delivering said writing to Defendant's attorney of record. IT IS SO ORDERED.

              SIGNED and ENTERED. this the _ _ day of _ _ _ _ _ _ , 2013.




                                                                              JUDGE PRESIDING




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                              PAGE 4
CIFBICRIM_K-OlLaske,.DD.R 1075111-01-13703 CM\B .. dy.OOI.wpd




                                                                                                                  13
 Cause #    jI~O /-         J   )1D3
 THE STATE OF TEXAS                                                      §                                     IN THE DISTRICT COURT OF
                                                                         §
 VS                                                                      §                                        WALLER COUNTY, TEXAS

bOlV\i~e DuJae- La6W l                                                                                             S06TH JUDICIAL DISTRICT

                                                 STANDARD DISCOVERY ORDER

 STATE IS ORDERED TO FURNISH:
 I.     A list of all anticipated trial witnesses, to be supplemented as others are discovered.
 2.     All written or recorded statements of the Defendant, along with all confessions or statements, whether verbal or otherwise, made
        pursuant to Art. 38.22 C.C.P.
 3.     Inspection of:
        a.        All items seized from the defendant, any co-defendant or accomplice.
        b.        All physical objects to be introduced as part of the State's case.
        c.        All documents, photographs and investigative charts or diagrams to be introduced at trial.
        d.        All contraband, weapons and implements of criminal activity seized or acquired by the State or its agents in the investigation
                  of the alleged crime.
        e.        All records of conviction which may be admissible in evidence or llsed for impeachment of the defendant.
        f.        All tangible items of physical evidence collected by the State or its agents concerning the alleged offense to include latent
                  fingerprints, footprints, hairs, fibers, fingernail scrapings, body fluids, tire tracks, paint scrapings, etc.
4.      All promises of benefit or leniency afforded to any accomplice or prospective witness in connection with his proposed testimony or
        other cooperation with regard to the alleged offense.
S.      All known convictions which are admissible for impeachment concerning any of the State's proposed witnesses.
6.     All known convictions, pending charges or suspected criminal offenses concerning any accomplice proposed to be used as a witness
        by the State.
7.     Copies of all complaints, search warrants, (related affidavits), autopsy reports, laboratory reports and laboratory reports of all
       examinations of contraband, fluids, hairs, fingerprints, blood samples, ballistics, soil, fibers and paints.
8.     Inspection of all business records or governmental records expected to be introduced by the State.
9.     All exculpatory evidence pursuant to Brady v. Mary/and and related cases.
10.    The State will furnish all such above items which are in the possession of the State's attorneys or which are known to be in the
       possession of the investigating officers or other agents of the State. Reasonable inquiry by the State and the defense is required.
II.    In appropriate cases, the State is encouraged to furnish offense reports and witness statements in addition to the above items. However,
       such reports and statements are normally work product of the State and are therefore protected from mandatory disclosure unless the
       contents are exculpatory. Such statements and reports must be tendered to the defense for cross-examination on proper request under
       Gaskin or related requirements.
12.    In the event that photographs, diagrams or models are prepared as 'J ury aids" at the direction of the State's attorneys before trial, such
       items will be considered work product unless the defense demonstrates a "particularized need" for inspection thereof.
13.    This order will dispose of all pretrial discovery motions heretofore filed. Because of the extensive nature of the discovery herein
       ordered, it will be considered that such order is acceptable to the defense pending the review of evidence and documents as ordered.
      In the event that further particularized discovery is considered necessary, the defense may file a Motion for Discovery, addressing only
      matters not covered in this Order and such Motion will be presented to the Court at the earliest practical opportunity before trial. Such
      motion shall describe how the additional discovery differs from this Order.

        The State is ordered to furnish the above inspection and copying on or before ten (10) days prior to trial. DEFENSE COUNSEL
SHALL PICK UP DISCOVERY AT THE DISTRICT ATTORNEY'S OFFICE ON OR AFTER SUCH TIME. The Defense shall exercise
reasonable diligence in contacting the State's attorney to arrange a mutually convenient time for the appointment.

          The State is ordered to prepare a list of exhibited or furnished items to be filed among the papers of this cause within seven (7) days
after discovery is completed.

          ORDERED and ENTERED this         ~_ day of ~


CODies:     White - Clerk            Yellow - State              Pink - Defendant's Attorney                                          11(
                                                         Cause No. [    (-U I ~ L31DS
  STATE OF TEXAS                                                       J   l--f)I-/ 310'1                             IN THE DISTRICT COURT

  v.
                                                                        /J~D/-/
                                                                          §
                                                                                            3705                   WALLER COUNTY, TEXAS

bOfY]ihqf-e.                Don-k usker                                        ~                                     506TH JUDICIAL DISTRICT


                                        SCHEDULING ORDER - CRIMINAL

        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

  1.                                                 9:00 a.m.             ARRAIGNMENT

 2.              /1-    4-1.3 I                      10:00 a.m.            MOTIONS & PLEAS
                                                                           All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                           under C.c.P., Art. 28.01.


 3.                                                  1:30 p.m.             HEARINGS & BENCH TRIALS

 4.        On or before to-days before Pretrial Hearing Date all C.c.P., Art. 28.01                     matters must be filed or will be considered waived.


 5.                                                  10:00 a~m.            PRETRIAL HEARING
                                                                         Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                         will announce whether the case will plead or if a trial is required, and whether trial
                                                                         is to the Court or to ajury.

 At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
 following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
 of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


 6.            ~ ---0< ~ - / Lj"                    9:00 a.m.           JURY TRIAL
                                                                        Final trial date & time will be set immediately after the Pretrial hearing.


 Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
 formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

 Dated: _ _---Let_/-_q:.-_'              /'----'~""'__
                                                            ./



 Defendant's Signature                              Counselor Defendant               51 az.eJL                    Counsel for State




 Copies:    White--Clerk                 Yellow--State                                                                                             1.5
                                                                                                                      :E
                                                                                                             ~        );-
                                                                                                             c::::;   c:C'
                                                                                                                      ,_
                                                                                                             o        ('l(/)
                                                                                                             (/        »-1
                                                               CAUSE NO. 11-01-13703                          -I       .:;:;0'1
                                                                                                              W        ·'2D.
                                                                                                    -0        oz-l01
 THE STATE OF TEXAS                                                         §    IN THE DISTRICT         OUR1:DF~po
                                                                                                    -<         :
                                                                                                               _ X ---i?J
                                                                                                                     M
                                                                            §
                                                                                                               -        M~
 VS.                                                                        §   WALLER    COUNTY, \ T E X·A           S~-<
                                                                            §
                                                                                                         \
                                                                                                         !
                                                                                                                0       >
                                                                                                                        (")

 DOMINIQUE DONTAE LASKER                                                    §    506TH   JUDICIAL        DISTRICT

                                             FIRST AMENDED MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

attorneys of record, and submits this his First Amended Motion to Dismiss and for cause would

show the Court the following:

               I.           The State of Texas obtained an indictment for Capital Murder in this cause in

January, 2011. Waller County placed a detainer concerning this cause on Defendant while he

was serving time in a federal prison. Defendant has twice requested a final disposition to the

indictment which was the basis of the detainer under the Interstate Agreement on Detainers

(!ADA), Art. 51.14 Texas Code of Criminal Procedure. Such request also demanded a speedy

trial under the constitutional proviSions of the Sixth and Fourteenth Amendments of the United

States Constitution.

              2.            More than 180 days have passed since the District Clerk and the Prosecutor

received Defendant's written notice and request. The District Clerk of Waller County received

the request on July 16, 2012. The District Clerk of Waller County received a second such

request on February 8, 2013. The District Attorney of Waller County received the two requests

on or about July 16,2012, and February 8, 2013, as well. The second request was properly

transmitted by and through the warden of the federal prison facility in which Defendant was

incarcerated.

FIRST AMENDED MOTION TO DISMISS                                                                              PAGE 1
C:\FB\CRIM_K-O\LAskcr.DD,flI07S\11-01-13701 CM\Mntinn to Dil;miss,002.wpd
              3.            No delay has been sought by the Defendant. The Court has not found that good

 cause exists for any delay prior to the passing of 180 days. No trial has been commenced despite

 the passage of over 180 days.

                     See TEX. CODE CRIM. PROC. art. 51.14, Article V § (c) ("in the event that
              an action on the indictment ... on the basis of which the detainer has been
              lodged is not brought to trial within the period provided in ... Article IV hereof,
              the appropriate court of the jurisdiction where the indictment ... has been
              pending shall enter an order dismissing the same with prejudice, and any detainer
              based thereon shall cease to be of any force or effect.")

Davis v. State, 345 S.W.3d 71,75 (Tex. Crim. App. 2011).

              If the 180-day time period set by Art. III(a) of the IADA began running on February 8,

2013, trial should have commenced on or before August 7, 2013. If that period began running

on July 16, 2012, commencement of trial should have been on or before January 14, 2013.

              4.           Defendant is entitled to have the cause dismissed under both the !ADA and

 federal constitutional right to a speedy trial.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the indictment herein be dismissed with prejudice.

                                                                           Respectfully submitted,

                                                                           SMITHER, MARTIN,
                                                                           HENDERSON & BLAZEK, P.c.
                                                                           1414 11 th Street
                                                                           Huntsville, Texas 77340
                                                                           (936) 295-2624
                                                                           (936) 294-9784 [Telecopier]



                                                                           By_1--,-'
                                                                             Frank Blazek
                                                                                         --r---


                                                                             State Bar No. 02475500




FIRST AMENDED MOTION TO DISMISS                                                                          PAGE 2
C:\FB\CRIM_K-O\u.sk<>r.DD.RI075\II-OI_13703 CM\Mntinn In Dismiss.002.wpd




                                                                                                                  J7
                                                                                    William F. Carter
                                                                                    State Bar No. 03932800
                                                                                    108 E. William J. Bryan Parkway
                                                                                    Bryan, Texas 77803-5334
                                                                                    (979) 779-0712
                                                                                    (979) 779-9243 [Telecopier]

                                                                                    ATTORNEYS FOR DEFENDANT



                                                                      Certificate of Service

       I do hereby certify that a true and correct copy of the above and for                                                   CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                        §       IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §       WALLER    COUNTY, TEXAS
                                                                          §
DOMINIQUE DONTAE LASKER                                                   §       506TH    JUDICIAL   DISTRICT

                                                                  ORDER

            BE IT REMEMBERED, that on the _ _ day of _ _ _ _ _ _ _ , 2013, came on to

be considered the above and foregoing Motion to Dismiss. After consideration of the same, it

is the opinion of the Court that Defendant's Motion be:

            ()         GRANTED, and the indictment is hereby dismissed with prejudice.

            ()         DENIED, to which ruling the Defendant excepts.

           SIGNED:                _ _ _ _ _ _ _ _ _ _ , 2013.




                                                                              JUDGE PRESIDING




C:\FB\CRIM)                                                          Cause No.      11'-01- 13'705
  STATE OF TEXAS                                                              §         1~'lO+                        IN THE DISTRICT COURT
                                                                              §          l ~'705
  v.                                                                          §                                    WALLER COUNTY, TEXAS

tom j t:l41{t'. DM±tr:. j ~ke/                                                §
                                                                              §                                      506TH JUDICIAL DISTRICT


                                              SCHEDULING ORDER - CRIMINAL

         Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
  pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
  Ordered set as follows:

  1.                                                      9:00 a.m.      ARRAIGNMENT

  2.
                                                          1:0lJ
                                                     -10:09     A.ill.   MOTIONS & PLEAS
                                                                         All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                         under C.c.P., Art. 28.01.
                                                          tJ· DO                                                             I ·
  3.               I /0- /~"
                   ~-
                                    !   j /
                                                     ~
                                                      /
                                                                         HEARINGS & BENCH TRIALS(JU~

 4.        On or before to-days before Pretrial Hearing Date all C.c.P., Art. 28.01                     matters must be filed or   Will~~.
 5.           0                                                                                                                                                                                                                                       I




--~-----------------------------'---------~--~--------~~~-~~--------II
           Te: HOOO(CAS\(' J~te Mc..~j r                      ~
                                             .                ,II
                                                                                                           J
                                                                                          i.o-"
                                                                                                                                                                                          -J           ('"
                           : From:                    Doml'niuu \) .. klc.er                                   0   ~ I(~
                                                       7 () I            tcJ vII--         Sff'C-eJ

                                                                     I                                I




                       :~
                      ',. ,'

_ - ' - -_ _ _       ~.,-----ID,,,,,-,C,,,",,().j"'--7-j-'---,!+~D.JL.!..l~-------,­
                      f'   i
                      ~    1

                      : !                                             1             !GoOL!)      thelt 'lQ\l       CArL    CA   hus,-!   IJV\CA.V\   J   bu,t .L b:J~L!::~'
                     ":1wr ~'fJC                                      Courk's\{ j             ~L00(J~                     tom me·           I· £d             rhcvt·     L    blA\J~ .n"Ull1
                           : JeprlvLJ elf t"l\~                                     ("cr\StlhA-,DOVW.J     ri5~+S J       CtrIJ   Si!1you            Q!CL    thl?.- Jv..Jd~ )-ctnJ               _ _ _ __

                      .~ ,. ±k- ~vJ5e ts s'v.ppOS(: to be.- Jl,),cl§t~ elf £'IS~~ftatb, . 8bk                                                                                                    CUr\.cl_·___
------,-----··-,...·-->-.b-PpoqoS 4-\±D(i\e..,,/S) L.0i~h" all d~~udl·e.Vt- it- sWh t"u1th ~JJ..'3I'rl .I                                                                                                               .
________----'-'--'t-""'u-:::..I_+kt.J...lJoo!!"'-·~\I!2Y. 10V~ b~'Ylec CbtC\S.c.Jj                                                       s,\C\Cc.    .r S&-t.Ji,...."r             d':::Ll J(,\~ ____.'
                                                                                                                                                                             ClI\ __


--=--______~.-':t-"'-j)-'(...u.)'-L>~~\d(.4                              ScdJ. oJ-- tb~               irfQCfY\"J       ~tfill"u±. 1                          0.$kJ. 'f'lA.         g,bC>\..lf -                        -------"i


                     'i        +bL       motlOV'\S                  ±but            :L~~ Cwth) o.iLL~Cl~ \iV\e..~~)f,01:                                                                       \o..w                    ----0




                     i I J0)~'              r'\Dt          perml}                    \fYI!   h     cL     tbc..l-+· ~t\ bJ~       I2WV\ '     '-[Ou.     d;~     Y\c\-   S.~k              \JY\~L~'-:'~T-r~Lg.Jjl\J-+--ffiPj;~~-~.....Qthu-_-f~c ("                                                                                J) /, J
                                                                                                                                                                         £'.C __________. _:
_ _ _ _ _-t-f--'-"I')("'--J(')~{l+'-'..!.lh"=_L..:::..:.;JJ.~_w~~1L~1-c----++-~------------------I

_ _ _ _ _--,-f-+--'---'->..o.».::::::==.--'-.\,\Ci
                                                .....          --'\--'-f_~,.>.('..o.-.                                                                                   C!   u'\~    'i O\ll    . e2LliJe-\\.{                       -.J
                                                                   ~~Uifk- .to\Je c S,Cl'f"3 ~\l dosu- "'-()+('t',s,                                                            ;c. A-SW                  ---. J
    -----H-'P.'JW~e..hlLf~~ 'CO                                                             CJI'/lct    I'YlL'J     mqt(OAS             tbu.JI-'-L.kJLllCA.""'ve..~b=CL='--'Q_ _ _ _ _ _ J

_____-H--''--'''''='==--~'-''-+"'-"'-"'-:k'"'''-J__ub~Q.~chl                                               &bo:J:       bs6w -e..clrlL~                        c,f rbtSC- }b1'AS>L-1
                                                                                                                                                                                   .,,--o_ _



_    ~_ _ _--I+-T             t-,-b~~~\ d;>ct.(,~1
                ......_bu;'12,c..\f l~ w~e.('t. fr.;           +k ~Qf'lOC I(\+-hGl,t-~               I,.    I.. Scot ±be             t   ourr-   Q..VlJ·


_ _ _ _ _--+t-'-'--'."--~,.,.·=\stt~lc~t_"".Afuroti..\-..fr-c~fLul~c&Lc.!8.LBfu;l,l                                                   0\; ~O$ ItiOf)           ~lLLro.-)                      1Ir.e. O,Jec ~_lo.~~L! (\uJy_\                                                                    th4: \e;; k>~\)""-LA-,-'S_ _ _.
------H--='1-=~:::..l..-~2JoLId.....,oo--.·_-c-_
                            .• lbe. CI}'()\'1 ACbl.A-\('l)U'+ -\\0.-1- \~ Ur,f\ d0~~ k bt.b).JL~1J._1L~_H: , eAih*-.Ll,.u'L_~l1tt
                                                                                                                                       v~
                                                                                                                                                     CjIY\"CY\~_.                                 ____
                                                                                                                                                                                                     ' _ _-;
                                                                                                                                                                                                           ,
                           i':                                                 '                   ,
                           : : ScuJ,i,~                               mCA' \       Cich'Hi,J ~vst rou.\:.L~          S\JK.    tt o.tTttf~ o.Jc dill) r\CI.:D M         C>   t La.O be. t-ra.c,tcd,             ,
             :' 1- wus, Sc'/k\ ~ it ww ~±U, W\~JJ('(\C hut: iVr Sd--:II Clw!rvi-h lcJ.=v'-'-c_ _ _ _ _,._,
____----:--.;'-:-.......b~(C£-l\lj"J CA.i),} i'l,} r~r\ s ctl.'i\ rAfkLtWft' vUulvcJ.-C.l.ruL-CJeJ Jt,c,'r- ~,-,--,rf;,¥/_~ _ _
                           ;' SSo it \'Y'LikL,                                 ±\,ot-O-'
                                     £.l..J.,                ~~J,J1 ±r-,'u1~11f~tL1S mlf Coo&Dh.l..li.o£lJ.                                                                   {'i)ht·     1.h.c.r.1-«-,1..L·~--------1

                                       Y\D        S,\~l\(¢\rt ~~.,,-r                   .hI     -r\-e. \Ndili1Lfl~~fto\AtH                         elC   (l,1J'i ~~ _--:-____                                        --j

                           :·i
                          i: ~ AMl'JL ~\.)4 tt ld) It ~e('c                                                            \\    Ui'.\.\       G,f\fv,s(t>i\· h ' PO[(\t ~.f.        +l, tV\~ L~ _ _ _'_ _ _,
                          I.           -\-"",1--         II- ckt10t                 ~c tc.I 'f:l' -thDv..~ J\ Wut~r rut h~.L~e                                                11 ecoct~,-I(k"". A, ~&or~In,-t\ ,+0 m~~ll_....ruL(:A(L')c-Y.I'~cls..:...As ~El.l.L-~D.\.,;)-~~-~~~---
                                p!


           Ii)                                      I I ,                                     '
_____                   -----+I+!~.:>.J:._L_J..1JU~~tuy.J)(C ct.))                                                       M\}-          ~t.l~OCLL_~.m...~~(,.t\~
                                !                                                                               e-L~'       t\lot=     ~&_f~~ft\.LtJl::-'.L.l.ffillill1j~----~
_____---H!_3"'UOOU"l.W.n: r~                                                            e..Vtl\\tb,'o)        tie ~hlttd- A±t"PtiN.1_c,.\CM'~~5,L.oJJL.L0UL_n,u.cot--,-·-=I"'--__                                  ------1
                                                                                                                                                                                                                          ~

                          II                                                                                                                                       '

    '~--____1IJ3e.ose....                                   -r\--u.\- \\-- "";\\ '/\ot            bL w.~~~i.c__""--.hrohi\b___~_~___!
                          T.'     -~, L ~k~~.Jb..~~1)~_~lucJ_~_--1.\i_jk__~_wJ.~CA-\J k, ~\.L-,'-'-,-1                                                                            1.("\



_____' --t-;-                   ---'A'----"-=c..\\'-'--"'cl.:!,=\t_.~ _ _ _ _ _ _ !
                         II
                         , '\
                           : -1"'
                                                \
                                                aL-.
                                                                                                        \I
                                                           ~ \':)(\'\W"h,1 ~ t'Y..- .illW . - - - - - - ,- - -
                                                                                                                \)                     .
                                                                                                                                                     -                                                                    I
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          i

                         I!                                                                   \                    -.. -------:-.--,: -----:----'- -----.:----,-------'-!
-:,-,:::----------,I!I                                                         .----------:--,--:-----:-----.---- -------.------':.--'----:--------~- i                                                                   I




        __   ~,'   0_    II                                                                                                                                                                              ,,3              ·
--'---------i+-'WJ---"-L--"'-ll.>lL~~----'''''-'eN(l           \\Q\J.      \ ,\eCL C""       O\QC""_I_lJ.J~_"+_-"""~~~ 11cLt ,tL~\\ t                                                 Cill')"          rt.vC-C-\\if\S   to ~I!)"t
                                      ~e.L   rY\   '\J,DUC   tc,\.,IsL-~~~S~c\=" t.4~1't\~ letheS                                    +0    prCivn;,l\w\-

                                       WO\MU\      L~l.-t             40    \oo~~(.K..-\bV(\j\                 f       1. ~u.ce-,-,rt.Le_ _ _ _ _ _ _                        -J




------f+--=.::.:~I"-'='JU,.U.>.\____'L'''''''--'''"--'lcur£ ~ ~L.k~ ck cv\~o· l~~i"
_____             ----i+-'"~~"'__'.ALCJ..L.>.--l-!->"'--""'cu.L....I"'_'\~e:LcU\l At fi~~~~.l              t           "k~ *~U."C._~i"-'=9~___~--,-..J
-----~+-'~'--'-"-"-I-'->:s..-.J~~~~,u.,t...1.w: L cL                         1o.v-e. ~       sbw ~-=--1h~'I"'is.t.....e..=\IY\-'---'-t""-"''-Lr±h~_ _ _ _ _ __
_____             ---i-!-"-~"-'--~~""--'~""-""~~--'-"''-''''-~'''-'-.I....I:I--'''-''~/)\.M\\-\I           V U$IoO\"            Q(    ±f\J
--------i~~~~='=)~~~S~-M~~~~~(~~AAl I ~w-w~tG~ ~.\~~of~-~ru~r~"~~~L~~=----------~
_____              -+I-~~~~~(f I\- \\ ~~~\-'t ~ ,~o.vc-- ()..c.(t~~' ~ led-c;J~____
------+f-1-L""""'-""-'-'="~-"""--4>''__'_t'_'..............~\.~L&\ :>4 rog.'ti.rl..l· ~bLi.LL~.LD"f\,--_ _ __
_ _ _ _ _ _~+-V''''---I=~l:ll--Ul..~l..-r..om~v..1iC              W~u.1\~LU. ;\)"(I~ ~~!f{ • In ~.>avc. .t_. . _ _ _ __

_ _ _ _ _-I+~wJO~L~Cl,'J ~tlf\J~ Wonvil to b~_t"-,-h!k-l_____ .___ ,__ i
_____-!+JU.o.~ut"""""'-'-~l.--~Ltrs--          '1OJ[   \).D   c~~ \1V'f1l\= 'f~cI.L-9\tt.              0,"     (,   ~~t,,-c.::.. .-.......J~~"---"l"O=;=\\_ _ _ __
---_-H--""~"=L-"~::.w;·~~~~~--~tJc :be 11lMQ,c1v0......::_ _ _ _ _ _ _ __
-

CCI~t
    645 12th Street
    Hempstead, lexas 77445
                                            Elton R. Mathis
                                                  Criminal DistrictAttorney
                                                       VValier County

                                                   November 18, 2013




       Mr. Frank Blazek
       1414 11th Street
       Huntsville, Texas 77340

                          In Re: State of Texas v. Dominique Dontae Lasker
                                 Cause Nos. 11-01-13703, 11-01-13704 and 11-01-13705
                                     th
                                 S06 Judicial District Court, Waller County, Texas

      Delivered by FAX and by Certified Mail receipt # 7002 3150 00003033 7222




      Dear Mr. Blazek,

               Please find attached the State's proposed "Stipulation   0/ Evidence" consisting of a number of
      attachments. I have taken the liberty of filing these documents with the Court as well for purposes of
      argument in your motion for dismissal.




      Fred Edwards, Assistant District Attorney
      Waller County District Attorney's Office
      Waller County, Texas

      Enclosures
             th
      Cc: 506 Judicial District Court




                                                                                                                 PS
                            \                                         I
                         No. 11-01-13703,11-01-13704 and 11-01-13/u5

     THE STATE OF TEXAS                              §       IN THE DISTRICT COURT OF
                                                    §
       VS.                                          §        W ALLER COUNTY. TEXAS
                                                    §
     DOMINQUE DONTAE LASKER                         §        506THTH JUDICIAL DISTRICT

                                STIPULATION OF EVIDENCE

         COMES NOW, the State of Texas and the Defendant through their undersigned
attorneys and enters into the following stipulation of evidence for all purposes and all aspects of
the trial of these causes, and would stipulate as follows:

    1. The State of Texas stipulates that the State received documents marked as State's Exhibit A
       (consisting of eight pages) on February 8,2013.

   2. The State of Texas stipulates that the State received documents marked as State's Exhibit B
      (consisting of five pages and an envelope) on July 19, 2012.

   3. The State of Texas stipulates that the State of Texas through the Waller County Sheriffs
      Office obtained custody of the Defendant on May 24,2013.

   4. The Defendant stipulates that the State of Texas sent by facsimile copies ofthe indictments
      against the Defendant to Kelly Palmer, U.S.P.O., SD/CA, on October 7,2011, consisting of
      five pages, marked State's Exhibit C.

   5. The Defendant stipulates that the State of Texas received facsimile from Ed Perez concerning
      necessary forms for transfer on August 31, 2012, consisting of one page marked as State's
      Exhibit D.

   6. The Defendant stipulates to correspondence from Waller County DA's Office to Warden
      USP, VictorsvilIe, CA forwarding completed lAD and required documents and USPS
      Certified Mail Receipt card, dated January 2, 2013, consisting of nine pages and card, marled
      as State's Exhibit G.

   7. The Defendant stipulates to correspondence received by the Waller County DA' s Office from
      USDJ, Victorsville, Warden McGrew, forwarding on more forms, dated January 31,2013,
      consisting of two pages and forms, marked as State's Exhibit H.

   8. The Defendant stipulates to a letter from USDJ, Victorsville, CA, Corrections Systems
      Officer dated April 8, 2013, received by facsimile attaching Prosecutor's certification and
      lAD VI, consisting of three pages, marked as State's Exhibit F.

   9. The Defendant stipulates that the State of Texas sent a copy of the State of Texas , Texas
      Administrator cover letter and lAD Form VI to Linda T. McGrew, Warden, USPO,
      Victorsville, CA on April 17, 2013, consisting of three pages and U.S. Postal Service
      Receipt, marked as State's Exhibit E.


                                                1
                                         i
·   .
             10. The Defendant stipulates that the Waller County DA's Ouice received from USDJ,
                 Victorsville a facsimile correspondence acknowledging receipt of Waller County DA's
                 Office letter of March 20, 2013, this facsimile received April 9, 2013, consisting of one page,
                 marked as State's Exhibit 1.

             11. The Defendant stipulates that the State of Texas sent a letter to the Warden of FCC-USP,
                 VictorsvilIe, CA providing a lAD Form VI signed by the Texas lAD Administrator, on May
                 1,2013, consisting of three pages and envelope, marked as State's Exhibit J.


        Agreed to this the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _:, 2013.




                                                                Defendant's Signature


                Sworn to and subscribed before me on _ _day of _ _ _ _ _ _ _ _ _ _ 2013.



                                                                County Clerk, Waller, County, Texas


        Approved:



        Frank BlazekIBilly Carter
        Attorney for Defendant




        Elton Mathis
        Criminal District Attorney, Waller County



        Judge Presiding
        506 th Judicial District Court




                                                          2
                                                                                                                   t?
                                                                         U.S. Department of Justice
."


                                             2D13 r"'~                   Federal Bureau of Prisons
                                                           3 !"I[J:~'1
                                                                         Federal Correctional Complex
         Office of the CorrectIonal sysO ........'--~--I~4-!1-1.-Ao···
        Page Two
        HE:  Lasker, Dominique Dontae
             Hegister No. 22867-289


       Inmates who are temporarily transferred pursuant to the lAD remain
       under the primary jurisdiction of Federal authorities.  Should you
       accept temporary custody of this inmate, we wish to remind you that
       under Article Vie) of the IADA, you are required to return the above-
       named inmate to this institution after prosecution on all pending
       charges.

       While this inmate is in your temporary custody, he/she will be held in
       a suitable jail that meets the level of security required by the Bureau
       of Prisons.  In addition, security requirements for the inmate must
       be met.  Two law enforcement escort officers, handcuffs, martin chains
       and leg irons are required.  Contract Guard Services are not allowed.

       Any problems associated with this inmate must be reported to the
       individual listed below.  This inmate may not be released on bailor
       bond or any other agency while in your custody.  Additionally, this
       inmate is not to be committed to a state correctional institution for
       service of any state sentence(s) that may be imposed because of your
       prosecution.

       To help us with processing, please fill out the enclosed certification
       form and return to us before scheduling a date for assuming custody.
       Before making scheduling arrangements, please contact this individual
       below to ensure all required paperwork and approvals have been met.

      If you have any questions on this matter, please call: D.
      Wren, Supervisory Correctional Systems Specialist at 760-530-
      5748.

                                            Sincerely

                                             Linda T. McGrew, Warden

                                              (clU~
                                             lsi D.
                                             Wren, SCSS


      Enclosures:   BP-Forms A235, A236, A238, A239
                    BP-A565, lAD/State Writ - Prosecutor's Certification Form

      cc:   Clerk of Court
            State IADA Administrator
,
,
        DP-S235(51)
                                          i'
                              lAD -NOTICE OF UNTRIED INDICTMENT

       US.       DEPAR'l'HENT OF JUSTICE                                               FEDERAL BUREAU OF PRISONS


         INMATE NAME:                                REGISTER NUMBER:                 INSTITlITION:
                                                                                      FCC VICTORVILLE COMPLEX
         LASKER DOMINIQUE DONT AE                    22867-298
       Pursuant to the Interstate Agreement on Detamers Act, you are hereby mformed that the folloWIng are the
       untried indictments, information, or complaints against you concerning which the undersigned has knowledge, .
       and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
       CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

      You are hereby further advised that the provisions of said Agreement you have the right to request the
      appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
      pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
      within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
      delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
      said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
      However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

      Your request for final disposition will operate as a request for final disposition of all untried indictments,
     information or complaints on the basis of which detainers have been lodged against you from the state to whose
     prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
     to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
     upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
     consent by you to the production of your body in any court where your presence may be required in order to
     effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
     institution in which you are now confined.

     Should you desire such a request for final disposition of any untried indictment, information or complaint, you
     are to notify the Inmate Systems Manager of the institution in which you are now confined.

     You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
     any such indictment, information or complaint is pending may oppose the request that you be delivered to such
     prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
     custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
     ord ered suc hd eI'Ivery.
      DATE:                                NAME AND TITLE OF                   Linda T. McGrew,
                                           CUSTODIAL AUTHORITY                 Complex    Warden


      August 31,              2012             Charles E Samuels Jr.             BY: D. Wren, Correctional
                                               Director, Bureau of Prisons       Systems Specialist


     DATED:                                     INMATE SIGNATURE

    Original    InrnalC
    Cupy:      J&C File
               Ccnlral life
    BP-S236.0SI lAD - PLACEMENT OF IMPRISONMENT                                         CDFRM

   FEB 94
   U.S. DEPARTMENT OF JUSTICE                                                                                         FEDERAL BUREAU OF PRISONS

     To: Prosecuting Officer                                                        Jurisdiction:
         ELTON R. MATHIS                                                                WALLER COUNTY, TX
     Court:                                                                         Jurisdiction:
        506 th JUDICIAL DISTRICT                                                        WALLER COUNTY, TX
     And to aU other prosecuting officers and courts of jurisdiction listed below from which indictments, information or
     complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
     Institution:
     Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

   And I hereby request that a fmal disposition be made of the following indictments, information or complaints now pending
   against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                        CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

  Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
   Law, will result in the invalidation of the indictments, information or complaints.
      I hereby agree that this request will operate as a request for fmal disposition of all Wltried indictments, information or
  complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
  be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
  herein. and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
  of imprisonment in this state. I also agree that this request shall constitute a consent by me to the production of my body in
  any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
  Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
      If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
  or officer and return this form to the sender.
      Forms BP-S238(51), Certificate ofInrnate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
  attached.
  Dated:
                                                               Inmate's Name and Register No.:
  January 30, 2013                                                               LASKER, DOMINIQUE DONT AE
                                                                                 Federal Register: 22867-298

 The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint cOWlsel for
 purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of COWlseI
 will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

   A.    My COWlsel is (give name)                                                   Address is: (Street, City, State, Zip Code)



@request the Court to appoint Counsel. (Inmate's Signat\lre)

                                                                                            /

                                                                                       .~
                                                                                     (/

 Record Copy - S~IC lAD AdminislnIlor; Copy - J&'C File; Copy - Centnl File (Sect. I): Copy· ProsecutinK Official (Mail Cenified Return Receipt); Copy - Clerk of Co un
                                        (Mail Certified Return Receipt)
BP·S238.0SI lAD - CERTIFICATE OF INMATE STATUS         CDFRM
Febnllly 19 94
U.S. DEPARTMENT OF JUSTICE                                             FEDERAL BUREAU OF PRISONS

 Inmate's Name:                        Register No.:                  Institution:
 LASKER, DOMINIQUE                     22867-298                      FCC VICTORVILLE
 DONTAE                                                               COMPLEX

Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

 The (Custodial Authority) hereby certifies:

 1. The tenn of commitment under which the prisoner above named is being held:
                                121 MONTHS
 2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

 3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

4. The Amount of Good Time Earned: 108

5. The Date of Parole Eligibility of the Prisoner:

6. The decisions of the U.S. Parole Commission relating to the Prisoner:

7. Maximum expiration date under present sentence: 11-29-2020

Detainers currently on file against this inmate from your state are as follows:
       WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

Date:               Name and Title of Custodial Authority         By: (Chief Executive Officer)
                    Charles E. Samuels Jr.                        Linda T. McGrew,
1130/13            Director, Bureau of Prisons                    Complex Warden
                                                                  ((J..UtI--
                                                               '(' D. Wren
                                                                  Correctional Systems Specialist


 Record Copy - State lAD Administrator
 Copy - J&C File
 Copy - Central File (Sect. 1)
 Copy - Prosecuting Official (Mail Certified Return Receipt)
 Copy - Clerk of Court (Mail Certified Return Receipt)
BP·S239.0SI     lAD - OFFER TO DELIVER TEMPORARY CUSTODY              CDFRM
F ebNary 1994
U.S. DEPARToMENT OF JUSTICE                                                      FEDERAL BUREAU OF PRISONS

 Date: January 30,2013
 To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
      ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY~ TX
 And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
 infonnation or complaints are pending
 Re: (Inmate's Name)                                                                 Register Number
 LASKER, DOMINIQUE DONT AE
        22867-298
         Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
 state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
 to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
 indictment, information or complaint which is described in the attached inmate's request dated:
 September 27, 2012
         The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

        If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
 explanation is attached.

         Indictments, information or complaints charging the following offenses also are pending against the
 inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
 in these jurisdictions for purposes of these indictments, infonnation or complaints.

CAPITAL MURDER                                   DISTRICT COURT OF WALLER COUNTY, TEXAS
19.03                                            506TH JUDICIAL DISTRICT
CAPITAL FELONY


If you do not intend to bring the inmate to trial, will you please infonn us as soon as possible? Kindly
acknowledge.




By: (Chief Executive Officer)   Institution & Address:                  Namerritle Custodial Authority:

'r~~n                                   FCC Victorville - USP                  Charles E. Samuels Jr.
Correctional Systems Specialist         P.O. Box 5400                          Director
                                        Adelanto, CA 92301                     Bureau of Prisons
Linda T. McGrew
Complex Warden
   BP-S565.051     IAD /       STATZ WRIT - PROSECUTOR'S CERTIFICATION                          CDFRMDEC 02
   U. S. DEPARTMENT 01' JUSTICE                                                             FEDERAL BUREAU OF PRISONS

    This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
    temporary custody of LASKER, DOHcrNIQUE DONTAE, Federal Reqi.ter Number 22867-298 via  X
    LAD __ State Writ (check one), and do hereby agree to the following conditions in connection
    with the request for custody of said inmate.
                                              Condition.
   a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
       responsibility for that custody to include providing the inmate with the same level of
       security required by Bureau of Prisons Policy.
   b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
       include disciplinary problems, medical emergencies, suicide attempt, escape or attempted
       escape or any other problem arising during commitment.
   C. Agree not to release said inmate on bailor bond or to commit them to an institution for
       service of any sentence imposed in connection with our prosecution.
   d. Agree to return said inmate to the federal institution from which they were obtained at
       the conclusion of the inmate's appearance in the proceeding for which obtained.
   e. Agree to notify the local jail authority of ,the responsibility to return the inmate to
       federal custody.
   As the Prosecuting Official for the State of Texa. I, ELTON R. MATHIS, Crimina1 Di.trict
   Attorney, hereby submit the following information in connection with my request for
   temporary custody of LASKER, DOHcrNIQOE DONTAE, Federal Reqi.ter Numb.r 22867-298.

                                                            Information
       1. Name of facility, location, contact person, and phone number where the inmate will be
             confined durin le al roceedings.                           D4~ \ C4.\.,,;-t W r.. {-" ""'1,*~
I .... 2. Scheduled date for /,trial . 8 {} 3.
       K. a,.1 .".... S ... ; ~"', ~\.v~~ ~q,q) &z,",- Z"l.
                        C!.\"'~J .) \ ~   J
   4. Name and phone number of the state agency, specific name of agent(s) who will transport
      the inmate at direction of the court and whether a private carrier, contractor (if
      permitted by Bureau of Prisons policy), state agency, or ·the USMS, will be transporting
      the inmate for the state. ""'.\\I"~•. S.O. q"'fC\01,"~ eZSz.



   6. For State Writ ca ••• ~nly (not required for lAD):
      a. Name and address of court issuing writ, name of the judge, and name, address, and
  phone number of clerk of the court.



      b.  Reason production on writ is necessary and reason another alternative is not
  available (for civil cases).


  7. Signature and Title of Prosecutor                                                                        Date


  Subscribed and sworn before (Date) : ______________________________________________________



  8. Signature of Notary Public                                                                               Date



 Original - J&C File, Copy - Central File         ThlS form replaces BP-S565 dtd FEB 94)
  e9(85/2a12           a8:35                                           RECORDS                                     PAGE       e2/e3
  .' , .r




  BP-S568.0S1 !AD FORM V - REQUEST FOR TEMPORARY ·CUSTODY CCFRM MAU1.t.O F&:B 94
  U. s. DBPAM"NZNT 01' JUSTICE                         nD~ BORBAU or PlUSOtilS



  Six copie~. Siqned copi •• mu.t be scn~ to the.p~isoner and to the official who has the pr.isoner in
  custody. A copy should be sent to ~ha Aqr.~ent Administrator o! both the .ending and the receivin9
  .state. Copie• • hould ba.ntained by the .,eraon tilinq the reque.t a.nd the judqe who s:i.qns the requetlt.
  Prior to tran~fer under this Agreement, an Inmate may be afforded .. judicial hearing (Cuyler) similar
  to that provided under the uniform Ext=adition ~ct, in whi~h the inmatQ ~y brin9 a limit~d chAllenqe
  to the rec~ivinq state's raque.t.


  To:     (Warden-Superinten~ent-D~rector)                      -   Ins~i tuti~n    and Address                                    11
    V.vd:;cJ .5+04 t,..s -Pel\) I           {~/JfI"A':J ~ Vic. ton. v' diE" ~.C C:. J   7(-0· .Box 3'10~        Pt De 1~"1.~)oS
  please be ~dvised thet (Name of Inm.ate) ))0"",,,1 N J q IA Ii ]jON 1 At:: LrtS K.t:12.. 221"f"- 2.""/ who


  ~
   .   ~;~~~y an inmate of your institution,                   is under (indicate eppropriate)
     ~d~~~:. Ic. l      /-iRfematoien)         (-eOlLlpnn:nt)      in        the          (Jurisdiction)
':3 II        . . , 1. vJ ~ IleV' CO~lvty /'i>(145 / of which I am the (Title of Prosecuting
  Officer)    j)iS-\VI.,'~t ij H O;1J\1~                                            •    Said inmate is
  therein charged with the offens                        s)
                                                enumerated below:                                             1-
                                               O:f'f_n.e (.)                                         t \ - o.-f,.{
@ Cp.y~-t~1             Ml.4v.oev-l\-OI- 13 =ro ..          /?C&4Jli""( J~VJ)...n\... LI-{)1-13":/Oy....jX)             t,:::;CYr
  I propose to br nq this parmon to trial on t II (indicate appropriate)                          I nd ctment
   f"eOla~dllt) w1thin the time specitied in Article IV(c) of t.he Agreement.

 In order tb.~ proca.dinq~ in this matter may be properly had, I hereby request temporary custody or
 such paraona pursuant to ~rticle IV!., of th~ Aqreement on DetAinere.
 Attached herewith find              in triplicate:
 a . CertiCi.d copies of             the complaint, intortnat1on or indtctment
 b. Certified copies af              the warrant
 c. Certified cop1es of              !inqerprints, phocoqraph~ or physical description
 I bereby aqre. that immediately atter trial is completed in th1s jurisdiction, ! will return the prisoner
 directly to you or al).ow any juri.diction you have dQs1qnated to take t.mporary custody. I aqree 41so
 to co let. Form IX The Notice of Dis osition ot II Detainer immediatel after tr1al.
  Printed Name and Signatur                              : ~ _       Title                 t         ~ .        Date
                                                         ~ ------- /                                              No"v
  \= \.1.,ON
  r::          1'\
               11:..
                       tJ\
                       '"'
                               t'..
                             PI "\\..5'
                                                                             ,   ..
                                                                   L~i'\.4II\1....
                                                                                    I J/ls   t?,'c....
                                                                                              PH 0'"                       11)
                                                                                                                          ""''"'
                                                                                                                                        20

  Address:                                                    City/State:                 '1-=t4'1-S;-    Telephone No.:
        LP'15' tl'.l.H. . s+(-td                              \~oe~p6-bt-c:..I~
                                                                 ,T"                                   NOTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                             FOR TRIAL OR DISPOSITION OF WARRANTS. INFORMATIONS. DETAINERS OR
                                              INDICTMENTS BY FEDERAL PRISONER

         TO: Office of District Attorney                                                                           FROM:      Dominigue Dontae Lasker
                                                                                                                              Reg. No. 22867 - 298
                   Lb L\ b                    ll"' S\{ c.c r ~
                                                                                                                                               ~
                                                                                                           - 1\-
                                                                                                                                                                     RFQt1ESTOR
                                                          ~tm                    ~                                 '~A.;~· DomInique Dontae Lasker
                          _'_~_I~w..r'~
---.                      Authorizated by the Act of '
WITNFSS-PRISON S'I \1+ ~lE~3Ufy 7, 1955, as amended,

corlF:s:        (ml(il~ ,\1        Ii'   f)1~1r.IrT ,o\1R(fiMjt~{~~JW(Q4th$()~tar('( JI1/l~ 10 /If ISLI) \\HIIIU'/)I'l q '/( J(()I'H1 II II! IlIS\/IS'.-I1. Al.so: I~('II 'Ill
I)(}( I \1/ ,< I ,\ II"" I 1:')\1 1111 ( .\.,,: tJ.SIG~      ,§ 4904. \~ '.'\lW I ,>:, , /1/1. W ~f:/{ ,\ST;11F1 .oI/'i/' P. \'111/ PI ),\1/11 I· ,"01 'I~ '\1 ".: II.".:'·~ ~1\l"11 ()"I~                      [~THE       District               COURT OF __W_a_l_l_e_r_ _ COlJNTY

                                   FORTHESTATEOF                Texas       [506 District]
                                                             ----------~------



  Waller County Sheriffs,                      )       NOTICE OF PLACE OF IMPRISONMENT AND
              Plaintiff,                       )       REQUEST FOR SPEEDY TRIAL AND FINAL
                                              )        DISPOSITION ... Pursuant to . . . . . . . . .
                      \'.                     )        (Tex.Code Crim.Proc. Ann.Art. 51.14        )
                                            , )
                                                       (Constitution, Art. VI, § 10               )
                                               )
  Dominigue Dontae Laske~                      )       CASE NO. 11-01-13703 979-826-8282
              Defendan t.                      )                   11-01-13704 979-826-8282
                                                                   11-01-13705 979-826-8282
               Notice is hereby gIven that the above-named Defendant, D:minic:p.E D::ntae lBsker                   IS

  currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

  the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

  show:

               I. The defendant is serving an approximate term of 121           months of imprisonment from a

 judgment imposed by the              United       District Court for the                           District of

 California                 , on December              16   2011        Defendant has a projected release date
 - -------                                           --'---

 from federal custody on _Au-'g"'-u_s_t_ _ _ _ _ _ _ .           13      , 20   ~. (see attached sentencing

 computation/data sheet).

          2. The defendant has been advised that there are, or may be. outstanding citations, warrants,
 informations.         charges,   and/or    complaints      pending   In    this   jurisdiction.   Specifically:
 1)_.__Capital Murder Charges ... Warrant :IF 11-01-13703 979-826-8282
 2).    Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).    Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


          3.     The defendant moves this Court to order he be brought for trial. and that prosecuting
authorities armnge temporary custody under the appropriate provisions for Interstate Agrc:cment on
Detaincrs.      Th~   fklCndant funhcr requr.:sts in an absence of availahility of triJI. an ;/1 ah,I"lel1f;a
resol ut ion he arrant!ed.
                                  .   \



           . 1. This fv1otion is based upon the Ddendant's Sixth Amcndl11l:nt speedy trial guarentee that is

   binding on the states through the Due Process Clause of the Fourteenth Amendment. Klop{cr v. North

  CarolinG, 386 U.S. 213. 222-223 (1967). A state is responsible for a defendant's speedy trial rights.

  even where a defendant is held in federal prison. see: Smith        l'   Hooel', 393 U.S. 374 (1969). This notice

  would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex                    1'.



  Michigan, 507 U.S. 43.113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

           WHEREFORE. the defendant prays that the Court initiate all needed and necessary orders and

  actions required to resolve this matter by trial or settlement in abstentia. including an order for the

  district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

 and the dismissal of any outstanding citations, warrants, informations, charges, and/or complaints,

 presently pending in this jurisdiction, within a reasonable period of time not to exceed 120 days.

                                                           Respectfully Submitted,




 DatedJ   ·9-DI t: /07 103
                                                   ~iqU~
                                                     No. 22867-298
                                                           Reg.
                                                                   lasker

                                                           United States Penitentiary
                                                           Victorville FCC
                                                           POBox~                 3900
                                                           Adelanto, CA 9203 I

                                          CERTIFCA TE OF SERVICE

         J hereby certify that a copy of this document \~'as mailed to the office of the district attorney/
prosecutor for this jurisdiction. addressed as below.:

                                                                  D'S1f'C Ct                4t1-o(V\{. L{
                                                                  l> l\ to         G\~, S. \\ (. C I ':) L.1I \ t'
                                                                   1\ £:   h \   p,\,"\ c ~J.   1 x.) '7 7 t.j ~-5

Datc:'   ~O, ~    I 07 /3
                                                     ~ -                         .. ~~------
                                                           . Dominique Dontae Lasker
                                                                                    ~
                                                               CERTIFICATE OF SERVICE



                            I,             Dominique Dontae Lasker                ,hereby certify that I have served a true and
                                                                        Notice of place of imprisonment and request for
        complete copy of the following:
                                                                        speedy trial and final disposition ... pursuant to:
                                                                    Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                                    Tex. Constitution, Art. VI,        § 10

       By placing the same in the care and custody of prison officials of the United States Penitentiary,

       Victorville                          USP/FCC,           at     Adelanto,    California,    on     this     ~     day    of

                                                       \""\lr-____, 20
                               =""-,-",\M.J"""""".;....'
       _ _ _'-.:....\...t..LA..=-                                           12    ,with sufficient postage affixed.   It would be
                                                           \
       noted that this service would be deemed filed at the time it was delivered to prison authorities for

       forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

       (1988). This service was addressed to the following party or parties:
1) .           District Court, 506th District                                               2).
               Attn: Patricia Spadachene, District Clerk                                          District Attorney/Prosecutors
               Waller County Courthouse                                                                      OFFICE
               836 Austin Ct., Room 318                                                                  FOR WALLER COUNTY
               Heapstead, TX 77445-4673




                                                                                  ~'~
                                                                                   D;ique D ~Lasker~ =
                                                                                     Reg. No. 22867-298
                                                                                     United States Penitentiary
                                                                                     Victorville FCC
                                                                                     PO Box 5300
                                                                                     Adelanto, CA 92301




  VII' Law Library Formsl Certificate ofSc:rvlce (Rc\'. HilI)
·   ,




   VIPC3  540*23 *                                     SENTENCE MONITORING                       *         04-04-2012
 PAGE 001        *                                       COMPUTATION DATA                        *         15:38:24
                                                         AS OF 04-04-2012
 REGNO, .: 22867-298 NAME: LASKER,                              DOMINIQUE DONTAE


 FBI NO . . . . . . . . . . ,:      201461KD5                                DATE OF BIRTH: 03-21-1984
 ARS1"" ..... , ... :               VIP/A-DES
 UNIT . . . . . . . . . . . . . :   6 A                                      QUARTERS .. , .. : F61-119L
 DETAINERS . . . . . . . . :        YES                                      NOTIFICATIONS: NO

 HOME DETENTION ELIGIBILITY DATE: 02-13-2019

 THE FOLLOWING SENTENCE DATA IS FOR T~~'S CYRRENT CQM~TMENT.
 THE INMATE IS PROJECTED FOR RELEASE:C08-13-2019 VIA GCT REL "
                                                            ~       --
 ----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------
COURT OF JURISDICTION . . . . . . . . . ,.:                     CALIFORNIA, SOUTHERN DISTRICT
DOCKET NUMBER. , .. , . . . . . . . . . . . . . . :             10CR4732-DMS
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                               FELONY ASSESS               MISDMNR ASSESS FINES                   COSTS
NON-COMMITTED.:                $200.00                     $00.00         $00.00                 $00.00
RESTITUTION ... :              PROPERTY:           YES SERVICES:         NO           AMOUNT:    $2,714.50
-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... :    551
OFF/CHG: 18:2113(A),(D) AND 18:2 ARMED BANK ROBBERY AND AIDING AND
          ABETTING. (CT. 1)
    SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
    SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
    TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
    DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002                MORE PAGES TO FOLLOW .
                                                                                                                                                        ..,jill::   ••

~~. Dominique Dontae Lasker                                                                                                                                     I/I~""
                                                                                                 .S;'J ·~·t:.:.r                           ELTON R. MATHIS
                  CRIMINAL                     DISTRICT                      ATTORNEY
                                          WALLER            COUNTY

                                 FACSIMILE TRANSMITTAL SHEET

                                                            FROM:



                                                            DATE:

                                                                                /0-1- II
FAX NUMBER:                                                 TOTAL NO. OF PAGES INCLUDl                G COVER:

         blCf-    3'r?-~~
PHONE NUMBER:



      r-;"\                        ~O ""- _',. ~YOUR ~EFE~N5CE Nl~B~ '7)
  .. JJOSV\l~'~q ~g,
RE"
                                   ..l..) .. -'1"....' - "-.H }< c- "-
                  l.,
o URGENT ~FOR REVIEW                 0    PLEASE COMMENT                 0     PLEASE REPLY               0   PLEASE RECYCLE



NOTES/COMMENTS,




                  X4f,   (,TII   STRI':Wl'. STI':. 1 • 1I1':MI'STE:\I). TEXAS                     7744~
                                                                                                                        EXHIBIT
                           I'll ON I':'   ')7') X2(,-77 1 X • I' {\ X:       ')7')   112(,-7722
                                                                                                                  I
                                                                                                                  Sf ~ C
                                                                                                                 _____rl/tJ ;)
                                                                           Transmission Report
  DatelTlme          10-07-2011          04:55:31 p.m.                                       Transmit Header Text                                   WALLER CNTY O.A. MATHIS OFFICE
  Local 10 1         9798267722                                                              Local Name 1                                           WALLER CNTY. OA OFFICE
  Local 102                                                                                  Local Name2




                                                                 This document: Confirmed
                                                         (reduced sample and details below)
                                                                                                                      I
                                                                   Document size: 8.5 x11"




                                                                   ELTON R. MATHIS
                                                             CRIMINAL DISTIlICT ATTOIlNEY
                                                                              WALLER COUNTY

                                                                        fACSIMILE TltANINITTA.L IHIlET




                                              L.1.S . P. D • Sf) c..A            t               IJ"n:..
                                                                                                                /()-,- ,I

                                    '''0''''. "UNI..k    "    I :r' -    ""Cj f
                                    o URGm                                NO. _/_I_-.;;;.t,,;../_-_._'__
                                                             1 _"-'-_':.:1,;;,...-_ _




 THE ST ATE OF TEXAS                                                    IN THE DISTRICT COURT OF

 VS.                                                                    WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                             ~}£         ti JUDICIAL DISTRICT
 HIM        DOD: 0312111984

Charge: CAPITAL MURDER                                                                                   =~fr
                                                                                                           ~E~"
Section: 19.03
Degree: CAPITAL FELONY

                                       INDICTMENT                                                       I j.d~
IN THE NAME AND DY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected.
                                                                                                        ~ t II~i ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment. in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
ftrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas. did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a ftreann, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                                    Foreman of the Grand Jury
                                NO.     /1   t: / . /3 Zt/~


THE STATE OF TEXAS                                     IN THE DISTRICT COURT OF

VS.                                                    WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                               Ji 164JUDICIAL DISTRICT
HIM        DOB: 0312111984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY
                                                                                                     1
                                                                                           = . . ~"- f
                                                                                                !IIIII/

                                                                                                ~


                                    INDICTMENT                                                  III ~, "
         The Grand Jury for the County of Waller and the State of Texas, duly selected, .....   ~ ~~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of             i         "-
506 th Judicial District Court of said County, upon their oaths present in and to said Co
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a frreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
THE STATE OF TEXAS                                     IN THE DISTRICT COURT OF

VS.                                                    WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                ",'Cb£JUDICIAL DISTRICT
BIM        DOB: 0312111984

Charge: MURDER                                                                                 ~   _fi
Section: 19.02
Degree: FIRST DEGREE FELONY                                                                        tt'
                                    INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;
                                                                                          I~ jl~~
                                                                                             ~I          '\J
         The Grand Jury for the County of Waller and the State of Texas, duly selected,        r         ~
empanelled, sworn, charged, and organized as such at the January teon, A.D. 2011 of th
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                      Foreman of the Grand Jury
                                                                         RECORDS                               PAGE   01/133
08/31/2012         09:33




     DATE:
    -_.-. __•.._-----_..._--
                               08/31/2012
                                                      -----•.-..._...--_._-_._--_._-.   __._---
          TO:                    FRED EDWARDSI WALLER COUNTY S.O.
                                                        ..•. _-_._----_._._--            __.."._--
                                                                                  ..._-----_.

    _ -   FAX:                   979-826-7722
           ... •...__._---------.,.....- ---_.".",.-.•---.-.-."....._-_._--_. __•._-----.",_...-------"" ..-
          PHONE:                 979-826-7718
                                             --_.-_....--------_.----....._.._-_.__.--_...._._._._.'---
                               ED PEREZ
          FROM:._---
    ...   __._--------
          FAX:   760-530-5750
                          ------
                                                                5881
                                                                                ,---~-.--.-----------




          PHONE: 760-530-5700 EXT:

                    3
          PAGES: ------------------_._-_.                                ,,--~.----     ... --.---.---.-
          RE:       lAD FORM V

     cc: .._------------....,------.-------_..---------_._--_.
    ---_
          COMMENTS:
      Please complete the attached form. Once I receive the form V back, I will
      complete the request here and forward the remaining documents to you. If you
      have any questions please feel free to contact me at my direct line.
      760-530-5881, if , do not answer please leave a message.




    ThIs messale Is intended for official us. and may tontain
    'SENSITIVE aUT UNCLASSI,xaD csau) INFORftATION",
    If this messa,e contains SENSITIVE aUT UNCLASSIFIED INFORnATIO".
    It should b. p~operly delfvered, labtled, stored. ,"d
    disposed of .ccD~diftl to F.de~ll lur.~u ot Pr1~ons poltty.


    OUHG1~NT
   o        PLEAS'fr:   COM_MJ'~NT
   1./IPLEAS]~ REVIEW                                                                    EXHIBIT
   o        F'OH YOUR     RP~C(lRDEl
                                                                                  I     <31-])
           u.s. Postal ServiceTM                       •
           CERTIFIED MAIL,. RECEIPT
           ~omestlc Mall Only; No Insurance Coverage Provided)




                   CartJlledF. .                  02
.....=t                                                POltmanl-< ..
Cl           Return R_Ipt Fee                           H...
Cl        (EndcNu_ Requll8d)
Cl                                  ~~~~~~
          RHtr1cted Oellvery F..
Cl        (EndO_men! ReqUiI8d)          '0.00
.....=t                             ~--------~
Cl         Total POIllaQ8&   F...   $   '6.11    05/0212013
.....=t   ~~---~---~~~~---~~~~-n~




                                                                       EXHIBIT

                                                                       Sf- E
    .NDER:   COMPLETE TillS SEC nON

I u>mplete Ilem. 1. 2. and 3. Aleo complete
  item 411 Reetrlcted Delivery I. daeirlQ,
I Print your name and addreaa on Ihe rev.,..
  so that we can rwtum the card to you.           I"';.   B.   RMIIWd
I Attach thl. card to the back at the mallplac:e,    .
  or on the front It space pennlt-.
                                                          D. I, dIIIIIry add!-. dlfI'wwIt fn:m Item 11    VIe·
                                                               I' Vea. ...._ dlllYery ~ beIowI:.         0 No




                                         7012 1010 0001 9924 2234
                                           corn.tIo R8Iim Rec:e/pV'.
                                                                 - -- '   .~,




                                                                                                                 ID9
     UNITED STATES POSTAL SERVICI!.


                                                              IIIIU


~4454-$-,-. --~-I-'II-ll-'I'-II'-I'-II'-h'-'~-'I-IIl-~l-lh-~-,.l~II'~'I~~'~lli~lt.~,U~'I~lb~111-~~:·-.~--~o·




                                                                                                               !I£)
 ·,




645 12th Street
Hempstead, exas 77445
                                    Elton R. Mathis                                       (979) 826-7718
                                                                                          (979) 826-7722 Fax
                                         Criminal DistrictAttorney
                                              'lValler County




                                              April 17,2013



      Texas Administrator - lAD
      c/o Ms. Donna Bell
      P.O. Box 99
      Huntsville. Texas 77320

                                                                            1h
      RE:    Dominique Dontae Lasker - Capital Murder Charges in the 506 Judicial District Court
             of Waller County. Texas

      Dear Ms. Bell:

           It was a pleasure speaking to you earlier today. I am enclosing lAD Fonn VI for the
   return of Dominique Dontae Lasker to face capital murder charges in Waller County. Mr.
   Lasker is currently serving time in a federal prison facility in California for bank robbery. Do
   not hesitate to contact me with any questions or concerns you may have or if you need further
   documentation.

                                                        Sincerely yours.

                                                   5;;:;?~
                                                        Elton R. Mathis
                                                        Waller County District Attorney




  Enc.
.....   T   .. -

                   iIP-AO')fi4            lAD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                             CDfRM
                   ill'R 10
                   U.S. DEPARTMENT OF JUSTICE                                                        FEDERAL BUREAU OF PRISONS



                   Five copies. All copies, with original signatures by the Prosecutor and the Aqents,
                   should be sent to the Administrator in the RECEIVING State.       After signing all
                   copies, the Administrator should retain one copy for his file, send one copy to the
                   Warden, Superintendent or Director of the Institution in which the prisoner is
                   located and return two copies to the Prosecutor who will give one to the Agents for
                   Ilse in establishing their authority and place one in his file. One copy should also
                   be forwarded to the Agreement Administrator in the sending file.

                                      Evidence of Agent's Authority to Act for Receiving State
                    To:         (Administrator and Address)        ~~c..   .. l.' S ~
                   ~..J4. -r: ~(!.~r~ ~..,.J.c,...
                                                J              1>.0. Be, i-             -rIf" 0
                                                               "       ~,. \I d 1~
                                                                   ,. Co                  ~A
                    Inmate       (Name and Register No.)                      is confined in (Institution and address)

            J...~'5\.(r) VD"'~':"I"~e. Do~e.                                   Fl!.C.         " ~ c..-t-o, "\ \\e., 6""f \~'f.   -    uS ~
                                                                               P.o.           1;0 'f- '5' J{D 0
                           ~()lS~,- zq~                                                      4~+() C
                   ~nrl   11 b~ t.:1kclI i l l l u c.:USt0Uy dt .::;aid Inscitution on (date)
                           wi                                                                                 for
                   re turn to the Coun t y 0 f _ _ _ _W~r_;_A~~;;.;;k.=E~K.~----------------, S tate 0 f
                               Texlt        S                 '-                         for trial. In accordance
                   with Article V(b), of said Agreement, I have designated:




                    gent's Name and Department Represented


            ~£rf= 1ly,U>J &ssd:
                   whose signatures appear below as Agents to return the prisoner.
                   (Agent's Signature)                                   (Agent's Signature)




                   Dated                   prosecuti~cial's Signacure

                              --- zOI'3         ~~V1--                                  -.                                       .i>.t4 .


                                                                                                                                            I I/-
     a.
     b.
                                                       d. City/Statra -
                                                       a.   rel.phon~   No -
                                                                               Ik
                                                                                lt4 ,s -"
                                                                                      ~     r(.
     c.




                           sv1dence or Aqent'.         Aut~or1ty   Continued


 To:      (Warden-Superintendant-Director)

          }...,4 -r: cJpa,rA.~. ~...,~ I'-
  In accordance with the above repreeentat10tl8 and the provi~1ons of the Aqreemrant
  on Detainer~, thea persons listed above Mre hereby d •• iqnated as Agent. for thra
  Stat«l ot           TEr)(R   S                                               to return
  (InlI!a te' s Name ~. <1. I}fq1.lter No.)   J..&$'tYF&Jl DCta1S~v& "Dor-/r;{rf
     d~B#~_~l'                     to the county of           >e-/81,Ug       ,Stau of
              __ ~                           , tor trial.

  At the     ~~t1on o~th.      trial   (rnmate)    I-ASJ4{1i!. Pof¥\:r~r:61t.J" pol-/71'jc
          ~~~- Q2~~                               shall ce returned to the (Institution and
 Address) :

       ~ac. V,.. , -J.",,,;/~ (bf'4./, k ¥        -         VSP
       p () . 13~x: ~?,l) 0
     ;4 ./-4/~ 10) C,q. . 9~ 3 ()       I
 Oatad                   Detainer Administrator's Signature




a.     Name -                                     c.    City/State
b.     Addre~8   -                                d. Telephone No.
PD!'                                    Preacr1bed by PSB7'




                                                                                                     2



                                                                                       0p:Bl   EIB~/8~/pB

                                                                                                   / /.~
                                                                                  I   41Stice
                                                            \.': .S. Departrneat 0_
•   J




                                                                                 Prisoos
                                                          federal Bureau 0 f


                                                                                  -             -
                  Office of Inma.re SY$re m$
                  victorville, California 92394




              Date:         April 8, 2013
                  From' J Kaawalo a             ff!
                  Title:' Cor;ectional Systems 0 cer
                  Phone: (160) 530-5882
                  Fax: (760) 530-5750


                               To: ELTON R. MATHIS
                                   CRIMINAL DISTRICT ATTORNEY

                               Telephone: 979 826-7718w



                               Fax: 979-826-7722

                               SUBJECT:           -LASKER, DOMINIGUE 22867-289


              COMMENTS: Attached is the Prosecutor's certification and the lAD form VI
                        evidence of agent's authority. I will need the originals before
                        we could make arrangements for pick up. If you have any
                        questions please give me a call.




                                                   PAGES (Including Cover Sheet) 4

                                                                                                                 -
                                                                                                I"""   EXHIBIT




                                                              sa~3C1

        t:>0/10    39';1d
                         ,.
                         .
                                                                                                                •
                                                               CoacIl.Cioa               d    r.ud will US::M
                     a. Agree that said 1aJD4te will be provided ••~eteepin9, cu,tody, an itC ~  sallie left! ~f                   ! .._
                        reapon.1Dl1ity for th.t custody to includ8 provic1inq the in.au W ,....~
                              ~.cur1ty ~.qu1red        by Bureau of Pri.on. Pollcy.                                                                              •
                     b. Agre. to repart to the Bureau of PriGons ADy probl..s                                    " t ed with ui.d iZUD&at,
                                                                                                            assQC~                         .. 0
                                                                                                                                       ~e.Mftte
                          include di.cip11nary probl"' 6 medical ~genci •• , suicide attempt, e~cape or a- ~ .
                          escape or any o~r proble. arising duriDq ~tment.
                     c. AQree not to relea.e .aid inm&~e on bail o~ bond or to caa.it thea to an in!t1tut1on to
                          .arvica ot any aent.nce tmpo.ed in conn.c~iOD with our pro •• cution.
                     d. Aqr•• to returD said inm.te ~o tha federal inatit~~ion from wbicb ~hey were obtained at
                          the conolu.ion ot the 1nmate'8 appearanc. in the proceeding tor wDich oD~ned.
                    e. Afgr.e to notify the local jail authority o~ tbe respons1bl1ity to return the inmate to
                           eder.l cu.tod •                               •
                                                                                                     !!!!U;~-;=.~.~"=.!Il~::'~C:t~:.:;!::=.~t::M=J.~D;::.:.:tr=1::O:t
                                     ecu
                    !:c!:.!ro:            DCJ Of cia tor the Stat. ot ! ' - . I
                    ~------------~'- erebY .UbmJt the following in!Ormation in ' cQDnection
                    ~.mpor.ry cu.tody ot LA.... ~
                                                                                  7       •        I
                                                                                             with my  reque~t fOE
                                                     ,      l'QUa DOftM, .....al. ....J..t:u _ . , . 2281'7-2tl.

                    1.   Name ot laCil:1ty            locaU                  l~oz.at1aa
                         confined durin
                2. Scheduled date            f
                                               i •• 1     r~:;';~nDta·C.. t peraon, and phone number Where
                                                                                                                                 the inmate will be
                                                 Or   trial.            3       Proj
                                                                            •        ected date of return of
                                                                                cuatocly;                    tne pdsoner to federal




                                       c~erk Of th                  45U!ng writ
                                                        • COUrt.                       ' n~e o~4 the     jUdtre
                                                                                                            ." ,      and nilDle
                                                                                                                                      , address, al1d



         7. Signature and                                                                        another "al t
                                                                                                                        eJ."lla ti V'e i •
                                                                                                                                           .. not

                                  SWOrn b ....



                                                      ----:- ----------
                                           ..... orB (Date):
                                                                                                                                           Date
        8. Signature
                               of Notary PUbllC


                                   Copy - Central
                                                        File
                                                                This   !OZ'lb
                                                                                replacea BP-SS6S d
                                                                                                     td 1'£8 9<1)




VB/lB     39'i;1d                                              sa~O::>3~                         BSLSBESB9L                 SZ;:Bl        EIBl/80/vB
                                                                                                                                                        /15
                                         s
TO:     (AdminiS1:.rao:.cr and Ac:lc:lxes )


                                                     is confined in (Institution and address)

Inmate (Name and       ~eg18ta~ No.)


                                                                         ____-------------- for
                                                                                     ,St-a.te of
rot"'"
and willtobQthOtaken intoofcustody at ,.id Ino<1SENDER: COMPLETE THIS SECTION

• Complete Items 1. 2. and 3. Also complet&.
  item 4 It Restricted DelIVery is dealtac1-                                                                         o Agent
• Print your name and address on the reverse
  so that we can retum the card to you..                     B. Received by ( Printed Name)·                    C. Date of Delivery
• Attach this card to the back of the mallplece.
  or on the front If space permltao;
                                                             D. Is delivery addnIsa diffarw'lt from Item 1?              Yes
1. ArtIcle Addr...t t=,                                      .  If YES, enter dellvay addreea below::                0   Na--




                                                                 SeMca~.
                                                                 I!I'6irtmect Malt,'   0 i:Xpreu Malli.~'
                                                                 o Regta1aIlIIi; ___ a Ratum Receipt for Merchandise
                                                                 o Insullld Malt       a C.O.D.

2. ArtIcle N'umb..,,: i _ • _, ". - -   I~-­

  rrranslerfron,.Siimce~' ; j                  700~315cr ODOrr303~ 71~1
PS Fonn 381-1. February 2004 -                 Domestic Retum Recelpt:-
                                                                                             .,'   ~-'   ..   -.--.....----..---




                                                                                                                                      /1 '1
                                                                                                                  .'




UNrn:DSAN   POSTAL SERVlCa:
      STATESaEltNA         '~D.1Nc,:>
              t~" JAN 2013 PM ~. _ .
                                             CA       r'~ ~~                                       .

                                                                                                   .
                                                                                                        I
                                                                              '~.~.
     • Sender: Please prtnt your narnet, addresS', and rH!!f4:1n:tbts"bmr-t
                                                         ~


             CRIMINAL DISTRICT ATTORNE
                   WALLER. COUNtY
                  64& 12TH STREET'
                HEMPSTEAD,. TX 77445
                                                                                     c
                                                                                     c'     .
                                                                                     u.
                                                                                 ,
                                                                                     -
                                                                                     ;j   : .. ,

                                                                                                   ,.
            ,",, III I' Ji H,,..lI,, .11, lilt,.'"   b'," I",'.'I'"''PI   I

                                                                                                   1/




                                                                                                            I/i
       u.s. POstal ServiceTM                                    •
      CERTIFIED MAILM RECEIP
      (Domestic Mail Only; No Insurance Coverage Provided)




                    Postage      ,                          04it5
a
a               CQnJfled F. .
                                                           05
a                                                                   Postmark
a        Retum RecJept Fee                                           He..
     (EndorMment Requlred)
a     Restrtcted Dallvery Fee   1--.......~~:.e'---1
~    (Endorsement Required) f -_ _""SO'-",.;...OO"----i

m     Total Postage & Fea8       $   6 _?a:&?             01/10/2013
~ ~:?~~-,-~~~-~-~-r_~-------_,
a
~   ~~~~~'~~-~~Il-l~~-----.-~,~-,---------------,-----,---------,---------,------1




                                                                                     /Ir;'
  Date/Time         01-09-2013
                                  c       04:06:37 p.m.
                                                                       Transmission Report
                                           --------------------------------------------------~

                                                                                    Transmit Header Text                      WALLER CNTY D.A. MATHIS OFFICE
  LocallD 1         9798267722                                                      Local Name 1                              WALLER CNTY. DA OFFICE
  LocallD 2                                                                         Local Name 2




                                                                   This document: Confirmed
                                                       (reduced sample and details below)
                                                                   Document size: 8.S"xll"




                                                                        Elton R. Mathia                                          ,I

                                                                                 \

                                                                             CQ'P-Y
     645 12th Street
     Hempstead. i!xas 77445                  Elton R. Mathis                                          (979) 826-771 8
                                                                                                      (979) 826-7722 Fax
                                                  Criminal District Attorney
                                                       \tVcJller County




       January 2, 2013

      Warden
      United States Penitentiary
      Victorville FCC,
      P,O. Box 3900
      Adelanto, California 92301


               In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                      Request for Temporary Custody (lAD Form V)


      Dear Warden,

      Please find -our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
      stand trial for Capital Murder in Waller County, Texas.

      I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
      or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
      by Texas Rangers there in California.

      If there is anything more that is needed to facilitate this temporary transfer, please let me know.




             Frederick A. Edwards
             First Assistant District Attorney
             Waller County, Texas




                                                                                                                      I)J
  ~9/05/2B12      88:35                                              RECORDS                                                  PAGE     B2/83



   8E'-S568.051      !AD     rome V - REQUEST             FOR TEMPO:RARY CUSTODY                  CCFRM       IUUUl.LO   FEB 94
  U.S,    DEP~                 or JUSTICE                                                  FEDERAL BUREAU                   or    PRISONS

  Six copie.5. si9ned copi •• muet be  ~cnt to the pd80ner and to the oft'icial who has the pr.i8oner 1n
  cu~tody. A copy should be s~nt to the Aqreement Administrator of both the sending and thm rec.i~in9
  ~tate. Copies ,hould be.retained by the person tilinq the reque.t and the judqe who sign8 the reque~t.
  Prior to tr~n3f.r under this Aqreement, an Inmate may be afforded. judicial hearing (Cuylerl similar
  to that provided und~r the uniform ExtrAdition ~ct, in which the inmatQ ~y bring a limitmd ch~llenge
  to the rec~1ving etate's requ.,t.


  To:    (Warden-Superinten~ent-D~rector)                     -   Ins~ituti~n     and      Addr~~$                                       h      :
    VI\J~t;c1   ..5+,",   t...s 7e,v, i-t!.                                             "'I
                                N O. _// -
                                         - .!-//-- - - J_'1
                                                   I   ,'"


                                                       --
                                                       _1
                                                             --f
                                                              ' .....
                                                                        ,   ...




 THE STATE OF TEXAS                                                IN THE DISTRICT COURT OF

 VS.                                                               WALLER COUNTY, TEXAS

 DOMINIQUE DONT AE LASKER                                    ~C,tz u:JUDICIAL DISTRICT
 BIM        DOB: 03121/1984

Charge: CAPITAL MURDER                                                                         ~ ~fr
Section: 19.03
Degree: CAPITAL FELONY                                                                          t~
                                                                                           ~    jld;
                                                                                           '( Ill
                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;                                           i~
         The Grand Jury for the County of Waller and the State of Texas, duly selected,          ~
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the          Ii:
506 1b Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the llTIf day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the
5061b Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant. on or
about the 11 TIf day of MARCH. 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm. and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                             Foreman of the Grand Jury




                                                                                                /J-3
                                  Cause No. 11-0]-13703

 TilE STATE OF TEXAS                               IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONT AE LASKER                                         506TH JUDICIAL
 DISTRICT
 Black/Male DOB: 03/21/84
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
 LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MULTIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, T XAS
                                        BY:-_~~W:'          /In
                                           .            Haggard, Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the
                           - - -_day
__ .m., and executed by arresting
                                         of
                                            ----- ---, at - - - o'clock
                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                ,in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                                            , Sheriff
      Mileage             miles
                                           --------------
                                                     County, Texas
      Taking Bond
      Commitment                           By: ___________________
                                               Deputy
THE STATE OF TEXAS                                   IN THE DISTRICT COURT OF

VS.                                                  WALLER COUNTY, TEXAS

DOl\1INIQUE DONTAE LASKER                            \.. ~L',CJUDICIAL DISTRICT
BIM          DOB: 0312111984

Charge: MURDER                                                                            ~ ~fl
                                                                                              t~
Section: 19.02
Degree: FIRST DEGREE FELONY


                                                                                         ~I~;
                                                                                       I Iii
                                   INDICTMENT

IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected, ('
                                                                                             \ [\   ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of th         ~
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term 'that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury
                                  Cause No. 11-01-13704

 TilE STATE OF TEXAS                               IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                         506TH JUDICIAL
 DISTRICT
 Black/Male DOB: 03/21/84
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, TEXAS
                                     BY: '{';~d~C/
                                             / Vi    Haggard, Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the --- day of ----- - - -,at - - - o'clock
__ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in ________ County, Texas, and placing
him/ber in the Waller County Jail on the    day of _ _ _ _ _ _ _ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any otber mileage I may have traveled in the service of other process in
this case during tbe same trip.

FEES: Making Arrest                                                  , Sheriff
      Mileage             miles
                                           ------------------
                                           _ _ _ _ _ _ _ _ County, Texas
      Taking Bond
      Commitment                           By: ________________
                                               Deputy
THE STATE OF TEXAS                                   IN THE DISTRICT COURT OF

VS.                                                  WALLER COUNTY, TEXAS

DOMINIQUE DONT AE LASKER                            ~_:i21G:..,a. JUDI CIAL DISTRICT
BIM        DOB: 0312111984

Charge: MURDER
Section: 19.02                                                                         ~ I~i
Degree: FIRST DEGREE FELONY
                                                                                           !~,
                                   INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,    ~      ,~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of        ~   \. (
5061b Judicial District Court of said County, upon their oaths present in and to said Co       J:
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                   Foreman of the Grand Jury
                                  Cause No. 11-01-13705

 THE STATE OF TEXAS                                IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONT AE LASKER                                        506TH JUDICIAL
 DISTRICT
 Black/Male DOB: 03/21184
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
 LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAlL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                      WALLER CO UNTY, TEXAS
                                     BY:. ~i"/.L4z/
                                             / F ~/ Haggard, Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the
                           --- day of ----- - - -, at - - - o'clock
__ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail OD the       day of _ _ _ _ _ _ _ _ __


       I actualJy and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                                             , Sheriff
      Mileage             miles
                                           -----------------
                                           __________ County, Texas
      Taking Bond
      Commitment                           By: _____________________
                                               Deputy
.'   .
            "".(",   I,
                                                      U.S. Department of Justice

                                                      Federal Bureau of Prisons

                                                      Federal Correctional Complex
                                                      v 1 ::- tor t' i   J 1 p. ,   l~d   1i r   0   r 17 I cI

                                                      January 31,                           :.'OLl

          Qffice of the District Attorney
          Elton R. Mathis, Criminal District Attorney
          Waller County
          506'" Judicial District
          645 12tll Street
          Hempstead, Texas 77445

          Re:    Lasker, Dominique Dontae
                Register Number 22867-289280
                STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 11-01-13705


          Dear Mr. Mathis:

         In response to your request for temporary custody pursuant to the
         Interstate Agreement on Detainers Act (IADA) , applicable forms are
         enclosed.

         Please be advised subject has been notified of your request and has been
         afforded a 30-day period in which to contact the Warden of this
         institution as to any reasons why he should not be
         produced in your State pursuant to the Agreement.

          X The inmate has waived this 30-day period.  You may contact
         this facility directly to arrange for temporary custody.

             The inmate has elected this 30-day period, provided under
         Article IV(a), which expires on     DATE)     Any court proceedings
         must occur after this date.

          Please remit to this office the original completed Form VI,
         "Evidence of Agent's Authority to Act for Receiving State" (BP-A564)
         and originals of the lAD Form V (RP-56fJ) and lAD FormVl (BP-565).
         The persons des Lqna tE-~d as agenLs Lo return thE.' pr i soner to your
         State must also be the persons whose signatures appear on the Form
         Vl.   Naming alternative agents would be advisable in case your
         primary agents cannot make the trip.      The alternate agents'
         signatures should also appear on the Form VI.        Also be advised that
         the designated agents must have in their possession a copy of the
         warrant when assuming custody of the prisoner.




                                                                                                             EXHIBIT

                                                                                            I :S1 - It
                                                                                                                       /)..9
                                                                                                                          I   J
.'   "

          rage     Twc!
          r~F::    Lasker, Dominique Dontae
                   Register No. 22867-289


          Inmates who are temporarily transferred pursuant to the lAD remain
          under the primary jurisdiction of Federal authorities.  Should you
          accept temporary custody of this inmate, we wish to remind you that
          under Article V(e) of the IADA, you are required to return the above-
          named inmate to this institution after prosecution on all pending
          charges.

          While this inmate is in your temporary custody, he/she will be held in
          a suitable jail that meets the level of security required by the Bureau
          of Prisons.  In addition, security requirements for the inmate must
          be met.  Two law enforcement escort officers, handcuffs, martin chains
          and leg irons are required.  Contract Guard Services are not allowed.

         Any problems associated with this inmate must be reported to the
         individual listed below.  This inmate may not be released on bailor
         bond or any other agency while in your custody. Additionally, this
         inmate is not to be committed to a state correctional institution for
         service of any state sentence(s) that may be imposed because of your
         prosecution.

         To help us with processing, please fill out the enclosed certification
         form and return to us before scheduling a date for assuming custody.
         Before making scheduling arrangements, please contact this individual
         below to ensure all required paperwork and approvals have been met.

         If you have any questions on this matter, please call: D.
         Wren, Supervisory Correctional Systems Specialist at 760-530-
         5748.

                                                     Sincerely

                                                      Linda T. McGrew, Warden

                                                       ((lU~
                                                      /s/ D.
                                                      Wren, SCSS


         Enclosures:         BP-Forms A235, A236, A238, A239
                             BP-A565, lAD/State Writ - Prosecutor's Certification Form

         cc:      Clerk of Court
                  State IADA Administrator
                                                                      (
                                                     U.S. Department of Justice


                                                  Federa. Bureau of Prisons




             Office of Inmue Systems
             viaorvlll_, C.,lfornl. 92394




         Date:      April 9, 2013
           From: J. Kaawaloa
           Title: Correctional Systems Officer
          Phone: (760) 530-5882
          Fax: (760) 530-5750



                        To: ELTON R. MATHIS
                            CRIMINAL DISTRICT ATTORNEY

                        Telephone:   979M826~7718
                        Fax:   979~826-7722



                        SUBJECT:            LASKER. DOMINIGUE 22867-289


         COMMENTS: I have received your letter that was addressed to the Warden
                   dated 03-20-2013. 1 will go over it and give Jose Hester. If I
                   need anything I will give you a calL
         Thank you,

         J. Kaawaloa
                                            PAGES (Including Cover Sheet) 1




                                                                                  .0,;"-   •

                                                                                               EXHIBIT'

                                                                                  lost - I                /3 {
                                                                          09L90E909L
10/t13   391;1d
645 12th Street
Hempstead, lexas 77445
                                         Elton R. Mathis                                     (979) 826-7718
                                                                                             (979) 826-7722 Fax
                                          Criminal DistrictAttorney
                                               Waller County

                                                 May 1, 2013




    Ms. linda T. McGrew
    Warden, FCC-USP
   c/o Correctional Officer J. Kaawaloa
   P.O. Box 5400
   Victorsville, CA 92301


   RE:     Dominique lasker, 22867-298


   Dear Warden McGrew:


           Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
   last form needed to effectuate the transfer of Dominique lasker into Texas custody. Please do not
   hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
   the Waller County Sheriff's Office (979-826-8282) know when Mr. lasker is ready for transport. Thank
   you for your help in these matters.




                                                                  Sincerely yours,


                                                               ~----
                                                                  Elton R. Mathis
                                                                  Waller County District Attorney



   Ene.


  Cc:     R. Glenn Smith
          Waller County Sheriff




                                                                                                    EXHIBIT

                                                                                            I    51 :T
                                                                                                        -

   .~   ,·1
    BP-A0564               !AD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                 CDFRM
    APR 10
    U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU OF PRISONS


   Five copies. All copies, with original signatures by the Prosecutor and the Agents,
   should be sent to the Administrator in the RECEIVING State.      After signing all
   copies, the Administrator should retain one copy for his file, send one copy to the
   Warden, Superintendent or Director of the Institution in which the prisoner is
   located and return two copies to the Prosecutor who will give one to the Agents for
   use in establishung their authority and place one in his file. One copy should also
   be forwarded to the Agreement Administrator in the sending file.

                       Evidence of Aqent's Authority to Act for Receivinq State
        To:     (Administrator and Address)         ~ec. - l.? S   t='
    )..'';4..   -r. rJt.(!.~r~ I    v{4rJ...,.,.   1'_0. Be>, _-.(J../()O
                                                   "~c.~r"d\~ C!..A
        Inmate (Name and Register No.)                       is confined in (Institution and address)

J....6."S\.( r) VD 4'J'.""i.t;'e.. 'Do,d:c,..e..             FCC. ,,\   b-r - 2'1 ~                           A   I AI'\. .fo        f
'. '
                   a.                                                           d. City/State -     Ik'1s ~ ~       rf.   '7-r~'"
                   b.                                                           e. Telephone No -
                   c.                                                                        q,,,     Slot., - ""(1 } ~



                                               .vid.nce   Q~   ~gent'.          Authority Continued


              To:       (Warden-Superintendent-Direotor)

                         b.\ ek. --r:          f'Jp CO rc.,w ,         'd:. &J'   ~ r--
                   In accordanCe with ~he above represencatiooa and the prOV~S1ons of the Ag&eement
                   on Detainers, the persons lisced above a.re hereby designated as Agents for the
                   State of        :r:E')C.A-      5'                                              to return
                   (tn~atel s Name ~a Ii. ~qiseer No.)    4 AciWJ:ifR.i DDtVfft·q:fivtt 'Do,f.,-et{
                     ~e~_~ l:)                 eo the county of         h(8'~g,                  , State of
                        __ _       '8                              '   for e"ial.

               At the       c~let:i.on     o::the trial    (Inmate)        I-ltsJ4{~c j:>o(tl\::&"I-/%:61ucF      ;;>0;..171'9 ~
                        .2bl~~-        c:Jl9rz..                         shall be returned to the           (Institution and
               Address) :

                        ~a.C V."c,,-!rvtl;/!e- t!oft4.tk)('              - vSp
                        P. D . 6b)( :5"1'1) 0
                   ;4,/~ /.,..,b) Ct1"             90< '6 0    /
               Dated
                                                           in i    tnT}
             a.
             b.
                    Name -"'""'\
                    Address   ~'    ..
                                      1" C\C'l
                                 t> Ln..",l                              c. City/State
                                                                            Telephone No.
                                                                         c;i.

             POf"              l   D     LJU                   Prescr1bed by PSS75




                                                                                                                              2




                                                           SOClO:J3C:!                        139L99E999L
       1:'9/1;>9    39ttd
I
i
I




    13ft;
                                                       Cause No.       \\-D 1.. 192103
   STATE OF TEXAS
                                                                        )1--2' - I ~ 7 all                             IN THE DISTRICT COURT
                                                                         JI-i)I-/~'70S
   v.                                                                          §                                    WALLER COUNTY, TEXAS
                                                                               §
"D21n i r\1 o/L k           l),iY)Z/t'./ Laskec                                §                                      506TH JUDICIAL DISTRICT


                                          SCHEDULING ORDER - CRIMINAL
          Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
   pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
   Ordered set as follows:

   1.                                                 9:00 a.m.           ARRAIGNMENT

   2.                                               .-11):00 a.m.         MOTIONS & PLEAS
                                                       /,'80              All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                          under C.C.P., Art. 28.01.


   3.           ,-2-- U-[1                V
                                               :DO
                                                     .1''1   p.m:         HEARINGS & BENCH TRIALS
                                                            £.,/5 (fvm 1-10-11-                           ~"~
   4.        On or before to-days before Pretrial Bearing Date all C.C.P., Art. 28.01 matters must be file~ ;:ilIbe considered w~ed.

   5.                                                 10:00 a.m.          PRETRIAL HEARING
                                                         q;oo             Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                          will announce whether the case will plead or if a triill is required, and whether trial
                                                                          is to the Court or to ajury.

   At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
   following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
   of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


   6.                                                 9:00 a.m.           JURY TRIAL
                                                                          Final trial date & time will be set immediately after the Pretrial hearing.


   Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
   formal Arraignment and reading ofthe Indictment and enters a plea of NOT GUILTY.

   Dated: _ _       - - I. . I_,. -'~'"'- ~_l-l±'-____
                                                  ·    , replacing prior Scheduling Orders.



   Defendant's Signature                                                                                             Counsel for State




                                                                                    ALBERT M. McCAIG, JR., Judge Presiding

   Copies:     White--Clerk                Yellow--State                  Pink--Defendant                 Gold--Defendant's Attorney                    137
                                                                                                      c;
                                                                                                                       ,
                                                                                                                       --~


                                                    CAUSE NO. 11-01-13703
                                                                                                     CJ
                                                                                                     rl
THE STATE OF TEXAS                                                 §           IN THE DISTRICT
                                                                   §                                 -i        -0
                                                                                                     -<        ~-          ::~.,
VS.                                                                §           WALLER     COUNTY, T E U. S -- __~
                                                                   §
DOMINIQUE DONTAE LASKER                                            §           506TH    JUDICIAL          DISTRff::T       ~-::

                          DEFENDANT'S FIRST MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:
            Now comes Defendant, DOMINQUE DONTAE LASKER, by and through his attorney,
Frank Blazek, and submits this his First Motion for Continuance, and would show the Court the
following:
            1.         This cause is set for Motions and Pleas on January 22,2014.
            2.         Defense Counsel is scheduled for trial beginning January 21, 2014, in Cause No.
25,790 - The State of Texas v. Plato August Splawn, Jr., in the 272nd Judicial District Court of
Walker County, Texas. It is anticipated that the trial will continue through the end of the week
and possibly into the next week.
           WHEREFORE, PREMISES CONSID;E,RED, Defendant prays that this Honorable Court
grant a continuance to Friday, February 7, 2014, at 1:30 p.m.
                                                                       Respectfully submitted,

                                                                       SMITHER, MARTIN,
                                                                       HENDERSON & BLAZEK, P.C.
                                                                       1414 11th Street
                                                                       Huntsville, Texas 77340
                                                                       (936) 295-2624
                                                                       (936) 294-9784 [Telecopier]



                                                                       By      t2M
                                                                            FrankB'Zek.
                                                                            State Bar No. 02475500




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                                      PAGE 1
C:\FB\CRlM_K-O\Laskor.DD.8 1075\1 1-01-13703 CM\Continue.OOI.wpd
                                                                  William F. Carter
                                                                  State Bar No. 03932800
                                                                  108 E. William J. Bryan Parkway
                                                                  Bryan, Texas 77803-5334
                                                                  (979) 779-0712
                                                                  (979) 779-9243 [Telecopier]

                                                                  ATTORNEYS FOR DEFENDANT




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                            PAGE 2
C:\FB\CRIM_K.O\Lasker.DD.81 075\11·01·13703 CM\Continue.OOI.wpd




                                                                                                        13P
                                            (                                        (




                                                            VERIFICATION

THE STATE OF TEXAS                              §
                                                §
COUNTY OF WALKER                                §

           BEFORE ME, the undersigned Notary Public, on this day personally appeared FRANK

BLAZEK, who, being by me duly sworn on oath deposed and said that he is the Attorney for

Defendant in the above entitled and numbered cause; that he has read the Motion for

Continuance; and that the facts 'stated therein are true.




           SUBSCRIBED AND SWORN TO BEFORE ME on the 17th day of January, 2014, to

certify which witness my hand and official seal.



                                                                    CDttLul.?7Y'= (5o::ttu..~
                                                                    Notary Public, State of Texas




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                            PAGE 3
C:\FB\CRIM_K-O\Lasker.DD.8 1075\1 1-01-13703 CM\Continue.001.wpd
                                            (                              I,



                                                 CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing DejpPAdant's
First Motion for Continuance has been forwarded to opposing counsel on this the _(_1_lV_r~ayof
January, 2014, by facsimile to 1-979-826-7722, addressed as follows:

           Elton R. Mathis
           Criminal District Attorney
           645 12th Street
           Hempstead, Texas 77445




                                                                   Frank




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                PAGE 4
C:\FB\CRlMJ(-O\La,ker,DD,81 075\11-0 1-13703 CM\Continue,OOl.wpd




                                                                                           /11
'7
/   "
                                               o
                                                         CAUSE NO. 11-01·13703
                                                                                         o

        THE STATE OF TEXAS                                                  §    IN THE DISTRICT COURT OF
                                                                            §
        VS.                                                                 §    WALLER      COUNTY, T E X A S
                                                                          . §
        DOMINIQUE DONTAE LASKER                                            §     506TH     JUDICIAL    DISTRICT

                                                                         ORDER

                 BE IT REMEMBERED, that on thec::l--fs!day of January, 2014, came on to be
        considered the above and foregoing Motion for Continuance. After consideration of the same,
        it is the opinion of the Court that Defendant's Motion be:


        2014, at
                  K\,30.GRANTjD,
                         ~.m.
                                                 and the present cause is hereby continued until   F&b n.u[.r~ 7
                   ()        DENIED, to which ruling the Defendant excepts.

            SIGNED:                                                                                                                        .... , .....
                                                    CAUSE NO. 11-01-13703                                  S
                                                                                                  ..r:-    '
                                                                                                           ~CJ
                                                                                                  --r,     ", :.....
THE STATE OF TEXAS                                                 §   IN THE DISTRIC12:, OU~OE:.;~
                                                                   §
                                                                                        ",                 --; ;-;:;         ..,.,
                                                                                               E5(A~=~'
                                                                                        -0

VS.                                                                §   WALLER
                                                                                                 -:l      ~~-j::",:O
                                                                   §                             ~        ~~
DOMINIQUE DONTAE LASKER                                            §   506TH                   S'B.UCT;~
                                                                                                :-'~;

                                                                                                CJ1       ~
                                       MOTION TO SUPPRESS CONFESSION

TO THE HONORABLE JUDGE OF SAID COURT:

            Now comes Defendant, DOMINIQUE DONTAE LASKER, by and through his

attorneys, Frank Blazek and William Carter, and submits this his Motion to Suppress

Confession, and for cause would show the following:

            1.         Defendant would show that the State intends to offer an alleged confession of the

Defendant; that said confession was taken without his attorney being present, in violation of the

Defendant's right to have his attorney present to consult with under Article I, Section 10 of the

Constitution of the State of Texas and the 6th Amendment of the United States Constitution;

that said confession was taken involuntarily from the Defendant in response to threats, in

violation of his right to remain silent as protected by Article I, Section 10 of the Constitution

of the State of Texas and the 5th Amendment of the United States Constitution; that said

confession was taken in violation of his right to due process as protected by the 5th and 6th

Amendments of the United States Constitution and the 14th Amendment thereto; and that said

confession was taken in violation of his right: to due course of law as established by Article I,

Section 19 of the Texas Constitution. Admission of said confession would be in violation of

Article 38.22 and Article 38.23,.Code of Criminal Procedure.

           2.          Defendant's purported confession is not audible on the tape. The jury would be

required to speculate as to the statement actually made by the Defendant. The tape does

contain many statements made by law enforcement that characterize the evidence developed in

the investigation and relate their account of what statement they purport the Defendant has

MOTION TO SUPPRESS CONFESSION                                                                    PAGE 1
C:\FB\CRlM_K.O\Lasker.DD.81 075\11·01.13703 CM\Suppress.OO I.wpd




                                                                                                                    1'13
made.        Such statements by law enforcement on the recording constitute a speaking offense

report and are inadmissible hearsay. To the extent that they are a statement of what they

contend the Defendant told them, they constitute a violation of Code of Criminal Procedure

Art. 38.22, which requires that Defendant's statement be recorded, not the officers' verbal

account thereof.

           3.         Defendant is entitled to a hearing on this matter wherein the State should be

required to prove beyond a reasonable doubt that any confession which the State intends to

offer was lawfully obtained and that the Defendant's rights under the Constitutions and the laws

of the State of Texas and the United States were fully protected. Defendant is entitled to such

hearing outside the presence of the jury and prior to the trial on this matter.

           WHEREFORE, PREMISES CONSIDERED, the Defendant would urge this Court to set

this hearing prior to trial and that, at the conclusion of that hearing, any confession or statement

by the Defendant, whether written, oral, or otherwise, and the recorded statements by peace

officers during the interview wherein the officers recount evidence against the Defendant and

state their version of what the Defendant has told them proffered by the State be suppressed

and the State be ordered not to refer to, or introduce, any such confessions or statements by the

Defendant in the presence of the jury.

                                                                 Respectfully submitted,

                                                                 SMITHER, MARTIN,
                                                                 HENDERSON & BLAZEK, P.e.
                                                                 1414 11 th Street
                                                                 Huntsville, Texas 77340
                                                                 (936) 295-2624
                                                                 (936) 294-9784 [Telecopier]



                                                                        ,/;ljl/
                                                                 By ____~_____________
                                                                    Frank Blazek
                                                                    State Bar No. 02475500



MOTION TO SUPPRESS CONFESSION                                                                  PAGE 2
C:\FB\CRIM_K-O\Lasker.DD.81075\II-OI-13703 CM\Suppress.001.wpd




                                                                                                        1'1'1
                                                                     William F. Carter
                                                                     State Bar No. 03932800
                                                                     108 E. William J. Bryan Parkway
                                                                     Bryan, Texas 77803-5334
                                                                     (979) 779-0712
                                                                     (979) 779-9243 [Telecopier]

                                                                     ATTORNEYS FOR DEFENDANT




                                                       Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregOing Motion to
Suppress Confession has been forwarded to opposing counsel on this the 7th day of February,
2014, by facsimile to 1-979-826-7722 and addressed as follows:

           Elton R. Mathis
           Criminal District Attorney
           645 12th Street
           Hempstead, Texas 77445



                                                                     Frank Blazek




MOTION TO SUPPRESS CONFESSION                                                                          PAGE 3
C:\FB\CRIM_K·O\LaskeT.DD.81 075\11-01-13703 CM\SuppTess.001.wpd
                                                      CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                     §       IN THE DISTRICT COURT OF
                                                                       §
VS.                                                                    §       WALLER    COUNTY, T E X A S
                                                                       §
DOMINIQUE DONTAE LASKER                                                §       506TH    JUDICIAL   DISTRICT

                                                                     ORDER

            BE IT REMEMBERED, that on the _ _ day of _ _ _ _ _ _ , 2014, came on to

be considered the above and foregOing Motion to Suppress Confession. After consideration of

the same, it is the opinion of the Court that Defendant's Motion be:

            ()          GRANTED.

            ()          DENIED, to which ruling the Defendant excepts.

SIGNED:




                                                                           JUDGE PRESIDING




C:\FB\CRlM JC-O\Lasker.DD.81 075\1 1-01-13703 CM\Suppress.OO I.wpd
                                                            CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                         §       IN THE DISTRICT COURT OF
                                                                           §
VS.                                                                        §       WALLER    COUNTY, TEXAS
                                                                           §
DOMINIQUE DONTAE LASKER                                                    §       506TH    JUDICIAL   DISTRICT

                                                                         ORDER

              BE IT REMEMBERED, that on the                              ~ day of R&r~           ,2011':' came on to

be considered the above and foregoing Motion to Dismiss. After consideration of the same, it

is the opinion of the Court that Defendant's Motion be:

              ()           GRANTED, and the indictment is hereby dismissed with prejudice.

~                          DENIED, to which ruling the Defendant excepts.

              SIGNED:                         /J1w- c.t II                     ,201¥




MOTION TO DISMISS                                                                                            PAGE 4
C:\FB\CR1M_K.O\Lasker.DD.81075\II.OI-13703 CM\Motion to Dismiss.OOhvpd
 506th Judicial District Court
 Albert M. McCaig, Jr., Judge
                                                                                          Court Coordinator
 www.Court506.com                                                                            Susie Schubert

                                                                                              Court Reporter
                                                                                              Robyn S. Wiley

                                                                                               Grimes County
 April 4, 2014                                                                                 Waller County
                                                                                     836 Austin Street, Suite 307
                                                                                       Hempstead, Texas 77445
                                                                                             Fax: 979.826.9149
                                                                                             Ofe: 979.921.0921


                              Notice of Preferential Trial Setting
                                        Waller County

 Frank Blazek
 Attorney at Law
 1414 11th Street
 Huntsville, Texas 77340

William Carter
Attorney at Law
108 E. Wm. J. Bryan
Bryan, Texas 77803

Honorable Elton Mathis
Criminal District Attorney
Waller County, Texas
645 12th Street
Hempstead, Texas 77445

       Re:       Cause #11-01-13703, 11-01-13704 & 11-01-13705
                 State of Texas vs Dominique Dontae Lasker
                 506th Judicial District Court of Waller County, Texas

                 Motions:              October 6, 2014 at 9:00 a.m.
                 Jury Trial Setting:   March 30, 2015 at 9:00 a.m.

The referenced matter has been preferentially set as stated above. Please see the Rules of the
Second Administrative Judicial Region of Texas for further explanation ofpreferentially set matters.

Please contact the Court Coordinator for a continuance or request for resetting the matter. Unless
prior approval for a continuance or reset of a preferentially set matter is obtained from the Court the
matter will be called as stated.


                                                           ~{~~
                                                          SUSIE SCHUBERT
                                                          Court Coordinator

c:     District Clerk
                                                      Cause No. 1       \-0 \- 1'~1D")
  STATE OF TEXAS                                                      \1   -~ I -        I 3'70 tj                   IN THE DISTRICT COURT
                                                                        ll--VI            1~'lOS
  v.                                                                          §                                    WALLER COUNTY, TEXAS

\22xJ; r\'I'lfG ~ 14-;; kef-
                                                                              §
                                                                              §                                     506TH JUDICIAL DISTRICT


                                        SCHEDULING ORDER - CRIMINAL
        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

 1.                                                 1:30 p.m.            ARRAIGNMENT

 2.                                                 9:00 a.m.            MOTIONS & PLEAS
                                                                         All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                         under C.C.P., Art. 28.01.


 3.                                                                      HEARINGS & BENCH TRIALS

 4.        On or before lO-days before Pretrial Hearing Date all C.c.P., Art. 28.01                    mallers must be filed or will be considered waived.


 5.                                                 9:00 a.m.            PRETRIAL HEARING
                                                                        Pretrial hearing datc is also the Plea Bargain Cutoff dale. Stale and Defendant
                                                                        will announce whether the case will plead or if a trial is rcquired, and whether trial
                                                                        is to the Court or 10 ajury.

 At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
 following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. further, all counsel shall advise the Court
 of any special nceds for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


 6.                                                 9:00 a.m.           JURYTRlAL
                                                                        Final trial date & time will be set immediately after thc Pretrial hearing.


 Defendant has received a copy ofthe Indictment and is the same person charged therein. Defendant waives
 formal Arraignment and reading ofthe Indictment and enters a plea of NOT GUILTY.

 Dated: _ _4_'_--_J-f
                 __--....''-..i.-.+-_ _ _ _ , replacing prior Scheduling Orders.


 Defendant's Signature
                                                      fudtJ- nltLzeL
                                                   Counsel for Defendant                                          Counsel for State

                                                     f)ill~C#+a
                                                                                  ALBERT M. McCAIG, JR., Judge PresidiJg
                                                                                                                                                £t-
Copies:     White-Clerk                  Yellow--State                  Pink--Defendant                Gold--Defendant's Attorney
    ,
9n-B26-772J                Waller County DA                                                                                           11 :22: "< a.m.   04-08-2014     , 13
                                                                                                                                           (




                                                                                 CAUSE NO. 11-01-13703
                                                                                 CAUSE NO. 11-01-13704
                                                                                 CAUSE NO. 11-01-13705

               THE STATE OF TEXAS                                                                           §                IN THE DISTRICT COURT OF
                                                                                                            §
               VS.                                                                                          §                WALLER      COUNTY, TEXAS
                                                                                                            §
              DOMINIQUE DONTAE LASKER                                                                       §                506TH    pJDICU\L          DISTRICT

                              AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEARINGS

              TO THE HONORABLE JUDGE OF SAID COURT:

                             Now Defendant, DOMINIQUE DONTAE LASKER, by and through his attorneys of

               record, with the consent and approval of the state of Texas. and submits this his Agreed Motion

               for Transcription of Pretrial Hearings and for cause would show the Court the following:

                              1.            Defenda.nt intends to apply for a writ of mandamus with the appellate courts of

              Texas seeldng dismissal of this cause in accordance with the Interstate Agreement on Detainers.

              The Court's denial of that motion is based on the events and stipulations iliat occurred at

              various pretrial hearings. Any application for such a writ will require that those hearings be

              transcribed.

                             2.             Undersigned counsel certifies that he has consulted with Assistant District

              Attorney Fred Edwards and the State agrees that these hearing be transcribed.

                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

              the Court Reporter to transcribe t~e pretrial hearings herein and provide copies to the State and

              defense counsel.




              AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEAlUNGS                                                                                            PAGE 1
              C:\....d5I1=1J'B\CIlIM_t;:·O.u.l.a.DD.BI075\J J·0\·11703 CMIMutl,nr... TnrucnpJ./o, •• rr..1rial Harinp."!'d




                                                                                                                                                                       IStJ
979-826-77n                Waller County DA                                                                                              11:2]   a.m.   04-08-2014            2/3
                                                                                                                                             (




                                                                                                                   Respectfully submitted,

                                                                                                                   SMITHER, MARTIN,
                                                                                                                   HENDERSON & BLAZEK, P.C.
                                                                                                                   1414 11th Street
                                                                                                                   Hun~'VilIe,
                                                                                                                             Texas 77340
                                                                                                                   (936) 295-2624
                                                                                                                   (936) 2         879)'1
                                                                                                                   By __     1
                                                                                                                             ~   _____________
                                                                                                                          Frank Blazek
                                                                                                                          State Bar No. 02475500

                                                                                                                  William F. Carter
                                                                                                                  State Bar No. 03932800
                                                                                                                  108 E. William J. Bryan Parkway
                                                                                                                  Bryan, Texas 77803·5334
                                                                                                                  (979) 779·0712
                                                                                                                  (979) 779-9243 [Telecopier]

                                                                                                                  ATTORNEYS FOR DEFENDANT




                                                                                     Certificate of Service

                    I do hereby certify that a true and correct copy of the above and foregOing M.~!i01l for
              Transcription of Pretrial Hearings has been forwarded to opposing counsel on this the "t v""-day
              of March, 2014, by f~?im.He-to;l::-~~j and addressed as follows:                               .
                                                       ...£,y)\I.1...u?.    t.(, ;::Jtt! tL      uLu>..u ~~/ {.(. .,'. J.~J.JiU,tl1.l @) L06J.. t u_':>0':'1..-+,-"L.1 • Us
                            Elton R, Mathis
                            Criminal District Attorney
                            645 12th Street
                            Hempstead, Texas 77445




                                                                                                                 Frank Blazek               .



              AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEARINGS                                                                                            PAGEl
              C,IN,tS ..",IFB\CRlM.K·O\!..&,;',.UO.& 1075\11.01·ll701 CM\I>IoU.., forTJ&n,979-'826-7722             Waller County DA                                                                                  11 :22:48 a.m.   04-08-2014   3/3




                                                                      CAUSE NO. 1l-01-13703
                                                                      CAUSE NO. 11-01-13704
                                                                      CAUSE NO. 11-01-13705

                 THE STATE OF TEXAS                                                         §                  IN THE DISTRICT COURT OF
                                                                                            §
                 VS.                                                                        §                 WALLER           COUNTY, T E X A S
                                                                                            §
                 DOMINIQUE DONTAE LAS'ICER                                                  §                  506TH        JUDICIAL         DISTRICT

                                                                                      ORDER

                            BE IT REMEMBERED, that on the Q7rL.. day                                    Of--i/:;i;~W'.:...-·..;..{___•2014, came on to
                be considered the above and foregoing Agreed Motion for Transcription of Pretrial Hearings.

                Aft:~~,jnSideration of the same, it is                       the opinion of the Court that Defendant's Motion be:

                  Lfr.N        GRANTED, and the Court Reporter is hereby ORDERED to transcribe the
                pretrial hearings held herein and provide copies to the State and defense counsel.

                           ()         DENIED, to which ruling the Defendant excepts.

                           SIGNED,                0            f c;                                .2014.




                                                                                                   JUDGE PRESIDING




                Elton Mathis       ;1 r:;.f.                          EJJ tJc:vtP)
     A~ f       Criminal District Attorney
                Waller County. Texas


                By: _____________________




                C:\NttSh~\FB\CRlM_K,O\l.a'ket.DD.BI075\( J.oJ·13703   CM\Molion (or Tromcriptlon of P",ul.l He:ul/lBl.Wpd




                                                                                                                                                          /5~
                                                               CAUSE NO. 11-01-13703                                    ;-~"                ',,"-,



 THE STATE OF TEXAS                                                                     §
                                                                                        §
                                                                                                    IN THE   DISTRIc~'2iUR~T~P ~~.::
                                                                                                                         '- /--' .
                                                                                                                                     .
                                                                                                                                               \'
 VS.                                                                                    §           WALLER    COUNTY,    T~~         '4,S     l'':
                                                                                        §
 DOMINIQUE DONTAE LASKER                                                                §           506TH    JUDICIAL    DISTRICT

                                     MOTION TO DISMISS FOR VIOLATION
                                OF THE INTERSTATE AGREEMENT ON DETAINERS

TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his Motion to Dismiss for Violation of the Interstate

Agreement on Detainers and for' cause would show the Court the following:

              1.            On February 11, 2014, a hearing was held in this Court concerning Defendant's

First Amended Motion to Dismiss. In that motion Defendant argued that the State had violated

the 180-day rule of the Interstate Agreement on Detainers (IADA). That rule requires the State

commence the trial of the charge within 180 days of receiving a request for speedy disposition

of a detainer. Tex. Code of Criminal Procedure Art. 51.14, Art. III (a). At the February hearing,

the State argued that the two requests for speedy disposition made by Defendant were deficient

and that the lBO-day rule did not apply, but that the 120-day rule of Art. IV (c) of the IADA

applied. This motion is intended to make clear that, assuming arguendo that the 120-day rule

applied, Defendant is still entitled to a dismissal under the IADA.

              2.           At the February hearing the following facts were established by stipulation, by

clear documentation in the Court's file or the transcription of notes from the pretrial hearings:

             a.        Defendant was indicted in this cause on January 27, 201l.




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                           PAGE 1
C,lNetShareIFBICRlM_K-OlLasker,DD.B107s\II-OI-13703 CMlMotion to Dismiss for Violation oflADA.wpd



                                                                                                                                      153
                                                   (                                                  (


              b.            Defendant was sentenced to federal prison on December 16, 2011, on an

                            unrelated charge.

              c.            While in the federal prison and with a detainer lodged against him for this offense

                            Defendant filed a Jirst request for speedy disposition which was received by the

                            Court on July 16,2012, and the District Attorney on July 19, 2012.

              d.            While in the federal prison and with a detainer lodged against him for this offense

                            Defendant filed a second request for speedy disposition which was received by the

                            Court and the District Attorney on February 8, 2013. The second request was

                            mailed by certified mail.

              e.            The State of Texas acquired Defendant's presence in Waller County on May 24,

                            2013.

              f.            On June 4,2013, Defendant appeared in Court and was appointed counsel after

                            his indigency was determined. The Defendant informed the Court that he had

                            motions on file and wanted them to be heard. The Court informed him they

                            were not scheduled to be heard at that time and that he needed to consult with

                            his attorney before proceeding~

              g.            The next court date was September 9,2014. At that hearing Defendant invoked

                            his rights to a speedy trial under the IADA. On that day the Court granted the

                            State's motion for continuance based on the delay in getting the Defendant from

                            the federal authorities, the seriousness of the charge, the availability of providing

                            adequate and competent counsel and the complexity of the case.




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                  PAGE 2
C:\NetShareIFBICRlM-,C.OlLasker.DD.810751I 1·01-13703 CMlMotion to Dismiss for Violation oflADA.wpd




                                                                                                                ISf
                                                   (


               3.            If either of Defendant's requests for speedy disposition is deemed sufficient, then

 the 180-day rule applies and Defendant is entitled to a dismissal because the 180 days lapsed

 before the continuance was granted.

               4.           Assuming arguendo that both requests are deficient, then the 120-day rule applies.

 Defendant is still entitled to a dismissal because the continuance was not granted for good cause.

A trial did not commence within 120 days of his arrival.

              5.            Defendant believes it was necessary to file this motion because, although the 120-

 day rule was invoked on Septem1;>er 9, 2013, Counsel for Defendant only invoked the 180-day

 rule at the February II, 2014 hearing. Counsel did not want to waive any right to a dismissal

for violation of the 120-day rule should it be determined that 180-day rule was not applicable.

              6.            Defendant believes that it is appropriate for the Court to rule on this motion by

submission. The relevant facts are clearly developed in the record and the prior court hearings

have been transcribed for review.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the indictment herein be dismissed with prejudice.

                                                                                                 Respectfully submitted,

                                                                                                 SMITHER, MARTIN,
                                                                                                 HENDERSON & BLAZEK, P.c.
                                                                                                 1414 lith Street
                                                                                                 Huntsville, Texas 77340
                                                                                                 (936) 295-2624
                                                                                                 (936) 294-9784 [Telecopier]



                                                                                                 By __~~~N________________
                                                                                                    Frank Blazek
                                                                                                    State Bar No. 02475500


MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                       PAGE 3
C:\N'etShare\FB\CRIM_K-O\Lasker.DD.81075\11.OI_13703 CM\Motion to Dismiss for Violation of IADA:wpd
                                                                                                  William F. Carter
                                                                                                  State Bar No. 03932800
                                                                                                  108 E. William J. Bryan Parkway
                                                                                                  Bryan, Texas 77803-5334
                                                                                                  (979) 779-0712
                                                                                                  (979) 779-9243 [Telecopier]

                                                                                                  ATTORNEYS FOR DEFENDANT



                                                                     Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Motion to
Dismiss for Violation of;the Interstate Agreement on Detainers has been forwarded to opposing
counsel on this the                    .LL-
                         tl\iay of July, 2014, by U.S. Mail, postage prepaid, and addressed as
follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                                  Frank Blazek




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                            PAGE 4
C;\NetShare\FB\CRlM_K-O\Lasker.DD.81 075\11-01-13703 CM\Motion to Dismiss for Violation of IADA.wpd
                                                       CAUSE NO. 11-01-13703

THE STATE OF TEXAS                                                           §                 IN THE DISTRICT COURT OF
                                                                             §
VS.                                                                          §                 WALLER      COUNTY, T E X A S
                                                                             §
DOMINIQUE DONTAE LASKER                                                      §                 506TH      JUDICIAL   DISTRICT

                                                                       ORDER

            BE IT REMEMBERED, that on the l!fts.day of                                            X. Cy        ,2014, came on to

be considered the above and foregoing Motion to Dismiss for Violation of the Interstate

Agreement on Detainers. After consideration of the same, it is the opinion of the Court that

Defendant's Motion be:

    t:J{ )              GRANTED, and the indictment is hereby dismissed with prejudice.

    t7q)                DENIED, to which ruling the Defendant excepts.

            SIGNED:




C:INetShare\FB\CRIM_K.O\LaskeLDD.S I 075\11·01·13703 C~N"lotion to Dismiss for Violation of IADA'\\l'd



                                                                                                                              157
                                                                      Attorney Fee Voucher

 .M.!risdiCtiOn                      2. County                         3. Cause Number                      Offense                        4. Proceedings

                                                                                                   CtLfil~a~ ~vd..Ly
    District    DCounty                                                                                                                    DTrial-Jury DTrial-Court
                                    ~           11--01- jj'103
                                                                                                                                            DPlea-Open DPlea- Bargain
 DCounty Court at Law
                                    {5v I VHe.S ll- 0 [- i~10L1                                      (Y\Lvr dJ>r
 Court #        5a?;--i-d-                                                                                                                 DOther
                                                                       11- tH-       13'10 ~         fY\,uA--oLc/(
                                                                r210Y'v11 1\~O (I e/ ~6Y\..+Cte/ (as/:!/
 5. In the case of:
                                  State of Texas v
 6. Case Level                                                                       '-
 J&l Felony I    D    Felony II     D Felony III D              FelonySJ      D Misdemeanor        D Juvenile   D Appeal         DO    Capital Case

 D Revocation - Felony D Revocation - Misdemeanor DNo Charges Filed D Other

 7. Attorney (Full Name)                                                 9. Attorney Address (Include Law Firm Name if                         10. Telephone

 heV\t.AG ~l                                                                                ru..__~__~'.I~I~V_f~I~~~_____
                                                                                AT     , 0 ~S9  O'Clock B    M
                                                                                (    :RICIA JAMES SPADACHBNB
                                                                                     WALLBR COUNTY, TEXAS

                                                                                8Y______~~====~------
 No. 11-01-13703, No. 11-01-13704 and No. 11-01-13705 - The State of Texas v. Dominique
 Dontae Lasker; In the 506th Judicial District Court of Waller County, Texas

           Date                                                 DeSCription                     Time

   In-Court:
                 9-9-13         Court appearance (motions)                                        4.00 hrs.
               11-4-13          Court appearance (motions)                                        4.00 hrs.
              2-11-14           Court appearance (motions)                                        4.00 hrs.

   Total In-
   Court                                                                                         12.00 hrs.



   Out-of-
   Court:
                6-6-13         Telephone conference with Judge McCaig                              .25 hr.

                6-9-13         Review internet accounts; visit client in jail                    5.00 hrs.
              6-10-13          Telephone conference with potential co-counsel                      .25 hr.

              6-11-13          Telephone call to DA (left message); search internet for
                               information regarding client                                      1.00 hrs .
              6-13-13          Telephone conference with DA                                        .50 hr.
              7-11-13          Telephone conference with potential co-counsel                      .50 hr.
              7-12-13          Motion for Appointment of Attorney as Co-Counsel in
                               each case; Waiver of Arraignment and Entry of Plea of
                               Not Guilty in each case                                            1.50 hr.
              7-15-13          Telephone conference with client's wife; telephone
                               conference with client's California attorney                        .70 hr.
             7-23-13           Call to jail for booking information                                .30 hr.
             8-27-13          Telephone conference with ADA Edwards                                .25 hr.

             8-28-13          Telephone conferences (2) with DA; telephone
                              conference with co-counsel; visit client; visit with DA
                              and ADA Edwards; letter from client                                8.00 hrs.




C:\NetShare\FB\CRlM_ K·O\Lasker.DD.S [075\Statement.OO [.""pd




                                                                                                        159
            Date                                                 Description
               8-30-13          Telephone conference with client's wife; receive and
                                review State's Motion for Continuance; State's Motion
                                for Competency Evaluation; State's Motion for
                                Discovery of Expert Witnesses and State's Notice of
                                Intention to Seek the Death Penalty                         2.00 hrs.
                 9-3-13         Telephone conference with client's wife                        .3 hr.
                 9-4-13         Visit Clerk and obtain copies from file; telephone
                                conferences (2) with DA; visit client at jail; telephone
                                conference with client's wife                               8.00 hrs.
                 9-6-13         Motion for Disclosure of Favorable Evidence; Motion
                                to Dismiss                                                 2.00 hrs.
              9-11-13           Letter from client                                           .25 hr.
              9-24-13           Work on IADA time line                                     3.00 hrs.
              9-25-13           Telephone conference with District Clerk's office;
                                telephone conference with DA; telephone conference
                                with co-counsel; visit client in jail; pick up copies of
                                documents from District Clerk; receive and review
                                discovery                                                  8.00 hrs.
              10-4-13           Letter from client                                           .25 hr.
              10-8-13           Review confession (audio) of January 12,2011               2.00 hrs.
              10-9-13          Continue listening to audio of confession; letter to co-
                               counsel                                                     2.00 hrs.
            10-10-13           Telephone conference with Craig Davis; telephone
                               conference with Brody of Federal Bureau of Prisons;
                               letter to Federal Bureau of Prisons                          1.5 hrs.
            10-16-13           Letter from client                                           .25 hr.
            10-23-13           Telephone conference with client's wife                      .25 hr.
           10-28-13            Telephone conference with co-counsel                         .25 hr.
           10-29-13            First Amended Motion to Dismiss in each case                1.50 hr.

           10-30-13            Telephone conference with potential investigator;
                               telephone call to co-counsel's office                        .30 hr.
             11-1-13           Meet with client and co-counsel at jail                     4.00 hrs.

C:\NetShare\FB\CRJ.\I_ K-O\Lask                                                                                  (



            Date                                                    Description              Time
                11-4-13           Telephone conference with potential expert                   .25 hr.
                11-6-13           Letter to DA (w/proposed stipulations)                      1.00 hr.
                11-7-13           Telephone conference with potential expert; exchange
                                  emails with DA; Ex parte motions for funding for
                                  experts                                                     1.00 hr.
             11-11-13             Telephone conference with potential investigator             .30 hr.
             11-12-13             Letter from client                                           .25 hr.
             11-13-13             Letter to client; letter to DA (with additional proposed    1.00 hr.
                                  stipulation)
             11-14-13            Telephone conference with potential investigator;
                                 telephone conference with co-counsel                          .50 hr.
             11-17-13            Ex parte motion for funding for expert assistance             .25 hr.
             11-18-13            Telephone conference with co-counsel                          .25 hr.
             11-19-13            Telephone conference with ADA Edwards                         .25 hr.
               12-4-13           Telephone conference with potential investigator; email
                                 to co-counsel; telephone conference with ADA
                                 Edwards; telephone conference with co-counsel                1.00 hr.
             12-16-13            Telephone call to ADA Edwards; left detailed message               N/C
            12-17-13             Telephone call to ADA Edwards; left voice mail                     N/C
            12-31-13             Letter to DA                                                  .25 hr.
               1-17-14           Defendant's First Motion for Continuance (of Motions          .50 hr.
                                 and Pleas setting) in each case
               1-22-14           Letter from client                                           .25 hr.
              1-29-14            Letter to client                                             .25 hr.
              1-31-14           Telephone conference with client's wife                       .25 hr.
                2-3-14          Telephone conference with co-counsel; telephone
                                conference with client's wife; telephone conference with
                                expert                                                       1.00 hr.

                2-4-14          Telephone conference with ADA Edwards; telephone
                                message to client's wife re: hearing schedule                 .30 hr.

C:INetShare\FBICRI,\,'_K·QI.Lasker. DD.S 1075\Statement.OO 1.\\pd
            Date                                                   Description            Time

                 2-7-14           Motion to Suppress Confession in each case               1.00 hr.
               2-10-14           Listen to audio statement; receive and review State's
                                 Response to Defendant's Motion to Dismiss                 5.00 hrs.

               2-14-14           Letter from client                                         .25 hr.

               2-18-14           Letter to client                                           .25 hr.

                 3-4-14          Telephone call to ADA Edwards, left message                     N/C
               3-10-14           Letter from client                                         .25 hr.

               3-11-14           Letter to client                                           .25 hr.

               3-12-14           Telephone conference with ADA Edwards                      .25 hr.

               3-18-14           Prepare Agreed Motion for Transcription of Pretrial
                                 Hearings; instructions to staff                           1.00 hr.

               3-19-14           Telephone conference with client's wife                    .25 hr.
               3-27-14           Telephone conference with expert                           .25 hr.

              3-31-14            Telephone conference with ADA Edwards                      .25 hr.

                 5-9-14          Telephone conference with expert                           .25 hr.
              5-27-14           Telephone conference with client's wife; telephone call
                                and email to court coordinator                              .40 hr.

              6-12-14           Telephone exchange client's wife                            .25 hr.

                 7-1-14         Telephone call to Attorney Victor Amador                   .25 hr.

                 7-3-14         Research re: Mandamus; drafting motion                    4.00 hrs.
                7-7-14          Research re: Mandamus; drafting motion                    4.00 hrs.
                7 -8-14         Research re: Mandamus; drafting motion                    4.00 hrs.
              7-10-14           Work on new Motion to Dismiss; telephone call to co-
                                counsel                                                   4.00 hrs.
              7-11-14           Telephone call to co-counsel; telephone conference with
                                ADA Edwards; finalize Motion to Dismiss for Violation
                                of the Interstate Agreement on Detainers in each case;
                                letter to Judge McCaig                                    2.00 hrs.



C:INetSh.re\FB\CRH,l_ K-O\L.sker. DD.S 107 5\St.tement.aO l."'pd
                                                                    Description
    Total Out-of-
    Court                                                                                   91.10 hrs.




 Expenses:

              Date                                                  Description            Amount
                     6-9-13          Mileage expense (160 mi. @ $0.5 65/mi.)                $   90.40
                   7-12-13           Postage                                                     6.80
                   7 -31-13          Photocopies for the month of July, 2013 (61 @ $0.20
                                     ea.)                                                       12.20
                  8-28-13            Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                     9-4-13          Mileage expense (160 mi. @ $0.5 65/mi.)                    90.40
                  9-10-13            Postage                                                     1.92
                  9-25-13            Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                  9-30-13            Photocopies for the month of September, 2013 (167
                                     @ $0.20 ea.)                                               33.40
                  10-3-13           Postage                                                      1.12
                  10-9-13           Postage                                                      2.84
                10-29-13            Postage                                                      4.56
                  11-1-13           Mileage expense (160 mi. @ $0.5 65/mi.)                     90.40
                  11-4-13           Postage                                                      4.42
                  11-4-13           Mileage expense (160 mi. @ $0.565/mi.)                      90.40
                  11-6-13           Postage                                                      2.64
                  11-7-13           Postage                                                      3.10
                 11-8-13            Postage                                                      4.10
               11-13-13             Postage                                                      2.38




C:\N                                              r
                                              \




                11-30-13            Photocopies for the month of November, 2013 (253
                                    @ $0.20 ea.)                                          50.60
                12-31-13            Photocopies for the month of December, 2013 (40 @
                                    $0.20 ea.)                                             8.00
                12-31-13            Postage                                                2.64
                  1-13-14          Postage                                                 1.58
                  1-17-14          Postage                                                 4.96
                  1-20-14          Postage                                                 2.38
                    2-7-14         Postage                                                 4.83
                 2-11-14           Mileage expense (160 mi. @ $0.56/mi.)                  89.60
                 2-11-14           Postage                                                  .69
                 2-28-14           Photocopies for the month of Febmary, 2014 (253 @
                                   $0.20 ea.)                                             50.60
                 7-11-14           Postage                                                16.79
   Total
   Expenses                                                                             $854.55




C:\N                                                     'CAUSE NO. 11-01-13703

 THE STATE OF TEXAS                                                         §                 IN THE DISTRICT COURT OF
                                                                            §
VS.                                                                         §               'WALLER       COUNTY, TEXAS
                                                                            §
DOMINIQUE DONTAE LASKER                                                     §                 506TH      JUDICIAL    DISTRICT

                                   NOTICE TO PREPARE REPORTER'S RECORD

TO:         ROBYN WILEY, OFFICIAL COURT REPORTER OF SAID COURT:

            Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
numbered cause, by and through his attorneys of record, and makes this request, in writing, for
the Court Reporter to prepare an official Reporter's Record to be used for the Petition for Writ
of Mandamus pending in the First Court of Criminal Appeals under Cause Number 01-14-
00630 styled In re Dominique Dontae Lasker A designation of the material requested is as
follows:
            1.          All pre-trial hearings in Cause No. 11-01-13703 including June 4, 2013;
                        September 9,2013; November 4,2013; and February 11, 2014; and

            2.          All exhibits used, marked, offered, and/or admitted during any
                        proceeding of this cause;

            Applicant has been determined to be indigent for purposes of this proceeding and the
cost of preparing the Reporter's Record, if any, will be paid by the Treasurer of Grimes County,
Texas. A copy of this request has been filed with the Clerk of said Court and another copy
served on the attorney for the State.
                                                                                   Respectfully submitted,           ...
                                                                                   SMITHER, MARTIN,
                                                                                   HENDERSON & BLAZEI
                                                                                                                     -<


                                                                                                                               r;]
                                                                                                                                  - ,.,,-
                                                                                                                                   /'0.,:,
                                                                                                                                  c;::,
                                                                                                                                  J ::-
                                                                                                                                  V')
                                                                                                                                                       ~
                                                                                                                                                      r-
                                                                                                                                                      r-o

                                                                                   1414 11th Street           tTl
                                                                                                              "t:r
                                                                                                              c               w
                                                                                                                                  ,                   :::ztC/J
                                                                                                                                                  o;:O-r"J
                                                                                                                                                  0(:)_
                                                                                                                                                           -;

                                                                                   Huntsville, Texas 77340 --I                                   C::-I'
                                                                                   (936) 295-2624            -<             .boa                ~rr,
                                                                                   (936) 294-9784 [Telecopier]
                                                                                                                           --::r...
                                                                                                                           Co.)
                                                                                                                                               .::-(r-O
                                                                                                                                              -1::0
                                                                                                                                                   ,."

                                                                                                                                              r"l"J-
                                                                                                                                             :-...: -.
                                                                                                                           UJ                ;;.;..
                                                                                                                                             en




NOTICE TO PREPARE REPORTER'S RECORD                                                                                          PAGE I
C:\NetShare\FB\CRIM_K-O\Lasker.DD.BI 075\Mandamus\Notice to Prepare Reporter's Record 11-01-13703 .wpd
                                                                                 William F. Carter
                                                                                 State Bar No. 03932800
                                                                                 108 E. William J. Bryan Parkway
                                                                                 Bryan, Texas 77803-5334
                                                                                 (979) 779-0712
                                                                                 (979) 779-9243 [Telecopier]

                                                                                 ATTORNEYS FOR DEFENDANT




                                                   CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregOing Designqtion
Items to Be Included in the Record has been forwarded to opposing counsel on this the~"-aay
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street



                                                                                        . ~J1
            Hempstead, Texas 77445




                                                                                 Frank Blazek




NOTICE TO PREPARE REPORTER'S RECORD                                                                                PAGE 2
C:\NetShare\FB\CRIM_K·O\Lasker.DD.81075\Mandamus\Notice to Prepare Reporter's Record 11-01-13703.wpd
                                                     CAUSE NO. 11-01-13703

 THE STATE OF TEXAS                                                       §               IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §               WALLER    COUNTY, T E X A S
                                                                          §
 DOMINIQUE DONTAE LASKER                                                  §               506TH    JUDICIAL    DISTRICT

                  DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
numbered cause, by and through his attorneys of record, and requests that the following
instruments be included in the record for the Petition for Writ of Mandamus pending in the
First Court of Criminal Appeals under Cause Number 01-14-00630 styled In re Dominique
Dontae Lasker:

All pleadings and documents on file in Cause No. 11-01-13703, including:

1.          Indictment;

2.          Notice and Demand to District Attorney!Prosecutor for Trial or Disposition of Warrants,
            Informations, Detainers or Indictments by Federal Prison dated July 2,2012;

3.         Notice of Imprisonment and Request for Speedy Trial and Final Disposition dated
           July 3,2012, with small piece of paper indicating "no action at this time" initialed "AM";

4.          lAD - Placement of Imprisonment and Request for Final Disposition dated January 30,
            2013;

5.          Certificate of Inmate Status dated January 30,2013;

6.         lAD - Offer to Deliver Temporary Custody dated January 30,2013;

7.         Order Appointing Counsel dated June 6, 2013;

8.         Defendant's First Amended Motion to Dismiss dated October 29, 2013;
                                                                                                         o'"?i-
                                                                                                         rrJ   ~
                                                                                                         "'0
9.         State's Response to Defendant's Motion to Dismiss;                                            C
                                                                                                         -of
                                                                            -<
10.        Order dated March 11, 2014, denying Defendant's Motion to Dismiss;

11.        Defendant's Motion to Dismiss for Violation of the Interstate Agreement
           filed July 14, 2014;

12.        Notice to Prepare Reporter's Record;

DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD                                                       PAGE 1
C:\NetShare\FB\CRIM.K-O\Lasker.DD.81 075\Mandamus\Designation of Record II-OI-13703.wpd


                                                                                                                       /~7
 13.        Designation of Items to be Included in the Record;

 14.        All exhibits used, marked, offered and or admitted during any proceedings of this cause;
            and

 15.        Docket Sheet.
                                                                                   Respectfully submitted,

                                                                                  SMITHER, MARTIN,
                                                                                  HENDERSON & BLAZEK, P.c.
                                                                                  1414 11 th Street210
                                                                                  Huntsville, Texas 77340
                                                                                  (936) 295-2624

                                                                                  ::6) 294-9
                                                                                               r
                                                                                                ifjl1
                                                                                        Frank Blazek
                                                                                        State Bar No. 02475500

                                                                                  William F. Carter
                                                                                  State Bar No. 03932800
                                                                                  108 E. William J. Bryan Parkway
                                                                                  Bryan, Texas 77803-5334
                                                                                  (979) 779-0712
                                                                                  (979) 779-9243 [Telecopier]

                                                                                  ATTORNEYS FOR DEFENDANT


                                                   CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing Designation
Items to Be Included in the Record has been forwarded to opposing counsel on this the ~""day
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445




                                                                                  Frank Blazek



DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD                                                        PAGE 2
C:\NetShare\FB\CRIM_K·O\Lasker. 00.8107 5\Mandamus\Designation of Record 11-01·13 703.wpd


                                                                                                                       /6f
                   No. 11-01-13703, 11-01-13704 and 11-01-13705

 THE STATE OF TEXAS                   §       IN THE 506th DISTRICT
                                                                      o
 VS.                                  §       COURT OF                ~~.'~
                                                                      c::>Q
                                                                      --i
                                                                      -<
 DOMINIQUE DONTAE LASKER §                    WALLER COUNTY, TEXA
                                                                              ..
                                                                              N
                                                                                   -f:::::J
                                                                                   f'i1X
                                                                                   x
         STATE'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS ~                       t;;

 TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW the State of Texas by and through the undersigned

 Assistant District Attorney     and submits      this   STATE'S   RESPONSE TO

 DEFENDANT'S MOTION TO DISMISS and would show as follows:

 FACTS:

              Stanley Ray Jackson and Janella Edwards were found murdered in their

 residence in Brookshire, Texas in the early morning hours of March 10,2010. Both

 Edwards and Jackson had been shot in the head with a firearm. A lengthy

 investigation ensued whereby it was discovered that Dominique Dontae Lasker was

 home on leave from the United States Marine Corp during the time that Edwards and

 Jackson were murdered. Lasker had lived with Edwards and Jackson at times during

 his childhood. It was also determined through an FBI firearm analysis that a firearm

used in a October 30, 2010 bank robbery in California was the same firearm used to

. murderEdwards and Jackson on March 10, 2.010. The firearm used in the bank

robbery was in the possession of Dominique Dontae Lasker. Lasker was interviewed


                                          1
by Texas Rangers while he was being held in California and confessed to the murder

of Edwards and Jackson. Lasker was indicted by a Waller County Grand Jury of two

counts of murder and one count of Capital Murder on January 27,2011 and although

it is not clear from the court's records, the State presumes that a detainer was issued a

short time after indictment asking that Lasker be held to stand trial here in Waller

County.

              While the murder charges were pending in Waller County, Lasker was

sentence to one hundred and twenty-one (121) months imprisonment in a Federal

penitentiary on or about January 30, 2013 for the California bank robbery charges.

              On July 19t\ 2012 the State received a "Notice and Demand to District

Attorney for Trial or Disposition of Warrants, Informations, Detainers or Indictments

by Federal Prisoners, " presumably under Tex. Code Crim. Proc., Art. 51.14, Art.

III. It appears that the motion was received by the Waller County District Attorney's

Office via standard u.S. mail directly from Lasker without participation or

knowledge of the Federal Prison authorities and not certified mail as required by

Tex. Code Crim. Proc., Art. 51.14, Art. III. The motion did not contain the requisite

certificate from the warden of the holding authority and in its failure did not contain

any of the required information such as date of parole eligibility, good time

calculation, decisions of the parole board,. time remaining to be served and time

already served by the prisoner.


                                           2


                                                                                      /)0
              On August 31,2012, Waller County requested and received lAD Fonn

 V from Ed Perez, an administrator for the Federal holding facility. The State intended

 to bring Lasker back to Waller County in accordance with Tex. Code Crim. Proc.,

Art. 51.14, Art. IV.

              On January 2, 2013 the State sent a request to the Warden of the holding

authority for temporary custody of Lasker. This request included copies of the

indictments and warrants as well as lAD Fonn V, "Request for Temporary Custody."

Of note is the inclusion of a signature block for the Judge of this Court on lAD Fonn

V.

             On January 31, 2013 (the actual date of receipt is unclear but the letter

was presumably written on January 31,2013), Waller County received a response to

its request for temporary custody of the inmate advising Waller County that the

inmate had waived his thirty day notice to object to the temporary custody. The

Warden further advised that yet another fonn (lAD Fonn VI, "Evidence of Agent's

Authority to Act for Receiving State), would be required along with signatures of the

actual agents who would eventually pick up the prisoner.

             Also attached to the above were lAD Fonns ''Notice of Untried

Indictment", "Placement of Imprisonment", "Certificate of Inmate Status" and "Offer

to Deliver Temporary Custody." The effect of these Forms was to make a demand

on Waller County, State of Texas to bring the inmate back to Waller County for trial


                                          3

                                                                                     I )J
 in accordance with Article III of the Interstate Agreement on Detainers Act. This

 notice was delivered on or about February 8, 2013. It should be noted that the

Certificate of Inmate Status was not in compliance with Article III in that (1 )it left

blank the date of parole eligibility and (2) left blank any mention of decisions that

mayor may not have been made by the parole board concerning the inmate.

              On April 8, 2013 Waller County received by FAX a copy of the request

lAD Form VI from the Federal Warden.

              On April 17, 2013, Waller County sent lAD Form VI to the Texas lAD

administrator, Donna Bell.

              On May I, 20l3, Waller County forwarded on lAD Form VI that had

now been signed by the Texas lAD Administrator to the Federal Warden.

             Lasker was returned to Waller County on May 24,2013 and has been in

Waller County custody since that time.

             The Defendant's first court date in Waller County was on June 4, 2013.

At that time the Defendant informed the Court that there were a number of motions

on file and that he wanted a decision on those motions. The Court informed the

Defendant that he needed to be represented by counsel. The Defendant had in fact

requested in his lAD Form "Placement of Imprisonment," that he be appointed

counsel by the requesting Court for all matters preliminary to trial. With that in mind

the Court appointed the Regional Public Defender on June 4, 2013 and continued the


                                          4


                                                                                          17)...
matter until such time as the Regional Public Defender could consult with Lasker and

otherwise become prepared to be to heard on the various motions that Lasker had

filed.

              At some point after June 4, 2013 it was detennined that the Regional

Public Defender could not represent this Defendant. The Court then appointed Mr.

Frank Blazek on June 6, 2013. A few days later Mr. William Carter was appointed as

co-counsel.

              After the State met and discussed the case with Mr. Blazak it became

apparent that the Defense was not going to initiate any sort of court settings. The

State requested a Court date so that certain matters could be heard. On September 9,

2013 the Court heard and granted its second continuance for good cause shown until

November 4, 2013 whereby the Defendant waived arraignment and a scheduling

order was signed by this Court.

APPLICABLE LAW:

              The IADA is a congressionally-sanctioned compact between the

United States and the states. Cuyler v. Adams, 449 U.S. 433, 442, 101 S. Ct. 703,

709, 66 L. Ed. 2d 641 (1981). As stated in Article I of the Act, "the policy of the

party states and the purpose of the IADA is to encourage the expeditious and

orderly disposition of outstanding charges and determination of the proper status of

any and all detainers based on untried indictments, infom1ations, or complaints."


                                         5


                                                                                       173
 Birdwell v. Skeen, 983 F.2d 1332, 1335 (5th eir. 1993). Consistent with this

 purpose, the IADA permits a state to tile a detainer against a defendant residing in

a prison in another state, gain temporary custody of the defendant, and prosecute

 the defendant on the charge that forms the basis of the detainer. U.S. v. Mauro, 436

 u.S. 340, 351-53, 98 S. Ct. 1834, 1842-44, 56 L. Ed. 2d 329 (1978).

              The IADA also provides a mechanism for a person incarcerated in one

jurisdiction with charges pending against him in another jurisdiction to be tried on

the pending charges before being released from incarceration in the first

jurisdiction. Tex. Code Crim. Proc. Ann. art. 51.14, Art. I (Vernon 1979). Either

the defendant or the jurisdiction where charges are pending may demand that the

defendant be tried on the pending charges. lei. Arts.!, III, V.


              Article III

              (a) Whenever a person has entered upon a term of imprisonment in a
             penal or correctional institution of a party state, and whenever during
             the continuance of the term of imprisonment there is pending in any
             other party state any untried indictment, information, or complaint on
             the basis of which a detainer has been lodged against the prisoner, he
             shall be brought to trial wi thin 180 days after he shall have caused to
             be delivered to the prosecuting officer and the appropriate court of the
             prosecuting officer's jurisdiction written notice of the place of his
             imprisonment and his request for a final disposition to be made of the
             indictment, information or complaint. ..

The lAD also states that the prisoner's request in Article fII (a):

             Shall be accompanied by a certificate of the appropriate official
             having custody of the prisoner, stating the term of commitment under

                                           6
             which the prisoner is being held, the time already served, the time
             remaining to be served on the sentence, the amount of good time
             earned, the time of parole eligibility of the prisoner, and any decision
             of the state parole agency relating to the prisoner.


             ARTICLE V.

             (c) I l' the appropriate authority shall refuse or fail to accept temporary
             custody of said person, or in the event that an action on the
             indictment, information, or complaint on the basis of which the
             detainer has been lodged is not brought to trial within the period
             provided in Article III or Article IV hereof, the appropriate court of
             the jurisdiction where the indictment, information, or complaint has
             been pending shall enter an order dismissing the same with prejudice,
             and any detainer based thereon shall cease to be of any force or effect.



             To request final disposition under article III, the defendant must cause

"to be delivered to the prosecuting officer and the appropriate court of the

prosecuting officer's jurisdiction written notice of the place of his imprisonment

and his request for a final disposition to be made of the indictment." Id. art. IIl(a)

(emphasis added). The IADA provides that a defendant can perform this

requirement by sending the written notice and request for final disposition to the

official having custody of him, who would then forward it to the appropriate

prosecuting official and court by registered (certified mail, return receipt

requested). fd. art. III(b). The Supreme Court has held that the 180-day provision

"does not commence untinhe prisoner's request for final disposition of the charges

against him has actually been delivered to the court and prosecuting officer of the

                                          7


                                                                                           175
jurisdiction that lodged the detainer against him." Fex v. Michigan, 507 U.S. 43,

 113 S. Ct. 1085, 1091, 122 L. Ed. 2d 406 (1993); State v. Powell, 971 S.W.2d 577,

580 (Tex.App.--Dallas 1998, no pet.).

             The inmate bears the burden of demonstrating compliance with the

formal procedural requirements of Article IlL" Morganfield v. State, 919 S.W.2d
731, 734 eCt. App. - San Antonio [4 th Dist] 1996), U.S. v. Henson, 945 F.2d 430,

434 (1st Cir. 1991); Bryant v. State, 819 S.W.2d 927,930-31 (Tex.App.--Houston

[14th Dist.] 1991, pet. refd).

             The failure of another state to follow the lAD does not require

dismissal of the Texas [receiving state] charges." Bryant v. State, at 929. Delay

caused by holding jurisdiction tolled until the receiving State receives the

completed request form. Id. at 931.

             In Bryant, the court found that when the holding jurisdiction failed to

send Bryant to Texas because of pending charges in other jurisdictions, that time

the defendant was unavailable to Texas should not be taxed against Texas because

Bryant was unavailable to her. At 931.

            The denial of a defendant's motion to dismiss an indictment under the

lADA is a question of law reviewed de novo and the factual findings underlying

that decision are reviewed on a clearly erroneous standard. United States v. Hall,

974 F.2d 1201, 1204 (9th Cir.1992).


                                         8



                                                                                       I'7~
               A prisoner seeking to benefit from the statutory provisions [of the

 Unifonn Mandatory Disposition of Retainers Act] must first meet the burden of

compliance with the 'agreement.' NfcCallum v. State, 407 So. 2d 865, 869

(Ala.Cr.App.1981). There must be strict compliance by the prisoner with the

requirements . . ., otherwise, a conniving prisoner could finagle procedures to

frustrate efforts of the prosecution to give the prisoner the benefit of the Interstate

Compact on Detainers'), and attempts to deal directly with officials in the receiving

state, he must satisfy the additional requirements of the agreement which would

normally be executed by officials in the sending state." McCallum v. State, supra,

at 869." Seymore v. State, 429 So. 2d 1188, 1193-4 (Ala.Cr.App.1983).        ~Vhitley   v.

State, 392 So. 2d 1220, 1224 (Ala.Cr.App.1980), cert. denied, 392 So. 2d 1225

(Ala.1981 ).

               If a Defendant takes it upon himself to notify the prosecutor and the

Court directly, he is responsible for seeing that the notice is sent in the form

required by the TAD. If Defendant's correspondences never properly comply with

the notice requirements of the lAD so as to constitute "the required request," the

180 day period does not begin to run until Texas authorities have received the

completed request form. Burton v. State, 805 S.W.2d at 575. When an inmate fails

to serve the court where charges are pending, then he has failed to comply with the

requirements of Art. III and the clock does not start ticking against the receiving


                                          9


                                                                                            17/
jurisdiction. State v. Votta, 299 S.W.3d 130, 137 (Ct. Crim App 2009).

              Article III, section (a) of the IADA states that the prisoner's request

must be "accompanied by a certificate of the appropriate official having custody of

the prisoner stating the tenn of commitment ... the time already served, the time

remaining ... on the sentence, the amount of good time earned, the time of parole

eligibility... and any decision of the state parole agency relating to the prisoner."

TEX. CODE CR[M. PROC. ANN. art. 51.14, Art. IH(a) (West 2006). And, should that

information not be forwarded with the request for final disposition, the 180 day

timeline remains dormant. Lara v. State, 909 S.W.2d 615 (Tex. App.-Fort Worth

1995, pet. refd), State v. Garcia, 2011 Tex. App. LEXIS 4272 (Tex. App.

Amarillo, 2012).

             In a long line of cases that includes Powell v. Alabama, 287 U.S. 45

(1932), Johnson v. Zerbst, 304 U.S. 458 (1938), and Gideon v. Wainwright, 372
U.S. 335 (1963), this Court has recognized that the Sixth Amendment right to

counsel exists, and is needed, in order to protect the fundamental right to a fair

trial. The Constitution guarantees a fair trial through the Due Process Clauses, but

it defines the basic elements of a fair trial largely through the several provisions of

the Sixth Amendment.

ARGUMENT:

             This case has become convoluted for a couple of reasons.             The


                                          10
 Defendant allegedly committed the murders in Waller County on or about March

 10,2010 and fled the jurisdiction. He did not become a suspect until facts became

known about a bank robbery and his arrest in California on October 30, 2010.

From that time until December 16, 2011, the Defendant was being held in

California for trial. He was sentenced on December 16, 2011 and was committed

for one hundred twenty-one months on January 12, 2012 to a Federal Penitentiary

in California. The Defendant was indicted on the Waller County murder charges a

couple weeks later on January 27, 2011 and presumably a detainer was placed on

the Defendant shortly thereafter.

             The Waller County District Attorney's Office entered into a number

of informal telephone conversations through the Waller County Sheriff s Office

with Mr. Ed Perez at the Victorville Federal Penitentiary in California about what

was needed to get the Defendant back to our jurisdiction for trial.

             Then on July 19, 2012 the Waller County District Attorney's Office

received through regular mail attachment Number 1. The document is entitled

"Notice and Demand to District Attorney/Prosecutor for Trial or Disposition of

Warrant, Informations, Detainers or Indictments by Federal Prisoner" and

attached to that motion was what appears to be some sort of sentence monitoring

sheet. It further appears that the document was sent by the Defendant without any

participation or notice to the warden or the prison authorities there in California.


                                         11


                                                                                       (79
This is one of the documents that the Defendant claims in effect to be a notice

under Tex. Code Crim. Proc., Article 51.14, Art. III, demanding trial within 180

days of receipt of the notice by the Court and the District Attorney. If such were

the case, then trial would have had to be commenced on or before January 16,

2013. Another consequence of this notice, if it were effective, is that it in effect

waives the right of the Defendant to insist on the fonna1 extradition process and

renders consent to be taken back to the jurisdiction seeking the Defendant for trial.

              There are a number of problems with this Defendant's attempt at

giving an Art. III notice. The notice has a few "shalls" in its wording. First, in

Art.III (b) the notice "shall" be sent by registered or certified mail, return receipt

requested.    This requirement among other things gives both the prosecuting

attorney and the Count some idea of just when the 180 days begins to run and does

not leave that important date up to the vagrancies of in-office date stamping,

claims of in-office routing problems and the like.

             The second "shall" in Art.III (a) requires that a "certificate" be

included by and from the warden of the holding facility. The Article goes on to

say that there are at a least five pieces of infonnation this certificate shall contain:

1) the tenn of commitment, 2) the time already served, 3) the time remaining to be

served on the sentence, 4) the amount of good time earned, 5) the time of parole

eligibility of the prisoner and 6) any decision of the state parole agency relation to


                                          12
 the prisoner. All of this infonnation is vital to the decision making process that

 may come into play by the trying Court and to the prosecutor. Another important

concern that comes into play in this case is that the request by the Defendant

through the warden of the holding authority gets the warden into the information

loop, the import of which will be discussed below.

             It is clear from the case law cited above that a failure on the warden

OR the Defendant to strictly comply with the Interstate Agreement requirements in

Article III results in no notice to the trying Court and the prosecutor. (See Fex,

Powell, Morganfield, Henson, Bryant, McCullum, Seymore, Whitley, {... the 180

day period does not begin to run until Texas authorities have received the complete

request form .. .}Burton, Lara, Garcia.

             The failure of the Defendant to make his request through the warden

caused the prison authorities to be in the dark about the Defendants intentions

concerning returning back to Waller County.      The warden did not know that

Defendant had made a demand to be returned, so that when answering inquiries

from Waller County about the Defendant's return, the holding authorities advised

Waller County would have to make our request in accordance with Art. IV. This

procedure requires the filing out of various forms and the obtaining of various

signatures before Art. V (also requiring additional forms) could be triggered and

the Defendant could eventually be picked up. Art. V also triggers different time


                                          13


                                                                                      It!
requirements. If the Defendant were obtained via Art. IV, then his trial had to

commence within 120 days of his arrival back in the requesting jurisdiction unless

good cause was shown for the Court to continue the case.

              Waller County began this procedure beginning infonnally after we

determined that the Defendant had been arrested in California. It continued more

fonnally after he was sentenced in California in January 2013. and continued

November 2012 (attachment #2) through May 2013 (attachment #3).

             On February 8, 2013 Waller County and the Court received another

Art.III request (attachment #4) by certified mail this time through the warden of

the holding authority. This demand contained a cover letter from the warden,

"Notice of Untried Indictment," "Placement of Imprisonment," and a "Certificate

of Inmate Status."    The Certificate, however, did not contain the full infonnation

required by Art III in that it omitted 1) the date of parole eligibility of the prisoner

and, 2) the decisions of the U.S. Parole Commission relating to the prisoner.

             It is the position of the State that his February 2013 "notice" is

likewise ineffective for the same reasons stated above. The Court and the

prosecution are entitled to full and strict adherence by the Defendant and the

holding authority in accordance with Art III and the cited case law.

             If, for the sake of argument, the Court determines that the State has

been placed on notice in accordance with the requirements of Art III, then the 180


                                          14
 day trial dead line may apply thus requiring trial by August 7,2013. However, this

 court may find that good cause has been shown and continue the case.

             Art III(a) ... provided that for good cause shown in open court, the
             prisoner or his counsel being present, the court having jurisdiction of
             the matter may grant any necessary or reasonable continuance.


             On June 4, 2013 the Defendant appeared in this honorable Court (a

Court of proper jurisdiction) (see docket sheet) and in open court and on the record

demanded that certain previously filed motions be heard. The Court inquired of the

Defendant if he was represented by counsel. Defendant advised that he was not yet

represented by counsel and in view of Defendant's request to have court appointed

counsel (see attachment #4, page 4), the Court reset the case until such time as

appropriate counsel could be appointed. Later on in the day and NOT in open

court, the Defendant was appointed the Regional Public Defender, However on

June 6, 2013 the Court reconsidered this appointment and subsequently appointed

present counsel to represent the Defendant.

             This Court had no alternative but to appoint counsel for the Defendant

and reset the matter. The Defendant had filed adversarial motions that needed to be

heard, argued and decided. The Defendant made no request to represent himself

either explicitly or implicitly. The Defendant had in fact given notice of his desire

to be represented by court appointed counsel through his paperwork filed with the

Court. If this Court had permitted the Defendant to proceed without representation,
                                         15
 the Court would have clearly run afoul of the long line of cases that require a

 Defendant to have the availability of competent counsel in a criminal trial. (Powell

v. Alabama, 287 U.S. 45 (1932).

             The notice to the State failed by virtue of missing material in the

certificate. The case was continued for good cause shown namely so that the

Defendant could consult with court appointed counsel and become prepared for

previously filed pre-trial motions.

Tex. Code Crim. Proc., Article 51.14, Art. Ill's Constitutionality

             The State argues in the alternative that Tex. Code Crim. Proc., Article

51.14, Art. III is unconstitutional as violating the Texas Constitution's separation-

of-powers provision because it unduly infringes upon the judiciary. See Tex. Const.

art.IL Sec. 1). The separation of powers may be violated in one of two ways: (1)

when one branch of government assumes or is delegated a power "more properly

attached" to another branch or (2) when one branch unduly interferes with another

branch so that the other branch cannot effectively exercise its constitutionally

assigned powers. Armadillo Bail Bond v. State, 802 S.W.2d 237, 239 (Tex.

Crim.App.1990). The State's position is that Tex. Code Crim. Proc., Article 51.14,

Art. III, unduly interferes with the judicial powers of the Waller Criminal District

Attorney, specifically by preventing the State of Texas from prosecuting the case

against the Defendant, who has been lawfully indicted.      (Meshell v. State, 739


                                        16
S.W.2d 246, 253 (Tex.Crim.App. /987)("By establishing the office of the county

attorney under Article V, the authors of the Texas Constitution placed county,

district and criminal district attorneys within the Judicial department."). The law

imposes on the State a strict prohibition from prosecution based on the expiration

of a time limit that has no meaningful relationship to evidence or procedure. The

deadline of 180 days is completely controlled by the action of the Defendant.

Unlike the obligation on the part of the judiciary to set bail in accordance with

Code of Criminal Procedure Article 17.151, resulting in a mandatory admission to

personal recognizance bond, a violation of Tex. Code Crim. Proc., Article 51.14,

Art. III mandates that the indictment be dismissed with prejudice. Id. Armadillo at

240-41 (quoting A. Leo Levin & Anthony G. Amsterdam, Legislative Control

Over Judicial Rule-Making: A Problem in Constitutional Revision, 107 U. Pa L.

Rev.l,32 (1958)). This requirement that an indictment be dismissed with prejudice

bars the judiciary (prosecution) from exercising its exclusive power to act on an

indictment, try an indictment to a judge or jury, and have the case decided based on

the evidence. Courts have held that certain realms of judicial process are "so

fundamental and so necessary to a court, so inherent in its very nature as a court,"

that they must be entirely free from legislative interference. Id Armadillo at 240-

41. To arbitrarily bar the prosecution from proceeding based on any other factor

other than the evidence or matters of Constitutional procedure is an improper


                                        17
infringement on the judicial power to bring, try and render judgment on criminal

matters.

PRAYER:

            For the above reasons and law, the State of Texas respectfully prays

that the Defendant's motion be denied by this honorable Court.

                                                  Respectfully Submitted,




                                                  Frederick A. Edwards
                                                  Assistant District Attorney
                                                  Waller County, Texas
                                                  645 lth Street
                                                  Hempstead, Texas 77445
                                                  (979) 826-7718, FAX (7722)
                                                  SBN: 06435100




                                       18
     ~"
",




                                          ;\'OTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                                    FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                                                     INDICTMENTS BY FEDERAL PRISONER

                 TO: Office of District Attorney                                                               FROM:          Dominigue Dontae Lasker
                                                                                                                              Reg. No. 22867-298
                           (bl.\6                     ~ S\{(Lr- Su,\(. \                                                      United States Penitentiary
                                                                                                                              Victorville FCC
                          He.y",~~r{u..J T'f-.. '77~4S                                                                        PO Box DOR 3900
                                                                                                                              Adelanto, CA 92301

               Dear SinMadam:

                                   I. I have been informed that 1 have the following outstanding warrant(s), indictment(s), or complaint(s) under the
               following case numbers, issuing from your jurisdiction:
                                   ~C~a~p~i~t~a~l~M~u~r~d~e~r~C~h~a~r~g~e~____________ #                                          11-01-13703 979-826-8282
                                   ~C~a~p~i~t~a~l~M~u~r~d~e~r-=Ch~a~rg~e~______________ #                                         11-01-13704 979-826-8282
                               ~C~a~p~i~t~a~l~M~u~r~d~e~r~C~h~a~r2g~e_____________ #                                              11-01-13705 979-826-8282
                               ------------------------------------------ #------------------------

                               2. I am presently a federal prisoner in the custody of the United States Attorney General, incarcerated at the
              Victorville Federal Correctional Complex, located in Adelanto, California.
                       3. I was sentenced in the United States District Court for the Southern                                                District of   California,
             to a term of 121        months. My current projected release date from federal custody is                                           Augus t                   ,~,
             ~o    1:2.. , as found in [he attached BOP documentation (see Sentence Monitoring/Data Computation printout).
                              4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
             do not allow my participation in certain rehabilitative programs.                                     r remain   in a higher security classification category and the
             dday in prosecution prejudices my defense against these outstanding charges.
                              5.    r have provided this communication to invoke the statutes, rules and procedures of this State for speedy trial and
            disposition of untried warrants, indictments and complaints. Based upon these provisions I would demand a speedy trial or
            disposition within one-hundred and twenty (120) days, on any and all criminal actions in your jurisdiction andlor
            alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pursuant to the
            requirements of applicable statutes for Interstate Agreement on Detainers ("lAD").
                                                                                                                           Cordially,




           Dated:              'd..old.-/07/J...
                                                                                        ~
                                                                                                                       ~                     ~
                                                                    ~i0~~J~"'-~" Dominique Dontae Lasker
                                                                         .                                             I
          ________,\. . ",.u""1h.. u.....          izated by the Act of
                                               u r......
          WIP.-iESS-PRIS()'~ ST \FF \lE!\JrnY 7, 1955, as amended,

          COPIES: !)RIGr-.AI. I:) DISTRICT                       AtR£q~lrn~lw(QqU1~'t&coRDs TO BE lSED \\ ITIl REQL'EST TO COL'RT FOR DIS\IISSAL.                .\LSO:   l-:n L'JE
          ?(J( I. \IE:\TA r IC!-: FRU\1 r HE C~SE tJ.&Glt §o(~~~)~.J}9ARDf'!G THE W,RR.1,-:T DET .1,1~;[R .1,:\D IF POSSIBLE YO:."R SE,,"TE~CE .ll0:--rTORr-.\,. DA r ...
          I_'()\IPI T -\ i liT\.   ~PJ\·;·'·   H,'T   '~H()\'   1'-0 'ItJl:R PRt)JFCTEO REl.E.;SE   ~)A   fE


                                                                                                                                                              EXHIBIT

          UP La\\, Llbr:lr} F.)rms, Nc)[iceSpeedyTrial-Detamer (Rev '1.11)                                                                             j S 1. /                       If7
                       IN THE          Dis trie t                 COURT 0 F __W_a_l_l..;,.e..:,.r_ _ CO UNTY

                                          FOR THE STATE OF --~~~--~------
                                                            Texas  [506 District]


   Waller County Sheriffs,                                )      NOTICE OF PLACE OF IMPRISONMENT AND
               Plaintiff,                                 )      REQUEST FOR SPEEDY TRIAL AND FINAL
                                                         )       DISPOSITION... Pursuant to . . . . . . . . .
                       v.                                 )      (Tex.Code Crim.Proe. Ann.Art. 51.14       )
                                                         )       (Constitution. Art. VI. § 10              )
                                                         )
   Dominigue Dontae Laske~                               )       CASE NO. 11-01-13703 979-826-8282
               Defendant.                                )                11-01-13704 979-826-8282
                                                                          11-01-13705 979-826-8282

                Notice is hereby gIven that the above-named Defendant, r:tminiq..e fultae lasker                             IS


   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

  show:

                1. The defendant is serving an approximate term of 121                   months of imprisonment from a

  judgment imposed by the United District Court for the                                                        District of

  California
  ------------,
                                on December                      16   2011       Defendant has a projected release date

  from federal custody on __
                           A-'ug"'-u_s_t___________,                      13      , 20 ~. (see attached sentencing

  computation/data sheet).

            1. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations.          charges,        and/or         complaints     pending   III   this   jurisdiction.   Specifically:
  1).      Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
 2). Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3). Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


           3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial. an il1 absfentia
resolution be arranged,



"'r? Law Library Fonns,NotlccSpeedyfrJ31-Detainer   IRev 9/11)
·"   ,   "




                           -L f'his Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

                 binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. .vorlh

                 Carolina, 386 U.S. 213, 222-213 (1967). A state is responsible for a defendant's speedy trial rights,

                 even where a defendant is held in federal prison. see: Smith v Hooey, 393 U.S. 374 (1969). This notice

                 would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

                .\lichigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                           WHEREFORE, the defendant prays that the Court initiate aU needed and necessary orders and

                actions required to resolve this matter by trial or settlement in abstenlia, including an order for the

                district attorney/prosecutor to seek temporary custody from federal authorities under fAD provisions,

                and the dismissal of any outstanding citations, warrants, informations, charges, and/or complaints,

               presently pending in this jurisdiction, within a reasonable period of time not to exceed 120 days.

                                                                                     Respectfully Submitted,




                                                                                 ~friiqu~
                                                                 J
               Dated:i1D'          a..- to]' (      03
                                                                                                      Lasker
                                                                                   Reg. No. 22867-298
                                                                                     United States Penitentiary
                                                                                     Victorville FCC
                                                                                     POBox~          3900
                                                                                     Adelanto, CA 92031

                                                                     CERTIFCATE OF SERVICE

                     I hereby certify that a copy of this document v,,'as mailed to the office of the district attorney/
              prosecutor for this jurisdiction, addressed as below.:

                                                                                             Dis h"C (. t   /~1+0 rVIe.. L(
                                                                                             3~ to (}h. ~ kcd S l.Li\ t.- \
                                                                                              1\ evY1 pST CC-LJ. 1 X. J 77 y~-5


                                                                                  ~
                                                                                                     ~~-----
             Date:       ~Ol~ /07/3                                                    :;:::::>     :~
                                                                                  . . Dominique Dontae Lasker



             VIP Law Library Forms:\iotlceSpeedyTrJal-Detainer   If~ev   9'11)
                                                                                                                                  In
                                                               CERTIFICATE OF SERVICE



                     I,          Dominique Dontae Lasker                               ,hereby certify that I have served a true and
                                                                            Notice of place of imprisonment and request for
      complete copy of the following:
                                                                            speedy trial and final disposition ... pursuant to:
                                                                   Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                                   Tex. Constitution, Art. VI,              § 10

      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville                 lJSPIFCC,                   at         Adelanto,      California,    on     this     ~      day    of

      _ _ _'>.;,.,.,\. J,.=:;c. . .~" ~\ O. .~\:. . .\l. .\I,. . - _ _ _ _ , 20   12    ,with sufficient postage affixed.   It would be
                                             \
      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).         District Court, 506th District                                                       2).
            Attn: Patricia Spadachene, District Clerk                                                  District Attorney/Prosecutors
            Waller County Courthouse                                                                              OFFICE
            836 Austin Ct., Room 318                                                                          FOR WALLER COUNTY
            Heapstead, TX 77445-4673




                                                                                       ~i          ~4
                                                                                        ITlillique D ; Lasker~ . . . .
                                                                                          Reg. No. 22867-298
                                                                                          United States Penitentiary
                                                                                          Victorville FCC
                                                                                          PO Box 5300
                                                                                          Adelanto, CA 92301




 VIP Law Library Formsl Certificate of Service (Rev. 8/11)
·.

   VIPC3  540*23 *                                    SENTENCE MONITORING                          *    04-04-2012
 PAGE 001        *                                      COMPUTATION DATA                           *    15:38:24
                                                        AS OF 04-04-2012

 REGNO .. : 22867-298 NAME: LASKER,                             DOMINIQUE DONTAE


FBI NO . . . . . . . . . . .     :   201461KD5                              DATE OF BIRTH: 03-21-1984
ARS1 . . . . . . . . . . . . .   :   VIP/A-DES
UNIT . . . . . . . . . . . . .   :   6 A                                    QUARTERS ..... : F61-119L
DETAINERS . . . . . . . .        :   YES                                    NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 02-13-2019

THE FOLLOWING SENTENCE DATA IS FOR T~E'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:C=08-13-2019 VIA GCT RE~~.
                                                                     ---                       -
----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------
COURT OF JURISDICTION . . . . . . . . . . . :                   CALIFORNIA, SOUTHERN DISTRICT
DOCKET NUMEER . . . . . . . . . . . . . . . . . . . :           10CR4732-DMS
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                                 FELONY ASSESS             MISDMNR ASSESS FINES                     COSTS
NON-COMMITTED.:                  $200.00                   $00.00         $00.00                   $00.00
RESTITUTION ... :                PROPERTY:         YES SERVICES:           NO        AMOUNT:       $2,714.50
-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... :    551
OFF/CHG: 18:2113(A), (D) AND 18:2 ARMED BANK ROBBERY AND AIDING AND
           ABETTING. (CT. 1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002                MORE PAGES TO FOLLOW .                      .




                                                                                                                 !1!
                                                                                                                                                                                   ,,. ...,~ ,, ''\,.~"'.;.>'
                                                                                                                                                                                   •.JtII' ......... ,       ..

     Mr· Dominique Dontae Lasker                                                                                                                                                                 .
     Fed. Reg. '2286T-298                                                                 .~.~·;.f',t :t~~ft.~~""',t r~)~;~· ~_.}J'i.         "~:.~'..:..~~)         I'f'If~~~': '~~'~""',
                                                                                                                                                                                   ...         _.                                        :..0
                                                                                                                                                                                                                                           ..·..........,'   -.
                                                                                                                                                                                   .,,~                  I        "                           r,;""~
     United States Penitentiary Victorville
     P.O. l1OX. 3900                                                                                   j   oJ },Ul,      )1:}J?~"'~'~;:;                           t               :::::~- , .
                                                                                                                                                                                                             .                .          ..   ~ ~-
                                                                                                                                                                                                                                         _.,;;u-~i,.""'·~·
     ADELAN'ID, CA. 92301                                                                                                                                                                                                                     lin,




                                                                   District Attorney/Prosecutors Office                                                                                                                       I' 'I,

                                                                            For Waller County

 ':tegal Mai 1"                                                                   2Y b ~--,-sJn:~L .Su!'L-c I                                                                                   ""           I'



                                          (                        _ _....\ \("(,t_
                                                             ••• ....) ,
                                                                                                 ii        Ii       iii iii 1
                                                                                                 ! J I f " 1I ! I ! ! t PI! I I P ! ! ! ! , I
                                                                                                                                                iii
                                                                                                                                                ~   I , ! !   ~
                                                                                                                                                                       jii                  i i i ii
                                                                                                                                                                  ! ! ~ , "' ! ! ! ! ! ~ ! ~ ~ ~ ! ! 5
     •
                                                                      Transmission Report
  Date/Time         01-09-2013            04:06:37 p.m.                              Transmit Header Text                        WALLER CNTY DA MATHIS OFFICE
  LocallD 1         9798267722                                                       Local Name 1                                WALLER CNTY. DA OFFICE
  LocallD 2                                                                          Local Name2




                                                               This document: Confirmed
                                                      (reduced sample and details below)
                                                                 Document size: B.5"x11"




                                                                          Elton R. Mathis                                          (979) 826-n18
                                                                              Crininal Distric:t Attorney                          (9791826-7722 Fax
                                                                                    W=iller County




                                 January 2. 2013

                                 Warden
                                 United States Penitentiary
                                 Victorville FCC.
                                 P.O. Box 3900
                                 Adl!lanro. Califomia 92301



                                        In Re: Inma1e DOMINIGUE DONTAE LASKER, 22867-289
                                               Request for Temporary Custody (lAD Form V)


                               Dear Warden.

                               PII!aSl! find our county's request for temporary custody so that Irvnate OominQue Dontae Lasker may
                               stand trial for Capital Murder in Waller County. Teus.

                               I have attached certified copies of the indiclments and warrants In this matter. There are no fingerprints
                               or photographs because the Defendant ned our Jurisdiction before arrest. He was ho_ver intervie-.i
                               by Texas Ringers there in Califomia.

                               if there is anVl hi ll8 more that is needed to facilitate this temporary transfer, please let me know.




                                       8estfrdS, /' /                     0
                          ~..f:.!.~~  First Assistant District Attorney
                                      Waller CountV, TI!us




                                                                                                                                                                   EXHIBIT

                                                                                                                                                           is'        ~
                                                   Total Pages Confirmed: 8
              Remote Station                 Start Time                               Duration
              7605305750                     04: 04: 15 p.m. 01-09-2013               00:01:41

Abb revlatl ons:
Hs: Host send             PL: Polled local                        MP: Mailbox print                          TU: Terminated by user
HR: Host receive          PR: Polled remote                       CP: Completed                              TS: Terminated by system                  G3: Group 3
WS: Waiting send          MS: Mailbox save                        FA: Fall                                   RP: Report                                EC: Error Correct
                                                                             co:py
1.




     645 12th Street
     Hempstead, lexas 77445                  Elton R. Mathis                                          (979) 826-7718
                                                                                                      (979) 826-7722 Fax
                                                 Criminal District Attorney
                                                      VValler County




       January 2, 2013

      Warden
      United States Penitentiary
      Victorville FCC,
      P.O. Box 3900
      Adelanto, California 92301


              In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                     Request for Temporary Custody (lAD Form V)


      Dear Warden,

      Please find our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
      stand trial for Capital Murder in Waller County, Texas.

      I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
      or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
      by Texas Rangers there in California.

      If there is anything more that is needed to facilitate this temporary transfer, please let me know.




              Be;i,2/~ ..-r~
             Frederick A. Edwards        ~
             First Assistant District Attorney
                                                    =---
             Waller County, Texas
                              7613531357513                      RECORDS                                          PAGE      02/03
  :09/05/2012        08:35



   81?-S568.051       LAD FORM V - REQt1,BST FOR TEMPORARY CUSTODY CCFRM JlllAUl.t.Q FEB 94
   t1 • S.   DEP~ OJ'          JUSTICE                          nDERAL Bl.JUAU 01' PRISONS


   six copie.!l. Signed copiu M1.I8t be      !Scn~ 1:.0 the pdsoner and 1:.0 the o.fticial who hu the pr.isoner in
   cu~~ody.  A copy !Should b. ~ent ~o ~he Aqre.ment Administrator of both the $.nding and the rec.i~ing
   !!tate. Copi •• 1Ihould be. retained by thQ person Ulinq the request a.nd the judga who signs the rQquQ~t.
   Prio~ to tran~f.r ~nder thiS Aqreement, an Inmate may be afforded a judicial hearing (Cuyler) si~lar
   eo that provided und~r the uniform Extradition ~ct, in which the inmatQ m~y bring a limitmd chall.nge
   to the rec~ivin9 .tate's requ •• t.


   To: (Warden-Superinten~ent-D~rector) - Ins~ituti~n and Addre.!l.!l                                                            ~
    1)tV;t;c1 .s+", t..s ?el\)1 f~Nf'Ar:;~ viGfo~v'd It }-CC' J 7-0. Eox.3qO~                                   ~De{~j})oS'
   Please be advi sed that (Name of Inmate) );0,,",,11\1 J tf LA Ii j)OI\J1 At: LrtS KeI2..12Jflr-- 1.'11, who
   ~ ~;~~~y an inmate of your inst.it:ution, is under [indicate appropriate]
   ~d~~~-=-                f"i9~eR\at:ion)          (-complaint)               in           the        (Jurisdiction)
 SOG            ~~ Col W~lleV"Co(..4lvtyl-e'(145          of which I am the (Title of Prosecuting
   Officer)     l5js"\-V1~c.f H' R OY1J\J~                                                             Said inmate is
   therein charged with the offens                  sJ
                                                     enumerated below:

(j)           -t
                                                     Ofran.a(s)
                                                   (.J)                                              :1 "  Ai)          ta,. ,.
                                                                                                                 Il- 0 I-I
                                                                                                                        f;c I
 l C p. Y ~ ~ I M l..4 V 0 e v- l \ - 0 I - 13 =103) C.. fl ,: "= ... { Jk"", V IVY!- L I - 0 I - 13 7° r f-:::V M '" y Q.;' l -
  I propose to bring this per301'l to trial on thie [indicate appropriarej                     (indictment       f$$f    Iii!   lot.,...
  '~OI,~:hjt) "'i~hin the time specified in Artiela IV(c) of the Agz:eement.

  In order that proce.dinq~ in this matter may be properly had, I hereby rQquast temporary cU3tody                                  o~
  ~uch per$ons pursuant to ~rticle IV!., of thB Aqr.ament on Oat4in.z:e.
  Attached herewith find in triplicate:
  a. Certifi.d copies of the complaint, information or ind.i.ctment
  b. Certified copies of the warrant
  c. Certified coples of finqerprint$, photoqraph~ or phy~ical deSCription
  I hereby agre. that immediately after trial i~ completed in th.is juri~diction. I will return the priSoner
  directly to you or .. lJ.ow any juri.diction you have designated to taKe temporary custOdy. I aqreQ al!!o
  to com l.te Form IX, The Notice of Oi8 osition o! a Detainer, immediatel a~ter trial.
   Prineed Name and Signatur                                                Ti.tl,e     l.:Dis tv.7 l• C;.J .   Date
   E \ ",ON
          Q.. tv' pd\"'\S                                                  CR,,"',NA.             ,cHi 011       NoV J,~ 1 20 I:

   Address:                                              Ci ty/seate:              -::;7 4Lf. ~ Telephone No. :
       LP4 5" l'QtJ,...s+{'~d                            \-\-e'W\..?5--bec..1~ IT~XI4.5        q-:r'1. - g2& - 7-=1/~
 I h~reby certify that the person     whose signature appe~rs above 1s an appropriate officer within the
 me~.ninq of Ar:ticle IV (a) and that  the fact:s recited in this request for tempora cuatody are correct:
 And that havinq duly recorded said reque~t, I hareby transmit it !or aC~i'~n in . cordance wit:h it. ter.m
 and the rovi~iol'1s of th~ Aqref!t".en~ on Detainers.
   Judge's         Print~d N~e    and Signature
    A I b.4v\ M. Me c.t:A.\


  City/State                                                               Telephone No.
      eY'A s-t-e;-\)),       W~ ll-ev- COl...Vl.A-t                           0"1                {,>J
 (This for.m may be replicated via WP)




                                                                                                                                /95
                                NO. _/_I_-_t_I_-_'_1_1_"'1_-t_..J"__


THE STATE OF TEXAS                                         IN THE DISTRICT COURT OF

VS.                                                        WALLER COUNTY, TEXAS

DOl\UNIQUE DONT AE LASKER                                ~),_t; ti JUDICIAL DISTRICT
BIM         DOB: 03/2111984

Charge: CAPITAL MURDER                                                                         ~ ~fl
Section: 19.03
Degree: CAPITAL FELONY                                                                          t~
                                     INDICTMENT                                            ~ ~i~;
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                           ,r   ~I~ ~
                                                                                                  ~
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the           E
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER. hereinafter styled Defendant. on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment. in
Waller County, Texas, did then and there intentionally cause the death of an individual.
namely. Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm. and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                         Foreman of the Grand Jury
                                   Cause No. 11-01-13703

 TIlE STATE OF TEXAS                               IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
 DISTRICT
 Black/Male 008: 03/21184
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/ber before tbe Honorable
506TH District Court of Waller County, Texas, at tbe Courtbouse of said County, in
Hempstead, Texas, instanter, tben and tbere to answer tbe State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MULTIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed tbe same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, T XAS
                                            -.:1 / f <
                                     BY:-- / .~A;·· ,IJ n
                                         . -/          . Haggard, Deputy

                                   SHERIFF'S RETURN

    CAME TO HAND the - - - day of - - - - - - - -, at - - - o'clock
__ ,m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                               , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the           day of _ _ _ _ _ _ _ _ __



       I actually and necessarily traveled       miles in the service of this writ, in
addition to any otber mileage I may have traveled in the service of other process in
this case during tbe same trip.

FEES: Making Arrest                                                 , Sberiff
      Mileage              miles
                                             - - - - - - - -County,
                                                             - - -Texas
                                             -------
      Taking Bond
      Commitment                             By: _ _ _ _ _ _ _ _ _ ___
                                                 Deputy




                                                                                         197
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                               ,-'Cl~rr.JunICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY

                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelIed, sworn, charged, and organized as such at the January term, A.D. 2011 of th
506 tb Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury




                                                                                               /9t
                                  Cause No. 11-01-13704

 THE STATE OF TEXAS                               IN THE DISTRICT COURT OF

 VS.                                              W ALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                        S06TH JUDICIAL
 DISTRICT
 B1acklMale DOB: 03/21184
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
S06TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, TEXAS
                                              ;::''J.~~,
                                     B Y : .-:>~     ~d£d/
                                             / FiHaggard, Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the ___ day of _ _ _ _ _ _ _ , at _ _ _ o'clock
__.m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ ,Sheriff
      Mileage             miles            _ _ _ _ _ _ _ County, Texas
      Taking Bond
      Commitment                           By: _______________
                                               Deputy




                                                                                         19t
                      NO.    / / --   {J /   .   l3 7 (J~   -




THE STATE OF TEXAS                                IN THE DISTRICT COURT OF

VS.                                               WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                           .,:J{ )6~ JUDICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY




AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                  Foreman of the Grand Jury
·,


                                       Cause No. 11-01-13705

      THE STATE OF TEXAS                               IN THE DISTRICT COURT OF

      VS.                                              WALLER COUNTY, TEXAS

      DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
      DISTRICT
      Black/Male DOB: 03/21184
                               CAPIAS INSTANTER

      TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

           YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
     LASKER and him safely keep so that you have him/her before the Honorable
     506TH District Court of Waller County, Texas, at the Courthouse of said County, in
     Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
     indictment pending in said Court, changing bim with MURDER, a felony.
           HEREIN FAlL NOT, but make due return hereof to this Court forthwith,
     showing how you have executed the same.
           Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
     January, 2011.
                                           PATRICIA JAMES SPADACHENE
                                          WALLER COUNTY, T,EXAS
                                          BY:. ~i>.L.d
                                                  / E f}" Haggard, Deputy

                                       SHERIFF'S RETURN

          CAME TO HAND the ---- day of - - - - - - -, at ---- o'clock
     __ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     At                                , in _ _ _ _ _ _ County, Texas, and placing
     him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


            I actually and necessarily traveled       miles in the service of this writ, in
     addition to any other mileage I may have traveled in the service of other process in
     this case during the same trip.

     FEES: Making Arrest                        _____________ , Sheriff
           Mileage             miles            ___________ County, Texas
           Taking Bond
           Commitment                           By: ______________________
                                                    Deputy
 SENIJER: ~,Cf1.1PLETE TillS ';ECTION




                                                   0: Ia dIIII'My an. dIII'Irwtt fI'an Item 11
 1. MlcleAddNAld taco
                                                        "vea   arardaMlyan.beIoww:· C,..

   vJdnl~ ~5~~~.b~
   \.I"c.-\ttvi ~ te . FCe.,
   P.~.;" BO'f-3~~.                                3.   s.vtc.~

  ~~\~~ CJ\,'4I'2.'3o \                                 ~c.tltlldM*:.
                                                        crR~'
                                                        o lnand MaIi",

                                        7002
PS Form 3811. February 2004:            DomestIc Return R~
•




    645 12th Street
    Hempstead, 'itxas 77445
                                              Elton R. Mathis                                    (979) 826-7718
                                                                                                 (979) 826-7722 Fax
                                               Criminal DistrictAttorney
                                                    VValler County

                                                     May I, 2013




        Ms. Linda T. McGrew
        Warden, FCC-USP
       c/o Correctional Officer J. Kaawaloa
       P.O. Box 5400
       VictorsviJIe, CA 92301


       RE:     Dominique Lasker, 22867-298


       Dear Warden McGrew:


               Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
       last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
       hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
       the Waller County Sheriffs Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
       you for your help in these matters.




                                                                      Sincerely yours,


                                                                 2R----
                                                                      Elton R. Mathis
                                                                      Waller County District Attorney



      Ene.


      Cc:     R. Glenn Smith
              Waller County Sheriff




                                                                                                     EXHIBIT

                                                                                               I 51        3
   I

       t3P-A05ti4              lAD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                            COFRM
       APR 10
       U.S. DEPARTMENT OF JUSTICE                                                          FEDERAL BUREAU OF PRISONS



   Five copies. All copies, with original signatures by the Prosecutor and the Agents,
   should be sent to the Administrator in the RECEIVING State.      After signing all
   copies, the Administrator should retain one copy for his file, send one copy to the
   Warden, Superintendent or Director of the Institution in which the prisoner is
   located and return two copies to the Prosecutor who will give one to the Agents for
   use in establish~ng their authority and place one in his file. One copy should also
   be forwarded to the Agreement Administrator in the sending file.

                           Evidence of Agent's Authority to Act for Receiving State
       To:           (Administrator and Address)       ~   ec=.... l,;> S ()
       )..'..).4.,   -r: rIl~~r~ I   v{..,-J..,...   'i>.D. Bo~                ~'i()O
                                                     ,,; c..la,,.. "d \~        C!... A
       Inmate         (Name and Register No.)                       is confined in (Institution and address)

~~"S\~ r ) VO '-''''''1,.;'e.. Do~e.                                 Fc..c.. V ~"-h,, " \ \\e. 6,,,,,-~ \~'I'- - uS P
                                                                     P.D. 'Bo~ 'S'J{O 0
               ~~~~(- Z'1~                                                  141'\. fc:; c...
       .. nrl wi 1] be t.::>J.:.c:n llll.v "":USLvuy ett. ~aid Institution on (date)                 for
       return to the County of ______~~~~~A~~~~~~~~~-------------------------------,state of
                      Cej..   ").   - .'.
                    a.                                                          d. City/State -      Ikll4!S ~ ~ r(.          '7-r'-l
                    b.                                                          e. Telephone No -
                    '" .                                                                        q,'1 Bl.t.- -r'11'P:>


                                                   Evidence   o~ Agen~/.        Authority Continued


                   To:     (Warden-Superin ceodent-Director)

                            )..., ek. -r:        f"\e Q, r c...--v« '=f:.   &.r      ~ I'-
                   In accOrdance with ~he above ~epreeentacion8 and the provi~1ona of the Aqreement
                    on Detainers,thQ persons listed above are hereby deaignated as Agent& for thQ
                   Statca of      TE)('A- S                                               to retlJrn
                    (tn~atel ~      Name   ~a «1. ~gister   No.)       J.A=S\u;:fL, llCrrt:Ft-g:Qt.Jt# "DortrAtf
                         d¢e~_~ l:)                    to the county of                 h{8L.Ug,                       ,Stat:e or
                           __ ~                                        , for trial.

                   At the completion o::the trial              (Inmate)     I-llsJ4{l!...    j>ofW'l:::&'H:E:q,1JtF'   ;i>D""71'1~
                           c2?:2 &'"1'- tfl9'rZ,                           shall be retu.ned to the            (lnat1tution and
                   Addrel5~)    :

                     "Tee v',"t--hv.,;/Ie.. 6:>(tA..t~~ -                         v5 P
                      p (). I3D,K ~~IJ 0
                    A.I-t 1~IoJ e.,q.    9~ '6 0                   1
                   Oatl!d




                                                                          c. City/State
                                                                          d. Telephone No.

                                                                   Prescribed   by   eS8"




                                                                                                                                    2




                                                               sa~083Cl
'.




                                    I
                                    i




                            .. )J
               .}
                            1
           ')       -       J

     -.   .)        -   ;


                        1I
          .
          .}
· .
                                                                                 U.S. Department of Justice

                                      ZD I'"J r~"",.''   .. .J,                  Federal Bureau of Prisons
                                                                  ,'''10:   ~9
                                                                                 Federal Correctional Complex
      Office of the CocC'ectlonal S~ti- Page Two
 RE:  Lasker, Dominlque Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.  Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the IADA, you are required to return the above-
 named inmate to this institution after prosecution on all pending
 charges.

 While this inmate is in your temporary custody, he/she will be held in
 a suitable jail that meets the level of security required by the Bureau
 of Prisons.  In addition, security requirements for the inmate must
 be met.  Two law enforcement escort officers, handcuffs, martin chains
 and leg irons are required.  Contract Guard Services are not allowed.

Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody.  Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                      Sincerely

                                       Linda T. McGrew,   Warden

                                        ((10~
                                       /s/ D.
                                       Wren, SCSS


Enclosures:   BP-eorms A235, A236, A238, A239
              BP-A565, lAD/State Writ - Prosecutor's Certification form

cc:   Clerk of Court
      State IADA Administrator
   BP-S235 (51)

   u. S.     DEPARTMENT OF JUSTICE
                                       -
                           lAD -NOTICE OF UNTRIED INDICTMENT

                                                                                   FEDERAL BUREAU OF PRISONS

    rNMATE NAME:                                REGISTER NUMBER:                  fNSTrTUTrON:
   LASKER DOMINIQUE DONT AE                  .22867-298                           FCC VICTORVILLE COMPLEX
  Pursuant to the Interstate Agreemen·t on Detainers Act, you are hereby infonned that the following are the
  untried indictments, information, or complaints against you concerning which the undersigned ha~ knowledge,
  and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
  CA USE #11-01-13703, 11-01-13704 AND 11-0]-13705.

  You are hereby further advised that the provisions of said Agreement you have the right to request the
  appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
  pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
  within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
  delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
  said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
  However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 information or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, information or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
any such indictment, information or complaint is pending may oppose the request that you be delivered to such
prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
ord ered suchd\'
              e Ivery.
 DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                      CUSTODIAL AUTHORITY                 Complex:   Warden


  August 31,               2012           Charles E Samuels Jr.              BY: D. Wren, Correctional
                                          Director, Bureau of Prisons        Systems Specialist


  DATED:                                    INMATE SIGNATURE

Original    Inmale
Cory:      J&C File
           Cenlral Ii Ie
r
       BP-S236.0SI lAD - PLACEMENT OF IMPRISONMENT                                           CDFRM
       FEB 904
       U.S. DEPARTMENT OF JUSTICE                                                                                        FEDERAL BUREAU OF PRISONS

        To: Prosecuting Officer                                                        Jurisdiction:
            ELTON R. MATHIS                                                                WALLER COUNTY, TX
        Court:                                                                         Jurisdiction:
               th
           506 JUDICIAL DISTRICT                                                           WALLER COUNTY, TX
        And to aU other prosecuting officers and courts of jurisdiction listed below from which indictments, infonnation or
        complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
        Institution:
        Federal Correctional Complex· United States Penitentiary P.O. Box 5400, Victorville, CA 92301

      And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
      against me:          WARRANT No. 11-01-13703, 11·01-13704 and 11·01-13705
                          CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

     Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
     Law, will result in the invalidation of the indictments, information or complaints.
         I hereby agree that this request will operate as a request for final disposition of all W1tried indictments, information or
     complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
     be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
     herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
     of imprisonment in this state. I also agree that this request shall constitute a cons~nt by me to the production of my body in
     any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
     Act and a fwther consent voluntarily to be returned to the institution in which I now am conImed.
         If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
     or officer and return this form to the sender.
         Forms BP-S238(51), Certificate ofIrunate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
     attached.
     Dated:
                                                                  Inmate's Name and Register No.:
     January 30, 2013                                                                LASKER, DOMINIQUE DONTAE
                                                                                     Federal Register: 22867-298

     The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint cOWlsel for
     purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
     jurisdiction in which the indictment, infonnation or complaint is pending. Failure to list the name and address of cOWlsel
     will be construed to indicate the Irunate's consent to the appointment of counsel by the appropriate court in the receiving
     state.

       A.    My Counsel is (give name)                                                   Address is: (Street, City, State, Zip Code)



    Vrequest the Court to appoint Counsel. (Inmate'S Signature)


                                                                                         (


     Record Copy - SIJIIo lAD Admini.tnotor; Copy - J&C File; Copy. Cenlnol File (Sec!. I); Copy. Proseculing Official (Mail Cenilied Relurn Receipl); Copy· Cleric orCour1
                                              (Mail Cenified Rerum ReceiPI)




                                                                                                                                                                ~/o
,   .
    ,   .

            BP-S23&.OS 1 lAD -   CERTIFICATE OF INMA TE STATUS        CDFRM
            Fcbnury 1994
            U.S. DEPARTMENT OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS

             Inmate's Name:                           Register No.:                   Institution:
             LASKER, DOMINIQUE                        22867-298                       FCC VICTORVILLE
             DONTAE                                                                   COMPLEX

            Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

             The (Custodial Authority) hereby certifies:

             I. The tenn of commitment under which the prisoner above named is being held:
                                            121 MONTHS
             2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

             3. Time Remaining to be Served on the Sentence:          6 YEARS 6 MONTHS 15 DAYS

            4. The Amount of Good Time Earned: 108

            5. The Date of Parole Eligibility of the Prisoner:

            6. The decisions of the U.S. Parole Commission relating to the Prisoner:

            7. Maximum expiration date under present sentence: 11-29-2020

            Detainers currently on file against this inmate from your state are as follows:
                   WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

            Date:                    Name and Title of Custodial Authority        By: (Chief Executive Officer)
                                     Charles E. Samuels Jr.                       Linda T. McGrew,
            1/30/13                 Director, Bureau of Prisons                   Complex Warden

                                                                              r   (6;.)lJ.-'
                                                                                  D. Wren
                                                                                  Correctional Systems Specialist


              Record Copy· State IAD Administrator
              Copy. J&C File
              Copy - Central File (Sect. 1)
              Copy· Prosecuting Official (Mail Certified Return Receipt)
              Copy - Clerk of Court (Mail Certified Return Receipt)




                                                                                                               2/1
,
    BP-S239.0SI     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDFRM
    February 1994
    u. S.   DEPARTMENT OF JUSTICE                                                    FEDERAL BUREAU OF PRISONS

     Date: January 30,2013
     To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
         ELTON R. MATHIS                   Criminal District Attorney              WALLER COUNTY, TX
     And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
     infonnation or complaints are pending
     Re: (Inmate's Name)                                                                 Register Number
     LASKER, DOMINIQUE DONTAE
            22867-298
            Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
    state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
    to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
    indictment, infonnation or complaint which is described in the attached inmate's request dated:
    September 27, 2012
            The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

           If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
    explanation is attached.

            Indictments, infonnation or complaints charging the following offenses also are pending against the
    inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
    in these jurisdictions for purposes of these indictments, infonnation or complaints.

    CAPITAL MURDER                                   DISTRICT COURT OF WALLER COUNTY, TEXAS
    19.03                                            506TH JUDICIAL DISTRICT
    CAPITAL FELONY


    If you do not intend to bring the inmate to trial, will you please infonn us as soon as possible? Kindly
    acknowledge.




    By: (Chief Executive Officer)   Institution & Address:                  Namerritle Custodial Authority:

    ¥'~~n                                   FCC Victorville - USP                   Charles E. Samuels Jr.
    Correctional Systems Specialist         P.O. Box 5400                           Director
                                            Adelanto, CA 92301                      Bureau of Prisons
    Linda T. McGrew
    Complex Warden
                                                                                        CRIMINAL DOCKET
-/ '
-,                        SlM INC., DALLAS   FORM CLD
                                                                                                                                                                  DATE OF FILING            ~\ ,
                                    Number of
                                      Case
                                                                        STYLE OF CASE                   ATTORNEYS                         OFFENSE
                                                                                                                                                              Month       Day        Year   .....
                                                                                                                                                                                              1
                            //-!J/-/J;'tf0                         THE STATE OF TEXAS
                                                                                           d/L:!% mdZL--~                    State   (~./J/~/                   / In 017, //or
                                                                           vs.                           (                               j7//U~                   "r"   Indi.ctment ) -

                                                         lA.Jj)J(/~c ~JJ-p./iJrf)(hp) ~0'.R~.J
                                                                                                                                          ~




                                                                         //               I)                                                                            Fee Book
                                                                                                                                                                 vo.               cago
                                                                                                                         Defendant                                y          I
                                   Date of Orders                                                                                              Minule Book
                                                         Was                            ORDERS   OF   COURT                                                             WITNESSES
                              Month      Day      Year   S:~~Ographer                                                                         Vol.     Page



                                 li ~            I~       D- (Jr'f,s,fn+ - Cllllnw (/J)Qoln-kd +hVt5UU\h ~ IOI10J7  oJ               J

                                                          Qubll'rDekrriar fur (jwl+ttp ~.
       tSr und
                                                          C\ood eoJl~ to ~Yllf\+ +~ '3~~ls YVl6f10Y1.f15V ('N\1lf\U lYle..(
                                                          Q~ t~ bas)s (}~ rwti cl.Q..15[ at ~ In+ersitt-k:
                                                         [£Jd'\ nlZ-Y's Ocr, Ctknc;e CiJIlnse-l wll \ fu~r bnef
                                                         h\s rYlD-h'OYl ~ DlSm'lss, S~+e(' m01lon.(Dr JY\ebt"ODeJ n.U~
                                                         ~ XtAJi'\ M S run,y-zf lLyt;\ ,.~ ~ t- hlatd tlrC1 UJvWJ1 rs ~
-,                                                       .fw C1Y1r1 QM InS)- §J!u 5dm..e.' t'Vlr*illn dt-ky'(ed
                                                          Otna.'1 nov 1\lY.}~x Ihv esfl~;n bl;\ ~ cttknse..
                                                         ~nallv8 Ds[oveM--\ ~yV \}JtA~ siJ Y\.Qd and CWWS
                                                         nmv\dJd m~~ Gnt-t (lnd ~ aitense:., f\J b fuJ+-~ ~r
STATE OF TEXAS
       VS. NO.      11/01-13103
 wmln\Qw            DO(\-\-C{L U2.sUr
   Date of Orders                                                                                                Minute Book
                                                                                                                                                            .......
                                                               ORDERS       OF   COURT                                                     PROCESS
 Month   D..~   Year                                                                                             Vol.   Page                                ~

      C1
           a:{')
                   ~~     VV\{)J/tev6 be/OO hOj~brd ~ ~(Lnr1DY lA'x'1S ad.\6U.rfU-cL,
 ;.   \\   Y       \3     6 oYfse-rd- U)j"tOUI1'2>LQ fun~ 'B)avU~ Md l(J), 1111Clm~.
                                                                                  ,       Caf+-e..r                             C~SQI. SkUl<2 ~
                                                                                                                                                            u
                         'L0 If OLL(-t'lOOhl - Stctk O-Poeare d -th Y'tY\/lC\ h me E Itbn m~hl:S GIJ\.d ~/J
                         mI.    fred EdLCa.ms~       'i)isCt-{S'Sio(l100shL.i~  {)res:Y1+ vJ} w-u(\~ PYanl< 61Clul< o.x\.d lu\)liam r:. 0a ViGY'     0_    .
                                                                                                       I Y\  );                t.s(-(.'.     R. US)~
                         ~tfuV'1-Yl5DtYI - 'Sl¢'.+e_C42oean?d i-'VH15VAh mr. ~ IW(l YY1Cl+nis OJ\.d
                         mr.    VYP6\ ~r1wClrclC; - A~ M~~f t/a4(/J'-l5'/JJ? THE STATE OF TEXAS                 )(

COUNTY OF WALLER                    )(


       L PATRICIA JAMES SPADA CHENE, Clerk of the District Courts o/Waller
County, Texas, do hereby certifj; that the record on Petition/or Writ of Mandamus to the
Court ofAppeals for the First Supreme Judicial District of Texas, Houston, Texas, in
Cause 01-14-00630-CR (Count l)and Waller County Cause No. 11-01-13703, styled IN
RE: DOMINIQUE DONTAE LASKER, to which this certification is attached and made a
part, comprise a true and correct transcript 0/ all the matters and proceedings had and
done in said cause,

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead, Texas, this
10th day ofSeptember, 2014.




                                                  PatJ.Spadachene
                                                   PATRICIA JAMES SPADA CHENE
                                                   DISTRICT CLERK
                                                   WALLER COUNTY, TEXAS


                                                   By      LL~:f,~
                    CLERK'S RECORD
                                                                  FILED IN
             (Petition for Writ of Mandamus)               1st COURT OF APPEALS
                       First Court of Appeals                  HOUSTON, TEXAS
           Court of Appeals No. OI-14-00630-CR (Count 2)   9/10/2014 11:28:00 AM
                Trial Court Cause No 11-01-13704           CHRISTOPHER A. PRINE
                      In the 506th District Court                   Clerk
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.


                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                              DOMINIQUE DONTAE LASKER

Attorneys for Relator                Frank Blazek
                                     1414 11 th Street
                                     Huntsville, Texas 77340
                                     Tel: (936)295-2624
                                     SBOT No.: 02475500

                                     William F. Carter
                                     108 E. William J. Bryan Parkway
                                     Bryan, Texas 77803-5334
                                     Tel: (979)779-0712
                                     SBOT No.: 03932800

Real Party In Interest               The State of Texas

Attorney for State of Texasl
Real Party In Interest               Elton Mathis
                                     Waller County District Attorney
                                     645 1ih Street
                                     Hempstead, Texas 77445
                                     Phone: (979) 826-7718
                                     SBOT No. 24014568

Court:                               506th Judicial District Court

Judge:                               Hon. Albert M. McCaig, Jr.
Court Reporter:                     Robyn Wiley
                                    836 Austin Street, Rm 307
                                    Hempstead, Texas 77445
                                    (979) 921-0921



           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                The 10th day of September, 2014

                  PATRICIAJ. SPADACHENE
                    DISTRICT CLERK OF
                  WALLER COUNTY, TEXAS

        By:        Lc ~
              -~:~)-----'---
                                                ,Deputy


     Appellate Court Cause No. 01-14-00630-CR (Count 2)
     Filed in the First Court of Appeals at Houston, Texas
    This the             day of                      ' 2014.

          By ____________________________~,Depury
FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00630-CR (Count 2)
                      Trial Court Cause No. 11-01-13704

INRE                                      §      IN THE COURT OF APPEALS
                                          §
                                          §       FIRST DISTRICT
                                          §
DOMINIQUE DONTAE LASKER                   §       HOUSTON, TEXAS


                            PETITION FOR WRIT OF MANDAMUS
                              CLERK'S RECORD, VOL. 1 OF 1
                                       (COUNT 2)


                                              INDEX


VOLUME                                                                 PAGE

Caption                                                                 1

Indictment                          Filed 0112712011                    2

Notice of Place ofImprisonment
And Request for Speedy Trial
And Final Disposition               Filed 0711612012                    3

Notice of Demand to District
AttorneylProsecutor for Trial or
Disposition of Warrants,
lriformations, Detainers or
Indictments by Federal Prisoner     Dated 07102/2012                    6


Motion to Dismiss for Denial of
Constitutional Rights ofDue
Process and Right to Speedy Trial   Dated 12113/2012               8


Letter to Elton R. Mathis, D.A.,
From Us. Dept. ofJustice
Federal Bureau ofPrisions
Federal Correctional Complex        Filed 02108/2013               15
Defendant's Pro Se Motion to
Dismiss the Indictment or Iriformation
Herein, or in the Alternative,
Defendant's Pro Se Motionfor
Appointment of Counsel at
Public Expense                       Filed 0411012013   23

Scheduling Order - Criminal         Dated 0512412013    29

Waller County Magistrate's
Admonishment form Warning of
Constitutional Rights               Dated 0512412013    30

Returned Capias Instanter           Filed 0512812013    32

Returned Served Precept to Serve
Copy of Indictment                  Filed 0512812013    33

Order Appointing Counsel            Signed 0610412013   34

Order Appointing Counsel            Signed 0610612013   35

Defendant's Waiver of
Arraignment and Entry of
Plea of Not Guilty                  Filed 0711512013    36

Motion for Appointment of
Attorney as Co-Defense Counsel      Filed 0711512013    38

Order Appointing Attorney           Signed 0711812013   40

State's Motion for Discovery of
Expert Witnesses                    Filed 0813012013    41

State's First Motionfor Continuance Filed 0813012013    44

State's Motion for Competency
Examination                         Filed 0813012013    51

State's First Motion for
Continuance                         Filed 0813012013    54
State's Motionfor Competency
Examination                       Filed 0813012013    61

State's Motion for Discovery of
Expert Witnesses                  Filed 0813012013    63

Motion to Dismiss                 Filed 0910912013    65

Motion for Disclosure of
Favorable Evidence                Filed 0910912013    69

Standard Discovery Order          Signed 0910912013   73

Scheduling Order - Criminal       Dated 09109/2013    74

First Amended Motion to Dismiss   Filed 1013012013    75

Scheduling Order - Criminal       Dated 11/04/2013    78

Letter from Defendant to Court    Filed 11108/2013    79

Copy of Letter from D.A. to Mr.
Blazek including Attachments      Filed 11/18/2013    83

Scheduling Order - Criminal       Dated 01108/2014    134

Defendant's First Motionfor
Continuance                       Filed 01/21/2014    135

Order                             Signed 01/2112014   139

Motion to Suppress Confession     Filed 02/10/2014    140

Notice ofPreferential Trial
Setting                           Dated 04/04/2014    144

Scheduling Order - Criminal       Dated 04/04/2014    145

Agreed Motion for Transcription
Of Pretrial Hearings              Dated 04/09/2014    146

Order                             Signed 0410912014   148

Order (Motion to Dismiss)         Signed 07/02/2014   149
Motion to Dismiss for Violation
Of the Interstate Agreement
On Detainers                       Filed 0711412014    150

Order                              Signed 0711512014   154

Attorney Fee Voucher               Signed 0711512014   155

Notice to Prepare Reporters Record Filed 0910312014    162

Designation of Items to be
Included in the Record             Filed 0910312014    164

State's Response to Defendant's
Motion to Dismiss                  Filed 0910412014    166

Court's Docket Sheet                                   210

Certification                                          212
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 506th Judicial District Court of Waller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the following proceedings were held and the following instruments and
other papers were filed in this cause, to wit:

                      1st COURT OF APPEAL NO. 01-14-00630-CR (Count 2)
                           TRIAL COURT CAUSE NO. 11-01-13704

                                    CLERK'S RECORD


                                        VOLUME lOF 1




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONTAE LASKER                    §          HOUSTON, TEXAS




                                                                                                I
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DO~QUE DONTAE LASKER                                  'v~J:;;Z;JunICIAL DISTRICT
BIM     DOB: 03/21/1984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY

                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 ofth
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
firearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                      Foreman of the Grand Jury
                                                                                                                 -1:-
                                                         ~ ~~
                      IN THE District
                            ----~---
                                      COURT OF  Waller
                                               ------- ~UNa
                                                          ff ~~.-(\
                                                              COy;f~
                                        FOR THE STATE OF               Texas
                                                                    -~~~-~---
                                                                                     [506 Dist 'ct]
                                                                                                   a             '6--      '-=b.CJ.O
                                                                                                                             ~'~
                                                                                                            ,      ...()     .'.~
                                                                                                                    ~         ~~
                                                                                                                        ~   -f-
   Waller County Sheriffs,                            )       NOTICE OF PLACE OF IMPRIS _, I ENT                        ~~D -~
               Plaintiff,                             )       REQUEST FOR SPEEDY TRIAL AND INAW
                                                      )       DISPOSITION... Pursuant to ........ .
                      v.                              )       (Tex.Code Crim.Proc. Ann.Art. 51.14                  )
                                                      )       (~Co~n~s~t~i~t~u~tl~·o~n~,~A~r~t~.~V~I~,~§~l~O~_____ )
                                                      )
   Dominique Dontae Laske~                            )       CASE NO. 11-01-13703 979-826-8282
               Defendant.                             )                11-01-13704 979-826-8282
                                                                       11-01-13705 979-826-8282

               Notice is hereby gIven that the above-named Defendant, D:m:i..rri.q..e Ihltae lasker-                             1S


   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

  show:

               1. The defendant is serving an approximate term of 121                  months of imprisonment from a

  judgment imposed by the United District Court for the                                                          District of

  California                   on December                    16    2011        Defendant has a projected release date
 -------,

  from federal custody on _A...;ug""-u_s_t_ _ _ _ _ _ _ ,                  13    , 20 ~. (see attached sentencing

 computation/data sheet).

           2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,          charges,        and/or      complaints     pending      In   this   jurisdiction.       Specifically:
  1).     Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
  2).     Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).      Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


          3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial, an in abstentia
resolution be arranged.
                                                                           \.


VlP Law Library Forms/NoticcSpeedyTrial-Detainer (Rev 91ll)
               4. This Motion is based upon the Defendant's Sixth Amendmen.t speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. l'{orfh

    Caronna, 386 U.S. 213, 222-213 (1967). A state is responsible for a defendant's speedy trial rights,

    even where a defendant is held in federal prison. see: Smith v Hooev, 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

    Afichigan, 507 U.S. 43,113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

              WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

   and the dismissal of any outstanding citations, warrants, infonnations, charges. and/nr                      ('",.,,~1~:-"'-

                                                                                            y \ \.....I \1.'~
                                                                                            i ')                i -
                                                                                                        U I, ';"'"\   .   l T
                                                                                                                              . .1
   presently pending in this jurisdiction, within a reasonable period of time not·           I

                                                                                             />-1 JO:(I(1;'           f':~ (lei. (:")
                                                               Respectfully Submitted,
                                                                                                   ~. (\c", 'r\
                                                                                                         \-\L CC          \


                                                               ~~./
                                                                  k
                                                               Reg. No. 22867-298
                                                               United States Penitentiary
                                                               Victorville FCC
                                                               POBox~ 3900
                                                               Adelanto, CA 9203 I

                                                  CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document ,vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                       lJiS1l"C ct /~ttorV\{. L{
                                                                      DYto GI-"'~kc.d Su-i\-t. \
                                                                       1\e-h1P&"~CVlJ lX) 77LjLj-S




VIP Law Library Forms/NoticeSpeedyTrial-Detainer (Rev. 9/11)
                                                CERTIFICATE OF SERVICE



                I,       Dominique Dontae Lasker                     ,hereby certify that I have served a true and
                                                          Notice of place of imprisonment and request for
      complete copy of the following:
                                                          speedy trial and final disposition ... pursuant to:
                                                    Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                    Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville         USPIFCC,             at      Adelanto,      California,    on   this       --lk-     day    of

              jC-l..I{\LALlC'd
      ----~~~~~,----------
                                                     ,20      12 .   , with sufficient postage affixed.      It would be

      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                        2).
         Attn: Patricia Spadachene, District Clerk                                   District Attorney/Prosecutors
         Waller County Courthouse                                                               OFFICE
         836 Austin Ct., Room 318                                                           FOR WALLER COUNTY
         Heapstead, 1X 77445-4673




                                                                     ~i
                                                                      ffiiTIique D~
                                                                                  ~Lasker=» ~
                                                                        Reg. No. 22867-298
                                                                        United States Penitentiary
                                                                        Victorville FCC
                                                                        PO Box 5300
                                                                        Adelanto, CA 92301




  VIP Law Library Forms! Certificate of Service (Rev. 8/11)
                                                                                                                           5
                         NOTICE AND DEMAND TO DISTRICT ATTORNEYIPROSECUTOR
                   FOR TRIAL OR DISPOSITION OF WARRANTS, rNFORMATIONS, DETAL'I"ERS OR
                                   INDICTMENTS BY FEDER.\LPRISONER

  ftT~~c~9£],TIStn'at~~iF!p                                       FROM:           Dominique Dontae Lasker
  f~~"F:::;~~~",~~.~~~~
                                                                                  Reg. No. 22867-298
            t{) L\, b    b~ S-k {L t- S:,u;, \ {.. \                              United States Penitentiary
                                                                                  Victorville FCC
            l~ ~ VV\ ~ ~ y-t c.u1 T'" /7 Y4S                                      PO Box DOl{ 3900
                                                                                  Adelanto, CA 91301

      Dear Sir/Madam:

               I. I have been infonned that I have the following outstanding warrant(s), indictment(s), or complaint(s) under the
  following case numbers, issuing from your jurisdiction:
                   Ca12ital Murder Charge                                           #   11-01-13703 979-826-8282
                   Ca12ital Murder Charge                                           #   11-01-13704 979-826-8282
                   Ca12ital Murder Charge                                          #    11-01-13705 979-826 .... 8282
                                                                                   #


              2. I am presently, a federal prisoner in the custody of the United States Attorney General, incarcerated at the
  Victorville Federal Correctional Complex, located in Adelanto, California.
              3. I was sentenced in the United States District Court for the     Sou thern          District of    California,
  to a tenn of       121      months. My current projected release date from federal custody is       August                    ,~,
 20 ~ , as found in the attached BOP documentation (see Sentence Monitoring/Data Computation printout).
              4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
 do riot allow my participation in certain rehabilitative programs. r remain in a higher security classification category and the
 delay in prosecution prejUdices my defense against these outstanding charges.
             r have provided this communication to invoke the statutes, rules and procedures of this State for speedy trial and
              5.
 disposition of untried warrants, indictments and complaints. Based upon these provisions r would demand a speedy trial or
 disposition within one-hundred and twenty (120) days, on any and all criminal actions in your jurisdiction and/or
 alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pursuant to the
 requirements of applicable statutes for Interstate Agreement on Detainers ("lAD").
                                                                               Cordially,



Dated:     ~\!7YR~:.~fk~~kJ~~:~2l~~~~w.z....b~-~
                                                                                                              REQUESTOR
                                                Authorizated by the    ~ ODominique Don tae Lasker
                                                July 7, 1955, as amended,
                                                to administer oaths (18
WITNESS-PRISON STAFF         MEMBER             U.S.C. § 4004).
coprEs: ORIGrNAL TO DISTRICT AnORNEY, AND f-:EEP COpy FOR ow~ RECORDS TO BE l'SED WITH REQL'EST TO COL'RT FOR DISMISSAL. ALSO: INCLL'DE
DOCl'ME!,\TA TlON FROM THE C.-\sE M.":-IAGER/RECORDS REGARDNG THE II.'ARRANT/DETAl:-lER A!,\D IF POSSIBLE YOUR S~NTENCE MONITORING/DATA
COMPUTATION PRI"'TOlT SHOI('I"G YOl'R PROJECTED RELEASE DA rE




VIP   Law Library FOnTIs/NoticeSpeedyTrial-Detainer (Rev 9/11)
   VIPDO 542*22 *                                   SENTENCE MONITORING                                 *            07-10-2012
 PAGE 001 OF 001 *                                    GOOD TIME DATA                                    *            14:45:23
                                                     AS OF 07-10-2012

 REGNO ... : 22867-298                     NAME: LASKER, DOMINIQUE DONTAE
 ARS 1 ... : VIP A-DES                                                                      PLRA
 COMPUTATION NUMBER .. :                  010                                           PRT  ACT DT:
 LAST UPDATED:              DATE.:        12-30-2011                          FACL .. : DSC    CALC:                 AUTOMATIC
 UNIT . . . . . . . . . . . . . . . . :   6 A                                 QUARTERS ............ :                F61-119L
 DATE COMP BEGINS .... :                  12-16-2011                          COMP STATUS ......... :                COMPLETE
 TOTAL JAIL CREDIT ... :                  412                                 TOTAL INOP TIME ..... :                0
.sPRRENT REL DT ... " .:                  10-G-6-=2-G.~                       EXPIRES FULL TERM DT:                  11-29-2020
 PROJ SATISFACT DT ... :                  08-13-2019 TUE ",                   PROJ SATISF METHOD .. :                GCT REL
 ACTuM SAIISFACl' Dr. :                                 .----                 ACTUAL SATISF METHOD:
 DAYS REMAINING ...... :                                                      FINAL PUBLC LAW DAYS:
 GED PART STATUS ..... :                                                      DEPORT ORDER DATED .. :

---------------------------GOOD CONDUCT TIME AMOUNTS---------------------------

    START                 STOP                MAX   POSSIBLE TO               ACTUAL TOTALS               VESTED        VESTED
    DATE                  DATE                DIS     FFT                    DIS   FFT                    AMOUNT         DATE
  10-31-2010            10-30-2011             54      54
  10-31-2011            10-30-2012             54
  10-31-2012            10-30-2013             54
  10-31-2013            10-30-2014             54
  10-31-2014            10-30-2015             54
  10-31-2015            10-30-2016             54
  10-31-2016            10-30-2017             54
  10-31-2017            10-30-2018             54
  10-31-2018            08-13-2019             42

         TOTAL EARNED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :       54
         TOTAL EARNED AND PROJECTED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . :                    474




G0005                TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




                                                                                                                                  7
                                                         /I-DI~ 13/04

                MOTION   TO DISMISS   FOR DENIAL OF

CONSTITUTIONAL RIGHTS OF DUE PROCESS AND RIGHT TO SPEEDY

TRIAL



         THE DEFENDANT, IN PROPRIA PERSONA, MOVES THE COURT TO

ORDER THAT THIS CAUSE BE DISMISSED PURSUANT TO THE PROVISIONS

OF THE SPEEDY TRIAL ACT    OF 191~8 U.S.C. 3161-317~.



         THE GROUNDS FOR THE MOTION ARE THAT THE DEFENDANTS

DUE PROCESS right UNDER THE FOURTEENTH AMENDMENT TO THE

UNITED STATES CONSTITUTION TO PROMPT INITIATION OF THE

PROSECUTION, THE DEFENDANTIS RIGHT TO A SPEEDY TRIAL UNDER

THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION HAVE

ALL BEEN DENIED BY THE GOVERNMENTIS DELIBERATE AND PERSISTENT

PATTERN OF oppressive AND PREJUDICIAL DELAYS IN THIS ACTION,

ALL   OFF WHICH HAVE COMBINED TO PREVENT THE DEFENDANT FROM

ADEQUATELY PREPARING A DEFENSE AGAINST CHARGES.



        THE RIGHT TO A SPEEDY TRIAL WAS DECLARED

II FUNDAMENTAL II AND IMPOSED ON THE STATES BY THE DUE PROCESS

CLAUSE OF THE   FOURTEENTH AMENDMENT IN KLOPFER V. NORTH

CAROLINA 386 U.S. 213,222-223



        1.THE DEFENDANT IS SERVING A SENTENCE OF 121 MONTHS,

IN THE UNITED STATES PENITENTIARY AT VICTORVILLE FEDERAL

CORRECTION COMPLEX, SAN BERNADINO COUNTY, AT ADELANTO,

CALIFORNIA, WITH PROJECTED RELEASE DATE: AUG 13,2019



        THE DEFENDANT HAS PENDING CHARGE(S), WARRANT(S)
                     (

 INDICTMENT(S) OR COMPLAINT(S) IN THIS JURISDICTION, WHICH DO

NOT INVOLVE EITHER PENDING PROBATION OR PAROLE VIOLATIONS AND

MORE SPECIFICALLY ARE:

  1. CAPITAL MURDER 11-01-13703

  2. CAPITAL MURDER 11-01-13704

  3. CAPITAL MURDER 11-01-13705



        3.THE DEFENDANT HAS DEMANDED A SPEEDY TRIAL ON OR

ABOUT JULY 07 2012, ALL TO NO AVAIL.   DEFFENDANT SERVED A

NOTICE AND DEMAND FOR SPEEDY TRIAL OR FINAL DISPOSITION,

PURSUANT TO TEX. CODE CRIM.PROC.ANN.ART.51.14

        CONSTITUTION, ART 6 SEC 10 VIA FORM, ON THE OFFICE OF

DISTRICT ATTORNEY. AT THE TIME OF NOTICE UPON THE DISTRICT

ATTORNEY THE DEFENDANT PROVIDED A NOTICE WITH THIS COURT

CONCERNING THE OUTSTANDING CHARGES, WARRANTS OR COMPLAINTS.



                4. ADDITIONALLY THIS ACTION MAY BE CONSTRUED

AS AN INTERSTATE AGREEMENT ON DETAINER REQUEST, AND SO DOING,

THE DISTRICT ATTORNEY AFTER NOTICE HAS MADE NO EFFORT TO

RESOLVE THE MATTER.



                5. BASED THEREON, VIRTUALLY ALL LEGISLATURES

HAVE ESTABLISHED STATUES DURING WHICH THE TRIAL OF A

DEFENDANT MAY OR MAY NOT BE COMMENCED (TEX.CRIM.PROC.CODE.ANN

ART 12.01 ET SEQ).



                6. MORE THAN 120 DAYS HAVE ELAPSED, WITH NO

ACTION BEING TAKEN BY THE DISTRICT ATTORNEY'S OFFICE. THE

DEFENDANT MAKES CLEAR INDICATION THAT HE HAS BEEN PREJUDICED
BY DELAY IN THIS CASE AND FURTHER THAT HIS PRESENT

INCARCERATION HAVE BEEN ADVERSELY AFFECTED. THE SUPREME COURT

STATED THAT THE ONLY POSSIBLE REMEDY FOR THE DENIAL OF AN

ACCUSED'S RIGHT OF SPEEDY TRIAL UNDER THE FEDERAL

CONSTITUTIONS SIXTH AMENDMENT WAS DISMISSAL OF THE

INDICTMENT. PURSUANT             TO 18 U.S.C. PENAL CODE 3161, THIS

COURT HAS THE AUTHORITY TO DISMISS THIS CASE WITH PREJUDICE.




                           RESPECTFULLY SUBMITTED




DATE: 'J-C)' \- li)../15



DATE: \'1 ~ ~O\\-
                               D;:;:d LASKER
      STAFF




      SUBSCRIBED AND SWORN BEFORE ME
   THIS   12>     DAY beL         20 11..-
FEDERAL CORRECTIONAL COMPLEX, V:CTORVILLE, CA
               ~~r:~;;;:O COU:ITY
                   ASS1MNAGER
   AUTHORIZED BY ACT OF CONGRESS JULY 7,1955
               TO ADMINISTER OATH3
          (TITLE 18, U.S.C. SECTIGJ 4004)




                                                                      liJ
                           INTHE            District                  COURT OF            Waller           COUNTY

                                              FOR THE STATE OF               Texas          [506 District]
                                                                           ----~~--~------




      Waller County Sheriffs,                               )        NOTICE OF PLACE OF D1PRISONMENT AND
                  Plaintiff,                                )        REQUEST FOR SPEEDY TRIAL A~D FINAL
                                                            )        DISPOSITION ... Pursuant to . . . . . . . . .
                           v.                               )       (Tex.Code Crim.Proc. Ann.Art. 51.14                    )
                                                            )       (Constitution. Art. VI. § 10                           )
                                                            )
      Dominigue Dontae Laske~                               )       CASE NO. 11-01-13703 979-826-8282
                  Defendant.                                )                    11-01-13704 979-826-8282
                                                                                 11-01-13705 979-826-8282
                   Notice is hereby given that the above-named Defendant,                          D:mini.cp: D:nt:a= lBsker         IS


      currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

      the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

      show:

                   I. The defendant is serving an approximate term of 121                      months of imprisonment from a

  judgment imposed by                      the    United        District Court for the                                 District of

                                                                    16   2011
  - - - - - - -, on December
  California                                                                         Defendant has a projected release date

  from federal custody on _A-'ug""-u_s_t_ _ _ _ _ _ _ .                         13    , 20 ~. (see attached sentencing

  computation/data sheet).

               2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,              charges,        and/or       complaints      pending     In     this    jurisdiction.    Specifically:
  1).         Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
  2).         Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).          Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


              3.    The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial. an in abs/enfia
resolution be arranged.



VIP   L~w   Llhrary FormsiNoticcSpecd} Trial-Detainer IRel 9i111



                                                                                                                                     /I
                                                              I Y        v   f· L·   11 J G

                  4. This Motion is based upon the Dt:fendant's Sixth Amendment speedy trial guarentee that is

     binding on the states through the Due Process Clause of the Fourteenth Amendment. Klop[cr v..\'orlh
                    I" L e. J )..;\ i '6 ) 1/ 1 l.c.l ~ J ; 3 I )'
                                                   I


     Carolina, 386 U.S. 213. 122-213 (1967). A state is responsible for a defendant's speedy trial rights.

    even \vhere a defendant is held in federal prison. see: Smirh \' Hooe!" 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

    !llichiRan, 507 U.S. 43,113 S. Ct. 1088, 112 L. Ed. 2d 406 (1993).

              WHEREFORE. the defendant prays that the Court initiate all needed and necessary orders and

    actions required to resolve this matter by trial or settlement in abste11lia. including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

   and the dismissal of any outstanding citations, warrants, infonnations, charges. anci/or                                           ('f"I ......   ~J~:-.-


   presently pending in this jurisdiction, within a reasonable period of time not                                    V"    ",~   U \ s), '           ~-t
                                                                                     Respectfully Submitted,




                                                                                     ~~
                                                                              ~n~lIinique
                                                                                      . tae La:                            /'
                                                                                     Reg. No. 22867-298              &!'
                                                                                     United States Penitentiary
                                                                                     Victorville FCC
                                                                                     POBox ~ 3900
                                                                                     Adelanto, CA 92031

                                                       CERTIFCATE OF SERVICE

        1 hereby certify that a copy of this document \vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                                              DiS\('(C-t AHorV1tL{
                                                                                              D410    G~'" ~ \(C.d Su.i\t:
                                                                                              f\ eVVl p&'\ ao\.J 1 X. )   77 YLj-5



                                                                                      Dominique Dontae Lasker



VIP Law Library   Forms:"'oliceSp~ed)Tflal-[)e(ainer t Rl'v   9.'/ I )



                                                                                                                                                      //--
                                                                        (      (

                                 NOTICE AND DEMAND TO DiSTRICT ATTORNEY/PROSECUTOR
                           FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAI~ERS OR
                                            INDICTMENTS BY FEDER                                          (




                                                 CERTIFICA TE OF SERVICE



                 I,       Dominique Dontae Lasker                      ,hereby certify that I have served a true and
                                                           Notice of place of imprisonment             and request for
       complete copy of the following:
                                                               speedy trial and final disposition ... pursuant to:
                                                     Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                     Tex. Constitution, Art. VI, § 10


       By placing the same in the care and custody of prison officials of the United States Penitentiary,

       Victorville         USPIFCC,             at       Adelanto,      California,    on    this      ~              day   of

       _____    487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

       (1988). This service was addressed to the following party or parties:
1) .      District Court, 506th District                                         2).
          Attn: Patricia Spadachene, District Clerk                                    District Attorney/Prosecutors
          Waller County Courthouse                                                                OFFICE
          836 Austin Ct., Room 318                                                            FOR WALLER COUNIY
          Heapstead, TX 77445-4673




                                                                       ~5
                                                                        iIlique ~~
                                                                                 ; Lasker~                   oc::::

                                                                          Reg. No. 22867-298
                                                                          United States Penitentiary
                                                                          Victorville FCC
                                                                          PO Box 5300
                                                                          Adelanto, CA 92301




  VIP Law Library Forms! Certificate of Service (Rev. gil 1)
                                                                           u.s.   Department of Justice

                                                                           Federal Bureau of Prisons
                                           ..   ~
                                                '.J   [•... In
                                                             ,.... : c:q
                                                                  \_-




                                                                           Federal Correctional Complex
Office of the Correctional SY(5t'~                                         Victorville,   California
                                       ~~.-: - .i-HI-I--..~
                                 0:"""1;



                                                                           January 31,       2013

Office of the District Attorney
Elton R. Mathis, Criminal District Attorney
Waller County
506 th Judicial District
645 12th Street
Hempstead, Texas 77445

Re: Lasker, Dominique Dontae
    Register Number 22867-289280
    STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 11-01-13705


Dear Mr. Mathis:

In response to your request for temporary custody pursuant to the
Interstate Agreement on Detainers Act (IADA), applicable forms are
enclosed.

Please be advised subject has been notified of your request and has been
afforded a 30-day period in which to contact the Warden of this
institution as to any reasons why he should not be
produced in your State pursuant to the Agreement.

 X The inmate has waived this 30-day period.  You may contact
this facility directly to arrange for temporary custody.

    The inmate has elected this 30-day period, provided under
Article IV (a), which expires on (DATE        Any court proceedings
must occur after this date.

Please remit to this office the original completed Form VI,
"Evidence of Agent's Authority to Act for Receiving StateN (BP-A564)
and originals of the IAD Form V (BP-568) and lAD FormVI (BP-565).
The persons desLgnated as agents to return the prisoner to your
State must also be the persons whose signatures appear on the Form
VI.  Naming alternative agents would be advisable in case your
primary agents cannot make the trip.  The alternate agents'
signatures should also appear on the Form VI.  Also be advised that
the designated agents must have in their possession a copy of the
warrant when assuming custody of the prisoner.




                                                                                                       16
 Page Two
 RE:  Las ker, Dominique Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.  Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the IADA, you are required to return the above-
 named inmate to this institution after prosecution on all pending
 charges.

While this inmate is in your temporary custody, helshe will be held in
a suitable jail that meets the level of security required by the Bureau
of Prisons.  In addition, security requirements for the inmate must
be met.  Two law enforcement escort officers, handcuffs, martin chains
and leg irons are required.  Contract Guard Services are not allowed.

Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody.  Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                      Sincerely

                                       Linda T. McGrew, Warden

                                        ((lU~
                                       /sl D.
                                       Wren,   SCSS


Enclosures:   BP-Forms A235, A236, A238, A239
              BP-A565, lAD/State Writ - Prosecutor's Certification Form

cc:   Clerk of Court
      State IADA Administrator




                                                                         It;;
                                    \~
  BP-S235 (51)           IAD -NOTICE '-'1" UNTRIED INDICTMENT

 u. S.     DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS


   INMATE NAME:                                REGISTER NUMBER:                  INSTITUTION:
   LASKER. DOMINIQUE DONT AE                   22867-298
                                                                                 FCC VICTORVILLE COMPLEX
 Pursuant to the Interstate Agreement on Detamers Act, you are hereby mformed that the followmg are the
 untried indictments, information, or complaints against you concerning which the undersigned has knowledge,
 and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
 CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

 You are hereby further advised that the provisions of said Agreement you have the right to request the
 appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
 pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
 within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
 delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
 said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
 However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 information or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, information or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
any such indictment, information or complaint is pending may oppose the request that you be delivered to such
prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
ord ered suchdl'
              e Ivery.
                                                                           Linda T. McGrew,
 DATE:                                NAME AND TITLE OF
                                                                           Complex Warden
                                      CUSTODIAL AUTHORITY

 August 31, 2012                          Charles E Samuels Jr.              BY: D. Wren, Correctional
                                          Director, Bureau of Prisons        Systems Specialist


 DATED:                                     INMATE SIGNATURE

Original    Inmate
Copy:      J&C File
           Centrallile




                                                                                                        /)
  BP-S236.0S1 lAD - PLACEMENT OF IMPRISONMENT                                          CDFRM
  FEB 94
  U.S. DEPARTMENf OF JUSTICE                                                                                         FEDERAL BUREAU OF PRISONS

    To: Prosecuting Officer                                                        Jurisdiction:
       . ELTON R. MATHIS                                                               WALLER COUNTY, TX
    Court:                                                                         Jurisdiction:
        506th JUDICIAL DISTRICT                                                        WALLER COUNTY, TX
    And to all other prosecuting officers and courts of jurisdiction listed below from which indictments, information or
    complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
    Institution:
    Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

  And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
  against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                       CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

 Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
 Law, will result in the invalidation of the indictments, information or complaints.
     I hereby agree that this request will operate as a request for fmal disposition of all untried indictments, information or
 complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
 be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
 herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my tenn
 of imprisonment in this state. I also agree that this request shall constitute a consent by me to the production of my body in
 any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
 Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
     If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
 or officer and return this form to the sender.
     Forms BP-S238(51), Certificate ofInrnate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
 attached.
 Dated:
                                                              Inmate's Name and Register No.:
 January 30,2013                                                                LASKER, DOMINIQUE DONTAE
                                                                                Federal Register: 22867-298

 The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
 purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of counsel
 will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

   A.      My Counsel is (give name)                                                 Address is: (Street, City, State, Zip Code)



                                                                                                                                    L _ _ _ __
Vrequest the Court to appoint Counsel. (Irunate's Signature)




 Record Copy· State lAD Administrator; Copy· J&C file; Copy - Central file (Sect I); Copy - Prosecuting Official (Mail Certified Return Receipt); Copy - Clerk of Court
                                        (Mail Certified Return Receipt)




                                                                                                                                                                          /~
BP-S238.0S1 lAD - CERTIFICATE OF INMATE STATUS         CDFRM
FebnIIry 1994
U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU OF PRISONS

 Inmate's Name:                        Register No.:                     Institution:
 LASKER, DOMINIQUE                     22867-298                         FCC VICTORVILLE
 DONTAE                                                                  COMPLEX

Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

 The (Custodial Authority) hereby certifies:

 1. The tenn of commitment under which the prisoner above named is being held:
                                121 MONTHS
 2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

 3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

 4. The Amount of Good Time Earned: 108

 5. The Date of Parole Eligibility of the Prisoner:

 6. The decisions of the U.S. Parole Commission relating to the Prisoner:

 7. Maximum expiration date under present sentence: 11-29-2020

 Detainers currently on file against this inmate from your state are as follows:
        WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

 Date:               Name and Title of Custodial Authority           By: (Chief Executive Officer)
                     Charles E. Samuels Jr.                          Linda T. McGrew,
 1/30/13            Director, Bureau of Prisons                      Complex Warden
                                                                     ((j..i).u.--
                                                               l{'   D. Wren
                                                                     Correctional Systems Specialist


   Record Copy - State IAD Administrator
   Copy - J&C File
   Copy - Central File (Sect. 1)
   Copy - Prosecuting Official (Mail Certified Return Receipt)
   Copy - Clerk of Court (Mail Certified Return Receipt)




                                                                                                       /1
BP·S239.0S1     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDFRM
February 1994
U.S.    DEPAR~NT      OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS

 Date: January 30,2013
 To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
      ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY, TX
 And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
 information or complaints are pending
 Re: (Inmate's Name)                                                                 Register Number
 LASKER, DOMINIQUE DONTAE
        22867-298
         Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
 state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
 to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
 indictment, infonnation or complaint which is described in the attached inmate's request dated:
 September 27, 2012
         The required Certificate ofInmate Status is enclosed. dated: January 30, 2013

        Ifproceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
 explanation is attached.

        Indictments, infonnation or complaints charging the following offenses also are pending against the
inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
in these jurisdictions for purposes of these indictments, infonnation or complaints.

CAPITAL MURDER                                     DISTRICT COURT OF WALLER COUNTY, TEXAS
19.03                                              506TH JUDICIAL DISTRICT
CAPITAL FELONY


If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
acknowledge.




By: (Chief Executive Officer)      Institution & Address:               Name/Title Custodial Authority:

'r~~n                                     FCC Victorville - USP                 Charles E. Samuels Jr.
Correctional Systems Specialist           P.O. Box 5400                         Director
                                          Adelanto, CA 92301                    Bureau of Prisons
Linda T. McGrew
Complex Warden
 BP-S565.051   lAD   I STAT!: WRIT - PROSECUTOR'S CERTIFICATION CDFRMDEC 02
 U.S.   DEPAR~NT     OF,JUSTICE                                FEDERAL BUREAU OF PRISONS
 This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
 temporary custody of LASKER, DOMINIQUE DONTAE, Federal Register Number 22867-298 via    X
 LAD __State Writ (check one), and do hereby agree to the following conditions in connection
 with the request for custody of said inmate.
                                           Conditions
 a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
    responsibility for that custody to include providing the inmate with the same level of
    security required by Bureau of Prisons Policy.
 b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
    include disciplinary problems, medical emergencies, suicide attempt, escape or attempted
    escape or any other problem arising during commitment.
 C. Agree not to release said inmate on bailor bond or to commit them to an institution for
    service of any sentence imposed in connection with our prosecution.
 d. Agree to return said inmate to the federal institution from which they were obtained at
    the conclusion of the inmate's appearance in the proceeding for which obtained.
 e. Agree to notify the local jail authority of .the responsibility to return the inmate to
    federal custody.
 As the Prosecuting Official for the State of Texas I, ELTON R. MATHIS, Criminal District
 Attorney, hereby submit the following information in connection with my request for
 temporary custody of LASKER, DOMINIQUE DONTAE, Federal Register Number 22867-298.

                                         Information
 1. Name of facility, location, contact person, and phone number where the inmate will be
    confined during legal proceedings.
 2. Scheduled date for trial.       3. Projected date of return of the prisoner to federal
                                       custody:

 4. Name and phone number of the state agency, specific name of agent(s) who will transport
    the inmate at direction of the court and whether a private carrier, contractor (if
    permitted by Bureau of Prisons policy), state agency, or the USMS, will be transporting
    the inmate for the state.
 5. Need for appearance of inmate and nature of action.

 6.  For State Writ cases only (not required for lAD):
     a. Name and address of court issuing writ, name of the judge, and name, address, and
 phone number of clerk of the court.



     b.  Reason production on writ is necessary and reason another alternative is not
 available (for civil cases).


 7. Signature and Title of Prosecutor                                               Date


 Subscribed and sworn before (Date) : _____________________________________



 8. Signature of Notary Public                                                      Date



Original - J&C File, Copy - Central File   This form replaces BP-S565 dtd FEB 94)
'89/05/2012           08:35         7G05(                ~                                    RECORDS                                                     PAGE    02/03



  BP-S568.051 lAD I'ORM V - REQUEST FOR TEMPORARY CUSTODY CDFRM MAULLO FEB 94
  0. S. DEPARTMENT OF JUSTICE                          FEDERAL BUREAU OF PRISONS


  Six copies. Siqned copiea M1J6t be sent to the pr:isoner and to the offiCial who has the pr.iZloner in
  custody. A copy should be sent to the Aqreement Administrator of both thQ sending and the receiving
  ~tate. Copies 5hou.ld be.retained by the person filing the reque"t B.nd the judge who signs the request.
  E'riOJ: to transfar 1.1nder this A9reement, an Inmate may be afforded a Ju.dicial hearing (Cuyler) similar
  to that provided und€r the Uniform Extradition ~ct, in which the inmatQ may bring a limited challenge
  to tne rec~iving etate's request.

                                                               Raqu•• t for Temporary custody
  To:        (Warden-Superinten~ent-D~rector)                              - Ins:ituti~n and Address                                                                  ~
      VI\J;t;c-f S+",t...s         ?el",{~~frA~J Vlc.tol1v'dle-                                       r.CC,; "P.o,                .Bo)(.3C10~ A:DeL(~r.;zJ~)o~
  Please be advised that (Name of Inmate) »OMI i\J J q LA Ii ::PONt At: Lt=\S KeJ2...12J('f'- 2.'iI, who
  i             y an inmate of your institution, is under (indicate appropriateJ
    indictment J , . I riFlfemation)             (eemplal:nt)    in     the        (Jurisdiction)
 <5          .... 1 Ll. \.0 ~ IleV' COCAlvly 1-e'lJ45, of which I am the (Title of Prosecutin9
  Officer)      DiSiV1,'~f      ft H OY2..}V{!                                     Said inmate is
  therein charged with the offens s) enumerated below:                                                  1_
                                                 Off.nae (s)                                     Il -    I      '?
CP ('p.yi-\-~l            Ml.4vt:>ev- 1\-01-                        13 =r03o/(;~flit ... 1 J~v~~11-01-131otf-~ ~I
  Ipropo~e to bring              this perGon to trial on th e [indicate appropriate)
  [~a~.~t) within               the t~e specified in Article IV(c) of the Ag~eement.
  In order that proceedings in this m~tter may be properly had, r hereby                                                          rQque~t         temporary CUGtody   or
  such per$ons pursuant to Article Ivle, of thm Agreement on OQtDinere.
  Attached herewith find             in triplicate:
  ". Certifier:! copies of           the complaint, information or indictment
  b. Certified copies of             the warrant
  c. Certifiefj copies of            f:.i.nqerprints, pn.otograph.!l Or physical desc:c;i.ption

 I llereby agree that inunediately aftEir trial is completed in this jurisdictio'n, I will return the prisoner
 direetly to you 0: allow any juriediction you h,ve dQsiqnated to taka tEmporary custOdy, I aqree cl$o
 to co let. Form IX, The Notice of Ois osition of ~ Detainer, immediatel after trial.

      Printed Name and Si9 nat ur                                                                            Ti tIe         I   J)is t..,,'c. . .:\     Date
      '= \ ~ON    R. V\ r..t~~.s                                                                            CQ.i\\,.\INA.                  IHi OV7       NoV Jl~ 1 20

      Address:                                                                       City/State:                  "1=J44S;-    Telephone                         No.:
         ~4 S It:l..tJ,...S+-(~e.--+                                                 \-\-eV\A.ps'be<= 1                                                                 ZQI3(':'R':J
                                                                       J   d   \   ;.;   fr'~3'')7
                                                                                           j i • d



 2
 3
                                                               :lV~
                                                               . DEPUTY --..
                                                               "



 4

 5
                 IN THE DISTRICT COURT OF WALLER COUNTY
 6                       FOR THE STATE OF TEXAS
                             (S06th District)
 7

 8
 9 STATE OF TEXAS,                 )   No. 11 - 0 1 -13 7'03        979-826-8282
                                   )        11-01-13704             979-826-8282
                 Plaintiff,        )        11 - 0 1 -13 705        979-826-8282
10
                                   )
11         vs.                     )        DEFENDANT'S PRO SE MOTION TO
                               .   )        DISMISS THE INDICTMENT OR
12 DOMINIQUE DONTAE LASKER,        )        INFORMATION HEREIN, OR IN THE
                                   )        ALTERNATIVE, DEFENDANT'S PRO
13                Defendant.       )        SE MOTION FOR APPOINTEMENT OF
                                            COUNSEL AT PUBLIC EXPENSE
14   -----------------------)
                               1.      MOTION
15
         COMES NOW pro se Defendant DOMINQUEDONTAE LASKER, without
16
17 the assistance of counsel, and moves tnis court for an order to
18 dismiss the indictment or information filed against him in the
19 above entitled action.
20       This motion is based upon all of the files and plead~ngs in
21 this case as well as the attached declaration of the Defendant.

22
23

24
25   DEFENDANT'S MOTION TO DISMISS - P~ge 1

26
                            II.   DECLARATION OF DEFENDANT
     2        DOMINIQUE DONTAE LASKER deposes and states as follows:

     3        (1)   I am the defendant proceeding pro se herein, I am over

     4 the age of 18, and competent to testify in a court of law.

     S        (2)   I have knowledge of the facts contained herein, and I

     6 make this Declaration in support of my motion to dismiss, and in

     7 the alternative, my motion for appointment of counsel.

     8        (3)   I am currently serving a sentence in Federal custody

     9 in the United States Penitentiary at Victorville, California.

 10           (4)   In July 2012, I filed with the Prosecutor of this County

 11 a NOTICE OF PLACE OF IMPRISONMENT AND REQUEST FOR SPEEDY TRIAL AND

 12 FINAL DISPOSITION pursuant to Tex. Code Crim. Proc. Art. 51.14,

 13 const. Art. VI, § 10, and the Interstate Act on Detainers.
 14
              (5)   My notice was directed to the District Attorney at the

 15 District Attorney's Office, 846-6th Street, Suite #1, Hempstead,
16 TX, 77445. (SEE Exhibit 1, attached herein)
17
        (6) Since the filing of this request, the State of Texas has
18
         made no attempts to have me returned to that jurisdiction to be
19
         able to face my charges, and present a defense to these allegations.
20
              (7)   More than 180 days has elapsed since the filing of my
21
         notice to the Office of the District Attorney, and they have made
22
         no efforts to resolve this matter.
23

24

25 DEFENDANT'S MOTION TO DISMISS - Page 2
26
 1        (8)    I believe that any opportunity for me to have a fair

 2 trial is gone due to the passage of time, and the memory fading

 3 of any and all witnesses that I may call in my behalf.

 4        (9)    I believe that the longer it takes for me to get to a

 5 trial will hinder my ability to present a defense, because I may

 6 not be able to contact my witnesses, and gather information to

 7 assist with proving my innocence.
 8        (10)   I am currently indigent, and proceeded indigent at my

 9 federal trial.     I cannot afford to pay for counsel.
10
          (11)   I am asking the court to appoint counsel for me at
11
     public expense, so that my rights my be properly protected herein.
12
          (12)   Under penalty of perjury, under the laws of the State
13
     of Texas, I declare that the foregoing is true and correct.
14
         DATED this ~ day of         Apt \\                 2013.
15

16
17

18

19
20

21

22

23

24
25 DEFENDANT'S MOTION TO DISMISS - Page 3·
26
                                                                  ,
                       IN THE          Dis t ric t             COURT OF          Waller          COUNTY

                                         FOR THE STATE OF             Texas        [506 District]
                                                                   ----------~------



    Waller County Sheriffs,                            )      NOTICE OF PLACE OF IMPRISONMENT AND
                Plaintiff,                             )      REQUEST FOR SPEEDY TRIAL AND FINAL
                                                       )      DISPOSITION ... Pursuan t to ........ .
                       v.                              )      (Tex.Code Crim.Proc. Ann.Art. 51.14  )
                                                       )      (Constitution, Art. VI, § 10         )
                                                       )
   Dominique Dontae Laske~                             )      CASE NO. 11-01-13703 979-826-8282
               Defendant.                              )               11-01-13704 979-826-8282
                                                                       11-01-13705 979-826-8282
               Notice is hereby given that the above-named Defendant, D::minicp: D:ntre Iasket-                           is

   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further·

   show:

               I. The defendant is serving an approximate term of 121                months of imprisonment from a

  judgment imposed by the United District Court for the                                                     District of

   California
  --------------,
                               on ------------,
                                  December       16 2011
                                                ----,------                   Defendant has a projected release date

  from federal custody on __A--'ug""-u_s_t_________ _13"---__ , 20 ~. (see attached sentencing

  computation/data sheet).

            2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
  informations,         charges,        and/or       complaints   pending   10    this    jurisdiction.   Specifically:
  1).     Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
  2). Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
  3). Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


          3.    The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial, an in abstenfia
resolution be arranged.



VIP Law Lihrary FonnsfNoticcSpeedyTrial-Detainer (Rev 9/11)
                4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

     binding on the states through the Due Process Clause               or the Fourteenth Amendment. Klopfer v. :\'orrh
     Carolina, 386 U.S. 213. 222-223 (1967). A state is responsible for a defendant's speedy trial rights,

     even \V'here a defendant is held in federal prison. see: Smith v Hooev, 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

    Michigan, 507 U.S. 43,113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

               WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

    actions required to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

   and the dismissal of any outstanding citations, warrants, informations, charges. anoinT                           ("'{'\",~I~:-.­


   presently pending in this jurisdiction, within a reasonable period of time not
                                                                                                     o   jl
                                                                                                     {' ..-v
                                                                                                               tJl("~·'\.)
                                                                                                                .   -'I
                                                                                                                          ;Ac\{l (:,   J
                                                                                                                                           i
                                                                     Respectfully Submitted,




                                                                   ~z
                                                                V""n~~minique
                                                                                    ~tae Lat . / '
                                                                    Reg. No. 22867-298         £!
                                                                    United States Penitentiary
                                                                    Victorville FCC
                                                                    POBox~ 3900
                                                                    Adelanto, CA 92031

                                                   CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document \\:as mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                            D\S1f-c e-t /~-ttO(V\{. L{
                                                                            ~ Lt~     G~ ~'( cd SLLi\'t- \
                                                                             1\ eVV\p&.~ cV\.J 1 x.)    '77  requirements of applicable statutes for '.,terstate Agreement on Detainers ClAD").
                                                             l                          Cordially,




                                                                                                                     REQUESTOR
                                                  Authorizated by the Act of                                Dontae Lasker
                                                  July 7, 1955, as amended,
-W-ITN-E-SS-.-PR-IS-O-N-'S-T-A-FF-M-E-!\,-1B-E+>Jp      a.....dh-rni nister oaths (18
                                                ..........
                                                  U.S.C. § 4004).
COPIES: ORIGINAL ro DISTRICT A ITORNE\', A!'ID KEEP COpy FOR 0\\':-1 RECORDS TO BE I:SED WITH REQL'EST TO COL'RT FOR DISMISSAL. ALSO: I!'lCLl:DE
DO( I:\·IE!'ITA 1101': FRuM rHE CASE \1ANAGEIVRECORDS REGARDNG THE WARR .... NT.'DETAINER A:-ID If POSSIBI.E YOL'R SE:-iTE:-ICE MONITORINGIDA fA
CO~1Pt.:T'" TIO:-; PP.I'TOL"T ,HOWI~G V()L'R PROJEFTEO RH EASE OA rE




VIP Law Library FonnsfNoliceSpeedyTrial·Detainer (Rev 9!J I)
                                            ,
                                            (
                                            \




                                                    Cause No.       11-0 / --- / ?f70 3
 STATE OF TEXAS                                                              §       /31cLj-                        IN THE DISTRICT COURT
                                                                             §       J '3 r;[)S
 v.                                                                          §                                    WALLER COUNTY, TEXAS
                                                                             §
                                                               -fer          §                                      506TH JUDICIAL DISTRICT


                                       SCHEDULING ORDER - CRIMINAL

       Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
Ordered set as follows:

 1.                                                9:00 a.m.            ARRAIGNMENT

2.                                                 10:00 a.m.           MOTIONS & PLEAS
                                                                        All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                        under c.c.P., Art. 28.01.              .


3.                                                 1:30 p.m.            HEARINGS & BENCH TRIALS

4.        On or before lO-days before Pretrial Hearing Date all c.c.P., Art. 28.01 matters must be filed or will be considered waived.

5.                                                 10:00 a.m.           PRETRIAL HEARING
                                                                       Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                       will announce whether the case will plead or if a trial is required, and whether trial
                                                                       is to the Court or to a.i ury.

At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


6.                                                9:00 a.m.            JURY TRIAL
                                                                       Final trial date & time will be set immediately after the Pretrial hearing.


Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

           5J----"'d-~~---'----').....:3=---, replacing prior Scheduling Orders.
Dated: _ _ _




Defendant's Signature                             Counsel for Defendant                                          Counsel for State




                                                                                 ALBERT M. McCAIG, JR., Judge Presiding
                                                                                                                                                     !Iv
                                                                                                                                                     I




Copies:    White--Clerk                 YeJlow--State                  Pink--Defendant                Gold--Defendant's Attorney
                                                                                      i I~ 0 )-13, OtJ
                      WALLER COUNTY MAGISTRATE'S ADMONISHMENT FORM
                                  WARNING OF CONSTITUTIONAL RIGHTS

  This is to certify that the undersigned magistrate did, 24th day of May, 2013 at 2:   t{-g a.m.lp.m., administer
  the following warnings to:

  NAME: LASKER, DOMINIQUE DONTAE DOB: 03/21/1984 AGE: 29
  8.8#: 460·69ft7231/ D.L.II.D.#: TX·02477217

   Address:       24875 PRIELIPP ROAD
                  WILDOMaR CA 92595
    Phone:        760·508·9212
  BljSINESS NAME AND PHONE:
                                               f     I
                                                     e. b ""rAn
  (V) 1. You are charged with the offense of MURDER.              affidavit, or complaint, charging you with this
  offense (bas) EMe Bet) been filed with the appropriate court.
  (..JJ 2. You have the right to remain silent, the right to have an attorney present during any interview with
  Pffice officers or attorneys representing the state, and the right to temtinate that interview at any time.
  (J) 3. You are not required to make any statement. Any statement made by you may be used against you in
  c                                    Cause No. 11·01-13704

 THE STATE OF TEXAS                                   IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                               506TH JUDICIAL
DISTRICT
Black/Male     DOB: 03/21/84
                                    CAPIAS INSTANTER

TO ANY PEACE OFFlCER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so tbat you have bimlher before tbe Honorable
506TH District Court of Waller County, Texas, at the Courtbouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing bim with MURDER, a felony.
      HEREIN FAlL NOT, but make due return bereofto this Court fortbwith,
showing bow you bave executed the same.
      Witness my hand md seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                          :~LER COur:~lXAS
                                               ~ard, Deputy
                                    SHERIFF'S RETURN

      CAME TO HAND the          2.1..   day of lit trl        ,tal} , at    I     o'clock
L.m., and executed by arresting ...J?.';.tQ.yq;          18.1",6"1<
At  V{c.f."",·/Ic. ~    e        ,in                        County, Texas, and placing
himlbe~ in tbe Waner County Jail on the        1..9   day of_-=-,..,~fltr--,-I_ _ _ _ __
  U"). .'
       I actually and necessarily traveled       miles in the service of tbis writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during tbe same trip.

FEES: Making Arrest                           ('11t"n         S"'I'+h            , Sberiff
       Mileage              miles              WfH/.g.                  County, Texas
       Taking Bond
       Commitment                            Br.?jj6eCC
                                               D       llty




                                                                                             3/
                                Cause No. 11-01-13704

THE STATE OF TEXAS

VS.                                               WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                          506TH JUDICIAL
DISTRICT
BlacklMale DOB: 03/21/84
                         CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COlVlMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, TEXAS
                                     BY: ~zU~
                                                Ft~ Haggard, Deputy

                                SHERIFF'S RETURN

     CAME TO HAND the 21.. day of M ttl ,'Z.D13, at I                            o'clock
~.m., and executed by arresting POW,'",ov(C" IIJ.sKtf/(
At \J : ~ ~ pf v ,'lIra ~ A       , in                County, Texas, and placing
him/her in the WaIter County Jail on the 1.. 'I day Of_--.:.N-:....:.~---'-'_ _ _ _ _ _,
  to':)
      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                          (,llttl\t"\   S ~ i+h            , Sheriff
      Mileage _ _ _ miles                     W "'"~ i2     .        County, Texas
      Taking Bond
      Commitment




                                                                                           3:4
                             Cause No. 11-01-13704

THE STATE OF TEXAS

VS.

DOMINIQUE DONTAE LASKER                              506TH JUDICIAL DISTRICT


                PRECEPT TO SERVE COPY OF INDICTMENT

TO THE SHERIFF OF WALLER COUNTY - GREETING

      YOU ARE HEREBY COMMANDED to serve DOMINIQUE DONTAE
LASKER, the defendant in Cause No. 11-01-13704, wherein the State of Texas is
Plaintiff and DOMINIQUE DONTAE LASKER is Defendant, in person, with the
accompanying certified copy of the original indictment charging himlher with
MURDER now on me in said Court.

      HEREIN FAIL NOT, but of this writ make due return as the law directs.

     GIVEN UNDER MY HAND AND OFFICIAL SEAL, THIS 27th day of
January, 2011.

                                 PATRICIAJAMESSPADACHENE
                                 WALLER COUNTY, TEXAS

                                 By:~,[t-,/
                                          Fr'agglrd, Deputy


                             SHERIFF'S RETURN

      CAME TO HAND THE z.~ day of MA'[                   , 2J)IJ, at ~
o'clock $. M. and executed by delivering the accompanying certified copy of
Indictment No. U-o/-ID:/Ito C/ONIVlfl, U(;"    LI1\.s.{t;~ .              , the
defendant herein, in person, at ,   o'clock ~.M. on the l.L day of M A )I
 z·',
                                 GLENN SMITH, SHERIFF
                                 WALLER COUNTY, TEXAS

                                 BY:   ~~
                                            Deputy




                                                                                  33
                                                Cause No. 11-01-13704

    STATE OF TEXAS                                       §                IN THE DISTRICT COURT OF
                                                         §
   v.                                                    §                  WALLER COUNTY, TEXAS
                                                         §
   DOMINIQUE DONTAE LASKER                               §                  506TH JUDICIAL DISTRICT



                                      ORDER APPOINTING COUNSEL


                                             Offense: CAPITAL MURDER

          The defendant having made application to the Court for the appointment of an attorney,
   and the defendant represented through an affidavit or testimony or information received of
   indigence, the Court is of the opinion that the defendant is indigent and is entitled to appointment
   of counsel in this cause of action.

         Therefore, the Court hereby appoints:

                         REGIONAL PUBLIC DEFENDER FOR CAPITAL CASES
                                          P.O. Box 2097
                                   Lubbock, Texas 79408-2097
                                          806-775-5660

 to represent the Defendant through the trial of this matter. Representation through any appeal to
 the Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later
 date.

        Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel
 and counsel for the State.


         Dated: June 4, 2013.




                                                              ALBERT M. McCAIG,
                                                             506th Judicial District


orig:   Waller County District Clerk
cc:     Waller County District Attorney
cc:     Waller County Sheriff's Department
cc:     Attorney
cc:     Defendant % Waller County Jail
                                                  Cause No. 11-01-13704

   STATE OF TEXAS                                          §              IN THE DISTRICT COURT OF
                                                           §
   v.                                                      §               WALLER COUNTY, TEXAS
                                                           §
   DOMINIQUE DONTAE LASKER                                 §               506TH JUDICIAL DISTRICT



                                       ORDER APPOINTING COUNSEL


                                               Offense: eAPITAL MURDER

           The defendant having made application to the Court for the appointment of an attorney, and
   the defendant represented through an affidavit or testimony or information received of indigence, the
   Court is of the opinion that the defendant is indigent and is entitled to appointment of counsel in this
   cause of action.

          Therefore, the Court hereby appoints:

                                                     Frank Blazek
                                                    Attorney at Law
                                                    1414 11th Street
                                                Huntsville, Texas 77340
                                                     936-295-2624

to represent the Defendant through the trial of this matter. Representation through any appeal to the
Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later date.

       Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel and
counsel for the State.


         Dated: June 6, 2013.




orig:   . Waller County District Clerk
cc:       Waller County District Attorney
cc:       Waller County Sheriff's Department
cc:       Attorney
cc:       Defendant % Waller County Jail
                                                                CAUSE NO. 11-01-13704                               r-..'
                                                                                                             -(
                                                                                                             I-=-   =
 THE STATE OF TEXAS                                                       §         IN THE DISTRICT ~OURrOF~: ~-::-

 VS.:                                                                               WALLER       COUN~I TE~j\S~;~E
 DOMINIQUE DONTAE LASKER                                                  §         506TH      JUDIC~STruCT· :7-~              u


                                          DEFENDANT'S WAIVER OF ARRAIGNMENT                             -   ---'-~ ~:~ ~~~-~
                                            AND ENTRY OF PLEA OF NOT GUILTY

TO THE HONORABLE JUDGE OF SAID COURT:

              Comes now DOMINIQUE DONTAE LASKER, Defendant herein, by and through his

attorney of record, FRANK BLAZEK, and submits this his Waiver of Arraignment and Entry of

Plea of Not Guilty.

              Defendant herein waives 'the arraignment required.

                                                                              Respectfully submitted,

                                                                              SMITHER, MARTIN,
                                                                              HENDERSON & BLAZEK, P.C.
                                                                              1414 11 th Street
                                                                              Huntsville, Texas 77340
                                                                              (936) 295-2624
                                                                              (936) 294-9784 [Telecopier]




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                                      PAGE 1
C;\FB\CRIM_K-O\J,Askcr.DD.R I07S\II·OI-13704\Waiver of Arraignment.wpd
                                                                       Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Waiver of
Arraignment and Plea of Not Guilty has been forwarded to opposing counsel on this the /,;}~
day of July, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

               Elton Mathis
               Criminal District Attorney
               846 6th Street, Suite 1 .
               Hempstead, Texas 77445




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                    PAGE 2
C:\FB\CRIM_K-O\LAsker.DD.81075\II-OJ ·13704\WAivcr of Arraign~enl.\'..pd




                                                                                                         31
                                                                                                                        ,
                                                                                                                        \
                                                              CAUSE NO.1 1-01-13703
                                                              CAUSE NO. 11-01-13704                    -~~S
                                                                                                      .......
                                                                                                                '--
                                                                                                                        •     ':"""'j
                                                                                                                                         "   .
                                                                                                                              --::-.'
                                                              CAUSE NO. 11-01-13705                             .....


                                                                                                                        ,
                                                                                                                        :     I·




                                                                                                                                ..
 THE STATE OF TEXAS                                                               §   IN THE DISTRICT COURT-OF
                                                                                                                               -J
                                                                                  §
 VS.                                                                              §   WALLER    COUNTY, TEXAS
                                                                                  §
 DOMINIQUE DONTAE LASKER                                                          §   506TH    JUDICIAL                 DISTRICT

                                   MOTION FOR APPOINTMENT OF ATTORNEY AS
                                            CO-DEFENSE COUNSEL

 TO THE HONORABLE JUDGE OF SAID COURT:

              NOW COMES Defendant, DOMINIQUE DONTAE LASKER, by and through his

 court-appointed counsel, and moves the Court to appoint an attorney to assist as co-counsel in

 the defense of the above-referenced matter, and in support thereof would show the Court the

 following:

              (I)          The Defendant has been charged with Capital Murder and Murder (2 counts).

              (2)          The undersigned counsel was appointed by Judge McCaig on June 6, 2013, to

 represent the Defendant.

              (3)          The State has not indicated its intent to seek the death penalty. If convicted,

Defendant could be required to serve as much as life in prison. The case appears to be complex.

Based on preliminary information from the prosecution it is expected that evidentiary issues

likely to arise include: (l) custodial interrogation of the Defendant; (2) mental health problems

suffered by Defendant; (3) extraneous offenses; and (4) D.N.A.                                  It is necessary for the

undersigned counsel to have the assistance of an attorney as co-counsel to adequately represent

the Defendant.




MOTION FOR APPOINTMENT OF ATTORNEY AS CO-DEFENSE COUNSEL                                                                    PAGE 1
C:\FS\CRJ M_ K·O\LaskeT. DD.S I 075\,Vlolion fOT Co-Defense Counsel.OO I ."'I'd



                                                                                                                                        3f
                                                  (




              (4)         The undersigned counsel has conferred with William F. Carter, State Bar No.

 03932800,108 E. William J. Bryan Parkway, Bryan, Texas 77803-5334, 979-779-0712, who

 has indicated his availability and willingness to serve as co-counsel. William F. Carter is an

 experienced and competent crim'inal defense attorney.

             WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Honorable Court

 will appoint William F. Carter as co-defense counsel in the above-referenced matter.

                                                                             Respectfully submitted,

                                                                             SMITHER, MARTIN,
                                                                             HENDERSON & BLAZEK, P.c.
                                                                             1414 11 th Street
                                                                             Huntsville, Texas 77340
                                                                             (936) 295-2624
                                                                             (936) 294-9784 [Tel


                                                                                      I)
                                                                             By ____________________
                                                                                Frank Blazek
                                                                                State Bar No. 02475500


                                                             Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Motio,,! for
Appointment of Co-Defense Counsel has been forwarded to opposing counsel on this the ....:.'-",d-Th,--_
day of July, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton Mathis
            Criminal District Attorney
            846 6th Street, Suite 1
            Hempstead, Texas 77445




                                                                             Frank Blazek




MOTION FOR APPOINTMENT OF ATTORNEY AS CO·DEFENSE COUNSEL                                                 PAGE 2
C:\FS\CRIM-,(.O\Lasker.DD.81 07S\Molion for Co· Defense COlln5Ol.OO I."'pd
                                                          CAUSE NO. 11-01-13703
                                                          CAUSE NO. 11-01-13704
                                                          CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                          §      IN THE DISTRICT COURT OF
                                                                             §
 VS.                                                                         §      WALLER    COUNTY,   T E XA S
                                                                             §
 DOMINIQUE DONTAE LASKER                                                     §      506TH    JUDICIAL   DISTRICT

                                                ORDER APPOINTING ATTORNEY

       BE IT REMEMBERED. that on the                   of                    ~~ay  ,2013,
 came on to be considered the above and foregoing Motion for Ap' ointment of Co-Defense
 Counsel. After consideration of the same. it is the opinion of t e Court that Defendant's
 Motion be:

             K    GRANTED, and WILLIAM F. CARTER, an attorney found by the Court to be
 competent, is hereby appointed to represent the Defendant as co-defense counsel until the trial
 of this case is concluded. or until released by written order of this Court.

             ()          DENIED, to which ruling the Defendant excepts.

             SIGNED:             JV--.   7I~           flo/ ~




C\FB\CRJM_K.Oli.-'1sker.DD.81075\Molion for Co· Defense Counsel. 00 I."'pd
                         11-01-13703, 11-01-13704 and 11-01-13705

                                                                                       o
THE STATE OF TEXAS                              §     IN THE 506th DISTRICi ~
                                                                                        ~.~ ~
v.                                                      COURT OF                                  N. 0



DOMINIQUEDONTAELASKER §                               WALLER COUNTY, TEXAS



             STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the undersigned district attorney of Waller County, Texas, in the above-

entitled and numbered cause, and makes this Motion for Discovery of Expert Witnesses, and for

good cause shows the following:

        1.      This motion is filed under Article 39.14 ofthe Texas Code of Criminal Procedure.

        2.      This motion requests the following infonnation which is known by the attorney
                for the defendant: the name and address of each person the defendant may use at
                trial to present evidence under Rules 702, 703, and 705 of the Texas Rules of
                Evidence.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully prays that this Honorable

Court will grant this Motion for Discovery of Expert Witnesses, or in the alternative, that this Court

will set this matter down for a hearing prior to trial on the merits and that at such hearing this motion

will be granted.




                                                                Elton R. Mathis
                                                                District Attorney
                                                                Waller County, Texas




                                                                                                            41
                                   NOTICE OF HEARING

       Please be advised that the foregoing Motion is set for hearing before the 506th Judicial
District Court of Waller County, Texas on septemb~O p.rn.


                                                     Elton R. Mathis




                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was served on
opposing counsel Frank Blazek on this the 30th day of August 2013 via first class U.S. Mail and
by facsimile transfer.                                ~


                                                       tonR. Mathis         ~
                     No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §     IN THE 506th DISTRICT

VS.                                         §    COURT OF

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested information on or before the 30th day before trial pursuant to Article 39.14 of the Texas

Code a/Criminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED this the _ _ _ dayof _ _ _ _ _ _ _ _., 2013.




                                                     Judge Presiding
                         11-01-13703,11-01-13704 and 11-01-13705
                                                                                     OJ        ,....,   ::::
                                                                                      -<
                                                                                               -
                                                                                               c:::I
                                                                                               c...,)

                                                                                               :::-
                                                                                                        :P
                                                                                                        ,_
                                                                                                        '0
                                                                                                        f"1{/)
THE STATE OF TEXAS                            §      IN THE 506th DISTRICT                     c::
                                                                                               G")
                                                                                                        :;0-1
                                                                                                         n:::O"TJ
                                                                                               w         ~(-)r
                                                                                                0
v.                                            §               COURT OF
                                                                                                -0
                                                                                                         z-lfTl
                                                                                                         -Ina
                                                                                                         --
                                                                                                 co      (.,.'"




                      STATE'S FIRST MOTION FOR CONTINUANCE


       Now comes the State of Texas, by and through her Waller County Crinrinal District Attorney,

Elton R. Mathis, and moves this Court for a continuance in the above styled and numbered cause as

provided under Article 29.03 of the Texas Code of Criminal Procedure, and as allowed by Article

51.14 of the Texas Code of Criminal Procedure and would respectfully show:

       1.       The Defendant, Dominique Dontae Lasker is charged by indictment with Capital

            Murder and two indictments of Murder in the First Degree alleged to have occurred on or

            about March 11, 2010 in Waller County, Texas. The indictments were signed on January

            27,2011 after a lengthy investigation.

       2.       The Defendant absconded from the scene, the county, and the State of Texas shortly

            after the murders.

       3.      Following the murders the Defendant committed an aggravated bank robbery in

            California and was apprehended. He was sentenced on the resulting charges on December

            16, 2011 in the federal court system. On infonnation and belief the Defendant has been

            in state and/or federal custody in California since the aggravated bank robbery.

      4.       The Defendant was returned to this jurisdiction on the above numbered and styled
      causes on or about May 24,2013.

5.        The Defendant appeared before this Court for the first time on June 4th, 2013 and this

      Honorable Court appointed counsel from the Regional Public Defender for Capital

      Cases.

6.        The Regional Public Defender refused to accept the appointment, and the Defendant

      was reassigned court appointed counsel on June 6th, 2013.

7.        The Defendant waived arraignment and entered a not guilty plea on July 15th, 2013.

8.        The Defendant requested and was granted additional counsel on July 18th, 2013.

9.        No discovery of any kind has been requested by counsel for the Defendant until

      counsel met together at the District Attorney's Office on August 28 th, 2013.

10.       No court date has been requested by counsel for the Defendant. There has never been

      a request for trial or pretrial dates. No trial date has been set by the court.

11.       No motions have been filed by counsel with the exception of a request for additional

      counsel.

12.       To the knowledge of the undersigned attorney no request for investigator fees or

      psychological evaluation has been made by counsel.

13.       To the knowledge of the undersigned attorney there has been no request to see and

      inspect the State's file.

14.       Defense counsel has not reviewed any evidence in the possession of the District

      Attorney and has not reviewed the State's file.

15.      On or about June 12, 2013 the elected Criminal District Attorney Elton R. Mathis

      spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

      result of that discussion Elton R. Mathis believed that defense counsel was requesting
      that the case be put on hold pending time for Frank Blazek to assemble a mitigation

      packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

      seeking the death penalty in the capital case. The District Attorney's Office has been

      actively preparing this case for trial, yet not anticipating a trial date in September 2013.

16.       The State's trial case requires the presences of several out of state witnesses from

      various law enforcement agencies in California and Virginia. Given the present posture

      of the case, the State will require more time to coordinate and assure those witnesses'

      presence.

17.       The Defense has not yet designated the expert witnesses it expects to call in their case

      in chief or in sentencing for purposes of mitigation. The State anticipates a significant

      time necessary to prepare for rebuttal. The State has filed a request for the names and

      addresses of any such defense experts.

18.       The State has filed a motion for the psychological evaluation of the Defendant which

      has not been heard or completed.

19.       The first assistant criminal district attorney is scheduled for hip replacement surgery

      on September 3rd , 2013. Recovery time is anticipated to be up to eight weeks. This

      surgery has already been rescheduled once so that the attorney would be able to try The

      State of Texas v. Taylor McShan. The first assistant has been primarily involved in the

      investigation and prosecution of this cause. To assign the case to another attorney in the

      office other than the elected Criminal District Attorney would be a hardship.

20.      Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.
         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or anytime in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code of Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impermissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas and!or Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple formula

               that applies equally to Class C Misdemeanors and Capital Felonies. The detennination

               of when a case is ready for trial is in the province of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.

         THEREFORE, PREMISES CONSIDERED, the State of Texas prays thatthis Motion be

granted and this cause be set at a later date.




                                                                                                       47
                                                                 v~,J.J.I.I~~ubmitted,



                                                                onR. a s
                                                             Criminal District Attorney
                                                             Waller County, Texas
                                                             TBN 24014568
                                                             645 12th Street
                                                             Hempstead, Texas 77445
                                                             (979) 826-7718
                                                             (979) 826-7722 (FAX)




                                     NOTICE OF HEARING
        Please be advised that the foregoing Motion is set for hearing before the 506th Judicial
District Court of Waller County, Texas on September 9, 2013 at 4:30 p.m.

                                                  ~  Elton R. Mathis     .....




                                CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing document was served on
opposing counsel Frank Blazek on this the 30th day of August 2013 via first class U.S. Mail and
by facsimile transfer.                                ~                          ~

                                                     ~~
                        11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                             §     IN THE 506th DISTRICT

v.                                             §              COURT OF

DOMINIQUE DONTAE LASKER §                           WALLER COUNTY, TEXAS



                                           AFFIDAVIT


        BEFORE ME, the undersigned authority on this day personally appeared Elton R. Mathis,
Criminal District Attorney, Waller County, Texas, known to me to be the person whose name is
being subscribed to the foregoing State's First Motion for Continuance, and who after being duly
sworn on his oath states that he has personal knowledge of the facts relied on for the Motion and that
the statements therein contained are true and correct to the best of his knowledge.


                                                             ~Elton R. Mathis


Given under my hand and seal of office, this   the~y of-,o. .L~-:pc;.'   .,,:;-.it.--fIP'l-+-r-I-.'   2013.




                                                              J'Ioi.Ol:aD.l'-1"'ublic in and for
                                                              Waller County, Texas
                     11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                          §       IN THE 506th DISTRICT

V.                                          §               COURT OF

DOMINIQUEDONTAELASKER §                            WALLER COUNTY, TEXAS



            ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthennore, this cause is set for trial on
                                                   -------------------------


                                                     Judge Presiding
              No. 11-01-13703, 11-01-13704 and 11-01-13705
                                                                       CD
                                                                       -<
THE STATE OF TEXAS                    §     IN THE 506th DIST
                                                                   o
VS.                                   §             COURT OF       ~
                                                                   c:
                                                                   -I        -0

DOMINIQUE DONTAE LASKER §                  WALLER COUNTY,                   XA~
                                                                        1     ••
                                                                        "     N
                                                                              u:>

      STATES MOTION FOR COMPETENCY EXAMINATION


      COMES NOW, the State of Texas, through the undersigned District
Attorney and moves this honorable Court, in accordance with the provisions
Art. 46B.005, 46B.021 and 46C.104 of Texas Code of Criminal Procedure to
appoint a suitable expert to examine the Defendant and make written report
to the Court, without delay, as to the competency of the Defendant to stand
trial and otherwise answer to these criminal charges.

   In support of this motion the State would show the following:

  1. The Defendant is charged by indictment with one Capital Murder and
     two indictments of Murder in the first degree alleged to have occurred
     on or about March 11, 2010. Issues of mitigation may be and will
     likely be at issue during the course of the Defendant's trial and a
     psychological examination would aid the Court or jury in any
     determination it may be asked to make concerning competency and
     matters of sentencing.
  2. The Defendant made statements to Texas Rangers during an interview
     to the effect that he saw a ghost at the time of the offenses and that he
     often thinks about hurting and killing other people.
  3. The Defendant in correspondence made during his incarceration in
     California made statements to the effect he feels there might be
     something "wrong" with him and he wanted his wife to check on the
     internet with the "Veteran's Court."
  4. The Defendant in telephone conversations while incarcerated in
     California makes mention of a discussion he had with a prison
     counselor to the effect that he has "questioned himself' on the need
     for help on mental issues in the past.
  5. The Defendant during a Court appearance before this Court



                                                                                    .5/
      demonstrated in his demeanor a lack of understanding of the
      proceedings when this Court inquired into his desire to have court-
      appointed counsel, insisting instead that he wanted to have a ruling on
      an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.


                                            Respectfully submitted,


                                                        a s
                                            District Attorney
                                            Waller County, Texas
                                            SBN: 24014568


                                  ORDER

THIS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints                                                    , to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:--------------------



                                              Judge Presiding
                                NOTICE OF HEARING

        Please be advised that the foregoing Motion is set for hearing before the 506 th
Judicial District Court of Waller County, Texas on September 9, 2013 at 4:30 p.m.




                             CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was
served on opposing counsel Frank Blazek on this the 30th day of August 2013 via first
class U.S. Mail and by facsimile transfer.



                                                     Elton R. Mathis




                                                                                           63
                         11-01-13703, 11-01-13704 and 11-01-13705                    co                 <
                                                                                     -<
                                                                                               r-.:I
                                                                                               ~

                                                                                               ~
                                                                                                       ,,es
                                                                                                       J:>

                                                                                               :l>     r-'lCi}
                                                                                               c:      ;::::l-t
                                                                                               G)
THE STATE OF TEXAS                            §      IN THE 506th DISTRI                       w
                                                                                                       ("")::::J"Tl
                                                                                                       onr
                                                                                               0
                                                                                                       5:-tfTl
                                                                                               -u      -tC"":la
v.                                            §               COURT OF                         ::!l:
                                                                                                       -                                                                                ,


        causes on or about May 24, 2013.

5.          The Defendant appeared before this Court for the first time on June 4th, 2013 and this

        Honorable Court appointed counsel from the Regional Public Defender for Capital

        Cases.

6.         The Regional Public Defenderrefused to accept the appointment, and the Defendant

       was reassigned court appointed counsel on June 6th , 2013.

7.         The Defendant waived arraignment and entered a not guilty plea on July 15 th , 2013.

8.         The Defendant requested and was granted additional counsel on July 18th , 2013.

9.         No discovery of any kind has been requested by counsel for the Defendant until

       counsel met together at the District Attorney's Office on August 28 th , 2013.

10.        No court date has been requested by counsel for the Defendant. There has never been

       a request for trial or pretrial dates. No trial date has been set by the court.

11.        No motions have been filed by counsel with the exception of a request for additional
                                                                             .
       counsel.

12.        To the knowledge of the undersigned attorney no request for investigator fees or

       psychological evaluation has been made by counsel.

13 .       To the knowledge of the undersigned attorney there has been no request to see and

       inspect the State's file.
                                                                            .
14.        Defense counsel has not reviewed any evidence in the possession of the District

       Attorney and has not reviewed the State's file.

15.       On or about June 12,2013 the elected Criminal District Attorney Elton R. Mathis

       spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

       result of that discussion Elton R. Mathis believed that defense coUnsel was requesting




                                                                                                55
       that the case be put on hold pending time for Frank Blazek to assemble a mitigation

       packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

       seeking the death penalty in the capital case. The District Attorney's Office has been

      actively preparing this case for trial, yet not anticipating a trial date in September 2013.

16.       The State's trial case requires the presences of several out of state witnesses from

      various law enforcement agencies in California and Virginia. Given the present posture

      of the case, the State will require more time to coordinate and assure those witnesses'
                                                                           ,
      presence.

17.       The Defense has not yet designated the expert witnesses it expects to call in their case

      in chief or in sentencing for purposes of mitigation. The State anticipates a significant

      time necessary to prepare for rebuttal. The State has filed a request for the names and

      addresses of any such defense experts.

18.       The State has filed a motion for the psychological evaluation of the Defendant which

      has not been heard or completed.

                                                                                               rd
19.       The undersigned attorney is scheduled for hip replacement surgery on September 3          ,


      2013. Recovery time is anticipated to be up to eight weeks. This surgery has already

      been rescheduled once so that the undersigned attorney would be able to try The State of

      Texas v. Taylor McShan. The undersigned attorney has been primarily involved in the

      investigation and prosecution of this cause. To assign the case to another attorney in the

      office other than the elected Criminal District Attorney would be a hardship.

20.       Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.
         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or anytime in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code o/Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impermissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas andlor Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple formula

               that applies equally to Class C Misdemeanors and Capital Felonies. The determination

               of when a case is ready for trial is in the providence of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.

         THEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be

granted and this cause be set at a later date.




                                                                                                          57
Respe

        ~~/
           ..v
         liy Sub   1   ed,


Frederick . Edwards        C/
Assistant District Attorney
Waller County, Texas
TBN 06435100
645 1ih Street
Hempstead, Texas 77445
(979) 826-7718
(979) 826-7722 (FAX)
                       11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                           §     IN THE 506th DISTRICT

v.                                           §               COURT OF

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS



                                          AFFIDAVIT


       BEFORE ME, the undersigned authority on this day personally appeared Frederick A.
Edwards, Assistant Criminal District Attorney, Waller County, Texas, known to me to be the person
whose name is being subscribed to the foregoing State's First Motion for Continuance, and who after
being duly sworn on his oath states that he has personal knowledge of e facts relied on for the
Motion and that the statements therein contained are true and correct the bes      his knowledge.




Given under my hand and seal of office, this the _ _ day of _ _ _ _ _ _, 2013.




                                                            Notary Public in and for
                                                            Waller County, Texas




                                                                                                59
                     11-01-13703, 11-01-13704 and 11-01-13705


THE STATE OF TEXAS                          §       IN THE 506th DISTRICT

v.                                          §               COURT OF

DOMINIQUE DONTAE LASKER §                          WALLER COUNTY, TEXAS



            ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthermore, this cause is set for trial on
                                                   ------------------------


                                                     Judge Presiding
                                                         (




              No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                     §    IN THE 506th DIST
                                                                             -
                                                                             ~
                                                                             c,..o.)

                                                                             :t:""
                                                                              C
                                                                              G"J
                                                                   o          v.>
VS.                                   §              COURTOF ~                 0
                                                                    -I          -0
                                                                    -<       ::r:
DOMINIQUE DONTAE LASKER §                   WALLER COUNTY, T             \ XA~
                                                                         \              demonstrated in his demeanor a lack of understanding of the
      proceedings when this Court inquired into his desire to have court-
      appointed counsel, insisting instead that he wanted to have a ruling on
      an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.




                                              rederic        wards
                                             Assistant District Attorney
                                             Waller County, Texas
                                             SBN: 06435100



                                  ORDER

THIS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints



---------------------------------------, to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:---------------------



                                               Judge Presiding
                         11-01-13703, 11-01-13704 and 11-01-13705                                             ::;E



                                                                                    •
                                                                                                  -
                                                                                                  r--)
                                                                                                  ~

                                                                                                  c...>
                                                                                                  ~
                                                                                                              yo
                                                                                                              ;':0
                                                                                                               ~{ft
                                                                                                               ::0 .....
                                                                                                   G'>         ("1?3-tl
THE STATE OF TEXAS                              §      IN THE 506th DISTRICa;
                                                                                        rT1        W
                                                                                                    C)          .-::.'
                                                                                                                0--
                                                                                                                :::; ("'t1
                                                                                                                ..... ,
                                                                                        ""0
                                                                                                                ....... (""')0
v.                                                       COURT OF                       5-                     No. 11-01-13703,11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §     IN THE 506th DISTRICT

VS.                                         §     COURT OF

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested information on or before the 30 th day before trial pursuant to Article 39.14 of the Texas

Code o/Criminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _, 2013.




                                                     Judge Presiding




                                                                                                       6'1
                                                                                                               \
                                                               CAUSE NO. 11-01-13704                o          .s>
                                                                                                    ~              ..-0
 THE STATE OF TEXAS                                                      §       IN THE DISTRICT    C9.   RT   oF
                                                                                                                     s::
                                                                         §
 VS.                                                                     §      WALLER    COUNTY, T       ex A ~
                                                                         §
 DOMINIQUE DONTAE LASKER                                                 §       506TH   JUDICIAL   DISTRICT

                                                                 MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his Motion to Dismiss and for cause would show the Court

the following:

              1.            The State of Texas obtained an indictment for Murder in this cause in January

20 11. Waller County placed a detainer on Defendant while he was serving time in a federal

prison. Defendant requested a final disposition to the indictment which was the basis of the

detainer under the Interstate Agreement on Detainers (IADA) , Art. 51.14 Texas Code of

Criminal Procedure.                        Such request also demanded a speedy trial under the constitutional

provision of the Sixth, and Fourteenth amendments of the United States Constitution.

              2.            More than 180 days have passed since the District Attorney and the Prosecutor

received Defendant's written notice and request. The District Clerk of Waller County received

the request on July 16,2012. Defendant contends that the District Attorney of Waller County

received the request on or about. that day as well.

             3.            No delay has been sought by the Defendant. The Court has not found that good

cause exists for any delay prior to the passing of 180 days. No trial has been commenced despite

the passage of over 180 days.



MOTION TO DISMISS                                                                                         PAGE 1
C:\FB\CRIM_K-O\Lasker.DD.BI075\11-0 1·13704\Motion to Dismiss.OOI.wpd
                     See TEX. CODE CRIM. PROC. art. 51.14, Article V § (c) ("in the event that
              an action on the indictment ... on the basis of which the detainer has been
              lodged is not brought to trial within the period provided in ... Article IV hereof,
              the appropriate court of the jurisdiction where the indictment ... has been
              pending shall enter an order dismissing the same with prejudice, and any detainer
              based thereon shall cease to be of any force or effect. ")

Davis v. State, 345 S.W.3d 71, 75 (Tex. Crim. App. 2011).

              4.           Defendant is entitled to have the cause dismissed under both the IADA and

federal constitutional right to a speedy trial.

             WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will order

the indictment herein be dismissed with prejudice.

                                                                       Respectfully submitted,

                                                                       SMITHER, MARTIN,
                                                                       HENDERSON & BLAZEK, P.e.
                                                                       1414 11 th Street
                                                                       Huntsville, Texas 77340
                                                                       (936) 295-2624
                                                                       (936) 294-9784 [Telecopier]
                                                                            ('




                                                                       William F. Carter
                                                                       State Bar No. 03932800
                                                                       108 E. William J. Bryan Parkway
                                                                       Bryan, Texas 77803-5334
                                                                       (979) 779-0712
                                                                       (979) 779-9243 [Telecopier]

                                                                       ATTORNEYS FOR DEFENDANT




MOTION TO DISMISS                                                                                        PAGE 2
C:\FB\CRIM_K·O\Lasker,OD.8107S\11-01.13704\Motion to Dismiss.OOl.wpd
                                                 (


                                                                   Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Motion for
Disclosure of Favorable Evidence has been forwarded to opposing counsel on this the 6th day of
September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                 Frank Blazek




MOTION TO DISMISS                                                                               PAGE 3
C:\FB\CRIM_K.O\Lasker.DD.8107S\ll-01-13704\Molion Lo Dismiss.OOI.wpd
                                                               CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                                       §       IN THE DISTRICT COURT OF
                                                                          §
 VS.                                                                      §       WALLER    COUNTY, T E X A S
                                                                          §
 DOMINIQUE DONTAE LASKER                                                  §       506TH    JUDICIAL   DISTRICT

                                                                        ORDER

              BE IT REMEMBERED, that on the _ _ dayof _ _ _ _ _ _ _ , 2013, came on to

 be considered the above and foregoing Motion to Dismiss. After consideration of the same, it

 is the opinion of the Court that Defendant's Motion be:

              ()            GRANTED, and the indictment is hereby dismissed with prejudice.

              ()            DENIED, to which ruling the Defendant excepts.

              SIGNED:                    _ _ _ _ _ _ _ _ _ , 2013.




                                                                              JUDGE PRESIDING




MOTION TO DISMISS                                                                                        PAGE 4
C:\FB\CRIM_K.O\Laske:r.OD.81075\II-OI-13704\Motion to Dismiss.OOI.wpd
    ·,                                             (


                                                              CAUSE NO. 1l-01-13704
                                                                                                   Cl
                                                                                                   ~
 THE STATE OF TEXAS                                                     §       IN THE DISTRICT    ce
                                                                                                    ....(
                                                                        §
 VS.                                                                    §      WALLER    COUNTY,
                                                                        §
 DOMINIQUE DONTAE LASKER                                                §       506TH   JUDICIAL        DISTRICT

                             MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE

 TO THE HONORABLE JUDGE OF SAlD COURT:

               Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his Motion for Disclosure of Favorable Evidence, and for

 cause would show the Court the following:

               1.           The State of Texas and its prosecutors have a duty to disclose favorable evidence

 to the defense. Brady v. Maryland, 373 U.S. 83,87,83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

              It should be noted that the definition of favorable evidence is very broad and includes

evidence that is mitigating, even if it does not exculpate. The subject evidence in the Brady case

was merely mitigating.

              2.            The State of Texas and its prosecutors have a duty to disclose any evidence

suggesting that Defendant is not competent to stand trial. Ex Parte Lewis, 587 S.W.2d 697

(Texas Court Crim App. 1979).

              3.            In this case Defendant is entitled to relief under the Interstate Agreement on

Detainers (IADA). Art. 51.14 Texas Code of Criminal Procedure. Defendant is also entitled to

relief under the Federal Constitutional provisions of the Sixth and Fourteenth Amendments

thereto relating to a speedy trial. Defendant is entitled to production of any evidence that

would support such claims.



MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                                 PAGE I
CIFBICRIM_K-OILA,ke,.DD.B I 07511 1-0 1-13704\B"dy.OO I.wpd
              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

 the District Attorney of Waller County to disclose any favorable evidence to counsel for

 Defendant, instanter.

                                                            Respectfully submitted,

                                                            SMITHER, MARTIN,
                                                            HENDERSON & BLAZEK, P.C.
                                                            1414 11th Street
                                                            Huntsville, Texas 77340
                                                            (936) 295-2624
                                                            (936) 294-9784 [TelecopierJ



                                                            By ____~________- 7_____ _
                                                               Frank Blazek
                                                               State Bar No. 02475500

                                                            William F. Carter
                                                            State Bar No. 03932800
                                                            108 E. William J. Bryan Parkway
                                                            Bryan, Texas 77803-5334
                                                            (979) 779-0712
                                                            (979) 779-9243 [TelecopierJ

                                                            ATTORNEYS FOR DEFENDANT




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                   PAGE 2
OFBICRIM)(.OILuker.DD.B 107511 1·01·13 7D4IB                                                                  Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Motion for
Disclosure of Favorable Evidence has been forwarded to opposing counsel on this th~ay
of September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

               Elton R. Mathis
               Criminal District Attorney
               645 12th Street
               Hempstead, Texas 77445




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                PAGE 3
CIFBICRIM_K.OIL.,ke                                                             CAUSE NO. 11-01-13704

THE STATE OF TEXAS                                                     §       IN THE DISTRICT COURT OF
                                                                       §
VS.                                                                    §       WALLER    COUNTY, TEXAS
                                                                       §
DOMINIQUE DONTAE LASKER                                                §       506TH    JUDICIAL   DISTRICT

                                                                    ORDER

              On this day came on to be heard Defendant DOMINIQUE DONTAELASKER's Motion

for Disclosure of Favorable Evidence, and the same is GRANTED/DENIED as indicated above

and the time. for such discovery to be completed by the prosecution is set at _ _ o'clock

       .m., on _ _ _ _ _ _ _ _ _ _ _ , 2013. Such disclosure shall be made in writing by

delivering said writing to Defendant's attorney of record. IT IS SO ORDERED.

              SIGNED and ENTERED this the _ _ day of _ _ _ _ _ _ , 2013.




                                                                           JUDGE PRESIDING




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                           PAGE 4
CIFBICRlM_K·OlLaske,.DD.8 \07511 1·01·13 7041B"dy.OO I.wpd
 Cause#     /J~O/- / 3104
 THE STATE OF TEXAS                                                      §                                     IN THE DISTRICT COURT OF
                                                                         §
 VS                                                                      §                                        WALLER COUNTY, TEXAS

J)2m i n~ Do.Jr{& l-46kd                                                !                                          506TH JUDICIAL DISTRICT

                                                 STANDARD DISCOVERY ORDER

 STATE IS ORDERED TO FURNISH:
 I.      A Jist of all anticipated trial witnesses, to be supplemented as others are discovered.
2.      All written or recorded statements of the Defendant, along with all confessions or statements, whether verbal or otherwise, made
        pursuant to Art. 38.22 C.C.P.
3.       Inspection of:
         a.        All items seized from the defendant, any co-defendant or accomplice.
        b.         All physical objects to be introduced as part of the State's case.
        c.         All documents, photographs and investigative charts or diagrams to be introduced at trial.
        d.         All contraband, weapons and implements Of criminal activity seized or acquired by the State or its agents in the investigation
                   of the alleged crime.
        e.         All records of conviction which may be admissible in evidence or used for impeachment of the defendant.
        f.         All tangible items of physical evidence collected by the State or its agents concerning the alleged offense to include latent
                   fmgerprints, footprints, hairs, fibers, fingernail scrapings, body fluids, tire tracks, paint scrapings, etc.
4.      All promises of benefit or leniency afforded to any accomplice or prospective witness in connection with his proposed testimony or
        other cooperation with regard to the alleged offense.
5.      All known convictions which are admissible for impeachment concerning any of the State's proposed witnesses.
6.      All known convictions, pending charges or suspected criminal offenses concerning any accomplice proposed to be used as a witness
        by the State.
7.      Copies of all complaints, search warrants, (related affidavits), autopsy reports, laboratory reports and laboratory reports of all
        examinations of contraband, fluids, hairs, fingerprints, blood samples, ballistics, soil, fibers and paints.
8.     Inspection of all business records or governmental records expected to be introduced by the State.
9.     All exculpatory evidence pursuant to Brady v. Maryland and related cases.
10.    The State will furnish all such above items which are in the possession of the State's attorneys or which are known to be in the
       possession of the investigating officers or other agents of the State. Reasonable inquiry by the State and the defense is required.
II.     In appropriate cases, the State is encouraged to furnish offense reports and witness statements in addition to the above items. However,
       such reports and statements are normally work product of the State and are therefore protected from mandatory disclosure unless the
       contents are exculpatory. Such statements and reports must be tendered to the defense for cross-examination on proper request under
       Gaskin or related requirements.
12.    In the event that photographs, diagrams or models are prepared as "j ury aids" at the direction of the State's attorneys before trial, such
       items will be considered work product unless the defense demonstrates a "particularized need" for inspection thereof.
13.    This order will dispose of all pretrial discovery motions heretofore filed. Because of the extensive nature ofthe discovery herein
       ordered, it will be considered that such order is acceptable to the defense pending the review of evidence and documents as ordered.
       In the event that further particularized discovery is considered necessary, the defense may file a Motion for Discovery, addressing only
      matters not covered in this Order and such Motion will be presented to the Court at the earliest practical opportunity before trial. Such
      motion shall describe how the additional discovery differs from this Order.

        The State is ordered to furnish the above inspection and copying on or before ten (10) days prior to trial. DEFENSE COUNSEL
SHALL PICK UP DISCOVERY AT THE DISTRICT ATTORNEY'S OFFICE ON OR AFTER SUCH TIME. The Defense shall exercise
reasonable diligence in contacting the State's attorney to arrange a mutually convenient time for the appointment.

         The  State is ordered to prepare a list of exhibited or furnished items to be filed among the papers of this cause within seven (7) days
after discovery is completed.

         ORDERED and ENTERED this          ~ day of           Sztf                        ,20   /j.



                                               ~.L_""_
 STATE OF TEXAS                                                                                                     IN THE DISTRICT COURT

 v.                                                                                                              WALLER COUNTY, TEXAS

                                                                                                                   506 TH JUDICIAL DISTRICT


                                       SCHEDULING ORDER - CRIMINAL
        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

 1.                                                9:00 a.m.            ARRAIGNMENT

2.             11-     4--1.3 I                    10:00 a.m.           MOTIONS & PLEAS
                                                                        All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                        under C.C.P., Art. 28.01.


3.                                                 1:30 p.m.            HEARINGS & BENCH TRIALS

4.        On or before to-days before Pretrial Hearing Date all C.C.P., Art. 28.01                    matters must be filed or will be considered waived.


5.                                                 10:00 a.m.          PRETRIAL HEARING
                                                                       Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                       will announce whether the case will plead or if a trial is required, and whether trial
                                                                       is to the Court or to a jury.

At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


6.            ~ --0< 4-- / Lj.V                    9:00 a.m.           JURY TRIAL
                                                                       Final trial date & time will be set immediately after the Pretrial hearing.


Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

Dated: _ _ _             (]L-fr_q_:-_I-=S'-----

 ')(L~
Defendant's Signature                                                                                            Counsel for State




Copies:    White--Clerk                 Yellow--State
                                                                   CAUSE NO. 11-01-13704
                                                                                                                  c..u    r-
 THE STATE OF TEXAS                                                          §       IN THE DISTRICT        OUR~F5~
                                                                             §                       0           -I-V-f
                                                                                                     f"1l       ~.       ('J;:Q'""'l
VS.                                                                          §      WALLER     COUN~         TE1bA~~;==
                                                                             §                       ~
                                                                                                     -<         ;:z:..
                                                                                                                         z      ~
                                                                                                                         -, ("')-
 DOMINIQUE DONTAE LASKER                                                     §       506TH   JUDICIAL       DIS~IC'(5'---'
                                                FIRST AMENDED MOTION TO DISMISS                    ~ ~ ~'A
TO THE HONORABLE JUDGE OF SAID COURT:

               Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

attorneys of record, and submits this his First Amended Motion to Dismiss and for cause would

show the Court the following:

               I.             The State of Texas obtained an indictment for Capital Murder in this cause in

January, 20 II. Waller County placed a detainer concerning this cause on Defendant while he

was serving time in a federal prison. Defendant has twice requested a final disposition to the

indictment which was the basis of the detainer under the Interstate Agreement on Detainers

 (IADA), Art. 51.14 Texas Code of Criminal Procedure. Such request also demanded a speedy

trial under the constitutional provisions of the Sixth and Fourteenth Amendments of the United

States Constitution.

               2.             More than 180 days have passed since the District Clerk and the Prosecutor

received Defendant's written notice and request. The District Clerk of Waller County received

the request on July 16,2012. The District Clerk of Waller County received a second such

request on February 8, 2013. The District Attorney of Waller County received the two requests

on or about July 16,2012, and February 8,2013, as well. The second request was properly

transmitted by and through the warden of the federal prison facility in which Defendant was

incarcerated.

FIRST AMENDED MOTION TO DISMISS                                                                                 PAGE 1
C\FB\CRIM_K-O\L.:I.l>kcr.DD.flI07S\\ 1_0 1-11704\Mntinn In Dismiss.002.wpd




                                                                                                                             /5
               3.            No delay has been sought by the Defendant. The Court has not found that good

 cause exists for any delay prior to the passing of 180 days. No trial has been commenced despite

 the passage of over 180 days.

                      See TEX. CODE CRIM. PROC. art. 51.14, Article V § (c) ("in the event that
               an action on the indictment ... on the basis of which the detainer has been
               lodged is not brought to trial within the period provided in ... Article IV hereof,
               the appropriate court of the jurisdiction where the indictment ... has been
               pending shall enter an order dismissing the same with prejudice, and any detainer
               based thereon shall cease to be of any force or effect.")

 Davis v. State, 345 S.W.3d 71,75 (Tex. Crim. App. 2011).

               If the 180-day time period set by Art. III(a) of the IADA began running on February 8,

 2013, trial should have commen~ed on or before August 7,2013. If that period began running

 on July 16, 2012, commencement of trial should have been on or before January 14,2013.

               4.           Defendant is entitled to have the cause dismissed under both the IADA and

 federal constitutional right to a speedy trial.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

 the indictment herein be dismissed with prejudice.

                                                                              Respectfully submitted,

                                                                              SMITHER, MARTIN,
                                                                              HENDERSON & BLAZEK, P.C.
                                                                              1414 11 th Street
                                                                              Huntsville, Texas 77340
                                                                              (936) 295-2624
                                                                              (936) 294-9784 [Telecopier]




                                                                              BYFran~!JI
                                                                                 State Bar No. 02475500



FIRST AMENDED MOTION TO DISMISS                                                                             PAGE 2
C\FB\CRIM_K-Q\LAr;kcr.DD,S 1075\11·01·: 37f14\Mntion   10   Oismiss.002.wpd
                                                                                         William F. Carter
                                                                                         State Bar No. 03932800
                                                                                         108 E. William J. Bryan Parkway
                                                                                         Bryan, Texas 77803-5334
                                                                                         (979) 779-0712
                                                                                         (979) 779-9243 [Telecopier]

                                                                                         ATTORNEYS FOR DEFENDANT



                                                                           Certificate of Service

        I do hereby certify that a true and correct copy of the above and for~ing First Amended
 Motion to Dismiss has been forwarded to opposing counsel on this the          btIcl.ay of October,
 2013, by facsimile to 1-979-779-9243, and addressed as follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                         Frank Blazek




FIRST AMENDED MOTION TO DISMISS                                                                                            PAGE 3
C:\FB\CRIM)(.O\Lasker.DD,R 1075\1 1·01·1 1704\Mollnn   10   Dismisli.002.wpd
                                              -"   •••• --" •••   ~r,)   '.   ,
                                              .    :.;




                                                                         Cause No.         11·- 0/·-       1"3 '103
   STATE OF TEXAS                                                                                §         1~10+                         IN THE DISTRICT COURT
                                                                                                 §          I :s l'Jo5
   v.                                                                                            §                                     WALLER COUNTY, TEXAS
                                                                                                 §
Will it\ 411                          1"1
                      , Ii




                       [I                   I                   /                                                                                              l
                       I
                     . r
                                                                                                                                                          ',1




                       II ~dl&0 ri DI~ u,n hd1A< wj;th "j[')v,,:St'r' I
_-..,.--C.-,-----_'-.,'


      1/ tL-1 ~ \(124 1V1.VL hUJ) ~cJ!\St:                          r btoS~Jj
                                                                       \'Y1C-              r ~e-+: db"r
                                                                                            S\ML                     d~(.l: JW:
                                                                                                                          f)f\



~____+I1-d.LJ=u.,-,-t_.       :-----\,\

                          I '- trwH0" s M        L   S"" tk.        Cru rt \ (Mel \ I"''' tol el 1""'-      +hot T ai     ,,)<        \~ w                 i
                             J~,   nD   '                                         ~     OWV\ '   '-Io\)" d;e-l Y\ot,s.+o.l<          CA..



                                                             : .                                                                 ,          7
------H-~~"--'-'''-'=''----W.-.:>_'--,--,-,'''I\~)hl: h: Vl-.J   ill   ~ otb,AV'\tl
_ _ _ _-+f-L-J-'-...u.=!>-...-L~~3~~~ilin~s~hQ Ie;, Y\LnpCU~tuJ                                                           ~~~~_, _.---,-_1
_ _ _-'-_H-'-'''''-''''.!.-''o-'-'r~=(,."'I-'~',~,-\--f\e cu\""S J               f){\  m€)~ J l'lL~±hLLfJ;lfP t J) I~J£ c                       '
_ _ _ _ _t-f-L-"--'-':J...1......,.J'-'-'-'=L--'J~:>....LU.J.:e..=~""'cv\'_"__.~tO-k. tk' cAi+wJoJlt\ 04ic( &s, •

_ _~~_~_ _~_ _ _ _ _ _ _ _ _ _ _ _ _ _ _~~~'~~oo~lrtF~                                                                                          1\



                                                                                                           f':opy to District Attorney
_____~~1-:-__- -__---~---~------~~0~~~~A~®~rn=e~y-~\._ __
      CC', ~,J~~--~-----'---t--====~=~....,......~,~
        -- ...,- L ~'Rl a?~_t.       ~-:.~ ,. .    I)                                                                                                9.
 --------,-!H--.L--~>.=.>=___".\'D.b. If'lO'-k- N-~~\\IJ. 1)'\\\ ~~fC'>W~t'L Cl~J. ~O\.A.' e9.J.!J,,\~_.- - - - - - - - 1
 - _ _ _ _-H-~""'_'_l.j"_"""'___J...l..1.LI.l>6""hL.>.->-~~·~V!rk .roUe c ~CL~t" S ~'f-'Lok&u- ~()+('t'{S' .L. c+shJ                                                                       .
 ------H-'l-"L>w
 _~_ _ _-I.+-'--'o6!...L-=-....LJ...l!,.6.JlC~e..I\\-\ . penJ,I,l\j '0'011""([ I'YlL'j m6t,~I\( tbu,t kCA.Ve. bcU"\
 _____~~==~~~~~~~~.=D-k-~~&~h-~~-h~~w~~ ~4u~~,,~~~
                         I\~   u.aJum;M..J M o\CJ.\JI .. Acco r ill                                                                                                                      +0



                                             L5~1~1 .     (",2L   S1c.tt'\J. CAt ~.I..'lociJu-C_.¥F~rti""",U\~c..e.",--,w""'r\w.u\l.L-l...a.Ll.--""",,,-~Jl..l>!..l~.LL...-~L--L'-"""--,--J-'''-=l-----'------i
_ _ _ _ _--1~k-J..)I.U..J~Clli.L.""'l-l.6·~L!b~i1\'-Y\'\L:DI~2:.cXt                    tl    LQhere... t\ 11 ~Of'lor         I f\ +~d,t-~    If,    :L Swt       +be..         t Qur{-   Q.V\J.'


-    _ _ _ _-++-'-'~._~IJ.lli\S4-t"!...li.kc...tL.....roL~          r~.f.    \Me.


- - - -_ _H--~::.L\l6U,,~jk..~.;....f.\.>oL.yU\.ll!·~J.i..\'')l..S,~';!\JicA-rnCJ\\{ \ 'h'f,)rmu.;t)IDr-.~      "'...LLll.mf-\ 00 11 1:(   ~Q,!'[\.\t· \'VIe .. :I         J()!\t ICVlow

                                        +:                        ~                          ~'L\.le.s\- t~Ll rna.c1 h \,D~,-""~=.r-'t-=..o;O-=V"--f\------;---__4
_ _ _ _ _~~:lI...JI~L'\ .'nllt                                                              (2(\    i-hL nIcs'\- r~t. ilf'l ~~tl.:>(\ 1.               tr-   cI~~c...:..:k~d-{,,-S- - - - - 1

_ _ _ _ _--1!-+--l~!¢C}...:L.t_Ju.blLe...Jc..L1:Ayt I\JClI\+             L DDCni(\l'~~~mpve\ lli·(s.                                 LoU.tt        +0 occkc     vhc IoL
-------1H-->;,!....!ro~I..\.~§=¥\\.ll:.\----''*l.Q·O_±.IlDl-'-'~ . +hLt-....Jh..~p.coSCLU.1il\) Av..\bo.illLu, ~~dc...YDf>~"\---'-'C=L (J)fJ\;.e 1ell'4 Art'c...~ ~\, \'-\ '. ,""'- ~A- \~o-+-t-"t'),,-,-,f\,--_ _ _ __




                                                                                 0'-\\      .QCf.)r-   fuw,ts.r    $\   \hJ- '.       1}    \ou-~ V\oU{..~CL~rt'_'_l;£_'_"·4'-=·~_'_+)---­
                                                                                                             \ t    If--~.J.      \{\Ilb   DD -tt\[c"'u~ \:'h .WClfde..V\                   •
_____                      +I+-Il~h.!.>. e._'.C=2!C,~\ .\-'...LA\->4rj~!..d\\u..T)~        d0~C. to bd(\) vJ.J IS thM-- 0= Jitb
                                                                                                   f,[C,f\

                           ·1' ~ot ~o +\\t?",Y; .fu~                                C)~ +k.-_pC!'&DO' ·l\-.c-~
                                                                                   W%C.\e.A                    ~\l S£~~ \lU.\"L\ f-=ut-"'-------1
                                                                                                                                          C6.fL

----'-----f+-JoW.-.-\-lJ-kI...........                  -+-"'----'--'~_lILLO"'-~r-·=,fj!""-M'--"'ALL.JJ)=(A,-ml...!..!.pWl:H.t1_P~£~.rf2('i' Itf         /2(   JwV         WI          /011,1-------1

_ _ _ _ _-+I-'"'#-tLJ:.!t.'¥-'.j.J....l.1.~c...J..i1!lu..L...1bl!..l.c&~~-oo                                       tk .SkkS .~ttllc..        hwruflf{           C{t])'UlciI'Q




                           . 11--          ().!            '0                           .                    .   W(Qll-)_wlJl'flc su.t \;Itt St.'I!" CIw!rY1          >h       1,,,,,Cl.v>!..1·(_ _ _ _ __


                        . I !"ruio •(W",J f",J ~ I, If'1'rI 5 Jd~\ ~fl"                                                        (wt"    l't.ul,eJ ".,JJ;U J1"                   C    PQf e",<                        i
             II ~o \'Y'CJh,           (t                  buns .£rwcJ.RleJ ttrDLlsh
                                                             -\\cd:- m.)U('f\{f\thIIlD\OU.S' 1\,( JiSIJ..C" IL.l~u{.~~ 1'\ 2,cptU (Y\b{C &J) WIlt- e.1..O,b                                                ~Y~Q(\~.m.... clQIl\~ . Ll!\rr(.c......:t\1------~·                                i
_ _ _ _ _ _-+~~~~~·~A~>~·~~~~~~·~.\~~~~,-~~Ot~~fl$r                                                                                               ..,
                                                                                                                                            lL~udt~r~I
                                                                                                                                                    r~~"1~J,-liA=~~--------~J
                              I3t.                 c. \.liS\-      I~   e..IIU\   l-tk~) t1e       \\j>KI'C...t      Mtc'tIf)c:.l_~\~IVb fu.. -4rS;+- .Of'(          \n<>(lC       n(')j-.     L                  J
- - -__-++11-'-"'-L                                                    _.- !
_____-++-"'-'=-~.;.,~r...!.!u..=-'J-.:\.cr(5\.b.\b.....~:»ljl.\__k~~s.l..:I..l~J.~~.'=:t...=-M1.!.l!L CA.LC.llrJlr'lj                     tv -tk Io..w   '.0..v\J~I'u... tD\'Y\W\C,h/\j. vY1L.                      _ _ _ __

                         .l.f,       k..                                     I    ~ -rk \u-w           I),




                         II
    - - - - ' - - - -_ _ _          ++-.l...U--->.LI~"'_"_'_          _+__-"---'....._The._~~LA:ill~>_llt%'~st ClfJ" Atb'(At..-·~\.\I.\· H~J. t te~ ~~.-di"'-"9~-----,--,--.1


                                                            blkJ-- r: cL lc>-v-e.. ~ ~b'D~-'~'4:"-.·_·--,-n.ll!e.""'---"~'->i~.->...i.."'-e..L!-!-~...I....!....:.
                                                                                        .   f   <                                                                                                 _ _ _ _ _ _ _---I




                                        t    (Hoccr~pc.ru.k               0\   Cc.ocJi'''~ +0            \Uk>   lnor +k INutter l.D\..l.J"\\-'1 VtcSloo~O"-'-(---l.±..:..!.·/I=J--=--_ _----'-_ _ _ _ _1

                                                                                                oJ . k.A        r ~V.cifW\ke.. a.\~",,",.,,-r~.!..:..."-.~~':":::'-----_ _- - - 1
    - _ _ _ _ _~~~~~~~~~~~\~u~~~,~\~~~,~~o~~t ~ 1~~~~~·~ l~d

                                                                          fu~~t' L-\E~ \L, 1j{.cPt,utJ-\- ~u.do. mo.:\-u!J.· 1t b'Ll.'---'b:J.le--U.:iOL-.·..l.J.1h~.J£.~.ILL\'-'--_ _ _ _~

    -    _ _ _ _~~CL.-.l.!..Q.I.;~-t:ll..-l.l.~D-·U.U-.Uc..D=IM~0..+cC                                      wfth-p~\~c..'-'-'1)"(11           DD    ~db.u.Mb drill=? .                   ]A       Cover
    -----'----H~teroI01 ¥.QJ&~Q!'J. bt If \J~C!I)t ow                                                                                               motlon .J-o d;UnlH                    JJ.bt.------
-        _ _ _ _-+PJ-J..J...I..a-.;>J. :.:V \!l.!' ".l.Se.~I~(,~I.lJ'li.L-_ _ _---:-~----{
                                                  chow",      ltcc .(\IC\o.-\b~al ~"'"y,L~4'Jh ~UlR' Q',j"                                                                 'c",J      b       =I-h\£>~'-______~_~
------H~UU!\'Y\"'-'\.:.>-"r\,\--~.f"-C..Je'f.k.-~I~w.L.meclie,\i{)J· -Ih~                                                                                                 ±\r . ~~U"__'___                           _ _- - , - - - i




- - -_ _-+-H-IJll.l\J~~                                 A1      \]A WD-\ \!\,~l;-
                                                                               .                             .
                                                                                                    hruaM\'\.L· '\
                                                                                                                 ·LS.-.Jk \                                                                   kY-      c.l~~
                                                                                                                                                                                                       L



-_----++-'-'-"--'-'-"'--'''''''''-,~-IJ\c~sP!\1rl!.Lt_~.l....:,..--l.CJ",~W~~:!..)D:D''-                         'J, \"M!\rb,X'c (OlJrt                Cllr\\l    \'\0 ~~owi,"~             cd:     4VI'JulCf           ~
-       _ _ _ _-++-='~~~-'lI&!)..{:~~~J.-:t...:~t~fC::==--'-\.lI.QJ~fl....--l\I.lI::)n:::...J;;r~~j..:IP,~~\ve            CA.    t D.C\!ill.\llicl,....c...:.-_"\bM-..L..:..-"=L-=~"_W·""",~~kk\ [>~ };MI~ ~~                                                                                                   -be i'HMQ,Mc.........:---------
                                               L ~(M,          tr              ~OIJ,[   -±i iY1.~~9-u->\\c-,--.--------~jj.mY\L\Clll,l«..-LDL-·.k\-y~LL___ _ _ _~
                                                                                                                                                                  ~·9;l.
645 12th Street
Hempstead, Texas 77445
                                        Elton R. Mathis
                                             Criminal DistrictAttorney
                                                  \l\faller County

                                              November 18, 2013




   Mr. Frank Blazek
   1414 11th Street
   Huntsville, Texas 77340

                     In Re: State of Texas v. Dominique Dontae Lasker
                            Cause Nos. 11-01-13703, 11-01-13704 and 11-01-13705
                            506 th Judicial District Court, Waller County, Texas

  Delivered by FAX and by Certified Mail receipt # 7002 315000003033 7222




  Dear Mr. Blazek,

          Please find attached the State's proposed "Stipulation of Evidence" consisting of a number of
  attachments. I have ta ken the liberty of filing these documents with the Court as well for purposes of
  argument in your motion for dismissal.




 Fred Edwards, Assistant District Attorney
 Waller County District Attorney's Office
 Waller County, Texas

 Enclosures
        th
 Cc: 506 Judicial District Court
                          I                                          \    .
                         N\... d-01-13703, 11-01-13704 and 11-01-1 .... /u5

     THE STATE OF TEXAS                             §         IN THE DISTRICT COURT OF
                                                   §
       VS.                                         §         WALLER COUNTY. TEXAS
                                                   §
     DOMINQUE DONTAE LASKER                        §         506THTH JUDICIAL DISTRICT

                                STIPULATION OF EVIDENCE

         COMES NOW, the State of Texas and the Defendant through their undersigned
attorneys and enters into the following stipulation of evidence for all purposes and all aspects of
the trial of these causes, and would stipulate as follows:

    1. The State of Texas stipulates that the State received documents marked as State's Exhibit A
       (consisting of eight pages) on February 8, 2013.

   2. The State of Texas stipulates that the State received documents marked as State's Exhibit B
      (consisting offive pages and an envelope) on July 19,2012.

   3. The State of Texas stipulates that the State of Texas through the Waller County Sheriff's
      Office obtained custody of the Defendant on May 24,2013.

   4. The Defendant stipulates that the State of Texas sent by facsimile copies ofthe indictments
      against the Defendant to Kelly Palmer, U.S.P.O., SDICA, on October 7, 2011, consisting of
      five pages, marked State's Exhibit C.

   5. The Defendant stipulates that the State of Texas received facsimile from Ed Perez concerning
      necessary forms for transfer on August 31, 2012, consisting of one page marked as State's
      ExhibitD.

   6. The Defendant stipulates to correspondence from Waller County DA's Office to Warden
      USP, Victorsville, CA forwarding completed lAD and required documents and USPS
      Certified Mail Receipt card, dated January 2, 2013, consisting of nine pages and card, marled
      as State's Exhibit G.

  7. The Defendant stipulates to correspondence received by the Waller County DA' s Office from
     USDJ, Victorsville, Warden McGrew, forwarding on more forms, dated January 31, 2013,
     consisting of two pages and forms, marked as State's Exhibit H.

  8. The Defendant stipulates to a letter from USDJ, Victorsville, CA, Corrections Systems
     Officer dated April 8, 2013, received by facsimile attaching Prosecutor's certification and
     lAD VI, consisting of three pages, marked as State's Exhibit F.

  9. The Defendant stipulates that the State of Texas sent a copy of the State of Texas , Texas
     Administrator cover letter and IAD Form VI to Linda T. McGrew, Warden, USPO,
     Victorsville, CA on April 17, 2013, consisting of three pages and U.S. Postal Service
     Receipt, marked as State's Exhibit E.


                                               1
                                                  ,
... , .    ·
          r--.
                      10. The Defendant     sL,.dates that the Waller County DA's (,-"ilice received from USDJ,
                          Victorsville a facsimile correspondence acknowledging receipt of Waller County DA's
                          Office letter of March 20,2013, this facsimile received April 9, 2013, consisting of one page,
                          marked as State's Exhibit I.

                      11. The Defendant stipulates that the State of Texas sent a letter to the Warden of FCC-USP,
                          Victorsville, CA providing a lAD Form VI signed by the Texas lAD Administrator, on May
                          1,2013, consisting of three pages and envelope, marked as State's Exhibit J.


                  Agreed to this the _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _:, 2013.




                                                                        Defendant's Signature


                          Sworn to and subscribed before me on _ _day of _ _ _ _ _ _ _ _ _ 2013.



                                                                        County Clerk, Waller, County, Texas


                 Approved:



                 Frank BlazekfBilly Carter
                 Attorney for Defendant




                 Elton Mathis
                 Criminal District Attorney, Waller County



                 Judge Presiding
                 506 th Judicial District Court




                                                                  2
                                                                                                                           f5
"     ,
,-
                                                              u.s.   Department of Justice

                                                   .~
                                                .. j
                                                              Federal Bureau of Prisons

                                                              Federal Correctional Complex
      Office of the Correcti'onal Sys[j-'---:--f~-4-14-A'/'   Victorvllle, Californla

                                                              January 31,     2013

      Office of the District Attorney
      Elton R. Mathis, Criminal District Attorney
      Waller County
      506 th Judicial District
      645 12th Street
      Hempstead, Texas 77445

      Re: Lasker, Dominique Dontae
          Register Number 22867-289280
          STATE CASE/REFERENCE NO. 11-01-13703;                 11-01-13704; 11-01-13705


      Dear Mr. Mathis:

      In response to your request for temporary custody pursuant to the
      Interstate Agreement on Detainers Act (IADA), applicable forms are
      enclosed,

      Please be advised subject has been notified of your request and has been
      afforded a 30-day period in which to contact the Warden of this
      institution as to any reasons why he should not be
      produced in your State pursuant to the Agreement.

       X The inmate has waived this 30-day period.  You may contact
      this facility directly to arrange for temporary custody.

         The inmate has elected this. 30-day period, provided                         under
     Article IV(a), which expires on      DATE)     Any court                        proceedings
     must occur after this date,

      Please remit to this office the original completed Form VI,                             ~
      "Evidence of Agent's Authority to Act for Receiving State" (8P-A564)
     and originals of the lAD Form V (RP-568) and lAD FormVl (8P-565).
     The persons designated as agents to return the prisoner to your
     State must also be the persons whose signatures appear on the Form
     VI.   Naming alternative agents would be advisable in case your
     primary agents cannot make the trip.   The alternate agents'
     signatures should also appear on the Form VI.   Also be advised that
     the designated agents must have in their possession a copy of the
     warrant when assuming custody of the prisoner,




                                                                              EXHIBIT

                                                                        l 5+ - A.
..
I
                           ,,-
                                                       (
       Page Two
       RE:  Las ker, Domi n ique Don tae
            Register No. 228~7-289


       Inmates who are temporarily transferred pursuant to the lAD remain
       under the primary jurisdiction of Federal authorities.  Should you
       accept temporary custody of this inmate, we wish to remind you that
       under Article V(e) of the IADA, you are required to return the above-
       named inmate to this institution after prosecution on all pending
       charges.

       While this inmate is in your temporary custody, he/she will be held in
       a suitable jail that meets the level of security required by the Bureau
       of Prisons.  In addition, security requirements for the inmate must
       be met.  Two law enforcement escort officers, handcuffs, martin chains
       and leg irons are required.  Contract Guard Services are not allowed.

      Any problems associated with this inmate must be reported to the
      individual listed below.  This inmate may not be released on bailor
      bond or any other agency while in your custody.  Additionally, this
      inmate is not to be committed to a state correctional institution for
      service of any state sentence(s) that may be imposed because of your
      prosecution.

      To help us with processing, please fill out the enclosed certification
      form and return to us before scheduling a date for assuming custody_
      Before making scheduling arrangements, please contact this individual
      below to ensure all required paperwork and approvals have been met.

      If you have any questions on this matter, please call: D.
      Wren, Supervisory Correctional Systems Specialist at 760-530-
      5748.

                                           Sinc€Lely

                                            Linda T. McGrew,   Warden

                                             (fu)~
                                            /s/ D.
                                            Wren, SCSS



     Enclosures:   BP-Forms A235, A236, A238, A239
                   BP-A565, lAD/State Writ - Prosecutor's Certification Form

     cc:   Clerk of Court
           State IADA Administrator




                                                                                 t?
,
,        ,
                                         ~
      DP-S235(51)          lAD -NOTIC(   J UNTRIED INDICTMENT

      US. DEPARTMENT OF JUSTICE                                                       FEDERAL BUREAU OF PRISONS

        INMATE NAME:                              REG ISTER NUMBER:                  INSTITUTION:
                                                                                     FCC VICTORVILLE COMPLEX
        LASKER, DOMINIQUE DONTAE                  22867-298
     Pursuant to the Interstate Agreement on Detamers Act, you are hereby Informed that the follOWIng are the
     untried indictments, information, or complaints against you concerning which the undersigned has knowledge, .
     and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
     CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

     You are hereby further advised that the provisions of said Agreement you have the right to request the
     appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
     pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
     within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
     delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
     said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
     However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

     Your request for final disposition will operate as a request for final disposition of all untried indictments,
     information or complaints on the basis of which detainers have been lodged against you from the state to whose
    prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
    to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
    upon you, after completion of your term of imprisonment in this state. Vour request will also constitute a
    consent by you to the production of your body in any court where your presence may be required in order to
    effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
    institution in which you are now confined.

    Should you desire such a request for final disposition of any untried indictment, information or complaint, you
    are to notify the Inmate Systems Manager of the institution in which you are now confined.

    You are also advised that under provisions of sa id Agreement the prosecuting officer of a jurisdiction in which
    any such indictment, information or complaint is pending may oppose the request that you be delivered to such
    prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
    custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
    ord ered suc hd e l'Ivery.
    . DATE:                               NAME AND TITLE OF                     Linda T. McGrew,
                                          CUSTODIAL AUTHORITY                  Complex Warden


    August 31,            2012             Charles E Samuels Jr.                BY: D. Wren, Correctional
                                           Director, Bureau of Prisons          Systems Specialist


    DATED:                                   INMATE SIGNATURE

Original    Inrnalr:
Copy:      J&C File
           Ccrllrallilc
    BP·S236.0S1 lAD - PLACEMENT OF IMPRISONMENT                                             CDFRM
    FEB 94
    U.S. DEPARTMENT OF JUSTICE                                                                                            FEDERAL BUREAU OF PRISONS

        To: Prosecuting Officer                                                        Jurisdiction:
            ELTON R. MATHIS                                                                WALLER COUNTY, TX
        Court:                                                                         Jurisdiction:
           506 1h JUDICIAL DISTRICT                                                        WALLER COUNTY, TX
     And to aU other prosecuting officers and courts of jurisdiction listed below from which indictments, information or
     complaints arc pending, you are hereby notified that the undersigned is now imprisoned in:
     Institution:
     Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

   And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
   against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                       CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

   Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
   Law, will result in the invalidation of the indictments, infonnation or complaints.
       I hereby agree that this request will operate 88 a request for final disposition of all untried indictments, information or
   complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
   be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
   herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
   of imprisonment in this state. I also agree that this request shall constitute a consent by me to the production of my body in
   any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
  Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
       If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
  or officer and return this form to the sender.
       Forms BP-S238(SI), Certificate ofInmate Status, and BP·S239(SI), Offer of To Deliver Temporary Custody, are
  attached.
  Dated:
                                                                Inmate's Name and Register No.:
  January 30, 2013                                                                LASKER, DOMINIQUE DONTAE
                                                                                  Federal Register: 22867-298

 The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
 pwposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of counsel
 will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

   A.    My Counsel is (give name)                                                      Address is: (Street, City, State, Zip Code)



@request the Court to appoint Counsel. (Inmate'S Signature)




 Record Copy.   sa.tc lAD Administrator; Copy. JokC File; Copy - Central   File (Sect. I); Copy· Prosecuting Official (Mail Certified Retwn Receipt); Copy· Cleric of Court
                                          (Mail Certified Rerum Receipt)
                                                                     (



8P·S238.0S 1 lAD - CERTIFICATE OF INMATE STATUS        CDFRM
Fe.....,. .9 94
U.S. DEPARTMENT OF JUSTICE                                               FEDERAL BUREAU OF PRISONS

 Inmate's Name:                        Register No.:                     Institution:
 LASKER, DOMINIQUE                     22867-298                         FCC VICTORVILLE
 DONTAE                                                                  COMPLEX

Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

 The (Custodial Authority) hereby certifies:

 1. The tennof commitment under whicn the prisoner above named is being held:
                               121 MONTHS
 2. The Time Already Served:    1 YEAR 3 MONTHS 4 DAYS

3. Time Remaining to be Served on the Sentence:        6 YEARS 6 MONTHS 15 DAYS

4. The Amount of Good Time Earned: 108

5. The Date of Parole Eligibility of the Prisoner:

6. The decisions of the U.S. Parole Commission relating to the Prisoner:

7. Maximum expiration date under present sentence: 11-29-2020

Detainers currently on file against this inmate from your state are as follows:
       WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

Date:               Name and Title of Custodial Authority         By: (Chief Executive Officer)
                    Charles E. Samuels Jr.                        Linda T. McGrew,
1130/13 .          Director, Bureau of Prisons                    Complex Warden
                                                                  ~.U--
                                                               '(' D. Wren
                                                                  Correctional Systems Specialist


Record Copy - State lAD Administrator
Copy - J&C File
Copy - Central File (Sect. 1)
Copy - Prosecuting Official (Mail Certified Return Receipt)
Copy - Clerk of Court (Mail Certified Return Receipt)
                                 · I




 BP-S239.0SI     lAD· OFFER TO DELIVER TEMPORARY CUSTODY              CDFRM
 February 1994
 U. S.   DEPAR'l'HENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS

  Date: Janu~30, 2013
  To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
       ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY, TX
  And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
  information or complaints are pending
  Re: (Inmate's Name)                                                                Register Number
  LASKER, DOMINIQUE DONTAE
         22867-298
         Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
 state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
 to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
 indictment, information or complaint which is described in the attached inmate's request dated:
 September 27, 2012
         The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

        If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
 explanation is attached.

         Indictments, information or complaints charging the foHowing offenses also are pending against the
 inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
 in these jurisdictions for purposes of these indictments, information or complaints.

 CAPITAL MURDER                                   DISTRICT COURT OF WALLER COUNTY, TEXAS
 19.03                                            506TH JUDICIAL DISTRICT
 CAPITAL FELONY


If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
acknowledge.




By: (Chief Executive Officer)   Institution & Address:                 Namerritle Custodial Authority:

'r~~n                                   FCC Victorville - USP                  Charles E. Samuels Jr.
Correctional Systems Specialist         P.O. Box 5400                          Director
                                        Adelanto, CA 92301                     Bureau of Prisons
Linda T. McGrew
Complex Warden




                                                                                                           {/
   BE'-S565.051     lAD I STATE WRIT - PROSECUTOR'S CERTIFICATION CDFRMDEC 02
   u. S.   DEPAR'l'HEN'.r OJ' JUSTICE                            FEDERAL BUREAU OF PRISONS
                                                                                                      •
    This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
    temporary custody of LASKER, DO~NIQUE DONTAZ, Federal Reqi.t.r Number 22867-298 via     X
    LAD __ St.te Writ (check one), and do hereby agree to the following conditions in connection
    with the reguest for custody of said inmate.
                                              Condition.
   a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
       responsibility for that custody to include providing the inmate with the same level of
       security required by Bureau of Prisons Policy.
   b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
       include disciplinary problems, medical emergencies, suicide attempt, escape or attempted
       escape or any other problem arising during commitment.
   C. Agree not to release said inmate on bailor bond or to commit them to an institution for
       service of any sentence imposed in connection with our prosecution.
   d. Agree to return said inmate to the federal institution from which they were obtained at
       the conclusion of the inmate's appearance in the proceeding for which obtained.
   e. Agree to notify the local jail authority of .the responsibility to return the inmate to
       federal custody.
   As the Prosecuting Official for the State of T.x•• I, ELTON R. MATHIS, Crimin.1 Di.trict
   Attorney, hereby submit the following information in connection with my request for
   temporary custody of LASKER, DO~NIQUE DONTAE, Fed.ral R.qi.ter Numb.r 22867-298.

                                                         Information
    1. Name of facility, location, contact person, and phone number where the inmate will be
         confined durin Ie al roceedings.                            D~.(!.;             +"
                                                                             \ CCL\.,.~-t W,.... ""'1,*~
1:+ 2. Scheduled date for /,trial . 8 Il 3.
    'K. a.\." .... S-;~"'j :S'\..v~~ l'l,Cf)iZe..- Zl)l.
                  "o~   5   ~"'.c..J.)' ~   J
   4. Name and phone number of the state agency, specific name of agent(s) who will transport
      the inmate at direction of the court and whether a private carrier, contractor (if
      permitted by Bureau of Prisons policy), state agency, or ·the USMS, will be transporting
      the inmate for the state. "1"'\\("C•. ~.O. q"'fC\~I'-~SZez.



  6.  For State Writ c •••• ~nly (not required for lAD):
      a.  Name and address of court issuing writ, name of the judge, and name, address, and
  phone number of clerk of the court.



      b.  Reason production on writ is necessary and reason another alternative is not
  available (for civil cases).


  7. Signature and Title of Prosecutor                                                   Date


  Subscribed and sworn before (Date) : _____________________________________



  B. Signature of Notary Public                                                          Date



Original - J&C File, Copy - Central File        ThiS form replaces BP-S565 dtd FEB 94)
      89ta5/2812      88:35        76853~q                                RECORDS                                               PAGE          82/83
      .' , or
                                          (


      BP-S56B.OSl IAD FORM V - REQUES'.l' FOR TEMPORARY·CUSTODY CCFRM lWoUl.t.O FEB                                            94
      U. S. DBPAR!'MZHT OF JUSTICE                           nD~ BtJUAU                                                       or      PlUSOliS


      Six copie.!. Siqned copiu must be scnt to th •. prisoner and to the ot'ficial who ha .. the prisoner in
      custody. A copy should be sent to tile Aqr.ealent Administrator of both thlll .ending and the rttcei,,:ing
      .state. COJ:li ••• hould be.utained by the perlon filinq the reque.t ".od the judq. who sig-ns the requa/lt.
      Prior to tr4nllfer under this A9r.ement, an InmAte may be afforded I judicial hearing (Cuyler) similar
      to that provided und~r the uniform Extradition ~ct, in which the inmatQ ~y bring a limit~d ch4llenge
      to the rec~ivinq etate's reque.t.

                                                      Requa. t for T!mpOrary cu. tod.y
     To:     (Warden-Superinten~ent-D~rector)                     - Ins~ituti~n and Address                                                    t
       V"";{::;c1.s+ .. t,.s ?el"I{~~.J"fI"A'J~ v'ic.to~v'dlf" ~.cc../ 7-0· .Box:3'10~ ~De(~.;z.~)oS
   Please be edvised thet (Name of Inl1late) »oMIN I'jLA Ii J)o1\J1 At: LJ;.S Kt:12....221('r-- 2,tf.T, who


     ~
    .   ~;III~~Y an inmete or your institution,                   is under (indicate appropriate)
      !ld~~~~!          /-iRfsmation)               (-eoiUpiarnt)    in     the      (Jurisdiction)
 ":3 (;     b ' ~ c.,L \.0 Po Ile'V" Coc...lvty /-i>045    of which I am the (Title of Prosecuting
   Officer)     i5iS'\V!.,'c.+» H OY2.Jvt!                                          Said irun.ate is
   t.herein charged with t.he offens s) enumerated below:
                                                    Orran.a (.)                                     t I - 0 1-
(,J
lY  CP-y",-\-r\ I Ml.A.v-Oev-            1\-01- 13 =103)
                                                              (i)
                                                                    C~p;i ..   {   J~vJl.J't'\-LI-OI-1
                                                                                                                      3:10 r
                                                                                                                        7
                                                                                                                           " .P.iJ
                                                                                                                             f-::,V
                                                                                                                                          &",  '-foe f
                                                                                                                                          J'k~yQ/r-
     I propose to br ng this person to trial on t e [indicatlll appropriate)
      ('eOlUp1:.tllt) within. the time specified in Article IV(c) of t.he Agreement.
     In order th.~ proce.dings in t.his m.tter may be properly had, I hereby requ •• t temporary cu~tody of
     such per.ona pursuan.t to ~rticle IV/a) of thG Aoreement on DetAinere.
     Attached herewith find in triplicate:
     .,. Certified copiee of the complaint, information or indlctment
     b. Certified copias of the warrant
     c. Certified copies of !.tnqerprint~, photoqreph~ or physical desed.ption
 I bereby aqree that immediately after trial is completed in this juri .. diction, I will return the prisoner
 directly to you 0: alJ.ow any juri.diction you heve dQsiqnat.d to ~ake t.mporary custOdy. I aqrea 41~o
 to co lete Form IX The Notice of Die osition of • Detainer immediatel after trial.
      Prin~ed     Name and Signatur                                                   Ti.tl,e         I   J)istt?\'~~       Date
     E \ -\orJ   ~.  V\ ~:d~i..s                                                     C~I'\4II\J..c.             FH10 11      NoV ~~}               20

     Address:                                                 City/State:                      '9=jLfq.~                Telephone No.:
        LPLf 5" I tJ...t-k S+(~ d                              \-l.. -e '"'"-f> 6-bE-c:,,~ ,1-< XIts             q"1 q -                               NOTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                        FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                                         INDICTMENTS BY FEDERAL PRISONER

            TO: Office of District Attorney                                                        FROM:                  Dominigue Dontae Lasker
                                                                                                                          Reg. No. 22867-298
                 (6 L\ k,         b~ S\( c..c t-                               [~THE             District                      COURT OF          Waller          COUNTY

                                                   FORTHESTATEOF                     Texas
                                                                                   --~~~--~------
                                                                                                  [506 District]


      Waller County Sheriffs,                                       )        NOTICE OF PLACE OF IMPRISONMENT AND
                  Plaintiff,                                        )        REQUEST FOR SPEEDY TRIAL AND FINAL
                                                                    )        DISPOSITION ... Pursuant to . . . . . . . . .
                             ".                                    )         (Tex.Code Crim.Proc. Ann.Art. 51.14        )
                                                                   )         (Constitution, Art. VI, § 10               )
                                                                   )
     Dominique Dontae Laske~                                       )        CASE NO. 11-01-13703 979-826-8282
                 Defendant.                                        )                     11-01-13704 979-826-8282
                                                                                         11-01-13705 979-826-8282

                   Notice is hereby gIven that the above-named Defendant, D:rniniq.e D:ntae lasker-                                      IS

     currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

     the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

    show:

                   I. The defendant is serving an approximate term of 121                            months of imprisonment from a

   judgment imposed by the                              United          District Court for the                            District of

   California
   --------,
              on December                                                   16    2011
                                                                           ---,----          Defendant has a projected release date

   from federal custody on _Au--'g""-u_s_t_ _ _ _ _ _ _ ,                             13      , 20   ~. (see attached sentencing

   computation/data sheet).

               2. The defendant has been advised that there are, or may be, outstanding citations, warrants.
  informations.               charges,          and/or          complaints       pending   in    this    jurisdiction.   Specifically:
   1).       Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
   2).       Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
  3).        Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


             .3.    The defendant moves this Court to order he be brought for trial. and that ·prosecuting
 authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers.          Th~     Defendant further requt:sts in an ahsence of availahility of tri:.tl. an il7 ah.l"le17fia
resolution he arrant!ed,



\'11' I.a,\ J.lnrarv l'orms'N{ltlcc"pcL"lJI'1 rlal-! )cUliner IRn '1'111
                                 '.' I




           . 1. This Motion is based upon the Ddendant's Sixth Amendment            sp~dy      trial guarentee that is

   binding on the states through the Due Process Clause of the Fourteenth Amendment. Klop(cr v. North

   CarolinG, 386 U.S. 2 I 3. 211-223 (1967). A state is responsible for a defendant's speedy trial rights.

   even where a defendant is held in federal prison. see: Smith v Hooel', 393 V.S. 374 (1969). This notice

   would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fer                 1'.



   Michigan, 507 U.S. 43,113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

          WHEREFORE. the defendant prays that the Court initiate all needed and necessary orders and

  actions required to resolve this matter by trial or settlement in abstentia, including an order for the

  district attorney/prosecutor to seek temporary custody from tederal authorities under LAD provisions,

  and the dismissal of any outstanding citations, warrants, informations, charges, and/or complaints,

  presently pending in this jurisdiction, within a reasonable period of time not to exceed 120 days.

                                                        Respectfully Submitted,



 Dated: (·a-01   d-- 107 I 03                        ~2"
                                                 ~~miniqUe ~ tae Lasker   ~
                                                  Reg. No. 22867-298
                                                       United States Penitentiary
                                                       Victorville FCC
                                                       POBox~ 3900
                                                      Adelanto, CA 92031

                                         CERTIFCATE OF SERVICE

       I hereby certity that a copy of this document vv'as mailed to the office of the district attomey/
prosecutor for this jurisdiction. addressed as below.:

                                                               DiS1f'C Ct        41-\-O(Vlt L{
                                                              '7>   ll~    GI~, ~'\c.c I Su.i\'{
                                                                1\ ChI p~;.' C(;{.J 1 X J   '77 LJ'-j-5


Date:'   ~Ol d-- ( 07    /3                          ,/~                  :~---.
                                                   ~~que                  Dontae Lasker
                                                    i




                                                     CERTIFICATE OF SERVICE



                  I,       Dominique Dontae Lasker                        ,hereby certify that I have served a true and
                                                               Notice of place of imprisonment and request for
       complete copy of the following:
                                                               speedy trial and final disposition ... pursuant to:
                                                        Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                        Tex. Constitution, Art. VI,            § 10

      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville           USP/FCC,               at         Adelanto,    California,    on                            of

      ___      \.':"'\-L=:.C.A..~If'...=-::W&~"-l~dr--____'   20    12     ,with sufficient postage affixed.   It would be
                                     \
      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                             2).
         Attn: Patricia Spadachene, District Clerk                                        District Attorney/Prosecutors
         Waller County Courthouse                                                                     OFFICE
         836 Austin Ct., Room 318                                                                 FOR WAllER COUNTY
         Heapstead, TX 77445-4673




                                                                          ~'~
                                                                           ffilTIique D ~Lasker~ ~
                                                                             Reg. No. 22867-298
                                                                             United States Penitentiary
                                                                             Victorville FCC
                                                                             PO Box 5300
                                                                             Adelanto, CA 92301




 VII' Law Library Formsl Certificate ofServlcc: (Rcl'. 8/11)                                                                 7?
 .. '                                          I




    VIPC3  540*23 *                                     SENTENCE MONITORING                          *        04-04-2012
  PAGE 001        *                                       COMPUTATION DATA                           *        15:38:24
                                                          AS OF 04-04-2012

  REGNO .. : 22867-298 NAME: LASKER, DOMINIQUE DONTAE


 FBI NO . . . . . . . . . . .     :   201461KD5                                 DATE OF BIRTH:    03-21-1984
 ARS1 . . . . . . . . . . . . .   :   VIP/A-DES
 UNIT . . . . . . . . . . . . .   :   6 A                                       QUARTERS ..... : F61-119L
 DETAINERS . . . . . . . .        :   YES                                       NOTIFICATIONS: NO

 HOME DETENTION ELIGIBILITY DATE: 02-13-2019

 THE FOLLOWING SENTENCE DATA IS FOR T~HA~E'S CYRRENT COM~TMENT.
 THE INMATE I S PROJECTED FOR RELEASE: C08 -13 - 2019 VIA GCT REL ~.
                                                                         ---- --------------------
 ----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------
 COURT OF JURISDICTION . . . . . . . . . . . :                   CALIFORNIA, SOUTHERN DISTRICT
 DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :           10CR4732-DMS
 JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
 DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
 DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
 HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
 PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                                FELONY ASSESS               MISDMNR ASSESS FINES                      COSTS
 NON-COMMITTED.:                $200.00                     $00.00         $00.00                    $00.00
 RESTITUTION ... :              PROPERTY:           YES SERVICES:             NO        AMOUNT:      $2,714.50

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... :    551
OFF/CHG: 18:2113(A),(D) AND 18:2 ARMED BANK ROBBERY AND AIDING AND
          ABETTING. (CT. 1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002                MORE PAGES TO FOLLOW .                      .   .
                                                                                                                                                                                       , .......   -I


     ~oc.   Dominique Dontae Lasker                                                                                    .s~ 'J    ·bt::..·~~: l"U::'1~d.t/l.r\!L f ·l~~t ·:~},·-.!L;i
                                                                                                                                                                                          -.'*~
                                                                                                                                                                                       .?".
                                                                                                                                                                                                    .
     Fed. Reg. -2286T-298                  -
     United States Penitentiary Victorville
     P.O. BOX. 3900                                                                                                               j,J 3UL ,;:~nQ. ,·F~ ::i t
     ADEI..ANTO, CA. 92301                                                                                                                                                                                                           . ",,'.

                                                                                                                                                                                       ,,-·;-:::':-''''~'L
                                                                                                                                                                                                                                -"
                                                                                                                                                                                                                                1     "~7"-"~
                                                                                                                                                                                                                                       .          .
                                                                                                                                                                                        ii.,                                    :1'               '       _
                                                                                                                                                                                        , \.                ·1
                                                                                                                                                                                                                                 -,.---.--~
                                                                                                                                                                                         ~.             ;
                                                                                                                                                                                         '\'        (

                                                                                             District Attorney/Prosecutors Office \\\ Ii'
                                                                                                                                      LI'      '\Ii
                                                                                                                                              ,J',                                                                            1 :.         . i.
                                                                                                      For Waller County
                                                                                                                                   \
                                                                                                                                       .\
                                                                                                                                          L_.-c:-
                                                                                                                                                                                            r                      .:1.   .
     'Legal Mail"                                                                                                   2Y6 b~ stccet Sud=( I                                                      \    '~i !2~~~.:~                              ELTON R. MATHIS
                       CRIMINAL                  DISTRICT                  ATTORNEY
                                         WALLER               COUNTY

                                  FACSIMILE TRANSMITTAL SHEET

                                                             FROM:




        u.,s . p . 0 ~
f'AX NUMBER:
                                      Sf) (     cA
                                                             DATE:

                                                                           / () - 1-
                                                             TOTAL NO. OF PAGES INCLUDI
                                                                                                    I'
                                                                                                G COVER:

      blCf-       ~~=;-2:S~
PHONE NUMBER:




o URGENT        ~FOR   REVIEW           0   PLEASE COMMENT             0   PLEASE REPLY             0    PLEASE RECYCLE



NOTES/COMMENTS:




                   HH>   (,1"11   STlU':Jo:'I'. STI':. 1 • 1I1':MPSTl·: ..\D.   T1';:'~AS    77H~
                                                                                                                  EXHIBIT
                           PIIONI'::        ')7') H2(.-77IH. FAX:       1J7,)   HHo·77:!:!
                                                                                                             I: Sf -' C     IO~
                                                   I

                                                                     Transmission Report
   Date/Time            10-07-2011        04: 55:31 p.m.                              Transmit Header Text                         WALLER CNTY O.A. MATHIS OFFICE
   Local 10 1           9798267722                                                    Local Name 1                                 WALLER CNTY. OA OFFICE
   Local 10 2                                                                         Local Name2




                                                           This document: Confirmed
                                                       (reduced sample and details below)
                                                                                                                 I
                                                            Document size :B.5 x11"




                                                               ELTON R. MATHIS
                                                         CAIMI1. .IL DlSTalCT ATTORNI!Y
                                                                        WALLER            COUNTY

                                                                  fACllNILE TRANSMITTAL SHEET

                                                                                          .... ltN




                                            t..l-S.    P.O.          Sl>/c..A                             /D-,-II




                                                        •• £ .,." :('r"p'.I~T. STl!.. I • t{li.NP~TEAD. TP~A:S             7704H
                                                              rllONI!    .,fJ 1!' .. 1":1'.   II,\X:   ,~.,   1l2' T'fl2




                                                 Total Pages Confirmed: 4
                                           Start Time                                Duration                        Pages                                          Results
                U.S. Probation             04: 51 :33 p.m. 10-07-201 1               00:03:34                        4/4                                            CP14400

Abbreviations:
HS: Host send                PL: Polled local                  MP: Mailbox print                                     TU: Terminated by user
HR: Host receive             PR: Polled remote                 CP: Completed                                         TS: Terminated by system   G3: Group 3
WS: Waiting send             MS: Mailbox save                  FA: Fall                                              RP: Report                 EC: Error Correct
                          f




                                 NO.   _/..;..'1_-.;:;..:)..;../_-_,_'__
                                                                       1_--:"__
                                                                             ' :..;1::....-_ _




 THE ST ATE OF TEXAS                                                         IN THE DISTRICT COURT OF

 VS.                                                                         WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                                 ..!J?0:Zlt' JUDICIAL DISTRICT
 BIM        DOB: 0312111984

 Charge: CAPITAL MURDER                                                                                   =~I:~
                                                                                                            i~~"
 Section: 19.03
 Degree: CAPITAL FELONY

                                     INDICTMENT                                                          I jl~~
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                                         ~ t II~i ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIreann, and did then and there intentionally or knowingl y cause the death of another
individual, namely, Janella Edwards. by shooting Janella Edwards with a fireann, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the llTIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                                        Foreman of the Grand Jury


                                                                                                               j0?-
                                NO.     /1   (1/'   /J 7d~ -


 THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF

 VS.                                                 WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                              ...Ji ~--lt JUDICIAL DISTRICT
HIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02
                                                                                        ~   "'1
                                                                                            !III
                                                                                                   i!;,   ~
Degree: FlRST DEGREE FELONY                                                                 ~


                                   INDICTMENT                                               1:11 ~, ,_

         The Grand Jury for the COWlty of Waller and the State of Texas, duly selected,     ~ ~~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of         ~             ,
506 Lh Judicial District Court of said County, upon their oaths present in and to said Co
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the Il'lli day of MARCH, 2010, and before the presentment of this indictment, in
Waller COWlty, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury




                                                                                                          /03
                           I
                        (~                                        (~




  THE STATE OF TEXAS                                     IN THE DISTRICT COURT OF

  VS.                                                    WALLER COUNTY, TEXAS

  DOl\1INIQUE DONTAE LASKER                             \-~b£JUDICIAL DISTRICT
  BIM          DOB: 03/2111984

 Charge: MURDER                                                                                  ~   _!:l
                                                                                                     &~~
 Section: 19.02
 Degree: FIRST DEGREE FELONY

                                      INDICTMENT
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;
                                                                                            I~ II~I~~      '\-l
           The Grand Jury for the County of Waller and the State of Texas, duly selected,        r         ~
  empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of th
. 506 tb Judicial District Court of said County, upon their oaths present in and to said Court
  at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
  about the l1TIf day of MARCH, 2010, and before the presentment oithis indictment, in
  Waller County, Texas, did then and there intentionally or knowingly cause the death of
  an individual, namely, Stanley Ray Jackson. by shooting Stanley Ray Jackson with a
  fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                       Foreman of the Grand Jury




                                                                                                       lot(
                                                                     RECORDS                        PAGE   fll/83
08/31/2e12    09:33




                         08/31/2012
     DATE:
    -_.-._.._..-------------                      -----..-_._---_._-_._------_._---
                     FRED EDWARDSI WALLER COUNTY S.O.
     TO:
    ---_._------_          ..._..._--- .._---------_._-_•._-_._-----_.."._--
     FAX:            979-826-7722
    -._----_.-------......_.- .----"...,_._-----.._-_._-_._--------- ..._•._------_." .         "


     PHONE:          979-826-7718
                                   ._-_._-------------_...._------------.__..._--
                         ED PEREZ
       FROM:
    __
    .-----.~----

    _. FAX:       - - - - - - ._--
         ._----_..760-530-5750                                             ._---_._..._-----
     PHONE: 760-530-5700 EXT: 5881._--

              3
     PAGES: ._--                                  -_.---_.. ,,----,._-------
     RE:                lAD FORM V

    cc:
   ------------.---..                      -------.---~




    COMMENTS:
    Please complete the attached form. Once I receive the form V back, I will
    complete the request here and forwarcl1he remaining documents to you. If you
    have any questions please feel free to contact me at my direct line,
    760-530-5881, if I do not answer please leave a message.




   ThlJ messale Is intended for offlcfll   ~se   and mly   ~ontaln
   'SENSITIVE aUT UNCLASSIFXED (SBU) INFOR"ATION'.
   If this me.'lle contains SENSITIVE aUT UNCLRSSIFIeD INFO~~TION,
   It should b. p~operly delivered. labeled, stared, ~nd
   disposed 01 .cco~d1nl to Federll 8ureau of Prisons policy.

   OURGl~NT
  o   PLRAS'r       'U.S. Postal ServiceTM                               ~
                                                                         (
         CERTIFIED MAILM RECEI""
        ~omestlc Mall Only; No Insurance Coverage Provided)




r-'I
                  Cartlnec:lF..                        02
                                                            POltm8lth"
Cl         Retum A_lpt F..                                   He..
Cl     (EndoIMmen! Aequlr.d)
Cl      Reltrlctld Cellvery F..   I---I u,mplete Itema 1, 2, and 3. AIIIO complete
  item 411 RMtI1cted Delivery la daelnldo
I Print your name and addreu on tha reverse
  so that we can return the card to you.         l:i.   II.
I Attach thla card to the back at tha mallplecet    '
  or on the front It space permit-.
                                                        D. I. deIItwy -**- dltrwwnt from Item 11      v..
                                                              If YES,   en_   delivery ~ beIoWI:.   Cl No




                                       7012 1010 0001 9924 2234




                                                                                                            /c1
                                              IIH
UNITED STATES POSTAL SERVICE!.                                        Flrst-Claa,t.1d,          '
                                                                      Po".F"'f.~                    ,
                                                                      USPS
                                          J                           Penn" Na. Go10>

      • Sender. Pleas. print your name, address, and' ZIP+4 In thl. box. ..


                                                  !/LW£lGJB1! .-~
                   CRIMI~Al      DISTRICT
                            WAllER COUN
                                              AE;/      Net*r _ 9 2013
                                                    .~" " ' , t::! j
                                                    I ,',                               lID
                            64512TKSTR~&J;': " ELTON:l '" ". " ' ,
                        HEMPSTEAD-, T)t 7-'f'~
                                          "
                                                            COUNrYfJl',· .;.~!~.I.;;'
                                                                   . ',J { .... II 'T '-T' ".
                                                                              ,. ""   '~NE'f-
 •    I




645 12th Street
Hempstead. 'i!xas 77445
                                         Elton R. Mathis                                    (979) 826-7718
                                                                                            (979) 826-7722 Fax
                                            Criminal DistrictAttorney
                                                 \/'valier County




                                                 April 17.2013



          Texas Administrator - lAD
          e/o Ms. Donna Bell
          P.O. Box 99
          Huntsville. Texas 77320

                                                                              Lh
          RE:    Dominique Dontae Lasker - Capital Murder Charges in the 506 Judicial District Court
                 of Waller County. Texas

          Dear Ms. Bell:

             It was a pleasure speaking to you earlier today. 1 am enclosing lAD Fonn VI for the
     return of Dominique Dontae Lasker to face capital murder charges in Waller County. Mr.
     Lasker is currently serving time in a federal prison facility in California for bank robbery. Do
     not hesitate to contact me with any questions or concerns you may have or if you need further
     documentation.

                                                          Sincerely yours.

                                                     5d!2~
                                                          Elton R. Mathis '
                                                          Waller County District Attorney




     Ene.
...   T   r-
                ..
               ilP-A0'1t'i4            lAD FORM VI -      EVIDENCE OF AGENT'S AUTHORITY          CDfRM
               id'R 10
               u.s.        DEPARTMENT OF JUSTICE                                      FEDERAL BUREAU OF PRISONS



               five copies. All copies, with original signatures by the Prosecutor and the Agents,
               should be sent to the Administrator in the RECEIVING State.      After signing all
               copies, the Administrator should retain one copy for his file, send one copy to the
               Warden, Superintendent or Director of the Institution in which the prisoner is
               located and return two copies to the Prosecutor who will give one to the Agents for
               use in establishing their authority and place one in his file. One copy should also
               be forwarded to the Agreement Administrator in the sending file.

                                   Evidence of Agent's Authority to Act for Receiving state
                To:        (Administrator and Address)       ~~c.- '-'S~
               )..;..J..      -r: ~~~r~ v{..,.J.,,-
                                             I              1).0 .     -s'J./() 0
                                                                     Be, )l.
                                                           V; c:.~r"d\~                a.                                                      d. City/Stata -     Iki       s   ~ -"   rf.
               b.                                                      a. Telaphona No -
               c.




              To:   (Warden-Superintendent-Direotor;)

                     h, c    :

                    -p-ec. 'I," t:.. -hY1I" / Ie. ~::u·-t k y:    -     U5    P
                    P'D. 13,,)(          sA/I) 0
               A./~/~IoJ Crr                9~301
              Oatad                    Detainer Administrator'5 Signature




          a.    Name -                                            c. City/State
         b. Addres8 -                                             0. Telephone No.
         por                                            ~re.cr1bed     by PSS7!




                                                                                                                        2




                                                      Sa~m3C:1
                                                                                    1:39L90E91:39L               E!l:3z;/8~/PI3 III
1:>1:3/1:>0    38\;;1d
                                                                    41Stice
                                           t: .s. Departmel1(

                                                                Prisons
                                         Federal Bureau 0 f


                                                                -
 Office of In mare SV$cems
  VJccorvlll l , California 92394




Date;      April 8, 2013

 From' J Kaawalo a             ffi
 Title:' cor~ectional Systems 0 cer
 Phone: (760) 530-5882
 Fax: (760) 530-5750


                To: ELTON R. MATHIS
                    CRIMINAL DISTRICT ATTORNEY

                Telephone: 979-826-7718
                Fax: 979-826-7722

                SUBJECT;            - LASKER, DOMlNIGUE 22867-289


COMMENTS! Attached is the Prosecutor's certification and the lAD form VI
          evidence of agent's authority. I will need the originals before
          we CQuld make arrangements for pick up. If you have any
          questions please give me a call.




                                    PAGES (Including Cover Sheet) 4


                                                                                  EXH,S\T
                                                                                            -
                                                                              'l~
                                                                              l              -     llY
                                                                                  ~Z:01 £10Z/80/~0 ~
                                            sa~083Cl
                       .,   .
                                                                                                              •
                       -          -      ~-         --   -     --       --




                                                                                                             ass~
                   a.  Agree that said inmate will be provided safekeeping, cu.eocly, an d care        willle":
                                                                                              h the&Dd3~         ~f
                       rupons1bi1ity for that custody to incluc:t. previd.inq the in:.at.e wit ;.
                       security r~qu1red by Bureau of Prison, ioliey.                                  i        ~o
                  b • Aqr.. to report te th. Burea~ of PriGons any probl..s assoc~.  " teQ with uid nJDo&~,
                                                                                                         r a~~~te
                       include di.cipllnary problem.. meclical a.ergeno1e. , ~u1cide att~t, e~cape 0         -      .
                      escape or any D~r probl~ ar1~ing duriDq ~tment.
                  C. A;re. not to release said inD&ce on bail O~ bond or to commit thea to an institution fo
                      serv1ce ot any 3entence impo.ed in cDnneccicD with our prosecution.
                  d. A9 r •• to returD said 1nm.t. ~o the federal in.titucion from which ~hey were obtained at
                      the conolu.10n ot the inmate'$ appearance in the proceeding tor wnich ob~ned.
                         r
                  e. :gct         notify the local jail authority of •&be r.spe~1b111ty to return the inmate to
                       ••••ra ltDCU.tody.
                  ~c!:.!roh··cutiD9                ofdcial
                  ......~_=.;;;;:::,..,r~' ereby sUbmJ. t the fallowing' :l. t ot r... I ' -:-
                                                               tor the Stat.                   • ,!!!JI;~!c.~~.~.~ftl:;::':L..:=C=z=i.~t~M=J,:..;Dl=.:;tr==l::CI;.::t
                  ~empor.ry cu.tody ot LAIKKa ~QOI n O~tion in cQDnection v1ch my reque~t fer
                                                             ,              ~, ~a1 bgi.t;u ~ 22811-291.



                                                                    •          . PrOjected date of return
                                                                                 cuatoay:                 of ~b. p~i30ner to federal




          7. Signature                                                                           another -al t
                                      a.nd Tl tle                                                                    ernat1lre         1""
                                                                                                                                         .. not
                                                     ot E'rosecutor
        ~S~U~b:s:c;r:ib::d:-~~----________
                   e            and
                                                                                                                                         Date
        8. Signature


    --------
   Origll'Jdl _
                  J.C FUl!,
                                of Notary Public


                                        COpy -   c entral
                                                             File




p0/~0    39'itd                                                     sa~::m:l                   09L913E909L                             EH3~/80/p0 //3
                                                                                          s5
                                                  is confined in (Institution and addre        )
Inmate (Name and Registar No.)


                                                                                           for
                                                                                  ,st.ate of
retorn
and willto bathe County
               taken intoofcustody . t ,aid     ,.otitOt'O. o. (date)           In accordanc;
                                               I have         -- for trial.
                                                        designated:
                    ,        8a1Q A~reQnentl
with Article V(b)       of      '

                            Represented
Aqent'5 Name and Department



Aqent's Name arid   Dep~rt.rnent;   Represented



Aqent'e Name and Oe partment: RepreseZlted




==_________.~________--
 Aq~nt'a
whose
(
          s.19n~ture)
      s~.qnatures .                  ",gents t
                    ~ppear bel ow as ~
                                                  0
                                                                 pri80ner.
                                                      return the (Aqent's S'lqnat.ure)




D~ted               Prosecut'J.ng Official's Signature
SENDER: COMPLETE THIS SECTION
• Complete Items 1, 2, and 3. Also complete-.
  Item 4 If Restrtcted Delivery Is deslredi'                                                              o Agent,
             w.
• Print your name and address on the reverse
  so that     can retum the card to you~
• Attach this card to the back of the mallplsce,
                                                        B. R_l'Ied by (PrInted NIIJ'/fI)-          C. Date at Delivery

  or on the front If space perm~
                                                        [}, Is delivery address dItIanInl from Item 17'       Ves
1. Art1cle Addr8ued t=, ---                            ; It VES, enterdellvayaddrau below:c -             0   Na--'




                                                          SeMca l'yp&., . .
                                                          ~id Mal";:'           o EXpress MaI"'''"- .
                                                          o RegJs1anId;.,;.     0 Ratum Receipt for Merchandise·
                                                          D Insured Malt        a C.O.D~·
2; ArtIcle N"umben': i    :.' - ,.----
   (TransfW frorhs8rvice I~' --,          7Doa' 31Sru          OOOrr303~ 71~1·
PS Form 381-1; February 2004' .          DOmestic Ratum Receipt:- -




                                                                                                                             EXHIBIT

                                                                                                                         I   5f~6-
                                                                                                             "




UNITEDSAN
      STATESaEl:tNAS      I~D.1Nc:>- CA ~r'~ ~
             POSTAL ERVlCa:

              t~-l JAN 2013' PM :' -                            :
                                                                    .             .

                                                                                                    .
                                                                                                         !
                                                             "~,
     • Sender: Please print your nam&, addreslJ, and Ete!l¢tR:ttlrfrtl~-t
                                                  .                   c=:'l

            CRIMINAL DISTRICT ATTORNE
                  WALLER COUNTY        =
                 64S12TH STREET        !!:M "                             ,..-'
               HEMP.STEAD'~, TX. 77445
                                                                    ~"


                                                                                     -
                                                                                  , :::;j ,'.",'.



            ", 11'" "Ii II' ,. all J"I ,',I" tn,.lh"" 'III 'J' """,., I
                                                                                                    1/
~
          lis. POstal ServiceTM                                     ,.
..1l    . CERTIFIED MAILm RECEI
~         (Domestic Mail Only; No Insurance Coverage Provided)

~~~~~mm~mm~Imm=!m'm"!1'~'"''
~L-~M'~~~~:-~~~'~24~A~1~L~~U~~~·~~E~~
in
                       Postage      S
                                   f---':'=":"'::"'--i
                                                                   0445
CJ
CJ                 CortlnedFee
CJ                                                                05      Postmarlc
CJ          Return RllClepi Fee                                             He,.
        (Endorument Required)
~        Restricted Delivery Fee   f-->..I                                C===\_'________T_r_a_n_s_m__is_s_io_n__R_e_p_o_rt_'_·________~
   Date/Time       01-09-2013            04:06:37 p.m.                              Transmit Header Text                       WALLER CNTY D.A. MATHIS OFFICE
   LocallD 1       9798267722                                                       Local Name 1                               WALLER CNTY. DA OFFICE
   LocallD 2                                                                        Local Name 2




                                                          This document: Confirmed
                                                      (reduced sa mple and details below)
                                                           Document size: 8.S"x11"




                                                                       Elton R. Mathis                                           (979)~n18
                                                                           Criminlll Diltrid Altomey                             (979)!28-T722 Fu
                                                                                'J'.811er Ccunty



                                ~nuary   2, 2013

                             Werden
                             Uniled Stale. P."fmntlary
                             ViC10rvllle FCC,
                             P.O. 80. 3900
                             Ad,.lanto, Califomia 92301


                                     In R,., Inmate DOMINIGUE DONrAf lASKER, 22861-289
                                             Requesr for Temporary Custody (lAD Form V)


                             Dear Warden,

                            Pleag lind our county's 'lOquest fort.mpor.lry cCJstody so tNU IMUltl! Oominque Dontae Lask,.r may
                            n.rd 1n.1 fo, Capital Murder In Waller County, TelOs.

                            I ha. . . rtached ClIOrtlfled copies 01 the indictments and warrants In this mattl!r. Th,... an! no tlnlerprlnls
                            or pttolo!1'aphs because the ee/end.Ilt rle-d Ollr Jurisdiction before arrest. He was ho_ver interviewed
                            by Teras .... n&en th,.re in Califomg.

                            It there is anythlns mort that Is needed tel ncl/lUte this temporary trander, please let me know.




                                   7           rdS
                                                                  /t?
                        ~=~~
                                                  ,          /'



                                   First Assistant District Attorney
                                   Waller County, T,. ....




                                              Total Pages Confirmed: 8
                                           Start Time                  Duration
                                           04:04: 15 p.m. 01-09-2013 00:01:41

Abbreviations:
HS: Host send          PL: Polled local                           MP: Mailbox print                      TU: Terminated by user
HR: Host receive       PR: Polled remote                          CP: Completed                          TS: Terminated by system               G3: Group 3
WS: Waiting send       MS: Mailbox save                           FA: Fall                               RP: Report                             EC: Error Correct
.'
                                                                               (

                                                                            COpy
     645 12th Street
     Hempstead, ~xas 77445                      Elton R. Mathis                                       (979) 826-771 B
                                                                                                      (979) 826-7722 Fax
                                                 Criminal District Attorney
                                                      'lfclJler County




      January 2, 2013

      Warden
      United States Penitentiary
      Victorville FCC,
      P.O. Box 3900
      Adelanto, California 92301


              In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                     Request for Temporary Custody (lAD Form V)


      Dear Warden,

     Please find -our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
     stand trial for Capital Murder in Waller County, Texas.

     I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
     or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
     by Texas Rangers there in California.

     If there is anything more that is needed to facilitate this temporary transfer, please let me know.




            First Assistant District Attorney
            Waller County, Texas
     "09/05/2EH2          B8: 35                                             RECORDS                                                   PAGE           B2/B3




         BP-SS68.051       IAD      rome    V - REQUEST FOR TEMPORARY CUSTODY                                 CCFRM     MAULt.Q   FEB 94
         U.S.    DEP~T                or    JUSTICE                                                    FEDERAL BUREAU                or PRISONS

         Six copie~. Signed copi •• muet be sent ~o the p~isoner and to the official who has the pr.isoner in
         custody. A copy should b. sent ~o Lhe Aqr.ement Administrator of both ~h. s.nding and the rec.iving
         ~tate. Copie • • hould be,retained by the person filinq the requ •• t and the judqe who signs the reque3t.
         Prio~ to tr~n3f.r under ~hls Aqreement, an InmAte may be afforded a judicial hearing (Cuyler) similar
         to that provided und~r the uniform Extradition ~ct, in which the inmatQ may bring a limitmd chQllenge
         to the rec~ivinq etate's requ •• t.


         To:    (Warden-Superinten~ent-D~rector)                  -   Ins~ituti~n             and      Addre~,                                         n :
          ljl\J;{::;J 5+>4   t,~ ?e,v 1 i~~.)'fIA'JJ V/c.tonv'd IE                       f-.CC   'J   -:PD·   Eo)(.3C10~ A-De(Aqj~)oSJ
   Please be o!ldvised th"t (Name of Inmate) 150MI i\J I q LA Iii :001\.11 HE LI'li k~12..12S{,r--1.""', who
   i             y  an inmate o[ your inst:it:u~ion, is under (indicate appropriate1
                              c..
     indictment J 1 t-iAieRtc?lt:ion)             (-eoIUpl!Int)     in        the         (Jurisdiction)
 '5             ,,1   T. "'-'~lleV' COC-4.vty 1-e'J45 , of which I BJT\ the (Title of Prosecuting
  Officer)      :DiS"tVlI'c:.. f H' H OY2.J\l~                                            Said. inmate i~
  ~herein charged with ~he offens g) enumerated below:                                                     1. 13
                                                                O.t.t.n.e (_)                                                        t? {    tI-
(j) Cp. p i-t ~ I          Ml.4v.oe v- 1\ - 01 - 13 =1030/ C""         J9 ,'.1.. ,. (   JkL.\V VI"\- II -0 I -          13 =fO~ j§) ~r­
     I    propo.se to bring' thh peraon to trial on th1.8 [indicate appropriate)
     r't:Otd~'b:tllt)within the time ~pecitied in Article IV(c) of the AgJ:'eement.
                                                                                                               I nd ctment           I_ i   II!   I   it"'"
     In order thac proceeding5 in this matter may b. properly had, I hereby rRque.t temporary                                            cu~tody        of
     such persons pursuant to Article IV(., of thm Agreement on Dat4inere.
     Attached he~ewith find            in triplicateJ
     a. Certifier:! copies of          the complaint, intortrultion or ind.i.ctment
     b. Certified copies of            the warrant
     c. Certified COp1~5 of            !inqerprint2, phocoqraph3 or physical description
     I hereby agr •• that immed.1ately after trial is complRted in this jurisdiction, I will return the pri.oner
     directly to you 0= .llow any juriediction you have d~siqn.ted to ~ak. tEmPorary cu~tody. I aqreQ nlso
     to co l.t. Form IX, The Notice of Dis OSition of Ii Deta.1nar, immediatel after trial.
         Printed Name and Signatur                                                                                                 Date
     E \ -\.0,,",   Q..   tv'\ p.t\...i$         L-~_,""",-,                                                                        NoV JJ~ J 2012

     Address:                                                  ci tylState:                           "1=; 4tf. ~          Telephone No.:
           LP'i 5" l 'rltz.... S+(~ d                          \-\ -e ~p s-bEoc:q,)         , I~"i.1t5            q -=i q     -   9 2 v - "7 =i         18
 I  hereby certify that the person whose Signature appears 5bove is an appropriate of.ticer within ·the
 rnea.ninq of Ar:ticla IV CI) and that the facts recited in this request for tempora    cu.tody arR c:orrec~
 and tha~ havinq duly racorded said reque~t, r hareby transmit it tor act~on in      cordance wi~h ita term
 and the rovision. of th~ A reftmen~ on Det.iner~.                         {
     Judge's        Print~d         Name o!lnd                                                                                    Date
         A I b~V"\ M· f\A.c C~\                                                                                                   IVo V ;2(,J 20/2..
     Court
                .s D (P    ~        ::r~ 0\' C \' ~\                  COCJ.v1
                                                                                          Telephone NO.
                                      We.. l \~ Cou.- -t                                     0)1                (,..,

(This form may bR            ~eplicat.d      via WP)
                                 NO •   __
                                                 "I      I"   -1   ,   -
                                          /_/_-_~,_/_.-_ _-_1_'_-J_~_ __




 THE STATE OF TEXAS                                                IN THE DISTRICT COURT OF

 VS.                                                               WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                      -:C,\6 C..·JUDICIAL DISTRICT
 BIM        DOB: 03/2111984

 Charge: CAPITAL MURDER                                                                        ~ ~I:r
 Section: 19.03
 Degree: CAPITAL FELONY                                                                           t~
                                     INDICTMENT                                              I li~;
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                             'r   ~I~ ~
                                                                                                   ~
empaneUed, sworn, charged. and organized as such at the January tenn, A.D. 2011 of the              J:
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the llTIf day of MARCH, 2010. and before the presentment of this indictment, in
Waller County, Texas. did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting JaneUa Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the llTIf day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a fIrearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                            Foreman of the Grand Jury
                      \.

                                    C:luse No. 11-0]-13703

  TIlE STATE OF TEXAS                              IN THE DISTRICT COURT OF

  VS.                                              W ALLE~ COUNTY, TEXAS

  DOMINIQUE DONTAE LASKER                                        S06TH JUD1CIAL
  DISTRICT
  Black/Male DOB: 03/21/84
                           CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

       YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
  LASKER and him safely keep so that you have him/her before the Honorable
 S06TH District Court of Waller County, Texas, at the Courthouse of said County, in
  Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
 indictment pending in said Court, changing him with CAPITAL MURDER
 MUL TIPLE, a felony.
       HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
 showing how you have executed the same.
       Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
 January, 2011.
                                       PATRICIA JAMES SPADACHENE
                                      WALLER COUNTY, T XAS
                                      BY:--~~~: - 4f1
                                          .   /'     . Haggard, Deputy

                                   SHERIFF'S RETURN

     CAME TO HAND the - - - day of - - - - - - - -, at - - - o'clock
_ _ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                ,in _ _ _ _ _ _ County, Texas, and placing
him/her in the WalJer County Jail on the      day of ___________


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ _ ,Sheriff
      Mileage              miles           _ _ _ _ _ _ _ _ County, Texas
      Taking Bond
      Commitment                            By: _ _ _ _ _ _ _ _ _ __
                                               Deputy
 THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

 VS.                                                   WALLER COUNTY, TEXAS

DOl\1lNIQUE DONTAE LASKER                              \.~L'(["JUDICIAL DISTRICT
81M          DOB: 0312111984

Charge: MURDER                                                                             ~ ~!:i
                                                                                             t~
Section: 19.02
Degree: FIRST DEGREE FELONY

                                     INDICTMENT                                           J ji~~
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;
                                                                                                 (iIi ~
         The Grand Jury for the County of Waller and the State of Texas, duly selected,        r ~ ~\ '\. .
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of th
506 Lb Judicial District Court of said County, upon their oaths present in and to said Court
at said term 'that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
                                   C THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF

 VS.                                                 WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                              wL 1621-JUDICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02                                                                             ~   _fi
                                                                                               ~~ ~
Degree: FIRST DEGREE FELONY


                                                                                               §i~' :;,
                                   INDICTMENT

                                                                                               ~II:.. .
                                                                                     _ij
                                                                                     _~
                                                                                                 I ~1
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,        m
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of                '\ "-
5061.b Judicial District Court of said County, upon their oaths present in and to said Co          3:
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 111H day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury
                                                            (



                                   Cause No. 11-01-13705

  THE STATE OF TEXAS                               IN THE DISTRICT COURT OF

  VS.                                              WALLER COUNTY, TEXAS

  DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
  DISTRICT
  Black/Male DOB: 03/21184
                           CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

       YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
  LASKER and him safely keep so that you have him/her before the Honorable
 506TH District Court of Waller County, Texas, at the Courthouse of said County, in
 Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
 indictment pending in said Cour4 changing him with MURDER, a felony.
       HEREIN FAlL NOT, but make due return hereof to this Court forthwith,
 showing how you have executed tbe same.
       Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
 January, 2011.
                                       PATRlCIA JAMES SPADA CHENE
                                      WALLER COUNTY, TEXAS
                                        BY:.~e/-?V
                                               /   E J/ Haggard, Deputy

                                  SHERlFF'S RETURN

     CAME TO HAND the - - - day of ----- - - -, at - - - o'clock
__ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County JaiJ on the       day of _ _ _ _ _ _ _._ __


       I actualJy and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ _ , Sheriff
      Mileage             miles                            County, Texas
                                           -------
      Taking Bond
      Commitment                           By: _ _ _ _ _ _ _ _ _ __
                                               Deputy
/   .
            ., .....\ .••   ,,'            t,
                                                                                                    u.s.    Department of Justice

                                                                                                    Federal Bureau of Prisons
               ,~   .. /"         ..   \




                                                                                                    Federal Correctional Complex
         ('tticc- 1 of                          th,:.~   l'i'lrt·':-:t.J('In.}l   S}·.'itt~11l.'1   VJ,:tort'ille,   l~dlifornlcl



                                                                                                    January 31,          ~on



          Office of the District Attorney
         Elton R. Mathis, Criminal District Attorney
         Waller County
         506'·1, Judicial District
         645 12th Street
         Hempstead, Texas 77445

         Re: Lasker, Dominique Dontae
             Register Number 22867-289280
             STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 1l-(1l-13705


         Dear Mr. Mathis:

         In response to your request for temporary custody pursuant to the
         Interstate Agreement on Detainees Act (IADA), applicable forms are
         enclosed.

         Please be advised subject has been notified of your request and has been
         afforded a 30-day period in which to contact the Warden of this
         institution as to any reasons why he should not be
         produced in your State pursuant to the Agreement.

         X The inmate has waived this 30-day period.  You may contact
        this facility directly to arrange for temporary custody.

            The inmate has elected this 30-day period, provided under
        Article lyra), which expires on     DATE)     Any court proceedings
        must occur after this date.

         Please remit to this office the original completed Form VI,
         "Evidence of Agent's Authority to Act for Receiving StateN (BP-A564)
        and originals of the JAD Form V (BP-S6El) and lAD FormVl (BP-565).
        The persons desLgnated as agel1l.s to return LhE: prisoner to your
        State must also b~ the persons whose signatures appear on the Form
        VI.   Naming alternative agents would be advisable in case your
        primary agents cannot make the trip.    The alternate agents'
        signatures should also appear on the Form VI.     Also be advised that
        the designated agents must have in their possession a copy of thp
        warrant when assuming custody of the prisoner.




                                                                                                                               EXHIBIT

                                                                                                                              :S1 - If   1;2-1
.'   "

           Page Twc)
           PF.:     Lasker, Dominique Dontae
                    Register No. 22867-289


           Inmates who are temporarily transferred pursuant to the lAD remain
           under the primary jurisdiction of Federal authorities.  Should you
           accept temporary custody of this inmate, we wish to remind you that
           under Article V(e} of the IADA, you are required to return the above-
           named inmate to this institution after prosecution on all pending
           charges.

          While this inmate is in your temporary custody, he/she will be held in
          a suitable jail that meets the level of security required by the Bureau
          of Prisons.  In addition, security requirements for the inmate must
          be met.  Two law enforcement escort officers, handcuffs, martin chains
          and leg irons a~e required.  Contract Guard Services are not allowed.

          Any problems associated with this inmate must be reported to the
          individual listed below.  This inmate may not be released on bailor
          bond or any other agency while in your custody.  Additionally, this
          inmate is not to be committed to a state correctional institution for
          service of any state sentence(s) that may be imposed because of your
          prosecution.

          To help us with processing, please fill out the enclosed certification
          form and return to us before scheduling a date for assuming custody.
          Before making scheduling arrangements, please contact this individual
          below to ensure all required paperwork and approvals have been met.

          If you have any questions on this matter, please call: D.
          Wren, Supervisory Correctional Systems Specialist at 760-530-
          5748.

                                                  Sincerely

                                                   Linda T. McGrew, Warden

                                                    ((JULh--'
                                                   /s/   D.
                                                   Wren, SCSS


         Enclosures:      BP-Forms A235, A236, A238, A239
                          BP-A565, lAD/State Writ - Prosecutor's Certification Form

         cc:      Clerk of Court
                  State IADA Administrator
                                                                         (
                                                          U.S. Department of J usdea


                                                      Federal Bureau of Prisons




                Off1c~   of InmiICe Systems
            Vlcrorvllfl, Callforn'~ 92394




         Date:            April 9, 2013
          From: 1. Kaawaloa
          Title: Correctional Systems Officer
          Phone: (760) 530-5882
          Fax: (760) 530-5750


                             To: ELTON R. MATHIS
                                 CRIMINAL DISTRICT ATTORNEY

                             Telephone: 979 826-7718
                                                 M




                             Fax: 979·826·7722

                             SUBJECT:         LASKER, DOMINIGUE 22867-289


        COMMENTS: I have received your letter that was addressed to the Warden
                                dated 03-20-2013. I will go over it and give Jose Hester. If I
                                need anything I will give you a call.
        Thank you,

        J. Kaawaloa
                                              PAGES (Including Cover Sheet) 1




                                                                                       '-,   EXHIBIT·
                                                                                       j: -
                                                                                       ~.•. 5+-    I    /I..q
                                                     '3a~083~
                                                                              09L99E999L
HI/T9   39IJd
645 12th Street
Hempstead, "texas 77445
                                          Elton R. Mathis                                      (979) 826-7718
                                                                                               (979) 826-7722 Fax
                                           Criminal DistrictAttorney
                                                VValler County

                                                 May 1,2013




    Ms. Linda T. McGrew
    Warden, FCC-USP
   c/o Correctional Officer J. Kaawaloa
   P.O. Box 5400
   Victorsville, CA 92301


   RE:     Dominique Lasker, 22867-298


   Dear Warden McGrew:


           Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
   last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
   hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
   the Waller County Sheriffs Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
   you for your help in these matters.




                                                                  Sincerely yours,


                                                             ~----Elton R. Mathis
                                                                  Waller County District Attorney



  Ene.


  Cc:     R. Glenn Smith
          Waller County Sheriff




                                                                                                  EXHIBIT

                                                                                           I     51 :J
   .~
        ,I'
        ,
                                (
   BP-A0564               IAD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                          CDFRM
   APR 10
   U.S. DEPARTMENT OF JUSTICE                                                    FEDERAL BUREAU OF PRISONS


   Five copies. All copies, with original signatures by the Prosecutor and the Agents,
   should be sent to the Administrator in the RECEIVING State.      After signing' all
   copies, the Administrator should retain one copy for his file, send one copy to the
   Warden, Superintendent or Director of the Institution in which the prisoner is
   located and return two copies to the Prosecutor who will give one to the Agents for
   use in establish~ng their authority and place one in his file. One copy should also
   be forwarded to the Agreement Administrator in the sending file.

                      Evidence of Agent's Authority to Act for Receiving State
        To:     (Administrator and Address)        'Fee. ... l,;J S ~
   )..'.).4,.    -r: ~C!.Greo-J +~"-J          .,,0.       Boi- _~Jf()O
                                               ";~.Ia,r..,\n~           C!..A
    Inmate (Name and Register No.)                            is confined in (Institution and address)

J....A-OS\-t r) VD ~\,,,\L;'e. Do~e..                          FCC. V ~ c..kor" ~ \\e.,    6J"-f \~'l'- - '-' s t>
                                                               P.o. So)'-           -S.l{O 0
              cQ~Sb{- zq~                                      A J. I dol"\.+0    c::!..
            be taken 1.uLu \.!USLoay at ~aid Inst:itution on (date)
    i'lnrl will                                                                     for
   return to the County of _______~~~~~~~k~E~~~--------------------------   ,State of
              Ce)Ctt        S                 '-               for trial. In accordance
   with Article V(b), of said Agreement, I have designated:




        gent's             Department Represented

~71f 1fyA.iW &s&t:.
  whose signatures appear below as Agents to return the prisoner.
  (Agent's Signature)                                   (Agent's Signature)




  Dated
                           prOS~~ignature~
                                                                                                        ~./I-.
      f
'..                                             (            .

                 a.     Title -      Y/~ I/t/'      eo. p.l?                    d. City/State -     Ik",?s ~ ~    rf.       '7-''-11
                 b.     Councy - ~t:,lkr                                        e. Telephone No -
                 c.     Add:re s s   -        ,tlfS-   rZ -Ii s .frJ.#-?                     q-r,\ 81.~ .... 7'1 }~




                To:    (Warden-Superintendent-Director)

                       J,.., ek.         -r:        Pl.£! a, r 4--""" ( ld:.&or   ~ r--
                In accordance with the above ~epresentationB and the prov151ons of the Agreement
                on Detainers, the persons listed above are hereby designated as ~gents for the
                State of         -r:€)(.A=               S                                    to return
                (In~atel s Name ~c1. ~giseer No.)   J...AcS'tt..eR." D{)tvI:P-Q:fivt# 'Dot/ret{
                      dt9=8 b 7- ~~ lJ                    to the county of     b/SI,(£&!                         , Stat:e   of
                             re::re S'                              , tor trial.

                At the c:nYletion o::the trial (rnrnate) 6ASJ4:{J:!., '])Df"\:&"H%:C;;1..JcF p6Jo./7f19c
                   ~~~- dZ9"!2.,                        shall be retu.ned to the (Institution and
                Address) :

                   -rt!.e V."c.. -irvln'lle. CofM.-tk)tf -                       VsP
                   p. D . I3D)( ~1't) 0
                 A'/~ !~~) ctlf            90< '6 0 /
                Dated




           a. Name          -,t
                             ~'
                                Cl
                                D...t-\.l C\C'\
                                                                           c. City/State
                                                                           d. Telephone No.
                                                                                                  \\l\n\-5~\ \\E?,~Sml
           b. Address
           PDf'                l     D
                                         ..
                                              ()U                  ~rescr1bed   by P5875
                                                                                                  C\&.o- 46l)-~4~




                                                                                                                                 2




                                                                 sa~m3C!                     09L90E91il9L
      t:>B/v0     39!;;,d
     (
                  (




             Ii
         I   !




.J
                                                       Cause No.       \\-D1- I ?/10 3
   STATE OF TEXAS
                                                                        )1--2' - I .~ 704-                             IN THE DISTRICT COURT
                                                                         rl~I-/~'7DS
   v.                                                                          §                                    WALLER COUNTY, TEXAS
                                                                               §
"D':2rn i ",', if! '" J::x,w/a 6 W:bkec                                        §                                      506TH JUDICIAL DISTRICT

                                          SCHEDULING ORDER - CRIMINAL
          Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
   pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
   Ordered set as follows:

   1.                                                 9:00 a.m.           ARRAIGNMENT

   2.                                               .-ft):OO a.m.         MOTIONS & PLEAS
                                                       /,'80              All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                                       f
                                                                          under C.C.P., Art. 28.01.


   3.           .2-//--/1                 V          ~                    HEARINGS&BENCHTRIALS(X~
                                                         Cj:DO                £/5  /   (fum /-/0-             1                IJ~
   4.        On or before to-days before Pretrial Hearing Date all C.C.P., Art. 28.01                    matters must be filed or will be considered w'Jved.


   5.                                                 lOiOO a.m.          PRETRIAL HEARING
                                                         q;oo             Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                          will announce whether the case will plead or if a triill is required, and whether trial
                                                                          is to the Court or to ajury.

   At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
   following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
   of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


   6.                                                 9:00 a.m.           JURY TRIAL
                                                                          Final trial date & time will be set immediately after the Pretrial hearing.


   Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
   formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

   Dated: _ _       - -L-I_/- '~"'-.,- - :. l-li-·_ _ _ _, replacing prior Scheduling Orders.

   Defendant's Signature                                                                                             Counsel for State



                                                                                    ALBERT M. McCAIG, JR., Judge Presiding

                                           YelIow--State                  Pink--Defendant                 Gold--Defendant's Attorney
                                                      CAUSE NO. 11-01-13704                                           r-.J
                                                                                                          -....       c:::J   ~
                                                                                                          I           --_
 THE STATE OF TEXAS                                              §          IN THE DISTRICT ICOUItf OF--::::;
                                                                 §                                                    ~       ~~
                                                                                                  CJ                          - -~-:-;
 VS.                                                             §         WALLER        COUNT¥    ....
                                                                                                                  T E 'Je A S-
                                                                                                                      -
                                                                                                                                     ~:
                                                                                                                                  ~. ___
                                                                                                                                           =
                                                                                                                                           I




 DOMINIQUE DONTAE LASKER                                         :          506TH      JUDIC~STi)C'::i c
                           DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                       -~          ~       .-

 TO THE HONORABLE JUDGE OF SAID COURT:
            Now comes Defendant, DOMINIQUE DONTAE LASKER, by and through his
 attorney, Frank Blazek, and submits this his First Motion for Continuance, and would show the
 Court the following:
            1.          This cause is set f?r Motions and Pleas on January 22, 2014.
            2.          Defense Counsel, Frank Blazek, is scheduled for trial beginning January 21,2014,
in Cause No. 25,790 - The State of Texas v. Plato August Splawn, Jr., in the 12th Judicial District
Court of Walker County, Texas. The case is first on the docket. The charge is attempted capital
murder and it is anticipated that the trial will continue through the end of the week and possibly
into the next week.
            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable Court
grant a continuance to Friday, February 7, 2014, at 1:30 p.m.
                                                                     Respectfully submitted,

                                                                     SMITHER, MARTIN,
                                                                     HENDERSON & BLAZEK, P.e.
                                                                     1414 11th Street
                                                                     Huntsville, Texas 77340
                                                                     (936) 295-2624
                                                                     (936) 294-9784 [        r]


                                                                     By: ______---:-~--=--::----_+_-­
                                                                         Frank Blazek
                                                                         State Bar No. 02475500




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                                              PAGE 1
C:\FB\CRlM)C-O\Lasker.DD.81 075\11-01-13 704\Continue.00 I.wpd
                                                              William F. Carter
                                                              State Bar No. 03932800
                                                              108 E. William J. Bryan Parkway
                                                              Bryan, Texas 77803-5334
                                                              (979) 779-0712
                                                              (979) 779-9243 [Telecopier]

                                                              ATTORNEYS FOR DEFENDANT




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                        PAGE 2
C:\FB\CRIM_K-O\Lasker.DD.81075\II-OI-13704\Continue.OOl.wpd
                                                                 VERIFICATION

 THE STATE OF TEXAS                            §
                                               §
 COUNTY OF WALKER                              §

             BEFORE ME, the undersigned Notary Public, on this day personally appeared FRANK

 BLAZEK, who, being by me duly sworn on oath deposed and said that he is the Attorney for

 Defendant in the above entitled and numbered cause; that he has read the Motion for

 Continuance; and that the facts stated therein are true.




                                                                         F:2f!l
            SUBSCRIBED AND SWORN TO BEFORE ME on the 17th day ofJanuary, 2014, to

certify which witness my hand and official seal.



                                                                         ~~ul~~PA~~
                                                                         Notary Public, State of Texas




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                                 PAGE 3
C:\FB\CRIM_K·O\Lasker.DD.B1 075\11-01-13 704\Continue.00 I.wpd
                                             (


                                                  CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing Defe;'!:dant's
First Motion for Continuance has been forwarded to opposing counsel on this the .~y of
January, 2014, by facsimile to 1~979-826-7722, addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                  PAGE 4
C:\FB\CRIM_K·O\Lasker.DD.81 075\II.OI-13704\Continue.001.wpd
                                                      CAUSE NO. 11·01·13704

 THE STATE OF TEXAS                                                  §    IN THE DISTRICT COURT OF
                                                                     §
 VS.                                                                 §    WALLER    COUNTY, TEXAS
                                                                   . §
 DOMINIQUE DONTAE LASKER                                            §     506TH    JUDICIAL   DISTRICT

                                                                  ORDER

         BE IT REMEMBERED, that on thec2!..ld- day of January, 2014, came on to be
considered the above and foregoing Motion for Continuance. After consideration of the same,
it is the opinion of the Court that Defendant's Motion be:

           K I,·VGRANTED, and the present cause is hereby continued until Ieb(~ c:urLJ 7
2014, at 1        {l.m.1
             ()         DENIED, to which ruling the Defendant excepts.

      SIGNED:          Y~u..7 ,2-~ ?-o ('I




C:\FB\CRlM)(-O\Lasker.DD.81 075\11-0 I-I 3704\Continue.00 I.wpd
                                               (


                                                       CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                               §      IN THE DISTRICT             Ornq;O&-~
                                                                  §                                      rrJ
                                                                                                         co    :"! :.f)
                                                                                                                  ~'~--I


 VS.                                                              §     WALLER                       T E Jf-A S~:?-;l
                                                                                            c            0     ;;;~:I
                                                                  §                                            - - r.
 DOMINIQUE DONTAE LASKER                                          §      506TH   JUDIC      -<
                                                                                                - --
                                                                                                       ISTIDc'f~.no
                                                                                                                fTl
                                                                                         ---,p:,.~-            ;:;~
                                                                                                 I             .......
                                         MOTION TO SUPPRESS CONFESSION                          I




TO THE HONORABLE JUDGE OF SAID COURT:

            Now comes Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys, Frank Blazek and William Carter, and submits this his Motion to Suppress

Confession, and for cause would show the following:

             1.         Defendant would show that the State intends to offer an alleged confession of the

Defendant; that said confession was taken without his attorney being present, in violation of the

Defendant's right to have his attorney present to consult with under Article I, Section 10 of the

Constitution of the State of Texas and the 6th Amendment of the United States Constitution;

that said confession was taken involuntarily from the Defendant in response to threats, in

violation of his right to remain silent as protected by Article I, Section 10 of the Constitution

of the State of Texas and the 5th Amendment of the United States Constitution; that said

confession was taken in violation of his right to due process as protected by the 5th and 6th

Amendments of the United States Constitution and the 14th Amendment thereto; and that said

confession was taken in violation of his right to due course of law as established by Article I,

Section 19 of the Texas Constitution. Admission of said confession would be in violation of

Article 38.22 and Article 38.23, Code of Criminal Procedure.

            2.          Defendant's purported confession is not audible on the tape. The jury would be

required to speculate as to the statement actually made by the Defendant. The tape does

contain many statements made by law enforcement that characterize the evidence developed in

the investigation and relate their account of what statement they purport the Defendant has

MOTION TO SUPPRESS CONFESSION                                                                            PAGE 1
C:\FB\CRIM_ K-O\Lask.r.DD.81 075\1 1-01-1 3704\Suppr.ss.001.wpd
                                                                                (



 made.        Such statements by law enforcement on the recording constitute a spealdng offense

 report and are inadmissible hearsay. To the extent that they are a statement of what they

 contend the Defendant told them, they constitute a violation of Code of Criminal Procedure

 Art. 38.22, which requires that' Defendant's statement be recorded, not the officers' verbal

 account thereof.

            3.          Defendant is entitled to a hearing on this matter wherein the State should be

 required to prove beyond a reasonable doubt that any confession which the State intends to

offer was lawfully obtained and that the Defendant's rights under the Constitutions and the laws

of the State of Texas and the United States were fully protected. Defendant is entitled to such

hearing outside the presence of the jury and prior to the trial on this matter.

            WHEREFORE, PREMISES CONSIDERED, the Defendant would urge this Court to set

this hearing prior to trial and that, at the conclusion of that hearing, any conJession or statement

by the Defendant, whether written, oral, or otherwise, and the recorded statements by peace

officers during the interview wherein the officers recount evidence against the Defendant and

state their version of what the D"efendant has told them proffered by the State be suppressed

and the State be ordered not to refer to, or introduce, any such confessions or statements by the

Defendant in the presence of the jury.

                                                                Respectfully submitted,

                                                                SMITHER, MARTIN,
                                                                HENDERSON & BLAZEK, P.e.
                                                                1414 11th Street
                                                                Huntsville, Texas 77340
                                                                (936) 295-2624
                                                                (936) 294-9784 [Telecopier]



                                                                       J}m
                                                                By ___________________
                                                                   Frank Blazek
                                                                   State Bar No. 02475500



MOTION TO SUPPRESS CONFESSION                                                                 PAGE 2
C:\FB\CRIM_K·O\Laskor.DD.81 075\1 I-OI-13704\Suppross.001.wpd




                                                                                                        f11
                                                                       William F. Carter
                                                                       State Bar No. 03932800
                                                                       108 E. William J. Bryan Parkway
                                                                       Bryan, Texas 77803-5334
                                                                       (979) 779-0712
                                                                       (979) 779-9243 [Telecopier]

                                                                       ATTORNEYS FOR DEFENDANT




                                                         Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoin;g Motion to
Suppress Confession has been forwarded to opposing counsel on this the 7th day of February,
2014, by facsimile to 1-979-826-7722 and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445



                                                                       Frank Blazek




MOTION TO SUPPRESS CONFESSION                                                                            PAGE 3
C:\FB\CRlM_K-O\Lasker.DD.81 075\II-OI-13704\Suppress.OO l.wpd
                                                        CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                                  §       IN THE DISTRICT COURT OF
                                                                     §
VS.                                                                  §       WALLER    COUNTY, T E X A S
                                                                     §
 DOMINIQUE DONTAE LASKER                                             §       506TH    JUDICIAL   DISTRICT

                                                                   ORDER

             BE IT REMEMBERED, that on the _ _ day of _ _ _ _ _ _ , 2014, came on to

be considered the above and foregoing Motion to Suppress Confession. After consideration of

the same, it is the opinion of the Court that Defendant's Motion be:

             ()          GRANTED.

             ()          DENIED, to which ruling the Defendant excepts.

SIGNED:




                                                                         JUDGE PRESIDING




C:\FB\CRIMJ(.O\Lasker.DD.81 075\1 1·01· I 3704\Suppress.OOI .wpd
     506th Judicial Di~ .. iict Court
     Albert M. McCaig, Jr., Judge
                                                                                            Court Coordinator
     www.CourtS06.com                                                                          Susie Schubert

                                                                                               Court Reporter
                                                                                               Robyn S. Wiley

                                                                                                Grimes County
     April 4, 2014                                                                              Waller County
                                                                                      836 Austin Street, Suite 307
                                                                                        Hempstead, Texas 77445
                                                                                               Fax: 979.826.9149
                                                                                               Ofe: 979.921.0921


                                  Notice of Preferential Trial Setting
                                            Waller County

     Frank Blazek
     Attorney at Law
     1414 11th Street
     Huntsville, Texas 77340

 William Carter
 Attorney at Law
 108 E. Wm. J. Bryan
 Bryan, Texas 77803

 Honorable Elton Mathis
 Criminal District Attorney
 Waller County, Texas
 645 12th Street
 Hempstead, Texas 77445

           Re:       Cause #11-01-13703, 11-01-13704 & 11-01-13705
                     State of Texas vs Dominique Dontae Lasker
                     506 th Judicial District Court of Waller County, Texas

                     Motions:              October 6, 2014 at 9:00 a.m.
                     Jury Trial Setting:   March 30, 2015 at 9:00 a.m.

The referenced matter has been preferentially set as stated above. Please see the Rules of the
Second Administrative Judicial Region of Texas for further explanation ofpreferentially set matters.

Please contact the Court Coordinator for a continuance or request for resetting the matter. Unless
prior approval for a continuance or reset of a preferentially set matter is obtained from the Court the
matter will be called as stated.


                                                               ~{~k~
                                                              SUSIE SCHUBERT
                                                              Court Coordinator

c:        District Clerk
                                                      Cause No. 1       \-0 \-          1'~10")
  STATE OF TEXAS                                                       II-~I- 13'701                                  IN THE DISTRICT COURT
                                                                        II --() I - /'~ '70S
  v.                                                                          §                                    WALLER COUNTY, TEXAS

\2:M; D 'I       'fIle. ~ LCL'S fer                                           §
                                                                              §                                      506TH JUDICIAL DISTRICT


                                        SCHEDULING ORDER - CRIMINAL
        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.0) of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

  1.                                                1:30 p.m.            ARRAIGNMENT

 2.                                                 9:00 a.m.            MOTIONS & PLEAS
                                                                         All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                         under c.c.P., Art. 28.0 I.


 3.                                                                      HEARINGS & BENCH TRIALS

 4.        On or before JO-days before Pretrial Hearing Date all C.C.P., Art. 28.01                    matters must be filed or will be considered waived.


 5.                                                 9:00 a.m.           PRETRIAL HEARING
                                                                        Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                        will announce whether the ease will plead or if a trial is required, and whether trial
                                                                        is to the Court or to a jury.

 At the Pretrial hearing all motions and other maners not previously ruled on will be heard. All parties must file and serve on opposing eounsclthe
 following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. further, all counsel shall advise the Court
 of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


 6.                                                9:00 a.m.            JURY TRIAL
                                                                        Final trial date & time will be set immediately after Ihe Pretrial hearing.


 Defendant bas received a copy of the Indictment and is the same person charged therein. Defendant waives
 formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

 Dated: _ _4_·     _~_J+_---L-I_±~____,replacing prior Scheduling Orders.
                                                     Frtuf\-K ~ltLzeL                                             Counsel for State
 Defendant's Signature                             Coun~el for Defend~t

                                                    D,H~GJJta
                                                                                  ALBERT M. McCAIG, JR., Judge Presidirtg
                                                                                                                                                £t-
Copies:     White--Clerk                 YeJlow--State                  Pinko-Defendant                Gold--Defendant's Attorney
     i
97?-826-772J.                   Waller County DA                                                                                             11 :22~?'l a.m.   04-08-2014    113
                                                                                                                                                  (




                                                                                       GAUSE NO. 11-01-13703
                                                                                       CAUSE NO. 11-01-13704
                                                                                       CAUSE NO. 11-01-13705

                   THE STATE OF TEXAS                                                                                §              IN THE DISTRICT COURT OF
                                                                                                                     §
                   VS.                                                                                               §              WALLER      COUNTY, TEXAS
                                                                                                                     §
                  DOMINIQUE DONTAE LASKER                                                                            §              506TH    JUDICIAL DISTRICT

                                  AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEARINGS

                  TO THE HONORAJ3LE JUDGE OF SAID COURT:

                                 Now Defendant, DOMINIQUE DONTAE LASKER, by and through his attomeys of

                  record, with the consen t and approval of the state of Te:xas. and submits this his Agreed Motion

                  for Transcription of Pretrial Hearings and for cause would show the Court the following:

                                 1.             Defendant intends to apply for a writ of mandamus with the appellate courts of

                  Texas seeking dismissal of this cause in accordance with the Interstate Agreement on Detainers.

                  The Court's denial of that motion is based on the events and stipulations that occurred at

                 various pretrial hearings. Any application for such a writ 'will require that those hearings be

                 transcribed.

                                2.             UnderSigned counsel certifies that he has consulted with Assistant District

                Attorney Fred Edwards and the State agrees that Ulese hearing be transcribed.

                               VYHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court win Order

                the Court Reporter to transcribe t~e pretrial hearings herein and provide copies to the State and

                defense counsel.




                AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEARINGS                                                                                                PAGE 1
                C;\"1oGl..rofUICIlII"U~·0\UJl.a.DD,aI075\II.QI·1l70Cl CMlfoo!"U .. CDT T.........nr""   ... rr.:U;a! Rarin"'''I'd
979-826-7722               Waller County DA                                                                                               11:22:41 a.m.                04-0B-2014                     2/3




                                                                                                                     Respectfully submitted,

                                                                                                                     SMITHER, MARTIN,
                                                                                                                     HENDERSON & BLAZEK, P.c.
                                                                                                                     1414 11th Street
                                                                                                                     Huntsville, Texas 77340
                                                                                                                     (936) 295-2624
                                                                                                                     (936) 294-9. 784 [T~J1COP' r]
                                                                                                                              ),1          I


                                                                                                                    By
                                                                                                                             /j
                                                                                                                              /
                                                                                                                                      1              .
                                                                                                                          Frank Blazek
                                                                                                                          State Bar No. 02475500

                                                                                                                    William F. Carter
                                                                                                                    State Bar No. 03932800
                                                                                                                    108 E. William J. Bryan Parkway
                                                                                                                    Bryan, Texas 77803-5334
                                                                                                                    (979) 779-0712
                                                                                                                    (979) 779-9243 [Telecopier]

                                                                                                                   ATTORNEYS FOR DEFENDANT




                                                                                    Certificate of Service

                     I do hereby certify that a true and correct copy of the above and foregoing Motioll for
               Transcriptioll ofPretrial Hearillgs has been fotwarded to opposing counsel on this the '("(oK-day
               of March, 2014, by f.a,csim_.jI~tg~1.•9~7~W·i and ad~rcssed as follows:
                                                     ,J.. \0\(.I..-L1(. "\c':)1"" J., (,L.t..OttA C~.· (-{- o~                 /(nJcl.\- •.ljj   (~?:,   (".J,)   J.L 1..>-.(.'",(1'""'-("'1 ,u::;,
                          Elton R. Mathis
                          Criminal District Attorney
                          645 12th Street
                          Hempstead, Texas 77445




                                                                                                                  Frank Blazek



           AGREED MOTION FOR TRANSCRJPTION OF PRETRIAL HEARINGS                                                                                                                PAGE 2
           C:\,Nfl.Skart\fB'I£:RJM.. K.CN..&,hr.DD.Il07S\II.OI·1l70J CM\MoUan 'ar Trtn,mr'.lr,"   q' ~ttlal HCalln","1~




                                                                                                                                                                                                      ('17
~',/:I-OlO-'   I   ~l                waller   LounTY LJA                                                                                          11 :22:48 a.m.   04-·08-2014   3/3
                                                                     (

                                                                     I




                                                                                  CAUSE NO. 11·01·13703
                                                                                  CAUSE NO. 11·01·13704
                                                                                  CAUSE NO. 11-01-13705

                          THE STATE OF TEXAS                                                             §                        IN THE DISTRICT COURT OF
                                                                                                         §
                          VS.                                                                            §                        WALLER               COUNTY, T E X AS
                                                                                                         §
                          DOMINIQUE DONTAE lAS'I                                                     CAUSE NO. 11-01-13704

THE STATE OF TEXAS                                                        §        IN THE DISTRICT COURT OF
                                                                          §
VS.                                                                       §        WALLER     COUNTY, TEXAS
                                                                          §
DOMINIQUE DONTAE LASKER                                                   §        506TH    JUDICIAL      DISTRICT

                                                                    ORDER

            BE IT REMEMBERED, that on the                               I(f< day of R.&1u...~     ,201f. came on to

be considered the above and foregoing Motion to Dismiss. After consideration of the same, it

is the opinion of the Court that Defendant's Motion be:

                       GRANTED, and the indictment is hereby dismissed with prejudice.

                       DENIED, to which ruling the Defendant excepts.

                                                                              ,201~ t?lfh ovt;[t ru.-kd   IJM




C:\FB\CRlM_K-O\Lasker.DD.BI 075\II-OI-13704\Motion to Dismiss.002.wpd


                                                                                                                  /'-19
," '




                                                                         CAUSE NO. 11-01-13704

        THE STATE OF TEXAS                                                                          §       IN THE DISTRlCT
                                                                                                    §
        VS.                                                                                         §       WALLER    COUNTY,
                                                                                                    §
        DOMINIQUE DONTAE LASKER                                                                     §       506TH    JUDICIAL   DISTRICT

                                              MOTION TO DISMISS FOR VIOLATION
                                         OF THE INTERSTATE AGREEMENT ON DETAINERS

        TO THE HONORABLE JUDGE OF SAID COURT:

                      Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

        attorneys of record, and submits this his Motion to Dismiss for Violation of the Interstate

       Agreement on Detainers and for cause would show the Court the following:

                      I.            On February II, 2014, a hearing was held in this Court concerning Defendant's

       First Amended Motion to Dismiss. In that motion Defendant argued that the State had violated

       the 180-day rule of the Interstate Agreement on Detainers (IADA). That rule requires the State

       commence the trial of the charge within 180 days of receiving a request for speedy disposition

       of a detainer. Tex. Code of Criminal Procedure Art. 51.14, Art. III (a). At the February hearing,

       the State argued that the two requests for speedy disposition made by Defendant were deficient

       and that the 180-day rule did not apply, but that the 120-day rule of Art. IV (c) of the IADA

       applied. This motion is intended to make clear that, assuming arguendo that the 120-day rule

       applied, Defendant is still entitled to a dismissal under the IADA.

                     2.             At the February hearing the follOwing facts were established by stipulation, by

       clear documentation in the Court's file or the transcription of notes from the pretrial hearings:

                     a.        Defendant was indicted in this cause on January 27,2011.




       MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                    PAGE 1
       C:\NetShare\FB\CRIM_K-O\Lasker.DD.B 1075\11-0 1-1 3704\Motion to Dismiss for Violation of IADA.wpd
               b.            Defendant was sentenced to federal prison on December 16, 2011, on an

                             unrelated charge.

               c.           While in the federal prison and with a detainer lodged against him for this offense

                             Defendant filed a first request for speedy disposition which was received by the

                             Court on July 16,2012, and the District Attorney on July 19, 2012.

               d.           While in the federal prison and with a detainer lodged against him for this offense

                            Defendant filed a second request for speedy disposition which was received by the

                            Court and the District Attorney on February 8,2013. The second request was

                            mailed by certified mail.

              e.            The State of Texas acquired Defendant's presence in Waller County on May 24,

                            2013.

              f.            On June 4,2013, Defendant appeared in Court and was appOinted counsel after

                            his indigency was determined. The Defendant informed the Court that he had

                            motions on file and wanted them to be heard. The Court informed him they

                            were not scheduled to be heard at that time and that he needed to consult with

                            his attorney before proceeding.

              g.            The next court date was September 9, 2014. At that hearing Defendant invoked

                            his rights to a speedy trial under the !ADA. On that day the Court granted the

                            State's motion for continuance based on the delay in getting the Defendant from

                            the federal authorities, the seriousness of the charge, the availability of providing

                            adequate and competent counsel and the complexity of the case.




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                  PAGE 2
CINetShareIFBICRlM_K-O\l..asker,DD.BI075111-01-13704IMotion to Dismiss for Violation oflADA.wpd



                                                                                                                    /5/
                                                     (



               3.            If either of Defendant's requests for speedy disposition is deemed sufficient, then

 the 180-day rule applies and Defendant is entitled to a dismissal because the 180 days lapsed

 before the continuance was                              gran~ed.


               4.            Assuming arguendo that both requests are deficient, then the 120-day rule applies.

 Defendant is still entitled to a dismissal because the continuance was not granted for good cause.

A trial did not commence within 120 days of his arrival.

               5.            Defendant believes it was necessary to file this motion because, although the 120-

 day rule was invoked on September 9, 2013, Counsel for Defendant only invoked the lBO-day

rule at the February 11, 2014 hearing. Counsel did not want to waive any right to a dismissal

 for violation of the 120-day rule should it be determined that 180-day rule was nm applicable.

               6.            Defendant believes that it is appropriate for the Court to rule on this motion by

submission. The relevant facts are clearly developed in the record and the prior court hearings

have been transcribed for review'.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the indictment herein be dismissed with prejudice.

                                                                                                     Respectfully submitted,

                                                                                                     SMITHER, MARTIN,
                                                                                                     HENDERSON & BLAZEK, P.e.
                                                                                                     1414 11th Street
                                                                                                     Huntsville, Texas 77340
                                                                                                     (936) 295-2624
                                                                                                     (936) 294-9784 [Telecopier]



                                                                                                     By     .?J   /!1
                                                                                                          Frank Blazek
                                                                                                          State Bar No. 02475500


MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                           PAGE 3
C:\NetShare\FB\CRIMJ                                                   (                                                            (



                                                                                                 William F. Carter
                                                                                                 State Bar No. 03932800
                                                                                                 108 E. William J. Bryan Parkway
                                                                                                 Bryan, Texas 77803-5334
                                                                                                 (979) 779-0712
                                                                                                 (979) 779-9243 [Telecopier]

                                                                                                 ATTORNEYS FOR DEFENDANT



                                                                    Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Motion to
Dismiss for Violation of&he Interstate Agreement on Detainers has been forwarded to opposing
counsel on this the ~\iay of July, 2014, by U.S. Mail, postage prepaid, and addressed as
follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                                 Frank Blazek




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                           PAGE 4
C:\NetShare\FB\CRIM_K.O\Lasker.DD.81075\II-OI-13704\Motion to Dismiss for Violation ofIADA.wpd
                                                         CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                                              §                  IN THE DISTRICT COURT OF
                                                                                 §
VS.                                                                              §                 WALLER    COUNTY, TEXAS
                                                                                 §
DOMINIQUE DONTAE LASKER                                                          §                  506TH   JUDICIAL   DISTRICT

                                                                          ORDER

             BE IT REMEMBERED, that on the                                  l'fItuay of _ _~
                                                                                           __A+-7'___ ' 2014, came on to

be considered the above and foregoing Motion to Dismiss for Violation of the Interstate

Agreement on Detainers. After consideration of the same, it is the opinion of the Court that

Defendant's Motion be:

                         GRANTED, and the indictment is hereby dismissed with prejudice.

                         DENIED, to which ruling the Defendant excepts.

             SIGNED:                           7:C
                                      --9-+.,-~~---' 2014.
                                                                Ij--




CINetShareIFB\CRI1>.I_K-OlLasker.DD,SI07S\II-OI-1370-l\'\\otion to Dismiss for Violation of IADA.\\'pd
                                                                             Attorney Fee Voucher

   ~SdiCtiOn                             2. County                           3. Cause Number                             Offense                     4. Proceedings
     District OCounty                                                                                                                                []Trial-Jury OTrial-Court
                                      l[):ULeY'            11,0(- jj'103                                     CtL{iJ.- ,,-_L rVu,(xd.i'i
   OCounty Court at Law

   Court #       S-{)?~
                        Gu                 .I I'vA f;."',s n-OI-/~104
                                                   •                                                           f'y'U..:..,'( cit /r
                                                                                                                                                     []Plea-Open OPlea- Bargain

                                                                                                                                                    []Other
                                                                             ll-cJl-        13')O~             rY\.u...n::Le(
                                                                       l"J)orvri Y'l~o.l1£-
   5. In the case of:
                                    State of Texas v                                                      DS-y\JQU                    (as{:L/
   6. Case Level                                                                            \..

  ~ Felony I       0    Felony II     o Felony III o                   FelonySJ     o Misdemeanor o Juvenile o Appeal                      [J   Capital Case

  o Revocation - Felony         0    Revocation - Misdemeanor ONo Charges Filed                           0    Other

  7. Attorney (Full Name)                                                        9. Attorney Address (Include Law Firm Name if                            10. Telephone

                       uS(ct~
                                                                                 Applicable)
  hd./\l,(G                                                                               Smither, Martin. Henderson & Blazek, P.c.                    ;;LCZS - ~~-/-
  8. State Bar Number                 8a. Tax ID Number                                                  1414 11th Street                                 II. Fax
                                                                                                      Huntsville, Texas 77340
  O;;}(( '/ S.   soo                 7& -05/)LJ 'ZG                      /
                                                                                                                                                          ~C;                                                                                                             >t'    '

                                                                                                                                e
                                                                                                f   F   •               r   I




                                                                                    AT     I 0 ~r::;q _O'Clock  M
  "                                                                                   - 'nuclA JAM1~ SPADACHBNB
                                                                                    ( WALLER COUNTY,1"EXAS
                                                                                    BY      1 t)
                                                                                              DEPUTY
   No. 11-01-13703, No. 11-01-13704 and No. 11-01-13705 - The State of Texas v. Dominique
   Dontae Lasker; In the 506th Judicial District Court of Waller County, Texas

              Date                                                   Description                            Time
      In-Court:
                   9-9-13           Court appearance (motions)                                                    4.00 hrs.
                 11-4-13            Court appearance (motions)                                                    4.00 hrs.
                 2-11-14            Court appearance (motions)                                                    4.00 hrs.
      Total In-
      Court                                                                                                 12.00 hrs.


      Out-of-
      Court:

                   6-6-13          Telephone conference with Judge McCaig                                              .25 hr.
                   6-9-13          Review internet accounts; visit client in jail                             5.00 hrs.
                6-10-13            Telephone conference with potential co-counsel                                  .25 hr.
                6-11-13           Telephone call to DA (left message); search internet for
                                  information regarding client                                                1.00 hrs.
                6-13-13           Telephone conference with DA                                                     .50 hr.
                7-11-13           Telephone conference with potential co-counsel                                  .50 hr.
                7-12-13           Motion for Appointment of Attorney as Co-Counsel in
                                  each case; Waiver of Arraignment and Entry of Plea of
                                  Not Guilty in each case                                                     1.50 hr.
               7-15-13            Telephone conference with client's wife; telephone
                                  conference with client's California attorney                                    .70 hr.
               7-23-13            Call to jail for booking information                                            .30 hr.
               8-27-13           Telephone conference with ADA Edwards                                            .25 hr.
               8-28-13           Telephone conferences (2) with DA; telephone
                                 conference with co-counsel; visit client; visit with DA
                                 and ADA Edwards; letter from client                                        8.00 hrs.




C:\Ne,Sh.,..,\FB\CRlM _ K-O\Lasker.DD.S i 07 5\S,.,emenLOO i.,,-pd
             Date                                               Description                 Time

                8-30-13          Telephone conference with client's wife; receive and
                                 review State's Motion for Continuance; State's Motion
                                 for Competency Evaluation; State's Motion for
                                 Discovery of Expert Witnesses and State's Notice of
                                 Intention to Seek the Death Penalty                         2.00 hrs.

                  9-3-1'3        Telephone conference with client's wife                        .3 hr.

                  9-4-13         Visit Clerk and obtain copies from file; telephone
                                 conferences (2) with DA; visit client at jail; telephone
                                 conference with client's wife                               8.00 hrs.

                 9-6-13         Motion for Disclosure of Favorable Evidence; Motion
                                to Dismiss                                                   2.00 hrs.

               9-11-13          Letter from client                                            .25 hr.

               9-24-13          Work on IADA time line                                      3.00 hrs.

               9-25-13          Telephone conference with District Clerk's office;
                                telephone conference with DA; telephone conference
                                with co-counsel; visit client in jail; pick up copies of
                                documents from District Clerk; receive and review
                                discovery                                                   8.00 hrs.

               10-4-13          Letter from client                                            .25 hr.

               10-8-13          Review confession (audio) of January 12,2011                2.00 hrs.

               10-9-13         Continue listening to audio of confession; letter to co-
                               counsel                                                      2.00 hrs.

            10-10-13           Telephone conference with Craig Davis; telephone
                               conference with Brody of Federal Bureau of Prisons;
                               letter to Federal Bureau of Prisons                           1.5 hrs .

            10-16-13           Letter from client                                            . 25 hr.

            10-23-13           Telephone conference with client's wife                       .25 hr.

           10-28-13            Telephone conference with co-counsel                          .25 hr.

           10-29-13            First Amended Motion to Dismiss in each case                 1.50 hr.

           10-30-13           Telephone conference with potential investigator;
                              telephone call to co-counsel' s office                         .30 hr.

             11-1-13          Meet with client and co-counsel at jail                       4.00 hrs.

C:\No,Sh.re\FB\CRllv!_K-O\Lasker.DD.81 07 5\5,.«mont.00 I.wpd
              Date                                                  Description               Time
                 11-4-13           Telephone conference with potential expert                   .25 hr.
                 11-6-13           Letter to DA (w/proposed stipulations)                      1.00 hr.
                 11-7-13           Telephone conference with potential expert; exchange
                                   emails with DA; Ex parte motions for funding for
                                   experts                                                     1.00 hr.
               11-11-13            Telephone conference with potential investigator             .30 hr.
               11-12-13            Letter from client                                           .25 hr.
              11-13-13             Letter to client; letter to DA (with additional proposed    1.00 hr.
                                   stipulation)
              11-14-13             Telephone conference with potential investigator;
                                   telephone conference with co-counsel                         .50 hr.
              11-17-13             Ex parte motion for funding for expert assistance            .25 hr.
              11-18-13            Telephone conference with co-counsel                          .25 hr.
              11-19-13            Telephone conference with ADA Edwards                        .25 hr.
                12-4-13           Telephone conference with potential investigator; email
                                  to co-counsel; telephone conference with ADA
                                  Edwards; telephone conference with co-counsel               1.00 hr.
              12-16-13            Telephone call to ADA Edwards; left detailed message             N/C
             12-17-13             Telephone call to ADA Edwards; left voice mail                   N/C
             12-31-13             Letter to DA                                                 .25 hr.
                1-17-14           Defendant's First Motion for Continuance (of Motions         .50 hr.
                                  and Pleas setting) in each case
               1-22-14           Letter from client                                            .25 hr.
               1-29-14           Letter to client                                              .25 hr.
               1-31-14           Telephone conference with client's wife                       .25 hr.
                 2-3-14          Telephone conference with co-counsel; telephone
                                 conference with client's wife; telephone conference with
                                 expert                                                       1.00 hr.

                2-4-14          Telephone conference with ADA Edwards; telephone
                                message to client's wife re: hearing schedule                  .30 hr.

C:\NetSh.r                                                                                      (


               Date                                                     Description           Time
                     2-7 -14          Motion to Suppress Confession in each case               1.00 hr.
                  2-10-14             Listen to audio statement; receive and review State's
                                      Response to Defendant's Motion to Dismiss                5.00 hrs.
                  2-14-14            Letter from client                                         .25 hr.
                  2-18-14            Letter to client                                           .25 hr.
                    3-4-14           Telephone call to ADA Edwards, left message                     N/C
                  3-10-14            Letter from client                                         .25 hr.
                 3-11-14             Letter to client                                           .25 hr.
                 3-12-14             Telephone conference with ADA Edwards                      .25 hr.
                 3-18-14             Prepare Agreed Motion for Transcription of Pretrial
                                     Hearings; instructions to staff                           1.00 hr.
                 3-19-14            Telephone conference with client's wife                     .25 hr.
                 3-27-14            Telephone conference with expert                            .25 hr.
                 3-31-14            Telephone conference with ADA Edwards                       .25 hr.
                   5-9-14           Telephone conference with expert                            .25 hr.
                 5-27-14            Telephone conference with client's wife; telephone call
                                    and email to court coordinator                              .40 hr.
                6-12-14            Telephone exchange client's wife                             .25 hr.
                   7-1-14          Telephone call to Attorney Victor Amador                     .25 hr.
                   7-3-14          Research re: Mandamus; drafting motion                     4.00 hrs.
                  7-7-14           Research re: Mandamus; drafting motion                     4.00 hrs.
                  7-8-14           Research re: Mandamus; drafting motion                     4.00 hrs.
                7-10-14            Work on new Motion to Dismiss; telephone call to co-
                                   counsel                                                    4.00 hrs.
               7-11-14            Telephone call to co-counsel; telephone conference with
                                  ADA Edwards; finalize Motion to Dismiss for Violation
                                  of the Interstate Agreement on Detainers in each case;
                                  letter to Judge McCaig                                      2.00 hrs.



C:INetShare\FB\CRl;....l_ l(·O\Lasker.DD.S 107 5\Statement.OO l.,,-pd




                                                                                                           {~9
              Date                                                 Description
     TotalOut-of-
     Court                                                                                  91.10 hrs.




   Expenses:

              Date                                                 Description             Amount
                      6-9-13         Mileage expense (160 mi. @ $0.565/mi.)                 $   90.40
                   7-12-13           Postage                                                     6.80
                   7-31-13           Photocopies for the month of July, 2013 (61 @ $0.20
                                     ea.)                                                       12.20
                   8-28-13           Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                     9-4-13          Mileage expense (160 mi. @ $0.5 65/mi.)                    90.40
                   9-10-13           Postage                                                     1.92
                   9-25-13           Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                  9-30-13            Photocopies for the month of September, 2013 (167
                                     @ $0.20 ea.)                                               33.40
                  10-3-13           Postage                                                      1.12
                  10-9-13           Postage                                                      2.84
                10-29-13            Postage                                                      4.56
                  11-1-13           Mileage expense (160 mi. @ $0.565/mi.)                      90.40
                  11-4-13           Postage                                                      4.42
                  11-4-13           Mileage expense (160 mi. @ $0.565/mi.)                      90.40
                  11-6-13           Postage                                                      2.64
                 11-7-13           Postage                                                       3.10
                 11-8-13           Postage                                                      4.10

               11-13-13            Postage                                                      2.38




C:\NetShare\FB\CRI~l_K·O'.Lasker.DD.S 107 5\Statement.00 1.\\l'd
                          {




      11-30-13      Photocopies for the month of November, 2013 (253
                    @ $0.20 ea.)                                            50.60
      12-31-13      Photocopies for the month of December, 2013 (40 @
                    $0.20 ea.)                                               8.00
      12-31-13      Postage                                                  2.64
       1-13-14      Postage                                                  1.58
       1-17-14      Postage                                                 4.96
       1-20-14      Postage                                                 2.38
           2-7-14   Postage                                                 4.83
       2-11-14      Mileage expense (160 mi. @ $0.56/mi.)                  89.60
       2-11-14      Postage                                                  .69
       2-28-14      Photocopies for the month of February, 2014 (253 @
                    $0.20 ea.)                                             50.60
       7-11-14      Postage                                                16.79
Total
Expenses                                                                 $854.55
                                                      CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                                         §                IN THE DISTRICT COURT OF
                                                                            §
 VS.                                                                        §                WALLER      COUNTY, T E X A S
                                                                            §
 DOMINIQUE DONTAE LASKER                                                    §                506TH      JUDICIAL       DISTRICT

                                  NOTICE TO PREPARE REPORTER'S RECORD

 TO:        ROBYN WILEY, OFFICIAL COURT REPORTER OF SAID COURT:

            Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
 numbered cause, by and through his attorneys of record, and makes this request, in writing, for
the Court Reporter to prepare an official Reporter's Record to be used for the Petition for Writ
 of Mandamus pending in the First Court of Criminal Appeals under Cause Number 01-14-
00630 styled In re Dominique Dontae Lasker A designation of the material requested is as
follows:
            1.          All pre-trial hearings in Cause No. 11-01-13704 including, June 4, 2013;
                        September 9,2013; November 4,2013; and February 11,2014; and

            2.          All exhibits used, marked, offered, and/or admitted during any
                        proceeding of this cause;


            Applicant has been determined to be indigent for purposes of this proceeding and the
cost of preparing the Reporter's Record, if any, will be paid by the Treasurer of Grimes County,
Texas.        A copy of this request has been filed with the Clerk of said Court and another copy

                                                                                                                                      ~
                                                                                                                           ~
served on the attorney for the State.                                                                                      C=»
                                                                                                                                      I


                                                                                                               o~
                                                                                                                           ..tt;.-
                                                                                                                                      .0
                                                                                  Respectfully submitted,                  (/)
                                                                                                                          rrt         r.lu;
                                                                                                                          -0          7.1-f
                                                                                                               M                      0;0-"

                                                                                                                                     cOn-
                                                                                                                           I
                                                                                  SMITHER, MARTIN,         .,   e,.;)                  ..... r
                                                                                  HENDERSON & BLAZEI~ :>.C. ;:::..                   z fT1
                                                                                                                                     -\no
                                                                                  1414 lIth Street             ::r.::                :<
                                                                                                                                     1>
                                                                                                                                     (J)




                                                                                  By   =-----:?J~II___+___
                                                                                       Frank Blazek
                                                                                       State Bar No. 02    5500



NOTICE TO PREPARE REPORTER'S RECORD                                                                                        PAGE 1
C:\NetShare\FB\CRIM_K-O\Lasker.DD.8I075\Mandamus\Notice to Prepare Reporters Record I 1-01-1 3704.wpd
                                                                                     William F. Carter
                                                                                     State Bar No. 03932800
                                                                                     108 E. William J. Bryan Parkway
                                                                                     Bryan, Texas 77803-5334
                                                                                     (979) 779-0712
                                                                                     (979) 779-9243 [Telecopier]

                                                                                     ATTORNEYS FOR DEFENDANT




                                                     CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing Desig?la{ion
Items to Be Included in the Record has been forwarded to opposing counsel on this t.he ~~y
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

             Elton R. Mathis
             Criminal District Attorney
             645 12th Street
             Hempstead, Texas 77445




                                                                                     Frank Blazek




NOTICE TO PREPARE REPORTER'S RECORD                                                                                    PAGE 2
C:\NetShare\FS\CRIM_ K-O\Lasker. 00.8107 5IMandamus\Notice to Prepare Reporter's Record 11-0 1-13704.wpd


                                                                                                                                /!F3
                                                       CAUSE NO. 11-01-13704

 THE STATE OF TEXAS                                                          §                IN THE DISTRICT COURT OF
                                                                             §
VS.                                                                          §                WALLER    COUNTY, T E XA S
                                                                             §
 DOMINIQUE DONTAE LASKER                                                     §                506TH    JUDICIAL    DISTRICT

                  DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
numbered cause, by and through his attorneys of record, and requests that the following
instruments be included in the record for the Petition for Writ of Mandamus pending in the
First Court of Criminal Appeals under Cause Number 01-14-00631 styled In re Dominique
Dontae Lasker:

All pleadings and documents on file in Cause No. 11-01-13704, including:

 1.         Indictment;

2.          Notice and Demand to District Attorney!Prosecutor for Trial or Disposition of Warrants ,
            Informations, Detainers or Indictments by Federal Prison dated July 2,2012;

3.          Notice of Imprisonment. and Request for Speedy Trial and Final Disposition dated
            July 3,2012, with small piece of paper indicating "no action at this time" initialed "AM";

4.          lAD - Placement of Imprisonment and Request for Final Disposition datenanuag 30~
            2013;                                                                     :&= r-
                                                                                                                              ,....     r-o
                                                                                                                  -40-.       .....,    ,.,,-

5.          Certificate of Inmate Status dated January 30,2013;                                               oS~             ~         ~~
                                                                                                             ~    t-           ,        (")~.."
                                                                             c:                                               w         g (");:::
6.          lAD - Offer to Deliver Temporary Custody dated January 30, 2013; ~                                            ~            ~~g
                                                                                                                          :x:
                                                                                                                          _
                                                                                                                                       :<
                                                                                                                          U1           l>
                                                                                                                                       en
8.          Defendant's First Amended Motion to Dismiss dated October 29,2013;

9.          State's Response to Defendant's Motion to Dismiss;

10.         Order dated July 2,2014, although ruled on March 11,2014, denying Defendant's
            Motion to Dismiss;

11.         Defendant's Motion to Dismiss for Violation of the Interstate Agreement on Detainers
            filed July 14, 2014;


DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD                                                                  PAGE 1
C:\NotSharo\FB\CRIM_ K·O\Laskor.DD.81 07 5\Mandamus\Designation of Rocord I 1·01·13 704.wpd
 12.         Notice to Prepare Reporter's Record;

 13.         Designation of Items to be Included in the Record;

 14.        All exhibits used, marked, offered and or admitted during any proceedings of this cause;
            and

 15.         Docket Sheet.
                                                                                     Respectfully submitted,

                                                                                     SMITHER, MARTIN,
                                                                                     HENDERSON & BLAZEK, P.C.
                                                                                     1414 11th Street21 0
                                                                                     Huntsville, Texas 77340
                                                                                     (936) 295-2624
                                                                                     (936) 294-9784 [TelecopierJ




                                                                                     By   Frank{:21l4
                                                                                          State Bar No. 02475500

                                                                                     William F. Carter
                                                                                     State Bar No. 03932800
                                                                                     108 E. William J. Bryan Parkway
                                                                                     Bryan, Texas 77803-5334
                                                                                     (979) 779-0712
                                                                                     (979) 779-9243 [TelecopierJ

                                                                                     ATTORNEYS FOR DEFENDANT


                                                     CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing D~ation
Items to Be Included in the Record has been forwarded to opposing counsel on this th ~ay
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445




                                                                                     Frank Blazek

DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD
C:\NetSh.,.,,\FB\CRIM_K·O\Lasker.DD.81 07 5\Mandamus\D.,ign.tion of Record I 1-0 1-13704.wpd                           PAGE 2   I b~
                  No. 11-01-13703, 11-01-13704 and 11-01-13705
                                                                          -<
 THE STATE OF TEXAS                  §       IN THE 506th DISTRICT
                                                                     Cl
 VS.                                 §       COURT OF                ~ (~
                                                                     c .>0
                                                                     -f
                                                                     -<
 DOMINIQUE DONTAE LASKER §                   WALLER COUNTY, TEXA
                                                                                  rn ;);C
                                                                                  x
        STATE'S RESPONSE TO DEFENDANT'S MOTION TO DISl\t(lSS ~                    ~

 TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW the State of Texas by and through the undersigned

 Assistant District Attorney and submits this         STATE'S     RESPONSE TO

 DEFENDANT'S MOTION TO DISMISS and would show as follows:

 FACTS:

             Stanley Ray Jackson and Janella Edwards were found murdered in their

 residence in Brookshire, Texas in the early morning hours of March 10, 2010. Both

 Edwards and Jackson had been shot in the head with a firearm. A lengthy

 investigation ensued whereby it was discovered that Dominique Dontae Lasker was

 home on leave from the United States Marine Corp during the time that Edwards and

 Jackson were murdered. Lasker had lived with Edwards and Jackson at times during

his childhood. It was also determined through an FBI firearm analysis that a firearm

used in a October 30, 2010 bank robbery in California was the same firearm used to

. murderEdwards and Jackson on March 10, 2010. The firearm used in the bank

robbery was in the possession of Dominique Dontae Lasker. Lasker was interviewed


                                         1
 by Texas Rangers while he was being held in California and confessed to the murder

 of Edwards and Jackson. Lasker was indicted by a Waller County Grand Jury of two

counts of murder and one count of Capital Murder on January 27,2011 and although

it is not clear from the court's records, the State presumes that a detainer was issued a

short time after indictment asking that Lasker be held to stand trial here in Waller

County.

              While the murder charges were pending in Waller County:, Lasker was

sentence to one hundred and twenty-one (121) months imprisonment in a Federal

penitentiary on or about January 30,2013 for the California bank robbery charges.

              On July 19t\ 2012 the State received a "Notice and Demand to District

Attorney for Trial or Disposition of Warrants, Informations, Detainers or Indictments

by Federal Prisoners, " presumably under Tex. Code Crim. Proc., Art. 5l.l4, Art.

III. It appears that the motion was received by the Waller County District Attorney's

Office via standard U.S. mail directly from Lasker without participation or

knowledge of the Federal Prison authorities and not certified mail as required by

Tex. Code Crim. Proc., Art. 51.14, Art. III. The motion did not contain the requisite

certificate from the warden of the holding authority and in its failure did not contain

any of the required information such as date of parole eligibility, good time

calculation, decisions of the parole board,. time remaining to be served and time

already served by the prisoner.


                                          2


                                                                                            /h7
               On August 31, 2012, Waller County requested and received lAD Form

 V from Ed Perez, an administrator for the Federal holding facility. The State intended

 to bring Lasker back to Waller County in accordance with Tex. Code Crim. Proc.,

 Art. 51.14, Art. IV.

              On January 2,2013 the State sent a request to the Warden of the holding

authority for temporary custody of Lasker. This request included copies of the

indictments and warrants as well as IAD Form V, "Request for TemporaIY Custody."

Of note is the inclusion of a signature block for the Judge of this Court on lAD Form

V.

              On January 31, 20 13 (the actual date of receipt is unclear but the letter

was presumably written on January 31,2013), Waller County received a response to

its request for temporary custody of the inmate advising Waller County that the

inmate had waived his thirty day notice to object to the temporary custody. The

Warden further advised that yet another form (IAD Form VI, "Evidence of Agent's

Authority to Act for Receiving State), would be required along with signatures of the

actual agents who would eventually pick up the prisoner.

              Also attached to the above were IAD Forms "Notice of Untried

Indictment", "Placement of Imprisonment", "Certificate of Inmate Status" and "Offer

to Deliver Temporary Custody." The effect of these Forms was to make a demand

on Waller County, State of Texas to bring the inmate back to Waller County for trial


                                          3


                                                                                           /fv{
 in accordance with Article III of the Interstate Agreement on Detainers Act. This

 notice was delivered on or about February 8, 2013. It should be noted that the

 Certificate of Inmate Status was not in compliance with Article III in that (1 )it left

 blank the date of parole eligibility and (2) left blank any mention of decisions that

mayor may not have been made by the parole board concerning the inmate.

              On April 8, 2013 Waller County received by FAX a copy of the request

lAD Form VI from the Federal Warden.

              On April 17, 2013, Waller County sent lAD Form VI to the Texas lAD

administrator, Donna Bell.

              On May 1,2013, Waller County forwarded on lAD Form VI that had

now been signed by the Texas lAD Administrator to the Federal Warden.

              Lasker was returned to Waller County on May 24, 2013 and has been in

Waller County custody since that time.

             The Defendant's first court date in Waller County was on June 4, 2013.

At that time the Defendant informed the Court that there were a number of motions

on file and that he wanted a decision on those motions. The Court informed the

Defendant that he needed to be represented by counsel. The Defendant had in fact

requested in his lAD Form "Placement of Imprisonment," that he be appointed

counsel by the requesting Court for all matters preliminary to trial. With that in mind

the Court appointed the Regional Public Defender on June 4,2013 and continued the


                                          4
 matter until such time as the Regional Public Defender could consult with Lasker and

 otherwise become prepared to be to heard on the various motions that Lasker had

 filed.

              At some point after June 4, 2013 it was determined that the Regional

Public Defender could not represent this Defendant. The Court then appointed Mr.

Frank Blazek on June 6, 2013. A few days later Mr. William Carter was appointed as

co-counsel.

              After the State met and discussed the case with Mr. Blazak it became

apparent that the Defense was not going to initiate any sort of court settings. The

State requested a Court date so that certain matters could be heard. On September 9,

2013 the Court heard and granted its second continuance for good cause shown until

November 4, 2013 whereby the Defendant waived arraignment and a scheduling

order was signed by this Court.

APPLICABLE LAW:

              The IADA is a congressionally-sanctioned compact between the

United States and the states. Cuyler v. Adams, 449 U.S. 433, 442, 101 S. Ct. 703,

709, 66 L. Ed. 2d 641 (1981). As stated in Article I of the Act, "the policy of the

party states and the purpose of the IADA is to encourage the expeditious and

orderly disposition of outstanding charges and detennination of the proper status of

any and all detainers based on untried indictments, infom1ations, or complaints."


                                         5
 Birdwell v. Skeen, 983 F.2d 1332, 1335 (5th eir. 1993). Consistent with this

 purpose, the IADA pennits a state to tile a detainer against a defendant residing in

 a prison in another state, gain temporary custody of the defendant, and prosecute

 the defendant on the charge that forms the basis of the detainer. u.S. v. Mauro, 436

 u.S. 340, 351-53, 98 S. Ct. 1834, 1842-44, 56 L. Ed. 2d 329 (1978).

              The IADA also provides a mechanism for a person incarcerated in one

jurisdiction with charges pending against him in another jurisdiction to be tried on

the pending charges before being released from incarceration in the first

jurisdiction. Tex. Code Crim. Proc. Ann. art. 51.14, Art. I (Vernon 1979). Either

the defendant or the jurisdiction where charges are pending may demand that the

defendant be tried on the pending charges. Id. Arts.!, III, V.


              Article III

              (a) Whenever a person has entered upon a term of imprisonment in a
             penal or correctional institution of a party state, and whenever during
             the continuance of the tenn of imprisonment there is pending in any
             other party state any untried indictment, information, or complaint on
             the basis of which a detainer has been lodged against the prisoner, he
             shall be brought to trial within 180 days after he shall have caused to
             be delivered to the prosecuting officer and the appropriate court of the
             prosecuting officer's jurisdiction written notice of the place of his
             imprisonment and his request for a final disposition to be made of the
             indictment, information or complaint. ..

The [AD also states that the prisoner's request in Article [II (a):

             Shall be accompanied by a certificate of the appropriate official
             having custody of the prisoner, stating the tenn of commitment under

                                           6


                                                                                        /1 f
             which the prisoner is being held, the time already served, the time
             remaining to be served on the sentence, the amount of good time
             earned, the time of parole eligibility of the prisoner, and any decision
             of the state parole agency relating to the prisoner.


             ARTICLE V.

             (c) If the appropriate authority shall refuse or fail to accept temporary
             custody of said person, or in the event that an action on the
             indictment, information, or complaint on the basis of which the
             detainer has been lodged is not brought to trial within the period
             provided in Article HI or Article IV hereof, the appropriate court of
             the jurisdiction where the indictment, information, or complaint has
             been pending shall enter an order dismissing the same with prejudice,
             and any detainer based thereon shall cease to be of any force or effect.



             To request final disposition under article III, the defendant must cause

"to be delivered to the prosecuting officer and the appropriate court of the

prosecuting officer's jurisdiction written notice of the place of his imprisonment

and his request for a final disposition to be made of the indictment." ld. art. IH(a)

(emphasis added). The IADA provides that a defendant can perform this

requirement by sending the written notice and request for final disposition to the

official having custody of him, who would then forward it to the appropriate

prosecuting official and court by registered (certified mail, return receipt

requested). /d. art. III(b). The Supreme Court has held that the I80-day provision

"does not commence untirthe prisoner's request for final disposition of the charges

against him has actually been delivered to the court and prosecuting officer of the

                                         7


                                                                                         /7;2-
jurisdiction that lodged the detainer against him." Fex v. Michigan, 507 U.S. 43,

 113 S. Ct. 1085, 1091, 122 L. Ed. 2d 406 (1993); State v. Powell, 971 S.W.2d 577,

580 (Tex.App.--Dallas 1998, no pet.).

             The inmate bears the burden of demonstrating compliance with the

formal procedural requirements of Article III." Morganfield v. State:. 919 S.W.2d

731,734 (et. App. - San Antonio [4 th Dist] 1996), U.S. v. Henson, 945 F.2d 430,

434 (1st eir. 1991); Bryant v. State, 819 S.W.2d 927, 930-31 (Tex.App.--Houston

[14th Dist.] 1991, pet. refd).

             The failure of another state to follow the lAD does not require

dismissal of the Texas [receiving state] charges." Bryant v. State, at 929. Delay

caused by holding jurisdiction tolled until the receiving State receives the

completed request form. Id. at 931.

             In Bryant, the court found that when the holding jurisdiction failed to

send Bryant to Texas because of pending charges in other jurisdictions, that time

the defendant was unavailable to Texas should not be taxed against Texas because

Bryant was unavailable to her. At 931.

             The denial of a defendant's motion to dismiss an indictment under the

IADA is a question of law reviewed de novo and the factual findings underlying

that decision are reviewed on a clearly erroneous standard. United States v. Hall,

974 F.2d 120t 1204 (9th Cir.1992).


                                         8


                                                                                       /73
               A prisoner seeking to benefit from the statutory provisions [of the

 Uniform Mandatory Disposition of Retainers Act] must tirst meet the burden of

 compliance with the 'agreement.' I'vlcCallum v. State, 407 So. 2d 865, 869

 (Ala.Cr.App.1981). There must be strict compliance by the prisoner with the

 requirements . . . , otherwise, a conniving prisoner could finagle procedures to

 frustrate efforts of the prosecution to give the prisoner the benefit of the Interstate

 Compact on Detainers'), and attempts to deal directly with officials in the receiving

state, he must satisfy the additional requirements of the agreement which would

normally be executed by officials in the sending state." McCallum v. State, supra,

at 869." Seymore v. State, 429 So. 2d 1188,1193-4 (Ala.Cr.App.1983). fVhitley v.

State, 392 So. 2d 1220, 1224 (Ala.Cr.App.1980), cert. denied, 392 So. 2d 1225

(Ala.1981 ).

               If a Defendant takes it upon himself to notify the prosecutor and the

Court directly, he is responsible for seeing that the notice is sent in the form

required by the lAD. If Defendant's correspondences never properly comply with

the notice requirements of the lAD so as to constitute "the required request," the

180 day period does not begin to run until Texas authorities have received the

completed request form. Burton v. State, 805 S.W.2d at 575. When an inmate fails

to serve the court where charges are pending, then he has failed to comply with the

requirements of Art. III and the clock does not start ticking against the receiving


                                          9


                                                                                           /71
jurisdiction. State v. Votta, 299 S.W.3d 130, 137 eCt. Crim App 2009).

              Article III, section (a) of the IADA states that the prisoner's request

must be "accompanied by a certificate of the appropriate official having custody of

the prisoner stating the term of commitment ... the time already served, the time

remaining ... on the sentence, the amount of good time earned, the time of parole

eligibility... and any decision of the state parole agency relating to the prisoner."

TEX. CODE CRIM. PROC. ANN. art. 51.14, Art. IIl(a) (West 2006). And, should that

information not be forwarded with the request for final disposition, the 180 day

time line remains dormant. Lara v. State, 909 S.W.2d 615 (Tex. App.,·Fort Worth

1995, pet. refd), State v. Garcia, 2011 Tex. App. LEXIS 4272 (Tex. App.

Amarillo, 2012).

             In a long line of cases that includes Pm-veil v. Alabama, 287 U.S. 45

(1932), Johnson v. Zerbst, 304 U,S. 458 (1938), and Gideon v. Wainwright, 372

U.S. 335 (1963), this Court has recognized that the Sixth Amendment right to

counsel exists, and is needed, in order to protect the fundamental right to a fair

trial. The Constitution guarantees a fair trial through the Due Process Clauses, but

it defines the basic elements of a fair trial largely through the several provisions of

the Sixth Amendment.

ARGUMENT:

             This case has become convoluted for a couple of reasons.             The


                                          10


                                                                                        /}5
 Defendant allegedly committed the murders in Waller County on or about March

 10, 2010 and fled the jurisdiction. He did not become a suspect until facts became

 known about a bank robbery and his arrest in California on October 30, 2010.

 From that time until December 16, 2011, the Defendant was being held in

 California for trial. He was sentenced on December 16, 2011 and was committed

 for one hundred twenty-one months on January 12, 2012 to a Federal Penitentiary

 in California. The Defendant was indicted on the Waller County murder charges a

 couple weeks later on January 27, 2011 and presumably a detainer was placed on

the Defendant shortly thereafter.

             The Waller County District Attorney's Office entered into a number

of informal telephone conversations through the Waller County Sheliff s Office

with Mr. Ed Perez at the Victorville Federal Penitentiary in California about what

was needed to get the Defendant back to our jurisdiction for trial.

             Then on July 19, 2012 the Waller County District Attorney's Office

received through regular mail attachment Number 1. The document: is entitled

"Notice and Demand to District Attorney/Prosecutor for Trial or Disposition of

Warrant, Informations, Detainers or Indictments by Federal Prisoner" and

attached to that motion was what appears to be some sort of sentence monitoring

sheet. It further appears that the document was sent by the Defendant without any

participation or notice to the warden or the prison authorities there in California.


                                         11
 This is one of the documents that the Defendant claims in effect to be a notice

 under Tex. Code Crim. Proc., Article 51.14, Art. III, demanding trial within 180

 days of receipt of the notice by the Court and the District Attorney. If such were

 the case, then trial would have had to be commenced on or before January 16,

 2013. Another consequence of this notice, if it were effective, is that: it in effect

waives the right of the Defendant to insist on the formal extradition process and

renders consent to be taken back to the jurisdiction seeking the Defendant for trial.

              There are a number of problems with this Defendant's attempt at

giving an Art. III notice. The notice has a few "shalls" in its wording. First, in

Art.III (b) the notice "shall" be sent by registered or certified mail, return receipt

requested.    This requirement among other things gives both the prosecuting

attorney and the Count some idea of just when the 180 days begins to run and does

not leave that important date up to the vagrancies of in-office date stamping,

claims of in-office routing problems and the like.

             The second "shall" in Art.III (a) reqUIres that a "certificate" be

included by and from the warden of the holding facility. The Article goes on to

say that there are at a least five pieces of information this certificate shall contain:

1) the term of commitment, 2) the time already served, 3) the time remaining to be

served on the sentence, 4) the amount of good time earned, 5) the time of parole

eligibility of the prisoner and 6) any decision of the state parole agency relation to


                                          12



                                                                                           /77
 the prisoner. All of this infonnation is vital to the decision making process that

 may come into play by the trying Court and to the prosecutor. Another important

 concern that comes into play in this case is that the request by the Defendant

 through the warden of the holding authority gets the warden into the information

loop, the import of which will be discussed below.

             It is clear from the case law cited above that a failure on the warden

OR the Defendant to strictly comply with the Interstate Agreement requirements in

Article III results in no notice to the trying Court and the prosecutor. (See Fex,

Powell, Morganfield, Henson, Bryant, McCullum, Seymore, Whitley, ( .. the 180

day period does not begin to run until Texas authorities have received the complete

request form .. .}Burton, Lara, Garcia.

             The failure of the Defendant to make his request through the warden

caused the prison authorities to be in the dark about the Defendants intentions

concerning returning back to Waller County.      The warden did not know that

Defendant had made a demand to be returned, so that when answering inquiries

from Waller County about the Defendant's return, the holding authorities advised

Waller County would have to make our request in accordance with Art. IV. This

procedure requires the filing out of various forms and the obtaining of various

signatures before Art. V (also requiring additional forms) could be triggered and

the Defendant could eventually be picked up. Art. V also triggers different time


                                          13


                                                                                      /7f
 requirements. If the Defendant were obtained via Art. IV, then his trial had to

 commence within 120 days of his arrival back in the requesting jurisdiction unless

 good cause was shown for the Court to continue the case.

              Waller County began this procedure beginning informally after we

 detennined that the Defendant had been arrested in California. It continued more

 formally after he was sentenced in California in January 2013. and continued

November 2012 (attachment #2) through May 2013 (attachment #3).

             On February 8, 2013 Waller County and the Court received another

Art.III request (attachment #4) by certified mail this time through the warden of

the holding authority. This demand contained a cover letter from the warden,

"Notice of Untried Indictment," "Placement of Imprisonment," and a "Certificate

of Inmate Status." The Certificate, however, did not contain the full information

required by Art III in that it omitted 1) the date of parole eligibility of the prisoner

and, 2) the decisions of the U.S. Parole Commission relating to the prisoner.

             It is the position of the State that his February 2013 "notice" is

likewise ineffective for the same reasons stated above. The Court and the

prosecution are entitled to full and strict adherence by the Defendant and the

holding authority in accordance with Art III and the cited case law.

             If, for the sake of argument, the Court detennines that the State has

been placed on notice in accordance with the requirements of Art III, then the 180


                                          14
 day trial dead line may apply thus requiring trial by August 7,2013. However, this

 court may find that good cause has been shown and continue the case.

             Art III(a) ... provided that for good cause shown in open court, the
             prisoner or his counsel being present, the court having jurisdiction of
             the matter may grant any necessary or reasonable continuance.


             On June 4, 2013 the Defendant appeared in this honorable Court (a

Court of proper jurisdiction) (see docket sheet) and in open court and on the record

demanded that certain previously filed motions be heard. The Court inquired of the

Defendant if he was represented by counsel. Defendant advised that he was not yet

represented by counsel and in view of Defendant's request to have court appointed

counsel (see attachment #4, page 4), the Court reset the case until such time as

appropriate counsel could be appointed. Later on in the day and NOT in open

court, the Defendant was appointed the Regional Public Defender, However on

June 6, 2013 the Court reconsidered this appointment and subsequently appointed

present counsel to represent the Defendant.

             This Court had no alternative but to appoint counsel for the Defendant

and reset the matter. The Defendant had filed adversarial motions that needed to be

heard, argued and decided. The Defendant made no request to represent himself

either explicitly or implicitly. The Defendant had in fact given notice of his desire

to be represented by court appointed counsel through his paperwork filed with the

Court. If this Court had permitted the Defendant to proceed without representation,

                                         15

                                                                                    /f tJ
 the Court would have clearly run afoul of the long line of cases that require a

 Defendant to have the availability of competent counsel in a criminal trial. (Powell

 v. Alabama, 287 U.S. 45 (1932).

             The notice to the State failed by virtue of missing material in the

certificate. The case was continued for good cause shown namely so that the

 Defendant could consult with court appointed counsel and become prepared for

previously filed pre-trial motions.

Tex. Code Crim. Proc., Article 51.14, Art. Ill's Constitutionality

             The State argues in the alternative that Tex. Code Crim. Proc., Article

51.14, Art. III is unconstitutional as violating the Texas Constitution's separation-

of-powers provision because it unduly infringes upon the judiciary. See Tex. Canst.

art.IL Sec. 1). The separation of powers may be violated in one of two ways: (1)

when one branch of government assumes or is delegated a power "more properly

attached" to another branch or (2) when one branch unduly interferes with another

branch so that the other branch cannot effectively exercise its constitutionally

assigned powers. Armadillo Bail Bond v. State, 802 S. W 2d 237, 239 (Tex.

Crim.App.1990). The State's position is that Tex. Code Crim. Proc., Article 51.14,

Art. III, unduly interferes with the judicial powers of the Waller Criminal District

Attorney, specifically by preventing the State of Texas from prosecuting the case

against the Defendant, who has been lawfully indicted.      (Meshell v. State, 739


                                        16


                                                                                     / tl
S. W2d 246, 253 (Tex. Crim.App. J987)("By establishing the office of the county

attorney under Article V, the authors of the Texas Constitution placed county,

district and criminal district attorneys within the Judicial department"). The law

imposes on the State a strict prohibition from prosecution based on the expiration

of a time limit that has no meaningful relationship to evidence or procedure. The

deadline of 180 days is completely controlled by the action of the Defendant.

Unlike the obligation on the part of the judiciary to set bail in accordance with

Code of Criminal Procedure Article 17.151, resulting in a mandatory admission to

personal recognizance bond, a violation of Tex. Code Crim. Proc., Article 51.14,

Art. III mandates that the indictment be dismissed with prejudice. [d. Armadillo at

240-41 (quoting A. Leo Levin & Anthony G. Amsterdam, Legislative Control

Over Judicial Rule-Making: A Problem in Constitutional Revision, 107 U. Pa L.

Rev.1,32 (1958)). This requirement that an indictment be dismissed with prejudice

bars the judiciary (prosecution) from exercising its exclusive power to act on an

indictment, try an indictment to a judge or jury, and have the case decided based on

the evidence. Courts have held that certain realms of judicial process are "so

fundamental and so necessary to a court, so inherent in its very nature as a court,"

that they must be entirely free from legislative interference. Id Armadillo at 240-

41. To arbitrarily bar the prosecution from proceeding based on any other factor

other than the evidence or matters of Constitutional procedure is an improper


                                        17
infringement on the judicial power to bring, try and render judgment on criminal

matters.

PRAYER:

            For the above reasons and law, the State of Texas respectfully prays

that the Defendant's motion be denied by this honorable Court.

                                                  Respectfully Submitted,




                                                                     ----
                                                  Frederick A. Edwards
                                                  Assistant District Attorney
                                                  Waller County, Texas
                                                  645 lth Street
                                                  Hempstead, Texas 77445
                                                  (979) 826-7718, FAX (7722)
                                                  SBN: 06435100




                                       18

                                                                                   /t 3
·,




                            :\'OTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                      FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETA[:\'ERS OR
                                       INDICTMENTS BY FEDERAL PRISONER

          TO: Office of District Attorney                             . FROM:         Dominigue Dontae Lasker
                                                                                      Reg. No. 22867-298
                (b~b            b~ St{U r Su,\L \                                     United States Penitentiary
                                                                                      Victorville FCC
                He.   r'Y\   ~ ~ rt o.J T'/-. "77 ~ 4}                                PO BoxDOR 3900
                                                                                      Adelanto, CA 92301

         Dear Sir/Madam:

                    I. [ have been informed that I have the following outstanding warrant(s), indictment(s), or complaint(s) under the
         following case numbers, issuing from your jurisdiction:
                      Ca:Qital Murder Charge                                           ... 11-01-13703 979-826-8282
                                                                                        J.J



                      Ca:Qital Murder Charge                                           # 11-01-13704 979-826-8282
                      Capital Murder Charge                                            # 11-01-13705 979-826-8282
                                                                                       #


                   2. I am presently a federal prisoner in the custody of the United States Attorney General, incarcerated at the
        Victorville Federal Correctional Complex, located in Adelanto, California.
                   3. I was sentenced in the United States District Court for the    Sou the rn        District of   Cal if ornia ,
        to a term of     121       months. My current projected release date from federal custody is     August                 ,~,
       :0 1:2. , as found in [he attached BOP documentation (see Sentence Monitoring/Data Computation printout).
                  4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
       do not allow my participation in certain rehabilitative programs. I remain in a higher security classification category and the
       delay in prosecution prejudices my defense against these outstanding charges.
                  5. I have provided this communication to invoke the statutes, rules and procedures of this State for speedy trial and
       disposition of untried warrants, indictments and complaints. Based upon these provisions I would demand a speedy trial or
       disposition within one-hundred and twenty (120) days, on any and all criminal actions in your jurisdiction andlor
      alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pw"suant to the
      requirements of applicable statutes for Interstate Agreement on Detainers ("lAD").
                                                                                    Cordially,




                                                                                                                      EXHIBIT

     \IP La" L1brar: F,)rms,:-;oticeSpeedyTrial·Detamer (Rev '1:11)                                            I s 1.       /             ! i'/
"




                            IN THE           Dis tric t                COURTOF __
                                                                                W_a_ll_e_r_ _ COUNTY

                                               FORTHESTATEOF ----~~--~------
                                                               Texas  [506 District]


       Waller County Sheriffs,                                )       NOTICE OF PLACE OF IMPRISONMENT AND
                   Plaintiff,                                 )       REQUEST FOR SPEEDY TRIAL AND FINAL
                                                              )       DISPOSITION... Pursuant to . . . . . . . . .
                            v.                                )       (Tex.Code Crim.Proc. Ann.Art. 51.14       )
                                                              )       (Constitution. Art. VI. § 10              )
                                                              )
       Dominique Dontae Laske~                                )       CASE NO. 11-01-13703 979-826-8282
                   Defendant.                                 )                11-01-13704 979-826-8282
                                                                               11-01-13705 979-826-8282

                    Notice is hereby gIven that the above-named Defendant, D:minicp: Ihlb:e lBsker                           IS


       currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

       the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

       show:

                    I. The defendant is serving an approximate term of 121                   months of imprisonment from a

      judgment imposed by the United District Court for the                                                       District of

       California
      --------,
                                     on December                      16   2011      Defendant has a projected release date

      from federal custody on _A---'ug""'u_s_t__________ ,                     13     , 20 ~. (see attached sentencing

      computation/data sheet).

                1. The defendant has been advised that there are, or may be, outstanding citations, warrants,

     informations.           charges,         andlor        complaints     pending   in   this   jurisdiction.   Specifically:
      1).      Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
      2). Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
      3). Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


               3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
    authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
    Detainers. The Defendant further requests in an absence of availability of trial. an in abstentia
    resolution be arranged.



    'dP Law LIbrary Fonns,Not/ccSpecdy rna/-DetaIner (Rev 9. . / I)
·~   ,   I'




                             ..J.. ['his Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

                  binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. .vorlh

                  Carolina, 386 U.S. 213, 222-213 ([ 967). A state is responsible for a defendant's speedy trial rights,

                  even where a defendant is held in federal prison. see: Smith v Hooey, 393 U.S. 374 ([ 969). This notice

                  would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

                 '\fichfgan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                             WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

                 actions required to resolve this matter by trial or settlement in abstentia, including an order for the

                 district attorney/prosecutor to seek temporary custody from federal authorities under fAD provisions,

                 and the dismissal of any outstanding citations, warrants, informations, charges, an.dlor complaints,

                 presently pending in this jurisdiction, within a reasonable period of time not to exceed 120 days.

                                                                                    Respectfully Submitted,




                                                                                 ~fniqu~
                                                                  J
                Dated:;:}.D \        b /02 ! 03
                                                                                                  Lasker
                                                                                    No. 22867-298
                                                                                    Reg.
                                                                                    United States Penitentiary
                                                                                    Victorville FCC
                                                                                    POBox~         3900
                                                                                    Adelanto, CA 92031

                                                                      CERTIFCATE OF SERVICE

                      I hereby certify that a copy of this document ,vas mailed to the office of the district attorney/
               prosecutor for this jurisdiction, addressed as below.:

                                                                                           Dis h't ctAt+orV){. Lj
                                                                                           3Y~      (}'" ~1rLGr     Su.i\t.. \

                                                                                            1\ e\'Y1 ~S'Y ccui 1 X. )   77 '-f~.s



                                                                                  ~
                                                                                                    --../7 ~-----.
              Date:       ~() 1d-- / 07            /3                                 ~            ~~
                                                                                    . Dominique Dontae Lasker



              VIP Law Library Forms/\iotJceSpeedyTnaI .. Detainer iItt:v 9'11)
                                                       CERTIFICATE OF SERVICE



                I,        Dominique Dontae Lasker                             ,hereby certify that I have serve:d a true and
                                                                   Notice of place of imprisonment and request for
      complete copy of the following:
                                                                   speedy trial and final disposition ... pursuant to:
                                                           Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                           Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville           USPIFCC,                  at          Adelanto,    California,    on   this       ~.     day    of

      ___    >-~\. Lu. .: : :~""~\.),O,..~i:,-,\,-\l
                              "                      _ _ _ _ _,   20    12    ,with sufficient postage affixed.    It would be
                                      \
      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                                 2).
         Attn: Patricia Spadachene, District Clerk                                            District Attorney/Prosecutors
         Waller County Courthouse                                                                         OFFICE
         836 Austin Ct., Room 318                                                                    FOR WALLEFl COUNTY
         Heapstead, TX 77445-4673




                                                                              ~I
                                                                               miTIique D~
                                                                                         ~Lasker=» ~
                                                                                 Reg. No. 22867-298
                                                                                 United States Penitentiary
                                                                                 Victorville FCC
                                                                                 PO Box 5300
                                                                                 Adelanto, CA 92301




 VIP Law Library Formsl Certificate of Service (Rev. 8/11)
·. .

   VIPC3  540*23 *                                    SENTENCE MONITORING                          *    04-04-2012
 PAGE 001        *                                      COMPUTATION DATA                           *    15:38:24
                                                        AS OF 04-04-2012

 REGNO .. : 22867-298 NAME: LASKER, DOMINIQUE DONTAE


FBI NO . . . . . . . . . . .     :   201461KD5                              DATE OF BIRTH: 03-21-1984
ARS1 . . . . . . . . . . . . .   :   VIP/A-DES
UNIT . . . . . . . . . . . . .   :   6 A                                    QUARTERS ..... : F61-119L
DETAINERS . . . . . . . .        :   YES                                    NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 02-13-2019

THE FOLLOWING SENTENCE DATA IS FOR T~E'S CURRENT COMMlTMEN'I'.
THE INMATE IS PROJECTED FOR RELEASE:C=OB-13-2019 VIA GCT REL~.
                                                                    ----                       -
----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------
COURT OF JURISDICTION . . . . . . . . . . . :                   CALIFORNIA, SOUTHERN DISTRICT
DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :           10CR4732-DMS
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                                 FELONY ASSESS             MISDMNR ASSESS FINES                     COSTS
NON-COMMITTED.:                  $200.00                   $00.00         $00.00                   $00.00
RESTITUTION ... :                PROPERTY:         YES SERVICES:           NO        AMOUNT:       $2,714.50

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... :    551
OFF/CHG: 18:2113(A), (D) AND 18:2 ARMED BANK ROBBERY AND AIDING AND
           ABETTING. (CT. 1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002                MORE PAGES TO FOLLOW .                     .




                                                                                                                1ft
         [VIr" DOfTIinique Dontae Lasker
         Fed. Reg. '2286T-298                                                                    ,~.~.~r,t .'.? "ft:~ j.;": t":~:!~"'~)r; t";~·.t -r·~',jt. j~ ~.-'.~~. ··~~.~~~,:·f    :':';f-!~;:~
                                                                                                                                                                                        .•I""~ ,-' . . . . . ..~'
                                                                                                                                                                                                               ,
         United States Penitentiary Victorville
         P.O. ROX. 3900                                                                                         .i oJ )Ut              ;,\:U;:\~~.'~';,~i           :'3; t              ~ ... T~~
                                                                                                                                                                                            . '                   ~",;;.y,:".',":T'~'         ,-,.~~...   ,,.......
         ADElANTO, CA. 92301                                                                                                                                                                                            nn1




                                                                                                                                                                                              ,, '
                                                                       District Attorney/Prosecutors Office                                                                                                     \! ':

                                                                                For Waller County

      ';T~egal   Mail"                                                                  <6 Y6_ . hI-?, ..s, i-tcL f' Su!' \-t' I                                                              "\1,'     '''.




                                            (                          _ _~\\t..I'Y'>C.StU'II~                                 T'&         I   ']7 L/':L!)

                                         \jJ~                                               DIS ,/\
                                                                                                  \!NI\!">,I.r
                                                                                                                                  ; 71   5 E 1. t~      f;-::~ f) I' ,I 1 (, ,/ J. ~~
                                                                                                                                 TC r'~")I\\'''AR!)/'-0R R::VTFW
                                                                                                                                                                                                     -:'~ .'"   ;; j:     ~~    L; .... '

                                                                                            f~   C:           7 7 '1     ,'1   S :_1   :~ D'~ !~      11      D i,.i        '.'; ~ f~   n   i - 1.;:    ~~      '; S           I 1. " 1 ;-!
-..........
                                                  7"7"4:::i-S~E~4C.i24~
~:
                                                  7, '7 '1 ·1 C  -' ,;;; c: " n -,                       ii        Ii          iii iii iii                              i     iii           i i i ji
~
                                                      , "'"'T"""    ' _ " J -,- lJ t_
                                                                                                         ! 1f   I~!   II!'     !~!   Pll   r I~I! !!! 11! I ' !        ~ ~ t~ I.~!'!!!! ~ ~ ~ ~ :~!!,
     •
                                                                     Transmission Report
  Date/Time        01-09-2013            04:06:37 p.m.                           Transmit Header Text                     WALLER CNTY DA MATHIS OFFICE
  LocallD 1        9798267722                                                    Local Name 1                             WALLER CNTY. DA OFFICE
  LocallD 2                                                                      Local Name 2




                                                               This document: Confirmed
                                                         (reduced sample and details below)
                                                               Document size: 8.S"x11"




                            645 12th ~
                            Hempslaad. 1Ixae 77 44S                      Elton R. Mathis                                    (979) 828-7718
                                                                          Crininal District Attorney                        (979) 828-7722 Fax
                                                                               VlBIIer County



                                January 2, 2013

                                Warden
                                United SlItes Penitentiary
                                Victorville FCC,
                                P.O. 80x 3900
                                Adelanto, California 92301


                                       In Re: Inmale DOMINIGUE DONTAE LASKER, 22861-289
                                              Request for Temporary Custody (lAD Form VJ


                             De.r Wirden,

                            Please lind our county's request for tempor.ary custody 50 that Irvnate Oominque Dont.1e liIsker may
                            stand trial for Capital Murder In Waller County, Texas.

                            I have attached certified copies of the indictments and warrants In this matter. Then! are no flngerprlnts
                            or photographs because the Defendant fled our Jurisdiction before arrest. He was however interviewed
                            by Texas Rangers there in California.

                            If there is anvthlns more that 15 needed to facilitate this t~porarv transfer, please let me know.




                         7 /a.                    rdS



                        ~~.!~~
                                                     ,     /



                                     First Assistant District Attorney
                                     Waller County, Texas




                                                Total Pages Confirmed: 8
                                            Start Time                   Duration                                                                                    Results
                                            04: 04: 15 p.m. 01-09-2013 00:01:41                                                                                      CP24000


Abbreviations:
HS: Host send           PL: Polled local                         MP: Mailbox print                     TU: Terminated by user
HR: Host receive        PR: Polled remote                        CP: Completed                         TS: Terminated by system                  G3: Group 3
WS: Waiting send        MS: Mailbox save                         FA: Fall                              RP: Report                                EC: Error Correct
                                                                        co:py
645 12th Street
Hempstead, lexas 77445                  Elton R. Mathis                                          (979) 826-7718
                                                                                                 (979) 826-7722 Fax
                                            Criminal District Attorney
                                                 \Nailer County




  January 2, 2013

 Warden
 United States Penitentiary
 Victorville FCC,
 P.O. Box 3900
 Adelanto, California 92301


         In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                Request for Temporary Custody (lAD Form V)


 Dear Warden,

 Please find our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
 stand trial for Capital Murder in Waller County, Texas.

 I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
 or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
 by Texas Rangers there in California.

 If there is anything more that is needed to facilitate this temporary transfer, please let me know.




        Frederick A. Edwards
        First Assistant District Attorney
        Waller County, Texas
                                  75El53El575El                                      RECORDS                                                    PAGE       02/03




      8P-SS68.051       !AD FORM V - REQUEST FOR TEMPORARY CUSTODY                                                   CCFRM    IIJIAUIoLO   FEB 94
      U.S.    DEP~T              OF JUSTICE                                                                FEDERAL BUREAU                     or      PRISONS

  Six      copie.!l. Signed copi ... muet be sent 1:0 the prisoner and to the o.tticial who ha.s the pr.isoner in
  cu~~ody. A copy lShould b. lSent to the Aqreement Administrator ot both the ~.ndinq and the recei~ing
  ,tate. Copie. should be. retained by the per20n filinq the requ •• t and the judge who signs the rQque~t.
  Prior to tr~n3f.r vnder this Aqreement, an Inmat. may be aftorded a judicial hearing (Cuyler) similar
  to that provided und~r the uniform Extradition ~ct, in which the inmatQ m~y bring a limit~d challenge
  to the rec~ivinq 8tate's reque,t.



  To:        (Warden-Superinten~ent-D~rector)                            -     Ins~ituti~n         and Address                                                ~
       1)A.J.'t;cJ   .s+", t.~ ?e/vl f~~.;-f'A'J~             V/GfOM.v'd If: r-.CC' J                   7-0. Eo)(3C10~ A-De{~'j,})oS'
    please be t!dvised thcst (Name of Inmate) )50MI fJ JtlLA Ii                                   J)OI\J1 At: LAS KeI2...121('f"- 2.~, who
   i             y an inmate ot your ins~itution, is under (indicate appropriate]
       ndictm~nt           f"ifdelftaeie)n)        (eomplaInt)      in     the      (J'urisdi ction)
 ':3 0           ,i CJ. \.oJ A-Ilev CO£.4Jvt y 1-e'(I4.5, of which I am the (Title of Prosecuting
   Officer)      :DiS1-vll'c:..t if R OY2.JV;?{;                                   Said inmate is
   therein charged with the offens                            s)
                                                    enumerated below:                                I_I
                                                                    Offan.e (s)                                                                        Il - ~         I
(j) Cp. y ~-t 1'\ I ML.w.oeV-           1\ - 01 - 13     =70.30/'~ J3 i~"" (                Jk£..\.v   JVt'l-   L1   -0 I -   131ot!-,L5)             ~I­
  I    propo"e to brinq       th1~     per:3on to trial on thie                    [indicate appropriate]              (indictment            (),pC    al i ' l Iri
  ,-e01 ..~ .. tnt) ",ithin the time .specified in Article IV(c) of the Agreement.
  In order that proce.ding" in this matter may be properly had, I hereby                                             rQqu.~t     temporary custody ot
  "uch person" pursuant to Article IVI., of tho Aqreament on Detainere.
 Attached herewith find           in triplicate:
 a. Certified copies of           the complaint, information or ind.i.ctment
 b. Certified copias of           the warrant
 c. Certified copi~.s of          !tnqerprints, pnotoqraphs                     Or   phy:sic::al dase:dption
 I hereby agree that immediat.ly after trial h completed in this juri.:dictidn, ! will return the pri.oner
 directly to you 0= allow any juriedictlon you hive d~siqnat.d to taKe temporary custody. I aqreQ also
 to com lete Form IX, The Notice of Dis OSition of a Detainer, immediatel after trial.
      Prineed Name and Signatur                                                                                                             Date
  E\\o,,", ~.          tv'\P\tl,.,\S                                                                                                         NoV .l~ 1 20 I:

  Address:                                                         ci ty/State:                          "174'1- s;-                Telephone No. :
        l;4 5"        0.1.th. S+-(~    d                            \...l., -e vv..p 6-bEocq~     IT-<=.. xlts           q     -=1 '1. - g 2 £, - =r~ IS
 I h~rQby certi~y that the person whose si~nature appears above i5 an appropriate of.fic~r within the
 me".ninq of Al';'ticla Ivca, and that the fact.5 recited in this l';'equest for tempora eu.tody are correct
 and that havinq duly racorded said reque~t, I hareby transmit it =or act~bn in . cordance with its term
 and the ~ovilSion. of tha Aqrep.ment on Det~iner.5.                            f

  Judge's        Print~d    Name and Signature                                                                                              Date
      P\ I b.4v\ M.       ~c COt.\                                                                                                          A.Jo V .2 (" J 20 I 2.
  Court
             S D (P t-\... -::r IA--O\'C \' -'..\ D\.s -ty tc.-t                Co u. v-l
  City/State                                                                                    Telephone NO.
           eo""" s+e r')), W~ ll-ev- Cou,...... -t                                                 0"1                  ~v

 (This for.m may be replicated           vi~   WP)
                                                      .-'.., (l'~
                                                             :. ~:>.
                                                                  ,..\ . ."\ wert 11"'-(••\,.rCc·
                                                     :.~~\                           JIg, Jr.
                                                                                                         q 2 1- 6 q 2. 1
                                                     ~:./·.~·i -~  .. _.~.,.       - JudICIa!
                                                                          JLiuge, .:;C6lh . .DJs~ct
                                                                                               . . Court
                                                     \   ~~         ..       W~!ler :md Gnrnes (,ollntJes. Texac;
                                                         ..   ./
                                NO. _/_/_-_t_/_-_'__
                                                   1_"'_)_c;1_~_




 THE STATE OF TEXAS                                       IN THE DISTRICT COURT OF

 VS.                                                      WALLER COUNTY, TEXAS

 DOl\UNIQUE DONT AE LASKER                              -:C!6 tA JUDICIAL DISTRICT
 81M         DOB: 03/2111984

Charge: CAPITAL MURDER                                                                         ~ ~fi
Section: 19.03
Degree: CAPITAL FELONY
                                                                                                t"
                                                                                          I     li~;
                                                                                           ,\
                                     INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                                ~I~ ~
                                                                                                  ~
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the           I:
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
ftreann, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a frreann, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelIed, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the
506 th Iudicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11111 day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a frreann, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                        Foreman of the Grand Jury




                                                                                               /93
                                   Cause No. 11-01-13703

 TIlE STATE OF TEXAS                              IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
 DISTRICT
 Black/Male DOB: 03/21/84
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MUL TIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, T XAS
                                     BY.--. -7  --1 < .. _.. ~. t1
                                             / .~d-·
                                         . -              Haggard, Deputy

                                   SHERIFF'S RETURN

     CAME TO HAND the ___ day of _ _ _ _ _ _ _, at _ _ _ o'c1ock
__.m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the WalJer County Jail on the       day of _ _ _ _ _ _ _ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                          _ _ _ _ _ _ _ _ _ _ _ ,Sheriff
      Mileage              miles             - - - - - - - County, Texas
      Taking Bond
      Commitment                             By: _ _ _ _ _ _ _ _ _ ____
                                                 Deputy




                                                                                         191
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                               '-'Cl"rjuDICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY

                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of th
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said tenn that DOMINIQUE DO NTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
                                  Cause No. I t-Ot-13704

 ·fHE STATE OF TEXAS                              IN THE DISTRICT COURT OF

 VS.                                              W ALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                          506TH JUDICIAL
 DISTRICT
 BlacklMale DOB: 03/21184
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, TEXAS
                                     BY:      .,{4ft'
                                                    ;:d £   1'1
                                             / ~ Haggard, Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the - - - day of - - - - - - -, at ---- o'clock
__.m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        _____________ , Sheriff
      Mileage             miles            - - - - - - - - County, Texas
      Taking Bond
      Commitment                           By: _______________
                                               Deputy
                               NO.     /1 --   (J /   .   /3 7 cJ~   -


THE STATE OF TEXAS                                         IN THE DISTRICT COURT OF

VS.                                                        WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                    ...:Ji. 16A'1- JUDICIAL DISTRICT
BIM        DOB: 03/2111984


                                                                                              ~ !ef il
Charge: MURDER
Section: 19.02

                                                                                                  ~ ....
Degree: FIRST DEGREE FELONY

                                   INDICTMENT                                                 I    I ~t     '




         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of
                                                                                                  ~
                                                                                                  ~
                                                                                                      b,\   ,
506 th Judicial District Court of said County, upon their oaths present in and to said Co              rC
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                           Foreman of the Grand Jury




                                                                                                      197
·,


                                       Cause No. 11-01-13705

      THE STATE OF TEXAS                               IN THE DISTRICT COURT OF

      VS.                                              WALLER COUNTY, TEXAS

      DOMINIQUE DONTAE LASKER                                        S06TH JUDICIAL
      DISTRICT
      Black/Male DOB: 03/21184
                               CAPIAS INSTANTER

      TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

           YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONT AE
     LASKER and him safely keep so that you have him/her before the Honorable
     S06TH District Court of Waller County, Texas, at the Courthouse of said County, in
     Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
     indictment pending in said Court, changing him with MURDER, a felony.
           HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
     showing how you have executed the same.
           Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
     January, 2011.
                                           PATRICIA JAMES SPADA CHENE
                                          W ALLER COUNTY, T,EXAS
                                          BY:. -1-~;@?/.tg/
                                                  / F tJ/ Haggard, Deputy

                                       SHERIFF'S RETURN

          CAME TO HAND the - - - day of - - - - - - -, at ---- o'clock
     __ ,m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     At                                , in _ _ _ _ _ _ County, Texas, and placing
     him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


           I actualJy and necessarily traveled        miles in the service of this writ, in
     addition to any other mileage I may have traveled in the service of other process in
     this case during the same trip.

     FEES: Making Arrest                                               , Sheriff
           Mileage             miles
                                                - - - - - - - -County,
                                                                - - -Texas
                                                -------
           Taking Bond
           Commitment                           By: _________________
                                                    Deputy
                             ~   ) " ' - .",   ... - . - - " - - - - . - . - - - - -   ._.-. -- f"




 SENGER: ~,CMPLETE TillS SECTION

 • Coriipata'ItIIrM-,. ~ ancta.AIio~··.
      1tant41f Restrtcted 0eIMry 18 deIIi'Ici;., .
 •    PrfrIt~nameanctacldr-.Ofttfte,..,.,..,.·,                             ,
      sO tt'larwe can retUrn the card to you..
.. Attacb thlac::ant to thl beck of th. malJplec:8l.. .                                                 .   .   ~   .: ,-'   ..   "';.-'
     . otonu.ftDnt"specep.nlltt_~;" ...
                                                                                   a     Ia dIIIYtry ~ dIIIInnt fran Item 11
                                                                                         nva "'~~bIIIowIJ- a                               Nafo




                                                                                   3. s.mc.~
                                                                                        ~ClrtltlldM*:. 0 ~MIIIP .
                                                                                        crR~'               0 Return RKeipt fer Merchand~
                                                                                        o lnand,..., 0        CO.It.'



                                                             7002 31Sa 0000 3033 71bl,
PS Form 3811. February 20Q4:
,




    645 12th Street
    Hempstead, iexas 77445
                                             Elton R. Mathis                                     (979) 826-7718
                                                                                                 (979) 826-7722 Fax
                                               Criminal DistrictAttorney
                                                    VValler County

                                                     May I, 2013




        Ms. Linda T. McGrew
        Warden, FCC-USP
        c/o Correctional Officer J. Kaawaloa
       P.O. Box 5400
       Victorsville, CA 92301


       RE:      Dominique Lasker, 22867-298


       Dear Warden McGrew:


               Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
       last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
       hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
       the Waller County Sheriffs Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
       you for your help in these matters.




                                                                      Sincerely yours,


                                                                 ~~-
                                                                      Elton R. Mathis
                                                                      Waller County District Attorney



      Ene.


      Cc:     R. Glenn Smith
              Waller County Sheriff




                                                                                                     EXHIBIT

                                                                                               I 51        3
  "t3P-A0564                lAO i'ORM VI - EVIDENCE OF AGENT'S AUTHORITY                          CDFRM
   APR 10
   U.S. DEPARTMENT OF JUSTICE                                                            FEDERAL BUREAU OF PRISONS



  Five copies. All copies, with original signatures by the Prosecutor and the Agents,
  should be sent to the Administrator in the RECEIVING State.      After signing all
  copies, the Administrator should retain one copy for his file, send one copy to the
  Warden, Superintendent or Director of the Institution in which the prisoner is
  located and return two copies to the Prosecutor who will give one to the Agents for
  use in establish1ng their authority and place one in his file. One copy should also
  be forwarded to the Agreement Administrator in the sending file.

                        Evidence of Agent's Authority to Act for Receiving State
   To:           (Administrator and Address)           ~   ec.. - L.:' S t=-
   J,..,.J.d,.   l.   rIl(!.~re-' I ~..,.)..,,-    t>.. O. Be>,                ~J.f()O
                                                   ,,; c..la,,.....,d 1~ C!.. A
   Inmate         (Name and Register No.)                           is confined in (Institution and address)

J.../l.~\.(r) Vl)M-"~'t;'e. Do~e..                                   FCC. V ~c..-t-ol""\\\-e.. 6,",-~\~'J'. - uS         P
                                                                     P.o. 'Bo~ -s'J{O 0
           ~~S~{- z'i~                                                   I AI"\ f() c..
   ",nr! will he t.::lkcn 11lLv "':UStuuy dt ~aid Institution on (date) _ _ _ _ _ _ _ _ _ for
   return to the County of ____~~~~A~k~~~E~~~___________________ ,state of
                (exit          S                  '-               for trial.  In accordance
   with Article V(b), of said Agreement, I have designated:




                   Name and Department Represented



  .gent's                    Department Represented

~£ri Ily-uw                                       &ssd                    ¥/~ <1:,. 5Lc.r.~fif; "fACe
  whose signatures appear below as Agents to return the prisoner.
  (Agent's Signature)                                   (Agent's Signature)




  Dated
                              prOS~~ignature~
            ,.. -z,0/3                                                                                     ,i).A-.

                                                                                                                     J   ~O/
.
,   ....    -.
             ,:



                     d.                                                                   d. City/State -     Ikll,tS ~ ~    rf      7-r'1
                     O.                                                                   e. Tel@phone No -
                                                                                                         ~''\ S z.t. ... 71 }~


                                                        Svidence    o~   Agent'. Autbor1ty Continued


                   To:      (Warden-Supe rin t:endant - Dire ceo r)

                            &\ ...k. -r:                file CO 14-w       c        '=i."" ~     r--
                    In accordance with ~he above repr$sentaciOtl8 and the provia1ons of the A9reemant
                    on Detainers, thQ per_ons listed above are hereby dealgnated aD Aqent$ for thQ
                    suta ot          =r:"f:;")(.A- S                                                                         1:0   ret.urn
                     (In~atel a Name ~a 9...l}fqister No.)    J..MU&:; DQ\1it4'Qa.JflA-
                                          6D,K      :5"1'lJ 0
                                                                     t i.t         y: -      J 5. P

                     A./4/~ -/oj C,q.                     9~ '3 0 /
                   Dated




                  a. Name        --rt
                                  ~'
                                      L '5
                                       o..",l(\C'\                                    c. City/State
                                                                                     d. Telephone No.
                                                                                                            \-\ l\f)\-S~\ \ \E?,\BtS I)(51J
                  b. Address
                  PDf'                l   D
                                            '.
                                                 r:;u                    Prescribed by PSS75
                                                                                                            C\&..o- '-\6'l-~4~




                                                                                                                                           2




                                                                     SGClO:)3Cl
           pB/PB         39t1d
'.




     I
     i
·.
                                                                                 u.s.   Department of Justice

                                        ZOl3 r~~                                 Federal Bureau of Prisons
                                                          ""\
                                                       -- j     ,f"   10:   ~q

                                                                                 Federal Correctional Complex
     Office of the CoC/;ectlonal   S~t;-"---;::-i--::-:-\-IJ.-I.~....::          Vlctocvll1e, Ca lfornld

                                                                                 January 31,     2013

      Office of the District Attorney
      Elton R. Mathis, Criminal District Attorney
      Waller County
      506 th Judicial District
      645 12th Street
      Hempstead, Texas 77445

     Re: Lasker, Dominique Dontae
         Register Number 22867-289280
         STATE CASE/REFERENCE NO. 11-01-13703;                                     11-01-13704;       11-01-13705


     Dear Mr. Mathis:

     In response to your r~quest for temporary custody pursuant to the
     Interstate Agreement on Detainers Act (lADA), applicable forms are
     enclosed.

     Please be advised subject has been notified of your request and has been
     afforded a 30-day period in which to contact the Warden of this
     institution as to any reasons why he should not be
     produced in your State pursuant to the Agreement.

      X The inmate has waived this 30-day period.  You may contact
     this facility directly to arrange for temporary custody.

         The inmate has elected this 30-day period, provided under
     Article IV (a), which expires on    DATE) .   Any court proceedings
     must occur after this date.

     Please remit to this office the original completed Form VI,
     "Evidence of Agent's Authority to Act for Receiving State" (8P-A564)
     and originals of the lAD Form V (BP-568) and lAD formVI (8P-565).
     The persons designated as agents to return the prisoner to your
     State must also be the persons whose signatures appear on the Form
     VI.  Naming alternative agents would be advisable in case your
     primary agents cannot make the trip.   The alternate agents'
     signatures should alscr appear on the Form VI.  Also be advised that
     the designated agents must have in their possession a copy of the
     warrant when assuming custody of the prisoner.




                                                                      EXHIBIT
                                                              j -sf Lf
                                        Exhibit
 Page Two
 RE:  Lasker, Dominique Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.  Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the IADA, you are required to return the above-
 named inmate to this institution after prosecution on all pending
 charges.

 While this inmate is in your temporary custody, he/she will be held in
 a suitable jail that meets the level of security required by the Bureau
 of Prisons.  In addi tion, security requirements for the inmate must
 be met.  Two law enforcement escort officers, handcuffs, martin chains
 and leg irons are required.   Contract Guard Services are not allowed.

Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody.  Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                        Sincerely

                                         Linda T. McGrew,   Warden

                                          ((1U~
                                         /s/ D.
                                         Wren, SCSS


Enclosures:   BP-~orms   A235, A236, A238, A239
              BP-A565,   lAD/State Writ - Prosecutor's Certification Form

cc:   Clerk of Court
      State IADA Administrator
   [3


   u. S.
        P - S2 35 ( 51 )

              DEPARTMENT OF JUSTICE
                                       -
                           lAD -NOTICE OF UNTRIED INDICTMENT

                                                                                   FEDERAL BUREAU OF PRISONS


    INMATE NAME:                                REGISTER NUMBER:                  rNSTITUTrON:
    LASKER DOMINIQUE DONT AE                   .22867-298
                                                                                  FCC VICTORVILLE COMPLEX
  Pursuant to the Interstate Agreemen·t on Detainers Act, you are hereby informed that the following are the
  untried indictments, infonnation, or complaints against you concerning which the undersigned ha~ knowledge,
  and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
  CAUSE #11-01-13703,11-01-13704 AND 11-01-13705.

  You are hereby further advised that the provisions of said Agreement you have the right to request the
  appropriate prosecuting officer of the jurisdiction in which any such indictment, infonnation or complaint is
  pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
  within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
  delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
  said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
  However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 infonnation or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your tenn of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, infonnation or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

 You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
 any such indictment, infonnation or complaint is pending may oppose the request that you be delivered to such
 prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
 custody but you cannot oppose delivery on the ground that the Warden has not affinnatively consented to or
 ord ered suc h de rIvery.
  DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                       CUSTODIAL AUTHORITY                 Complex Warden


  August 31,               2012           Charles E Samuels Jr.               BY: D. Wren, Correctional
                                          Director, Bureau of Prisons         Systems Specialist


  DATED:                                    INMATE SIGNATURE

Original     Inrnat~
Cory:        J&C File
            Centrallilc
r
       BP-S236.0SI    lAD - PLACEMENT OF IMPRISONMENT                                        CDFRM
       FEB 904
       U.S. DEPARTMENT OF JUSTICE                                                                                       FEDERAL BUREAU OF PRISONS

         To: Prosecuting Officer                                                       Jurisdiction:
             ELTON R. MATHIS                                                               WALLER COUNTY, TX
         Court:                                                                        Jurisdiction:
            5061h JUDICIAL DISTRICT                                                        WALLER COUNTY, TX
         And to aU other prosecuting officers and courts of jurisdiction listed below from which indictments, infonnation or
         complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
         Institution:
         Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301
      And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
      against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                          CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

      Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
      Law, will result in the invalidation of the indictments, infonnation or complaints.
          I hereby agree that this request will operate as a request for final disposition of all untried indictments, information or
      complaints on the basis of which detamers have been lodged against me from your state. I also agree that this request shall
      be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
      herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
      of imprisonment in this state. I also agree that this request shall constitute a cons~nt by me to the production of my body in
      any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
      Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
          If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
      or officer and return this form to the sender.
          Forms BP-S238(51), Certificate ofInmate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
      attached.
      Dated:
                                                                   Inmate's Name and Register No.:
      January 30,2013                                                                 LASKER, DOMINIQUE DONTAE
                                                                                      Federal Regjster: 22867-298

     The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
     purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
     jurisdiction in which the indictment, mfonnation or complaint is pending. Failure to list the name and address of counsel
     will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
     state.

       A. My Counsel is (give name)                                                      Address is: (Street, City, State, Zip Code)



    (VrequeSI the Court to appoint Counsel. (Inmate's Signature)


                                                                                         (


     Record Copy - Slile lAD Admini.lnItor; Copy. J&C File; Copy. CeRlnIl File (Sect. I); Copy. Prosecuting Official (Mail Cenified Rctwn Receipl); Copy· Clcric of Co uri
                                             (Mail Certified Rerum Receipl)
,   .

        BP·S238.0SI lAD - CERTIFICATE OF INMATE STATUS         CDfRM
        Februory 19 \W

        U.S. DEPARTMENT OF JUSTICE                                              FEDERAL BUREAU OF PRISONS

         Inmate's Name:                        Register No.:                   Institution:
         LASKER, DOMINIQUE                     22867-298                       FCC VICTORVILLE
         DONTAE                                                                COMPLEX

        Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

         The (Custodial Authority) hereby certifies:

         1. The tenn of commitment under which the prisoner above narned is being held:
                                        121 MONTHS
         2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

         3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

         4. The Amount of Good Time Earned: 108

        5. The Date of Parole Eligibility of the Prisoner:

        6. The decisions of the U.S. Parole Commission relating to the Prisoner:

        7. Maximum expiration date under present sentence: 11-29-2020

        Detainers currently on file against this inmate from your state are as follows:
               WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

        Date:               Name and Title of Custodial Authority          By: (Chief Executive Officer)
                            Charles E. Samuels Jr.                         Linda T. McGrew,
        1130/13            Director, Bureau of Prisons                     Complex Warden

                                                                       r   r;j01J---
                                                                           D. Wren
                                                                           Correctional Systems Specialist


          Record Copy - State lAD Administrator
          Copy - J&C File
          Copy - Central File (Sect. 1)
          Copy - Prosecuting Official (Mail Certified Return Receipt)
          Copy - Clerk of Court (Mail Certified Return Receipt)
,
    BP-S239.0S1     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDFRM
    February 1994
    U _s. DEPARTMENT OF JUSTICE                                                      FEDERAL BUREAU OF PRISONS

     Date: January 30, 2013
     To: Prosecuting Officer              Name and Title (if known)              Jurisdiction:
           ELTON R. MATHIS                Criminal District Attorney_            WALLER COUNTY, TX
     And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
     information or complaints are pending
     Re: (Inmate's Name)                                                                 Register Number
     LASKER, DOMINIQUE DONTAE
               22867-298
            Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
    state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
    to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
    indictment, information or complaint which is described in the attached inmate's request dated:
    September 27, 2012
            The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

           If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
    explanation is attached.

            Indictments, information or complaints charging the following offenses also are pending against the
    inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
    in these jurisdictions for purposes of these indictments, information or complaints.

    CAPITAL MURDER                                    DISTRICT COURT OF WALLER COUNTY, TEXAS
    19.03                                             506TH JUDICIAL DISTRICT
    CAPITAL FELONY


    If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
    acknowledge.




    By: (Chief Executive Officer)   Institution & Address:                  Namerritle Custodial Authority:

    \+'~~n                                  FCC Victorville - USP                   Charles E. Samuels Jr.
    Correctional Systems Specialist         P.O. Box 5400                           Director
                                            Adelanto, CA 92301                      Bureau of Prisons
    Linda T. McGrew
    Complex Warden
                                                                                                                                                                                                No.//-c2/ - /..37<1:1
                                                                                                        CRIMINAL DOCKET                                                                                                     /



 -.
                             5/M INC., DALLAS   FORM CLD
-,
                                         Number of                                                                                                                                                  DATE OF FILING
                                                                           STYLE OF CASE                                     ATTORNEYS                              OFFENSE
                                           Case                                                                                                                                              Month        Day        Year


                               I/-IJ/ - /~J 1tJ-'/-                    THE STATE OF TEXAS
                                                                                                            d/&,)}I/i~                            State   T§i~J                                 /        .;X -;    //
                                                                                vs.                                          \                                '/\                               7!Ila1U"I.~,!"x or
                                                                                                                                                                    ;::::-/                          Indictment -,.,

                                                            IAJmu~~:;~ jJ;J;(hb~                            k-//! /
                                                                           Ij                           /                                                                                               Fee Book
                                                                                                                                                                                                vo.                ""ge
                                                                                                                                             Defendant                                          y           I
                                      Date of Orders                                                                                                                          MlnU18 Book
                                                            Was                                     ORDERS       OF    COURT
                                                                                                                                                                                                       WITNESSES
                                 Month      Day      Year   Stenographer                                                                                                  Vol.        Page



      ~SQ '.   \ lJ)'lUJv            10 ~ \3                 C\       0 /(''') ~(\A-- ~ Qi)UJ'\ w aDOl) \'(\ k cf -th nJIA(' n £flO! ~0 ~
                      u                                                                                                                      -J           J
                                                            ~bl\C ~knd_Qx fuy CJLO\ 1-ctO CaJr{g.
      t s 'R '. \AJJ lLvl;          '1          C) 13       1\ on~+- wI rJSUn~ mr. Blahl ih WUftYD1XYl - 5-l-RR-
                        0
                                                            flo~ Q.V f d 4'\1\ V/)l}C\ h III r. ry\tl'~YlIS 5tzth<5 m oh 1Jn .(iJY CUrti nl aVL(~
                                                            wo·s VvCLY'U ~~\" Wl+h DeJtnd£1n.-I's mC!h'of\ fb Di5YYl6~.
                                                            O"'·:k.y- V\.Qay") 00, a.V1" IA.X1U.YIJ of 0ru..l. nc..,eJl Cln{/\ 0,on~i tiQ.1'i(1~ ~(j Ilf'r'tP
                                                                                          J



                                                            +kt tGUY'1- ~~r:t o.~d QOvLthDh dJ..kvr-ed pm(;il ~ fuV+!-Lr In vesfitltL-ho....l(\
-I
                                                            V,{A +t\o cttkVise , Sh1ndard Di~oV.e.hj Orz;la.1" /)..05 61tiZd cu·4
                                                            I~J·
                                                            \l)'O\lS DY\)v) cUd
                                                                  •
                                                                                         1D   Mu fl,1r1 k> arv:t      m-+1t1 ~ tin Hn(f
                                                                                                                              0
                                                                                                                                                   ~
                                                                                                                                               (\J1).f1JV4-k£! r

                                                            MR+kv:;, oti (leA ru.CLv-d                  ~ NO-vlllQ, \A.U S         aoL\(ru r (U d ,
                                                                                  -..J                                   j               "
     STATE OF TEXAS
            VS. NO.!'!- (/ / - /3?c:>      Y
     ():;m IItJi lId. j);/.,,'-(J..eL-46 t~r
               /I                                                                                                                                                .-


                                                                                                                                                                      -
         Date of Orders                                                                                                           Minute Book
                                                                            ORDERS   OF   COURT                                                    PROCESS
       Month   Day    Year                                                                                                        Vol.   Page



          )\        Lf       l~    ~    orese-nt       ~oh.J)un~   min ~   BlauK. OJ\,d   lO-1111   arYl !='. CQ.ytc.-r--   I'n                 (SR', 5~ICl ~
                                   WLLr1- ('Dom        - Sto.J.e ao pe__CLr~aJ ffi I'D LM:J" my-, f I tu n IY\,£L4-h1"5 a.v-.d
                                     \Dr . fur=! ('alL-V. rets - bl sU-tS~ ~ Q n I~Cts k..Ud Ql'I 0C-kdu) i Aa,.. {6/ Dr (d It? me 1(11/ ia
          ~ I\               \L\    [;:,. 'DYES-LA,-\- wi t(5\tn~ mnk fJ1Ctuk and M) Iiam r. CClvf{P\n U                                  U tS12.: R- w~~
                                                                                                                                                        U
                                   C'1'\).x'1YUDm -- ~1R-k llOa.clYtd tVll'1>\I1A h m r. EI ton m(Lf--~1 i ~ CLN;f
                                   yY\Y-. fITC\ t::fl LOavzis ~_ A-0-kx Lll] \,lmiY\-t" Vf1 VI Dv\S sn OL-LlClh 6Y1S af fucA-
                                   UJe.rt (~ui viR d i')"\ W urnvd ' 0ttI.-ks t; THE STATE OF TEXAS                 )(

COUNTY OF WALLER                    )(


       L PATRICIA JAMES SPADA CHENE, Clerk of the District Courts of Waller
County, Texas, do hereby certifY that the record on Petitionfor Writ of Mandamus to the
Court ofAppealsfor the First Supreme Judicial District of Texas, Houston, Texas, in
Cause 01-14-00630-CR (Count 2)and Waller County Cause No. 11-01-13704, styled IN
RE: DOMINIQUE DONTAE LASKER, to which this certification is attached and made a
part, comprise a true and correct transcript of all the matters and proceedings had and
done in said cause,

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead, Texas, this
10th day ofSeptember, 2014.




                                                        PatJ.Spadachene
                                                   PATRICIA JAMES SPADA CHENE
                                                   DISTRICT CLERK
                                                   WALLER COUNTY, TEXAS

                                                   By    (J-~~
                                                         Liz Pit: Ie, Deputy
                     CLERK'S RECORD
              (Petition for Writ of Mandamus)                     FILED IN
                       First Court of Appeals              1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
           Court of Appeals No. Ol-14-00630-CR (Count 3)
                                                           9/10/2014 11:31:42 AM
                Trial Court Cause No 11-01-13705
                      In the 506th District Court          CHRISTOPHER A. PRINE
                                                                    Clerk
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.



                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                              DOMINIQUE DONTAE LASKER

Attorneys for Relator                Frank Blazek
                                     1414 11 th Street
                                     Huntsville, Texas 77340
                                     Tel: (936)295-2624
                                     SBOT No.: 02475500

                                     William F. Carter
                                     108 E. William J. Bryan Parkway
                                     Bryan, Texas 77803-5334
                                     Tel: (979)779-0712
                                     SBOT No.: 03932800

Real Party In Interest               The State of Texas

Attorney for State of T exasl
Real Party In Interest               Elton Mathis
                                     Waller County District Attorney
                                     645 lih Street
                                     Hempstead, Texas 77445
                                     Phone: (979) 826-7718
                                     SBOT No. 24014568

Court:                               506th Judicial District Court

Judge:                               Hon. Albert M. McCaig, Jr.
Court Reporter:                     Robyn Wiley
                                    836 Austin Street, Rm 307
                                    Hempstead, Texas 77445
                                    (979) 921-0921



           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                The 10th day of September, 2014

                  PATRICIAJ. SPADA CHENE
                    DISTRICT CLERK OF
                  WALLER COUNTY, TEXAS

        By:        I~~                          ,Deputy
     Appellate Court Cause No. 01-14-00630-CR (Count 3)
     Filed in the First Court of Appeals at Houston, Texas
    This the             day of                      ,2014.

          By _ _       ______________________~,Depury
FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00630-CR (Count 3)
                      Trial Court Cause No. 11-01-13705

INRE                                      §       IN THE COURT OF APPEALS
                                          §
                                          §       FIRST DISTRICT
                                          §
DOMINIQUE DONTAE LASKER                   §      HOUSTON, TEXAS


                            PETITION FOR WRIT OF MANDAMUS
                              CLERK'S RECORD, VOL. 1 OF 1
                                       (COUNT 3)


                                              INDEX


VOLUME                                                              PAGE

Caption                                                              1

Indictment                          Filed 01/27/2011                 2

Notice of Place ofImprisonment
And Request for Speedy Trial
And Final Disposition               Filed 07/16/2012                 3

Notice of Demand to District
Attorney/Prosecutor for Trial or
Disposition of Warrants,
Informations, Detainers or
Indictments by Federal Prisioner    Dated 0710212012                6

Motion to Dismiss for Denial of
Constitutional Rights of Due
Process and Right to Speedy Trial   Dated 12/13/2012                8

Letter to Elton R. Mathis, D.A.,
From Us. Dept. ofJustice
Federal Bureau of Prisions
Federal Correctional Complex        Filed 02/08/2013                15
Defendant's Pro Se Motion to
Dismiss the Indictment or Information
Herein, or in the Alternative,
Defendant's Pro Se Motion for
Appointment of Counsel at
Public Expense                      Filed 0411012013   23

Scheduling Order - Criminal        Dated 0512412013    29

Waller County Magistrate's
Admonishmentform Warning of
Constitutional Rights              Dated 0512412013    30

Returned Capias Instanter          Filed 0512812013    32

Returned Served Precept to Serve
Copy of Indictment                 Filed 0512812013    33

Order Appointing Counsel           Signed 0610412013   34

Order Appointing Counsel           Signed 0610612013   35

Defendant's Waiver of
Arraignment and Entry of
Plea of Not Guilty                 Filed 0711512013    36

Motion for Appointment of
Attorney as Co-Defense Counsel     Filed 0711512013    38

Order Appointing Attorney          Signed 0711812013   40

State's Motion for Discovery of
Expert Witnesses                   Filed 0813012013    41

State's First Motionfor Continuance Filed 0813012013   44

State's Motionfor Competency
Examination                        Filed 0813012013    51

State's First Motionfor
Continuance                        Filed 0813012013    54
State's Motionfor Competency
Examination                         Filed 0813012013    61

State's Motion for Discovery of
Expert Witnesses                    Filed 0813012013    63

Motion to Dismiss                   Filed 0910912013    65

Motion for Disclosure of
Favorable Evidence                  Filed 0910912013    69

Standard Discovery Order            Signed 0910912013   73

Scheduling Order - Criminal         Dated 0910912013    74

First Amended Motion to Dismiss     Filed 1013012013    75

Scheduling Order - Criminal         Dated 11104/2013    78

Letter from Defendant to Court      Filed 11/0812013    79

Copy ofLetter from D.A. to Mr. 83
Blazek including Attachments        Filed 1111812013    83

Scheduling Order - Criminal         Dated 01/0812014    134

Defendant's First Motion for
Continuance                         Filed 01/2112014    135

Order                               Signed 0112112014   139

Motion to Suppress Confession       Filed 02/1012014    140

Notice ofPreferential Trial
Setting                             Dated 04/0412014    144

Scheduling Order - Criminal         Dated 04/0412014    145

Agreed Motion for Transcription
Of Pretrial Hearings                Dated 04/0912014    146

Order                               Signed 04/0912014   148

Order (Motion to Dismiss)           Signed 07/0212014   149
Motion to Dismiss for Violation
Of the Interstate Agreement
On Detainers                      Filed 0711412014    150

Order                             Signed 0711512014   154

Attorney Fee Voucher              Signed 0711512014   155

Notice to Prepare Reporters Record Filed 0910312014   162

Designation ofItems to be
Included in the Record             Filed 0910312014   164

State's Response to Defendant's
Motion to Dismiss                  Filed 0910412014   166

Court's Docket Sheet                                  210

Certification                                         212
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 506th Judicial District Court of Waller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the following proceedings were held and the following instruments and
other papers were filed in this cause, to wit:

                      1st COURT OF APPEAL NO. 01-14-00630-CR (Count 3)
                           TRIAL COURT CAUSE NO. 11-01-13705

                                    CLERK'S RECORD


                                        VOLUME lOFl




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONTAE LASKER                    §          HOUSTON, TEXAS




                                                                                                I
                              NO.     /1- c1 / ~ /..37(}'!;'--


THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF

VS.                                                  WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                             S.v6~JUDICIAL DISTRICT
BIM        DOB: 03/2111984


                                                                                        =!ff~
Charge: MURDER
Section: 19.02

                                                                                            t~
Degree: FIRST DEGREE FELONY



                                                                                      ~ ~i~\ ~
                                   INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;


                                                                                        ~b
                                                                                             a.'~
         The Grand Jury for the County of Waller and the State of Texas, duly selected,         ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of              "---
506 th Judicial District Court of said County, upon their oaths present in and to said Co
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury
                                                                                                                      -:f:-
                                                                                                                        ?
                                                                                                                ~       y~
                      IN THE
                                   --------
                                    District
                                                     ------- ~VNa
                                             COURT OF Waller
                                                                                                                    ~
                                                                                                                              ~~.-                           )       (Tex.Code Crim.Proc. Ann.Art. 51.14   )
                                                      )       (~Co~n~s~t~i~t~u~tl~·o~n~,~A~r~t~.~VI~,_~~S~l~O~________        )
                                                      )
   Dominique Dontae Laske;                            )       CASE NO. 11-01-13703 979-826-8282
               Defendant.                             )                11-01-13704 979-826-8282
                                                                       11-01-13705 979-826-8282

                Notice is hereby gIven that the above-named Defendant, Ihrr:Lniqu: frntre lasker'                                         is

   currently a federal prisoner in the custody of the United States Attomey General, and is incarcerated at

  the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

  show:

                1. Thedefendant is serving an approximate term of 121                     months of imprisonment from a

  judgment imposed by the United District Court for the                                                              District of

  California
 --------,
                               on December                    16    2011         Defendant has a projected release date

  from federal custody on _A--'ug"'-u_s_t_ _ _ _ _ _ _ , 13                        , 20 ~. (see attached sentencing

 computation/data sheet).

           2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,          charges,       and/or       complaints      pending      III   this   jurisdiction.         Specifically:
 1).      Capital ~urder Charges ... Warrant # 11-01-13703 979-826-8282
 2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).      Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


           3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in 'an absence of availability of trial, an in abstentia
resolution be arranged.
                                                                           '.


V!P Law Library Forms/NoticcSpeedyTrial·Detainer (Rev 9111)

                                                                                                                                          3
               4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v. North

    Caro/;na, 386 U.S. 213, 122-213 (1967). A state is responsible for a defendant's speedy trial rights,

    even where a defendant is held in federal prison. see: Smith v Hooev, 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

   Alichigan, 507 U.S. 43,113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

              WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions requi!ed to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

   and the dismissal of any outstanding citations, warrants, infon11ations, charges. ano/nr {'("\", ... 1":_ ... _

  presently pending in this jurisdiction, within a reasonable period of time not·
                                                                                                 y'. \J.       iJ ( 5-+     ,' . l""f
                                                                                                 i'>- Pc   i   (I   '--1)     I':A   (Ie\. ('.:.,)
                                                                     Respectfully Submitted,
                                                                                                   ~. c\:., ,           '{I

                                                                                                    ~..             \-\( \'C \



                                                               ~~./
                                                                  k Reg. No. 22867-298
                                                                    United States Penitentiary
                                                                    Victorville FCC
                                                                    POBox~ 3900
                                                                    Adelanto, CA 92031

                                                  CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document ,vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                            DiS:1f't Gt   AttorVl{' Lf
                                                                           'bYtt,   G~"'~kc(J SuAt'.. \
                                                                            l\th1ps-·h:vt.J 1 X) 77l..j~-5

                                                                    ~Y~~1t~~:: i::._.:;cZ;;4
                                                               ~ominique Dontae Lasker
                                                               ')



VIP Law Library FormslNoticeSpeedrTrial·Detainer (Rev. 9111)
                                              CERTIFICATE OF SERVICE



               I,      Dominique Dontae Lasker                   ,hereby certify that I have served a true and
                                                        Notice of place of imprisonment and request for
      complete copy of the following:
                                                        speedy trial and final disposition ... pursuant to:
                                                  Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                  Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville       USPIFCC,             at      Adelanto,    California,    on   this       -lb-     day    of

      ____~j~~~~~~~(~;_--------,
                    \..
                                                      20    12   , with sufficient postage affixed.     It would be

      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                    2).
         Attn: Patricia Spadachene, District Clerk                               District Attorney/Prosecutors
         Waller County Courthouse                                                           OFFICE
         836 Austin Ct., Room 318                                                       FUR WALLER COUNTY
         Heapstead, TX 77445-4673




                                                                 ~'
                                                                  ffiiTIique D~
                                                                              ~Lasker=» ~
                                                                    Reg. No. 22867-298
                                                                    United States Penitentiary
                                                                    Victorville FCC
                                                                    PO Box 5300
                                                                    Adelanto, CA 92301




 VIP Law Library Formsl Certificate ofSenrice (Rev. 8/11)
                                                                                                                      5
                     NOTICE AND DEMAND TO DISTRICT ATTORNEYIPROSECUTOR
               FOR TRIAL OR DISPOSITION OF WARRANTS, L~FORMATIONS,DETAL~ERS OR
                               INDICTMENTS BY FEDERAL PRISONER

                                                                                          Dominique Dontae Lasker
  ~~~!~~~~:'¥fI1                                                          FROM:
                                                                                          Reg. No. 22867 -298
     ~l.\L, b~ Str  VIPDO 542*22 *                                  SENTENCE MONITORING                                   *           07-10-2012
PAGE 001 OF 001 *                                   GOOD TIME DATA                                      *           14:45:23
                                                   AS OF 07-10-2012

 REGNO ... : 22867-298                 NAME: LASKER, DOMINIQUE DONTAE
 ARS 1 ... : VIP A-DES                                                                     PLRA
 COMPUTATION NUMBER .. :             010                                               PRT  ACT DT:
 LAST UPDATED: DATE.:                12-30-2011                              FACL .. : DSC    CALC:                 AUTOMATIC
 UNIT ................ :             6 A                                     QUARTERS ............ :                F61-119L
 DATE COMP BEGINS .... :             12-16-2011                              COMP STATUS ......... :                COMPLETE
 TOTAL JAIL CREDIT ... :             412                                     TOTAL INOP TIME ..... :                0
SURRENT REL DT ...... :              10 - G-6---Z-G.~                        EXPIRES FULL TERM DT:                  11-29-2020
 PROJ SATISFACT DT ... :             08-13-2019 TUE                          PROJ SATISF METHOD .. :                GCT REL
ACTUAL SAIISFACI DI.:                              --/                       ACTUAL SATISF METHOD:
 DAYS REMAINING ...... :                                                     FINAL PUBLC LAW DAYS:
 GED PART STATUS ..... :                                                     DEPORT ORDER DATED .. :

--------------------------~GOOD                       CONDUCT TIME AMOUNTS---------------------------

   START               STOP                 MAX POSSIBLE TO                  ACTUAL TOTALS               VESTED        VESTED
   DATE                DATE                 DIS       FFT                   DIS   FFT                    AMOUNT         DATE
 10-31-2010          10-30-2011              54        54
 10-31-2011          10-30-2012              54
 10-31-2012          10-30-2013              54
 10-31-2013          10-30-2014              54
 10-31-2014          10-30-2015              54
 10-31-2015          10-30-2016              54
 10-31-2016          10-30-2017              54
 10-31-2017          10-30-2018              54
 10-31-2018          08-13-2019              42

        TOTAL EARNED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . :       54
        TOTAL EARNED AND PROJECTED AMOUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . :                    474




GOODS              TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED
                MOTION   TO DISMISS    FOR DENIAL OF

CONSTITUTIONAL RIGHTS OF DUE PROCESS AND RIGHT TO SPEEDY

TRIAL



         THE DEFENDANT, IN PROPRIA PERSONA, MOVES THE COURT TO

ORDER THAT THIS CAUSE BE DISMISSED PURSUANT TO THE PROVISIONS

OF THE SPEEDY TRIAL ACT    OF   191LiQ-8 U.S.C. 3161-3174).


         THE GROUNDS FOR THE MOTION ARE THAT THE DEFENDANTS

DUE PROCESS right UNDER THE FOURTEENTH AMENDMENT TO THE

UNITED STATES CONSTITUTION TO PROMPT INITIATION OF THE

PROSECUTION, THE DEFENDANT'S RIGHT TO A SPEEDY TRIAL UNDER

THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION HAVE

ALL BEEN DENIED BY THE GOVERNMENT'S DELIBERATE AND PERSISTENT

PATTERN OF oppressive AND PREJUDICIAL DELAYS IN THIS ACTION,

ALL   OFF WHICH HAVE COMBINED TO PREVENT THE DEFENDANT FROM

ADEQUATELY PREPARING A DEFENSE AGAINST CHARGES.



        THE RIGHT TO A SPEEDY TRIAL WAS DECLARED

"FUNDAMENTAL" AND IMPOSED ON THE STATES BY THE DUE PROCESS

CLAUSE OF THE   FOURTEENTH AMENDMENT IN KLOPFER V. NORTH

CAROLINA 386 U.S. 213,222-223



        1.THE DEFENDANT IS SERVING A SENTENCE OF 121 MONTHS,

IN THE UNITED STATES PENITENTIARY AT VICTORVILLE FEDERAL

CORRECTION COMPLEX, SAN BERNADINO COUNTY, AT ADELANTO,

CALIFORNIA, WITH PROJECTED RELEASE DATE: AUG 13,2019



        THE DEFENDANT HAS PENDING CHARGE(S), WARRANT(S)
                     (

INDICTMENT(S) OR COMPLAINT(S)   IN THIS JURISDICTION, WHICH DO

NOT INVOLVE EITHER PENDING PROBATION OR PAROLE VIOLATIONS AND

MORE SPECIFICALLY ARE:

  1. CAPITAL MURDER 11-01-13703

  2. CAPITAL MURDER 11-01-13704

  3. CAPITAL MURDER 11-01-13705



        3.THE DEFENDANT HAS DEMANDED A SPEEDY TRIAL ON OR

ABOUT JULY 07 2012, ALL TO NO AVAIL.   DEFFENDANT SERVED A

NOTICE AND DEMAND FOR SPEEDY TRIAL OR FINAL DISPOSITION,

PURSUANT TO TEX. CODE CRIM.PROC.ANN.ART.51.14

        CONSTITUTION, ART 6 SEC 10 VIA FORM, ON THE OFFICE OF

DISTRICT ATTORNEY. AT THE TIME OF NOTICE UPON THE DISTRICT

ATTORNEY THE DEFENDANT PROVIDED A NOTICE WITH THIS COURT

CONCERNING THE OUTSTANDING CHARGES, WARRANTS OR COMPLAINTS.



                4. ADDITIONALLY THIS ACTION MAY BE CONSTRUED

AS AN INTERSTATE AGREEMENT ON DETAINER REQUEST, AND SO DOING,

THE DISTRICT ATTORNEY AFTER NOTICE HAS MADE NO EFFORT TO

RESOLVE THE MATTER.


                5. BASED THEREON, VIRTUALLY ALL LEGISLATURES

HAVE ESTABLISHED STATUES DURING WHICH THE TRIAL OF A

DEFENDANT MAY OR MAY NOT BE COMMENCED (TEX.CRIM.PROC.CODE.ANN

ART 12.01 ET SEQ).



                6. MORE THAN 120 DAYS HAVE ELAPSED, WITH NO

ACTION BEING TAKEN BY THE DISTRICT ATTORNEY'S OFFICE. THE

DEFENDANT MAKES CLEAR INDICATION THAT HE HAS BEEN PREJUDICED
BY DELAY IN THIS CASE AND FURTHER THAT HIS PRESENT

INCARCERATION HAVE BEEN ADVERSELY AFFECTED. THE SUPREME COURT

STATED THAT THE ONLY POSSIBLE REMEDY FOR THE DENIAL OF AN

ACCUSED'S RIGHT OF SPEEDY TRIAL UNDER THE FEDERAL

CONSTITUTIONS SIXTH AMENDMENT WAS DISMISSAL OF THE

INDICTMENT. PURSUANT             TO 18 U.S.C. PENAL CODE 3161, THIS

COURT HAS THE AUTHORITY TO DISMISS THIS CASE WITH PREJUDICE.




                           RESPECTFULLY SUBMITTED




DATE: '}o\ ~ / I).. I (1



DATE: \"1 ~ ~O\\...
                                D~;::;      LASKER
      STAFF




      SUBSCRIBED AND SWORN BEFORE ME
   THIS   12>     DAY be L         20 1"1-
FEDERAL CORRECTIONAL COMPLEX, \f\CTORVILLE, CA
           S~~)O COU::TY
               t=f VI
                    A  e:::=?
                  tASE.t1ANAGER
   AUTHORIZED BY ACT OF CONGRESS JULY 7, 1955
               TO ADM!NISTER OATH3
          (TITLE 18, U.S.C. SECTICI 4004)




                                                                      1°
                                           (
                          IN THE          District                     COURT OF __
                                                                                 Wa_l_l_e_r_ _ COUNTY

                                               FOR THE STATE OF              Texas       [506 District]
                                                                          ----~=---~------



    Waller County Sheriffs,                                  )      NOTICE OF PLACE OF IMPRISONMENT AND
                Plaintiff,                                   )      REQUEST FOR SPEEDY TRIAL A~D FINAL
                                                            )       DISPOSITION ... Pursuant to ........ .
                         \'.                                )       (Tex.Code Crim.Proc. Ann.Art. 51.14 )
                                                            )       (Constitution, Art. VI, § 10        )
                                                            )
    Dominique Dontae Laske~                                 )       CASE NO. 11-01-13703 979-826-8282
                Defendant.                                  )                11-01-13704 979-826-8282
                                                                                11-01-13705 979-826-8282
               Notice is hereby gIven that the above-named Defendant, D:nrl.niCJlE frnta:! lasker                               is

   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

   show:

               I. The defendant is serving an approximate tern1 of 121                      months of imprisonment from a

  judgment imposed by the                        United District Court for the                                    District of

   California
  --=--...:...:.==-----, on December                                16   2011        Defendant has a projected release date

  from tederal custody on _A_ug""'u_s_t________ ,                            13       , 10 ~. (see attached sentencing

  computation/data sheet).

            2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
  informations,           charges,        andlor          complaints     pending   in    this   jurisdiction.   Specifically:
  1).      Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
  2).     Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
  3).     Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


          3.      The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial. an in abs/enf;a
resolution be arranged.



VIP Law Llhrary   FonnsiNoticcSpeed~ Tnal-Detalner   IReI' 9/1 I)



                                                                                                                                /1
                                                               l'i     \..If·(.   J/J(,

                    4. This Motion is based upon the Ddendanfs Sixth Amendment speedy trial guarentee that is

     binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v..\'01"11
                    I" L e. J ). r.\ i "6 ) 1/ 1 Lc J ~ J i1 I )'
                                                      I


     Carolina, 386 U.S. 213. 222-223 (1967). A state is responsible for a defendant's speedy trial rights,

     even \vhere a defendant is held in federal prison. see: Smir/7 v Hooe}" 393 U.S. 374 (1969). This notice

     would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

     A1ichigan, 507 U.S. 43. 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                    WHEREFORE. the defendant prays that the Court initiate all needed and necessary orders and

    actions required to resolve this matter by trial or settlement in abslenlia, including an order for the

    district attorney/prosecutor to seek temporary custody from federal authorities under [AD provisions,

    and the dismissal of any outstanding citations, warrants, informations, charges. ancilnr                                              r,,",,~I~:-.­


    presently pending in this jurisdiction, within a reasonable period of time not                                      r' \.~      U i S-I,   .   ~+
                                                                                  Respectfully Submitted,




   Dated:~
                                                                           ~~,/   Reg. No. 22867-298         ~
                                                                                  United States Penitentiary
                                                                                  Victorville FCC
                                                                                  POBox~ 3900
                                                                                  Adelanto, CA 92031

                                                          CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document \vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                                          lJiS1f'tGt At-torVlt:.l{
                                                                                          ~ Lj (0       (:/"   .~ \( cd 'S u.i\t.    \

                                                                                           1\   eVV\   ps\ c"Hl 1 x.) 77 YLt-5


                                                                                   Dominique Dontae Lasker



VIP Lal\' Librar}   Forms,:"oticeSp~ed)   Trial-Detainer iR.-v 9" I)


                                                                                                                                                        IJ-
                                     NOTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                               FOR TRIAL OR DISPOSITION OF WARRANTS, IN FO Rj\'1 A TIONS, DETAI:\iERS OR
                                               INDICTMENTS BY FEDER'\L PRISONER

                                                                                                                                                     Dominique Dontae Lasker
     i~Jl~~9W~~~~&~ttt~1i~~"1J3                                                                                                FROM:
                                                                                                                                                     Reg. No. 22867 - 2 98
          '"6'-\6 ~ S\(cet- Sui \ c.. \                                                                                                              United States Penitentiary
                                                                                                                                                     Victorville FCC
                      HtVV\~~\-{u.J \'1-.. t7LjyS'                                                                                                   PO Box UOll 3900
                                                                                                                                                     Adelanto, CA 92301

      Dear Sir,Madam:

                             I. I have been infonned that I have the following outstanding warrant(s), indictment(s), or complaint(s) under the
     following case numbers, issuing from your jurisdiction:
                             CaQital Murder Charge                                                                                                     #    11-01-13703 979-826-8282
                             Ca12ital Murder Cha~                                                                                                      #    11-01-13704 979-826-8282
                             Ca2ital Murder Charge                                                                                                     #    11-01-13705 979.,.826-8282
                                                                                                                                                       #


                            2. I am presently a federal prisoner in the custody of the United States Attorney General, incarcerated at the
    Victorville Federal Correctional Complex, located in Adelanto, California.
                            3.1 was sentenced in the United States District Court for the                                                          Southern                  District of          California,
    to a tenn of                   121                     months. My current projected release date from federal custody is                                                     Aug u s t                           , ~,
   ~o      !..2. ' as found in the attached BOP documentation (see Sentence Monitoring/Data Computation printout).
                        4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
   do riot allow my participation in certain                                                  r~.QrO£.rams.                            I rema~~c/assification category and the
   delay in prosecution prejudices my defense against these outstanding charges.
                       5. r have provided this communication to invoke the statutes. rules and procedures of this State for speedy trial and
  disposition of untried warrants, indictments and complaints. Based upon these provisions I would demand a speedy trial or
  disposition within 'one-hundred and twenty ( I ]0) days, on any and all criminal actions in your jurisdiction and/or
  alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pursuant to the
  requirements of applicable statutes for Interstate Agreement on Detainers ("lAD").
                                                                                                                                                Cordially,




 D,wd           ~!,::*,fe~lk@!!~~~~~~RE~Ql~'E~ST~OR
                July 7,1955, as amended, r. Dominique Dontae Lasker
                to administer oaths (18
-------U~.cC)S_;b.G. § 4004)
WrTNESS-PRrsnr--; STAFF :o.·IE~fBER                                                                         .
("OPIES:       ()RlejlNM 10 DIS rR leT A TTuR.'iE\,. \"D KEEP (OP\" FiR                                          ()II""   REC"l.JIW, ! () FiE I. SED II 1rr I REI)I 'F-; r Tn COL'R T FI lR DIS.\JfSS.\L. ALSO: l.'1e-1 I 'DE
[JII( I \IF" T.\ I In, 1 RIi~1 r HE C -I.'>' \1.\\]·\(",1                                                CERTIFICA TE OF SERVICE



                I,       Dominique Dontae Lasker                      ,hereby certify that I have served a true and
                                                              Notice of place of imprisonment and request for
      complete copy of the following:
                                                              speedy trial and final disposition ... pursuant to:
                                                    Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                    Tex. Constitution, Art. VI,                     §   10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville         USPIFCC,             at       Adelanto,       California,        on           this          ~     day    of

               1,,0\,(0\ (                            , 20       12    , with sufficient postage affixed.                 It would be

      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                           2).
         Attn: Patricia Spadachene, District Clerk                                       District Attorney/Prosecutors
         Waller County Courthouse                                                                   OFFICE
         836 Austin Ct., Room 318                                                               FOR WALLER COUNIY
         Heapstead, IX 77445-4673




                                                                      ~'~
                                                                       iI1i que ~Lasker~ .......
                                                                          Reg. No. 22867-298
                                                                         United States Penitentiary
                                                                         Victorville FCC
                                                                         PO Box 5300
                                                                         Adelanto, CA 92301




                                                                             ~','s' , . ~~t.+ ~I.JSL
 VIP Law Library Forms! Certificate of Service (Rev. Sf II)
                                                                              . S Ii. lA.st S:+ru./
                                                                             Ho>J:.j\;o"","f\,. ,   j""   f\ ' " .\
                                                                                                                                  1'(
                                                                                      u.s.   Department of Justice
                                                        ••••     t   _   ••   t '_'




                              20 f 3 r~- --i -- ,'.J)    r ...   10I:    c. g         Federal Bureau of Prisons
                                                        [
                                                                         '-   -
                                                                                      Federal Correctional Complex
Office of the Correctional Syt.9t'-~-.:+:-+-II+-A~                                    Victorville, California

                                                                                      January 31,     2013

Office of the District Attorney
Elton R. Mathis, Criminal District Attorney
Waller County
506 th Judicial District
645 12th Street
Hempstead, Texas 77445

Re: Lasker, Dominique Dontae
    Register Number 22867-289280
    STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 11-01-13705


Dear Mr. Mathis:

In response to your request for temporary custody pursuant to the
Interstate Agreement on Detainers Act (IADA), applicable forms are
enclosed.

Please be advised subject has been notified of your request and has been
afforded a 30-day period in which to contact the Warden of this
institution as to any reasons why he should not be
produced in your State pursuant to the Agreement.

 X The inmate has waived this 30-day period.  You may contact
this facility directly to arrange for temporary custody.

    The inmate has elected this 30-day period, provided under
Article IV(a), which expires on     DATE)     Any court proceedings
must occur after this date.

Please remit to this office the original completed Form VI,
"Evidence of Agent's Authority to Act for Receiving State" (BP-A564)
and originals of the lAD Form V (BP-568) and lAD FormVl (BP-565).
The persons designated as agents to return the prisoner to your
State must also be the persons whose signatures appear on the Form
VI.  Naming alternative agents would be advisable in case your
primary agents cannot make the trip.  The alternate agents'
signatures should also appear on the Form VI.  Also be advised that
the designated agents must have in their possession a copy of the
warrant when assuming custody of the prisoner.




                                                                                                                     15
 Page Two
 RE:  Las ker, Dominique Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.  Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the lADA, you are required to return the above-
 named inmate to ~his institution after prosecution on all pending
 charges.

While this inmate is in your temporary custody, he/she will be held in
a suitable jail that meets the level of security required by the Bureau
of Prisons.  In addition, security requirements for the inmate must
be met.  Two law enforcement escort officers, handcuffs, martin chains
and leg irons are required.  Cont~_ct Guard Services are not allowed.


Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody.  Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                      Sincerely

                                       Linda T. McGrew, Warden

                                        ((lU~
                                       /s/ D.
                                       Wren, SCSS


Enclosures:   BP-Forms A235, A236, A238, A239
              BP-A565, lAD/State Writ - Prosecutor's Certification Form

cc:   Clerk of Court
      State IADA Administrator




                                                                      /&
                                   (~
  BP-S235 (51)           lAD -NOTICE   ~14·   UNTRIED INDICTMENT

  u. S.     DEPARTMENT OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS

   INMATE NAME:                                     REGISTER NUMBER:             INSTITUTION:
   LASKE~         DOMINIQUE DONT AE                 22867-298                    FCC VICTORVILLE COMPLEX
  Pursuant to the Interstate Agreement on Detamers Act, you are hereby mfonned that the followmg are the
  untried indictments, infonnation, or complaints against you concerning which the undersigned has knowledge,
  and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
  CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

 You are hereby further advised that the provisions of said Agreement you have the right to request the
 appropriate prosecuting officer of the jurisdiction in which any such indictment, infonnation or complaint is
 pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
 within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
 delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
 said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
 However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 information or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your tenn of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, infonnation or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
any such indictment, infonnation or complaint is pending may oppose the request that you be delivered to such
prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
custody but you cannot oppose delivery on the ground that the Warden has not affinnatively consented to or
ord ered suchd e J'Ivery.
 DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                      CUSTODIAL AUTHORITY                  Complex   Warden


  August 31, 2012                              Charles E Samuels lr.         BY: D. Wren, Correctional
                                               Director, Bureau of Prisons   Systems Specialist


 DATED:                                          INMATE SIGNATURE

Original    Inmate
Copy:      J&C File
           Centrallile




                                                                                                          17
  BP-S236.0S1    lAD - PLACEMENT OF IMPRISONMENT CDFRM
  FEB 94
  U.S. DEPARTMENT OF JUSTICE                                                                                         FEDERAL BUREAU OF PRISONS

   To: Prosecuting Officer                                                        Jurisdiction:
       ELTON R. MATHIS                                                                WALLER COUNTY, TX
   Court:                                                                         Jurisdiction:
      506th JUDICIAL DISTRICT                                                         WALLER COUNTY, TX
   And to all other prosecuting officers and courts of jurisdiction listed below from which indictments, information or
   complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
   Institution:
   Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

 And I hereby request that a final disposition be made of the following indictments, infonnation or complaints now pending
 against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                               CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

 Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
 Law, will result in the invalidation of the indictments, infonnation or complaints.
     I hereby agree that this request will operate as a request for fmal disposition of all untried indictments, information or
 complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
 be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
 herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
 of imprisonment in this state. I also agree that this request shall constitute a consent by me to the production of my body in
 any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
 Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
     Ifjurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
 or officer and return this form to the sender.
     Forms BP-S238(51), Certificate of Inmate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
 attached.
 Dated:
                                                             Inmate's Name and Register No.:
 January 30, 2013                                                               LASKER, DOMINIQUE DONT AE
                                                                                Federal Register: 22867-298

 The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
 purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, infonnation or complaint is pending. Failure to list the name and address of counsel
 will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

   A.      My Counsel is (give name)                                                 Address is: (Street, City, State, Zip Code)




Vrequest the Court to appoint Counsel. (Inmate's Signature)


                                                                                     /

 Record Copy· Slate lAD Administrator; Copy· J&C File; Copy - Cenll1l1 File (Sect I); Copy - Prosecuting Official (Mail Certified Return Receipt); Copy· Clerk of Court
                                        (Mail Certified Return Receipt)




                                                                                                                                                                    If'
BP-S238.0S1 lAD - CERTIFICATE OF INMATE STATUS         COFRM
Fcb1wy 1994
U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU OF PRISONS

 Inmate's Name:                        Register No.:                     Institution:
 LASKER, DOMINIQUE                     22867-298                         FCC VICTORVILLE
 DONTAE                                                                  COMPLEX

Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

 The (Custodial Authority) hereby certifies:

 1. The tenn of commitment under which the prisoner above named is being held:
                                121 MONTHS
 2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

 3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

 4. The Amount of Good Time Earned: 108

 5. The Date of Parole Eligibility of the Prisoner:

 6. The decisions of the U.S. Parole Commission relating to the Prisoner:

 7. Maximum expiration date under present sentence: 11-29-2020

Detainers currently on file against this inmate from your state are as follows:
       WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

Date:               Name and Title of Custodial Authority            By: (Chief Executive Officer)
                    Charles E. Samuels Jr.                           Linda T. McGrew,
1130/13            Director, Bureau of Prisons                       Complex Warden
                                                                     ~.u.---
                                                               l('   D. Wren
                                                                     Correctional Systems Specialist


  Record Copy - State lAD Administrator
  Copy - J &C File
  Copy - Central File (Sect. 1)
  Copy - Prosecuting Official (Mail Certified Return Receipt)
  Copy - Clerk of Court (Mail Certified Return Receipt)




                                                                                                     ;1
BP-S239.0S1     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDFRM
February 1994
U.S.    DEPAR~NT      OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS

 Date: January 30,2013
 To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
      ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY, TX
 And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
 information or complaints are pending
 Re: (Inmate's Name)                                                                 Register Number
 LASKER, DOMINIQUE DONTAE
        22867-298
         Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
 state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
 to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
 indictment, infonnation or complaint which is described in the attached inmate's request dated:
 September 27, 2012
         The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

        If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
 explanation is attached.

        Indictments, infonnation or complaints charging the following offenses also are pending against the
inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
in these jurisdictions for purposes of these indictments, information or complaints.

CAPITAL MURDER                                     DISTRICT COURT OF WALLER COUNTY, TEXAS
19.03                                              506TH JUDICIAL DISTRICT
CAPITAL FELONY


If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
acknowledge.




By: (Chief Executive Officer)      Institution & Address:               Name/Title Custodial Authority:

\r~~n                                     FCC Victorville - USP                 Charles E. Samuels Jr.
Correctional Systems Specialist           P.O. Box 5400                         Director
                                          Adelanto, CA 92301                    Bureau of Prisons
Linda T. McGrew
Complex Warden
 BP-S565.051   lAD   I   STATE WRIT - PROSECUTOR'S CERTIFICATION               CDFRMDEC 02
 U. S. DEPAR'l'MEN'l OF. JUSTICE                                              FEDERAL BUREAU OF PRISONS

 This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
  temporary custody of LASKER, DOMINIQUE DONTAE, Federal Register Number 22867-298 via   X
  LAD __State Writ (check one), and do hereby agree to the following conditions in connection
 with the request for custody of said inmate.
                                            Conditions
 a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
     responsibility for that custody to include providing the inmate with the S2me level of
     security required by Bureau of Prisons Policy.
 b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
     include diSCiplinary problems, medical emergencies, suicide attempt, escape or attempted
     escape or any other problem arising during commitment.
 C. Agree not to release said inmate on bailor bond or to commit them to an institution for
     service of any sentence imposed in connection with our prosecution.
 d. Agree to return said inmate to the federal institution from which they were obtained at
     the conclusion of the inmate's appearance in the proceeding for which obtained.
 e. Agree to notify the local jail authority of ,the responsibility to return the inmate to
     federal custody.
 As the Prosecuting Official for the State of Texas I, ELTON R. MATHIS, Crimin~l District
 Attorney, hereby submit the following information in connection with my request for
 temporary custody of LASKER, DOMINIQUE DONTAE, Federal Register Number 22867-298.

                                                Information
 1. Name of facility, location, contact person, and phone number where the inmate will be
      confined during legal proceedings.
 2. Scheduled date for trial.              3. Projected date of return of the prisoner to federal
                                              custody:

 4. Name and phone number of the state agency, specific name of agent(s) who will transport
    the inmate at direction of the court and whether a private carrier, contractor (if
    permitted by Bureau of Prisons policy), state agency, or the OSMS, will be transporting
    the inmate for the state.
 5. Need for appearance of inmate and nature of action.

 6.  For State Writ cases only (not required for lAD):
     a. Name and address of court issuing writ, name of the judge, and name, address, and
 phone number of clerk of the court.



     b. Reason production on writ is necessary and reason another alternative is not
 available (for civil cases) .


 7. Signature and Title of Prosecutor                                                        Date


 Subscribed and sworn before (Date) : _____________________________________


 8. Signature of Notary Public                                                               Date


Original - J&C File, Copy - Central File    This form replaces BP-S565 dcd FEB 94)




                                                                                                    21
· '89/135/2012       0S: 35                                                            RECORDS                                                         PAGE      1112/1113



     BP-S568. O~l:tAD FORM V - REQUEST FOR TEMPORARY CUSTODY CDFRM MA\JLLO FEB 94
     U. S. DEPAR.TMENT OF JUSTICE                         FEDERAL BUREAU OF PRl:SONS                                                         ,.
     Six copies. Siqned copiu m'Ust be sent to the I?dsoner and to the official who has the pr.i:l5oner in
     custody. A copy should be sent to the Aqreement Administrator of both the sending and the recQiYing
     .state. Copies \Should be.retained by the person filing the raque.st ".nd the judge who ~igns the rQquast.
     E'ri07: to transfer \;m.der this Aqreement, an Inmate IT\Sy be afforded a ju.dicial hearing (Cuyler) similar
     to that provided under the Uniform Extradition ~ct, in which the inmatQ m~y bring a limited challenge
     to the receiving state's request.

                                                 Raqu •• t                 for Tamporary custody
  To:       (Warden-superinten~ent-D~rector)                                  - Ins~ituti~n and Address                                                             ~

       V N;t;.c1    .s+", t...s   t>el'v'   -1~J (;       . ,,1 1. \.0~lleV' CO(..A/vt y 1"€'(i45   of which I am the (Title of Prosecuting
    Officer)     ODiS"\Vl,'c:.. f A" H Oyz"}\J~                                   Said inma.te is
    therein charged with the offens s) enumerated below:
                                                  Of£.nae(lJ)                             II - 0 1-
CD     Cp.yi-t~l        Ml.A.v.oeV l\-o( - 13            =r03o/(;c.J9il-~{                      J~v IV~             L   I -0 I - 13 -::rot{-         j3) ~:'~~
  I    propolSe to bring thilS penon to trial on t ie [indicate appropriate)                                                  (indictment             (~C   iI",,'1 t Jlri
     (-eOl"~d"jt) Io/'ithin the time .specified in Article lV(c) of the Ag.teement.

  In    ord.~   that proceedings in this Matter may be                              p~operly    had, I hereby requeat temporary                         cu~tody       or
  l5uch per$one pursuant to Article IV(., of the Agreement on DQtainere.
 Attached herewith find in triplicate:
 ". Certifier;! copiee of the complaint., information or indictment
 b. Certified copies of the warrant
 c. Certified copies of !.i.nqerprint~, pn.otograph!l or physical desed.ption
 I bereby aqr.e that immediately after trial i:l complet.ed in this jurisdiction, I will return the prisoner
 direc:tly to you 0: .l).ow any jurisdiction you hC!lve dG:siqnated to take temporary custody. I agree nl~o
 to co lete Form IX, The Notice of Dil5 osition of a Detainer, immediatel after trial.

       Printed Name and Signatur                                                                       Ti.tl,e      I   j)is +11\' c...:\            Date
      '=:\,",-0,,", Q.. t--'\~t\"'i.s                                                               CQ.J\\.o{INA.                 RHot1               ND\/J..~J 20

      Address:                                                             Ci ty/State:                        "1'=J Lfi.f. ~               Telephone No.:
        LP'-f 5' 0.1.tk S+e cq,:) IT""< 'I, 1J.s
                                                                                               £, -  '=i IS                       q '1 q - g 2                 ~
 I hereby certify that the person whose elqnature appears above is an appropri~te of.ficer Within ·the
 meaninq of A~ticla IV{a) and that the facts recited in this request for tempor~      cu~tody are co~rect
 4nd that having duly racorded eaid req1,le~t, I hQreby transmit it :or actYon i.n cord.nee with its teon
 and the ~ovisions of the Agreement on Detainers.                          I
      Judge's      Print~d        Name and                                                                                                         Date
       ~   I b.4v~ \"\. Me COl\                                                                                                                   /VO \I ;1.(JJ 20 I


                                                                                    Cou.v1
                                                                                                       Telephone No.
                                                                                                         t1"1                    L~

 (This for.m may bl! r:eplicated via WP)              ~
                                                      •~~.
                                                     II.         .J
                                                                  ': ,,'" \ ".\'b.
                                                                               I t!rt
                                                                                      M . 1\'1 C.' J r. q 21- O~
                                                                                          l'f C .3Ig,
                                                                                                                                             2.. ~
                                                     f~€'~. . ' iti~.· Ju~~~e, 506tt~ Judicial District COU~
                                                              ...                 Wader and (lnmes Counties, Texa 1                                                                 Zufll:>J   (~'Q
                                                                              bj
                                                                                    I'J
                                                                                 I, ;,    Ir'H
                                                                                             ij   3 37
                                                                                                   :



 2
                                                              '!v~
                                                              ~;    ;
                                                               _ 0EPUT Y -----
 3

 4

 5
                   IN THE DISTRICT COURT OF WALLER COUNTY
 6                         FOR THE STATE OF TEXAS
                               (S06th District)
 7

 8
 9 STATE OF TEXAS,                )   No. 11 - 0 1 -13 1'03             979-826-8282
                                  )       11-01-13704                   979-826-8282
10                 Plaintiff,     )       11- 0 1 -13 705               979-826-8282
                                  )
11           vs.                  )        DEFENDANT'S PRO SE MOTION TO
                                  )        DISMISS THE INDICTMENT OR
12   DOMINIQUE DONTAE LASKER,     )        INFORMATION HEREIN, OR IN THE
                                  )        ALTERNATIVE, DEFENDANT'S PRO
13                 Defendant.     )        SE MOTION FOR APPOINTEMENT OF
                                           COUNSEL AT PUBLIC EXPENSE
14 -------------------------)
                           1.         MOTION
15
          COMES NOW pro se Defendant DOMINQUE DONTAE LASKER, without
16
17   the assistance of counsel, and moves tnis court for an order to
18   dismiss the indictment or information filed against him in the

19 above entitled action.
20        This motion is based upon all of the files and plead~ngs in
21   this case as well as the attached declaration of the Defendant.

22
23

24
25    DEFENDANT'S MOTION TO DISMISS - Page 1

26
                        II.   DECLARATION OF DEFENDANT
 1
 2        DOMINIQUE DONTAE LASKER deposes and states as follows:

 3        (1)   I am the defendant proceeding pro se herein, I am over

 4 the age of 18, and competent to testify in a court of law.

 5        (2)   I have knowledge of the facts contained herein, and 1

 6 make this Declaration in support of my motion to dismiss, and in

 7 the alternative, my motion for appointment of counsel.
 8        (3)   I am currently serving a sentence in Federal custody

 9 in the United States Penitentiary at Victorville, California.
10        (4)   In July 2012, I filed with the Prosecutor of this County

11 a NOTICE OF PLACE OF IMPRISONMENT AND REQUEST FOR SPEEDY TRIAL AND

12 FINAL DISPOSITION pursuant to Tex. Code Crim. Proc. Art. 51.14,

13 const. Art. VI, § 10, and the Interstate Act on Detainers.
14        (5)   My notice was directed to the District Attorney at the
15 District Attorney's Office, 846-6th Street, Suite #1, Hempstead,

16 TX, 77445.    (SEE Exhibit 1, attached herein)
17        (6)   Since the filing of this request, the State of Texas has
18
     made no attempts to have me returned to that jurisdiction to be
19
     able to face my charges, and present a defense to these allegations.,
20
          (7)   More than 180 days has elapsed since the filing of my
21
     notice to the Office of the District Attorney, and they have made
22
     no efforts to resolve this matter.
23

24

25 DEFENDANT'S MOTION TO DISMISS - Page 2
26
 1        (8)    I believe that any opportunity for me to have a fair

 2 trial is gone due to the passage of time, and the memory fading

 3 of any and all witnesses that I may call in my behalf.

 4        (9)    I believe that the longer it takes for me to get to a

 5 trial will hinder my ability to present a defense, because I may

 6 not be able to contact my witnesses, and gather information to

 7 assist with proving my innocence.
 8
          (10)   I am currently indigent, and proceeded indigent at my

 9 federal trial.     I cannot afford to pay for counsel.
10
          (11)   I am asking the court to appoint counsel for me at
11
     public expense, so that my rights my be properly protected herein.
12
          (12)   Under penalty of perjury, under the laws of the State
13
     of Texas, I declare that the foregoing is true and correct.
14
         DATED this   L    day of    ApC'! ,                2013.
15

16

17                             ~-;:r-
                               . j)'fi~S~Defendant
18
19
20
21

22

23

24
25 DEFENDANT'S MOTION TO DISMISS - Page 3
26
                                                                   \
                       INTHE           District                COURT OF             Waller          COUNTY

                                         FOR THE STATE OF --~~~--~------
                                                           Texas  [506 District]


    Waller County Sheriffs,                            )      NOTICE OF PLACE OF IMPRISONMENT AND
                Plaintiff,                             )      REQUEST FOR SPEEDY TRIAL AND FINAL
                                                       )      DISPOSITION... Pur suan t to ........ .
                       v.                              )      (Tex.Code Crim.Proc. Ann.Art. 51.14  )
                                                       )      (Constitution, Art. VI, § 10         )
                                                       )
    Dominique Dontae Laske~                            )      CASE NO. 11-01-13703 979-826-8282
                Defendant.                             )               11-01-13704 979-826-8282
                                                                       11-01-13705 979-826-8282

                Notice is hereby gIven that the above-named Defendant, IXmin:i.cp: D::nt:re lasker                           IS

   currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

   the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

   show:

                I. The defendant is serving an approximate term of 121                  months of imprisonment from a

  judgment imposed by the United District Court for the                                                       District of

  California
  - - - - - - - , on December
                                                              16   2011        Defendant has a projected release date
                                                              --'---

  from federal custody on _A.....;ug=u_s_t_ _ _ _ _ _ _ ,                 13    , 20   ~.       (see attached sentencing

  computation/data sheet).

            2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
 informations,          charges,       and/or       complaints     pending     in    this    jurisdiction.   Specifically:
  1).     Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
 2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
 3).      Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


           3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
Detainers. The Defendant further requests in an absence of availability of trial, an in abstenfia
resolution be arranged.



VIP Law Library Fonns/NoticcSpeedyTrial·Detainer (Rev 9ill)
               4. This Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopfer v..Vorth

    Carolina, 386 U.S. 213, 222-213 (1967). A state is responsible for a defendant's speedy trial rights,

    even \vhere a defendant is held in federal prison. see: Smith v Hooev, 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

    Michigan, 507 U.S. 43,113 S. Ct. 1088,122 L. Ed. 2d 406 (1993).

              WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by tcial or settlement in absfenfia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

   and the dismissal of any outstanding citations, warrants, infornlations, charges. ano/or                                    ("n",~l~;-.-


   presently pending in this jurisdiction, within a reasonable period of time not·                    v'  '_ I.
                                                                                                                   I
                                                                                                                  -v   V·,("I._-f-
                                                                                                                        \. ",")-f.~
                                                                                                                                  , tR


                                                                                                                                  iA (\{I,
                                                                                                      f,...; \0: i\'-. '0(>                  (':c,1
                                                                                                                                                 --
                                                                   Respectfully Submitted,
                                                                                                          ~            (\, requirements of applicable statutes for: Interstate Agreement on Detainers ("lAD"),
                                             \                                       Cordially,




                                              Authorizated by the Act of
                                              July 7, 1955, as amended,
                                                    a...df>.v.rninister oaths (18
-W-'TN-E-S-S.-PR-I-SO-N-'-ST-A-F-F-M-E-M-B""""dn-r-p....
                                     U.S.C. § 4004).
COl'/ES: ORIGINAL ro DISTRICT A TTORNE\', A!'D f-:EEP COpy FOR OIl'!'J RECORDS TO BE I.'SED WITH REQL:EST TO COl'RT FOR DISMISSAl. ALSO: INCU:DE
DO( 1:~'IEST,,\ liON FRUM THE CASE ~1ANAGEIVRECORDS REG.ARDf'lG THE W.ARRM;r.'DET ..,INER A:>iD IF POSSIBLE Y01.'R SE:>iTENCE ~1t)SITORING/DA TA.
C(j~·IPI.;TATIOr-; PP.ISTOLT SHOWI"G V()L'R PROJEc'TED REl.EASF OA rE




VIP Law Library FonnsiNoticeSpeedyTrial·Detainer (Rev 9/11)
                                                     Cause No.      11-0 / --- / ?f70 3
                                                                                     /31cLj
                                                                             ~       /~r;DS
 STATE OF TEXAS                                                                                                     IN THE DISTRICT COURT

 v.                                                                          §                                    WALLER COUNTY, TEXAS
                                                                             §
                                                               -fer          §                                      506TH JUDICIAL DISTRICT


                                       SCHEDULING ORDER - CRIMINAL

        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

 l.                                                9:00 a.m.            ARRAIGNMENT

2.                                                 10:00 a.m.           MOTIONS & PLEAS
                                                                        All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                        under CCP., Art. 28.01.                .


3.                                                 1:30 p.m.            HEARINGS & BENCH TRIALS

4.        On or before to-days before Pretrial Hearing Date all C.CP.,                    Art. 28.01 matters must be filed or will be considered waived.


5.                                                 10:00 a.m.          PRETRIAL HEARING
                                                                       Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                       will announce whether the case will plead or if a trial is required, and whether trial
                                                                       is to the Court or to ajury.

At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
of any special needs for presentation oftheir case, including technology requirements, interpreters or accommodation for disabilities.


6.                                                 9:00 a.m.           JURY TRIAL
                                                                       Final trial date & time will be set immediately after the Pretrial hearing.


Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
forma) Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

           5-"----"';2"-'--~-'·c-----')---!3=--__ , replacing prior Scheduling Orders.
Dated: _ _ _




Defendant's Signature                             Counsel for Defendant                                          Counsel for State




                                                                                 ALBERT M. McCAIG, JR., Judge Presiding

Copies:    White--CJerk                 Yellow--State                  Pink --Defendant               Gold--Defendant's Attorney
                                                                                     II-OI--/3l0S-
                    WALLER COUNTY MAGISTRATE'S ADMONISHMENT FORM
                               WARNING OF CONSTITUTIONAL RIGHTS

This is to certify that the undersigned magistrate did, 24th day of May, 2013   atZ-: itt ~/p.m., administer
the following warnings to:

NAME: LASKER, DOMINIQUE DONTAE DOB: 03/2111984 AGE: 29
S.S#: 460-69-72311 D.L.lI.D.#: TX-02477217

 Address:       24875 PRIELIPP ROAD
                WILDOMOR CA 92595
  Phone:        760-508-9212
ByrSINESS NAME AND PHONE:                  f     e It;) !IV Y
(,,>.1. You are charged with the offense of MURDER. An affidavit, or complaint, charging you with this
off::nse (has) (lII8 .,t) been filed with the appropriate court.
(~ 2. You have the right to remain silent, the right to have an attorney present during any interview with
Pf¥ce officers or attorneys representing the state, and the right to terminate that interview at any time.
(VJ 3. You are not required to make any statement. Any statement made by you may be used against you in
coprt.
~V 4: You have the right to retain or hire an attorney. If you are Wlable to employ an attorney, you have
tHe right to request the appointment of an attorney by completing a fmancial assessment form. This fonn is
available for you to complete at this time, and assistance in filling out the fonn is available if necessary. You
                     .
m Y- be ordered to reimburse the cost of that attorney if you are found guilty of the offence.

   6. Are you currently out of jail on bond on any other charg~s? Yes                         r
                        I




                                    Cause No. 11-01-13705

THE STATE OF TEXAS                                [N THE DISTRICT COURT OF

VS.                                               WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                         S06TH JUDICIAL
DISTRICT
Black/Male DOB: 03/21184
                                    CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you bave bim/her before tbe Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing biro with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereofto this Court forthwitb,
sbowing bow you bave executed tbe same.
      Witness my band and seal of office, at Hempstead, Texas, tbis 27th day of
Janu.ary, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLERC                   XAS
                                          BY:~.~~~~~~________



                                SHERIFF'S RETURN

         CAME TO HAND       the~~ da~o                  ,~L3      at   I: 0   o'clock
~.ro., and executed by arresting ~.... W~..c
AT                              , in   Cou'!ty, Texas, and placing
h)f!!ber in the Waller County Jail on tbd1....   d day of   ~                           .'
do.J.J   11. _'
       I actually and necessarily traveled        miles in the service of tbis writ, in
addition to any otbel" mileage I may have traveled in the service of otber process in
this case during the same trip.

FEES: Making Arn~st
          Mileage           miles
                                              ~~~ Connty, Texas
                                                            ,Sheriff
          Taking Bond
          Commitment                         BY:~:70
                                   Cause No. 11-01-13705

THE STATE OF TEXAS

VS.                                                 WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                                 506TH JUDICIAL
DISTRICT
BlacklMale DOB: 03/21/84
                         CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                     PATRICIA JAMES SPADACHENE
                                     WALLERC
                                     BY:~44~~~~_________



                                 SHERIFF'S RETURN

      CAME TO HAND        the~t day o~
---.:lL.m., and executed by arresting     ~fi<
                                                            ,   ;u't
                                                             /;..(}.J
                                                                         at
                                                                         ..c
                                                                              I: 0   o'clock

~                                 , in                       Coul!.ty, Texas, and placing
him/her in the Waller County Jail on tht>6l3.....   d   day of ~1                              '
~()I~       .
      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest
      Mileage              miles
                                              &!:1tSm I~
                                              I
                                                                                   , Sheriff
                                                                         County, Texas
      Taking Bond
      Commitment                            BY:~~
                                  Cause No. 11-01-13705

THE STATE OF TEXAS

VS.                                              WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                      506TH JUDICIAL DISTRICT


                   PRECEPT TO SERVE COPY OF INDICTMENT

TO THE SHERIFF OF WALLER COUNTY - GREETING

      YOU ARE HEREBY COMMANDED to serve DOMINIQUE DONTAE
LASKER, the defendant in Cause No. 11-01-13705, wherein the State of Texas is
Plaintiff and DOMINIQUE DONTAE LASKER is Defendant, in person, with the
accompanying certified copy of the original indictment charging himlher with
MURDER now on fIle in said Court.

      HEREIN FAIL NOT, but of this writ make due return as the law directs.

     GIVEN UNDER MY HAND AND OFFICIAL SEAL, THIS 27th day of
January, 2011.

                                      PATRICIA JAMES SPADACHENE
                                      WALLER COUNTY, TEXAS

                                      BY~:~~~~~___________




                                  SHERIFF'S RETURN

      CAME TO HAND THE             dQ,J   day of--'m'--'----'~_-,~/S , at       J
o'clock..t2-. M. and executed by delivering the acco anying certified copy of
Indictm~nt N0.11 .. Ul-1326"to ---II...pr:L.L.II'I>L-9~---~OOILj~!.--___",,------------:> the
defendant herein, in person, at           o'c ck -O-.M. on the               day of ~
~11                                                 r                                  -1
                                      GLENN SMITH, SHERIFF
                                      WALLER COUNTY, TEXAS

                                      BY:   QS?~
                                        ~D~




                                                                                                33
                                               Cause No. 11-01-13705

   STATE OF TEXAS                                       §                IN THE DISTRICT COURT OF
                                                        §
   v.                                                   §                  WALLER COUNTY, TEXAS
                                                        §
   DOMINIQUE DONTAE LASKER                              §                  506TH JUDICIAL DISTRICT



                                    ORDER APPOINTING COUNSEL


                                            Offense: eAPITAL MURDER

          The defendant having made application to the Court for the appointment of an attorney,
   and the defendant represented through an affidavit or testimony or information received of
   indigence, the Court is of the opinion that the defendant is indigent and is entitled to appointment
   of counsel in this cause of action.

         Therefore, the Court hereby appoints:

                        REGIONAL PUBLIC DEFENDER FOR CAPITAL CASES
                                         P.O. Box 2097
                                  Lubbock, Texas 79408-2097
                                         806-775-5660

 to represent the Defendant through the trial of this matter. Representation through any appeal to
 the Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later
 date.

       Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel
and counsel for the State.


         Dated: June 4, 2013.




                                                    ~~cc       th
                                                            506 Judicial District
                                                                                    G,JR,Judge



orig:   Waller County District Clerk
cc:     Waller County District Attorney
cc:     Waller County Sheriffs Department
cc:     Attorney
cc:     Defendant % Waller County Jail
                                                  Cause No. 11-01-13705

   STATE OF TEXAS                                          §              IN THE DISTRICT COURT OF
                                                           §
   v.                                                      §                WALLER COUNTY, TEXAS
                                                           §
   DOMINIQUE DONTAE LASKER                                 §                506TH JUDICIAL DISTRICT



                                       ORDER APPOINTING COUNSEL


                                               Offense: eAPITAL MURDER

           The defendant having made application to the Court for the appointment of an attorney, and
   the defendant represented through an affidavit or testimony or information received of indigence, the
   Court is of the opinion that the defendant is indigent and is entitled to appointment of counsel in this
   cause of action.

         Therefore, the Court hereby appoints:

                                                     Frank Blazek
                                                    Attorney at Law
                                                    1414 11th Street
                                                Huntsville, Texas 77340
                                                     936-295-2624

to represent the Defendant through the trial of this matter. Representation through any appeal to the
Court of Appeals or the Court of Criminal Appeals will be taken up by the Court at a later date.

       Copies of this Order shall be provided by the Clerk to the Defendant, appointed counsel and
counsel for the State.


         Dated: June 6, 2013.




                                                                ALBERT M. McCAIG, JR., J
                                                               506th Judicial District


orig:   . Waller County District Clerk
cc:       Waller County District Attorney
cc:       Waller County Sheriff's Department
cc:      Attorney
cc:      Defendant % Waller County Jail
                                                                  CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                         §         IN THE DISTRICT COURT OF
                                                                            §                                 c   ~
 VS.                                                                        §         WALLER       COUNTY,~~T E Xj\ S ~

 DOMINIQUE DONTAE LASKER                                                   .:         506TH      JUDICIMJ~IST~CT~:~_
                                           DEFENDANT'S WAIVER OF ARRAIGNMENT ~
                                             AND ENTRY OF PLEA OF NOT GUILTY                                -'"f\;    =
                                                                                                                      C-,      ~;~.~
                                                                                                                            =~:~:~.

TO THE HONORABLE JUDGE OF SAID COURT:                                                                                 w
                                                                                                                      o
              Comes now DOMINIQUE DONTAE LASKER, Defendant herein, by and through his

 attorney of record, FRANK BJA.?,EK, and submits this his Waiver of Arraignment and Entry of

Plea of Not Guilty.

              Defendant herein waives the arraignment required.

                                                                                Respectfully submitted,

                                                                                SMITHER, MARTIN,
                                                                                HENDERSON & BLAZEK, P.C.
                                                                                1414 11 th Street
                                                                                Huntsville, Texas 77340
                                                                                (936) 295-2624
                                                                                (936) 294-9784 [Telecopier]


                                                                                       ?J ______
                                                                                           /l __{ _______
                                                                                By ______~;r      ~
                                                                                                     /I
                                                                                   Frank Blazek
                                                                                   State Bar No. 02475500




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                                          PAGE 1
C:\FB\CRJM_K.O\l.A~ker.DD.81075\II.O   1.13705\Waiver of Arraignment.wpd
                                                                           Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Waiver of
Arraignment and Plea of Not Guilty has been forwarded to opposing counsel on this the                       H.!k..
day of July, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

               Elton Mathis
               Criminal District Attorney
               846 6th Street, Suite 1
               Hempstead, Texas 77445


                                                                                                ---'77;
                                                                                              /,fj
                                                                                         Frank Blaz'ek




WAIVER OF ARRAIGNMENT AND PLEA OF NOT GUILTY                                                              PAGE 2
C:\FB\CRIM-'(-O\I...a~ker.DD.B 1075\11-0 1-13705\Wlliver of Arrllignmenl.wpd
                                                                                                        \
                                                        CAUSE NO. 11-01-13703                 .:~;.
                                                                                               --              ( ...... ~        , .,
                                                        CAUSE NO. 11-01-13704                     '--
                                                                                                  -,           -\";         .:=: ... .'
                                                        CAUSE NO. 11-01-13705                     ..                                                     (




                (4)         The undersigned counsel has conferred with William F. Carter, State Bar No.

   03932800,108 E. William J. Bryan Parkway, Bryan, Texas 77803-5334, 979-779-0712, who

   has indicated his availability and willingness to serve as co-counsel. William F. Carter is an

   experienced and competent crim·inal defense attorney.

               WHEREFORE, PREMISES CONSIDERED, Applicant prays that this Honorable Court

   will appoint William F. Carter as co-defense counsel in the above-referenced matter.

                                                                              Respectfully submitted,

                                                                             SMITHER, MARTIN,
                                                                             HENDERSON & BLAZEK, P.e.
                                                                             1414 11 th Street
                                                                             Huntsville, Texas 77340
                                                                             (936) 295-2624
                                                                             (936) 294-9784 [Tel




                                                                                       1
                                                                             By ____________________
                                                                                Frank Blazek
                                                                                State Bar No. 02475500


                                                              Certificate of Service

         I do hereby certify that a true and correct copy of the above and foregoing Motio,,! for
 Appointment of Co-Defense Counsel has been forwarded to opposing counsel on this the ...!.,~~:......-_
 day of July, 2013, by U.S. Mail, postage prepaid, and addressed as follows:

             Elton Mathis
             Criminal District Attorney
             846 6th Street, Suite 1
             Hempstead, Texas 77445




                                                                             Frank Blazek




MOTION FOR APPOINTMENT OF ATTORNEY AS CO·DEFENSE COUNSEL                                                 PAGE 2
C:IFSICRIM)(.OIl.asker.DD.81 075IMOIion (or Co· De(en" COllns                                                           CAUSE NO. 11-01-13703
                                                           CAUSE NO. 11-01-13704
                                                           CAUSE NO. 11-01-13705

  THE STATE OF TEXAS                                                           §       IN THE DISTRICT COURT OF
                                                                               §
  VS.                                                                          §       WALLER    COUNTY,   T EXA S
                                                                               §
  DOMINIQUE DONTAE LASKER                                                      §       506TH    JUDICIAL   DISTRICT

                                                 ORDER APPOINTING ATTORNEY

        BE IT REMEMBERED. that on the                   of                    !L~ay ,2013,
  came on to be considered the above and foregoing Motion for Ap ointment of Co-Defense
  Counsel. After consideration of the same, it is the opinion of t e Court that Defendant's
  Motion be:

         ~ GRANTED, and WILLIAM F. CARTER, an attorney found by the Court to be
 competent, is he~eby appointed to represent the Defendant as co-defense counsel until the trial
 of this case is concluded, or until released by written order of this Court.

              ()          DENIED, to which ruling the Defendant excepts.

              SIGNED:             ;;u...7 I~            flO!     ~



                                                                             JUDGE PRESIDING




C:\FB\CRJM)sker.DD.8J 075\Motion for Co· Deren .. COllnsel.OO J."'pd
                                                                       ·   (



                         11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                              §     IN THE 506th DISTRIC~
                                                                          -0
                                                                                        c
                                                                                        -I

v.                                                       COURT OF                       -<
                                                                                              \
                                                                                              1
DOMINIQUE DONTAE LASKER §                             WALLER COUNTY, TEXAS



             STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the undersigned district attorney of Waller County, Texas, in the above-

entitled and numbered cause, and makes this Motion for Discovery of Expert Witnesses, and for

good cause shows the following:

        1.      This motion is filed under Article 39.14 of the Texas Code of Criminal Procedure.

        2.      This motion requests the following information which is known by the attorney
                for the defendant: the name and address of each person the defendant may use at
                trial to present evidence under Rules 702, 703, and 705 of the Texas Rules of
                Evidence.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully prays that this Honorable

Court will grant this Motion for Discovery of Expert Witnesses, or in the alternative, that this Court

will set this matter down for a hearing prior to trial on the merits and that at such hearing this motion

will be granted.


                                                              ~~tt~
                                                             ~MathiS                         ...............
                                                                District Attorney
                                                                Waller County, Texas




                                                                                                               L//
                                    NOTICE OF HEARING

        Please be advised that the foregoing Motion is set for hearing before the 506th Judicial
District Court of Waller County, Texas on septemb~m.


                                                  ~this                                       No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §     IN THE 506th DISTRICT

VS.                                         §    COURT OF

DOMINIQUEDONTAELASKER §                           WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that .such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested information on or before the 30th day before trial pursuant to Article 39.14 of the Texas

Code ofCriminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED thisthe _ _ _ dayof _ _ _ _ _ _ _ _, 2013.




                                                     Judge Presiding
                                                                       (


                         11-01-13703,11-01-13704 and 11-01-13705                                        =E
                                                                                   c:J     ~            p
                                                                                    -<     c:::»
                                                                                           c..,...)
                                                                                                        ~~
                                                                                           ~            ~U>
                                                                                           c:           ::0-1
THE STATE OF TEXAS                            §      IN THE 506th DISTRI                    G">
                                                                                            c...>
                                                                                                        ::J;::J1'\
                                                                                                        On,
                                                                                               0        ~-tf11
                                                                                                            ~~o
v.                                            §               COURT OF                         -....
                                                                                               -0
                                                                                               _            :::
                                                                                               r:?          ><
DOMINIQUE DONTAE LASKER §                            WALLER COUNTY, TE*S                       N
                                                                                                   CP
                                                                                                            :P-
                                                                                                            (n




                      STATE'S FIRST MOTION FOR CONTINUANCE


       Now comes the State of Texas, by and through her Waller County Criminal District Attorney,

Elton R. Mathis, and moves this Court for a continuance in the above styled and numbered cause as

provided under Article 29.03 of the Texas Code of Criminal Procedure, and as allowed by Article

51.14 of the Texas Code of Criminal Procedure and would respectfully show:

       1.       The Defendant, Dominique Dontae Lasker is charged by indictment with Capital

            Murder and two indictments of Murder in the First Degree alleged to have occurred on or

            about March 11,2010 in Waller County, Texas. The indictments were signed on January

            27,2011 after a lengthy investigation.

       2.       The Defendant absconded from the scene, the county, and the State of Texas shortly

            after the murders.

       3.       Following the murders the Defendant committed an aggravated bank robbery in

            California and was apprehended. He was sentenced on the resulting charges on December

            16, 2011 in the federal court system. On information and belief the Defendant has been

            in state and/or federal custody in California since the aggravated bank robbery.

      4.       The Defendant was returned to this jurisdiction on the above numbered and styled
      causes on or about May 24,2013.

5.        The Defendant appeared before this Court for the first time on June 4th, 2013 and this

      Honorable Court appointed counsel from the Regional Public Defender for Capital

      Cases.

6.        The Regional Public Defender refused to accept the appointment, and the Defendant

      was reassigned court appointed counsel on June 6th, 2013.

7.        The Defendant waived arraignment and entered a not guilty plea on July 15 th, 2013.

8.        The Defendant requested and was granted additional counsel on July 18th, 2013.

9.        No discovery of any kind has been requested by counsel for the Defendant until

      counsel met together at the District Attorney's Office on August 28 th, 2013.

10.       No court date has been requested by counsel for the Defendant. There has never been

      a request for trial or pretrial dates. No trial date has been set by the court.

11.       No motions have been filed by counsel with the exception of a request for additional

      counsel.

12.       To the knowledge of the undersigned attorney no request for investigator fees or

      psychological evaluation has been made by counsel.

13.       To the knowledge of the undersigned attorney there has been no request to see and

      inspect the State's file.

14.       Defense counsel has not reviewed any evidence in the possession of the District

      Attorney and has not reviewed the State's file.

15.       On or about June 12,2013 the elected Criminal District Attorney Elton R. Mathis

      spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

      result of that discussion Elton R. Mathis believed that defense counsel was requesting
      that the case be put on hold pending time for Frank Blazek to assemble a mitigation

      packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

      seeking the death penalty in the capital case. The District Attorney's Office has been

      actively preparing this case for trial, yet not anticipating a trial date in September 2013.

16.       The State's trial case requires the presences of several out of state witnesses from

      various law enforcement agencies in California and Virginia. Given the present posture

      of the case, the State will require more time to coordinate and assure those witnesses'

      presence.

17.       The Defense has not yet designated the expert witnesses it expects to call in their case

      in chief or in sentencing for purposes of mitigation. The State anticipates a significant

      time necessary to prepare for rebuttal. The State has filed a request for the names and

      addresses of any such defense experts.

18.       The State has filed a motion for the psychological evaluation of the Defendant which

      has not been heard or completed.

19.       The first assistant criminal district attorney is scheduled for hip replacement surgery

      on September 3rd, 2013. Recovery time is anticipated to be up to eight weeks. This

      surgery has already been rescheduled once so that the attorney would be able to try The

      State of Texas v. Taylor McShan. The first assistant has been primarily involved in the

      investigation and prosecution of this cause. To assign the case to another attorney in the

      office other than the elected Criminal District Attorney would be a hardship.

20.       Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.
                                ·i


         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or any time in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code of Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impennissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas andlor Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple fonnula

               that applies equally to Class C Misdemeanors and Capital Felonies. The determination

               of when a case is ready for trial is in the province of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.

         THEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be

granted and this cause be set at a later date.




                                                                                                            '-11
                            (




                                                            Criminal District Attorney
                                                            Waller County, Texas
                                                            TBN 24014568
                                                            645 12th Street
                                                            Hempstead, Texas 77445
                                                            (979) 826-7718
                                                            (979) 826-7722 (FAX)




                                    NOTICE OF HEARING
       Please be advised that the foregoing Motion is set for hearing before the 506th Judicial
District Court of Waller County, Texas on Septemb~.m. _


                                                       ton R. Mathis                 -




                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was served on
opposing counsel Frank Blazek on this the 30th day of August 2013 via first class U.S. Mail and
by facsimile transfer.

                                                  ~--:::::;ooo""""'--"=---+--
                                                         ~
                                                    Elton R.                '-----




                                                                                                   1./8
                        11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                             §    IN THE 506th DISTRICT

v.                                             §              COURT OF

DOMINIQUE DONTAE LASKER §                           WALLER COUNTY, TEXAS



                                           AFFIDAVIT


        BEFORE ME, the undersigned authority on this day personally appeared Elton R. Mathis,
Criminal District Attorney, Waller County, Texas, known to me to be the person whose name is
being subscribed to the foregoing State's First Motion for Continuance, and who after being duly
sworn on his oath states that he has personal knowledge of the facts relied on for the Motion and that
the statements therein contained are true and correct to the best of his knowledge.




                                                            ~
Given under my hand and seal of office, this   ~y of-l-----\7""""-i'f""~--I'

                                                              N.n1r~",r..J.l.11[Wlic in and for

                                                              Waller County, Texas
                     11-01-13703,11-01-13704 and 11-01-13705


THE STATE OF TEXAS                          §       IN THE 506th DISTRICT

v.                                          §               COURT OF

DOMINIQUE DONTAE LASKER §                          WALLER COUNTY, TEXAS



            ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthennore, this cause is set for trial on
                                                   ------------------------


                                                     Judge Presiding
              No. 11-01-13703,11-01-13704 and 11-01-13705
                                                                       CJ
                                                                       -<
THE STATE OF TEXAS                    §     IN THE 506th DIS
                                                                  Cl
VS.                                   §             COURTOF-ci
                                                            c
                                                                  -i
                                                                  -<
DOMINIQUE DONTAE LASKER §                  WALLER COUNTY,
                                                                       !

      STATES MOTION FOR COMPETENCY EXAMINATION


      COMES NOW, the State of Texas, through the undersigned District
Attorney and moves this honorable Court, in accordance with the provisions
Art. 46B.005, 46B.021 and 46C.l04 of Texas Code of Criminal Procedure to
appoint a suitable expert to examine the Defendant and make written report
to the Court, without delay, as to the competency of the Defendant to stand
trial and otherwise answer to these criminal charges.

   In support of this motion the State would show the following:

   1. The Defendant is charged by indictment with one Capital Murder and
      two indictments of Murder in the first degree alleged to have occurred
      on or about March 11, 2010. Issues of mitigation may be and will
      likely be at issue during the course of the Defendant's trial and a
      psychological examination would aid the Court or jury in any
      determination it may be asked to make concerning competency and
      matters of sentencing.
  2. The Defendant made statements to Texas Rangers during an interview
      to the effect that he saw a ghost at the time of the offenses and that he
      often thinks about hurting and killing other people.
  3. The Defendant in correspondence made during his incarceration in
      California made statements to the effect he feels there might be
      something "wrong" with him and he wanted his wife to check on the
      internet with the "Veteran's Court."
  4. The Defendant in telephone conversations while incarcerated in
      California makes mention of a discussion he had with a prison
      counselor to the effect that he has "questioned himself' on the need
      for help on mental issues in the past.
  5. The Defendant during a Court appearance before this Court



                                                                                  51
      demonstrated in his demeanor a lack of understanding of the
      proceedings when this Court inquired into his desire to have court-
      appointed counsel, insisting instead that he wanted to have a ruling on
      an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.



                                          ~SUbnrltt:

                                            Elton R. Mathis
                                            District Attorney
                                            Waller County, Texas
                                            SBN: 24014568


                                  ORDER

THIS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints                                                    , to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:--------------------



                                              Judge Presiding
                                NOTICE OF HEARING

        Please be advised that the foregoing Motion is set for hearing before the 506th
Judicial District Court of Waller County, Texas on September 9,2013 at 4:30 p.m.



                                                  ~iliS                ''---




                            CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was
served on opposing counsel Frank Blazek on this the 30th day of August 2013 via first
class U.S. Mail and by facsimile transfer.



                                                     Elton R. Mathis
                                                                       (


                         11-01-13703,11-01-13704 and 11-01-13705

                                                                                      (D
                                                                                                 .....,
THE STATE OF TEXAS                            §       IN THE 506th DISTRICT           -<
                                                                                                -=             ~
                                                                                                              r-
                                                                                                ~
                                                                                                ::::a.        r-o
                                                                                                C             fT1u;
v.                                            §               COURT OF                          G"')
                                                                                                w
                                                                                                           ;:0
                                                                                                           0::0.."
                                                                                                                  -i

                                                                                                a          On-
                                                                                                           e:  r
                                                                                                           z-ffTJ
DOMINIQUE DONTAE LASKER §                             WALLER COUNTY, T                         -u         -;C"Jo
                                                                                               3.:        :
                                                                                                          en

                      STATE'S FIRST MOTION FOR CONTINUANCE'


       Now comes the State of Texas, by and through her Waller County Assistant Criminal District

Attorney, Frederick A. Edwards, and moves this Court for a continuance in the above styled and

numbered cause as provided under Article 29.03 of the Texas Code o/Criminal Procedure, and as

allowed by Article 51.14 ofthe Texas Code o/Criminal Procedure and would respectfully show:
                                                                       ,
       1.       The Defendant, Dominique Dontae Lasker is charged by indictment with Capital

            Murder and two indictments of Murder in the First Degree alleged to have occurred on or

            about March 11,2010 in Waller County, Texas. The indictments were signed on January

            27, 2011 after a lengthy investigation.

      2.        The Defendant absconded from the scene, the county, and the State of Texas shortly

            after the murders.

      3.       Following the murders the Defendant committed an aggravated bank robbery in

            California and was apprehended. He was sentenced on the resulting charges on December

            16, 2011 in the federal court system. On infonnation and belief the Defendant has been

            in state and/or federal custody in California since the aggravated bank robbery.

      4.       The Defendant was returned to this jurisdiction on the above numbered and styled
       causes on or about May 24,2013.

5.         The Defendant appeared before this Court for the first time on June 4th, 2013 and this

       Honorable Court appointed counsel from the Regional Public Defender for Capital

       Cases.

6.        The Regional Public Defender refused to accept the appointment, and the Defendant

      was reassigned court appointed counsel on June 6th , 2013.

7.        The Defendant waived arraignment and entered a not guilty plea on July 15 th , 2013.

8.        The Defendant requested and was granted additional counsel on July 18th , 2013.

9.        No discovery of any kind has been requested by counsel for the Defendant until

      counsel met together at the District Attorney's Office on August 28 th , 2013.

10.       No court date has been requested by counsel for the Defendant. There has never been

      a request for trial or pretrial dates. No trial date has been set by the court.

11.       No motions have been filed by counsel with the exception of a request for additional

      counseL

12.       To the knowledge of the undersigned attorney no request for investigator fees or

      psychological evaluation has been made by counsel.

13.       To the knowledge of the undersigned attorney there has been no request to see and

      inspect the State's file.

14.       Defense counsel has not reviewed any evidence in the possession of the District

      Attorney and has not reviewed the State's file.

15.       On or about June 12,2013 the elected Criminal District Attorney Elton R. Mathis

      spoke with defense counsel Frank Blazek over the telephone regarding this case. As a

      result of that discussion Elton R. Mathis believed that defense counsel was requesting
       that the case be put on hold pending time for Frank Blazek to assemble a mitigation

       packet to present to Elton R. Mathis in an attempt to get Elton R. Mathis to refrain from

       seeking the death penalty in the capital case. The District Attorney's Office has been

       actively preparing this case for trial, yet not anticipating a trial date in September 2013.

 16.       The State's trial case requires the presences of several out of ~ate witnesses from

       various law enforcement agencies in California and Virginia. Given the present posture

       of the case, the State will require more time to coordinate and assure those witnesses'

       presence.

17.        The Defense has not yet designated the expert witnesses it expects to call in their case

       in chief or in sentencing for purposes of mitigation. The State anticipates a significant

       time necessary to prepare for rebuttal. The State has filed a request for the names and

                                                                             '.
       addresses of any such defense experts.

18.        The State has filed a motion for the psychological evaluation of the Defendant which

       has not been heard or completed.

19.        The undersigned attorney is scheduled for hip replacement surgery on September 3rd ,

       2013. Recovery time is anticipated to be up to eight weeks. This surgery has already

       been rescheduled once so that the undersigned attorney would be able to try The State of

       Texas v. Taylor McShan. The undersigned attorney has been primarily involved in the

       investigation and prosecution of this cause. To assign the case to another attorney in the

       office other than the elected Criminal District Attorney would be a hardship.

20.       Defense counsel Blazek in his Motion for Appointment ofAttorney as Co-Defense

      Counsel indicates that this case is complex and requires more than one attorney. This

      statement is true on behalf of the State of Texas as well.
         21.       The State of Texas intends to seek the death penalty in this case. It is anticipated that

               the jury selection and trial of this case could take four to six weeks or possibly more.

         22.       The Defendant in this cause faces the death penalty and has only been represented by

               counsel for approximately 85 days. To proceed to trial at this time or any time in the near

               future would be reversible and harmful error.

         23.       While acknowledging the existence of Article 51.14 of the Texas Code of Criminal

               Procedure the undersigned does hereby assert that any provisions therein mandating trial

               by a date certain are impermissibly restrictive, are overbroad, and violate the separation

               of powers doctrines of the Texas andlor Federal Constitutions. Whether or not a case is

               ready for trial is based on numerous factors and cannot be reduced to a simple formula

               that applies equally to Class C Misdemeanors and Capital Felonies. The determination

               of when a case is ready for trial is in the providence of the judiciary not the legislature.

         Counsel would further show that this is the first request for a continuance by the State of

Texas.

                                                     II.

         This Motion is made in the interest of justice and not for the purpose of delay, but so that

justice may be done. A continuance is requested for only as long as is necessary.


                                                                                    ,
         THEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be

granted and this cause be set at a later date.




                                                                                                          57
Assistant District Attorney
Waller County, Texas
TBN 06435100
645 1ih Street
Hempstead, Texas 77445
(979) 826-7718
(979) 826-7722 (FAX)
                       11-01-13703, 11-01-13704 and 11-01-13705


THE STATE OF TEXAS                           §     IN THE 506th DISTRICT

v.                                           §               COURT OF
                                                                              ~


DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS



                                          AFFIDAVIT


       BEFORE ME, the undersigned authority on this day personally appeared Frederick A.
Edwards, Assistant Criminal District Attorney, Waller County, Texas, known to me to be the person


                                                             :z
whose name is being subscribed to the foregoing State's First Motion for Continuance, and who after
being duly sworn on his oath states that he has personal knowledge of the facts relied on for the
Motion and that the statemenls therein contained are true and               ~




                                                   ~rederick A. Edwards


Given under my hand and seal of office, this the _ _ day of _ _ _ _ _ _, 2013.




                                                            Notary Public in and for
                                                            Waller County, Texas




                                                                                               59
                    11-01-13703, 11-01-13704 and 11-01-13705


THE STATE OF TEXAS                        §     IN THE 506th DISTRICT

v.                                       §               COURT OF

DOMINIQUE DONTAE LASKER §                      WALLER COUNTY, TEXAS



           ORDER ON STATE'S FIRST MOTION FOR CONTINUANCE


     It is hereby ordered that the State's First Motion for Continuance is hereby Granted

     Furthermore, this cause is set for trial on _ _ _ _ _ _ _ _ _ _ __




                                                 Judge Presiding
                                                         (



              No. 11-01-13703, 11-01-13704 and 11-01-13705

THE STATE OF TEXAS                     §    IN THE 506th DIST

VS.                                   §

DOMINIQUE DONTAE LASKER §                   WALLER COUNTY,


      STATES MOTION FOR COMPETENCY EXAMINA:TION


     COMES NOW, the State of Texas, through the undersigned Assistant
District Attorney and moves this honorable Court, in accordance with the
provisions Art. 46B.005, 46B.021 and 46C.104 of Texas Code of Criminal
Procedure to appoint a suitable expert to examine the Defendant and make
written report to the Court, without delay, as to the competency of the
Defendant to stand trial and otherwise answer to these criminal charges.

   In support of this motion the State would show the following:

   1. The Defendant is charged by indictment with one Capital Murder and
      two indictments of Murder in the first degree alleged to have occurred
       on or about March 11, 2010. Issues of mitigation may be and will
       likely be at issue during the course of the Defendant's trial and a
      psychological examination would aid the Court or jury in any
      determination it may be asked to make concerning competency and
      matters of sentencing.
  2. The Defendant made statements to Texas Rangers during an interview
      to the effect that he saw a ghost at the time of the offenses and that he
      often thinks about hurting and killing other people.
  3. The Defendant in correspondence made during his incarceration in
      California made statements to the effect he feels there might be
      something "wrong" with him and he wanted his wife to check on the
      internet with the "Veteran's Court."
  4. The Defendant in telephone conversations while incarcerated in
      California makes mention of a discussion he had with a prison
      counselor to the effect that he has "questioned himself' on the need
      for help on mental issues in the past.
  5. The Defendant during a Court appearance before this Court


                                                                                  &/
        demonstrated in his demeanor a lack of understanding of the
        proceedings when this Court inquired into his desire to have court-
        appointed counsel, insisting instead that he wanted to have a ruling on
        an unrelated motion made pro se to the Court.

    The State of Texas reasonably believes that the above behavior warrants
an expert's determination of the Defendants competency to stand trial.




                                    ORDER

THIS MOTION having been duly considered, the COURT hereby
GRANTS/ DENIES the States Motion for Competency Examination and
appoints


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, to examine the
Defendant and to report in writing as to the Defendant's competency to
stand trial and otherwise answer to these criminal charges.


Date:
        -----------


                                                Judge Presiding
                         11-01-13703, 11-01-13704 and 11-01-13705
                                                                                       o:J       ~         =E

 THE STATE OF TEXAS                             §      IN THE 506th DISTRIC
                                                                                       -<
                                                                                                 -
                                                                                                 c:;:::l
                                                                                                 c..o,)
                                                                                                 :poo
                                                                                                           ~

                                                                                                           '0
                                                                                                           '-
                                                                                                           f'T1(/)
                                                                                                 c:        :;J~




                                                                                     ~~
                                                                                                 CI)       (I:;:O"'T'\
                                                                                                  W        S2nr
v.                                                       COURT OF                     -I     '
                                                                                                  0        z-lf1l
                                                                                                           -;no
                                                                                                  -u       -                     No. 11-01-13703,11-01-13704 and 11-01-13705

THE STATE OF TEXAS                          §     IN THE 506thDISTRICT

VS.                                         §     COURT OF

DOMINIQUE DONTAE LASKER §                         WALLER COUNTY, TEXAS


      ORDER ON STATE'S MOTION FOR DISCOVERY OF EXPERT WITNESSES

       Upon the foregoing State's Motion for Discovery of Expert Witnesses, it is hereby

ORDERED that such motion be, and hereby is, GRANTED as to those things requested.

       It is further ordered that the attorney for the defendant furnish counsel for the State the

requested information on or before the 30th day before trial pursuant to Article 39.14 of the Texas

Code a/Criminal Procedure, at the District Attorney's Office, or at such other time and place as the

parties may agree.



SIGNED this the _ _ _ day of _ _ _ _ _ _ _ _., 2013.




                                                     Judge Presiding
   ,   I




                                                              CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                         §
                                                                            §
 VS.                                                                        §         WALLER       COUNTY, T EXA S
                                                                            §
 DOMINIQUE DONTAE LASKER                                                    §          506TH     JUDICIAL      DISTRICT

                                                                MOTION TO DISMISS

 TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his Motion to Dismiss and for cause would show the Court

 the follOwing:

              1.           The State of Texas obtained an indictment for Murder in this cause in January

 2011. Waller County placed a detainer on Defendant while he was serving time in a federal

 prison. Defendant requested a final disposition to the indictment which was the basis of the

detainer under the Interstate Agreement on Detainers (!ADA), Art. 51.14 Texas Code of

Criminal Procedure.                        Such request also demanded a speedy trial under the constitutional

provision of the Sixth, and Fourteenth amendments of the United States Constitution.

              2.           More than 180 days have passed since the District Attorney and the Prosecutor

received Defendant's written notice and request. The District Clerk of Waller County received

the request on July 16, 2012.                           D~fendant      contends that the District Attorney of Waller County

received the request on or about that day as well.

             3.            No delay has been sought by the Defendant. The Court has not found that good

cause exists for any delay prior to the passing of 180 days. No trial has been commenced despite

the passage of over 180 days.



MOTION TO DISMISS                                                                                                   PAGEl
C:\FB\CRIM_K-O\Lasker.DD.81075\11.Ol-13704\Motion to Dismiss.OOI.wpd
                     See TEX. CODE CRlM. PROC. art. 51.14, Article V § (c) ("in the event that
              an action on the indictment ... on the basis of which the detainer has been
              lodged is not brought to trial within the period provided in ... Article IV hereof,
              the appropriate court of the jurisdiction where the indictment ... has been
              pending shall enter an order dismissing the same with prejudice, and any detainer
              based thereon shall cease'to be of any force or effect.")

 Davis v. State, 345 S.W.3d 71,75 (Tex. Crim. App. 2011).

              4.           Defendant is entitled to have the cause dismissed under both the IADA and

 federal constitutional right to a speedy trial.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will order

 the indictment herein be dismissed with prejudice.

                                                                           Respectfully submitted,

                                                                           SMITHER, MARTIN,
                                                                           HENDERSON & BLAZEK, P.c.
                                                                           1414 11th Street
                                                                           Huntsville, Texas 77340
                                                                           (936) 295-2624
                                                                           (936) 294-9784 [Telecopier]



                                                                           By ____~____~__+-______
                                                                              Frank Blazek
                                                                              State Bar No. 02475500

                                                                           William F. Carter
                                                                           State Bar No, 03932800
                                                                           108 E. William J. Bryan Parkway
                                                                           Bryan, Texas 77803-5334
                                                                           (979) 779-0712
                                                                           (979) 779-9243 [Telecopier]

                                                                           ATTORNEYS FOR DEFENDANT




MOTION TO DISMISS                                                                                            PAGE 2
C:\FB\CRIM_K-O\Lasker,DD.81075\11.01-13704\Molion to   Di.~mis:;.OOI.wpd
                                                   (



                                                                      Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Motion for
 Disclosure of Favorable Evidence has been forwarded to opposing counsel on this the 6th day of
 September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

               Elton R. Mathis
               Criminal District Attorney
               645 12th Street
               Hempstead, Texas 77445




MOTION TO DISMISS                                                                              PAGE 3
C:\FB\CRJM_K·O\l..asker.DD.81075\II-OI-13704\1v1oUon Lo Dismiss.001.wpd
                                                              CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                      §       IN THE DISTRICT COURT OF
                                                                         §
 VS.                                                                     §       WALLER    COUNTY, TEXAS
                                                                         §
 DOMINIQUE DONTAE LASKER                                                 §       506TH    JUDICIAL   DISTRICT

                                                                       ORDER

              BE IT REMEMBERED, that on the _ _ dayof _ _ _ _ _ _ _ , 2013, came on to

 be considered the above and foregoing Motion to Dismiss. Mter consideration of the same, it

 is the opinion of the Court that Defendant's Motion be:

              ()           GRANTED, and the indictment is hereby dismissed with prejudice.

              ()           DENIED, to which ruling the Defendant excepts.

              SIGNED:                   _ _ _ _ _ _ _ _ _ , 2013.




                                                                             JUDGE PRESIDING




MOTION TO DISMISS                                                                                       PAGE 4
C:\FB\CRIM_K.O\Lasker.DD.81075\11.OI-13704\Motion to Dismiss,OOI.wpd
                                                            CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                   §       IN THE DISTRICT COURT OF
                                                                      §
 VS.                                                                  §      WALLER    COUNTY, T EXA S
                                                                      §
 DOMINIQUE DONTAE LASKER                                              §       506TH   JUDICIAL ~IST~C~
                                                                                                           ~        ,
                                                                                                                    ,Cl
                           MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                     ~        ;:6~
                                                                                            g
 TO THE HONORABLE JUDGE OF SAID COURT:                                                      c-u
                                                                                            -i
                                                                                                       >;.!..
                                                                                                           "n;:Q""T'1
                                                                                                           .....,   52nr
                                                                                                                    '---i
                                                                                                                    Z      fTl
                                                                                            .../           -u       -ina
                                                                                            -              :J:t.-373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

              It should be noted that the definition of favorable evidence is very broad and includes

evidence that is mitigating, even if it does not exculpate. The subject evidence in the Bracry case

was merely mitigating.

              2.           The State of Texas and its prosecutors have a duty to disclose any evidence

suggesting that Defendant is nO,t competent to stand trial. Ex Parte Lewis, 587 S.W.2d 697

(Texas Court Crim App. 1979).

             3.            In this case Defendant is entitled to relief under the Interstate Agreement on

Detainers (IADA). Art. 51.14 Texas Code of Criminal Procedure. Defendant is also entitled to

relief under the Federal Constitutional provisions of the Sixth and Fourteenth Amendments

thereto relating to a speedy trial. Defendant is entitled to production of any evidence that

would support such claims.



MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                                PAGE 1
CIFBICRlM_K.OILa,k".DD.8107 5111·0 I· 13705\B"dy.OO I.wpd
               WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

 the District Attorney of Waller County to disclose any favorable evidence to counsel for

 Defendant, instanter.

                                                               Respectfully submitted,

                                                               SMITHER, MARTIN,
                                                               HENDERSON & BLAZEK, P.c.
                                                               1414 lIth Street
                                                               Huntsville, Texas 77340
                                                               (936) 295-2624
                                                               (936) 294-9784 [Telecopier]



                                                               By
                                                                       ~~   t
                                                                    FranBlazek        I
                                                                    State Bar No. 024/5500

                                                               William F. Carter
                                                               State Bar No. 03932800
                                                               108 E. William J. Bryan Parkway
                                                               Bryan, Texas 77803-5334
                                                               (979) 779-0712
                                                               (979) 779-9243 [Telecopier]

                                                               ATTORNEYS FOR DEFENDANT




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                      PAGE 2
CIFBICRIM_K-O\LA,k".DD.B I 07511 1-0 I-I 37051B,.dy.00 I.wpd
                                                   (


                                                              Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Moti&n for
Disclosure of Favorable Evidence has been forwarded to opposing counsel on this the ~~y
of September, 2013, by facsimile to 1-979-779-9243, and addressed as follows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                            PAGE 3
CIFBICRIM_K-OlLa,ke                                                          CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                 §       IN THE DISTRICT COURT OF
                                                                    §
 VS.                                                                §       WALLER    COUNTY, TEXAS
                                                                    §
 DOMINIQUE DONTAE LASKER                                            §       506TH    JUDICIAL   DISTRICT

                                                                 ORDER

              On this day came on to be heard Defendant,DOMINIQUE DONTAE LASKER's Motion

 for Disclosure of Favorable Evidence, and the same is GRANTED/DENIED as indicated above

 and the time for such discovery to be completed by the prosecution is set at _ _ o'clock

       .m., on _ _ _ _ _ _ _ _ _ _ _ , 2013. Such disclosure shall be made in writing by

delivering said writing to Defendant's attorney of record. IT IS SO ORDERED.

             SIGNED and ENTERED this the _ _ day of _ _ _ _ _ _ , 2013.




                                                                        JUDGE PRESIDING




MOTION FOR DISCLOSURE OF FAVORABLE EVIDENCE                                                        PAGE 4
CIFBICRlM_K-OILa,keLDD.B I07SIII-OI-1370SIB,.dy.OOI.wpd
 Cause   #--J./~J~~O:.L.-/~----,1,----=,3,-----,'1                                                 I /




                                                        Cause No.     f   (-D I ~ 13705
  STATE OF TEXAS                                                       J l--{J/-/           3 701                      IN THE DISTRICT COURT

  v.
                                                        /11°1-/3705                                                 WALLER COUNTY, TEXAS

bOO'J,chCV«e. Dank                                 ULster ~                                                           506 TH JUDICIAL DISTRICT


                                        SCHEDULING ORDER - CRIMINAL
        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

  1.                                                   9:00 a.m.          ARRAIGNMENT

 2.                                                    10:00 a.m.         MOTIONS & PLEAS
                                                                          All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                          under C.C.P., Art. 28.01.


 3.                                                    1:30 p.m.          HEARINGS & BENCH TRIALS

 4.        On or before 10-days before Pretrial Hearing Date all C.C.P., Art. 28.01 matters must be filed or will be considered waived.

 5.                                                    10:00 a.m.         PRETRIAL HEARING
                                                                          Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                          will announce whether the case will plead or if a trial is required, and whether trial
                                                                          is to the Court or to ajury.

 At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
 following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
 of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.

 6.            c2. --c2. ~- /Lj-{                      9:00 a.m.          JURY TRIAL
                                                                          Final trial date & time will be set immediately after the Pretrial hearing.

 Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
 formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

 Dated: _ _-L.{{_'               _q-_/--=~=:....-
  ';xlLY---?--
 Defendant's Signature                                                                                              Counsel for State




                                         Yellow--State
                                                                CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                       §       IN THE DISTRICT
                                                                          §
 VS.                                                                      §      WALLER
                                                                          §
 DOMINIQUE DONTAE LASKER                                                  §       506TH

                                              FIRST AMENDED MOTION TO DISMISS

 TO THE HONORABLE JUDGE OF SAID COURT:

               Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his First Amended Motion to Dismiss and for cause would

 show the Court the following:

               1.           The State of Texas obtained an indictment for Capital Murder in this cause in

January, 2011. Waller County placed a detainer concerning this cause on Defendant while he

was serving time in a federal prison. Defendant has twice requested a final disposition to the

 indictment which was the basis of the detainer under the Interstate Agreement on Detainers

 (IADA), Art. 51.14 Texas Code of Criminal Procedure. Such request also demanded a speedy

trial under the constitutional provisions of the Sixth and Fourteenth Amendments of the United

 States Constitution.

              2.            More than 180 days have passed since the District Clerk and the Prosecutor

received Defendant's written notice and request. The District Clerk of Waller County received

the request on July 16,2012. The District Clerk of Waller County received a second such

request on February 8, 2013. The District Attorney of Waller County received the two requests

on or about July 16,2012, and February 8,2013, as well. The second request was properly

transmitted by and through the warden of the federal prison facility in which Defendant was

incarcerated.

FIRST AMENDED MOTION TO DISMISS                                                                     PAGE 1
C:\FB\CRIM_K-O\Lallker.DD,flI075\ll-OI-13705\Mntinn to Dismiss.002.wpd




                                                                                                             ')5
               3.             No delay has been sought by the Defendant. The Court has not found that good

 cause exists for any delay prior to the passing of 180 days. No trial has been commenced despite

 the passage of over 180 days.

                      See TEX. CODE CRIM. PROC. art. 51.14, Article V § (c) ("in the event that
               an action on the indictment ... on the basis of which the detainer has been
               lodged is not brought to trial within the period provided in ... Article IV hereof,
               the appropriate court of the jurisdiction where the indictment . . . has been
               pending shall enter an order dismissing the same with prejudice, and any detainer
               based thereon shall cease to be of any force or effect.")

 Davis v. State, 345 S.W.3d 71,75 (Tex. Crim. App. 2011).

               If the 180-day time period set by Art. III(a) of the IADA began running on February 8,

 2013, trial should have commenced on or before August 7, 2013. If that period began running

 on July 16, 2012, commencement of trial should have been on or before January 14,2013.

               4.            Defendant is entitled to have the cause dismissed under both the IADA and

 federal constitutional right to a speedy trial.

               WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

 the indictment herein be dismissed with prejudice.

                                                                           Respectfully submitted,

                                                                           SMITHER, MARTIN,
                                                                           HENDERSON & BLAZEK, P.c.
                                                                           1414 11th Street
                                                                           Huntsville, Texas 77340
                                                                           (936) 295-2624
                                                                           (936) 294-9784 [Telecopier]




FIRST AMENDED MOTION TO DISMISS                                                                          PAGE 2
C:\FB\CRIM_ K-O\Lasker.DD.B 1075\1 )·0 1.13705\Molion to Dismiss.002.wpd
                                                                                  William F. Carter
                                                                                  State Bar No. 03932800
                                                                                  108 E. William 1. Bryan Parkway
                                                                                  Bryan, Texas 77803-5334
                                                                                  (979) 779-0712
                                                                                  (979) 779-9243 [TelecopierJ

                                                                                  ATTORNEYS FOR DEFENDANT



                                                                    Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing First Amended
Motion to Dismiss has been forwarded to opposing counsel on this the           6t\;lay of October,   6sxt
2013, by facsimile to 1-979-779-9243, and addressed as foIIows:

              Elton R. Mathis
              Criminal District Attorney
              645 12th Street
              Hempstead, Texas 77445




                                                                                  Frank Blazek




FIRST AMENDED MOTION TO DISMISS                                                                                     PAGE 3
C\FB\CRIM_K-O\Lasker.DO.flI075\ll_O 1-13705\Mntinn tn Dismiss.002.wpd




                                                                                                                        17
                                                          --·':·'.'·'r"=""'7'~'" "'::~'~'~':':"'l""~'«'\'i.",."""'l"'.'~"'('"""',"""","~"""'"   .   ·A-."i."~,;;;'.;;;;;lYim'i\i.;'M""'nJL..-_ _ _ _ , replacing prior Scheduling Orders.



                                                        1JiYl
                                                   Counsel for Defendant                                                            Counsel for State

                                                                                                                        .                                                                 \mUJ
                                                                                         ALBERT M. McCAIG, JR., Judge Presiding                                                                  .

 Copies:    White--Clerk                 Yellow--State                      Pink--Defendant                         Gold--Defendant's Attorney                                                       78
           ,<

                                                            I    (                                                                                                                                     I

 ~__~______________~__~___~~~'~~ .......                                                                                                                                                               I
                                                                                                                                                                       t::;     ~
                                                                                                                                                                                p:1-q                  I




                                                                                         s



                "
                     1/'                        ff~ VM 1lS-1--Lcd teros                 Il'-{I.-fS                                                                                                 i
                                                                                                                                                                                                   j

                                 -                      I
                        I                                                                                                                                                                          I
                                                                                                                                                                                                   I
                            Deor                I+Dl\~cg1\c Ji6dje NIr (Cl,ICI '}.,
                                     ./
                                                                                        ';v-

                     I                                  I            I&!QL!~   ~Clt    \: DU   ('},[e~   C6   b( ~s,~   roVlV\~   but L                 b~
                                                                                                                                                            J,    ~
                                                                                                                                                                 \,. fLU-       ~
                                                                                                                               uJ +icM:'                I     ~o.\J-L 'bU-Vl'
                                                                     (.D\'\~tlt\J,-,\-loV\cJ rijhts ) ,CAr\J Since ~O\1
                                                                                the.. 0lAcAu42-...,~~J~.-'-----1              c!'CL
                                                                                                                                                                                               <

---:-----f+-~..L..I.o~~-'-'-'.oL-..>.u6.(..I.I~~C- ~L elf ('1&* C&vJ (:Or6~) bdjAa~ '11M' Sllik- cw.J          (
                         02~p(9"1'O) ,AfuM~S.) L0i~- £aU dLA~f'-         ±boX T           0 ; oJ:     \~ cv              j
                                                                                                                                                                                               f
                        etc!> " nD                                                                   .                            d,l            flof S,Wc               CA..                  I
                         [o.w    {\.Ctr-'V\iOj               ,'!tc4-   vnoJtt,C '6t4"        Adlcle ,i ,o~ . "f. ik. C.!ld-c.clf tl/~'1'1,'.'1J f(oceJwe..'
                                                                                                                                                                                           l1

_----'---:-_ _-++-'~"_"'.c.-O!'_\---L~:::.JC::._"'3~+bCJJ                      ~1'lclCAu'\t i~ho r~, n~~~~e.J k~ '~-IL-'!f\L. . '                                             _ _,_----'-_ _



___        ----'-_-H---J.-6d.-lJto~r..!,;j'\{;~. ~,vJ;~\-_:~~~\5·~H\f cJl'''J) X'Oc~ oJ (9C~~..LC_--"---'--_
                                          -J'                                                             f){\.



                                                l. ' J      \ " e.~J J. :\-o-k tk' Jite.ocAw,t\ wtiecSs.·
--~---++----'------------"'--------H:~-YH'g.In~1 to COIJ11 Fi-Je
                                            t:opy to District Attorney
                                                                                                                                  f'"'      I'     n"fen    -------,-j.4--J'---'..I.&:>.~~I.J~t"A~.                         ...Jlw.f_·
                                                              .l!..-:         ·....:'ij--"o~~=--lN..-I.~C~LI==-'·\J~tl~-I.ffi~\\;---?~ f (' >W~k-- ~J. ~1J.l.cM.~·
                                                                                                                                                   Q                                    \'uJ~~\\{~_._ _ _ _ __
                                                                                                                                                                             e2.6,lLt:h\·
                                                                                                                                                                           -I.'




    ---_----;H----'-~=~.LLlU~hlL~~'\.._· ~\Je C ~CL~t,"3 M~.~~~...:Idl..!.!...!:.k.L:.-~~::!C:.:...-=------
    -------Hf---'P'~+=--==-'-'''f'-''I-__l.lJ,~.~. JQc..kt                                     s:;:ha+ riO ,J \f~ ·                                  ()I'\L' 1.+"
    _~_ _ __l._P_l.a.LL---::!=:--LLJ~vc,L~\JUD('-'-~il!=d-m"-L!J·Ult\.                    pwl"{\j ·oc.\I','1ct 1')1)(.') ifY\0'h'~I\S thoJ~ kCA.vt bCL-(\
                                f'eLe1~"lLl                             ' )                      .D   hl g,hc..eJ: h          'SbDL;) ',e_cJtl'LS              ejf    +ttSI:-     -th1'OS ~ ~




    _____              --++-'-'-"==---I->J-\.~L>..~-..A-.3puJ ~f TdcA'\ Q{\Jt F(~c!,,\ J;~os in'of\ t~£C~l:' ,'/\                                                        fok6J'cl   If\   •




                                                          eLf Art;c..k.. ~\, \:l\, '~IM $:CqIJ ~cmse-\f '-{~LL tadvtJ ib.[ kl ~wt: IlkuJJ .
                                bc....                                           " ~~cLJI\t= Act--~                   I"\-' 1.    f.llCY\    1o-.V'L 0.. ~~c.~t of 0~~a,----._.___
 ------H--5~~~'-')Je                                  ').01-1'01\        o..t +b~s.     T;f'IIt'l .Wlth \Iour :'f\itH.JS.                ~i... WhD\~                 fcoWLJ,1-cuw-""-'-'B"--------

                              LUI                   ~lc . ~!.-'1A\\ ~it.cJ.!t [\ hcukri\\~\Tc.\\:I\)                                   'I0U     tbc.J.t 1m           it   I'h~' f\C\.CL

_~_ _ ___++_:"_'---'-.t-'-'M..!..!.~C>~~~\=                             CNAIA    L:.y" CC~(· -h,e ~Q\J[ ~\~tc\k~o(\ -to SJc. Cu.s.1ro~ tnf \M~                                                 " 1

------H--'-"-~.~~j~\c....!!;:-\~.~~'.u.r,:cA-vYlcrH. \ L*~oc                                                                C.DIDf\cUltk'       ~CI,('Mt-' \lYle ' . I                JI){IC l(.Viow.

----:------:-'---:-++-'-'-!L"'-l..--1J.t.r.lll..lll»L..--,\!~)......l..1~-'""-=.......:wx-.rA\) ~ e "c~LL~.LI toa.ck h \, Dtk '1 ~r c'ovf \=                                                                     ---j

-     ____            -+~LlVl.--'..J:::t..-.b.Il9..~~~~.s.:\J'+_\...J.'a1.l]"L.\.:~t....J.L!""LL...l±:llh!=L-I.f..Ll''r..Ls·\-l:...-..\.f~L \~ ~u:.t{"C\ '5.    u-        clC.~..-SW-dl
                                  u..f Ibe Jf1toJCl.~+ L IJom!ol''t'W::J' L~~O>pVtS fus.                                                    LoIAd-     +0 oeder           .1(' be..
- - - - ' -_ _        -+-l---"'~~L...:l.0_..l~~),,60-J/',.,IU~! Arb'c..\.t..   ~\, \\.1, '. ~( ~k \'C                \'\ot on

-------H--uJ~                    t:b-< WClf~Ae..V\            •
                                                                                                                                                                                                                    ,I

                                   II~. ~~i .A~L~nt~·~'~=·~_.~~~~f~.~~rn~(M~a='~~~~~_~~~)~V_~=\,~'l~f~3_'~~··~.~.. ~'~k_.~J=iJ~,_.~~~~~
-------t-1f-'-'-'0"-'---n""--'--'-.l.l.·                """"'1)-L'·'----"~-"""=~=c.\-""e..'_'___'J..'__--'-'-"'=--'~6'~ DO"   . ,h1L-.J~___1ILL.!:.l.J,---'-'---.;J.l~.~)_()1\ fu .,Sk-ks. s,t-H1( hu,rf:u.lltf.                                        C!lYlVlc1 tn

                                                                                                                                                        . to..   b~     t..a.ctc.d."




                                                   ~(Hi,"3 be ~t,-Jy
_ _ _ _ _...,-,--H,IC-.J£l..Uf.;.!..I!'lIN\..!..>--,                                  ±dcJ       "-!'d~:t:U.l                 [Y)'( (Dri±\t-a'DDClJ {,i;~k:~=< ?4'ro/'M:,~:,:::D~~~:a:''+-~--,-._.                                                                                                                       _c_ _ _ _         --'-il
                                                                                                                                  +1"" 4'0tit '.1 10",,1iJ, Jk                                                '1




                             II
                             II     .'                                                                                                                                                            J?,
                                                                                                                                                         · I




                                                l:..w\
    -'------f+---'--'-'--'-'-'-----"-L.ll.o!lL.l...               \-I-;r~.·----'"L.lltr'~(1            \t0l!, . \   ,,\eeL   ~\!)cxl" ~\\'c.\ ~J-~-Ltb-~'~'-. :..L:\')u..~ _ _ _ _ _ __             '\-"1-1



                                 ,~                                                                                                  ~                .!-,                 ~\.{        .~


    _ _ _ _ _ _I+-~~----L:"---'~~~~..Ioo!.;::u.:.Lr_'t~D~~f.~~ce..k                                                             &l-ur±-"      tA~\!t\~ te:\±as 1 p~Dm:."UlI..-
 - - -_ _ _                   !-H~L£+--(;.J..JDl.A-JW~OW\WI.JlU~.,--drb,II bf:- ,J,>MI,LS{;..!...l->G-""'IJL\U_ _ _ _-:-----:------1
                                                                             ,                'Ip' ±hUL- (~~~c lc.                ur
                                                                                                                                    \-\ -     ~~al= Was;r",t ~ h (Jt;r~e i=u.lCILi,l-'- - ' - - - - - - 1
_ _ _ _ _-++-'--U",1'W 1.)b(~A-                                           r      Y\uJh ~cl' Q,',,j Sea.L b. th~irtL_ _ _ _ _ _~_~
- -_ _ _              -+t--I"CLlLl\'Y-\~·.l£~,)""u\'~\=--I-':f!LJ.le.,,~le..-~~                             (g K-'    k: iw.~ery\j               ol\j.,'           -4h~ 11 . ~~~u......--'-_ _ _-,--....;
------+t-~~~~:t."....l=-~~"¢..~~~\.L. \\~S \}- \'\ ~                                                                                                         ±h.. (oJ<           IS (o\'Y'r-\.!L.('Y~-~"'--L>v~~'-------....J

-,..-----,--+--t---W~"---'~I~'----J.h~$eft ~ ~                                         CA.,    who\'          '3 tM,,,rb.r~~ay~l_...l:\{~\'VI~II-:...!pf'~L-\r~l\tl u.,        t   Drt;c\\J.W\!o\.~c-=-'--~~~-"vo~i..!..:.\\-_---

                               ~L ~              ~~ '1 Cl)J",·~, %\ ~t1-~c.....:t::.uu-c--I.i'H..tl.'M=Q,:>.)..,t1vU..J.?:J..
                                                                            (




645 12th Street
Hempstead, Texas 77445
                                        Elton R. Mathis
                                             Criminal DistrictAttorney
                                                  VValier County

                                              November 18, 2013




   Mr. Frank Blazek
   1414 11 th Street
   Huntsville, Texas 77340

                     In Re: State of Texas v. Dominique Dontae Lasker
                            Cause Nos. 11-01-13703, 11-01-13704 and 11-01-13705
                            506 th Judicial District Court, Waller County, Texas

  Delivered by FAX and by Certified Mail receipt # 7002 3150 0000 3033 7222




  Dear Mr. Blazek,

          Please find attached the State's proposed "Stipulation of Evidence" consisting of a number of
  attachments. I have taken the liberty of filing these documents with the Court as well for purposes of
  argument in your motion for dismissal.




 Fred Edwards, Assistant District Attorney
 Waller County District Attorney's Office
 Waller County, Texas

 Enclosures
        th
 Cc: S06 Judicial District Court




                                                                                                           ?3
                                             ~~.
             .. ~
IC"   L~.:
                                                   d-01-13703, 11-01-13704 and 11-odlJ 105

                         THE STATE OF TEXAS                             §         IN THE DISTRICT COURT OF
                                                                       §
                           VS.                                         §         WALLER COUNTY. TEXAS
                                                                       §
                         DOMINQUE DONTAE LASKER                        §         506THTH JUDICIAL DISTRICT

                                                    STIPULATION OF EVIDENCE

                             COMES NOW, the State of Texas and the Defendant through their undersigned
                    attorneys and enters into the following stipulation of evidence for all purposes and all aspects of
                    the trial of these causes, and would stipulate as follows:

                        1. The State of Texas stipulates that the State received documents marked as State'sExhibit A
                           (consisting of eight pages) on February 8, 2013.

                       2. The State of Texas stipulates thatthe State received documents marked as State's ExhibitB
                          (consisting of five pages and an envelope) on July 19, 2012.

                       3. The State of Texas stipulates that the State of Texas through the Waller County Sheriffs
                          Office obtained custody of the Defendant on May 24,2013.

                       4. The Defendant stipulates that the State of Texas sent by facsimile copies of the indictments
                          against the Defendant to Kelly Palmer, U.S.P.O., SDICA, on October 7, 2011, consisting of
                          five pages, marked State's Exhibit C.

                       5. The Defendant stipulates that the State of Texas received facsimile from Ed Perez concerning
                          necessary forms for transfer on August 31, 2012, consisting of one page marked as State's
                          ExhibitD.

                       6. The Defendant stipulates to correspondence from Waller County DA's Office to Warden
                          USP, Victorsville, CA forwarding completed lAD and required documents and USPS
                          Certified Mail Receipt card, dated]anllary 2, 2013, consisting of nine pages and card, marled
                          as State's Exhibit G.

                      7. The Defendant stipulates to correspondence received by the Waller County DA' s Office from
                         USDJ, Victorsville, Warden McGrew, forwarding on more forms, dated January 31,2013,
                         consisting of two pages and forms, marked as State's Exhibit H.

                      8. The Defendant stipulates to a letter from USDJ, Victorsville, CA, Corrections Systems
                         Officer dated April 8, 2013, received by facsimile attaching Prosecutor's certification and
                         lAD VI, consisting of three pages, marked as State's Exhibit F.

                     9. The Defendant stipulates that the State of Texas sent a copy of the State of Texas, Texas
                        Administrator cover letter and lAD Form VI to Linda T. McGrew, Warden, USPO,
                        Victorsville, CA on April 17, 2013, consisting of three pages and U.S. Postal Service
                        Receipt, marked as State's Exhibit E.


                                                                   1
• ".'
         ..
        ·f-
                    10. The Defendant sL -Llates that the Waller County DA's (,-,irice received from USDJ,
                                               l


                        Victorsville a facsimile correspondence acknowledging receipt of Waller County DA's
                        Office letter 0 fMarch 20, 2013, this facsimile received April 9, 2013, consisting of one page,
                        marked as State's Exhibit I.

                    11. The Defendant stipulates that the State of Texas sent a letter to the Warden ofFCC-USP,
                        VictorsvilIe, CA providing a lAD Form VI signed by the Texas lAD Administrator, on May
                        1,2013, consisting of three pages and envelope, marked as State's Exhibit J.


               Agreed to this the _ _ _ dayof _ _ _ _ _ _ _ _ _ _ _ _, 2013.




                                                                      Defendant's Signature


                       Sworn to and subscribed before me on _ _day of _ _ _ _ _ _ _ _ _ 2013.



                                                                      County Clerk, Waller, County, Texas


               Approved:



              Frank BlazekIBilly Carter
              Attorney for Defendant




              Elton Mathis
              Criminal District Attorney, Waller County



              Judge Presiding
              506 th Judicial District Court




                                                                2
 '. ,                           (                                              ('
,.
                                                                       U.S. Department of Justice
                                                        '.   '.

                                                                       Federal Bureau of Prisons
                                                    '] r' ~ In: ..'1
                                                             ~
                                                                  C"


                                                                       Federal Correctional Complex
      Office of che Correcti-onal sy.so                                VictorvIlle, Cdlifornld
                                          ---;-f--+.f.4....~


                                                                       January 31,           2013

      Office of the District Attorney
      Elton R. Mathis, Criminal District Attorney
      Waller County
      S06 th Judicial District
      645 12th Street
      Hempstead, Texas 77445

      Re: Lasker, Dominique Dontae
          Register Number 22867-289280
          STATE CASE/REFERENCE NO. 11-01-13703;                          11-01-13704; 11-01-13705


      Dear Mr. Mathis:

     In response to your request for temporary custody pursuant to the
     Interstate Agreement on Detainers Act (IADA), applicable forms are
     enclosed.

     Please be advised subject has been notified of your request and has been
     afforded a 30-day period in which to contact the Warden of this
     institution as to any reasons why he should not be
     produced in your State pursuant to the Agreement.

      X The inmate has waived this 30-day period.  You may contact
     this facility directly to arrange for temporary custody.

         The inmate has elected this. 30-day period, provided under
     Article IV (a), which expires on     DATE)     Any court proceedings
     must occur after this date.

  Please remit to this office the original completed Form VI,                                       ~
  "Evidence of Agent's Authority to Act for Receiving State" (BP-A564)
  and originals of the TAD Form V (RP-S68) and lAD formVI (BP-565).
 The persons designated as agents to return the prisoner to your
 State must also be the persons whose signatures appear on the form
 VI.   Naming alternative agents would be advisable in case your
 primary agents cannot make the trip.   The alternate agents'
 signatures should also appear on the Form VI.   Also be advised that
 the designated agents must have in their possession a copy of the
 warrant when assuming custody of the prisoner.
-


                                                                                    ;-i-'.
·
                                  f'--

,                             I
I
                          (                               (
          Page Two
          RE:: Lasker, Dominique Dontae
               Register No. 228~7-289


      Inmates who are temporarily transferred pursuant to the lAD remain
      under the primary jurisdiction of Federal authorities.  Should you
      accept temporary custody of this inmate, we wish to remind you that
      under Article V(e) of the rADA, you are required to return the above-
      named inmate to this institution after prosecution on all pending
      charges.

      While this inmate is in your temporary custody, he/she will be held in
      a suitable jail that meets the level of security required by the Bureau
      of Prisons.  In addition, security requirements for the inmate must
      be met.  Two law enforcement escort officers, handcuffs, martin chains
      and leg irons are required.  Contract Guard Services are not allowed.

     Any problems associated with this inmate must be reported to the
     individual listed below.  This inmate may not be released on bailor
     bond or any other agency while in your custody.  Additionally, this
     inmate is not to be committed to a state correctional institution for
     service of any state sentence(s) that may be imposed because of your
     prosecution.

     To help us with processing, please fill out the enclosed certification
     form and return to us before scheduling a date for assuming custody.
     Before making scheduling arrangements, please contact this individual
     below to ensure all required paperwork and approvals have been met.

     If you have any questions on this matter, please call: D.
     Wren, Supervisory Correctional Systems Specialist at 760-530-
     5748.

                                            Sincerely

                                             Linda T. McGrew,   Warden

                                              ((U)~
                                             /s/ D.
                                             Wren, SCSS


    Enclosures:     BP-Forms A235, A236, A238, A239
                    BP-A565, lAD/State Writ - Prosecutor's Certification Form

    cc:    Clerk of Court
           State IADA Administrator
           ,
                                          ~
        DP-S235(51)         IAD -NOTlCl   J UNTRIED INDICTMENT
                                                                             (

        u. S.   DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS

         INMATE NAME:                             REGISTER NUMBER:                    fNSTITUTION:
        LASKER, DOMINIQUE DONT AE                                                     FCC VICTORVILLE COMPLEX
                                                  22867-298
     Pursuant to the Interstate Agreement on DetaIners Act, you are hereby Informed that the followmg are the
     untried indictments, information, or complaints against you concerning which the undersigned has knowledge, .
     and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
     CAUSE #11-01-13703, 11-01-13704 AND 11-01-13705.

    You are hereby further advised that the provisions of said Agreement you have the right to req uest the
    appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
    pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
    within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
    delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
    said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
    However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

    Your request for final disposition will operate as a request for final disposition of all untried indictments,
    information or complaints on the basis of which detainers have been lodged against you from the state to whose
    prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
    to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
   upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
   consent by you to the production of your body in any court where your presence may be required in order to
   effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
   institution in which you are now confined.

  Should you desire such a request for final disposi tion of any untried indictment, information or complaint, you
  are to notify the Inmate Systems Manager of the institution in which you are now confined.

 You are also advised that under provisions of said Agreement the prosecuting officer ofajurisdiction in which
 any such indictment, information or complaint is pending may oppose the request that you be delivered to such
 prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
 custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
 ord ered such d e rIvery.
 . DATE:                               NAME AND TITLE OF                   Linda T. McGrew .
                                       CUSTODrAL AUTHORITY                 Complex    Warden


  August 31,               2012            Charles E Samuels lr.                 BY: D. Wren, Correctional
                                           Director, Bureau of Prisons           Systems Specialist


  DATED:                                      £NMATE S£GNATURE

Original    In male
Copy:      J&C File
           Cc:nlral file
                                                                                                                   (


      BP-S236.0S1 lAD - PLACEMENT OF IMPRISONMENT                                             CDFRM
      FEB 94
      U.S. DEPARTMENT OF JUSTICE                                                                                       FEDERAL BUREAU OF PRISONS

       To: Prosecuting Officer                                                       Jurisdiction:
           ELTON R. MATHIS                                                               WALLER COUNTY, TX
       Court:                                                                        1urisdiction:
          506 th JUDICIAL DISTRICT                                                       WALLER COUNTY, TX
       And to aU other prosecuting officers. and courts of jurisdiction listed below from which indictments, information or
       complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
       Institution:
       Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

    And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
    against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                        CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

    Failure to take action in accordance with the Interstate Agreement on Detainers Ac~ to which your state is committed by
    Law, will result in the invalidation of the indictments, information or complaints.
        I hereby agree that this request will operate as a request for final disposition of all untried indictments, information or
    complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
    be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
  . herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
    ofimprisooment in this state. I also agree that this request shall constitute a cons~nt by me to the production of my body in
    any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
   Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
       If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
   or officer and return this fonn to the sender.
       Forms BP-S238(51), Certificate ofInmate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
   attached.
   Dated:
                                                                Inmate's Name and Register No.:
   January 30, 2013                                                                LASKER, DOMINIQUE DONT AE
                                                                                   Federal Register: 22867-298

  The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
  purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
  jurisdiction in which the indictmen~ information or complaint is pending. Failure to list the name and address of counsel
  will be construed to indicate the Inmate' s consent to the appointment 0 f counsel by the appropriate court in the receiving
  state.

   A     My Counsel is (give name)                                                   Address is: (Street, City, State, Zip Code)



@request the Court to appoint Counsel. (Inmate'S Signature)

                                                                                               I

                                                                                    (/
                                                                                      .   /



 Record Copy· Stall: lAD Administrator; Copy. JkC File; Copy - Central File (SecL I); Copy - I'rosecuting Omcial (Mail Cenified Return Receipt); Copy - Cleric of Coun
                                         (Mail Ccnified Return Receipt)
                            .t'
                          ( (

Bp·S238.0SI lAD - CERTIFICATE OF INMATE STATUS         CDFRM
Fcbnall)'l9 94
U.S. DEPARTMENT OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS

 Inmate's Name:                        Register No.:                      Institution:
 LASKER, DOMINIQUE                     22867-298                          FCC VICTORVILLE
 DONTAE                                                                   COMPLEX

Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

 The (Custodial Authority) hereby certifies:

1. The tenn of commitment under whi ell the prisoner above named is being held:
                               121 MONTHS
2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

3. Time Remaining to be Served on the Sentence:        6 YEARS 6 MONTHS 15 DAYS

4. The Amount of Good Time Earned: 108

5. The Date of Parole Eligibility of the Prisoner:

6. The decisions of the U.S. Parole Commission relating to the Prisoner:

7. Maximum expiration date under present sentence: 11-29-2020

Detainers currently on file against this inmate from your state are as follows:
       WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

Date:              Name and Title of Custodial Authority             By: (Chief Executive Officer)
                   Charles E. Samuels Jr.                            Linda T. McGrew,
1/30/13 .         Director, Bureau of Prisons                        Complex Warden
                                                                     ((J..U.U--
                                                               !{'   D. Wren
                                                                     Correctional Systems Specialist


Record Copy - State LAD Administrator
Copy - J&C File
Copy - Central File (Sect. 1)
Copy - Prosecuting Official (Mail Certified Return Receipt)
Copy - Clerk of Court (Mail Certi fied Return Receipt)
  BP·S239.0SI     lAD - OFFER TO DELIVER TEMPORARY CUSTODY              CDFRM
  February 1994
  U. S.   DEPARTMENT OF JUSTICE                                                    FEDERAL BUREAU OF PRISONS

   Date: Janu~30, 2013
   To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
        ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY, TX
   And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
   infonnation or complaints are pending
  Re: (Inmate's Name)                                                                 Register Number
  LASKER, DOMINIQUE DONTAE
         22867-298
          Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
  state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
  to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
  indictment, information or complaint which is described in the attached inmate's request dated:
  September 27, 2012
          The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

         Ifproceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
  explanation is attached.

         Indictments, information or complaints charging the following offenses also are pending against the
 irunate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
 in these jurisdictions for purposes of these indictments, information or complaints.

 CAPITAL MURDER                                    DISTRICT COURT OF WALLER COUNTY, TEXAS
 19.03                                             506TH JUDICIAL DISTRICT
 CAPITAL FELONY


 If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
 acknowledge.




By: (Chief Executive Officer)    Institution & Address:                 Namerritle Custodial Authority:

~~~n                                    FCC Victorville - USP                   Charles E. Samuels Jr.
Correctional Systems Specialist         P.O. Box 5400 .                         Director
                                        Adelanto, CA 9230 I                     Bureau of Prisons
Linda T. McGrew
Complex Warden




                                                                                                       ~I
                                 (


   BP-S565.051  lAD I STATE WRIT -           PROSECUTOR'S CERTIFICATION CDFRMDEC 02
   U. S. DEPARTMENT 01' JUSTICE                                                  FEDERAL BUREAU OF PRlSONS
                                                                                                             Ii


    This is to certify that I, ELTON R. MATHIS, Criminal District Attorney, hereby request
    temporary custody of LASKER, DOMINIQUE DONTAE, Federal ReQi.t.r Numb.r 22867-298 via    X
    !AD _Stat. Writ (check one), and do hereby agree to the following conditions in connection
    with the reguest for custody of said inmate.
                                               Condition.
    a. Agree that said inmate will be provided safekeeping, custody, and care and will assume
        responsibility for that custody to include providing the inmate with the same level of
       security required by Bureau of Prisons Policy.
   b. Agree to report to the Bureau of Prisons any problems associated with said inmate, to
       include disciplinary problems, medical emergencies, suicide attempt, escape or attempted
       escape or any other problem arising during commitment.
   C. Agree not to release said inmate on bailor bond or to commit them to an institution for
       service of any sentence imposed in connection with our p.rosecution.
   d. Agree to return said inmate to the federal institution from which they were obtained at
       the conclusion of the inmate's appearance in the proceeding for which obtained.
   e. Agree to notify the local jail authority of .the responsibility to return the inmate to
       federal custody.
   As the Prosecuting Official for the State of T.xa. I, ELTON R. MATHIS, Crimin.~ Di.trict
   Attorn.y, hereby submit the following information in connection with my request for
   temporary custody of LASKER, DOMINIQCE DONTAE, Fed.ral aeQi.tar Number 22867-2ga.

                                                  Information
   1. Name of facility, location, contact person, and phone number where the inmate will be
      confined durin Ie al roceedings.
1:+ 2. Scheduled date for /,trial.
                                                           l)-Il-C-iL-t..
                                                             3.
                                                                          \ C4-\.';~ W "'- *"
                                                                                            ""'1&.t~
    ~. G,I." .... ,S'.... ;-Ic."', S'\.v~~ l'li'l)~%",ezQz.
                             J
                        "eo\- S l!.\"'u~,J \ -e.
    4. Name and phone number of the state agency, specific name of agent(s) who will transport
        the inmate at direction of the cou~t and whether a private carrier, contractor (if
       permitted by Bureau of Prisons policy), state agency, or ·the USMS, will be transporting
       the inmate for the state. y..{-\\t,. tJ•• S.O. q-rc\~".~e.zBZ.
   5. Need for appearance of inmate and nature of action.
         --r-( \, _ \                It- I      (L '"
                                    ~Dr (' c.. ?,          I'A           B9te5/2612           68:35           76B53F11l                           RECORDS                                               PAGE    62/63
          • I    ,   ."

                                                       (      -



          BP-SS6B.051  LAD FORM V - REQUEST !'OR TEMPORARY ·CUSTODY CCFRM J\JIAU1.tD Fli:B 94
          U. S. DBPAJl!l'MZHT OF JOSTlCE                         nDERAL BtJUAU or PlUSONS


      Six copie~. siqned copies must be ~on~ to th •. p~i50ner and to the official who has the prisoner 1n
      custody. A copy should ~ .sent to t.he Aqr.etI\ent Ac1m1nistrator of both the unding and the rec:d"inq
      .state. Copiea ,hould be.retained by thQ paraon fHinq tha requ ... t II.nd the judq. who lIIiqns the requeat.
      Prior to tranaf.r under this Aqr.ement/ an InmAt. may be affordad a judicial heAring (Cuyler) similar
      to that provided und~r tha uniform Ext:adition Act, in which the inmatQ ~y bring a lim1t~d challenge
      to the rec~iving etate's requa,t.

                                            Requ •• t: for Temporary cu. toc1y
      To:            (.warden-superinten~ent-D~rector) - Ins~i tuti~n and Address                                                                   fi
            VI\J,{:;c1S+04t...s             7el",1~~f'·Ar:J~ v'ic.tOI1v'dlc
                                                                r-.CC. J 7-0· Eo}(.3t10~ ~De(~;z.~)oS
      Please be advised t.het (Na.me of 1 nmate) J)OM 11\11'1 IA £i J)ol\.d AlE Lt\S kf:12... 2U(,.,.- 2.~, who


  ~
      .              ~i·~~Y
                      inmate ot your institut.ion, is under (indicate appropriate]
                                       an
                      f'iRi"amation)
                ndictment                     (etJlUpnHnt)     in     the      (Jurisdiction)
 5(;      b ' 4 CJ. 0 ~ Ilev CO(..4h.>t y 1"f?(J4.5  of which I am the (Title of Prosecuting
 Officer)    i5cS~Vl\'c.f    R> HOY2.Jv~                                      Said inmate is
 therein charged with the offens B) enumerated below:
                                                                         Of'f'anaQ (a)                                                        l I - 0 1-
                                                                                                                                                  ....L (
/7)
U/         Cp..y~1-1'\1 M1.4vt>ev- 1\-01- 13=703) C ...
                                                                        (i)
                                                                               J3il- .. {   J~v~,,""... LI-t>1-13=tor ,L!)
                                                                                                                    ,/                       ta" , T1"
                                                                                                                                              ~",yO/"
  I propose to br nq thill penon to trial on t e r indicAta appropriate)                                               I nd ctment
  !-eoza:cn.tllt) within the time specified in Artic:l. IV(c:) of the Aqreement.
  In order th.~ proce.dings in this matter may b. properly had, r hereby requast temporary cu~tody of
  such per.ona pursuant to Artic:le IV!s) of th~ AQraament on Dat4inere.
 Attached herewith find                      in triplicAta:
 a. Certi£iacl copies of                     the complaint, intortUtion or. incl.i.ctment
 b. Certified copies af                      the warrant
 c. Certified cop1es of                      f.i.nqerprlnt.2, phocoqr.e.ph.2 or physical da.c:d.ption
 I hereby aqre. that immediat.ly after trisl h completed in thi~ juri.ldictio·n, I will return the priaaner
 directly to you a: all.o.", any jur.i.ediction you have dGlsiqnat.d to taka tllZl1pQrary custody. I aqrea 11.1.10
 to co l.t. Form IX The Notice of Dis osition of a De~ain.r .i.mmediatel .tter trial.
      Printed Name and Signatur                                                                Title            I J/ish' .. c;....~   Date
  E \ -\ON   ~. fv'\ ~ t\...i..s                                                              CQ.il\.4I,..,A,          PH 011          NDV   J...c" 1    20

  Address:                                                              City/State:                "9-=JLj-t.f.s;-     Telephone No.:
                LPLf 5' l'tJ..tJ,... s+(~d                              \-\ -e ~p 6-bt-~1~      IT~ '01.5         q '1 q - C; 2 v - 71 18
1 hereby certify that the parson who~c si~n.ture appears above 1s an appropriata of.!icer withIn ·the
mean1nq of Articl~ IV(S) and thet the !ac~s recited in ~his reque~t for tempora    cu,tody are correct
And tha~ havin~ duly rQcorded said r.que~t, I hereby tran~mit it ~or Act~n in   cord.nee w1~h ita ter.m
and the rovl~lon. of th~ A r •• men~ on D.tainer~.                     (
  Judge's                 Print~d       Name       ~nd      Signature
      ~         I bollA M. M.c Ca.~
 Court
                     ::; D (p i-\.-.    ::r \.4-0" \' c i .4.. \              C.Ou.v-t
                                                                                             Telephone NO.
                                            Wo.l \~ Cou-..... -t \.     . T-e 'i A~              0"1                    (, ...
(Thi~            form mAy bft r.epllcsted via KP)
                                                                                (

                                   NOTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                             FOR TRIAL OR DISPOSITION OF WARRANTS. INFORMATIONS. DETAINERS OR
                                              INDICTMENTS BY FEDERAL PRISONER

            TO: Office of District Attorney                                                                       FROM:      Dominigue Dontae Lasker
                                                                                                                             Reg. No. 22867-298
                     Lb L\, b                 ~l" 9{ u                  r S:.ui \ ( \                                        United States PenitentiJry
                                                                                                                             Victorville FCC
                     Hc.('I,~~r,    .

                                 [~THE                 District                        COURT OF          Waller          COUNTY

                                                          FOR THE STATE OF                    Texas
                                                                                            --~~~--~------
                                                                                                           [506 District]


         Waller County Sheriffs,                                            )      NOTICE OF PLACE OF IMPRISONMENT AND
                     Plain tiff,                                            )      REQUEST FOR SPEEDY TRIAL AND FINAL
                                                                           )       DISPOSITION ... Pursuant to . . . . . . . . .
                                \'.                                        )       (Tex.Code Crim.Proc. Ann.Art. 51.14        )
                                                                           )       (Constitution, Art. VI, § 10               )
                                                                           )
         Dominique Dontae Laske~                                           )       CASE NO. 11-01-13703 979-826-8282
                     Defendan t.                                           )                       11-01-13704 979-826-8282
                                                                                                   11-01-13705 979-826-8282

                      Notice is hereby given that the above-named Defendant, Ibrrin:i.g.E Ctnt:a= lasker                                          IS


         currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

         the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

         show:

                   I. The defendant is serving an approximate tenn of 121                                     months of imprisonment from a

      judgment imposed by the                                 United District Court for the                                        District of

      California  on December                                                     16      2011        Defendant has a projected release date
      ----------,                                                                 ---'---

      from federal custody an __
                               A-'ug""'u_s_t__________.                                        13      , 10   ~. (see attached sentencing

      computation/data sheet).

                 2. The defendant has been advised that there are, or may be. outstanding citations, warrants.
     informations.              charges,              and/or           complaints        pending     m    this    jurisdiction.   Specifically:
      1).     Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
     2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
     3).     Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


              3.       The defendant moves this Court                             [0   order he be brought for trial. and that ·prosecuting
    authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
    Detainers. Thl! Defendant further requests in an absence of availability of trial. an il7 ahslenfia
    resoluti on hL' arrang                                                           ((                                                     (

                      -L This t\,1otion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

         binding on the states through the Due Process Clause of the Fourteenth Amendment. Klop[cr v. North

        Carolina, 386 U.S. 2 I 3. 222-223 (1967). A state is responsible for a defendant's speedy trial rights.

        even where a defendant is held'in federal prison. see: Smith l' Haoel', 393 V.S. 374 (1969). This notice

        would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fer                            1',



       Michigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                    WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

      actions required to resolve this matter by trial or settlement in abstentia, including an order for the

      district attorney/prosecutor to seek temporary custody from federal authorities under lAD provisions,

      and the dismissal of any outstanding citations, warrants, infonnations, charges, and/or complaints,

     presently pending in this jurisdiction, within a reasonable period of time not to exceed l20 days.

                                                                                           Respectfully Submitted,



     Dated: {·9-DI· J..-           /071 03                                          ~z
                                                                               ~n~~inique
                                                                                                           ~
                                                                                                           . tae Lasker
                                                                                           Reg. No. 22867-298
                                                                                           United States Penitentiary
                                                                                           Victorville FCC
                                                                                           POBox~ 3900
                                                                                           Adelanto, CA 9203l

                                                                 CERTIFCA TE OF SERVICE

         I hereby certify that a copy of this document \vas mailed to the office of the district attorney/
  prosecutor for this jurisdiction, addressed as below.:

                                                                                                  Dis1-f'C C. t       AUO(Vlt lj
                                                                                                  fi>ll~    G1hs.'Ic.c1 SLli~t"
                                                                                                   [\c\'Y1P&"\c,d 1 X I 77'-1~.s


               ~O, d-- / 07                 /3                                             /~               ~----.
                                                                               ~;:que50~
                                                                                    ; ..
 Date: ;


                                                                                j




\'/1' I U\\'llhrar~ "rlrm5;r''''lIl'c~rl:cd\"lrlal-lktalllt'r II:,'\" 'I III
                                                     (                                              (




                                                          CERTIFICATE OF SERVICE



                  I,         Dominique Dontae Lasker                            ,hereby certify that I have served a true and
                                                                    Notice of place of imprisonment and request for
       complete copy of the following:
                                                                    speedy trial and final disposition ... pursuant to:
                                                              Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                              Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville            USP/FCC,                    at        Adelanto,     California,   on       this   ~      day    of

      ___\"'-
            .......
               \ u-.:=.=""'-"-\.}.,()..."""""",,,l-->,+l_ _ _ _,   20    12     ,with sufficient postage affixed.   It would be
                                       \
      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the fo llowing party or parties:
1).       District Court, 506th District                                                 2).
          Attn: Patricia Spadachene, District Clerk                                            District Attorney/Prosecutors
          Waller County Courthouse                                                                           OFFICE
          836 Austin Ct., Room 318                                                                       FOR WALLER COUN1Y
          Heapstead, TX 77445-4673




                                                                               ~~ue D~Lasker--"""""  '"                                            ;'
                                            (                                             (


     VIPC3  540*23 *                                    SENTENCE MONITORING                            *     04-04-2012
   PAGE 001        *                                      COMPUTATION DATA                             *     15:38:24
                                                          AS OF 04-04-2012

  REGNO .. : 22867-298 NAME: LASKER, DOMINIQUE DONTAE


  FBI NO . . . . . . . . . . .     :   201461KD5                                DATE OF BIRTH:    03-21-1984
  ARS1 . . . . . . . . . . . . .   :   VIP/A-DES
  UNIT . . . . . . . . . . . . .   :   6 A                                  QUARTERS ..... : F61-119L
  DETAINERS . . . . . . . .        :   YES                                  NOTIFICATIONS: NO

  HOME DETENTION ELIGIBILITY DATE: 02-13-2019

 THE FOLLOWING SENTENCE DATA IS FOR TI:i.E.-*-NHA'PE·S CURRENT COMMITMENT.
 THE INMATE IS PROJECTED FOR RELEASE:C08-13-2019 VIA GCT REL--....·,
                                                                     ---                          --
 ----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------
 COURT OF JURISDICTION . . . . . . . . . . . :                   CALIFORNIA, SOUTHERN DISTRICT
 DOCKET NUMEER . . . . . . . . . . . . . . . . . . . :           10CR4732-DMS
 JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
 DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
 DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
 HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
 PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                                FELONY ASSESS               MISDMNR ASSESS FINES                     COSTS
 NON-COMMITTED.:                $200.00                     $00.00         $00.00                   $00.00
 RESTITUTION ... :              PROPERTY:            YES SERVICES:         NO           AMOUNT:     $2,714.50
-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... : 551
OFF/CHG: 18:2113 (A), (D) AND 18:2 ARMED BANK ROBBERY AND AIDING AND
          ABETTING. (CT.1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002               MORE PAGES TO FOLLOW .
                                                                                                                                                                                     ,Jolt'   _I


              ~~. Dominique Dontae              Lasker                                                              ," • ,J.
                                                                                                                    .~2u       ~.t-.;.~   .. ,' "'~I ":l ··\i~ ! " ",(,:. "h"",1 -' ..?.-:~•
                                                                                                                                 l_·{"·.,J·ltt-1a::..L.._J .......... J·l_..-,. _'...!-_.l
                                                                                                                               .1-,....                                                    .......~~~
              Fed. Reg. -22861-298
              United States Penitentiary Victorville
                                                                                                                                  '.1."1 .:iUt   ~Jj2.          :F~ S         L
              P.O. BOX. 3900
              ADELANTO, CA. 92301
                                                                                                                                                                                      'I-'~''''\        il'
                                                                                                                                                                                                                                  ,'" "To:
                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                  :\   ./            0


                                                                                                                                                                                      \1 .' "'\         d   ...

                                                                                                                                                                                       \'. :.-~:;
                                                                                                                                                                                        ,',         '
                                                                                         District Attorney/Prosecutors Office
                                                                                                  For Waller County
                                                                                                                                                                                        \\j        Li.l.          ,J \! \                   o   i~




                                                                                                                                                                                         \ l __.--:
                                                                                                                                                                                          I                         f:L     ,.,                  ~




              '-'Legal Mai 1"                                                                                   '<2Y b b~ stcU.·t                          SUi\1'         I               \ '~.~\ ~2~~~~~ .: .i..-~~
                                                                                                                                                                                                                                                r


--.....,...                                                 Jl                            _ _~\ \ (.rY'Ir..&t-c ("
                                                                                                                   DIS A
                                                                                                                                          ~ T'k,") 7 L../j,S
                                                                                                                                                 773' 5E                1.    N         C 22                      Ol/l6/12


                                                          \tJ
                                                                                                                       UNABLE TO FORWARD/FOR REVIEW
                                                                                                                                                                                                            -!t:±ltiff.l.J.I:!lt~<


                                                                                                                   B~~           77445540246                        DU        ~2B04-11515-1l-3~

                                                                7744S~:4G24E:
                                                                7
                                                                I
                                                                    7
                                                                    I
                                                                        I'   ,,1 C
                                                                        .,..,.   ~
                                                                                     rlic
                                                                                     '-=..-.,.J
                                                                                                  /I {"\,
                                                                                                  .,   ~   "-
                                                                                                                               Ii ,•.I i ,"1,1111,1 •• 1,1.1"\, i .,1"111",,, LI, !! ,\1
                                .-   "---"---   _._------_._----------------                                                                                                                                                           ---               - ..-.-




    .~
                              . (

                          (                                                                (




                              ELTON R. MATHIS
                     CRIMINAL                        DISTRICT                   ATTORNEY
                                              WALLER             COUNTY

                                     FACSIMILE TRANSMITTAL SHEET

                                                                 FROM:



                                                                 DATE:
        u.oS.      P. D              j   SD(cA                                  /l'J-I-II
FAX NUMBER:

       b/Cf-       ~r=;-~~
PHONE NUMBER:



      ~.                                 ~O ""- _\,.            YOUR
                                                                         ~EFE~NSCE ~UIjB2'-
  . J..; CCV"\i. r>. ~ ~e.. .u. -'1"_'-
RE·                                                           Ll                                   ";')
                                                                      "'- H         f<                                                      !
                                                 (                        Transmission Report
    Date/Time            10-07-2011        04:55:31 p.m.                                    Transmit Header Text                     WALLER CNTY O.A. MATHIS OFFICE
    Local 10 1           9798267722                                                         Local Name 1                             WALLER CNTY. OA OFFICE
    Local 10 2                                                                              Local Name 2




                                                             This document: Confirmed
                                                         (reduced sample and details below)
                                                              Document size: 8.5"x11"




                                                                ELTON R. MATHIS
                                                           CJ.IM"'I.IL DISTJ.ICT ATTORNI!Y
                                                                   W ALL I! II C 0 U N T \.

                                                                      FACIINILE TIlANUIITTAL IHEET

                                                                                               ,..IIIN




                                             U-S. P.o. SD/c..A                                              /D-7-11




                                                          UG IT'"   s·r .. r.r~T.   ITl!. I • K£NPIITEAD. TI?);AS           n .. u
                                                               rllONI!        '1") 8!'.1'l1,. ";\:!t:    'i'l 11& "''',12




                                               Total Pages Confirmed: 4
                 Remote Station            Start Time                   Duration                                                                                     Results
                 U.S. Probation            04: 51 : 33 p.m. 10-07-2011 00:03:34                                                                                      CP14.400


Abbreviations :
HS: Host send                PL: Polled local                   MP: Mailbox print                                   TU: Terminated by user
HR: Host receive             PR: Polled remote                  CP: Completed                                       TS: Terminated by system     G3: Group 3
WS: Waiting send             MS: Mallboxsave                    FA: Fall                                            RP: Report                   EC: Error Correct
                                 NO. _'...;..'I_-...;;..:J...;../_-_''~_'_""_":':...:1.;...-_ _


  THE STATE OF TEXAS                                                           IN THE DISTRICT COURT OF

  VS.                                                                          WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                                    ~}dU'i.'JUDICIAL DISTRICT
 HIM        DOH: 03/2111984

 Charge: CAPITAL MURDER
 Section: 19.03
 Degree: CAPITAL FELONY

                                        INDICTMENT
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11111 day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards. by shooting Janella Edwards with a firearm, and
both murderS were committed during the same criminal transaction.                      .

         The Grand Jury for the County of Waller and the State of Texas, du1y selected,
empaneUed, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE lASKER, hereinafter styled Defendant, on or
about the 11111 day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm, and the
defendant was then and there in the cOllrse of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                                         Foreman of the Grand Jury



                                                                                                          lo-:L
                                                                 r


                                                              (j

                                NO.    /1 (1!'     /J 7tJ~

 THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF

 VS.                                                 WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                             ..Ji 16-ll JUDI CIAL DISTRICT
HIM        DOB: 03/2111984

Charge: 19.02
Section: MURDER                                                                            ~   "'1 ~'-. l
                                                                                               :I11III

Degree: FIRST DEGREE FELONY                                                                    ~

                                   INDICTMENT                                                  ~         L




         The Grand Jury for the County of Waller and the State of Texas, duly selected,        ~             ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of            E             '-.
506U! Judicial District Court of said County, upon their oaths present in and to said Co
at said tenn that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIreann.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                   Foreman of the Grand Jury
  THE STATE OF TEXAS                                     IN THE DISTRICT COURT OF

  VS.                                                    WALLER COUNTY, TEXAS

  DOl\flNIQUE DONTAE LASKER
  BIM          DOB: 03/2lJ1984

 Charge: MURDER
 Section: 19.02
 Degree: FIRST DEGREE FELONY

                                      INDICTMENT
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

           The Grand Jury for the County of Waller and the State of Texas, duly selected~
   empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of th
. 506 th Judicial District Court of said County, upon their oaths present in and to said Court
  at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
  about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
  Waller County, Texas, did then and there intentionally or knowingly cause the death of
  an individual, namely, Stanley Ray Jackson. by shooting Stanley Ray Jackson with a
  fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                       Foreman of the Grand Jury
                                       .J                                             PAGE   [H/B3
08/31/2B12    09:33       75053B r                              RECORDS     (
                                  \.        -




                     08/31/2012
       DATE:
      -_._----_.--------,._-,--,
                         FRED EDWARDSI WALLER COUNTY S.O.
     TO:
    -----------,---,-----      ----------------------
     FAX:         979-826-7722
    ------------,-_._._--'
      PHONE:             979-826-7718
                                        ---,----,---------------------,._--,---
                         ED PEREZ
      FROM:
      ------------------_._-                            ,----...:.'-,---
      FAX:            760-530-5750                                   ---~,---,-----




      PHONE: 760-530-5700 EXT:                         5881
                                                          -----
      PAGES:- - -3- ,
    RE:
   ---',,--
                         lAO FORM V
                                                ,---,.'"---.-------,,-,-"~--



      cc:                   ,------------- ,-----, , - - - - -
      COMMENTS:
    Please complete the attached form. Once I receive the form V back, I will
    complete the request here and forward the remaining documents to you. If you
    have any questions please feel free to contact me at my direct fine.
    760-530-5881, if I do not answer please leave a message.




   Tn!! messa,e IS intended for official use and m,y tonta1n
   'SENSITIVE aUT UNCLASSIFIeD (sau) INFOR~RTION',
   If this meJs,.e contains SENSITIVE aUT UNCLASSIFIEO INFO~ATION,
   It should b. p~operly det1vered, labeled, stored, ~nd
   disposed ot accordin. to Feder~l Bureau ot pr1SDms polIty.


  o    URGENT

 .0    PLEASJi: OOIvJJ.mNT

  l.f IPl.EASJ~ REVUnV                                                    EXHIBIT
  o    FOR YOUR RF.:CC)RDS
                                                                          <31- ])
'u.S. Postal ServiceTM ,...
 CERTIFIED MAllrM RECEI'"                             (
~omestlc Mall Only; No Insurance Coverage Provided)




                                    02
                                         Poltmanh"
                                           H...




                                                            ~"'"     EXHIBIT.
                                                           l~·
                                                          ::.-   .
                                                                     S'f·- E
                                                          ..... _ _ _J/O(p
 ~~i·!i;'·"1ff"iimfii89il·V __·~'~~III~~
 I u,mplete Item. 1, 2, and 3. Also complete
  itam 411 RMtr1cted Delivery II dll8llad;                                               OAg....
I Print your name and Bddreu on the rev.,.
  so that we can return the card to you.           I   -.i.
I Attach thll card to the back at the mBllplece.         '
  or on the front " space permltL
                                                                                            Vee·
                                                                                         DNa.'




                                       7012 1010 0001 9924 2234
S Form 381 t, February 2()()4c           00meIUcs ReILm ReceIptr·,                     10215~11504C1'
                                                              -   _'.' _.0' ...... ,
                                                                (
UNITED STATES POSTAL SERVICe.


                                Ill/H
                                        Arst-(;Iau ,Md.     .
                                        Po~4F"~II~ .
                                        USPS
                                        Pennlt Ncr. G-100




   .-
 .,                            (
 •




645 12th Street
Hempstead, exas 77445
                                       Elton R. Mathis                                      (979) 826-7718
                                                                                            (979) 826-7722 Fax
                                           Criminal DistrictAttorney
                                                VValler County




                                                April 17, 2013



      Texas Administrator - LAD
      c/o Ms. Donna Bell
      P.O. Box 99
      Huntsville, Texas 77320

      RE:    Dominique Dontae Lasker - Capital Murder Charges in the 506 lh Judicial District Court
             of Waller County, Texas

     Dear Ms. Bell:

             It was a pleasure speaking to you earlier today. I am enclosing lAD Form VI for the
     return of Dominique Dontae Lasker to face capital murder charges in Waller County. Mr.
     Lasker is currently serving time in a federal prison facility in California for bank robbery. Do
     not hesitate to contact me with any questions or concerns you may have or if you need further
     documentation.

                                                          Sincerely yours,

                                                     ~~
                                                         Elton R. Mathis .
                                                         Waller County District Attorney




 Enc.
                                                                                                              (
....   T   .. -
                    . ,
                   ilP-A05ii4                    lAD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                                       CDF'RM
                   /\l'R 10
                   U.S. DEPARTMENT OF JUSTICE                                                                        FEDERAL BUREAU OF PRISONS



                  five copies. All copies, with original signatures by the Prosecutor and the Aqents,
                  should be sent to the Administrator in the RECEIVING State.      After signing all
                  copies, the Administrator should retain one copy for his file, send one copy to the
                  Warden, Superintendent or Director of the Institution in which the prisoner is
                  located and return two copies to the Prosecutor who will give one to the Agents for
                  use in establishing their authority and place one in his file. One copy should also
                  be forwarded to the Agreement Administrator in the sending file.

                                         Evidence of Agent's Authority to Act for Receiving state
                   To:        (Administrator and Address)                        ~~c.-    '-' S ~
                  J,w,...J4.. -r: \'Ile~r~               J   v{..,J..,,-       Y.o. Boi-            s'l./oo
                                                                              V' : ~,:t"r "d l ~        eA
                   Inmate          (Name and Register No.)                                  is confined in (Institution and address)

       J...~-s~r) VOl"'-I."'\~e.                         DD"-4a..e.                          Fc..c.. " ~ c..-b, v' \ \\-e,. ~'"'-f\e,c ..;... uS?
                                                                                            P.O.           'Bo1'-      -S~O 0
                           ~~•   •   ,     .. II-
                    ..
                         a.                                                            d. CHy/StatQ -          Ik7s ~ -" rf.        f-r~t')
                         b.                                                            a.   Tel~phon~   No -
                         c.                                                                              q,,,    8 z.t.; 71 }P>


                                                       Ev1dence      o~   Aq.nt'. Autbority Concinued


                       To:    (Wa rcien-S upe r in tendent - Di re ct 0   r;>
                                  b.. \ eekw --r:    c""\   (!   (0 r~w,        td:.4J      ~ f'-
                         In accordance with the above repreeencaciol'l8 and thQ provi~ions of the AqreemQnt
                         on Detainers, thQ per.ons li5tQd above .re hereby deaiqnated ~s Agenta for thQ
                         StatfJ of        TG')(A- S                                               to return
                         (In~at8/.5 Name ~a li.1}fgi.lter No.)    J..fSS~R:1 D~v13/p{3        39\;1d
                                                                          I     asnce
                                                        t: .5. Departtnell~

                                                                              Prisons
                                                      Federa\ Bureau 0 f




             offi~e of Inma.re SY$ce ms
             Vlccorv/ll a, California 92394




           Date:      April 8, 2013
            From' J Kaawalo a
            Title:' Cor;ectional Systems Officer
            Phone: (760) 530-5882
            Fax: (760) 530-5750


                          To: ELTON R. MATHIS
                              CRIMINAL DISTRICT ATTORNEY

                          Telephone: 979 826-7718 w



                          Fax: 979-826-7722


                          SUBJECT:            - LASKER, DOMINIGUE 22867-289



           COMMENTS: Attached is the Prosecutor's certification and the IAD farm VI
                     evidence of agenfs authority. I will need the originals before
                     we CQuld make arrangements for pick up. If you have any
                     questions please give me a call.




                                              PAGES ([neluding Cover Sheet) 4


                                                                                        I~       EXHIBlT
                                                                                                           -   1
                                                                                         :,1;"




t;>13/10    39'\td
I   \   :'.   • ~ ~
                                                                                                       •
          .' .




                                                                                                                           oa~e ~ w~ll ass~
                ~. ~ro. i~                                                   iOol~.a!e~lnq,                                  ~ .~
                                                                                                                       d
                                                                                          todY



                   ~l- a.,.,ci6co                      1      <0
                                                 p.OO .... medleal ....g..ol... 5ul               a -        • .,cape 0< a·      .
                                                      l                                            t


                                         .e.-                 ~t.
                 c. ••
                     AQ' •• na'
                        cape       D> ..
                              0< anY      lea"p.Oh1'"
                                        0-<       oaid uJ.,;nq      b.l1 0id> thOY ........ Obtained at
                            o
                      tho conol     •      of thO i_to" .pPe.r....             the p--oceedi ltu     for wOdch
                  e.                  1OA tho local jail .utho.ity of tho •••"OOS1bil
                                  notifY
                          •• t1,0 u                                                                      to return tna          to
                             ."..ta cus tad •                                              •           r           '



                                                                                                                                      t

                      2. SobOdUl
                              confi...     ~;;;'  f, •• l tion
                                            •• ,_ y. a ..
                                                             •
                                                               , COGt.~t ouatodY'
                                                           ..ceed1o s.
                                                                          po••
                                                                               on, .nd phone n.mbe. where
                                                                      • rojected date of return
                                                                                                   of tho
                                                                                                                              the l0m3 • will b.
                                                                                                                              pri.oner to federal
                                                 e   or: edal                3    E'
                                        od


                                                                        • and n.ture                                                         anspottinq

                       6.   Po~ .....                                      of ootio',
                                      .~j.t c....
                                     '~d
                                                             t
                           a..       Name                        only C                  the                     judqe, and n ame, address, and
                       pho, ••      umbe.addr...
                                     a cletk   of of
                                                  th a co.::
                                                        court.•••• 109
                                                               , .-b o dr 1for:
                                                                            t, name
                                                                                IAD}' of
                                                                                       W




                                                                                               and   ~eason   another-alt ernat1ve     ...
                                                                                                                                      1-"    not
                      availab~e
                          b.    (fO~ prioduction
                              Reaso              on w~1t 1, necessary
                                     c viI cases).



                       ~~~:::-~~
                                                                                     ~D:a~~t:e~~~~
                      7. S1qnature and Title of
                                     ___________proaecutor




                             sl~.g~n~a~t:u~r:e-:O~f~~;:;~.~~7:--~~========~-----====
                      subs cribe d and sworn b efore (Date):                 ===============================__________


                                                        ~~~~~~~~~~~~~~~~~~~~~----~~~~~~~~
                      a.       __                Notary       PUb11:C
                  O~rt~·9~1~n-a-l---------------·
                             - J,C File, C
                                            opy _             Central File           I
                                                                                 This form replaces    B~-SS65   d td ftB 94)
                                                                                                                                          Date            :
                                                   is confined in (Institution and addres:J)

Inmate (Name and Register No.)



                                                                          _ - - - - - - - - - :£0 r
                                                                                     ,st.ate ot
 and willto bQthe
 re,"rn            County
                t.ken intoofcustody at .aid Ins gents to
         s s'lqnacure)                                            (l\qent's S'l.qnat:.ure)




Da.t.ed              Prosecut'109 Official's Signature
                                               (
SENDER: CCMPLETE THIS SECTION
 • Complete Items 1, 2, and 3. Also complet&.'
   Item 4 If Restrtcted CeUvery Is desired.'
 • Print your nama and address on the reverse
   so that we can retum the card to you~                  B. Received by ( PrInted Nsme)~            C. Dale of Delivery
 • Attach this card to the back of the mallplsc9,
   or on the front If space perm~,.
                                                          D; Is delivery address dlftarent from Item 11'      Yes
                                                          ;     If YES, enter dellveryaddreas below::,'    0 No:--'




                                                              , SeMca lYPe-:;, :' '                       ,
                                                                l!J"&tinid Mall';-Cl ExPress Malf'                                                                                                                        "

                                                                                                   (


UNITEDSAN
.
                aERN~S I~D.INc:>.
      STATES POSTAL             ERVIC~

                  l--l JAN 201.3' PM ~. - :
                                                 CA     ~r'~ I~            . .

                                                                                   .                      ,
                                                                                                                  I
                                                                      "           e~,                         .

     • Sender: Please print your narnEt, addres8'; and rH!!!4=1~rts1lm:'-t
                                          .              ~              ~:,
                                                                                            rr: ,.
                                                                                            o
                                                                                            ~I
                                                                                       ~~~
                CRIMINAL DISTRICT ATTORNE                                              ·ct..
                                                                                       1- .
                      WALLER,COUNTY                                        =     co·
                                                                                       "'( 0: '..
                                                                                       ~.   t;:   ,~;.

                      645:.,12TH STREET                                          '-'   !Xc }'.,
                                                                                       ?" >-  .
                   HEMPSTEAD';. TX, 7744fr.                                            is t,      ,,'
                                                                                       @~         ;"
                                                                                        e
                                                                                            Co "
                                                                                            U




                                                                                                          t,
            I   JJI." I J/Ji   n' JIll 'r,,"',II' t, ~/,' h"l1 'm 'J',' hI/PI'
                                                                                                         I/,




                                                                                                                      lib
....=!
           'u.s. POstal Servicent                                              •
..1l        CERTIFIED MAILTM RECEI
....=!      (Domestic Mail Only; No Insurance Coverage Provided)

~~zm~~~~mm~~m!!m:m"~.~.""
rn                           I::"'
a ~~~~~~~~~~~S~~~~__~.,~~~~,C~~
                                     .::=       1. JI' .... ,l   I~   L..      4J;.... ,-
rn
                           Postage          S
                                        I----.:.=..:..:...~
                                                                            0445
a
a                     Cor1JnadFee
                                                                            05
a                                                                                   Postmarlc
a             Retum RecJllpt Fee                                                       HBI1I
          (Endol1lllll1llnl Required)
a          Restr1c111d Delivery Fell    1--~~=t;L---l
~         (Endoraemanl Required)                           $0.00
rn         Total Postage & Feee         f-$-6--.?a::=:8:-:.-=~=---i 01110/2013
~ ~~~~--~--~~--~--,---r-~---------,
a
~        ~~~~.~~:~Ll.l~~ •••• 4_~.~'"".",.,_"""                             ..", .."", ••••••• ,.......······i




                                                                                                                 /17
                                      c===_(_·_______T_r_a_n_s_m__is_s_io_n__R_e_p_o_r_tt_.__________~
    Date/Time           01-09-2013             04:06:37 p.m.                          Transmit Header Text                      WALLER CNTY D.A. MATHIS OFFICE
    LocallD 1           9798267722                                                    Local Name 1                              WALLER CNTY. DA OFFICE
    LocallD 2                                                                         Local Name 2




                                                              This document: Confirmed
                                                          (reduced sa mple and details below)
                                                               Do(ument size: 8.5"xl1"




                                                                           Elton R. Mathis                                       (m)~T718
                                                                                                                                 (979) 1!2&-T722 Fill(
                                                                              Criminal Dillrid Attorney
                                                                                   Vo.IiIIer County



                                     ~nuary   2, 201l

                                   Wlrd~n
                                   Unit~d   Statel Penitentiary
                                   Victorville FCC,
                                   P.O. 80. 3900
                                   Ad~lanto,   Califomia 92301


                                            In A~: Inmat~ DOMINIGUE DONrAf LASKER, 22867-289
                                                   Requesl for Temporlry Custody (lA.D Form V)


                                  OurWlrden,

                                  P~a .. find our county's request for t.rn pcrary cunody so lkat INNt!! Oominqu!! Donue ~s.lcer may
                                  stand trial for ~pital Murde. In Waller County, relOs.

                                 I have alUctoed OI!rtltled COpiH 01 the indictments and warranrs In this mltter. The~ I~ no finre.prlnts
                                 or photosraplu I»uuse the Del~ndlnt rtN! allr JurIsdiction before a.rest. He wa.5 however interviewed
                                 by Texas Ran&en ther~ in Galifomy.

                                 /I there is anythlns mar. that Is ~eded Ie facilitate this temporlry transfer, p'ea~ let me know.




                             ~~~~       First Assistant Olstrict Attomey
                                        Waller CountV, T~os




                                                  Total Pages Confirmed: 8
                Remote Station                 Start Time                  Duration
                7605305750                     04:04:15 p.m. 01-09-2013 00:01:41

Abbreviations:
HS: Host send               PL: Polled local                      MP: Mailbox print                      TU: Terminated by user
H R: Host receive           PR: Polled remote                     CP: Completed                          T5: Terminated by system                   G3: Group3               . )
WS: Waiting send            M5: Mailbox save                      FA: Fall                               RP: Report                                 EC: Error Correct
                                                                                                                                                                        .(    --   :--
"

                                  (                                           (
                                                                           COpy
    645 12th Street
    Hempstead, lexas 77445                     Elton R. Mathis                                       (979) 826-7718
                                                                                                     (979) 826-7722 Fa)(
                                                 Criminal District Attorney
                                                      VValler County




     January 2, 2013

     Warden
     United States Penitentiary
     Victorville FCC,
     P.O. Box 3900
     Adelanto, California 92301


             In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                    Request for Temporary Custody (lAD Form V)


     Dear Warden,

    Please find -our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
    stand trial for Capital Murder in Waller County, Texas.

    I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
    or photographs because the Defendant fled our jurisdiction before arrest. H~ was however interviewed
    by Texas Rangers there in California.

    If there is anything more that is needed to facilitate this temporary transfer, please let me know.




           First Assistant District Attorney
           Waller County, Texas
                                                                            RECORDS                                                     PAGE       El2/El3
   "09/05/2El12        ElB: 35




       BP-SS68.051  rome V - REQUEST
                        LAD                                      FOR TEMPORARY CUSTODY                       CCFRM    M.lLlLt.O   FEB 94
       U.S.    DEP~T or JUSTICE                                                                   FEDERAL BUREAU OF PRISONS
                                                                                                                                                               4



   Six copie~. siqned copie. mUlt be ~cnt. 1:0 the pd~oner and to the otficial who ha.t the p:r:i.!loner in
   cu~tody. A copy ~hould be .!lent ~o ~he Aqreement Adminisl:ratcr of both the sending and th~ rQc.i~ing
   ,tate. Copie • • hould be. retained by the person tilinq the requ •• t and the judga who ~iqn.!l the reque3t.
   Prior to tr~n3f.r under thi~ Aqreement, an InmAte may be afforded a judicial hearing (Cuyler) similar
   to that provided und~r the Uniform Ext:adition ~ct, in Which the inmat~ may bring a limitmd chAllenge
   to the rec~ivinq etate's requ •• t.



   To:        (Warden-Superinten~ent-D~rector)                      -   Ins~ituti~n     and       Addre~s                                              n :
       UfV;tJ .s+", t,.s ?eIVII1!!NfIAr::J) ViC.Ton.v'd IE" r-,CC' j 7-0·                                   Eo)(3t10~ A-De(Aq~})oSJ
    please be i5dvised thet (Name of Inmate) ))OMINJqlAli ]jON/At: LAS k.~12.....12J(,r--2.'f.I, who
   i             y an inmate ot your inst:it:u~ion, is under [indic::ate appropriate]
     indictment          riAioRiatoion)             (eoiuplfint)     in     the      (Jurisdi etion)
 ':3            ,i      \..J ~ Ilev- COL.Alvt y 1'1£>(145, of which I am the (Title of Prosecuting
                           Cot
   Officer)     DiSiVl,'c:.. f   i'+ H ClJ'2.)V~                                    Said inmate i~
   therein charged with ~he offens 9) enumerated below:                                             1- 13
                                                                Of'f'.n." (.)                                                          t? I    II-
(f) C p. p ~-t 8.[      Ml.4v.De      v- 1\ -   0    I - 13 =1030/ Ct:. fl if .. I Jkt.\v   A-J't'l-   LI   -0 I -    13 -:;'01/- j§) ~t­
  I propo~e to bring th11!1 perllon to trial on thl.l!    [indicate appropriate)                              1 nd ctment            (lit. E   Wi' j   IjA'l
   (e;ozttJndllt) within the time .specified in Article IV(c) of ~h8 Ag.reement.
  In order thac proc8edinq~ in this matter may b. properly had, I hereby requ •• t tempor8ry cuatody of
  ~uch persona pursuant to Articl. lV(a) of thm AQreament on Oec4ine.rl!.
  Attached herewith find          in triplicatel
  ". Certified copiel!l of        the complaint, information or ind.!.ctment
  b. Certified copies of          the warrant
  c. Certified cop1QS of          !inqerprlnt3, pho~oqraph3 or phy~ical description
  I hereby aqree thst immedJ.at.ly after trial i3 compleced in thi5 jurisdiction, I will return tha prisoner
  directly to you 0= allow any juriediction you hive dQsiqnat.d to ~ake tEmPcrary custody_ I aqrRQ 4l~o
  to co l.te Form IX, The NoticR of Oi8 o.!licion of & Detainer, immediacel after trial.
   Printed Name and Signatur                                                                                                       Date
   '= \ ~ON      Q..   tv" pd\...i$             "    -~                                                                             NoV JJo&> J 2012

  Address:                                                      Ci tylState:                   --::;7 4lf. s:             Telephone No. :
        LP45' l'Qtz.....s+(-ld                                   \-l.-e~p5-bE-C.                      (




                                  NO.   _1_'/___                        b_-_
                                                                  1_"7___
                                               .!..'1..;..'/_'-_'__




  THE STATE OF TEXAS                                             IN THE DISTRICT COURT OF

  VS.                                                           WALLER COUNTY, TEXAS

  DOMINIQUE DONTAE LASKER                                     -:T:::t2 ti JUDI CIAL DISTRICT
  BIM        DOB: 03/2111984

 Charge: CAPITAL MURDER                                                                         ~ ~I:[
                                                                                                    ~-~"
 Section: 19.03
 Degree: CAPITAL FELONY

                                      INDICTMENT                                               ~ ji~~
 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                               'l   ~lli ~
                                                                                                      ~
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the               I:
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 20 W. and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
frreann, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
 empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a frrearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                                            Foreman of the Grand Jury
                       (                                        (


                                    Cause No. 11-01-13703

  TIlE STATE OF TEXAS                               IN THE DISTRICT COURT OF

  VS.                                               W ALLE~ COUNTY, TEXAS

  DOMINIQUE DONTAE LASKER                                              S06TH JUDICIAL
  DISTRICT
  Black/Male DOB: 03/21184
                           CAPIAS INSTANTER

  TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

       YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
  LASKER and him safely keep so that you have him/her before tbe Honorable
  S06TH District Court of Waller County, Texas, at the Courtbouse of said County, in
  Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
 indictment pending in said Court, changing him with CAPITAL MURDER
 MUL TIPLE, a felony.
       HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
 showing bow you have executed the same.
       Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
 January, 2011.
                                      PATRlCIA JAMES SPADACHENE
                                      WALLER COUNTY, T XAS
                                               ..;J~/. -
                                         BY:-- / _~~_.       /.-' r1
                                           .    /    . . Haggard, Deputy

                                   SHERIFF'S RETURN

        CAME TO HAND the               day of
                           - - -_ _ _-----   --- ---                   ,at     o'clock
__ .m., and executed by arresting    _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                   , in _ _ _ _ _ _ County, Texas, and placing
him/ber in tbe Waller County Jail on the            day of _ _ _ _ _ _ _ _ __



       I actually and necessarily traveled       miles in tbe service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ , Sheriff
      Mileage              miles           _ _ _ _ _ _ _ _ County, Texas
      Taking Bond
      Commitment                           By: _ _ _ _ _ _ _ _ _ __
                                                Deputy
                     (




 THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

 VS.                                                   WALLER COUNTY, TEXAS

 DOMJNIQUE DONTAE LASKER                               '- ~L'(l".jUDICIAL DISTRICT
 BIM        DOB: 03/2111984

 Charge: MURDER                                                                            ~ ~I:~
                                                                                             t~
Section: 19.02
Degree: FIRST DEGREE FELONY

                                     INDICTMENT                                           J ji~~
IN THE NAlWE AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                                 ~Ii  '\J
                                                                                               r i ~\ ~
 empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of th
506 1h Jud~cial District Court of said County, upon their oaths present in and to said Court
at said term 'that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 1i TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
                                                            (


                                   Cause No. 11-01-13704

  'filE STATE OF TEXAS                             IN THE DISTRICT COURT OF

  VS.                                              W ALLER COUNTY, TEXAS

  DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
  DISTRICT
  Black/Male DOB: 03/21/84
                           CAPIAS INSTANTER

  TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

       YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
  LASKER and him safely keep so that you have him/her before the Honorable
 506TH District Court of Waller County, Texas, at the Courthouse of said County, in
 Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
 indictment pending in said Court, changing him with MURDER, a felony.
       HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
 showing how you have executed the same.
       Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
 January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                      WALLER COUNTY, TEXAS
                                      BY: ,:f.f'~d.c c/
                                              / ji' ~Haggard, Deputy

                                  SHERIFF'S RETURN

        CAME TO HAND the              day of
                           - - -_ _ _-----   --- ---             , at        o'clock
__ .m., and executed by arresting    _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                                          , Sheriff
      Mileage             miles
                                           ------------
                                                   County, Texas
      Taking Bond
      Commitment                           By: ___________________
                                               Deputy
                                                              (
                      (




 THE STATE OF TEXAS                                   IN THE DISTRICT COURT OF

 VS.                                                  WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                             ...:Jt 1621-JUDICIAL DISTRICT
 HIM:       DOB: 03/2111984


                                                                                            ~ ~ff
Charge: MURDER
Section: 19.02

                                                                                              ~ .. ~
Degree: FIRST DEGREE FELONY

                                   INDICTMENT


         The Grand Jury for the County of Waller and the S tate of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of
                                                                                              ~   I ~_
                                                                                                  \    '-
506 tb Judicial District Court of said County, upon their oaths present in and to said Co         3:
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11lH day of MARCH, 2010, and before the presentment of this indictment, in
Waller COlmty, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury
,   .                                                                (


                                           Cause No. 11-01-13705

          THE STATE OF TEXAS                                (N THE DISTRICT COURT OF

          VS.                                              WALLER COUNTY, TEXAS

          DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
          DISTRICT
          Black/Male DOB: 03121/84
                                   CAPIAS INSTANTER

          TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

               YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
          LASKER and him safely keep so that you have him/her before the Honorable
         506TH District Court of Waller County, Texas, at the Courthouse of said County, in
         Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
         indictment pending in said Court, changing him with MURDER, a felony.
               HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
         showing how you have executed the same.
               Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
         January, 2011.
                                              PA TRICIA JAMES SP ADACHENE
                                              WALLER COUNTY, TEXAS
                                                 BY:,   -!-~i/.?V
                                                        // E iJ/ Haggard, Deputy

                                          SHERIFF'S RETURN

             CAME TO HAND the - - - day of - - - - - - -, at ---- o'clock
        __ .m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        At                                , in _ _ _ _ _ _ County, Texas, and placing
        him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


               I actually and necessarily traveled       miles in the service of this writ, in
        addition to any other mileage I may have traveled in the service of other process in
        this case during the same trip.

        FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ ,Sheriff
              Mileage             miles            _ _ _ _ _ _ _ _ County, Texas
              Taking Bond
              Commitment                           By: ____________________
                                                        Deputy
.'   .                                                         (
                                (
           ,,'1.\   I "I   I.
                                                    u.s.     Department of Justice

                                                    Federal Bureau of Prisons

                                                    Federal Correctional Complex
                                                    \lJ,:cort'iiie,   Cdlirorllld


                                                    January 31,             2013

          Office of the District Attorney
          Elton R. Mathis, Criminal District Attorney
          Waller County
          506~1' Judicial District
          645 12th Street
          Hempstead, Texas 77445

          Re: Lasker, Dominique Dontae
              Register Number 22867-289280
              STATE CASE/REFERENCE NO. 11-01-13703; 11-01-13704; 11-01-13705


          Dear Mr. Mathis:

         In response to your request for temporary custody pursuant to the
         Interstate Agreement on Detainers Act (IADA), applicable forms are
         enclosed.

         Please be advised subject has been notified of your request and has been
         afforded a 3~-day period in which to contact the Warden of this
         institution as to any reasons why he should not be
         produced in your State pursuant to the Agreement.

          X The inmate has waived this 3~-day period.  You may contact
         this facility directly to arrange for temporary custody.

             The inmate has elected this   3~-dayperiod, provided under
         Article IV(a), which expires on       DATE)    Any court proceedings
         must occur after this date.

      Please remit to this office the original completed Form VI,
      "Evidence of Agent's Authority to Act for Receiving State" (BP-A564)
      and originals of the TAD Form V (BP-56B) and lAD FormVI (BP-565).
     The persons des.i.gnated as agenLs Lo reLurn I:.he prisoner 1:.0 your
     State must also be the persons whose signatures appear on the Form
     Vl.   Naming alternative agents would be advisable in case YOUl
     primary agents cannot make the trip.    The alternate agents'
     signatures should also appear on the Form VI.      Also be advised that
     the designated agents must have in their possession a copy of thp
     warrant when assuming custody of the prisoner.




                                                                               EXHIBIT
                                                                        }:
                                                                        f     .sf - /f
.'   "                                                          (

               Page TWG
               FF::  Lasker, J)ominique Dontae
                    Register No. 22867-289


           Inmates who are temporarily transferred pursuant to the lAD remain
           under the primary jurisdiction of Federal authorities.  Should you
           accept temporary custody of this inmate, we wish to remind you that
           under Article V(e) of the lADA, you are required to return the above-
           named inmate to this institution after prosecution on all pending
           charges.

           While this inmate is in your temporary custody, he/she will be held in
           a suitable jail that meets the level of security required by the Bureau
           of Prisons.  In addition, security requirements for the inmate must
           be met.  Two law enforcement escort officers, handcuffs, martin chains
           and leg irons ale required.  Contract Guard Services are not allowed.

          Any problems associated with this inmate must be reported to the
          individual listed below.  This inmate may not be released on bailor
          bond or any other agency while in your custody.  Additionally, this
          inmate is not to be committed to a state correctional institution for
          service of any state sentence(s) that may be imposed because of your
          prosecution.

          To help us with processing, please fill out the enclosed certification
          form and return to us before scheduling a date for assuming custody.
          Before making scheduling arrangements, please contact this individual
          below to ensure all required paperwork and approvals have been met.

          If you have any questions on this matter, please call: D.
          Wren, Supervisory Correctional Systems Specialist at 760-530-
          5748.

                                                  Sincerely

                                                   Linda T. McGrew, Warden

                                                    m.u~
                                                   /sl D.
                                                   Wren, SCSS


         Enclosures:      BP-Forms A235, A236, A238, A239
                          BP-A565, lAD/State Writ - Prosecutor's Certification Form

         cc:     Clerk of Court
                 State lADA Administrator
                                                                                (
                                                                 U.S. Department or Justice


                                                             Federal Bureau of Prisons




                  Offlc~   of Inmiue SVsrems
                  Vicrorvlll_,   Callforn/~   92394




          Date:            April 9, 2013
            From: J. Kaawaloa
            Title: Correctional Systems Officer
            Phone: (760) 530-5882
            Fax: (760) 530-5750


                                 To: ELTON R. MATHIS
                                     CRIMINAL DISTRICT ATTORNEY

                                 Telephone: 979-826-7718
                                 fax: 979-826-7722

                                 SUBJECT:         LASKER, DOMINIGUE 22867-289


         COMMENTS: I have received your letter that was addressed to the Warden
                   dated 03-20-2013. I will go over it and give Jose Hester. If I
                                    need anything I will give you a call.

        Thank you,

        1. Kaawaloa
                                                      PAGES (Including Cover Sheet) 1




                                                           Scrd083~
                                                                                    09L90E9B9L
Hl/T0   39\;;1d
645 12th Street
Hempstead, "ilxas 77445
                                          Elton R. Mathis                                      (979) 826-7718
                                                                                               (979) 826-7722 Fax
                                           Criminal DistrictAttorney
                                                \f\fclller County

                                                  May 1, 2013




   Ms. Linda T. McGrew
   Warden, FCC-USP
   c/o Correctional Officer J. Kaawaloa
   P.O. Box 5400
   Victorsville, CA 92301


   RE:     Dominique Lasker, 22867-298


   Dear Warden McGrew:


           Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
   last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
  hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
  the Waller County Sheriff's Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
  you for your help in these matters.




                                                                  Sincerely yours,


                                                             2/??----
                                                                  Elton R. Mathis
                                                                  Waller County District Attorney



 Ene.


 Cc:     R. Glenn Smith
         Waller County Sheriff




                                                                                                 EXHIBIT

                                                                                           I    51 :T
                                                                                                   (
       ,I'
   ot- I
                                         (
    BP-A0564                      !AD FORM VI - EVIDENCE OF AGENT'S AUTHORITY                                   CDFRM
    APR 10
    U.S. DEPARTMENT OF JUSTICE                                                                         FEDERAL BUREAU OF PRISONS
                                                                                                                                      A'



  Five copies. All copies, with original signatures by the Prosecutor and the Agents,
  should be sent to the Administrator in the RECEIVING State.      After signing' all
  copies, the Administrator should retain one copy for his file, send one copy to the
  Warden, Superintendent or Director of the Institution in which the prisoner is
  located and return two copies to the Prosecutor who will give one to the Agents for
  use in establish~ng their authority and place one in his file. One copy should also
  be forwarded to the Agreement Administrator in the sending file.

                            Evidence of Agent's Autbority to Act for Receiving state
     To:       (Administrator and Address)                         ;:.ec. ..   t.::)   S   ~

   J.-,,.J4e   I.        rJt.c!.~re,...:> I   v{U-J.. . . .      Y.D. Bo~ _~J.f()O
                                                                 v~~~I'""dl~ C!...A
    Inmate (Name and Register No.)                                               is confined in (Institution and address)

J...4-"S\< r J VD M""''Ge. Do~e..                                                  FC.c.. V \"c..korv'\\-e., c::.z,~f\~)C.   -    uS?
                                                                                   P.O. 'Bo~ "5'1{0 0
             cQ~2>"-r- Zq~                                                         Ad' 41'\ -fa C!-
   Ann       will   be     taken     .i.uLu    ",:usLOdy. at: said InsLitution on (date)                               for
   return to the County of                                    v../AJ..klER..                                         of , State
                     (eklt S                     -----'~c~.;.;;.;~=-:....::::..--------f-o-r-t-r-i-a-l-.--r-n a ccorda n ce
  with Article V(b),                   of said Agreement,               I      have designated:




                                   Department Represented

~:;?6                                         Ify/UW ;;;Nssd:
  whose signatures appear below as Agents to return the prisoner.
  (Agent's Signature)                                   (Agent's Signature)




 Dated                             prosecuti~cial's Signature
                                          ~~t-A--                                              ~                             ~.17-.
            f
&......     ..   ~
                     ...                                          (
                                  a.       Title -      v/6~" t?o. P.Il·                                   d. City/State -     I-?,....,s ~ ~ rf.      ,-r'-ft
                                b.         County -       ~~/kr                                            e. Telephone No -
                                c.         Address -            ~JfS»     I'll(      slr~+-                               q,q 8 z.~ - 1''11 P:>

                                                                        EvidenC8        Q~    ~gent/s      Authority Continu.d
                                                                                                                                                               ,
                            To:        (Warden-Superintendent-Director)

                                        h'i ctk.- -r.                  \'ll! CO 'c.,\..\.l (
                                                                           [3/l'B               39\;1d
        (
                   (




              II
            ! !




:.-::
                                                                                                             r:
                                                        Cause No.       \\-cJ 1-) :/103
    STATE OF TEXAS
                                                                         ) I-~ /- I .~ 704-                             IN THE DISTRICT COURT
                                                                          fl--J)I-/~'70S
    v.                                                                          §                                    WALLER COUNTY, TEXAS

t;t.rn i f\'1    ¥ e-I:t')vizu-> /,.oi,kec                                      §
                                                                                §                                      506TH JUDICIAL DISTRICT

                                           SCHEDULING ORDER - CRIMINAL
           Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
    pursuant to Article 28.01 of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
    Ordered set as follows:

    1.                                                 9:00 a.m.           ARRAIGNMENT

    2.                                               ·-i1):OO a.m.         MOTIONS & PLEAS
                                                        /,'30              All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                           under C.C.P., Art. 28.01.


    3.           ,4- I J-- /i              'I         ~    HEARINGS & BENCH TRIALS
                                              fj:DO          £/5 A-um 1-10-11                             I~;J~
    4.        On or before to-days before Pretrial Hearing Date all C.C.P., Art. 28.01 matters must be filed; ~be considered wl.Jved.

    5.                                                 l(hOO a.m.          PRETRIAL HEARING
                                                          q;oo             Pretrial hearing date is also the Plea Bargain Cutoff date. State and Defendant
                                                                           will announce whether the case will plead or if a trial is required, and whether trial
                                                                           is to the Court or to ajury.

    At the Pretrial hearing all motions and other matters not previously ruled on will be heard. All parties must file and serve on opposing counsel the
    following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. Further, all counsel shall advise the Court
    of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


    6.                                                 9:00 a.m.           JURY TRIAL
                                                                           Final trial date & time will be set immediately after the Pretrial hearing.


    Defendant has received a copy ofthe Indictment and is the same person charged therein. Defendant waives
    formal Arraignment and reading ofthe Indictment and enters a plea of NOT GUILTY.

    Dated: _ _       - -'-1_,- .:.2.L. .~_1±-f-'_ _ _ _, replacing prior Scheduling Orders.

    Defendant's Signature                                                                                             Counsel for State



                                                                                     ALBERT M. McCAIG, JR., Judge Presiding

    Copies:    White--Clerk                 YelIow--State                  Pink--Defendant                 Gold--Defendant's Attorney               13'1
                                                                                                                                ~-


                                                         CAUSE NO. 11-01-13705                                ~    ~            >.

 THE STATE OF TEXAS                                                  §            IN THE DISTRICT
                                                                                                        0-
                                                                                                              ~OUR~,':OF-=~ __                 I
                                                                                                        r.,
                                                                                                                    ,n.J.,.-.   -'),

                                                                     §                                              r:;              ~:-~::
 VS.                                                                 §           WALLER      COUNTY. T E XA S _~,.
                                                                     §                                  -    v " :....:
                                                                                                        -< ' \
 DOMINIQUE DONTAE LASKER                                             §            506TH    JUDIC                                     ,-
                                                                                                                                          .-
                                                                                                                                          ,


                            DEFENDANT'S FIRST MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:
             Now comes Defendant, DOMINIQUE DONTAE LASKER, by and through his
 attorney, Frank Blazek, and submits this his First Motion for Continuance, and would show the
Court the following:
             1.          This cause is set for Motions and Pleas on January 22,2014.
             2.          Defense Counsel, Frank Blazek, is scheduled for trial beginning January 21, 2014,
in Cause No. 25,790 - The State of Texas v. Plato August Splawn, Jr., in the 12th Judicial District
Court of Walker County, Texas. The case is first on the docket. The charge is attempted capital
murder and it is anticipated that the trial will continue through the end of the week and possibly
into the next week.
            WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Honorable Court
grant a continuance to Friday, February 7, 2014, at 1 :30 p.m.
                                                                         Respectfully submitted,

                                                                         SMITHER, MARTIN,
                                                                         HENDERSON & BLAZEK, P.e.
                                                                         1414 11 th Street
                                                                         Huntsville, Texas 77340
                                                                         (936) 295-2624
                                                                         (936) 2~94-m9784 [TelecopierJ

                                                                         By·
                                                                           ·-Fr-a-7i"('-B4                                                                                 (


                                                                 William F. Carter
                                                                 State Bar No. 03932800
                                                                 108 E. William 1. Bryan Parkway
                                                                 Bryan, Texas 77803-5334
                                                                 (979) 779-0712
                                                                 (979) 779-9243 [Telecopier]

                                                                 ATTORNEYS FOR DEFENDANT




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                           PAGE 2
C:\FB\CRlM_K-O\Lasker.DD.81 075\11-0 1-13705\Continue.00 l.wpd
                                                              VERIFICATION

 THE STATE OF TEXAS                          §
                                             §
 COUNTY OF WALKER                            §

            BEFORE ME, the undersigned Notary Public, on this day personally appeared FRANK

 BLAZEK, who, being by me duly sworn on oath deposed and said that he is the Attorney for

Defendant in the above entitled and numbered cause; that he has read the Motion for

Continuance; and that the facts stated therein are true.




                                                                      FRANK BLAZEK


           SUBSCRIBED AND SWORN TO BEFORE ME on the 17th day of January, 2014, to

certify which witness my hand and official seal.



                                                                      1YtQ.A).JA~N-< ~ ~
                                                                      Notary Public, State of Texas




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                              PAGE 3
C:\FB\CRIM_K-O\Lasker.DD.81075\II-OI.13705\Continue.OOl.wpd


                                                                                                          /3?
                                                                                 (


                                                    CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing De~antls
First Motion for Continuance has been forwarded to opposing counsel on this the      ll!?!.
                                                                                        ay of
January, 2014, by facsimile to 1-979-826-7722, addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445




                                                                  Frank Blazek




DEFENDANT'S FIRST MOTION FOR CONTINUANCE                                                      PAGE 4
C:\FB\CRlMJC·Q\Lasker.DD.81 075\11-0 I-I 3705\Continue.00 I.wpd
                                            (



                                                     CAUSE NO. 11·01·13705

 THE STATE OF TEXAS                                               §     IN THE DISTRICT COURT OF
                                                                  §
VS.                                                              . §    WALLER    COUNTY, TEXAS
                                                                   §
DOMINIQUE DONTAE LASKER                                            §    506TH    JUDICIAL   DISTRICT

                                                                ORDER

         BE IT REMEMBERED, that on the                            dUf
                                                      day of January, 2014, came on to be
considered the above and foregoing Motion for Continuance. After consideration of the same,
it is the opinion of the Court that Defendant's Motion be:


2014, at
            w:         QRANTED, and the present cause is hereby continued until
                !/bU.p-.m.(
                                                                                    ~6r:z~~ '1
            ()         DENIED, to which ruling the Defendant excepts.

      SIGNED:          ~ J--f/?off




C:\FB\CRIM_K-O\Lasker.DD.B 1075\11-0 1-13705\Continue.001.wpd
                                                     CAUSE NO. 11-01-13705                              r-.,;,
                                                                                                        == :,"; :;
                                                                                                        ..r::-
THE STATE OF TEXAS                                              §      IN THE DISTRICT c:; OUR~F i::;(~
                                                                §                         rr,       co           _--J-;
                                                                                          -0        -            '-';;::;-"t")
VS.                                                             §     WALLER    COUNT£;. T E:x::A S -2G,'::::
                                                                                                     ":;--if
                                                                §                     -<     C:J:'; ':"") !2!
DOMINIQUE DONTAE LASKER                                         §      506TH   JUDIC~ISTifrC~~t;] '--.)

                                        MOTION TO SUPPRESS CONFESSION                 ~          if::        it'
TO THE HONORABLE JUDGE OF SAID COURT:

            Now comes Defendant, DOMINIQUE DONTAE LASKER, by and through his

attorneys, Frank Blazek and William Carter, and submits this his Motion to Suppress

Confession, and for cause would show the following:

            1.         Defendant would show that the State intends to offer an alleged confession of the

Defendant; that said confession was taken without his attorney being present, in violation of the

Defendant's right to have his attorney present to consult with under Article I, Section 10 of the

Constitution of the State of Texas and the 6th Amendment of the United States Constitution;

that said confession was taken involuntarily from the Defendant in response to threats, in

violation of his right to remain silent as protected by Article I, Section 10 of the Constitution

of the State of Texas and the 5th Amendment of the United States Constitution; that said

confession was taken in violation of his right to due process as protected by the 5th and 6th

Amendments of the United States Constitution and the 14th Amendment thereto; and that said

confession was taken in violation of his right to due course of law as established by Article I,

Section 19 of the Texas Constitution. Admission of said confession would be in violation of

Article 38.22 and Article 38.23, Code of Criminal Procedure.

           2.          Defendant's purported confession is not audible on the tape. The jury would be

required to speculate as to the statement actually made by the Defendant. The tape does

contain many statements made by law enforcement that characterize the evidence developed in

the investigation and relate their account of what statement they purport the Defendant has

MOTION TO SUPPRESS CONFESSION                                                                    PAGE 1
C:\FB\CRIM_K-O\Lasker.DD.B1 075\11-0 1-13705\Suppress.001.wpd
                                                                              (



made.         Such statements by law enforcement on the recording constitute a speaking offense

report and are inadmissible hearsay. To the extent that they are a statement of what they

contend the Defendant told them, they constitute a violation of Code of Criminal Procedure

Art. 38.22, which requires that Defendant's statement be recorded, not the officers' verbal

account thereof.

            3.         Defendant is entitled to a hearing on this matter wherein the State should be

required to prove beyond a reasonable doubt that any confession which the State intends to

offer was lawfully obtained and that the Defendant's rights under the Constitutions and the laws

of the State of Texas and the United States were fully protected. Defendant is entitled to such

hearing outside the presence of the jury and prior to the trial on this matter.

           WHEREFORE, PREMISES CONSIDERED, the Defendant would urge this Court to set

this hearing prior to trial and that, at the conclusion of that hearing, any confession or statement

by the Defendant, whether written, oral, or otherwise, and the recorded statements by peace

officers during the interview wherein the officers recount evidence against the Defendant and

state their version of what the Defendant has told them proffered by the State be suppressed

and the State be ordered not to refer to, or introduce, any such confessions or statements by the

Defendant in the presence of the jury.

                                                               Respectfully submitted,

                                                               SMITHER, MARTIN,
                                                               HENDERSON & BLAZEK, P.C.
                                                               1414 11th Street
                                                               Huntsville, Texas 77340
                                                               (936) 295-2624
                                                               (936) 294-9784 [Telecopier]



                                                               By      J2tf'YJ
                                                                       ,
                                                                    Frank Blazek
                                                                    State Bar No. 02475500



MOTION TO SUPPRESS CONFESSION                                                                PAGE 2
C:\FB\CRIM_K·O\Lasker.DD.Bl 075\II·OI·13705\Suppress.001.wpd

                                                                                                       It{ {
                                                                         William F. Carter
                                                                         State Bar No. 03932800
                                                                         108 E. William J. Bryan Parkway
                                                                         Bryan, Texas 77803-5334
                                                                         (979) 779-0712
                                                                         (979) 779-9243 [Telecopier]

                                                                         ATTORNEYS FOR DEFENDANT




                                                           Certificate of Service

       I do hereby certify that a true and correct copy of the above and foregoing Motion to
Suppress Confession has been forwarded to opposing counsel on this the 7th day of February,
2014, by facsimile to 1-979-826-7722 and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445



                                                                         Frank Blazek




MOTION TO SUPPRESS CONFESSION                                                                              PAGE 3
C:\FB\CRIM)                                            (



                                                        CAUSE NO. 11-01-13705

THE STATE OF TEXAS                                                    §       IN THE DISTRICT COURT OF
                                                                      §
VS.                                                                   §       WALLER    COUNTY, T E X A S
                                                                      §
DOMINIQUE DONTAE LASKER                                               §       506TH    JUDICIAL   DISTRICT

                                                                    ORDER

             BE IT REMEMBERED, that on the _ _ day of _ _ _ _ _ _ , 2014, came on to

be considered the above and foregoing Motion to Suppress Confession. After consideration of

the same, it is the opinion of the Court that Defendant's Motion be:

             ()          GRANTED.

             ()          DENIED, to which ruling the Defendant excepts.

SIGNED:




                                                                          JUDGE PRESIDING




C:\FB\CRIM_\(·OlLasker.DD.81 075\1 1-0 I-I 3705\Suppress.00 I.wpd

                                                                                                         /Lf3
                                    (
           th
     506 Judicial DiStrict Court
     Albert M. McCaig, Jr., Judge
                                                                                           Court Coordinator
     www.CourtS06.com                                                                         Susie Schubert
                                                                                               Court Reporter
                                                                                               Robyn S. Wiley

                                                                                               Grimes County
     April 4, 2014                                                                             Waller County
                                                                                     836 Austin Street, Suite 307
                                                                                        Hempstead, Texas 77445
                                                                                              Fax: 979.826.9149
                                                                                             Ofe: 979.921.0921


                                  Notice of Preferential Trial Setting
                                            Waller County

 Frank Blazek
 Attorney at Law
 1414 11 th Street
 Huntsville, Texas 77340

 William Carter
 Attorney at Law
 108 E. Wm. J. Bryan
 Bryan, Texas 77803

 Honorable Elton Mathis
 Criminal District Attorney
 Waller County, Texas
 645 12th Street
 Hempstead, Texas 77445

           Re:       Cause #11-01-13703, 11-01-13704 & 11-01-13705
                     State of Texas vs Dominique Dontae Lasker
                     506 th Judicial District Court of Waller County, Texas

                     Motions:              October 6, 2014 at 9:00 a.m.
                     Jury Trial Setting:   March 30, 2015 at 9:00 a.m.

The referenced matter has been preferentially set as stated above. Please see the Rules of the
Second Administrative Judicial Regi on of Texas for further explanation ofpreferentially set matters.

Please contact the Court Coordinator for a continuance or request for resetting the matter. Unless
prior approval for a continuance or reset of a preferentially set matter is obtained from the Court the
matter will be called as stated.


                                                               ~uu~M~
                                                               SUSIE SCHUBERT
                                                               Court Coordinator

c:        District Clerk
                                                     Cause No.        1\-0 \- 1'~1D:)
  STATE OF TEXAS                                                      Il-~I- 13'70+                                   IN THE DISTRICT COURT
                                                                       ll-{)I - 1=)'705
 v.                                                                          §                                      WALLER COUNTY, TEXAS
                                                                             §
~q::\kff(.~                                    LCL'i>ter                     §                                        506TH JUDICIAL DISTRICT


                                       SCHEDULING ORDER - CRIMINAL

        Defendant and counsel shall be present at all hearings. Except as otherwise modified by the Court, and
 pursuant to Article 28.0] of the Texas Code of Criminal Procedure, a Pretrial Hearing and other matters are hereby
 Ordered set as follows:

 I.                                                1:30 p.m.            ARRAIGNMENT

 2.                                                9:00 a.m.            MOTIONS & PLEAS
                                                                        All parties and Counsel shall be present and prepared to discuss all issues allowed
                                                                        under c.c.P., Art. 28.01.


 3.                                                                     HEARINGS & BENCH TRIALS

 4.       On or before lO-days before Pretrial Hearing Date all C.C.P., Art. 28.01                      maUers must be filed or will be considered waived.


 5.                                                9:00 a.m.            PRETRIAL HEARING
                                                                        Pretrial hearing date is also the Plea Bargain Cutoff dale. Stale and Defendanl
                                                                        will announce whether the case will plead or if a trial is required., and whether trial
                                                                        is to the Court or to ajury.

At the Pretrial hearing a/l motions and other maners not previously ruled on will be heard. All parties must tile and serve on opposing counsel Ihe
following: I) Motions in Limine; 2) briefs and authorities on known issues that will be presented for hearing. further, all counsel shall advise the Court
of any special needs for presentation of their case, including technology requirements, interpreters or accommodation for disabilities.


6.                                                9:00 a.m.            JURYTRlAL
                                                                       Final trial date & time will be set immediately after the Pretrial hearing.


Defendant has received a copy of the Indictment and is the same person charged therein. Defendant waives
formal Arraignment and reading of the Indictment and enters a plea of NOT GUILTY.

Dated: _ _4_·     _~_~_----,-J_±~____,replacing prior Scheduling Orders.
                                                    frtuAvl1blttd
Defendant's Signature                             Counsel for Defend~t                                             Counsel for State
                                                   D i-ll/~ 0U ta
                                                                                 ALBERT M. McCAIG, JR., Judge Presidi~g
                                                                                                                                                 £t-
Copies:    White--Clerk                YelJow--Slale                  Pink--Defendant                  Gold--Defendant's       Attorney
     (

97?-826-772{2                 Waller County DA                                                                          04-08-2014   1/3




                                                                                   GAUSE NO. 11-01-13703
                                                                                   CAUSE NO. 11-01-13704
                                                                                   CAUSE NO. 11-01-13705

                   THE STATE OF TEXAS                                                        §       IN THE DISTlUCT COURT OF
                                                                                             §
                   VS.                                                                       §      WALLER COUNTY, TEXAS
                                                                                             §
                  DOMINIQUE DONTAB LASKER                                                    §       506TH   JUDICIAL   DISTRICT

                                 AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEARINGS

                  TO THE HONORABLE JUDGE OF SAID COURT;

                                Now Defendant, DOMINIQUE DONTAE LASKER, by and through his attorneys of

                  record, with the consent and approval of the state of Texas. and submits this his Agreed Motion

                  for Transcription of Pretrial Hearings and for cause would show the Court the follOwing:

                                1.           Defendant intends to apply for a 'writ of mandamus with the appellate courts of

                  Texas seeking dismissal of this caUse in accordance with the Interstate Agreement on Detainers.

                  The Court's denial of that motion is based on the events and stipulations mat occurred at

                 various pretrial hearings. Any application for such a writ -will require that those hearings be

                 transcribed.

                               2.           Undersigned counsel certifies that he has consulted with Assistant District

                Attorney Fred Edwards and the State agrees that these hearing be transcribed.

                              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

                 the Court Reporter to transcribe t~e pretrial hearings herein and provide copies to the State and

                defense counsel.




                AGREED MOTION FOR TRANSCRIPTION OF PRETRIAL HEAlUNGS                                                         PAGEl
                                              em T......np..,ft .r""",.. n_n"."!'d
                C;1lI1979-826-7722                   Waller County DA                                                                                                11:22:41 a.m.   04-08-2014    2 13




                                                                                                                             Respectfully submitted,

                                                                                                                            SMITHER, MARTIN,
                                                                                                                            HENDERSON & BLAZEK, P.C.
                                                                                                                             1414 11th Street
                                                                                                                            Hun~'VilIe,Texas 77340
                                                                                                                             (936) 295-2624
                                                                                                                             (936) 294-9784 [T~Ci7r]



                                                                                                                            By
                                                                                                                                     ); I f/
                                                                                                                                       I
                                                                                                                                           /         '


                                                                                                                                  Frank Blazek
                                                                                                                                  State Bar No, 02475500

                                                                                                                           William F. Carter
                                                                                                                           State Bar No. 03932800
                                                                                                                           108 E. William J. Bryan Parkway
                                                                                                                           Bryan, Texas 77803·5334
                                                                                                                           (979) 779-0712
                                                                                                                           (979) 779-9243 [TelecopierJ

                                                                                                                           ATTORNEYS FOR DEFENDANT




                                                                                           Certificate of Service

                      I do hereby certify that a true and correct copy of the above and foregoing Motio1l for
                Transcription ofPretrial HeariJlgs has been forwarded to opposing counsel on this the 'f(,K.day
                of March, 2014, by f.a~im!.I~tQ-:-l,.9-t-9-7-7-f.-9243·i and add,ressed as follows:
                                    ,.1', n\(J..(.~_ i, c· :).1'.' (1- .jlj-OlO-II~'                vvaller lounry UA                                                                                  1':22:48a,m,   04-08-2014      3/3




                                                                         CAUSE NO. 11·01·13703
                                                                         CAUSE NO. 11·01·13704
                                                                         CAUSE NO. 11·01·13705

                 THE STATE OF TEXAS                                                             §                 IN THE DISTRICT COURT OF
                                                                                                §
                 VS.                                                                            §                WALLER            COUNTY, T E X AS
                                                                                                §
                 DOMINIQUE DONTAE LAS'ICER                                                      §                 506TH        JUDICIAL       DISTRICT

                                                                                         ORDER
                                                                                                                              ./
                             BE IT REMEMBERED, tl1at on the 0)~ day of---ll::.d::..,rt,;.,»,:,..·'--l..(___ , 2014, came on to

                 be considered the above and foregoing Agreed Motion for Transcription of Pretrial Hearings.

                ~ft~~nSideration of the same, it is the opinion of t~e Court that Defendant's Motio~ be:

                  cf 90        GRANTED, and the Court Reporter IS hereby ORDERED to transcnbe the
                pretrial hearings held herein and provide copies to the State and defense counsel.

                             ()          DENIED, to which ruling the Defendant excepts.
                                              jI       d
                            SIGNED:                   tf1~ I' cl                                      ,2014.
                                                        I




                                                                                        .. /




_____ "         Elton Mathis                     ;J;:::J-l.. i5J t,JCV1.P)
    /4s, f Criminal District Altorney
               Waller County, Texas


               By: _ _ _ _ _ _ _ _ _ __




               C:\N                                                         CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                          §          IN THE DISTRICT COURT OF
                                                                             §
 VS.                                                                         §         WALLER            COUNTY, T E X A S
                                                                             §
 DOMINIQUE DONTAE LASKER                                                     §          506TH           JUDICIAL            DISTRICT

                                                                         ORDER

             BE IT REMEMBERED, that on the ~ day of                                     tliAlAA.,~                 ,2011'. came on to

 be considered the above and foregoing Motion to Dismiss. After consideration of the same, it

 is the opinion of the Court that Defendant's Motion be:

             ()          GRANTED, and the indictment is hereby dismissed with prejudice.

             ~)          DENIED, to which ruling the Defendant excepts.                                                             J



          Mw~
             SIGNED: t01
                             ifI !Ie) Il(-
                                              ---
                                             Jv.      7 cR                       , 201 'l
                                                                                                / .I!        .I·f
                                                                                            t\. 'f'\'1 0 lA-J'-1
                                                                                                                     (.A.   /-1'   c' Ot-t




                                                                         ~--PRE--~~I~D~~-----




C;\FB\CRJM _ K-O\Lasker. DO. 81075\11-01-13 705\Motion to Dismiss.002. wpd
                                                                                                         (
                                                                                                                                                          ?   ,--"'";



                                                                                                                                    ~:'!..
                                                                                                                                      r",'                              . . ', ..-':\
                                                                                                                                       "..   .
                                                                                                                        ,,"-             (-"..-                                 ~,'//

                                                               CAUSE NO. 11-01-13705                                    '\~ " /.:..~:~.~:~!
                                                                                                                               \                     ,r                          ',_, '.'
 THE STATE OF TEXAS                                                                      §       IN THE DISTRICT C~T OF ~~. -: /::}..
                                                                                         §                               -/~       0\
                                                                                                                                  .?                                                    .
 vs.                                                                                     §       WALLER COUNTY, T E   S    ';/~" "'X.tt
                                                                                         §                                                       \                       .II'



 DOMINIQUE DONTAE LASKER                                                                 §       506TH       JUDICIAL   DISTRICT

                                     MOTION TO DISMISS FOR VIOLATION
                                OF THE INTERSTATE AGREEMENT ON DETAINERS

TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes the Defendant, DOMINIQUE DONTAE LASKER, by and through his

 attorneys of record, and submits this his Motion to Dismiss for Violation of the Interstate

Agreement on Detainers and for cause would show the Court the following:

               I.           On February II, 2014, a hearing was held in this Court concerning Defendant's

 First Amended Motion to Dismiss. In that motion Defendant argued that the State had violated

the 180-day rule of the Interstate Agreement on Detainers (IADA). That rule requires the State

commence the trial of the charge within 180 days of receiving a request for speedy disposition

of a detainer. Tex. Code of Criminal Procedure Art. 51.14, Art. III (a). At the February hearing,

the State argued that the two requests for speedy disposition made by Defendant were deficient

and that the 180-day rule did not apply, but that the 120-day rule of Art. IV (c) of the IADA

applied. This motion is intended to make clear that, assuming arguendo that the 120-day rule

applied, Defendant is still entitled to a dismissal under the lADA.

              2.           At the February hearing the following facts were established by stipulation, by

clear documentation in the Cour:t's file or the transcription of notes from the pretrial hearings:

              a.       Defendant was indicted in this cause on January 27, 20 II.




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                           PAGE I
C:\NelShare\FB\CRIM_K-O\Lasker.DD.BID7S\II-OI-13705\Motion to Dismiss for Violat:on ofIADA.wpd
                                                    (                                             (


               b.            Defendant was sentenced to federal prison on December 16, 2011, on an

                             unrelated charge.

               c.           While in the federal prison and with a detainer lodged against him for this offense

                             Defendant filed a 'first request for speedy disposition which was received by the

                             Court on July 16, 2012, and the District Attorney on July 19, 2012.

               d.           While in the federal prison and with a detainer lodged against him for this offense

                            Defendant filed a second request for speedy disposition which was received by the

                            Court and the District Attorney on February 8,2013. The second request was

                            mailed by certified mail.

              e.            The State of Texas acquired Defendant's presence in Waller County on May 24,

                            2013.

              f.            On June 4,2013, Defendant appeared in Court and was appointed counsel after

                            his indigency was determined. The Defendant informed the Court that he had

                            motions on file and wanted them to be heard. The Court informed him they

                            were not scheduled to be heard at that time and that he needed to consult with

                            his attorney before proceeding.

              g.            The next court date was September 9,2014. At that hearing Defendant invoked

                            his rights to a speedy trial under the IADA. On that day the Court granted the

                            State's motion for continuance based on the delay in getting the Defendant from

                            the federal authorities, the seriousness of the charge, the availability of providing

                            adequate and competent counsel and the complexity of the case.




MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                  PAGE 2
C;\NetShare\FB\CRlM_K.O\Lasker.DD.81075\II-Ol-13705\Motion to Dismiss for Violation of IADA.wpd



                                                                                                               15/
                                                                                                                   (



               3.            If either of Defendant's requests for speedy disposition is deemed sufficient, then

 the 180-day rule applies and Defendant is entitled to a dismissal because the 180 days lapsed

 before the continuance was granted.

               4.            Assuming arguendo that both requests are deficient, then the 120-day rule applies.

 Defendant is still entitled to a dismissal because the continuance was not granted for good cause.

A trial did not commence within 120 days of his arrival.

               5.            Defendant believes it was necessary to file this motion because, although the 120-

 day rule was invoked on September 9, 2013, Counsel for Defendant only invoked the 180-day

 rule at the February 11, 2014 hearing. Counsel did not want to waive any right to a dismissal

 for violation of the 120-day rule should it be determined that 180-day rule was not applicable.

               6.            Defendant believes that it is appropriate for the Court to rule on this motion by

submission. The relevant facts are clearly developed in the record and the prior court hearings

have been transcribed for review.

              WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Court will Order

the indictment herein be dismissed with prejudice.

                                                                                                   Respectfully submitted,

                                                                                                   SMITHER, MARTIN,
                                                                                                   HENDERSON & BLAZEK, P.C.
                                                                                                   1414 11th Street
                                                                                                   Huntsville, Texas 77340
                                                                                                   (936) 295-2624
                                                                                                   (936) 294-9784 [Telecopier]



                                                                                                   By     2/11
                                                                                                        Frank Blazek
                                                                                                        State Bar No. 02475500


MOTION TO DISMISS FOR VIOLATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                         PAGE 3
C:\N"etShare\FB\CRIM_K-O\La.sker.DD.8107S\II-OI-13705\Motion to Dismiss for Violation oflADA.wpd




                                                                                                                                  15;2.
                                                      (                                                                (



                                                                                                        William F. Carter
                                                                                                        State Bar No. 03932800
                                                                                                        108 E. William J. Bryan Parkway
                                                                                                        Bryan, Texas 77803-5334
                                                                                                        (979) 779-0712
                                                                                                        (979) 779-9243 [Telecopier]

                                                                                                        ATTORNEYS FOR DEFENDANT



                                                                         Certificate of Service

        I do hereby certify that a true and correct copy of the above and foregoing Motion to
Dismiss for Violation of!h:e Interstate Agreement on Detainers has been forwarded to opposing
counsel on this the                      1L-
                         ~ay of July, 2014, by U.S. Mail, postage prepaid, and addressed as
follows:

               Elton R. Mathis
               Criminal District Attorney
               645 12th Street
               Hempstead, Texas 77445




                                                                                                        Frank Blazek




MOTION TO DISMISS FOR VIOIATION OF THE INTERSTATE AGREEMENT ON DETAINERS                                                                  PAGE 4
C:\NetShare\FB\CRIM_ K-O\Lasker. DO.S I 075\ 11-01-13 705\Motion to Dismiss for Violation of lADA.wpd




                                                                                                                                           153
                                                         CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                             §                  IN THE DISTRICT COURT OF
                                                                                §
 VS.                                                                            §                 WALLER    COUNTY, TEXAS
                                                                                §
 DOMINIQUE DONTAE LASKER                                                        §                  506TH   JUDICIAL   DISTRICT

                                                                          ORDER

             BE IT REMEMBERED, that on the /                                                                                       Attorney Fee Voucher
                                                                                                                                                                    4. Proceedings
   ~
        urisdiCtiOn                             2. County                               3. Cause Number                                   Offense

                                                                                                                             CLfiJ~U~ (VUA){tU'(
  ,     District        OCounty                 •                                                                                                                   DTrial-Jury DTriaI-Court
                                               l~                                      11,-01- ij'103
   OCounty Court at Law                        r;;;; r ""'"-S
                                                         oP I       iH
                                                                                       l\- 0 [- 1~10l{                           f\ri.Lt",(   d..i. /C
                                                                                                                                                                    OPlea-Open DPlea- Bargain

  Court #          S-Db-II=!::7.1~.f...-==-"~:.!:....ld.1,-J....~.L..-_ _ _ _t--_...f..;ff.
                                                                                                      +---J.f)-L'- - - - - I I - - - - - - - - - - l Compensation.
                                                                                                      d..1; ~{)n
  14.        Out of Court Services                                                           Hours                                     Dates                           14a. Total Out of Court
                                                                                                 GIl              I                                                    Compensation.




                                                  I
                                                      To~1
                                                        VJ' l.
                                                              hours
                                                                  ,                       i---------li------------i                                                    $   iq~ D.O UO
 15.        Investie:ator                                                                                                              Amount                          ISa. Total Investigator
          1 - - - - - - - - - - - - - - - - - - - - - - - - - - ; - - - - - - - - - - - 1 Expenses
                                                                                                                                                                      $
 16.        Expert Witness                                                                                                             Amount                         16a. Total Expert Witness
          I - - - - - - - - - - - - - - - - - - - - - - - - - - f - - - - - - - - - - l Expenses
                                                                                        $
 17.        Other Litigation Expenses                                                                                                  Amount                         17a. Total Other Litigation
          r~~-'~{J~{~J~V~I~n)'-/~*{~~/~.~t,~/~'----------------------_r------------~ :x~~~,~s:

 IS. Time Period of service Rendered:                          From           ~ (                                                                                  •. ...,.                  "I\V'"
                                                                                 AT         I0   ~c;::;.    O'CIoek   B      M
                                                                                  (. 'TlUCIA JAMES SPADACHENB
                                                                                      WALLER COUNTY,TDAS
                                                                                 BY                   1    P
                                                                                                      DEPtri'Y
  No. 11-01-13703, No. 11-01-13704 and No. 11-01-13705 - The State of Texas v. Dominique
  Dontae Lasker; In the 506th Judicial District Court of Waller County, Texas

            Date                                                 Description                                   Time

    In-Court:
                  9-9-13         Court appearance (motions)                                                     4.00 hrs.
                11-4-13          Court appearance (motions)                                                     4.00 hrs.
               2-11-14           Court appearance (motions)                                                     4.00 hrs.

    Total In-
    Court                                                                                                      12.00 hrs.



    Out-of-
    Court:
                 6-6-13         Telephone conference with Judge McCaig                                           .25 hr.

                 6-9-13         Review internet accounts; visit client in jail                                 5.00 hrs.
               6-10-13          Telephone conference with potential co-counsel                                   .25 hr.
               6-11-13          Telephone call to DA (left message); search internet for
                                information regarding client                                                   1.00 hrs.

               6-13-13          Telephone conference with DA                                                     .50 hr.

               7-11-13          Telephone conference with potential co-counsel                                   .50 hr.

              7-12-13           Motion for AppOintment of Attorney as Co-Counsel in
                                each case; Waiver of Arraignment and Entry of Plea of
                                Not Guilty in each case                                                        1.50 hr.

              7-15-13          Telephone conference with client's wife; telephone
                               conference with client's California attorney                                      .70 hr.
              7-23-13          Call to jail for booking information                                             .30 hr.
              8-27-13          Telephone conference with ADA Edwards                                            .25 hr.

              8-28-13          Telephone conferences (2) with DA; telephone
                               conference with co-counsel; visit client; visit with DA
                               and ADA Edwards; letter from client                                             8.00 hrs.




C:\NerShare\FBICRlM_ K-OlLasker.DD.S 107 5lStatement.00 l."'pd




                                                                                                                           /51.#
             Date                                                  Description
                 8-30-13          Telephone conference with client's wife; receive and
                                  review State's Motion for Continuance; State's Motion
                                  for Competency Evaluation; State's Motion for
                                  Discovery of Expert Witnesses and State's Notice of
                                  Intention to Seek the Death Penalty                         2.00 hrs.
                  9-3-13          Telephone conference with client's wife                        .3 hr.

                  9-4-13          Visit Clerk and obtain copies from file; telephone
                                  conferences (2) with DA; visit client at jail; telephone
                                  conference with client's wife                               8.00 hrs.
                  9-6-13          Motion for Disclosure of Favorable Evidence; Motion
                                  to Dismiss                                                  2.00 hrs.
                9-11-13           Letter from client                                           .25 hr.
                9-24-13           Work on IADA time line                                     3.00 hrs.
               9-25-13           Telephone conference with District Clerk's office;
                                 telephone conference with DA; telephone conference
                                 with co-counsel; visit client in jail; pick up copies of
                                 documents from District Clerk; receive and review
                                 discovery                                                   8.00 hrs.
               10-4-13           Letter from client                                            .25 hr.

               10-8-13           Review confession (audio) ofJanuary 12,2011                 2.00 hrs.
               10-9-13           Continue listening to audio of confession; letter to co-
                                 counsel                                                     2.00 hrs.
             10-10-13            Telephone conference with Craig Davis; telephone
                                 conference with Brody of Federal Bureau of Prisons;
                                 letter to Federal Bureau of Prisons                          1.5 hrs .

            10-16-13             Letter from client                                           . 25 hr.
            10-23 -13           Telephone conference with client's wife                       .25 hr.
            10-28-13            Telephone conference with co-counsel                          .25 hr.

            10-29-13            First Amended Motion to Dismiss in each case                 1.50 hr.

            10-30-13            Telephone conference. with potential investigator;
                                telephone call to co-counsel's office                         .30 hr.

              11-1-13           Meet with client and co-counsel at jail                      4.00 hrs.

C:\NetShar              Date                                                  Description               Time
                 11-4-13           Telephone conference with potential expert                   .25 hr.
                 11-6-13           Letter to DA (w/proposed stipulations)                      l.00 hr.
                 11-7-13           Telephone conference with potential expert; exchange
                                   emails with DA; Ex parte motions for funding for
                                   experts                                                     l.00 hr.
              11-11-13             Telephone conference with potential investigator             .30 hr.
              11-12-13             Letter from client                                           .25 hr.
              11-13-13             Letter to client; letter to DA (with additional proposed    l.00 hr.
                                   stipulation)
              11-14-13            Telephone conference with potential investigator;
                                  telephone conference with co-counsel                          .50 hr.
              11-17-13            Ex parte motion for funding for expert assistance             .25 hr.
              11-18-13            Telephone conference with co-counsel                          .25 hr.
              11-19-13            Telephone conference with ADA Edwards                         .25 hr.
                12-4-13           Telephone conference with potential investigator; email
                                  to co-counsel; telephone conference with ADA
                                  Edwards; telephone conference with co-counsel               l.00 hr.
             12-16-13             Telephone call to ADA Edwards; left detailed message             N/C
             12-17-13            Telephone call to ADA Edwards; left voice mail                    N/C
             12-31-13            Letter to DA                                                  .25 hr.
               1-17-14           Defendant's First Motion for Continuance (of Motions          .50 hr.
                                 and Pleas setting) in each case
               1-22-14           Letter from client                                            .25 hr.
               1-29-14           Letter to client                                              .25 hr.
               1-31-14           Telephone conference with client's wife                       .25 hr.
                2-3-14          Telephone conference with co-counsel; telephone
                                conference with client's wife; telephone conference with
                                expert                                                        1.00 hr.

                2-4-14          Telephone conference with ADA Edwards; telephone
                                message to client's wife re: hearing schedule                  .30 hr.

C:\NetShar                                                (



             Date                                                  Description             Time

                   2-7 -14         Motion to Suppress Confession in each case               1.00 hr.
                2-10-14           Listen to audio statement; receive and review State's
                                  Response to Defendant's Motion to Dismiss                 5.00 hrs.
                2-14-14           Letter from client                                         .25 hr.
                2-18-14           Letter to client                                           .25 hr.
                  3-4-14          Telephone call to ADA Edwards, left message                     N/C
                3-10-14           Letter from client                                         .25 hr.
                3-11-14           Letter to client                                           .25 hr.
                3-12-14           Telephone conference with ADA Edwards                      .25 hr.
               3-18-14            Prepare Agreed Motion for Transcription of Pretrial
                                  Hearings; instructions to staff                           1.00 hr.
               3-19-14           Telephone conference with client's wife                     .25 hr.
               3-27-14           Telephone conference with expert                            .25 hr.

               3-31-14           Telephone conference with ADA Edwards                       .25 hr.
                 5-9-14          Telephone conference with e.,'{pert                         .25 hr.
               5-27-14           Telephone conference with client's wife; telephone call
                                 and email to court coordinator                              .40 hr.
               6-12-14           Telephone exchange client's wife                            .25 hr.
                 7-1-14          Telephone call to Attorney Victor Amador                    .25 hr.
                 7-3-14          Research re: Mandamus; drafting motion                    4.00 hrs.
                 7-7-14          Research re: Mandamus; drafting motion                    4.00 hrs.
                7-8-14          Research re: Mandamus; drafting motion                     4.00 hrs.
              7-10-14           Work. on new Motion to Dismiss; telephone call to co-
                                counsel                                                    4.00 hrs.

              7-11-14           Telephone call to co-counsel; telephone conference with
                                ADA Edwards; finalize Motion to Dismiss for Violation
                                of the Interstate Agreement on Detainers in each case;
                                letter to Judge McCaig                                     2.00 hrs.



C:INetShareiFB\CRlM_ K-O\Lasker.DD.S 107 )\Statement. 00 1'\\l'd




                                                                                                   151
                                                                 Description
     Total Out-of-
     Court                                                                                 91.10 hrs.




   Expenses:

              Date                                               Description              Amount
                     6-9-13         Mileage expense (160 mi. @ $0.565/mi.)                $   90.40
                   7-12-13          Postage                                                     6.80
                   7-31-13          Photocopies for the month of July, 2013 (61 @ $0.20
                                    ea.)                                                       12.20
                  8-28-13           Mileage expense (160 mi. @ $0.565/mi.)                    90.40
                    9-4-13          Mileage expense (160 mi. @ $0.5 65/mi.)                   90.40
                  9-10-13           Postage                                                     1.92
                  9-25-13          Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                  9-30-13          Photocopies for the month of September, 2013 (167
                                   @ $0.20 ea.)                                               33.40
                  10-3-13          Postage                                                     1.12
                  10-9-13          Postage                                                     2.84
                10-29-13           Postage                                                     4.56
                  11-1-13          Mileage expense (160 mi. @ $0.565/mi.)                     90.40
                 11-4-13           Postage                                                     4.42
                 11-4-13          Mileage expense (160 mi. @ $0.565/mi.)                      90.40
                 11-6-13          Postage                                                      2.64
                 11-7-13          Postage                                                      3.10
                 11-8-13          Postage                                                      4.10

              11-13-13            Postage                                                      2.38




C:\N'tShare\FB\CRlMJ(·O\Lasker.DD.S 1075iStatemem. 00 I. "'I'd
                 11-30-13           Photocopies for the month of November, 2013 (253
                                    @ $0.20 ea.)                                           50.60
                 12-31-13           Photocopies for the month of December, 2013 (40 @
                                    $0.20 ea.)                                               8.00
                 12-31-13           Postage                                                 2.64
                   1-13-14          Postage                                                  1.58
                   1-17-14          Postage                                                 4.96
                   1-20-14          Postage                                                 2.38
                    2-7-14          Postage                                                 4.83
                  2-11-14           Mileage expense (160 mi. @ $0.56/mi.)                  89.60
                  2-11-14           Postage                                                  .69
                  2-28-14           Photocopies for the month of February, 2014 (253 @
                                    $0.20 ea.)                                             50.60
                  7-11-14          Postage                                                 16.79
   Total
   Expenses                                                                              $854.55




C:\NetShare\FB\CRlM_K·OlLaskerDD.S 107 5'S,atement.00 l''''I'd




                                                                                               I~ I
                                                       CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                          §                 IN THE DISTRICT COURT OF
                                                                             §
 VS.                                                                         §                WALLER       COUNTY, T E X A S
                                                                             §
 DOMINIQUE DONTAE LASKER                                                     §                 506TH      JUDICIAL         DISTRICT

                                   NOTICE TO PREPARE REPORTER'S RECORD

 TO:         ROBYN WILEY, OFFICIAL COURT REPORTER OF SAID COURT:

             Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
 numbered cause, by and through his attorneys of record, and makes this request, in writing, for
 the Court Reporter to prepare an official Reporter's Record to be used for the Petition for Writ
 of Mandamus pending in the First Court of Criminal Appeals under Cause Number 01-14-
 00630 styled In re Dominique Dontae Lasker A deSignation of the material requested is as
 follows:
             1.         All pre-trial hearings in Cause No. 11-01-13705 including June 4, 2013;
                        September 9,2013; November 4,2013; and February 11,2014; and

            2.          All exhibits used, marked, offered, and/or admitted during any
                        proceeding of this cause;

            Applicant has been determined to be indigent for purposes of this proceeding and the
cost of preparing the Reporter's Record, if any, will be paid by the Treasurer of Grimes County,
Texas. A copy of this request has been filed with the Clerk of said Court and another copy
                                                                                                                      ~       ~-;::
                                                                                                                      -<              :;:
served on the attorney for the State.                                                                                         c:;:)   ,
                                                                                                                              .z:-    ,0
                                                                                                                              C/)     1"1'1-
                                                                                    Respectfully submitted,                   !:ti    :;0   ~
                                                                                                                Cl
                                                                                                                rTI            I
                                                                                                                                      C")
                                                                                                                                      o(=)-
                                                                                                                                            :::U"
                                                                                    SMITHER, MARTIN,         ~                W       c--1      r
                                                                                    HENDERSON & BLAZE~ P.c.:::-                       ~c->8
                                                                                    1414 11 th Street                :J:              :                                                                                     William F. Carter
                                                                                     State Bar No. 03932800
                                                                                     108 E. William J. Bryan Parkway
                                                                                     Bryan, Texas 77803-5334
                                                                                     (979) 779-0712
                                                                                     (979) 779-9243 [Telecopier]

                                                                                    ATTORNEYS FOR DEFENDANT




                                                     CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregoing Designation
Items to Be Included in the Record has been forwarded to opposing counsel on this the ~y
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

            Elton R. Mathis
            Criminal District Attorney
            645 12th Street
            Hempstead, Texas 77445




NOTICE TO PREPARE REPORTER'S RECORD                                                                                    PAGE 2
C:\NetShare\FB\CRIM_K-O\Lasker. DD.SI 075\Mandamus\Notice to Prepare Reporter's Record I 1-0 1-13705.wpd
                                                                                                                                /~3
                                                    CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                      §               IN THE DISTRICT COURT OF
                                                                         §
VS.                                                                      §               WALLER    COUNTY, T E X A S
                                                                         §
DOMINIQUE DONTAE LASKER                                                  §               506TH    JUDICIAL        DISTRICT

                 DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes DOMINIQUE DONTAE LASKER, Defendant in the above-entitled and
numbered cause, by and through his attorneys of record, and requests that the following
instruments be included in the record for the Petition for Writ of Mandamus pending in the
First Court of Criminal Appeals under Cause Number 01-14-00632 styled In re Dominique
Dontae Lasker:

All pleadings and documents on file in Cause No. 11-01-13705, including:

 1.         Indictment;

2.          Notice and Demand to District AttorneylProsecutor for Trial or Disposition of Warrants,
            Informations, Detainers or Indictments by Federal Prison dated July 2,2012;

3.         Notice of Imprisonment· and Request for Speedy Trial and Final Disposition dated


4.
           July 3,2012, with small piece of paper indicating "no action at this time" initialed "AM";

           IAD - Placement of Imprisonment and Request for Final Disposition date
                                                                                                             ..
                                                                                                             -<
                                                                                                                     ,....,
                                                                                                                      c::t);o-
                                                                                                                  Janu~ 3qr;:~
                                                                                                                              ~




           2013;                                                                                                      rr1     Sd::!
                                                                                                                      -0      n::O~
                                                                                                                        I     Dc=; ......
5.         Certificate of Inmate Status dated January 30, 2013;                                                       (..oJ   C-i          r
                                                                                                                              z            (T1
                                                                                                                      :::>    -ina

6.         IAD - Offer to Deliver Temporary Custody dated January 30,2013;                                            :%      :<
7.         Order Appointing Counsel dated June 6, 2013;                                                               U1      ~
8.         Defendant's First Amended Motion to Dismiss dated October 29, 2013;

9.         State's Response to Defendant's Motion to Dismiss;

10.        Order dated July 2,2014, although ruled on March 11,2014, denying Defendant's
           Motion to Dismiss;

11.        Defendant's Motion to Dismiss for Violation of the Interstate Agreement on Detainers
           filed July 14,2014;


DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD                                                          PAGE 1
C:\NetShare\FB\CRlM_K-O\Lasker.DD.81075\Mandamus\Designation of Record II-OI-13705.wpd
 12.        Notice to Prepare Reporter's Record;

 13.        Designation of Items to be Included in the Record;

 14.        All exhibits used, marked, offered and or admitted during any proceedings of this cause;
            and

 15.        Docket Sheet.
                                                                                  Respectfully submitted,

                                                                                 SMITHER, MARTIN,
                                                                                 HENDERSON & BLAZEK, P.c.
                                                                                 1414 11th Street210
                                                                                 Huntsville, Texas 77340
                                                                                 (936) 295-2624
                                                                                 (936) 294-9784 [Telecopier]



                                                                                 By    -----=---7)_,
                                                                                                   ---'T------''---f---
                                                                                       Frank Blazek
                                                                                       State Bar No. 02475500

                                                                                 William F. Carter
                                                                                 State Bar No. 03932800
                                                                                 108 E. William J. Bryan Parkway
                                                                                 Bryan, Texas 77803-5334
                                                                                 (979) 779-0712
                                                                                 (979) 779-9243 [Telecopier]

                                                                                 ATTORNEYS FOR DEFENDANT


                                                  CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above and foregOing DesJf;ation
Items to Be Included in the Record has been forwarded to opposing counsel on this the ~ 4ay
of September, 2014, by U.S. Mail, postage prepaid, and addressed as follows:

           Elton R Mathis
           Criminal District Attorney
           645 12th Street
           Hempstead, Texas 77445




                                                                                 Frank Blazek                .

DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD                                                              PAGE 2
C:\N                   No. 11-01-13703,11-01-13704 and 11-01-13705

 THE STATE OF TEXAS                   §       IN THE 506th DISTRICT
                                                                      o
 VS.                                  §       COURT OF
                                                                      ~. ~ .d-
                                                                      -I
                                                                      -<       -0
 DOMINIQUE DONTAE LASKER §                    WALLER COUNTY, TEXA              :Jr:
                                                                           I   ~
                                                                           I   w
         STATE'S RESPONSE TO DEFENDANT'S MOTION TO DISMISS a                          t;

 TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW the State of Texas by and through the undersigned

 Assistant District Attorney and       submits this    STATE'S     RESPONSE TO

 DEFENDANT'S MOTION TO DISMISS and would show as follows:

 FACTS:

              Stanley Ray Jackson and Janella Edwards were found murdered in their

 residence in Brookshire, Texas in the early morning hours of March 10,2010. Both

 Edwards and Jackson had been shot in the head with a firearm. A lengthy

 investigation ensued whereby it was discovered that Dominique Dontae Lasker was

 home on leave from the United States Marine Corp during the time that Edwards and

 Jackson were murdered. Lasker had lived with Edwards and Jackson at times during

 his childhood. It was also determined through an FBI firearm analysis that a firearm

used in a October 30, 2010 bank robbery in California was the same firearm used to

. murderEdwards and Jackson on March 10, 2.010. The firearm used in the bank

robbery was in the possession of Dominique Dontae Lasker. Lasker was interviewed


                                          1
 by Texas Rangers while he was being held in California and confessed to the murder

 of Edwards and Jackson. Lasker was indicted by a Waller County Grand Jury of two

 counts of murder and one count of Capital Murder on January 27,2011 and although

 it is not clear from the court's records, the State presumes that a detainer was issued a

 short time after indictment asking that Lasker be held to stand trial here in Waller

County.

              While the murder charges were pending in Waller County, Lasker was

sentence to one hundred and twenty-one (121) months imprisonment in a Federal

penitentiary on or about January 30,2013 for the California bank robbery charges.
                           th
              On July 19        ,   2012 the State received a "Notice and Demand to District

Attorney for Trial or Disposition of Warrants, Informations, Detainers or Indictments

by Federal Prisoners," presumably under Tex. Code Crim. Proc., Art. 51.14, Art.

III. It appears that the motion was received by the Waller County District Attorney's

Office via standard U.S. mail directly from Lasker without participation or

knowledge of the Federal Prison authorities and not certified mail as required by

Tex. Code Crim. Proc., Art. 51.14, Art. III. The motion did not contain the requisite

certificate from the warden of the holding authority and in its failure did not contain

any of the required information such as date of parole eligibility, good time

calculation, decisions of the parole board,. time remaining to be served and time

already served by the prisoner.


                                                 2
               On August 31,2012, Waller County requested and received lAD Form

 V from Ed Perez, an administrator for the Federal holding facility. The State intended

 to bring Lasker back to Waller County in accordance with Tex. Code Crim. Proc.,

 Art. 51.14, Art. IV.

              On January 2,2013 the State sent a request to the Warden of the holding

authority for temporary custody of Lasker. This request included copies of the

indictments and warrants as well as lAD Form V, "Request for Temporary Custody."

Of note is the inclusion of a signature block for the Judge of this Court on lAD Form

V.

              On January 31, 2013 (the actual date of receipt is unclear but the letter

was presumably written on January 31,2013), Waller County received a response to

its request for temporary custody of the inmate advising Waller County that the

inmate had waived his thirty day notice to object to the temporary custody. The

Warden further advised that yet another form (lAD Form VI, "Evidence of Agent's

Authority to Act for Receiving State), would be required along with signatures of the

actual agents who would eventually pick up the prisoner.

              Also attached to the above were lAD Forms "Notice of Untried

Indictment", "Placement of Imprisonment", "Certificate of Inmate Status" and "Offer

to Deliver Temporary Custody." The effect of these Forms was to make a demand

on Waller County, State of Texas to bring the inmate back to Waller County for trial


                                          3
 in accordance with Article III of the Interstate Agreement on Detainers Act. This

 notice was delivered on or about February 8, 2013. It should be noted that the

Certificate of Inmate Status was not in compliance with Article III in that (1 )it left

blank the date of parole eligibility and (2) left blank any mention of decisions that

mayor may not have been made by the parole board concerning the inmate.

              On April 8, 2013 Waller County received by FAX a copy of the request

lAD Form VI from the Federal Warden.

              On April 17, 2013, Waller County sent lAD Form VI to the Texas lAD

administrator, Donna Bell.

              On May 1, 2013, Waller County forwarded on lAD Form VI that had

now been signed by the Texas lAD Administrator to the Federal Warden.

             Lasker was returned to Waller County on May 24,2013 and has been in

Waller County custody since that time.

             The Defendant's first court date in Waller County was on June 4, 2013.

At that time the Defendant infonned the Court that there were a number of motions

on file and that he wanted a decision on those motions. The Court informed the

Defendant that he needed to be represented by counsel. The Defendant had in fact

requested in his lAD Form "Placement of Imprisonment," that he be appointed

counsel by the requesting Court for all matters preliminary to trial. With that in mind

the Court appointed the Regional Public Defender on June 4,2013 and continued the


                                          4
 matter until such time as the Regional Public Defender could consult with Lasker and

 otherwise become prepared to be to heard on the various motions that Lasker had

 filed.

              At some point after June 4, 2013 it was determined that the Regional

Public Defender could not represent this Defendant. The Court then appointed Mr.

Frank Blazek on June 6, 2013. A few days later Mr. William Carter was appointed as

co-counsel.

              After the State met and discussed the case with Mr. Blazak it became

apparent that the Defense was not going to initiate any sort of court settings. The

State requested a Court date so that certain matters could be heard. On September 9,

2013 the Court heard and granted its second continuance for good cause shown until

November 4, 2013 whereby the Defendant waived arraignment and a scheduling

order was signed by this Court.

APPLICABLE LAW:

              The IADA    IS   a congressionally-sanctioned compact between the

United States and the states. Cuyler v. Adams, 449 U.S. 433, 442, 101 S. Ct. 703,

709, 66 L. Ed. 2d 641 (1981). As stated in Article I of the Act, "the policy of the

party states and the purpose of the IADA is to encourage the expeditious and

orderly disposition of outstanding charges and determination of the proper status of

any and all detainers based on untried indictments, infom1ations, or complaints."


                                         5
 Birdwell v. Skeen, 983 F.2d 1332, 1335 (5th eir. 1993). Consistent with this

 purpose, the IADA pennits a state to tile a detainer against a defendant residing in

 a prison in another state, gain temporary custody of the defendant, and prosecute

 the defendant on the charge that forms the basis of the detainer. U.S. v. Mauro, 436

 U.S. 340,351-53, 98 S. Ct. 1834, 1842-44, 56 L. Ed. 2d 329 (1978).

              The IADA also provides a mechanism for a person incarcerated in one

jurisdiction with charges pending against him in another jurisdiction to be tried on

the pending charges before being released from incarceration in the first

jurisdiction. Tex. Code Crim. Proc. Ann. art. 51.14, Art. I (Vernon 1979). Either

the defendant or the jurisdiction where charges are pending may demand that the

defendant be tried on the pending charges. ld. Arts.!, III, V.


              Article II[

              (a) Whenever a person has entered upon a term of imprisonment in a
             penal or correctional institution of a party state, and whenever during
             the continuance of the tenn of imprisonment there is pending in any
             other party state any untried indictment, infonnation, or complaint on
             the basis of which a detainer has been lodged against the prisoner, he
             shall be brought to trial wi thin 180 days after he shall have caused to
             be delivered to the prosecuting officer and the appropriate court of the
             prosecuting officer's jurisdiction written notice of the place of his
             imprisonment and his request for a final disposition to be made of the
             indictment, information or complaint. ..

The fAD also states that the prisoner's request in Article III (a):

             Shall be accompanied by a certificate of the appropriate official
             having custody of the prisoner, stating the tenn of commitment under

                                           6


                                                                                    171
             which the prisoner is being held, the time already served, the time
             remaining to be served on the sentence, the amount of good time
             earned, the time of parole eligibility of the prisoner, and any decision
             of the state parole agency relating to the prisoner.


             ARTICLE V.

             (c) If the appropriate authority shall refuse or fail to accept temporary
             custody of said person, or in the event that an action on the
             indictment, information, or complaint on the basis of which the
             detainer has been lodged is not brought to trial within the period
             provided in Article HI or Article IV hereof, the appropriate court of
             the jurisdiction where the indictment, information, or complaint has
             been pending shall enter an order dismissing the same with prejudice,
             and any detainer based thereon shall cease to be of any force or effect.



             To request final disposition under article III, the defendant must cause

"to be delivered to the prosecuting officer and the appropriate court of the

prosecuting officer's jurisdiction written notice of the place of his imprisonment

and his request for a final disposition to be made of the indictment." Id. art. IIl(a)

(emphasis added). The IADA provides that a defendant can perform this

requirement by sending the written notice and request for final disposition to the

official having custody of him, who would then forward it to the appropriate

prosecuting official and court by registered (certified mail, return receipt

requested). Id. art. IIICb). The Supreme Court has held that the 180-day provision

"does not commence untinhe prisoner's request for final disposition of the charges

against him has actually been delivered to the court and prosecuting officer of the

                                         7


                                                                                     172
 jurisdiction that lodged the detainer against him." Fex v. Michigan, 507 U.S. 43,

 113 S. Ct. 1085, 1091, 122 L. Ed. 2d 406 (1993); State v. Powell, 971 S.W.2d 577,

 580 (Tex.App.--Dallas 1998, no pet.).

             The inmate bears the burden of demonstrating compliance with the

 formal procedural requirements of Article III." Morganfield v. State, 919 S.W.2d

731,734 eCt. App. - San Antonio [4 th Dist] 1996), U.S. v. Henson, 945 F.2d 430,

434 (1st eir. 1991); Bryant v. State, 819 S.W.2d 927,930-31 (Tex.App.--Houston

[14th Dist.] 1991, pet. refd).

             The failure of another state to follow the lAD does not require

dismissal of the Texas [receiving state] charges." Bryant v. State, at 929. Delay

caused by holding jurisdiction tolled until the receiving State receives the

completed request form. Id. at 931.

             In Bryant, the court found that when the holding jurisdiction failed to

send Bryant to Texas because of pending charges in other jurisdictions, that time

the defendant was unavailable to Texas should not be taxed against Texas because

Bryant was unavailable to her. At 931.

            The denial of a defendant's motion to dismiss an indictment under the

IADA is a question of law reviewed de novo and the factual findings underlying

that decision are reviewed on a clearly erroneous standard. United States v. Hall,

974 F.2d 120L 1204 (9th Cir.1992).


                                         8


                                                                                       173
               A prisoner seeking to benefit from the statutory provisions [of the

 Uniform Mandatory Disposition of Retainers Act] must tirst meet the burden of

 compliance with the 'agreement.' IvlcCallum v. State, 407 So. 2d 865, 869

 (Ala.Cr.App.1981). There must be strict compliance by the prisoner with the

 requirements ... , otherwise, a conniving prisoner could finagle procedures to

 frustrate efforts of the prosecution to give the prisoner the benefit of the Interstate

Compact on Detainers'), and attempts to deal directly with officials in the receiving

state, he must satisfy the additional requirements of the agreement which would

normally be executed by officials in the sending state." McCallum v. State, supra,

at 869." Seymore v. State, 429 So. 2d 1188, 1193-4 (Ala.CLApp.1983). fVhitley v.

State, 392 So. 2d 1220, 1224 (Ala.CLApp.1980), cert. denied, 392 So. 2d 1225

(Ala.1981 ).

               If a Defendant takes it upon himself to notify the prosecutor and the

Court directly, he is responsible for seeing that the notice is sent in the form

required by the lAD. If Defendant's correspondences never properly comply with

the notice requirements of the lAD so as to constitute "the required request," the

180 day period does not begin to run until Texas authorities have received the

completed request form. Burton v. State, 805 S.W.2d at 575. When an inmate fails

to serve the court where charges are pending, then he has failed to comply with the

requirements of Art. III and the clock does not start ticking against the receiving


                                           9


                                                                                           I 7'1
jurisdiction. State v. Votta, 299 S.W.3d 130, 137 (Ct. Crim App 2009).

              Article III, section (a) of the IADA states that the prisoner's request

must be "accompanied by a certificate of the appropriate official having custody of

the prisoner stating the term of commitment ... the time already served, the time

remaining ... on the sentence, the amount of good time earned, the time of parole

eligibility... and any decision of the state parole agency relating to the prisoner."

TEX. CODE CRIM. PROC. ANN. art. 51.14, Art. IH(a) (West 2006). And, should that

information not be forwarded with the request for final disposition, the 180 day

timeline remains dormant. Lara v. State, 909 S.W.2d 615 (Tex. App.-Fort Worth

1995, pet. refd), State v. Garcia, 2011 Tex. App. LEXIS 4272 (Tex. App.

Amarillo, 2012).

             In a long line of cases that includes Powell v. Alabama, 287 U.S. 45

(1932), Johnson v. Zerbst, 304 U.S. 458 (1938), and Gideon v. Wainwright, 372

U.S. 335 (1963), this Court has recognized that the Sixth Amendment right to

counsel exists, and is needed, in order to protect the fundamental right to a fair

trial. The Constitution guarantees a fair trial through the Due Process Clauses, but

it defines the basic elements of a fair trial largely through the several provisions of

the Sixth Amendment.

ARGUMENT:

             This case has become convoluted for a couple of reasons.             The


                                          10


                                                                                          I ?S
 Defendant allegedly committed the murders in Waller County on or about March

 10,2010 and fled the jurisdiction. He did not become a suspect until facts became

 known about a bank robbery and his arrest in California on October 30, 2010.

 From that time until December 16, 2011, the Defendant was being held in

 California for trial. He was sentenced on December 16, 2011 and was committed

 for one hundred twenty-one months on January 12, 2012 to a Federal Penitentiary

in California. The Defendant was indicted on the Waller County murder charges a

couple weeks later on January 27, 2011 and presumably a detainer was placed on

the Defendant shortly thereafter.

             The Waller County District Attorney's Office entered into a number

of informal telephone conversations through the Waller County Sheriff s Office

with Mr. Ed Perez at the Victorville Federal Penitentiary in California about what

was needed to get the Defendant back to our jurisdiction for trial.

             Then on July 19, 2012 the Waller County District Attorney's Office

received through regular mail attachment Number 1. The document is entitled

"Notice and Demand to District Attorney/Prosecutor for Trial or Disposition of

Warrant, Informations, Detainers or Indictments by Federal Prisoner" and

attached to that motion was what appears to be some sort of sentence monitoring

sheet. It further appears that the document was sent by the Defendant without any

participation or notice to the warden or the prison authorities there in California.


                                         11
 This is one of the documents that the Defendant claims in effect to be a notice

 under Tex. Code Crim. Proc., Article 51.14, Art. III, demanding trial within 180

 days of receipt of the notice by the Court and the District Attorney. If such were

 the case, then trial would have had to be commenced on or before January 16,

 2013. Another consequence of this notice, if it were effective, is that it in effect

waives the right of the Defendant to insist on the formal extradition process and

renders consent to be taken back to the jurisdiction seeking the Defendant for trial.

              There are a number of problems with this Defendant's attempt at

giving an Art. III notice. The notice has a few "shaHs" in its wording. First, in

Art.lII (b) the notice "shall" be sent by registered or certified mail, return receipt

requested.    This requirement among other things gives both the prosecuting

attorney and the Count some idea of just when the 180 days begins to run and does

not leave that important date up to the vagrancies of in-office date stamping,

claims of in-office routing problems and the like.

             The second "shall" in Art.III (a) reqUIres that a "certificate" be

included by and from the warden of the holding facility. The Article goes on to

say that there are at a least five pieces of information this certificate shall contain:

1) the term of commitment, 2) the time already served, 3) the time remaining to be

served on the sentence, 4) the amount of good time earned, 5) the time of parole

eligibility of the prisoner and 6) any decision of the state parole agency relation to


                                          12



                                                                                           /77
 the prisoner. All of this infonnation is vital to the decision making process that

 may come into play by the trying Court and to the prosecutor. Another important

 concern that comes into play in this case is that the request by the Defendant

 through the warden of the holding authority gets the warden into the information

loop, the import of which will be discussed below.

             It is clear from the case law cited above that a failure on the warden

OR the Defendant to strictly comply with the Interstate Agreement requirements in

Article III results in no notice to the trying Court and the prosecutor. (See Fex,

Powell, Morganfield, Henson, Bryant, McCullum, Seymore, Whitley, (. .. the 180

day period does not begin to run until Texas authorities have received the complete

request form .. .)Burton, Lara, Garcia.

             The failure of the Defendant to make his request through the warden

caused the prison authorities to be in the dark about the Defendants intentions

concerning returning back to Waller County.      The warden did not know that

Defendant had made a demand to be returned, so that when answering inquiries

from Waller County about the Defendant's return, the holding authorities advised

Waller County would have to make our request in accordance with Art. IV. This

procedure requires the filing out of various forms and the obtaining of various

signatures before Art. V (also requiring additional forms) could be triggered and

the Defendant could eventually be picked up. Art. V also triggers different time


                                          13


                                                                                    17f
 requirements. If the Defendant were obtained via Art. IV, then his trial had to

 commence within 120 days of his arrival back in the requesting jurisdiction unless

 good cause was shown for the Court to continue the case.

              Waller County began this procedure beginning informally after we

determined that the Defendant had been arrested in California. It continued more

formally after he was sentenced in California in January 2013. and continued

November 2012 (attachment #2) through May 2013 (attachment #3).

             On February 8, 2013 Waller County and the Court received another

Art.III request (attachment #4) by certified mail this time through the warden of

the holding authority. This demand contained a cover letter from the warden,

"Notice of Untried Indictment," "Placement of Imprisonment," and a "Certificate

of Inmate Status."    The Certificate, however, did not contain the full information

required by Art III in that it omitted 1) the date of parole eligibility of the prisoner

and, 2) the decisions of the U.S. Parole Commission relating to the prisoner.

             It is the position of the State that his February 2013 "notice" is

likewise ineffective for the same reasons stated above. The Court and the

prosecution are entitled to full and strict adherence by the Defendant and the

holding authority in accordance with Art III and the cited case law.

             If, for the sake of argument, the Court determines that the State has

been placed on notice in accordance with the requirements of Art III, then the 180


                                          14


                                                                                           /71
 day trial dead line may apply thus requiring trial by August 7,2013. However, this

 court may find that good cause has been shown and continue the case.

             Art III(a) ... provided that for good cause shown in open court, the
             prisoner or his counsel being present, the court having jurisdiction of
             the matter may grant any necessary or reasonable continuance.


             On June 4, 2013 the Defendant appeared in this honorable Court (a

Court of proper jurisdiction) (see docket sheet) and in open court and on the record

demanded that certain previously filed motions be heard. The Court inquired of the

Defendant if he was represented by counsel. Defendant advised that he was not yet

represented by counsel and in view of Defendant's request to have court appointed

counsel (see attachment #4, page 4), the Court reset the case until such time as

appropriate counsel could be appointed. Later on in the day and NOT in open

court, the Defendant was appointed the Regional Public Defender, However on

June 6, 2013 the Court reconsidered this appointment and subsequently appointed

present counsel to represent the Defendant.

             This Court had no alternative but to appoint counsel for the Defendant

and reset the matter. The Defendant had filed adversarial motions that needed to be

heard, argued and decided. The Defendant made no request to represent himself

either explicitly or implicitly. The Defendant had in fact given notice of his desire

to be represented by court appointed counsel through his paperwork filed with the

Court. If this Court had pennitted the Defendant to proceed without representation,

                                         15


                                                                                        I%,0
 the Court would have clearly run afoul of the long line of cases that require a

 Defendant to have the availability of competent counsel in a criminal trial. (Powell

 v. Alabama, 287 U.S. 45 (1932).

             The notice to the State failed by virtue of missing material in the

 certificate. The case was continued for good cause shown namely so that the

 Defendant could consult with court appointed counsel and become prepared for

previously filed pre-trial motions.

Tex. Code Crim. Proc., Article 51.14, Art. Ill's Constitutionality

             The State argues in the alternative that Tex. Code Crim. Proc., Article

51.14, Art. III is unconstitutional as violating the Texas Constitution's separation-

of-powers provision because it unduly infringes upon the judiciary. See Tex. Canst.

art. IL Sec. 1). The separation of powers may be violated in one of two ways: (1)

when one branch of government assumes or is delegated a power "more properly

attached" to another branch or (2) when one branch unduly interferes with another

branch so that the other branch cannot effectively exercise its constitutionally

assigned powers. Armadillo Bail Bond v. State, 802 S.W.2d 237, 239 (Tex.

Crim.App.1990). The State's position is that Tex. Code Crim. Proc., Article 51.14,

Art. III, unduly interferes with the judicial powers of the Waller Criminal District

Attorney, specifically by preventing the State of Texas from prosecuting the case

against the Defendant, who has been lawfully indicted. (Meshell v. State, 739


                                        16
S.W.2d 246, 253 (Tex.Crim.App. J987)("By establishing the office of the county

attorney under Article V, the authors of the Texas Constitution placed county,

district and criminal district attorneys within the Judicial department."). The law

imposes on the State a strict prohibition from prosecution based on the expiration

of a time limit that has no meaningful relationship to evidence or procedure. The

deadline of 180 days is completely controlled by the action of the Defendant.

Unlike the obligation on the part of the judiciary to set bail in accordance with

Code of Criminal Procedure Article 17.151, resulting in a mandatory admission to

personal recognizance bond, a violation of Tex. Code Crim. Proc., Article 51.14,

Art. III mandates that the indictment be dismissed with prejudice. [d. Armadillo at

240-41 (quoting A. Leo Levin & Anthony G. Amsterdam, Legislative Control

Over Judicial Rule-Making: A Problem in Constitutional Revision, 107 U. Pa L.

Rev.l,32 (1958)). This requirement that an indictment be dismissed with prejudice

bars the judiciary (prosecution) from exercising its exclusive power to act on an

indictment, try an indictment to a judge or jury, and have the case decided based on

the evidence. Courts have held that certain realms of judicial process are "so

fundamental and so necessary to a court, so inherent in its very nature as a court,"

that they must be entirely free from legislative interference. Id Armadillo at 240-

41. To arbitrarily bar the prosecution from proceeding based on any other factor

other than the evidence or matters of Constitutional procedure is an improper


                                        17
infringement on the judicial power to bring, try and render judgment on criminal

matters.

PRAYER:

            For the above reasons and law, the State of Texas respectfully prays

that the Defendant's motion be denied by this honorable Court.

                                                  Respectfully Submitted,




                                                  Frederick A. Edwards
                                                  Assistant District Attorney
                                                  Waller County, Texas
                                                  645 Ith Street
                                                  Hempstead, Texas 77445
                                                  (979) 826-7718, FAX (7722)
                                                  SBN: 06435100




                                       18


                                                                                   1(3
"




                                        ~OTICE AND DEMAND TO DISTRICT ATTORNEY/PROSECUTOR
                                  FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                                                  INDICTMENTS BY FEDERAL PRISONER

               TO: Office of District Attorney                                                              , FROM:        Dominique Dontae Lasker
                                                                                                                           Reg. No. 22867 - 298
                          (b~6                  b~ S\{CLt- S;,u,\C- \                                                       United States Penitentiary

                         He.r,,",~~r{uJ                           t'" '77LjY.$"                                             Victorville FCC
                                                                                                                            PO Box DOll 3900
                                                                                                                            Adelanto, CA 92301

             Dear SinMadam:

                                 I. I have been informed that I have the following outstanding warrant(s), indictment(s), or complaint(s) under the
            following case numbers, issuing from your jurisdiction:
                                 CaQital Murder Charge                                                                        -4
                                                                                                                              .'T   11-01-13703 979-826-8282
                                 CaQital Murder Charge                                                                       #      11-01-13704 979-826-8282
                                 Capital Murder Charge                                                                       #      11-01-13705 979-826-8282
                                                                                                                             #


                             2, I am presently a federal prisoner in the custody of the United States Attorney General, incarcerated at the
           Victorville Federal Correctional Complex, located in Adelanto, California.
                             3. I was sentenced in the United States District Court for the                                Sou thern        District of   Ca 1 i f orn ia ,
          to a term of                  121                 months. My current projected release date tram federal custody is                 Augus t                ,~,
          ~o        19 , as found in the attached BOP documentation (see Sentence Monitoring/Data Computation printout).
                             4. The outstanding charges pending from this jurisdiction adversely affect the conditions of my incarceration, and
          do not allow my participation in certain rehabilitative programs, I remain in a higher security classification category and the
          dday in prosecution prejudices my defense against these outstanding charges.
                            5. I have provided this communication to invoke the statutes, rules and procedures of this State for speedy trial and
         disposition of untried warrants, indictments and complaints. Based upon these provisions I would demand a speedy trial or
         disposition within one-hundred and twenty (120) days, on any and all criminal actions in your jurisdiction and/or
         alternatively, that you submit request for temporary custody to the federal bureau of prison authorities, pursuant to the
         requirements of applicable statutes for Interstate Agreement on Detainers ("lAD").
                                                                                                                          Cordially,



         Dared:              d.OId-. 107 I                           a...                                         ~                        ~
                                                                                                                                       3YREQrnTOR
                                                                ~LL
                                                                -,dJa~~ ,~~rr~
                                                                              "       ,A~       - 1\-         '~A.:S' Dominique Dontae Lasker

     ________,\=.u'-"'t.....                   izated by the Act of
                                      h u.....r...                                                                    I

     Wr1;\'ESS-PRrS()'~ ST \FF \IE~J1Y 7, 1955, as amended,

    corlES: r)RICr-.AI. I:) DISTRICT JR£qQ,1iru~lW(Qq.thsoU.;6t:cORDS TO 3E lSED \\ ITH REQlEST TO COL'RT FllR OIS:"I/SSAL. .\.LSO: r"n.L'::JE
    '!.()( I. \IE,\TA r ICJ.' FR[)\1 THE C~SE tJ.&G~ §::~9ARDI'IG T~E W ~RR-'."T. OET ~J~;ER .-\'\0 IF POSSIBLE \'Ol.'R SE"TESCE ),!O'dTORI'I,; D.A r 0\
    f_   ~_.;\IPI   T.l, T]t)\   :lPI\·~·'· H.'T '';H()\~   f'G \ t)l:R ?ROJFr-n::n RELf.;SE   ~).1.   fE


                                                                                                                                                           EXHIBIT

    '\lP La .... Llbrlf) F,)rms, :"oticeSpeedyTriaJ-Detamer (Rev '-I: II)                                                                           I s 1.       /
., "



                               IN THE         Dis tric t                COURTOF __
                                                                                 W_a_ll_e_r_ _ COUNTY

                                                 FOR THE STATE OF              Texas         [506 Di s t ric t ]
                                                                             ----~~--~------




          Waller County Sheriffs,                              )       NOTICE OF PLACE OF IMPRISONMENT AND
                       Plain tiff,                             )       REQUEST FOR SPEEDY TRIAL AND FINAL
                                                               )       DISPOSITION... Pursuant to . . . . . . . . .
                              \'.                              )       (Tex.Code Crim.Proc. Ann.Art. 51.14               )
                                                               )       (Constitution, Art. VI, § 10                      )
                                                               )
          Dominique Dontae Laske~                              )       CASE NO. 11-01-13703 979-826-8282
                      Defendant.                               )                    11-01-13704 979-826-8282
                                                                                    11-01-13705 979-826-8282

                       Notice is hereby given that the above-named Defendant, I:bninicp: D:nta:: lasker                             IS


          currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

          the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

          show:

                       1. The defendant is serving an approximate term of 121                   months of imprisonment from a

         judgment imposed by the United District Court for the                                                       District of

          California
         ------~---,
                                       on December                     16   2011
                                                                       --,----          Defendant has a projected release date

         from federal custody on __
                                  A...,.:ug""-u_s_t_____________,                  13    , 20 ~. (see attached sentencing

         computation/data sheet).

                   1. The defendant has been advised that there are, or may be, outstanding citations, warrants,
         informations,          charges,        and/or       complaints     pending     In   this   jurisdiction.   Specifically:
         1).      Capital Murder Charges ... Warrant # 11-01-13703 979-826-8282
         2).      Capital Murder Charges ... Warrant # 11-01-13704 979-826-8282
         3).     Capital Murder Charges ... Warrant # 11-01-13705 979-826-8282


                  3.     The defendant moves this Court to order he be brought for trial, and that prosecuting
       authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
       Detainers. The Defendant further requests in an absence of availability of trial. an in absfentia
       resolution be arranged.



       'dP Law Library Forms,}JotlccSpeedyfrl31-Detalner IRev 9.:11)
                                                                                                                                         If.5
               ~.    f'his Motion is based upon the Defendant's Sixth Amendment speedy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth Amendment. Klopter v. .vorlh

    Carolina, 386 U.S. 213, 222-223 (1967). A state is responsible for a defendant's speedy trial rights,

    even where a defendant is held in federal prison. see: Smith v Hooey, 393 U.S. 374 (1969). This notice

    would further trigger defendant's request under the Interstate Agreement on Detainers. see: Fex v.

    Jfichigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

              WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by trial or settlement in abstentia, including an order for the

   district attorney/prosecutor to seek temporary custody from federal authorities under LAD provisions,

   and the dismissal of any outstanding citations, warrants, informations, charges, and/or complaints,

   presently pending in this jurisdiction, within a reasonable period of time not to exceed 120 days.

                                                                            Respectfully Submitted,




                                                                         ~~r..Sker
                                                     J
   Dated::iD \ ;)...       /02 I        Q   '5
                                                                            No. 22867-298
                                                                           Reg.
                                                                           United States Penitentiary
                                                                           Victorville FCC
                                                                           POBox~ 3900
                                                                           Adelanto, CA 92031

                                                      CERTIFCATE OF SERVICE

        I hereby certify that a copy of this document \vas mailed to the office of the district attorney/
 prosecutor for this jurisdiction, addressed as below.:

                                                                                    DiS tft. c tA-ttD(V'\f.. L{
                                                                                    ~yto     G~h. ~1r(d SLLi\-c. \
                                                                                     I\e1'Y1 PSI cc{.J 1 X. )   7 7 Lj Lj-5



                                                                         ~
                                                                                           ~~-----
Date:       ~Ol~/07/3                                                        :;::::::>     :~
                                                                         . ~omtnique Dontae Lasker



\iIP Law Library Forms:'\'otlceSpeedyTnaI-Detainer   (f~                                               CERTIFICATE OF SERVICE



               I,       Dominique Dontae Lasker                   ,hereby certify that I have served a true and
                                                         Notice of place of imprisonment and request for
      complete copy of the following:
                                                         speedy trial and final disposition ... pursuant to:
                                                   Tex. Code. Crim. Proc. Ann. Art. 51.14, and
                                                   Tex. Constitution, Art.         VI, § 10

      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville        DSPIFCC,             at      Adelanto,    California,      on   this     ~          day   of

             ,,\G\..1f'..'0,Q,)   d                 ,20      12    ,with sufficient postage affixed.    It would be
                                      \
      noted that this service would be deemed filed at the time it was delivered to prison authorities for

      forwarding to the court. see: Houston v. Lack, 487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).      District Court, 506th District                                     2) .
         Attn: Patricia Spadachene, District Clerk                                 District Attorney/Prosecutors
         Waller County Courthouse                                                             OFFICE
         836 Austin Ct., Room 318                                                         FOR WALLER COUNTY
         Heapstead, TX 77445-4673




                                                                  ~I
                                                                   l1liIli que D~d
                                                                                 ;Lasker~              ·. .

   VIPC3  540*23 *                                    SENTENCE MONITORING                               *    04-04-2012
 PAGE 001        *                                      COMPUTATION DATA                                *    15:38:24
                                                        AS OF 04-04-2012
 REGNO .. : 22867-298 NAME: LASKER,                             DOMINIQUE DONTAE


 FBI NO . . . . . . . . . . .     :   201461KD5                                  DATE OF BIRTH: 03-21-1984
 ARS1 . . . . . . . . . . . . .   :   VIP/A-DES
 UNIT . . . . . . . . . . . . .   :   6 A                                        QUARTERS ..... : F61-119L
 DETAINERS ........               :   YES                                        NOTIFICATIONS: NO

 HOME DETENTION ELIGIBILITY DATE: 02-13-2019

THE FOLLOWING SENTENCE DATA IS FOR T~~IS CURRENT COMMlTMENT.
THE INMATE IS PROJECTED FOR RELEASE:(]J8-13-2019 VIA GCT REL~.
                                                                         ----                       -
 ----------------------CURRENT JUDGMENT/WARRANT NO:                                     010

COURT OF JURISDICTION . . . . . . . . . . . :                   CALIFORNIA, SOUTHERN DISTRICT
DOCKET NUMEER ... , . . . . . . . . . . '" .. :                 10CR4732-DMS
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
DATE SENTENCED/PROBATION IMPOSED:                               12-16-2011
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            01-12-2012
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                                  FELONY ASSESS            MISDMNR ASSESS FINES                          COSTS
NON-COMMITTED.:                   $200.00                  $00.00         $00.00                        $00.00
RESTITUTION ... :                 PROPERTY:        YES SERVICES:                NO        AMOUNT:       $2,714.50
-------------------------CURRENT OBLIGATION NO: 010
OFFENSE CODE .... :    551
OFF/CHG: 18: 2113 (A), (D) AND 18: 2 ARMED BANK ROBBERY AND AIDING AND
           ABETTING. (CT. 1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                     37 MONTHS
 TERM OF SUPERVISION . . . . . . . . . . . . :         3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10-30-2010




G0002                MORE PAGES TO FOLLOW .                      .   .




                                                                                                                          1ft
Nr. Dominique Dontae Lasker
Fed. Reg. '2286T-298                                                           ,~,·Nt 'b·:t'''''·'", 'Y,.n'_i                                            L ... ·"".               ,:;fr~I'
                                                                                                                                                                                  .... ......
                                                                                                                                                                                      :..                '                         .:,.~
United States Penitentiary Victorville                                                    .,' '1 -..~'{~'                ~J;r,'~;"       '.,..\        t-:s~ ..... ~   ;1         "",~,"dI2···..                               "~ ~~.~--'
 P.O. BOX. 3900                                                                            ..1. .'''' ••. ' ......... ~.:..,_ .•• ",,,_,_              "\ .... '~ .' ",.              w,!.l:""-
                                                                                                                                                                                  '~""".       ,
                                                                                                                                                                                                                    -           '~.:           ~"r.'l'"
                                                                                                                                                                                                                          _....~~;-.r."'i.:.'r: _~                .........
                                                                                                                                                                                                                                                                 ~~


ADELANID, CA. 92301                                                                                                                                                                                                                 lI"t




                                                          District Attorney/Prosecutors Office                                                                                                                       ~ ~ : "I


                                                                   For Waller County

':T~egal   Mail"                                                     <6Y6             b~ ,;tTcLi' Sun~~                                                           I                           "'I I'         '''.




                                     I                   ---4\ \Ll"'llC.Stc.(I. ~                                1'&            I    ]        7 L('j,r)

                                \oJ~                                      [) 1 S {\
                                                                               \ I N,\ r>,       I,
                                                                                                        I 7 ~   5 E: L ~~
                                                                                                      ETC :-;) R \,,1 A R \) ./ ,- (1 R
                                                                                                                                       (
                                                                                                                                                                                            1\:: \' T F l'i
                                                                                                                                                                                                       '!~
                                                                                                                                                                                                             i) 7' /

                                                                                                                                                                                                              ,I"        ;.l   j;
                                                                                                                                                                                                                                      l. (, / J ,"
                                                                                                                                                                                                                                       ~~   u '\- ,-,

                                                                          \~   t.:        77 '{ "1 S                 ~1 ,~~     D::       :~      f1      [,~!         '~; ~ f;    f).l - 1 -:: 5                   't         S              l.        1   '!


                                         774:::\-EtE~4;:;24~
                                         77
                                          I ,
                                              11 ", c ,fir::: :1 n""
                                              "'''''''-.1 '_.'oJ -,.
                                                                                     ii         ti          'I            Iii iii,                       I 1"                               iii i j
                                                               \J    i_              ! ! I f !f } ,    ~   I !   ~         r t ~ , ! ~ ! ! , , ! t t ! ~ ! t ~ I, ~
                                                                                                                     1 ! 'I !                                               ~   1! ! ! !    ~ ! ~ ~ ! ~ 1! !
     •
                                                                     Transmission Report
  Date/Tlme         01-09-2013            04:06:37 p.m.                             Transmit Header Text                      WALLER CNTY D.A. MATHIS OFFICE
  LocallD 1         9798267722                                                      Local Name 1                              WALLER CNTY. DA OFFICE
  LocallD 2                                                                         Local Name 2




                                                               This document: Confirmed
                                                      (reduced sample and details below)
                                                                   Document size: 8.5"xll"




                               645 1211\ SItHI
                               Hempslead. 'IooIa n~5                    Elton R. Mathis                                         (9791 826-n18
                                                                                                                                (979) 825-T722 Fax
                                                                            Criminal District Attorney
                                                                                   VlBIIer County




                                 January 2. 2013

                                 Warden
                                 United States Penitentiary
                                 VIctorville FCC.
                                 P.O. 80.3900
                                 Adelanto, califomia 92301


                                        In Re: Inmate DOMINIGUE DONTAf LASKER, 22867-289
                                               Request for Temporary Custody (lAD Form VI


                               Dear Warden,

                               Please find our county's request for temporary custody so that Irvnate Dominque Dontae ~sker may
                               stand trial for Capital Murder In Waller County, Texas.

                               I have attached certified copies of the indictments and warrants In this matter. The", a", no fingerprints
                               or photographs because the Defendant fled our Jurisdiction before arrest. He was however interviewed
                               by Te~as Rangers there in California.

                               If there is anything more that Is needed to facilitate this temporary transfer, please let me know.




                                       ~rdS'                       /0.
                          ~:!-"'::f~
                                                              /'



                                      First Assistant District Anomey
                                      Waller County, Texas




                                                                                                                                                                 EXHIBIT

                                                                                                                                                         is'        ~
                                                   Total Pages Confirmed: 8
              Remote Station                 5tartTIme                               Duration                                                                            Results
              7605305750                     04:04: 15 p.m. 01-09-2013               00:01:41                                                                            CP24000


Abbreviations:
HS: Host send             PL: Polled local                         MP: Mailbox print                      TU: Terminated by user
HR: Host receive          PR: Polled remote                        CP: Completed                          TS: Terminated by system                   G3: Group3
WS: Waiting send          M5: Mailbox save                         FA: Fall                               RP: Report                                 EC: Error Correct
.'
                                                                             co:py
     645 12th Street
     Hempstead, lexas 77445                  Elton R. Mathis                                          (979) 826-7718
                                                                                                      (979) 826-7722 Fax
                                                 Criminal District Attorney
                                                      \l\ialler County




       January 2, 2013

      Warden
      United States Penitentiary
      Victorville FCC,
      P.O. Box 3900
      Adelanto, California 92301


              In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                     Request for Temporary Custody (lAD Form V)


      Dear Warden,

      Please find our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
      stand trial for Capital Murder in Waller County, Texas.

      I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
      or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
      by Texas Rangers there in California.

      If there is anything more that is needed to facilitate this temporary transfer, please let me know.




             Frederick A. Edwards
             First Assistant District Attorney
             Waller County, Texas




                                                                                                                   111
 i09/05/2012         08:35            7605305750                                        RECORDS                                                       PAGE      02/B3




     8P-SS68.051         !AD FORM V -             REQUEST FOR TEMPORARY CUSTODY                                           CCFRM        MAUL[.Q   FEB 94
     U.S.       DEP~                 or   JUSTICE                                                              FEDERAL BUREAU                       or      PRISONS

     six copies. Signed copiu m1J8t be    ~ent ~o the pdsoner and to the ofticial who has the p:r.isoner in
     cu~~ody.
           A copy ~hould be 3ent to ~hQ Aqreement Administrator of both the ~.nding and the recei~ing
  ,tate. Copie .. should ba, retained by the parlllon filinq the request 03.nd the judge who signs the requQ!lt.
  Prior to tran!lfer vnder thi~ Aqreement, an Inmate may be afforded a judicial hearing (Cuyler) sl~lar
  to that provided und~r the Uniform Extradition ~ct. in which the inmatQ may bring a limitmd ch4llenge
  to the rec~ivinq etate's request.


  To:          (Warden-Superinten~ent-D~rector)                            -   Ins~ituti~n             and Address                                                 ~
      V ~(:;cl
         I\)       .s+", t..s       -Per') I f~Aif'A*':J Vic. to 14. v' d II! I-.C C'J ? -0· 130)(, 3tqO~ A- oe Ij~:l'~})oS'
                                                           J


  please be lIdvised                thllt (Name of Inmate) )50M ,N J q LA ei J)o"Jt At: L/'U keI2..121(,f"- 2."iI, who
  i             y an inmate ot your institution, is under [indicate appropriate]
 _ indict.ment J,. 1 f":iRiGmat:i~n)             (-eompla!nt)      in     the     (Jurisdi ction)
 ~0            ,1 '-1. W A-Ilev- CO(..4lvt y 1-e>(J4.5 I of which I am the (Title of Prosecuting
  Officer)     ::DjS1'VlI'C. f i'f R Ol'1J\J~                                     Said inmate is
  therein charged with the offens                               s)
                                                  enumerated below:                               I ,
                                                  Offense (s)                              Il - ~                                                                        i
(D    c p. ? 'd· ~ I     Ml.4v.oev- l \ - 01 - 13         =7030/"~ !J.:tolo [                    Jkt-\v   /VYl-     ~ 1 -0 I -         1310Y-,IX)            ~.­
  I propo"e to bring th1~ per:1ol'l to trial on thie [indicate appropriate)                                                  ,indictment            III f    ai" ti'IW
   (eolLljn,d')lt) within. the time .specified in Article IV(c) of the Agreement.
 In order that proe.eding~ in this matter may be properly had, I hereby requeat temporary custody ot
 3ueh per$on.s pur~uant to Article IVI., of thQ Agr.ement on DQt4inere.
 Attached herewith find in triplicat.:
 oJ. Certified copies of the complaint, information or ind,i,ctment
 b. Certified copies of t~e warrant
 c. Certified copi~.s of !inqerprint2, photoqraph~ or physical description
 I hereby aqre. that immediately after trial i3 completed in this jurL:diction, I will return the prisoner
 dir.~tly  to you 0: .ll.ow any juriedlction you have d~siqnat.d to take temporary custody, I aqrQQ also
 to com lete Form IX, The Notice of Di.s OSition of a DetainQr, immediatel after trial.
     Prineed Name and Signatur                                                                      Ti,tl,e         I   .:vcst""·c....~      .    Date
     E \ -\0'"
            Q.. r.;\ \>t +\"'\.$                                                                   CQ.II"',IIJA.                ~      H 0'"        NoV .JJ~ 1 20 I ~

     Address:                                                        City/State:                               ~74f./.S;-                  Telephone No.:
        l,g4 5' ltl.tk S+('-i cd-                                     \-\
                                                                        -e V\oooo\.p 6-beC."~ /       I ~ '.( 45                 q 71 q - g 2         (, -    T=i 1$
 I h~rQby certiry that the person whose siqnat~re appears above is an appropriate officer within the
 me".ninq of Ar:ticla IV{a) and that t.he fact" recited in this request for tempore  c:u.tody are cor:rect:
 and that havinq duly recorded said reque~t, I hQreby transmit it tor ac~~~n in . cordance with its ter.m
 and th. rovi~ion. of the Aqrep.ment on Detainer".                         ,
  Judge's Print~d Name and Signature                                                                                                              Date
   P\ I b~v~ M. f\A.c COt\                                                                                                                        A)o V     .2~J   20/ L
 Court
               .s D (P   t-\..-.   -:r ~o\'C I' 4..\                           COUll'       -t
 City/State                                                                                        Telephone No.
          eY'A     5-t~)-')) J W~ Ll-ev- Cou,...,. -t                  Te'(A~                         0)"1                      (, v
(This fo.r.m may bit replicated via WP)                   ,.,~~
                                                        :.J;l~J~     ._\           'J   .                  •    .
                                                                                                                          q 21 ... 6 q 2.. 1
                                                       ;;-~',·;il, "'.~~\ .\HJt!rt L'rt .HCCJI~, Jr.
                                                                               I




                                                            fi~.. ~-,,~,
                                                       - ::',::\r';1      " -.:;C6lh JudICIal
                                                                       _. JUuL(C,        , ,DIstrict
                                                                                              ' , Court
                                                       \-' '~~f. ,. WrIDer ::md Grime~ COllntie~. Texas
                                                            .   .-/
 THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

 VS.                                                   W ALLER COUNTY, TEXAS

 DOl\UNIQUE DONT AE LASKER                           ~ct Qt' JUDICIAL DISTRICT
 BIM         DOB: 0312111984

Charge: CAPITAL MURDER
Section: 19.03
Degree: CAPITAL FELONY

                                     INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January tenn, A.D. 2011 of the
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the Il1H day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
frrearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506 th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury




                                                                                               10/3
                                   Cause No. 11-01-13703

 TIlE STATE OF TEXAS                              IN THE DISTRICT COURT OF

 VS.                                              WALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
 DISTRICT
 Black/Male DOB: 03/21/84
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MUL TIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLER.GOUNTY, T XAS
                                     BY:-- ~;2{i;d;·· /.J t1
                                         . ·Ha~~~,D~uty

                                   SHERIFF'S RETURN

     CAME TO HAND the ___ day of _ _ _ _ _ _ _, at _ _ _ o'c1ock
__ om., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
At                                , in _ _ _ _ _ _ County, Texas, and placing
him/her in the Waller County Jail on the       day of _ _ _ _ _ _ _ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                          _ _ _ _ _ _ _ _ _ _ _ , Sheriff
      Mileage              miles             _ _ _ _ _ _ _ County, Texas
      Taking Bond
      Commitment                             By: _______________
                                               Deputy
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                   WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                               ,-'-J>/:-.)uDICIAL DISTRICT
RIM        DOB: 03/2111984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY

                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of th
506 tb Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury




                                                                                               Itf5
                                  Cause No. 11-01-13704

 ·fHE STATE OF TEXAS                              IN THE DISTRICT COURT OF

 VS.                                              W ALLER COUNTY, TEXAS

 DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
 DISTRICT
 BlacklMale DOB: 03/21/84
                          CAPIAS INSTANTER

 TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, tben and there to answer the State of Texas upon an
indictment pending in said Court, changing him with MURDER, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JAMES SPADACHENE
                                     WALLER COUNTY, TEXAS
                                     BY      ~ ;I'~'      I
                                         :    ·-;~~~:g~;rd,    Deputy

                                  SHERIFF'S RETURN

     CAME TO HAND the - - - day of - - - - - - - , at ---- o'clock
__,m., and executed by arresting ___________________
At                                , in _______ County, Texas, and placing
him/her in the Waller County Jail on the    day of _ _ _ _ _ _ _ _ __


      I actually and necessarily traveled        miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                                           , Sheriff
      Mileage             miles
                                           -------------
                                                    County, Texas
                                           -------
      Taking Bond
      Commitment                           By: ___________________
                                               Deputy
                               NO.     II --   (J /   .   l37{/!; -


THE STATE OF TEXAS                                         IN THE DISTRICT COURT OF

VS.                                                        WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                    ~!.16,(1- JUDICIAL DISTRICT
BIM        DOB: 03/2111984

Charge: MURDER                                                                                  ~i
Section: 19.02                                                                              ~

                                                                                            &~ .
Degree: FIRST DEGREE FELONY

                                   INDICTMENT
                                                                                      I §I!, ';
                                                                                      "-~ ~~Ibi. ~\
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,              ',-
empaneUed, sworn, charged, and organized as such at the January term, A.D. 2011 of                    '--..
506 th Judicial District Court of said County, upon their oaths present in and to said Co       3:
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11 TIl day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a fIrearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                          Foreman of the Grand Jury




                                                                                                /97
•   f




                                           Cause No. 11-01-13705

         THE STATE OF TEXAS                               IN THE DISTRICT COURT OF

         VS.                                              \V ALLER COUNTY, TEXAS

         DOMINIQUE DONT AE LASKER                                       506TH JUDICIAL
         DISTRICT
         Black/Male DOB: 03/21/84
                                  CAPIAS INSTANTER

         TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

              YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
        LASKER and him safely keep so that you have him/her before the Honorable
        506TH District Court of Waller County, Texas, at the Courthouse of said County, in
        Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
        indictment pending in said Court, changing bim with MURDER, a felony.
              HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
        showing how you have executed the same.
              Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
        January, 2011.
                                              PATRICIA JAMES SPADACHENE
                                             WALLER COUNTY, TEXAS
                                             BY: ~1ail/£V
                                                     // F fJ/ Haggard, Deputy

                                           SHERIFF'S RETURN

             CAME TO HAND the ___ day of _ _ _ _ _ _ _ , at _ _ _ o'clock
        __.m., and executed by arresting _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        At                                , in _ _ _ _ _ _ County, Texas, and placing
        him/her in tbe WaJler County Jail on tbe       day of _ _ _ _ _ _ _ _ _- '


               I actuaJJy and necessarily traveled       miles in the service of tbis writ, in
        addition to any other mileage I may have traveled in tbe service of other process in
        tbis case during the same trip.

        FEES: Making Arrest                        _ _ _ _ _ _ _ _ _ _ _ ,Sheriff
              Mileage              miles           _ _ _ _ _ _ _ _ County, Texas
              Taking Bond
              Commitment                           By: _____________________
                                                       Deputy




                                                                                                 191
                       .   -.   )   ... - ._,   -   -~----.   ---_._--- - - -. -
                                                                             ..      .~,.




 SENrJER: ~,CMPLETE TIllS ';ECTION

 •     CoriiPD'itIIIMI~ ~ ancta/4JitO~·,..,
    1tarft41f Resb1ct8d DeItiery III dI8Ii'Ida'., '
 • PrInlygi.-name and addr-.OIttne~,.,,··
    !!O tI'\alw. can return the card to yea
 .. Att8cb Ihlacarct to the back of the mallp~. .
  '.   otontrJettant"~~~,;                               ,
                                                                             0: Ia dIIIIIwy un. dIfIIrw1t tan Item 11
                                                                                  IfY~      em.1WVwy ___ ~              [J Nell<




                                                                            ).    s.w:.~
                                                                                  ~c.tIfIed Mail:;: ,
                                                                                  aR~·
                                                                                  a lnand ,.....
                                                                                                                        a,v..
                                                                                                ... -

                                                              7002 3150. DODO 3D33 71b1"
PS Form 3811. February 2004:                                  DomestiC Return Receipt
•




    645 12th Street
    Hempstead, "i!xas 77445
                                              Elton R. Mathis                                    (979) 826-7718
                                                                                                 (979) 826-7722 Fax
                                               Criminal DistrictAttorney
                                                    \Nailer County

                                                     May I, 2013




        Ms. linda T. McGrew
        Warden, FCC-USP
       c/o Correctional Officer J. Kaawaloa
        P.O. Box 5400
       Victorsville, CA 92301


       RE:     Dominique Lasker, 22867-298


       Dear Warden McGrew:


               Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
       last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
       hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
       the Waller County Sheriffs Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
       you for your help in these matters.




                                                                      Sincerely yours,


                                                                 ~~-
                                                                      Elton R. Mathis
                                                                      Waller County District Attorney



      Ene.


      Cc:     R. Glenn Smith
             Waller County Sheriff




                                                                                                     EXHIBIT

                                                                                               I 51        3
   "t3P-A0564                   lAD i'ORM VI - EVIDENCE OF AGENT'S AUTHORITY                                      CDFRM
    APR 10
    U.S. DEPARTMENT OF JUSTICE                                                                  FEDERAL BUREAU OF PRISONS



   Five copies. All copies, with original signatures by the Prosecutor and the Agents,
   should oe sent to the Administrator in the RECEIVING State.      After signing all
   copies, the Administrator should retain one copy for his file, send one copy to the
   Warden, Superintendent or Director of the Institution in which the prisoner is
   located and return two copies to the Prosecutor who will give one to the Agents for
   use in establish~ng their authority and place one in his file. One copy should also
   be forwarded to the Agreement Administrator in the sending file.

                          Evidence of Aqent's Authority to Act for Receivinq State
    To:       (Administrator and Address)                            ~e.c.   - t..-' ~ ~
    ~,..).4. -r. M.~~re.-' I V{"'-)..",                             Y.. O. Bei- ~J.f()O
                                                                    ,,; c.~r..,d\~ ~A.
    Inmate          (Name and Register No.)                                      is confined in (Institution and address)

J....4."S\-t r ) VD 4"'-\''"'~'t'e.. DD~e.                                        F~c..    V~~,- Z~~                                                   't:I.,,-fo c.
    "Inri   wi 11    be   t::~kc:n   .luLu   "':USl:.O\.ly::;aid Institution on (date)
                                                             aT:.                                                              for
    return to the County of                    ______~Yd~~A~~~~~~~~~______________________________,state                      of
                      Te)        . ".
                                                                                                          t         ~ ~ r(.
•• "1




                cL                                                              d. City/State -       I   t!"A4!$
                0,                                                              e. Telephone No -
                                                                                                 '\''\ Bl.l. - (~ 1P>


                                               Evidence        o~   Agent'. Autbority Continued


               To:   (Ward.en -5upe rin tendent - Director>

                      J,.., ek.    --r: P"\e (b r~~«                      'd:'" cL     r"-
               In accordance with the above representations and the provi~1on5 of the Aqreement
               on Detainers, thQ persons listed. above are hereby designated a6 Agenta for thQ
               Stata of        :r:E)('A-               S                                to return
               (In~ate' 5 Name ~a 9.. I)fqiseer No.)    k'k$~R..~            'Do;ir;it:: DB\1i;;;,1:'QvOH7~c
                     ~ &7-           tfl9 rz                                  shall be returned to the              (ln5titution and
               Addrel5~)   :

                     ~a.C VI" '.




                                               .. ~.--   '~


              - =,' ~' .: :                         -,    -,'
     =        __ ~.
     ,~   ,                   J       1
               ;---       ~
                    .
                          .;'     )
                                  '
              --=-1       I
                      ,   ~




               -.                     ..       1;
                                      .
                                      .J
                                           -
·.
                                                   ,='/1"   ~n
                                                                       U.S. Department of Justice

                                                                       Federal Bureau of Prisons
                                      ZDI3r~>-] .!··IO:~q
                                                                       Federal Correctional Complex
     Office of the Correctlonal   S~tl~"-----:::--i_-\-I/..J~,.,..     Vlctorvll1e,   Ca Ifornla


                                                                       January 31, 2013

     Office of the District Attorney
     Elton R. Mathis, Criminal District Attorney
     Waller County
     506~h Judicial District
     645 12th Street
     Hempstead, Texas 77445

     Re: Lasker, Dominique Dontae
         Register Number 22867-289280
         STATE CASE/REFERENCE NO. 11-01-13703;                             11-01-13704; 11-01-13705


     Dear Mr. Mathis:

     In response to your r~quest for temporary custody pursuant to the
     Interstate Agreement on Detainers Act (IADA), applicable forms are
     enclosed.

     Please be advised subject has been notified of your request and has been
     afforded a 3~-day period in which to contact the Warden of this
     institution as to any reasons why he should not be
     produced in your State pursuant to the Agreement.

      X The inmate has waived this 30-day period.  You may contact
     this facility directly to arrange for temporary custody.

         The inmate has elected this 30-day period, provided under
     Article IV (a), which expires on    DATE) .   Any court proceedings
     must occur after this date.

     Please remit to this office the original completed Form VI,
     "Evidence of Agent's Authority to Act for Receiving Staten (BP-A564)
     and originals of the lAD Form V (BP-568) and lAD formVl (BP-565).
     The persons designated as agents to return the prisoner to your
     State must also be the persons whose signatures appear on the Form
     VI.  Naming alternative agents would be advisable in case your
     primary agents cannot make the trip.  The alternate agents'
     signatures should alsa appear on the Form VI.  Also be advised that
     the designated agents must have in their possession a copy of the
     warrant when assuming custody of the prisoner.




                                                                 EXHIBIT


                                       Exhibit
                                                            J -sf Lf
 Page Two
 RE:  Lasker, Dominlque Dontae
      Register No. 22867-289


 Inmates who are temporarily transferred pursuant to the lAD remain
 under the primary jurisdiction of Federal authorities.  Should you
 accept temporary custody of this inmate, we wish to remind you that
 under Article V(e) of the IADA, you are required to return the above-
 named inmate to this institution after prosecution on all pending
 charges.

 While this inmate is in your temporary custody, he/she will be held in
 a suitable jail that meets the level of security required by the Bureau
 of Prisons.  In addition, security requirements for the inmate must
 be met.  Two law enforcement escort officers, handcuffs, martin chains
 and leg irons are required.  Contract Guard Services are not allowed.

Any problems associated with this inmate must be reported to the
individual listed below.  This inmate may not be released on bailor
bond or any other agency while in your custody.  Additionally, this
inmate is not to be committed to a state correctional institution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed certification
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5748.

                                        Sincerely

                                         Linda T. McGrew,   Warden

                                          ((1U~
                                         /5/ D.
                                         Wren, SCSS



Enclosures:   8P-~orms   A235, A236, A238, A239
              BP-A565,   lAD/State Writ - Prosecutor's Certification form

cc:   Clerk of Court
      State IADA Administrator
   BP-S235 (51)

   u. S.     DEPARTMENT OF JUSTICE
                                      -
                          IAn -NOTICE OF UNTRIED INDICTMENT

                                                                                   FEDERAL Bt1REAU OF PRI SONS


    INMATE NAME:                               REGISTER NUMBER:                   rNSTITUTfON:
    LASKER DOMINIQUE DONT AE22867-298                                             FCC VICTORVILLE COMPLEX
  Pursuant to the Interstate Agreemen't on Detainers Act, you are hereby informed that the following are the
  untried indictments, information, or complaints against you concerning which the undersigned ha~ knowledge,
  and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
  CAUSE #11-01-13703,11-01-13704 AND 11-01-13705.

  You are hereby further advised that the provisions of said Agreement you have the right to request the
  appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
  pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
  within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
  delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
  said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
  However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

 Your request for final disposition will operate as a request for final disposition of all untried indictments,
 infonnation or complaints on the basis of which detainers have been lodged against you from the state to whose
 prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
 to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
 upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
 consent by you to the production of your body in any court where your presence may be required in order to
 effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
 institution in which you are now confined.

 Should you desire such a request for final disposition of any untried indictment, information or complaint, you
 are to notify the Inmate Systems Manager of the institution in which you are now confined.

 You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
 any such indictment, information or complaint is pending may oppose the request that you be delivered to such
 prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
 custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
 ord ered suc hd],
                e Ivery.
  DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                       CUSTODIAL AUTHORITY                 Com  pi ex Ward en


  August 31,              2012           Charles E Samuels lr.               BY: D. Wren, Correctional
                                         Director, Bureau of Prisons         Systems Specialist


  DATED:                                   INMATE SIGNATURE

Original    Inrnale
Copy:      J&C File
           Cenlral Iile
r
       BP-S236.0SI lAD - PLACEMENT OF IMPRISONMENT                                             CDFRM
       FEB~

       U.S. DEPARTMENT OF JUSTICE                                                                                          FEDERAL BUREAU OF PRISONS

         To: Prosecuting Officer                                                         Jurisdiction:
             ELTON R. MATHIS                                                                 WALLER COUNTY, TX
         Court:                                                                          Jurisdiction:
                1h
            506 JUDICIAL DISTRICT                                                            WALLER COUNTY, TX
         And to aU other prosecuting officerB and courts ofjurisdictioo listed below from which indictments, information or
         complaints are pending, you are hereby notified that the uoderBigned is now imprisoned in:
         Institution:
         Federal Correctional Complex - United States Penitentiary P.O. Box 5400, Victorville, CA 92301

      And I hereby request that a final disposition be made of the following indictments, information or complaints now pending
      against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                           CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

      Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
      Law, will result in the invalidation of the indictments, information or complaints.
          I hereby agree that this request will operate as a request for final disposition of all untried indictments, information or
      complaints on the basis of which detainers have been lodged against me from your state. I also agree that this request shall
      be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
      herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my term
      of imprisonment in this state. I also agree that this request shall constitute a cODS~nt by me to the production of my body in
      any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
      Act and a further consent voluntarily to be returned to the institution in which I now am conf'med.
          If jurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
      or officer and return this fonn to the sender.
          Forms BP-S238(5 I), Certificate ofIrunate Status, and BP-S239(51), Offer of To Deliver Temporary Custody, are
      attached.
      Dated:
                                                                   Inmate's Name and Register No.:
      January 30, 2013                                                                LASKER, DOMINIQUE DONTAE
                                                                                      Federal Register: 22867-298

     The inmate must indicate below whether he has counselor wishes the court in the receiving state to appoint counsel for
     purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
     jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of counsel
     will be construed to indicate the Inmate's consent to the appointment of counsel by the appropriate court in the receiving
     state.

       A.    My Counsel is (give name)                                                     Address is: (Street, City, State, Zip Code)



    (Drequest the Court to appoint Counsel. (Inmate'S Signature)


                                                                                           (


     Record Copy - SIJtIl: lAD AdminiSlrIIlor, Copy. J&'C File; Copy. Ccnll1ll File (Sec!. I); Copy. Pro.cculing Official (Mail Ccnificd Rcturn Receipt); Copy. Clcric ofCour1
                                               (Mail Certified Rerum Receipl)
,   .

        BP·S238,OSI     IAD- CERTIFICATE OF INMATE STATUS        CDfRM
        F.bruory 1994
        U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU OF PRISONS

         Inmate's Name:                          Register No.:                   Institution:
         LASKER, DOMINIQUE                       22867-298                       FCC VICTORVILLE
         DONTAE                                                                  COMPLEX

        Institution Address: Federal Correctional CompJex, P.O. BOX 5400 Adelanto, CA 92301

         The (Custodial Authority) hereby certifies:

         1. The tenn of commitment under which the prisoner above named is being held:
                                        121 MONTHS
         2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

         3. Time Remaining to be Served on the Sentence:         6 YEARS 6 MONTHS 15 DAYS

        4. The Amount of Good Time Earned: 108

        5. The Date of Parole Eligibility of the Prisoner:

        6. The decisions of the U.S. Parole Commission relating to the Prisoner:

        7. Maximum expiration date under present sentence: 11-29-2020

        Detainers currently on file against this inmate from your state are as follows:
               WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

        Date:                   Name and Title of Custodial Authority        By: (Chief Executive Officer)
                                Charles E. Samuels Jr.                       Linda T. McGrew,
        1130/13                Director, Bureau of Prisons                   Complex Warden

                                                                         r   (j}0'u.,.-
                                                                             D. Wren
                                                                             Correctional Systems Specialist


          Record Copy - S tate lAD Administrator
          Copy - J&C File
          Copy - Central File (Sect. 1)
          Copy - Prosecuting Official (Mail Certified Return Receipt)
          Copy - Clerk of Court (Mail Certified Return Receipt)
,
    BP·S239.0SI     lAD - OFFER TO DELIVER TEMPORARY CUSTODY             CDfRM
    February 1994
    tJ. S. DEPARTMENT OF JUSTICE                                                     FEDERAL BUREAU OF PRISONS

     Date: January 30,2013
     To: Prosecuting Officer               Name and Title (if known)               Jurisdiction:
          ELTON R. MATHIS                  Criminal District Attorney              WALLER COUNTY, TX
     And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
     information or complaints are pending
     Re: (Inmate's Name)                                                                 Register Number
     LASKER, DOMINIQUE DONTAE
            22867-298
            Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
    state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
    to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
    indictment, information or complaint which is described in the attached inmate's request dated:
    September 27, 2012
            The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

           If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
    explanation is attached.

            Indictments, information or complaints charging the following offenses also are pending against the
    inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
    in these jurisdictions for purposes of these indictments, information or complaints.

    CAPITAL MURDER                                    DISTRICT COURT OF WALLER COUNTY, TEXAS
    19.03                                            S06TH JUDICIAL DISTRICT
    CAPITAL FELONY


    If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
    acknowledge.




    By: (Chief Executive Officer)   Institution & Address:                  NameITitle Custodial Authority:

    V'~~n                                   FCC Victorville - USP                   Charles E. Samuels Jr.
    Correctional Systems Specialist         P.O. Box 5400                           Director
                                            Adelanto, CA 92301                      Bureau of Prisons
    Linda T. McGrew
    Complex Warden
                                                                                                                                        CRIMINAL DOCKET
-                               hi INC •• DALLAS   FORM CLD
-,
                                                                                                                                                                                                                                    DATE OF FILING
                                         Number of                                        STYLE OF CASE                                                           ATTORNEYS                          OFFENSE
                                           Case                                                                                                                                                                               Month          Day         Year

                                                               r-
                                11-0/-/37175                                            THE STATE OF TEXAS
                                                                                                vs.
                                                                                                                                              6~~.);A~L/'~                            State   ~ALb/f/                           /          .;<7         //
                                                                                                                                                                                                                                                    ~~~r
                                                                                                                                                             .Y
                                                                                                                                                                   \                                                                ; : "'"lUll.
                                                                                                                                                                                                                                     "C'   Indictment


                                                               I~A--Id'/-If)~ ~ Y/.l. A~/A
                                                                                                                                                                                                                                    '-
                                                                                                                                                                    )

                                                                                             ;f                                           IV )                                                                                             Fee Book
                                                                                                                                                                                                                                    o.                  coyo

                                                                                                                                                                                 Defendant                                      f               I
                                         Date of Orders                                                                                                                                                        Minute Book
                                                                Was                                                                    ORDERS        OF      COURT                                                                         WITNESSES
                                  Month        Day      Year    ~,~~~ographer                                                                                                                                  Vol.    Page


      ~'. LVl'Lu1                    10 4 \:: Drfscn+ - {'lTUn~ OJa)D10kd 4hrulAah
                      u
                                                                lQ&\ '; 0 neeD P~Lb \"Ie CtknM~ '-fay ea.o', l ttUJ &l SL5
                                                                          ~                                                               .

       tS'«\   \}J ( leM.             q q              \~        t> Or('$el'\J- wI ('.£UV\s.eR mI"'. B1ClU~ ,\"\ e..ol,.LV~rf) -Skt-k-
                                                                                \
                       0
                                                                    Clrv).Rart'd +Y\I(1)\"I£\h mI'. J'Y\Cl.+V1:s . Slates man'on -for                                                    u>(\+\nL-LClr c.e...
                                                                                                                  .....J

                                                                    Wlls iuClm -\1x;\-\A.e.r 11J~n t>efenda.rd-'~ mDnon tu 1JiSffiiss.
                                                                                                            J

                                                                     ctLkr                YuCt~ 1 flO.          (}.,.ru.. 1.l/'Y'Uo[\t       of- 1'..IJL,t.,(\~ \ IA.\'\.cl Oon '&1 cUhVto.. ?tt)'Y\.L,
                                                                                                                                                                                          ~
                                                                                                         LU+ fuL.t.ncl
                                                                                    •
                                                                                                                           0,
                                                                                                                            ..J
                                                                                                                                  oed   ra..use -\-n an:trt.+ ~ 'bitt+13 \'h.ot< 0 f'"I +-nr
                                                                                                                                                             J
                                                                ('£)(\-\iv'\...l..QYLU>           Q.r\~ ba.i,~ of ~de l1l Of ~ \l\,\.er6.:}ak.De+eiI~t:::

                                                                    I\c.--t-.           Ud-e.YI.'n                           oisc.ov..eyu     blA   ~ d.Lk.n~ sJ-andaYd
                                                                I..J                                                              ,J,   ..J
                                                                                                                                                                               *-k
                                                                                                                                               J



-                                                               0h:Ux lW-S t;~'I\1.cf Cl\I\ D OoOLtg QYOV)'
                                                                                                     I
                                                                                                   -oJ
                                                                                                           c:ted 11> 4-ke c1vId dtkn.'3C,
                                                                1\10 fu.Vfuy YY\O..t1eY"> eV"QCituar-d +tv \vcln' ~ was actl o\,{X ~,

     tStpn?Se-ni wi l'Jw.hSti? £@nK. Blau~ aVLOt W1lh'am ~. CiLv-+w                                                                             1\
                            U
                                                               wu.m-rmrn - St6\.k'~                                                Clppe.Q;rw\ +h Y'O UC\In fY\r. (I tnn yy\CL*h is
                                                                                                                                                                        '--'
STATE OF TEXAS
     VS. NO.         \\~Q \-   \-::"OS-
 OD(Y\,n'\C\\J-t \)O(\~ LLlS\LQ/
                I


    Date of Orders                                                                                                                     Minute Book
                                                                                                                                                                             '1
                                                                            ORDERS      OF   COURT                                                        PROCESS
 Month    Day       Year                                                                                                               Vol.   Page

        (0JJ k%)
    \\ L\' \3                  Q\'LC\     mI.   ~d [clLOQrctS - Di scusS I OYJ wctS kv:l on 6d'\..ld~\ I n.o," /:sl [h lCit:L mc-Ccu ?y                             ,
                                                                                                                  -0      --u   u        V
    .~ \ \ \4                   t, oreUn!r vJ/ tmtrlKP hw1~ B)a.uK Lli.nd WIllIam r. M.itty in rJ5UvtyDvrYl                                          c.s'e: R. ().J) LU.;v
                                                                                                                                                                        u
                                                                                                                          a
                                6\1;{ ~ (U)Of Cl r ecI +h YlJlAC,y, If) f. t 11uY\ rYV:t::rh\", 0J\ct rn y. fred vJi!A.:axz;i ~~ -f-+e r
                                LlY {x\\ Yi'\.t-ttf ¥l1VlOlt/S v 5t!oltLlCthOYlS of Md werp reuI'V.ed )n tl\.Q (~C()Yid;
                                                                                                                                           .
                                src(.\-e ef h \b ~ ,-.th Y\Sl,{~ h tf WIf. Qri miwd I1nd affer &~r d.'lsws~ jOn
                                          s
                                ~K\s ~ c; War; aclmit~~1 1"hJ Cffi).(1- :ttl)~ Ce.kndClf\t'S mOh·on h> DiSYI15s
                                                                                                                                          )


                                                                    I



                               \AX\ rU,y -vk rGr:,lt; ffi \ \ ?fDA lmcUY ClClvise,~yJ- Dt-Knses mDnon h
                                                            to
                                GuY) 0 Y(~.s l}.Jets r:iLk y (          a\
                                                                     ft5y        ct,-lex hJ..Ct,y) nCh.- rUY( W+ orttri ail cuvi
                               m     (;.Q riflte5 (JYe CDnhnwd ocv0", (\Q. -tuV-\-he.r OrW,~ of +N C\W.(+. f-I eLm htCtl ~
                                                                                    0                                                        U



            :




                                                                                                                                                                        (
 THE STATE OF TEXAS                 )(

COUNTY OF WALLER                    )(


       L PATRICIA JAMES SPADA CHENE,          Clerk of the District Courts of Waller
County, Texas, do hereby certifY that the record on Petitionfor Writ ofMandamus to the
Court ofAppeals for the First Supreme Judicial District of Texas, Houston, Texas, in
Cause 01-14-00630-CR (Count 3)and Waller County Cause No. 11-01-13705, styled IN
RE: DOMINIQUE DONTAE LASKER, to which this certification is attached and made a
part, comprise a true and correct transcript of all the matters and proceedings had and
done in said cause,

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead, Texas, this
10th day ofSeptember, 2014.




                                                  Pat J. Spadachene
                                                   PATRICIA JAMES SPADA CHENE
                                                   DISTRICT CLERK
                                                   WALLER COUNTY, TEXAS

                                                   By:      liz RUJdp
                                                          Liz Pir§ Deputy
Court Reporter:                     Robyn Wiley
                                    836 Austin Street, Rm 307
                                                              FILED IN
                                    Hempstead, Texas 77445
                                                        1st COURT OF APPEALS
                                    (979) 921-0921          HOUSTON, TEXAS
                                                       10/9/2014 8:57:13 AM
                                                       CHRISTOPHER A. PRINE
                                                               Clerk
           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                  The 9 th day of October, 2014

                  PATRICIA J. SPADACHENE
                    DISTRICT CLERK OF
                  WALLER COUNTY, TEXAS

        BY: _ _    ~~~"'rR_~_'_--,--__,Deputy
           Appellate Court Cause No. 01-14-00630-CR
     Filed in the First Court of Appeals at Houston, Texas
    This the             day                           2014.

          By ____________________________~,Depury
FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00630-CR
                      Trial Court Cause No. 11-01-13703

INRE                                 §      IN THE COURT OF APPEALS
                                     §
                                     §       FIRST DISTRICT
                                     §
DOMINIQUE DONT AE LASKER             §       HOUSTON, TEXAS

                        PETITION FOR WRIT OF MANDAMUS
                    SUPPLEMENTAL CLERK'S RECORD, VOL. 1 OF 1



                                         INDEX


VOLUME

Caption                                                         1

Stipulation of Evidence        Filed 1010612014                 2

Court's Docket Sheet                                            4



Certification                                                   6
          SUPPLEMENTAL CLERK'S RECORD
             (Petition for Writ of Mandamus)
                        First Court of Appeals
                Court of Appeals No. Ol-14-00630-CR
                Trial Court Cause No 11-01-13703
                      In the 506 th District Court
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.



                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                              DOMINIQUE DONTAE LASKER

Attorneys for Relator                Frank Blazek
                                     1414 11 th Street
                                     Huntsville, Texas 77340
                                     Tel: (936)295-2624
                                     SBOT No.: 02475500

                                     William F. Carter
                                     108 E. William J. Bryan Parkway
                                     Bryan, Texas 77803-5334
                                     Tel: (979)779-0712
                                     SBOT No.: 03932800

Real Party In Interest               The State of Texas

Attorney for State of Texasl
Real Party In Interest              Elton Mathis
                                    Waller County District Attorney
                                    645 lih Street
                                    Hempstead, Texas 77445
                                    Phone: (979) 826-7718
                                    SBOT No. 24014568

Court:                               506th Judicial District Court

Judge:                              Hon. Albert M. McCaig, Jr.
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 5061h Judicial District Court of Waller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the following proceedings were held and the following instruments and
other papers were filed in this cause, to wit:

                      1st COURT OF APPEAL NO. 01-14-00630-CR
                           TRIAL COURT CAUSE NO. 11-01-13703

                          SUPPLEMENT AL CLERK'S RECORD


                                        VOLUME lOF 1




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONT AE LASKER                   §          HOUSTON, TEXAS
                                                                             CAUSE NO. 11-01-13703
                                                                             CAUSE NO. 11·01·13704
                                                                             CAUSE NO. 11-01·13705

 THE STATE OF TEXAS                                                                             §
                                                                                                §
 VS.                                                                                            §        WALLER    COUNTY, T E X AS
                                                                                                §
 DOMINIQUE DONTAE LASKER                                                                        §        506TH    JUDICIAL   DISTRICT

                                                                      STIPULATION OF EVIDENCE

                  Now come the State of Texas and the Defendant, by and through their undersigned

 attorneys, and stipulate that tHe undated State's Response to the Defendant's Motion to

 Dismiss, filed marked September 4,2014, was before the trial court and considered by the trial

 court on February 11,2014. [Clerk's Record pg. 169 in 1st Court of Appeals No. 01-14-00630-

 CR (Count 1)]



                                                                                                    sa~
                 DATED September 30,2014.


                                                                                                    ELTON R. MATHIS         -----
                                                                                                    CRIMINAL DISTRICT ATTORNEY
                                                                                                    WALLER COUNTY, TEXAS
                                                                                                    State Bar No. 24014568
                                                                                                    645 12th Street
                                                                                                    Hempstead, Texas 77445
                                                                                                    Tel. No. (979) 826-7718
                                                                                                    Fax No. (979) 826-7722


                                                                                                    SMITHER, MARTIN,
                                                                                                    HENDERSON & BLAZEK, P.C.
                                                                                                    1414 llth Street
                                                                                                    Huntsville, Texas 77340
                                                                                                    (936) 295-2624
                                                                                                    (936) 294-9784 [Telecopier]



                                                                                                          1
                                                                                                    By __~~~__-+~+---------
                                                                                                       Frank Blazek
                                                                                                       State Bar No. 02475500

                                                                                                                                  PAGE I
STIPULATION OF EVIDENCE
C:\Ncl SllArc\FB\CRtM _«·o\l~ukcr,DD.Fi I (l15\M;ulIl~mu~\Slirulltlk)l1 of Evirlc:ru:c,\\-pti
                                                                                       William F. Carter
                                                                                       State Bar No. 03932800
                                                                                       108 E. William J. Bryan Parkway
                                                                                       Bryan, Texas 77803-5334
                                                                                       (979) 779-0712
                                                                                       (979) 779-9243 [Telecopier]

                                                                                       ATTORNEYS FOR DEFENDANT




STIPULATION OF EVIDENCE                                                                                                  PAGE 2
C:\NcISlurc\FB\C1UM_K.O\Lasker ,OO.A I07.5\MAruiammiSl ipuiallon o( Evirlellcc.\'tpO




                                                                                                                                  3
                                                                                                                                                     No. //-()/-/37tJ3
                                                                            CRIMINAL DOCKET
           S     INC., DALLAS   FORM CLD
                                                                                                                                                        DATE OF FILINu
                       Number of
                                                            STYLE OF CASE                   ATTORNEYS                         OFFENSE
                           Case                                                                                                                   Month        Day       Year


-----------j
                //-tJ/-/3J't/3                         THE STATE OF TEXAS
                                                                  vs.
                                                                               d/h         md~~
                                                                                             (
                                                                                                            State I ( ~./J/
                                                                                                                      '       /!d/                  /        017 //
                                                                                                                    t7J?U~
                                            jJj}J( / d ( &./-I-P./~,1)f?;it:' )K7:4~
                                                             f/               1/                                                                             Fee Book
                                                                                                                                                     vo.                ago
                                                                                                        Defendant                                       ;y       I
                      Date of Orders                                                                                               Minute Book
               f------,----,-------ll       Was                             ORDERS   OF   COURT
                                                                                                                                                             WITNESSES
                 Month      Day      Year   ~J~~~Ographer                                                                         Vol.     Page
STATE OF TEXAS
    VS. NO.   11,01-13103 .
 Cbm((\iC\I w fJ!}~ UtSU(

                              ORDERS   OF   COURT   Minute BooIc   PROCESS
                                                    Vol.   Page




    ~    \\




                                                                             (
 THE STATE OF TEXAS                 )(

COUNTY OF WALLER                    )(


        1, PATRICIA JAMES SPADA CHENE, Clerk of the District Courts of Waller
County, Texas, do hereby certify thal the supplemental record on Petition for Writ of
lvfandamus to the Court ofAppeals for the First Supreme Judicial District of Texas,
Houston, Texas, in Cause 01-14-00630-CR and Waller County Cause No. 11-01-13703,
styled IN RE: DOMINIQUE DONTAE LASKER, to which this certification is attached
and made a part, comprise a true and correct transcript of all the matters and
proceedings had and done in said cause,

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead, Texas, this
9th day of October, 2014.




                                                     PatJ.Spadachene
                                                  PATRICIA JAMES SPADA CHENE
                                                  DISTRICT CLERK
                                                  WALLER COUNTY, TEXAS

                                                  By.__     L;{'~~_
                                                          Liz Pi k ,Deputy
          SUPPLEMENTAL CLERK'S RECORD
             (Petition for Writ of Mandamus)                     FILED IN
                        First Court of Appeals            1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                Court of Appeals No. 0 1-14-00631-CR
                Trial Court Cause No 11-01-13704          10/9/2014 8:59:19 AM
                      In the 506th District Court         CHRISTOPHER A. PRINE
                                                                  Clerk
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.



                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                              DOMINIQUE DONT AE LASKER

Attorneys for Relator                Frank Blazek
                                     1414 11th Street
                                     Huntsville, Texas 77340
                                     Tel: (936)295-2624
                                     SBOT No.: 02475500

                                     William F. Carter
                                     108 E. William J. Bryan Parkway
                                     Bryan, Texas 77803-5334
                                     Tel: (979)779-0712
                                     SBOT No.: 03932800

Real Party In Interest               The State ofTexas

Attorney for State of Texas/
Real Party In Interest               Elton Mathis
                                     Waller County District Attorney
                                     645 1th Street
                                     Hempstead, Texas 77445
                                     Phone: (979) 826-7718
                                     SBOT No. 24014568

Court:                               506th Judicial District Court

Judge:                               Hon. Albert M. McCaig, Jr.
Court Reporter:                     Robyn Wiley
                                    836 Austin Street, Rm 307
                                    Hempstead, Texas 77445
                                    (979) 921-0921



           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                  The 9th day of October, 2014

                  PATRICIA J. SPADACHENE
                    DISTRICT CLERK OF
                  WALLER COUNTY, TEXAS

        By:           Lc?l~                     ,Deputy


           Appellate Court Cause No. 0 1-14-00631-CR
     Filed in the First Court of Appeals at Houston, Texas
    This the             day of                      , 2014.

          By ________________________________, Depury
FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00631-CR
                      Trial Court Cause No. 11-01-13704

INRE                                 §      IN THE COURT OF APPEALS
                                     §
                                     §       FIRST DISTRICT
                                     §
DOMINIQUE DONT AE LASKER             §      HOUSTON, TEXAS


                        PETITION FOR WRIT OF MANDAMUS
                    SUPPLEMENTAL CLERK'S RECORD, VOL. 1 OF 1



                                         INDEX


VOLUME

Caption                                                         1

Stipulation of Evidence        Filed 1010612014                 2

Court's Docket Sheet                                            4


Certification                                                   6
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 506th Judicial District Court ofWaller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the following proceedings were held and the following instruments and
other papers were filed in this cause, to wit:

                      151 COURT OF APPEAL NO. 01-14-00631-CR
                           TRIAL COURT CAUSE NO. 11-01-13704

                          SUPPLEMENTAL CLERK'S RECORD


                                        VOLUME IOF I




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONTAE LASKER                    §          HOUSTON, TEXAS




                                                                                                \
                                                                         CAUSE NO. 11-01-13703
                                                                         CAUSE NO. 11-01-13704
                                                                         CAUSE NO. 11-01-13705

 THE STATE OF TEXAS                                                                       §
                                                                                          §
 vs.                                                                                      §           WALLER      COUNTY, T EX A S
                                                                                          §
 DOMINIQUE DONTAE LASKER                                                                  §           506TH     JUDICIAL     DISTRICT

                                                                  STIPULATION OF EVIDENCE

                Now come the State of Texas and the Defendant, by and through their undersigned

 attorneys, and stipulate that tlie undated State's Response to the Defendant's Motion to

 Dismiss, filed marked September 4, 2014, was before the trial court and considered by the trial

 court on February ll, 2014. [Clerk's Record pg. 169 in 1st Court of Appeals No. 01-14-00630-

 CR (Count l)]



                                                                                              &:i~
                DATED September 30, 2014.


                                                                                              ELTON R. MATHIS         -----
                                                                                              CRIMINAL DISTRICT ATTORNEY
                                                                                              WALLER COUNTY, TEXAS
                                                                                              State Bar No. 24014568
                                                                                              645 12th Street
                                                                                              Hempstead, Texas 77445
                                                                                              Tel. No. (979) 826-7718
                                                                                              Fax No. (979) 826-7722


                                                                                              SMITHER, MARTIN,
                                                                                              HENDERSON & BLAZEK, P.C.
                                                                                              1414 11th Street
                                                                                              Huntsville, Texas 77340
                                                                                              (936) 295-2624
                                                                                              (936) 294-9784 [Telecopier]



                                                                                              By        310~
                                                                                                        I  /
                                                                                                   Frank Blaz~
                                                                                                   State Bar No. 024 75500

                                                                                                                                PAGE I
STIPULATION OF EVIDENCE
C;\NctSh.,re\FB\CR1M_K-O\l.;~$iker.OD.~ 107.5\~b:mlamwi\Stipulation. of Evid(:nct,,..,d
                                                                                             William F. Carter
                                                                                             State Bar No. 03932800
                                                                                             108 E. William J. Bryan Parkway
                                                                                             Bryan, Texas 77803-5334
                                                                                             (979) 779-0712
                                                                                             (979) 779-9243 [Telecopier]

                                                                                             ATTORNEYS FOR DEFENDANT




STIPULATION OF EVIDENCE                                                                                                        PAGE2
C:\NctSharc\.FB\Citl M_t(.()\Uuker ,DO.A I075\rvl;u\d~~:mm\Stlpu!O'IIion of Evldcncc,,''Pd




                                                                                                                                       3
                                                                                                                                                  No.//-(.2/- /...3ZcJ~
                                                                            CRIMINAL DOCKET                                                                                     /




               S   INC .. DALLAS FORM CLD
                                                                                                                                                      DATE OF FILING
                         Number of
                                                           STYLE OF CASE                      ATTORNE;YS                   OFFENSE
               I           Case                                                                                                                Month          Day        Year


---------~· J!-tJI-kf1tJ~                              THE STATE OF TEXAS
                                                                VS.                           \
                                                                                                                                                  /          -~   / //
                                                                                                                                                      ·~!Illl1lnll..l!l~•x
                                                                                                                                                                      or
                                                                                                                                                 J         Indictment)


                1--------;.                                I)               J
                                                                                                                                                            Fee Book

                                                                                                               Defendant                          y               I
                        Date of Orden
                1-------r--r--i              Was                            ORDERS OF COURT                                                               WITNESSES
                   Month     Day      Year   ~~~ographer                                                                       Vol. ;   Page




                1---+-+--i                                        ,J                  .   J                v
STATE OF TEXAS
            vs. No.//" 0 I- ;3 ?o Y
Ch             t
     /'1 I Jl) 1
               v
                   I< C:.   }).,.; f-4.e_ j_-4.5   t~ r
                                                                                                                                                                            ~
                                                                                                                                                                                --
        Date of Orders                                                                                                                      Minute Book
                                                                                                 ORDERS         OF   COURT                                        PROCESS
 Month             Da.y      Year                                                                                                           Vol.   Page




       .\   \ ti              1~           n        0 r(' SUI+- ~oL 0_/)LLn ~   mLO r:::
                                                                                    B la uk Q.r\d \,\.) -, II I arn !=". tav+o-- ,· n                     _{'.sf(·.5~1CL~
                                                                                                                                                                                u
                                          to Lch0n'3.- ae--t .
                                          ,fur 10- ~o--14 ~re Yl_Q_/tbiA rnvt-h(l Lud         &m(e cla_fc'.. fj fxud__Q£ ma~- l).{)
                                                                                                            ttlJ    u      a
        C1         10 llf                  mY'?~ t THESTATEOFTEXAS                    )(

COUNTY OF WALLER                    )(


        I, PATRICIA JAMES SPADACHENE. Clerk of the District Courts of Waller
County. Texas. do hereby certify that the supplemental record on Petition for Writ of
Mandamus to the Court ofAppeals for the First Supreme Judicial District ofTexas,
Houston, Texas. in Cause 01-14-00631-CR and Waller County Cause No. 11-01-13704.
styled IN RE: DOMINIQUE DONTAE LASKER, to which this certification is attached
and made a part. comprise a true and correct transcript of all the matters and
proceedings had and done in said cause.

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead. Texas, this
9th day of October, 2014.




                                                     PatJ.Spadachene
                                                  PATRICIA JAMES SPADACHENE
                                                  DISTRICT CLERK
                                                  WALLER COUNTY. TEXAS

                                                                LL  e~
                                                                PlY~ Deputy
                                                  By:
                                                          Liz
          SUPPLEMENTAL CLERK'S RECORD
             (Petition for Writ of Mandamus)                     FILED IN
                        First Court of Appeals            1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                Court of Appeals No. 01-14-00632-CR
                Trial Court Cause No 11-01-13705          10/9/2014 9:01:10 AM
                      In the 506 th District Court        CHRISTOPHER A. PRINE
                                                                  Clerk
                     Of Waller County, Texas
                    Hon. Albert M. McCaig, Jr.



                     INRE:
            DOMINIQUE DONTAE LASKER


                      Appealed to the
Court of Appeals for the FIRST District of Texas, at Houston, Texas




Relator                              DOMINIQUE DONT AE LASKER

Attorneys for Relator                Frank Blazek
                                     1414 11th Street
                                     Huntsville, Texas 77340
                                     Tel: (936)295-2624
                                     SBOT No.: 02475500

                                     William F. Carter
                                     108 E. William J. Bryan Parkway
                                     Bryan, Texas 77803-5334
                                     Tel: (979)779-0712
                                     SBOT No.: 03932800

Real Party In Interest               The State of Texas

Attorney for State of Texas/
Real Party In Interest               Elton Mathis
                                     Waller County District Attorney
                                     645 1t h Street
                                     Hempstead, Texas 77445
                                     Phone: (979) 826-7718
                                     SBOT No. 24014568

Court:                               506th Judicial District Court

Judge:                               Hon. Albert M. McCaig, Jr.
Court Reporter:                         Robyn Wiley
                                        836 Austin Street, Rm 307
                                        Hempstead, Texas 77445
                                        (979) 921-0921



           Delivered to the First Court of Appeals
                      For the State of Texas
                        301 Fannin Street
                     Houston, Texas 77002
                  The 9 th day of October, 2014

                     PATRICIA J. SPADACHENE
                       DISTRICT CLERK OF
                     WALLER COUNTY, TEXAS

                              .::-'~=-=.
        By: _ _LL=::::::.......                       Deputy
                           ~
                           '        ---=---L-_ _ _,




           Appellate Court Cause No. 01-14-00632-CR
     Filed in the First Court of Appeals at Houston, Texas
    This the             day                           2014.

          By . . .                ____________________~,Depury
FILED IN THE FIRST COURT OF APPEALS, Cause No. 01-14-00632-CR
                      Trial Court Cause No. 11-01-13705

INRE                                 §      IN THE COURT OF APPEALS
                                     §
                                     §      FIRST DISTRICT
                                     §
DOMINIQUE DONT AE LASKER             §      HOUSTON, TEXAS


                        PETITION FOR WRIT OF MANDAMUS
                    SUPPLEMENTAL CLERK'S RECORD, VOL. 1 OF 1



                                         INDEX


VOLUME

Caption                                                         I

Stipulation of Evidence        Filed 10/0612014                 2

Court's Docket Sheet                                            4



Certification                                                   6
THE STATE OF TEXAS

COUNTY OF WALLER




       In the 506th Judicial District Court oJWaller County, Texas, the Honorable Albert M
McCaig, Jr., presiding, the Jollowing proceedings were held and the Jollowing instruments and
other papers were filed in this cause, to wit:

                     1st COURT OF APPEAL NO. Ol-14-00632-CR
                          TRIAL COURT CAUSE NO.1 1-01-13705

                          SUPPLEMENTAL CLERK'S RECORD


                                       VOLUME IOF I




INRE                                       §          IN THE COURT OF APPEALS
                                           §
                                           §          FIRST DISTRICT
                                           §
DOMINIQUE DONT AE LASKER                   §          HOUSTON, TEXAS




                                                                                                ,
                                                                          CAUSE NO. 11-01-13703                                     A
                                                                                                                                     /7-
                                                                          CAUSE NO. 11-01-13704                                         /.
                                                                                                                           /'            0/\
                                                                          CAUSE NO. 11-01-13705                             ;;.          V..,9

 THE STATE OF TEXAS                                                                         §         IN THE DISTRICT      COU~OF
                                                                                            §
 VS.                                                                                        §         WALLER    COUNTY, T E X AS
                                                                                            §
 DOMINIQUE DONTAE LASKER                                                                    §         506TH    JUDICIAL    DISTRICT

                                                                    STIPULATION OF EVIDENCE

                 Now come the State of Texas and the Defendant, by and through their undersigned

 attorneys, and stipulate that the undated State's Response to the Defendant's Motion to

 Dismiss, filed marked September 4,2014, was before the trial court and considered by the trial

 court on February 11,2014. [Clerk's Record pg. 169 in 1st Court of Appeals No. 01-14-00630-

 CR (Count 1)]



                                                                                                2i3~
                 DATED September 30,2014.


                                                                                                ELTON R. MATHIS         ----
                                                                                                CRIMINAL DISTRICT ATTORNEY
                                                                                                WALLER COUNTY, TEXAS
                                                                                                State Bar No. 24014568
                                                                                                645 12th Street
                                                                                                Hempstead, Texas 77445
                                                                                                Tel. No. (979) 826-7718
                                                                                                Fax No. (979) 826-7722


                                                                                                SMITHER, MARTIN,
                                                                                                HENDERSON & BLAZEK, P.C.
                                                                                                1414 11th Street
                                                                                                Huntsville, Texas 77340
                                                                                                (936) 295-2624
                                                                                                (936) 294-9784 [Telecopier]



                                                                                                BY~    1.
                                                                                                      __~~__-H~r-_______
                                                                                                  Frank Blazek
                                                                                                  State Bar No. 02475500

STIPULATION OF EVIDENCE                                                                                                           PAGE 1
C:\Nl."tSh:trc\F8\CRfM_ K.o..Lukrl.OO.81015\M"'Il1:tnl\l~\Stif)nlallon of EvirlC'tlCC.wpd
                                                                                    William F. Carter
                                                                                    State Bar No. 03932800
                                                                                    108 E. William J. Bryan Parkway
                                                                                    Bryan. Texas 77803-5334
                                                                                    (979) 779-0712
                                                                                    (979) 779-9243 [Telecopier]

                                                                                    ATTORNEYS FOR DEFENDANT




STIPULATION OF EVIDENCE                                                                                               PAGE 2
C:\NdSharc\F5\CIUM_ K·O\Lukcr ,DD.8IQ7.5Vv1l1ndltmm\SI ipul:uion of Evktcllcc.wpd




                                                                                                                               3
                                                                                                                             CRIMINAL DOCKET
,   '


-.                                                                                                                                                                                                                                                 UA      ~ILINl.i
                                    Number of
                                                                            STYLE OF CASE                                                                    ATTORNE;YS                                          OFFENSE
                                      Case                                                                                                                                                                                                  Month         Day         Year
                                                                                                                                                                               .
                                1/-0/-/37175                            THE STATE OF
                                                                                     ,!s.
                                                                                                                                                                            ~~          State   '72.~Ad./A .. /                               /          ;t-;      /J
                                                                                                                                                                                                                                                  ~on.~~'
                                                                                                                                                                                                                                                  'c Indictmont

                                                       l1t-»u4'//7                           ~)                                                          /A)
                                                                                ;J                                                                                                                                                                      Fee Book
                                                                                                                                                                                                                                                   0,
                                                                                                                                                                                   Defendant                                                   f            I
                                    Date of Orden                                                                                                                                                                             Minute Book
                                                           Wa.                                                               ORDERS            OF    COURT                                                                                              WITNESSES
                                Month   Day     Yea,       Stenog, aphe,                                                                                                                                                     Vol.    PaS"


         ~\,   LVI'lLL1           10 4         l~           D oreS{ n+ - (\rru nSre.Q                                                                 i'\kd 4h rtl1ah
                         u                                 lQ~:; 0 YtCLO PKb\ 'Ie brkncUr
                                                                                             ~
                                                                                                                                                     w CiW, trtP cid &C5
__tS"R~'        \)J   lle.»\,     q q          \~
                                                                 J,
                                                            t> 01('(' sert!·-               W ('.DU.V1 ~                      fY\ r', Blet.1..>1 ~ :. Yl
                                                                                                                                                                     v
                                                                                                                                                                   e..o t-lv-tn.:;om - Stet-k.
                                                                    \
                           0
                                                            o...~a.h."d +'n~n mI'. 1Y\D...+V\;s .                                                     .'Sktks        rnoh'on -for ('A)(\+\nlA.Q~ c...e..
                                                       i                                            ......,

                                                       I    wa", tutlrc:t 11.~ek~\"" lui+h l>t'kncLa..Yl:I. '~                                                      t'YlDtion       1V p;sm.'/SS.
                                                                                              J

                                                             Ctfte.J-       h..ttt~1 flo..        t::ln..LlYY1.Ll'\.t                  I;)t-   1'J:)L,l!"\.5e\   0J.\.cl ttof1~lc,lQ.Y"'I(JP,,-stlyY\.o(....
                                                                                        u                     ..J
                                                                                                                                                                                                ~
                                                            fu PNUrf fu'-"lf1d                                Cl,    oed fOvuse                +-n    tlrztf\..+ ~ 't;rltt-\-h '('Y\.ot\l::'> 1'\         +-n r
                                                                                                                '"                                     -.I
                                                           t'c{)i\.b~LQVl(.R         Qr'\      ~ ba.i\~ Of I\Ytide 'W Of ~ \ I\k-rs-le.-k                                                      'DecffiJ ~~
                                                       • ~" '\:l!.kn'iL                      ('£;loLYI.;.G-\ \.U)\,\               fIA.~ hritf hi5                   fy\.ot{On     tz:, D;sty\It.S   t:

                                                            \1'\1)11"011    fur In COrnop+r.ml1 waxY\                                          \AtlS l\Qilrd llM           Cou(f MCLYd
                                                                                                                         J
                                                            tiVt'-.\.A..\'VUl...r-:ts &.r !l.v\.C\, tlOct\v\STATE OF TEXAS
     VS. NO.           1\-0 \- ()I05"
 Oo(Yi,n\G\w            \)O(\~ VlS\c..~/
                  i


    Date of Orders
                                                                                                                                                              I       -
                                                                                                                             Minute Book .
 Month    Day         Year
                                                                      ORDERS      OF   COURT
                                                                                                                             Vol.   Page
                                                                                                                                                 PROCESS
                                                                                                                                                              "
    , \ L\'
           (0JJ fl,-\--' )
                      \3      Q\'\£~ Mr. fy--(d £aLOQms - DiscusSion was N-vj Orl6Gh.tdL~Jm.C\. /~J Dnl~mt.Ccu. ~
    '~    \ \ \4              t. ore~nr WI ~5))Jl£cJ faLn~ B)aUK illnd t"u)))\QXY1 f. MmP in r)5U~tfD1)()'1 v                 I-             c.se:   R. L.u~ Le-L;y
                                                                                                                                                                  u
                              Strtk {)J)oe(lr eel +hytJ'vUXYl me t I1Ut-'\ ll'Vlth\c, ll.Y\Li my. fuiJ fAuutrO $- af4er
                              a  r fA',,\ Y'YUA'1f \{11y)o~ls v stlOl1lCthOY\S nf lLlc1 llJtfP reul'vRd 1n +I\.Q reww;
                              SM-\-e ~ oJ, \b 1s '~h Y\SVt~ 'rI Lf ~~re act mi+k d ilnd OJk'( {\AX::t·h..U O'j S UA S~ JDn ,
                                                                                                                                 .


                              S\v\k's ~ s wa~ Mmit~~/! \)I.t cnun- -\-tl)1S CtkncLcu'\-\-s lY\cm'on h> D'\9II\5S
                             \AX, u\ty +'k R-.CUXR \ \ '()(OA unClLy Mvise.\')'\..t~, 1X-k.nse~ monon h
                              f,u'Ooy(~!;. \;\)(is ckJexa.d {6y    a\        Cl-kx hJ-Ct,y) nCr r)LY( -e.,n+ on:tn a..Q a.tvi
                             m OJ. ritl-te5 (lye CDY\hnwd (X,Y\0l' I ~ -hV-th.Q.( orz;UYS of +N ~(+. f-j Llm / ltCtL ~
    ,0    \           \~     f\ mDh il'(,{. \,\LCLx\YIc~ has ~.n 6cfu dGcl; d.fur 10-10 -ILt.lYv to-u.v1- WO.S                     U

                             n{)nnE'd b~+N d:)({XY?fl. LDYlwxy-e.d OU1 S~+e -that nDmDhDn5 axe-
                             ocnd I n~ rtnr;\ +M NCA-nne? 'IS YlM n.u6ud mcAtDns se..+ for
                                                                                                 wo.qp !1\1.-c.iuzJ
                                                                                       f



              ;
                             I 0-10 -I L\    fire
                                       h.r rt-b,\ rbrrtinC&d tu a M1l\'t dGAr, f:J.
   L1 10 \4                   wx~s R.lWYd ~y. V\J Y\ t oJ rY\an clan1.;{)S e. ·--t-dl
   \D C1 \4                   '3U1)Dk~yd-tlD UtVl{s (U.U)(l/           e-f\\zol
                                    ij   ,




                                                                                                                                                               (
 THE STATE OF TEXAS                 )(

COUNTY OF WALLER                    )(


        1, PATRICIA JAMES SPADA CHENE, Clerk of the District Courts of Waller
County, Texas, do hereby certify that the supplemental record on Petition for Writ of
Mandamus to the Court ofAppeals for the First Supreme Judicial District of Texas,
Houston, Texas, in Cause OI-14-00632-CR and Waller County Cause No. 11-01-13705,
styled IN RE: DOMINIQUE DONTAE LASKER, to which this certification is attached
and made a part, comprise a true and correct transcript of all the matters and
proceedings had and done in said cause,

       GIVEN UNDER MY HAND AND SEAL OF OFFICE, at Hempstead, Texas, this
9th day of October, 2014.




                                                         PatJ.Spadachene
                                                  PATRICIA JAMES SPADA CHENE
                                                  DISTRICT CLERK
                                                  WALLER COUNTY, TEXAS

                                                  By:
                                                        ---------------------
                                                           Liz Pirkle, Deputy
                                                                          1


 1                           REPORTER'S RECORD

 2                             VOLUME 1 OF 6
                                                          FILED IN
                                                   1st COURT OF APPEALS
 3             COURT OF APPEAL CAUSE NO.      01-14-00631-CR
                                                       HOUSTON, TEXAS
               COURT OF APPEAL CAUSE NO.      01-14-00632-CR
                                                   9/9/2014 1:27:49 PM
 4             COURT OF APPEAL CAUSE NO.      01-14-00632-CR
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
 5                 TRIAL COURT CAUSE NO. 11-01-13703
                   TRIAL COURT CAUSE NO. 11-01-13704
 6                 TRIAL COURT CAUSE NO. 11-01-13705

 7

 8   THE STATE OF TEXAS              )    IN THE DISTRICT COURT
                                     )
 9                                   )
     VS.                             )       506TH JUDICIAL DISTRICT
10                                   )
                                     )
11                                   )
                                     )
12   DOMINIQUE DONTAE LASKER         )    WALLER COUNTY, TEXAS
                                     )
13   ________________________________)

14

15        --------------------------------------------------

16                            MASTER INDEX

17        --------------------------------------------------

18             On the 4th day of June, 2013; 9th day of September,

19   2013; 4th day of November, 2013; and the 11th day of

20   February, 2014, the following proceedings came on to be heard

21   in the above-entitled and numbered cause before the Honorable

22   Albert M. McCaig, Jr., Judge presiding, held in Hempstead,

23   Waller County, Texas:

24             Proceedings reported by Machine Shorthand.

25                           Robyn S. Wiley, CSR
                                                                2


 1   APPEARANCES:

 2        ATTORNEY FOR THE STATE OF TEXAS:

 3                  MR. Elton R. Mathis, Jr.
                    Criminal District Attorney
 4                  SBOT#: 24014568
                    MR. Frederick Edwards
 5                  SBOT#: 06435100
                    645 12th Street
 6                  Hempstead, Texas 77445
                    Phone: 979.826.7718
 7

 8        ATTORNEY FOR THE DEFENDANT:

 9                  MR. FRANK BLAZEK
                    SBOT#: 02475500
10                  SMITHER, MARTIN, HENDERSON & BLAZEK, P.C.
                    1414 11th Street
11                  Huntsville, Texas 77340
                    Phone: 936.295.2624
12                     -and-
                    MR. WILLIAM F. CARTER
13                  Attorney at Law
                    SBOT#: 03932800
14                  108 E. William J. Bryan Parkway
                    Bryan, Texas 77803-5334
15                  Phone: 979.779.0712

16

17

18

19

20

21

22

23

24

25
                                                                    3


 1                              I N D E X

 2                            Volume 1 of 6

 3                            Master Index

 4                                * * *

 5

 6                              I N D E X

 7                            Volume 2 of 6

 8                  Hearing on Appointment of Counsel

 9   June 4, 2013                                       PAGE VOL.

10   Appearances.........................................   2   2

11   Court calls case....................................   4   2

12   Court discusses w/defendant appointment of attorney.   4   2

13   Discussion regarding motions filed..................   5   2

14   Proceedings concluded...............................   8   2

15   Reporter's certificate..............................   9   2

16

17

18

19

20

21

22

23

24

25
                                                                     4


1                                * * *

2                              I N D E X

3                            Volume 3 of 6

4                         HEARING ON MOTIONS

5    September 9, 2013                                   PAGE VOL.

6    Appearances........................................     2   3

7    Court calls case...................................     4   3

8    Argument on Motion for Continuance by Mr. Mathis...     5   3

9    Argument on Motion by Mr. Blazek................... 18      3

10   Court's Ruling .................................... 30      3

11   Discussion regarding scheduling, competency exam

12        and disclosure................................ 31      3

13   Proceedings concluded.............................. 36      3

14   Court reporter's certificate....................... 37      3

15

16                               * * *

17                             I N D E X

18                           Volume 4 of 6

19                              Motions

20   November 4th, 2013                                  PAGE VOL.

21   Appearances......................................   2       4

22   Proceedings......................................   4       4

23   Proceedings concluded.............................24        4

24   Reporter's certificate............................25        4

25
                                                                           5


1                                   * * *

2                                 I N D E X

3                               Volume 5 of 6

4                         HEARING ON MOTIONS

5    February 11, 2014                                         PAGE VOL.

6    Appearances........................................        2    5

7    Court calls case...................................        4    5

8    Stipulations made by Mr. Edwards...................        5    5

9    Court confirms factual stipulations with counsel... 14          5

10   Off the record discussion.......................... 32          5

11   Proceedings concluded.............................. 36          5

12   Reporter's certificate..............................37          5

13

14                         E X H I B I T S

15   Number         Description               Offered   Admitted    VOL.

16   State's

17   1              Documents                   23        23        5

18   2              Documents                   23        23        5

19   3              Letter and Forms            23        23        5

20   4              Letter and Forms            23        23        5

21   5              Judgment                    34      34/36       5

22

23

24

25
                                                                   6


1                              * * *

2                          VOLUME 6 OF 6

3                     E X H I B I T S

4    Number    Description             Offered   Admitted   Vol.

5    State's

6    1         Documents                   23      23       5

7    2         Documents                   23      23       5

8    3         Letter and Forms            23      23       5

9    4         Letter and Forms            23      23       5

10   5         Judgment                    34    34/36      5

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                       7


 1   THE STATE OF TEXAS

 2   COUNTY OF WALLER

 3

 4           I, Robyn S. Wiley, Court Reporter in and for the State

 5   of Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions of

 7   evidence and other proceedings requested by counsel of the

 8   parties to be included in this volume of the Reporter's

 9   record, in the above-styled and numbered cause, all of which

10   occurred in open court and were reported by me.

11           I further certify that the total cost for the

12   preparation of this Reporter's Record is $774.75 and will be

13   paid by County of Waller.

14           WITNESS MY OFFICIAL HAND this the 8th day of September,

15   2014.

16

17

18

19                               /s/ Robyn S. Wiley

20                               _______________________________

21                               ROBYN S. WILEY, CSR NO. 4629
                                 EXPIRATION DATE: 12-31-15
22                               OFFICIAL REPORTER FOR WALLER &
                                 GRIMES COUNTIES
23                               836 AUSTIN, SUITE 307
                                 HEMPSTEAD, TEXAS 77445
24                               TELEPHONE: (979) 921-0921

25
                                                                        1


 1                         REPORTER'S RECORD

 2                           VOLUME 2 OF 6
                                                        FILED IN
                                                 1st COURT OF APPEALS
 3                COURT OF APPEAL NO.    01-14-00630-CR
                                                     HOUSTON, TEXAS
                  COURT OF APPEAL NO.    01-14-00631-CR
                                                 9/9/2014 1:27:49 PM
 4                COURT OF APPEAL NO.    01-14-00632-CR
                                                 CHRISTOPHER A. PRINE
                                                         Clerk
 5                 TRIAL COURT CAUSE NO. 11-01-13703
                   TRIAL COURT CAUSE NO. 11-01-13704
 6                 TRIAL COURT CAUSE NO. 11-01-13705

 7

 8   THE STATE OF TEXAS              )    IN THE DISTRICT COURT
                                     )
 9                                   )
     VS.                             )    506TH JUDICIAL DISTRICT
10                                   )
                                     )
11                                   )
                                     )
12   DOMINIQUE DONTAE LASKER         )    WALLER COUNTY, TEXAS
                                     )
13   ________________________________)

14

15

16        --------------------------------------------------

17                HEARING ON APPOINTMENT OF COUNSEL

18        --------------------------------------------------

19

20             On the 4th day of June, 2013, the following

21   proceedings came on to be heard in the above-entitled and

22   numbered cause before the Honorable Albert M. McCaig, Jr.,

23   Judge presiding, held in Hempstead, Waller County, Texas:

24             Proceedings reported by Machine Shorthand.

25                        Robyn S. Wiley, CSR
                                                      2


 1   APPEARANCES:

 2        ATTORNEY FOR THE STATE OF TEXAS:

 3             MR. FREDERICK A. EDWARDS, III
               Assistant Criminal District Attorney
 4             SBOT#: 06435100
               645 12th Street
 5             Hempstead, Texas 77445
               Phone: 979.826.7718
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                3


 1                              I N D E X

 2                            Volume 2 of 6

 3                  Hearing on Appointment of Counsel

 4   June 4, 2013                                       PAGE

 5   Appearances.........................................   2

 6   Court calls case....................................   4

 7   Court discusses w/defendant appointment of attorney.   4

 8   Discussion regarding motions filed..................   5

 9   Proceedings concluded...............................   8

10   Reporter's certificate..............................   9

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                       4


 1                         P R O C E E D I N G S

 2                    (Open court, Defendant present)

 3                    THE COURT:   Court will come to order.    This is

 4   13703, 13704, 13705; State of Texas v. Dominique Dontae

 5   Lasker.

 6                    Come right up here, Mr. Lasker.   Well,

 7   Mr. Lasker, we are here today primarily to just get some

 8   preliminary matters done.     I want to confirm you are, in

 9   fact, Dominique -- is it Dontae -- Lasker?

10                    THE DEFENDANT:   Yes, sir.   Yes, sir.

11                    THE COURT:   Mr. Lasker, you are charged with

12   capital murder in these cases.    And what we are here to do

13   today is primarily make sure that you have representation.

14   Do you have an attorney, sir?

15                    THE DEFENDANT:   No, sir.

16                    THE COURT:   Do you have the ability to hire an

17   attorney?

18                    THE DEFENDANT:   No, sir.

19                    THE COURT:   All right.   What we have -- now

20   you have been in custody for some time; is that correct?

21                    THE DEFENDANT:   (Nods head up and down).

22                    THE COURT:   I have to have a yes or no.     It is

23   on the record.

24                    THE DEFENDANT:   Yes, sir.   Yes, sir.

25                    THE COURT:   In making the assignment of an
                                                                          5


 1   attorney, Waller County uses what is called the Regional

 2   Capital Defender's Project.      You will be assigned a

 3   two-person capital defense team.     And that will consist of

 4   Mr. Ronnie Wooten and Ms. Mary Conn.        They will be contacting

 5   you within the next two or three days.       And once we get that

 6   done, we will be able to get your case started and moving

 7   forward; start taking care of the situation.

 8                     Mr. Edwards, for the State do you have

 9   anything to offer at this time?

10                     MR. EDWARDS:   Not at this time, Your Honor.

11                     THE COURT:   All right, sir.    Mr. Lasker, we

12   are not going to do the formal arraignment because you are

13   not represented by an attorney and you need to be represented

14   by an attorney in order to get that done.        Do you have any

15   further questions, sir?

16                     THE DEFENDANT:    I need a copy of my

17   indictment and a copy of my docket.

18                     THE COURT:   All right.    Mr. Lasker, there are

19   actually three indictments.      Mr. Bailiff, if you'd hand this

20   to the defendant.    And what was the other matter that you

21   asked for, sir?

22                     THE DEFENDANT:   Docket.

23                     THE COURT:   There actually is no docket

24   entries that have been made at this time.        The only thing we

25   have is literally this piece of paper where your name is on
                                                                        6


 1   it that shows that you are here in court today.        The court

 2   reporter is taking down what we are doing today.        So that

 3   will consist of the only thing we have currently on the

 4   docket.

 5                     THE DEFENDANT:   So what happens to the motions

 6   that I sent in?

 7                     THE COURT:   Sir?

 8                     THE DEFENDANT:   I sent in motions.

 9                     THE COURT:   Well, until you are represented by

10   an attorney, I think it would be in your best interest we not

11   have a hearing on those motions.

12                     THE DEFENDANT:   I want to get heard on those

13   motions.

14                     THE COURT:   Then we will see what we can do

15   about getting it scheduled.     We don't have those motions

16   scheduled right now with proper notices and things such as

17   that, but we will get that -- those attorneys to you and they

18   will be contacting you soon.

19                     THE DEFENDANT:   So why isn't there an entry

20   for the motions?

21                     THE COURT:   Sir, I have the file.    And I do

22   see that there have been matters that you filed on your own

23   behalf.    We are not here to do that today because you are not

24   represented by an attorney.     The charges that have been

25   alleged against you are extremely serious.     You need to have
                                                                         7


 1   an attorney.   And as soon as you have an attorney then we

 2   will start taking care of those motions.

 3                    THE DEFENDANT:   Still should be entries on

 4   those motions.

 5                    THE COURT:   I'm sorry?

 6                    THE DEFENDANT:   Still should be entries on

 7   those motions.

 8                    THE COURT:   I cannot hear you, sir.

 9                    THE DEFENDANT:   There should be entries on

10   those motions.

11                    THE COURT:   Sir, I have already told you we

12   are not hearing those motions today.       We are going to take

13   care of them whenever you have representation.      I can't make

14   it any more clearly than that.

15                    THE DEFENDANT:   It is really not clear to me

16   why there is no entries for the motions I sent in.

17                    THE COURT:   The State of Texas has pretty

18   fairly established rules, procedures, Code of Criminal

19   Procedure, Rules of Evidence, and all of those matters fully

20   in compliance with the rulings of the Supreme Court of the

21   United States.

22                    I assure you will be availed every one of

23   those rights and protections when you have an attorney.       And

24   I will be assigning that attorney or those attorneys today.

25   That is what the purpose of today's hearing was, to make sure
                                                                     8


 1   that you have adequate counsel, guidance and support for the

 2   serious matters that you are facing.

 3                   Beyond those motions, do you have any further

 4   questions?   All right, then.   That concludes today's matters.

 5   Gentlemen, you may return the defendant to custody.

 6                   (Proceedings concluded)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                      9


 1   THE STATE OF TEXAS

 2   COUNTY OF WALLER

 3

 4           I, Robyn S. Wiley, Court Reporter in and for the State

 5   of Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions of

 7   evidence and other proceedings requested by counsel of the

 8   parties to be included in this volume of the Reporter's

 9   record, in the above-styled and numbered cause, all of which

10   occurred in open court and were reported by me.

11           I further certify that the total cost for the

12   preparation of this Reporter's Record is $774.75 and was paid

13   by The County of Waller.

14           WITNESS MY OFFICIAL HAND this the 13th day of June,

15   2014.

16

17

18

19                               /s/ Robyn S. Wiley

20                               _______________________________

21                               ROBYN S. WILEY, CSR NO. 4629
                                 EXPIRATION DATE: 12-31-15
22                               OFFICIAL REPORTER FOR WALLER &
                                 GRIMES COUNTIES
23                               836 AUSTIN, SUITE 307
                                 HEMPSTEAD, TEXAS 77445
24                               TELEPHONE: (979) 921-0921

25
                                                                        1


 1                         REPORTER'S RECORD

 2                           VOLUME 3 OF 6
                                                        FILED IN
                                                 1st COURT OF APPEALS
 3                COURT OF APPEAL NO.    01-14-00630-CR
                                                     HOUSTON, TEXAS
                  COURT OF APPEAL NO.    01-14-00631-CR
                                                 9/9/2014 1:27:49 PM
 4                COURT OF APPEAL NO.    01-14-00632-CR
                                                 CHRISTOPHER A. PRINE
                                                         Clerk
 5                 TRIAL COURT CAUSE NO. 11-01-13703
                   TRIAL COURT CAUSE NO. 11-01-13704
 6                 TRIAL COURT CAUSE NO. 11-01-13705

 7

 8   THE STATE OF TEXAS              )    IN THE DISTRICT COURT
                                     )
 9                                   )
     VS.                             )    506TH JUDICIAL DISTRICT
10                                   )
                                     )
11                                   )
                                     )
12   DOMINIQUE DONTAE LASKER         )    WALLER COUNTY, TEXAS
                                     )
13   ________________________________)

14

15

16        --------------------------------------------------

17                        HEARING ON MOTIONS

18        --------------------------------------------------

19

20             On the 9th day of September, 2013, the following

21   proceedings came on to be heard in the above-entitled and

22   numbered cause before the Honorable Albert M. McCaig, Jr.,

23   Judge presiding, held in Hempstead, Waller County, Texas:

24             Proceedings reported by Machine Shorthand.

25                        Robyn S. Wiley, CSR
                                                                2


 1   APPEARANCES:

 2        ATTORNEY FOR THE STATE OF TEXAS:

 3                  MR. Elton R. Mathis, Jr.
                    Criminal District Attorney
 4                  SBOT#: 24014568
                    645 12th Street
 5                  Hempstead, Texas 77445
                    Phone: 979.826.7718
 6

 7        ATTORNEY FOR THE DEFENDANT:

 8                  MR. FRANK BLAZEK
                    SBOT#: 02475500
 9                  SMITHER, MARTIN, HENDERSON & BLAZEK, P.C.
                    1414 11th Street
10                  Huntsville, Texas 77340
                    Phone: 936.295.2624
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                               3


 1                             I N D E X

 2                           Volume 3 of 6

 3                        HEARING ON MOTIONS

 4   September 9, 2013                                  PAGE

 5   Appearances........................................   2

 6   Court calls case...................................   4

 7   Argument on Motion for Continuance by Mr. Mathis...   5

 8   Argument on Motion by Mr. Blazek................... 18

 9   Court's Ruling .................................... 30

10   Discussion regarding scheduling, competency exam

11        and disclosure................................ 31

12   Proceedings concluded.............................. 36

13   Court reporter's certificate....................... 37

14

15

16

17

18

19

20

21

22

23

24

25
                                                                        4


1                         P R O C E E D I N G S

2                    (Open court, Defendant present)

3                    THE COURT:    Court will come to order.    These

4    are Cause Numbers 13703, 13704 and 13705; State of Texas

5    versus Dominique D. Lasker.    And we have for the State of

6    Texas, Mr. Mathis; and for the Defense, Mr. Blazek.       I have

7    several matters that I am aware of.    I will go through a

8    couple of these and then, Counsel, feel free to add to what

9    we are going to be looking at today.

10                   Looking at the first Motion for Continuance

11   filed by the State; the State's Motion for Discovery of

12   expert witnesses; the State's Motion for Competency Exam --

13   that is applicable to all three cases.

14                   Then from the Defense I have the Defense's

15   Motion to Exist -- to Dismiss.    Exist?   I have Motion to

16   Dismiss on each case; Motion for Disclosure of Favorable

17   Evidence.   I believe those are the only two in each of the

18   matters from the Defense.     Is there anything else we are

19   aware of, Counsel?

20                   MR. MATHIS:    That is all I know of, Your

21   Honor.

22                   MR. BLAZEK:    That is all I am aware of, Your

23   Honor.

24                   THE COURT:    Let's take up the State's First

25   Motion for Continuance first because I think associated with
                                                                       5


 1   that will be Mr. Blazek's Motions to Dismiss.     I believe the

 2   arguments would be similar for both.

 3                   MR. MATHIS:   Your Honor, do you want me to

 4   stand, Your Honor?

 5                   THE COURT:    You may sit.   Let's deal with it

 6   this way.

 7                   MR. BLAZEK:   Thank you, Your Honor.   I

 8   appreciate that.

 9                   MR. MATHIS:   Appreciate it, Judge.

10                   In Case Numbers 13703 and 13704 and 13705, the

11   State has filed a first Motion for Continuance with Order.

12   Your Honor, I am making the assumption that the Court has

13   read the Motion for Continuance.

14                   THE COURT:    I have, sir.

15                   MR. MATHIS:   I will not go back over the

16   procedural history, but we would request the Court to take

17   judicial notice of the allegations that are sworn to in the

18   Motion for Continuance.

19                   THE COURT:    So noted.

20                   MR. MATHIS:   The defendant in this case,

21   Mr. Lasker, was charged by indictment with capital murder in

22   two indictments of murder of the first-degree alleged to have

23   occurred on or about March the 11th, 2010, here in Waller

24   County.   These indictments were signed on January the 27th,

25   2011, after a lengthy investigation.
                                                                     6


1                     The defendant absconded from the scene, the

2    County, and the State of Texas shortly after the murders.

3    And following the murders the defendant committed an

4    aggravated bank robbery in California and was apprehended.

5    He was sentenced on the resulting charges on December 16th,

6    2011, in the federal court system.   On information and

7    belief, the defendant has been instated under federal custody

8    in California since the aggravated bank robbery.

9                     The defendant was returned to this

10   jurisdiction on the above-numbered and styled causes on or

11   about May 24th, 2003.   And he appeared before this Court for

12   the first time on June the 4th, 2013.   This Honorable Court

13   appointed counsel from the Regional Public Defender for

14   capital cases.   And the Regional Public Defender refused to

15   accept appointments.

16                    The defendant was reassigned court-appointed

17   counsel of Mr. Blazek on June the 6th, 2013.   The defendant

18   waived arraignment, entered a not guilty plea on July 15th,

19   2013.   And the defendant requested and was granted additional

20   counsel on July 18th, 2013.

21                    No discovery of any kind has -- at the time of

22   the filing of this Motion for Continuance, no discovery of

23   any kind has been requested by counsel for the defendant

24   until counsel met together at the D.A.'s office on August

25   28th of this year.   No court date has been requested by
                                                                     7


 1   counsel or defendant.   There has never been a request for

 2   trial or pre-trial dates and no trial date has ever been set

 3   by the Court.

 4                   Prior to the filing of this Motion for

 5   Continuance, no motion had been filed by counsel with the

 6   exception of a request for additional counsel.   To the

 7   knowledge of the District Attorney's Office, no request for

 8   investigator fees or psychological evaluation has been made

 9   by defense counsel and, to the knowledge of the undersigned

10   attorney at the time of the filing of this motion, there was

11   no request to see or inspect the State's file.

12                   Defense counsel has not reviewed any evidence

13   in the possession of the D.A.'s office, not reviewed the

14   State's file.   On or about June the 12th, 2013, I spoke with

15   the defense counsel, Mr. Blazek, over the telephone regarding

16   this case.   As a result of that discussion, it was my belief

17   he was requesting that I put the case on hold pending time

18   for the defense attorney to assemble a mitigation packet to

19   present to me and in an attempt to get me to refrain from

20   seeking the death penalty in the capital case.   My office has

21   been actively preparing this case for trial yet not

22   anticipating a trial date in September, 2013.

23                   The State's trial case requires the presence

24   of several out-of-state witnesses from various law

25   enforcement agencies in California and Virginia.   Given the
                                                                     8


 1   present posture of the case, the State will require more time

 2   to coordinate and assure those witnesses' presence.    The

 3   Defense has not yet designated the expert witnesses it

 4   expects to call in their case-in-chief or in sentencing for

 5   purposes of mitigation.   The State anticipates a significant

 6   time necessary to prepare for rebuttal.   The State has filed

 7   a request for the names and addresses of any such defense

 8   experts.

 9                  The State has filed a motion for the

10   psychological evaluation of the defendant, which has not been

11   heard or completed.   In addition, the first assistant

12   district attorney was scheduled for hip replacement surgery

13   on September 3rd, 2013, which has occurred.    The recovery

14   time is anticipated to be up to eight weeks.   This surgery

15   has already been rescheduled so that the attorney would be

16   able to try the State of Texas versus Taylor McShan.

17                  The First Assistant has been primarily

18   involved in the investigation and prosecution of this cause,

19   and to assign the case to another attorney in the office

20   other than the elected district attorney would be a hardship.

21   Defense counsel Blazek and his Motion for the Appointment of

22   Attorneys, Co-defense counsel, indicates this case is complex

23   and requires more than one attorney.   That assertion is true

24   on behalf of the State of Texas, as well.

25                  The State of Texas has introduced a document
                                                                     9


 1   into the Court's file which indicates the State intends to

 2   seek the death penalty in this case.   It is anticipated that

 3   jury selection and trial of this case could take four to six

 4   weeks, possibly more.   The defendant in this cause faces a

 5   death penalty and has been -- only been represented by

 6   counsel for approximately 85 days at the filing of this

 7   motion.   To proceed to trial at this time or in any time in

 8   the near future would be reversible and harmful error.

 9                   And while acknowledging the existence of Texas

10   Code of Criminal Procedure, Article 51.14, which -- under

11   which this Motion for Continuance is partially based, the

12   undersigned does hereby assert any provisions therein

13   mandating trial by a date certain are impermissibly

14   restrictive or overbroad and violate the Separation of Powers

15   Doctrines of the Texas and/or Federal Constitution.

16                   Whether or not a case is ready for trial is

17   based on numerous factors and cannot be reduced to a simple

18   formula that applies equally to Class C misdemeanors and

19   capital felonies.   The determination of when a case is ready

20   for trial is in the province of the judiciary, not the

21   legislature.   Counsel would further show this is the first

22   request for a continuance by the State of Texas.   This

23   request is made in the interest of justice, not for the

24   purpose of delay, but so justice may be done.   And that

25   continuance is requested for only as long as necessary.
                                                                    10


1                    Now having said that, Your Honor, this case

2    triggers or involves Code of Criminal Procedure, Article

3    51.14.   And I believe Mr. Blazek and I probably are in

4    disagreement over which section of Code of Criminal Procedure

5    Article 51.14 is applicable to this case.

6                    I have in front of me, which is also relevant

7    to Mr. Blazek's Motion for the Discovery of Exculpatory

8    Evidence, the original notice and demand to District Attorney

9    or prosecutor for trial or disposition of warrants,

10   informations, detainers or indictments by a federal prisoner,

11   which I will be tendering to him for his review and copying

12   today.

13                   And, in addition, accompanying that is the

14   address in which it came, which was from Mr. Dominique Dontae

15   Lasker of the U.S. Penitentiary in Victorville.   It was

16   addressed to the District Attorney/Prosecutor's office for

17   Waller County at the old address at which I no longer use for

18   an office at 846 6th Street, Suite 1, Hempstead, Texas 77445.

19                   That being said, on the face of the document

20   it was eventually received at our office on July the 19th,

21   2012; and the actual document itself is also stamped received

22   July 19th, 2012, Elton R. Mathis, Waller County District

23   Attorney.

24                   THE COURT:   Counsel, do you know whether or

25   not that is a copy or the original of the document that is on
                                                                      11


 1   file in the court -- clerk's file?

 2                   MR. MATHIS:   This is an original that was

 3   received at my office.

 4                   THE COURT:    Very well, sir.

 5                   And just so that we will know while we are

 6   talking about this, I have printed out a copy of Article

 7   51.14 from the Lexis Nexis website, which purports to be

 8   accurate.   Further?

 9                   MR. MATHIS:   Your Honor, in my speaking with

10   Mr. Blazek, it is my belief that his argument is that his

11   client is here in Texas under Article 3 of -- under Article 3

12   of Article 51.14, the Interstate Agreement on Detainers.     It

13   appears based upon the documents that were sent to my office

14   by Mr. Lasker that he was, indeed, attempting to invoke the

15   powers and the timelines created by Article 3 of Article

16   51.14, which would require a trial of this cause within 180

17   days of receipt by the Prosecutor in this case.    There are

18   several issues that the State has with that assertion.    Those

19   being -- and let me clarify, this goes to Mr. Blazek's Motion

20   to Dismiss.

21                   THE COURT:    I believe that they are related.

22                   MR. MATHIS:   Yes, under Article 3.   It is the

23   State's position that that issue, his Motion for Dismissal

24   under Article 3, could possibly be -- well, it is.    It is a

25   very fact-based determination that the Court needs to make.
                                                                    12


1                    The State's position on that is several

2    things.   One, Article 3 requires strict compliance and

3    Mr. Lasker has not engaged in strict compliance that is

4    required in order to invoke the provisions of Article 3.    Not

5    all of those are the following:    The Request for Notice of

6    Demand that was sent to the D.A.'s office, as already

7    indicated, was not sent to the correct address.   It was not

8    sent by certified or registered mail as the law requires.

9    And the most important thing that the State has been able to

10   determine at this point is that the warden of the prison at

11   which he was being held in California had no involvement with

12   his request to be sent to Texas.

13                   Now, that is very important because it plays

14   into what the State believes has happened in this case under

15   Article 4.   The State received Mr. Lasker's notice on or

16   about July 19th -- on July 19th, as previously indicated;

17   however, immediately prior to receiving that notice the State

18   of Texas through the Sheriff's office and also the District

19   Attorney's office had attempted to get Mr. Lasker back in

20   Texas prior to that date.

21                   The D.A.'s office and also the Sheriff's

22   Office were advised by the federal government, the federal

23   prison system in California, that in order to get Mr. Lasker

24   back, we would have to proceed under Article 4.   After

25   receiving Mr. Lasker's request on July the 19th, 2012,
                                                                     13


 1   numerous contacts were again made by the Sheriff's office and

 2   the District Attorney's office to obtain Mr. Lasker's

 3   presence in Texas.    At that point, both the Sheriff's Office

 4   and the District Attorney's office were informed that we

 5   would have to proceed under Article 4, not Article 3.

 6                     In addition to the document that I previously

 7   indicated that I have here for Mr. Blazek's review, I also

 8   have various faxes and documents provided by the U.S.

 9   Department of Justice Federal Bureau of Prisons to my office,

10   among which are documents indicating that our office on --

11   when we contacted them between July 18th and August of 2012,

12   that we would be required to proceed under -- with IAD Form

13   5.

14                     We were sent IAD Form 5, which applies to

15   obtaining possession of a prisoner under Article 4.    At that

16   point, our office began proceedings to obtain custody of

17   Mr. Lasker at the direction of the federal government.    We

18   filled out the papers that they wanted and that process went

19   back and forth for months.    Every time we would send them a

20   form and actually on Article -- the IAD Form 5, that required

21   your signature.    And there should be one in your Court's file

22   that we sent to basically get the ball rolling.

23                 After that, other forms were sent, sent back.

24   They were summarily rejected.    They were missing information.

25   And we finally were able to provide the federal government
                                                                    14


 1   with all the forms they needed sometime, I believe, in May of

 2   2013.   The Sheriff thereafter was able to go to California,

 3   his representatives obtained Mr. Lasker and bring him back

 4   here.

 5                  When -- under Article 4, when he entered

 6   Texas, the time provisions would start running because he was

 7   now here in Texas under the provisions of Article 4 of --

 8   Article 51.14 of the Interstate Agreement on Detainers.      That

 9   is the basis of why the State of Texas has filed its first

10   Motion for Continuance.

11                  It is the position of the State of Texas that

12   Mr. Lasker is not in the State of Texas based upon his

13   attempts at complying with Article 3, which would require

14   trial within 180 days after he shall have cause to be

15   delivered to the prosecuting officer and the appropriate

16   court of the prosecuting officer's jurisdiction, written

17   notice of the place of his imprisonment, and his request for

18   final disposition.

19                   It is the State of Texas's position that

20   Article 3 request never happened and his attempts to invoke

21   Article 3 were void for several reasons, which I have already

22   alluded to.   One, he did not involve the warden.   If the

23   warden was involved, it is not reflective of the documents

24   that have been sent to my office and sent to the Court.

25                   That may seem like a -- simply a procedural
                                                                   15


 1   error; however, I believe it's relevant because the fact that

 2   the warden was not involved, which Article 3 specifically

 3   requires.    When the District Attorney's office of Waller

 4   County and the Sheriff's Office of Waller County attempted to

 5   obtain the possession of Mr. Lasker under Article 5, the

 6   warden of the federal prison where he was being detained

 7   apparently had no knowledge of Mr. Lasker's request under

 8   Article 3.   Otherwise, they would not have been requiring the

 9   D.A.'s office, the Sheriff's Office, this Court, to engage in

10   the requirements of Article 4 in order to obtain his presence

11   here in Waller County.

12                    This is also very important because under

13   Article 3, Section E; a request for final disposition made by

14   a prisoner pursuant to Paragraph A. hereof shall also be

15   deemed to be a Waiver of Extradition with respect to any

16   charge or proceeding contemplated thereby or included therein

17   by reason of Paragraph D. thereof.   And the Waiver of

18   Extradition to the receiving state to serve any sentence

19   there imposed upon him after completion of his term of

20   imprisonment in the sending state.

21                     This request for final disposition shall also

22   constitute a consent by the prisoner to the production of his

23   body in any Court where his presence may be required in order

24   to effectuate the purposes of this agreement and a further

25   consent voluntarily to be returned to the original place of
                                                                     16


 1   imprisonment in accordance with the provisions of this

 2   agreement.

 3                     Case law is reflective in this area, that if

 4   the defendant in a case -- and I will quote the case of

 5   Bryant versus State citing Burton versus State.   Bryant out

 6   of the Court of Appeals, 14th District of Houston; and citing

 7   Burton versus State, Texas Appeals out of Dallas, 1991:   When

 8   an inmate took it upon himself to notify the prosecutor and

 9   the Harris County court directly he was responsible for

10   seeing that the notice was sent and the form required by the

11   IAD or the Interstate Agreement on Detainers.

12                     Lasker's failure to involve the warden in

13   this process resulted in the entire extradition process going

14   forward under Article 4 rather than it being waived under

15   Article 3.   The only person whose fault that is, is

16   Mr. Lasker in this case.   If he wanted the protections of

17   Article 3, he should have strictly complied with the

18   provisions and mandates of Article 3, involved the warden,

19   had that sent by certified or registered mail by the

20   warden -- not by himself -- to my office and to the Court.

21   That was not done.

22                    The purposes of Article 3 assume that the

23   warden is going to be a valid, large part of this process.

24   Otherwise, you have Pro Se inmate dealing directly with the

25   Prosecutor and a Court.    And the person that has custody of
                                                                   17


 1   him has absolutely no idea what is going on.   The person that

 2   has custody of him has no idea he has waived extradition.

 3   And the person who has custody of him is in no way going to

 4   release that prisoner unless compliance is had under Article

 5   3 or Article 4, which is exactly what the warden in

 6   California did.   He demanded compliance from the D.A.'s

 7   office -- my office, and the Sheriff's office under Article

 8   4.   And that is how we proceeded.

 9                     Therefore, Your Honor, it is the State's

10   position that Mr. Lasker is here under Article 4.    We

11   acknowledge that under Article 4, there is 120-day

12   requirement that he be brought to trial after his arrival in

13   the receiving state except for good cause shown in open court

14   with the prisoner or his counsel being present, which they

15   both are.   The Court having jurisdiction of this matter --

16   which you do -- may grant any necessary or reasonable

17   continuance.

18                     At this point, Your Honor, limited to the

19   State's First Motion for Continuance and based on the

20   representations that I have previously made to you regarding

21   the complexity of this case, who is working on this case, and

22   the lack of time preparation on such a serious case by

23   defense attorney, which is in no way a dig at the defense

24   attorney; we are respectfully requesting that Continuance so

25   this case can be properly disposed of and it gets the time
                                                                      18


 1   and the serious reflection and input from the Prosecutor's

 2   office and the Defense Attorney that it deserves.

 3                   THE COURT:    Before I pass to Mr. Blazek, one

 4   question I do have and I have not been able to answer it:

 5   Has the federal system signed on to the Interstate Agreement

 6   on Detainers?

 7                   MR. MATHIS:    Yes, Your Honor, because this --

 8   these are the forms and the requirements that they were

 9   providing to us that they require.

10                   THE COURT:    I wanted to be sure that we didn't

11   miss one of our critical steps right there.    Very well,

12   Mr. Blazek, your argument, sir.    We are approaching this both

13   from your Dismissal, as well as his Motion for Continuance.

14                   MR. BLAZEK:    I will address these concepts

15   together and inform the Court of what I think is important.

16   I agree with one of the key assertions that the District

17   Attorney has made; this is a fact-sensitive issue.    There is

18   some law, but the facts are real important and for the IADA

19   to apply, the State of Texas has to have had a detainer

20   lodged against the defendant in the prison in the federal

21   penitentiary based upon his request and the paperwork I have

22   seen in the Court's file.     And I think that is true, but we

23   still -- we don't have a stipulation to it.    Perhaps we will

24   by the -- but this hearing, the State will stipulate that

25   there was a detainer for each of these cases.
                                                                     19


1                     If there is a detainer, then that gives under

2    the IADA, both the federal government and the State are a

3    party to this law, that gives the defendant the right to

4    request a speedy disposition of all detainers.    And there is

5    no doubt that he attempted to do so.    And the Court's file --

6    I believe the Court -- the Court's file-marked copy is dated

7    July 16th, 2012.    That is when the District Clerk received

8    it.   It has all three cause numbers in it, appears to be

9    filled out relatively appropriately.    And I think now the

10   D.A. has stipulated that they received their copy on the 19th

11   of July.   And the statute says that when both have received

12   it, if it is properly made, then that is when you start the

13   180-day time period.

14                      So if the 180-day time period is the law that

15   applies, that is the rule; well, then, I don't think there is

16   anything I can do at this point to waive it.    It either has

17   passed or it hasn't passed.    It is either is or isn't.   This

18   Court will determine based upon all the facts whether or not

19   it does apply.   You know, I have made note of the three

20   variances that the -- that the District Attorney has pointed

21   out; that it was sent to the incorrect address.

22                      My recollection -- I am trying to think back

23   during the Sessler case, which was I think back in 2012 --

24   that is when the D.A.'s office was moving because I went to

25   the wrong address, too, the first time I went to their
                                                                    20


 1   office, but they had a new office.   So, it is understandable

 2   that they would send it because that is during the time

 3   period that they had made their move.

 4                    I have not yet -- and there is -- this case

 5   law is all over the country -- not all states, but virtually

 6   all states are governed by the IADA and the federal

 7   government is; and because it is a compact, a federal state

 8   compact, they have held individual states cannot interpret

 9   this statute differently.   It's altogether, you know, it is a

10   one unitary interpretation so the Supreme Court is like the

11   Court of Criminal Appeals in this case.    It's not a state law

12   issue.

13                    So what I have to do is I have to go through

14   my search of these cases and try to find has any court ruled

15   yet on whether or not sending it to the wrong address and

16   causing a three-day delay invalidates the request.    The same

17   with whether it was properly registered or certified mail, as

18   opposed to first-class mail because apparently it came by

19   first-class mail just with stamps on it.   And then the last

20   thing is whether or not the request had to be given to the

21   warden.   There is no doubt that the statute says that is what

22   you are supposed to do, give it to the warden.   I think the

23   prosecution is over-emphasizing the importance of that.   It

24   may be that that is important.   It may be that some case law

25   already exists that has resolved these things.   I hope there
                                                                    21


 1   is.   That makes it easier for us, but I don't know the answer

 2   to that question.

 3                    And so, I want to do that research.    It is my

 4   understanding that either way, whether it is an Article 3 or

 5   an Article 4 transfer, you know, it's not just as simple as

 6   going and picking him up.   You know, the Article 3 says there

 7   is a Waiver of Extradition and, indeed, there is; but under

 8   Article 4, there is no extradition there either because

 9   extradition implies something completely different.    These

10   are requests for temporary custody.

11                    And even if it's an Article 3, you just can't

12   send a deputy down there to pick him up, he's on his way.

13   That is not enough.   There has to be an agreement signed

14   between the authorities in the State of Texas and the

15   authorities of the federal government, the warden's office;

16   whereby the State of Texas agrees that they are bringing him

17   here just for limited purpose.   They provide him immunity

18   from other things that might happen.   And they agree to

19   return him when the trial is over.    That is part of the deal,

20   that they agree to return him.   It could be that the Feds

21   would waive their right to get him back on their return,

22   depending upon what happens here.

23                   But in theory, a client could come from a

24   federal penitentiary to Texas and be acquitted or be given a

25   shorter sentence.   The federal government, they still have
                                                                    22


 1   jurisdiction over him.   They haven't waived anything or given

 2   up anything; it's kind of like a shared thing.   And so that

 3   agreement has to be reached.

 4                   And so, to me, that is what I think the focus

 5   or would have been that inevitable situation, I think it's

 6   important that we look at the correspondence between the

 7   State and the warden to find out exactly what transpired

 8   there.   And I will just say this by way of a side -- as an

 9   illustration.   There is a case that is cited in the books.

10   It is Sephus versus State or it might be Ex Parte Sephus -- I

11   can't recall right now -- but Julie Sephus from Leon County.

12                   In that case, it wasn't a violation of the

13   time limits, it was a violation of the anti-shuttling

14   provision; gone from the federal penitentiary to Texas back

15   to the federal penitentiary, and then the D.A. of Leon County

16   wanted to get him again.   And there the warden of the federal

17   said you can't get him because there is -- there is a

18   provision in there -- in the IADA when Texas gets him for one

19   detainer they get him for all detainers and all must be

20   disposed of before he is returned to the Feds.

21                   So that type of correspondence, I think, can

22   be very important in understanding that -- what the case

23   means.   Then, of course, in there, then to acquire him they

24   attempted to use a procedure other than the IADA, got him

25   into custody, but the Court of Appeals in Waco, which was
                                                                     23


 1   affirmed -- well, not affirmed but PDR-denied by the Court of

 2   Criminal Appeals, said that it didn't matter that the fact

 3   that the D.A. used what they called a Writ of Habeas Corpus

 4   Ad Prosequendum, was a detainer, he was brought here, and so

 5   the IADA applied.    I think we do need to get those particular

 6   facts.

 7                   If it turns out that the 180-day rule doesn't

 8   apply, if it turns out that one of these three requirements

 9   is mandatory and; therefore, his compliance was a mere

10   attempt, and you know they -- there is a case -- it is called

11   Votta -- Joseph Votta -- State of Texas versus Joseph Votta.

12   And there the Court of Criminal Appeals discussed some of the

13   things that happened, which would mean there was a mere

14   attempt.   And there, the example they gave, the district

15   clerk never received the original request for disposition.

16   What they did was, they did acknowledge they received a copy

17   of it attached to a Motion to Dismiss.    And the intermediate

18   Court of Appeals and the trial court said that was

19   sufficient.   Once the trial court was provided a copy of it

20   attached to a Motion to Dismiss, it was on notice that it

21   existed and that is when they started counting the 180 days.

22                       And the Court of Criminal Appeals pointed

23   out merely attaching it as a copy is not enough.    You

24   actually have to send the request to the Court, not being a

25   mere exhibit to a Motion to Dismiss, and they held that the
                                                                     24


 1   IADA didn't -- wasn't properly made and; therefore, didn't

 2   apply in that case.

 3                     To me, it suggests that if you have to go

 4   that far, you know, there was obviously no correspondence

 5   between the warden -- there were all -- they didn't mention

 6   these others, they had a much greater claim.    Who knows what

 7   the Courts would say ultimately on this.    But I give that as

 8   an example.

 9                     Then if that doesn't apply, then the 120-day

10   rule applies.    Based upon my count of that we have 11 more

11   days, I think.   And there is into setting yet.   And so, I for

12   one don't want to do anything that would constitute a waiver

13   of my client's rights.   And so, I am going to be very

14   careful.

15                     With regard to facts asserted in the Motion

16   for Continuance and, you know, I certainly didn't have a

17   court reporter transcribing anything I or Mr. Mathis said

18   back on about June the 12th.   I did make notes of my

19   conversation with him.   And I don't recall saying anything

20   about putting anything on hold.   I do recall being somewhat

21   apprehensive about the issue of the IADA.   I did ask

22   Mr. Mathis, How did y'all get him here?    What was the

23   mechanism of him getting him here?   He mentioned something

24   about filling out a lot of forms, and I was already on notice

25   that the IADA may be applicable in this case.     I knew at that
                                                                     25


 1   point -- I wasn't going to say or ask anything about a delay

 2   until I knew more information.

 3                     In terms of -- there were -- discussed about

 4   informal discovery.   He informed me about a confession that

 5   he believed my client had made.   We discussed generally him

 6   locating that, getting me a copy of it.    There were no time

 7   limits set, there were no specific demands.   I've certainly

 8   not gone to the Court for any discovery.   More recently, I

 9   found out from him in addition to the confession the State

10   believes that they have, they believe that the weapon that

11   was used in this case was also used in the aggravated robbery

12   case.   So we have had some informal discovery, so I think I

13   know a little bit about the evidence, but obviously there's a

14   lot more I need to learn but I don't want to waive anything.

15                   And, at this point, you know, I am always

16   interested if there could be mutual benefit about trading

17   things, but I don't want to give up anything.   And so, I

18   would imagine this Court, if it chose to, could make a

19   preliminary ruling or make a final ruling on it and say

20   that's it, we're not going to come back and address it any

21   more and just rule that he never made a request under Article

22   3.   Or it can make a preliminary ruling or could just say, I

23   want to get all the facts and make a ruling at the right

24   time.

25                   And I believe the District Attorney has
                                                                      26


 1   already indicated that they are going to supply me with more

 2   information in my Request for Disclosure of Favorable

 3   Evidence, that they intend to supply me with evidence.      I

 4   assume the correspondence they have had with the warden as

 5   well as, you know, the documents relating to Request for

 6   Early Disposition filed by my client.    So that is where we

 7   stand at this point on both of these issues.    It may be

 8   premature to rule on the Motion to Dismiss unless the Court

 9   feels that it has enough.     But, at this point, we just don't

10   want to waive anything.   We want to assert our rights and

11   make sure we are not waiving anything.

12                    THE COURT:   Well, I think it's important for

13   the record to reflect that whenever the Clerk received this

14   back in July of 2012 -- it was actually presented to me and

15   due to the nature of the case, I took note of it, special

16   note of it.   And, at that time, had done a cursory view of

17   the Article 51.14 as it existed at the time.    And there is a

18   sticky-note in the file that you may have seen or counsel has

19   seen that said no action at this time, has my initials on it.

20                    And the reason behind that being that at the

21   time I did not feel that we had reached the point where this

22   had become a formal matter, simply because in that reading of

23   Article 3,    I saw no evidence of the Department of

24   Corrections for the federal, the warden to be involved.     So I

25   do place a lot of credence in what Mr. Mathis has said in his
                                                                   27


 1   argument about why the warden should be involved in this

 2   communications loop because it does make not only legal

 3   sense, but logical sense that if the warden doesn't know

 4   about it and he has got some sort of Waiver of Extradition or

 5   he has got an inmate trying to do things outside his normal

 6   chain of communications, that would be a concern for a

 7   warden.

 8                   So I think what I would be most comfortable

 9   doing was allowing you to defer the ruling on your Motion to

10   Dismiss and not hold it against you should we reach past that

11   120 days.   And so, my ruling here on the record would be that

12   I will take that under advisement until such time as you have

13   had an opportunity to create a fact trail from what we have

14   here.   And I believe that with the cordiality and

15   congeniality of counsel, and I know you are both very

16   competent, both been in my courts uncountable times.    I know

17   you will be able to work through the stipulation as to what

18   facts Mr. Mathis's files reflects and what they don't.

19                   And so, I will allow you to do that and brief

20   that and not hold any of these dates against you in doing

21   that.   But, at the same time, I will grant the State's Motion

22   for Continuance so that in the record and formally we will

23   not have triggered inadvertently either 180 or 120 day until

24   we can have sorted out what the IADA intends to say through

25   the case law or any rulings that may be available there.
                                                                     28


1                     So with that, what we need to do is determine

2    and, again, Mr. Blazek, without you waiving anything of your

3    client's position and should you wish to do intermediate

4    appeals and so forth, I understand the necessity; but what we

5    need to determine is what sort of schedule we need between

6    now and a trial date and how long we think it will take us to

7    prepare for that and get ourselves set to go.

8                     And looking just in a preliminary -- we'll get

9    to these other matters later -- just looking at preliminary

10   dates, and let's just make an assumption that may or may not

11   be accurate, the State of Texas has asked for an Examination

12   on Competency.   I will allow you to argue that for or

13   against, but should I be disposed to grant that, that

14   normally takes a minimum of 30 days and due to the complexity

15   of the case, it may even take longer.   The very earliest I

16   could see us being able to do the next preliminary hearing in

17   this matter would be the early part of November.

18                    And simply because in October, I have a

19   two-week capital murder trial scheduled in Grimes County that

20   is going to occupy my time during that period of time.     If

21   the capital doesn't, I have a first-degree, minimum 25 to

22   life, child sexual -- continuous sexual assault we will try

23   over there, which is also a two-week case.   I have either for

24   coming back for matters here November 4th in the morning or a

25   November 8th in the morning.   And I am not going to hold your
                                                                     29


 1   feet to the fire at this point, but if you would check your

 2   calendars and get with my coordinator, we will try to get

 3   that put into the calendar as soon as we can.

 4                     And then, Mr. Blazek, you may be able to tell

 5   me how long it's going to take to get your mitigation set up

 6   and ready to try this case.    And, again, without waiving

 7   anything, if it is likely to be this year or likely to be

 8   after the first of the year, I need to start getting you on

 9   there and a time period to make that work.

10                MR. BLAZEK:     Judge, you are exactly right.    You

11   pointed out the dilemma that the Defense faces.    On the one

12   hand, a typical capital case we would be asking for as much

13   time as you could conceive to give us to get ready.    But, on

14   the other hand, if I ask for that time, I may be waiving

15   certain rights.    In addition to the 180-day, which I think we

16   are probably safe there in not waiving the 180-day claim

17   because the 180 days has already lapsed.    If it is violated,

18   it is violated.

19                     For the 120 days, 120-day timeline there's an

20   issue there for us that we don't want to waive.    There is

21   another issue.    And that is his Sixth Amendment right to a

22   speedy trial, which there is no particular time limit there,

23   just a reasonable time.    And there, there is no particular

24   format for demanding the request or the failure to contact

25   the warden wouldn't in any way diminish the value of his
                                                                     30


 1   Request for a Speedy Disposition there.   So we at least have

 2   on file a Sixth Amendment Demand for Speedy Trial.    And so,

 3   and he has been in custody all this time.   So those are

 4   issues that I need to weigh in looking at that.

 5                   And so what initially -- what my answer to the

 6   Court is, I will do my best to clear my schedule and to be

 7   ready for any date that the Court or the State gives us.     And

 8   there may be a particular need for delay later on that we

 9   would assert.   But, at this time, I can't assert or request

10   any delay without conferring with my client and letting him

11   know the significance of it.

12                   And so, I don't know of any conflict.   I know

13   my schedule pretty close.    I would suspect I would have no

14   conflict in my schedule for either November 4th or 8th.    Both

15   of those are pretty far in advance.   I don't know of anything

16   coming up that would say I wouldn't be available for those

17   two dates.   So the only objection I would have to them is

18   that they are -- they deny my client his rights under the

19   IADA and the Constitutional Right to a Speedy Trial.

20                   THE COURT:   Well, I think I owe it to you for

21   clarity right now to give you the grounds that as a

22   preliminary ruling.   I am using Article 4 of IADA to grant

23   the State's Request for the Continuance because I do find

24   good grounds.   And that good grounds being the delay in

25   getting Mr. Lasker back here; the seriousness of the charges
                                                                     31


 1   against him; the availability of him being provided adequate

 2   and proper counsel; the complexity that has been represented

 3   to me of this case.    And for all of those reasons and there

 4   may well be further reasons upon study of this, I do find we

 5   have the good grounds that would be found under Article 4

 6   for the Continuance.

 7                    Then having said that, and because of the

 8   situation we find us in, you needing to do some research, the

 9   fact trail, and whatever factual stipulations or testimony,

10   and again without waiving anything; I think if we can set it

11   up for the November 4th date at 10:00 o'clock.

12                    And, frankly, Mr. Blazek, if you go back to

13   your office and Marilyn says, Can't do it.    If we need to

14   move it to the 8th, it is okay.    But we will set it for the

15   10:00 o'clock on the 4th of November for argument on your

16   Motion.    And should we need an earlier motion than that,

17   certainly contact Susie.   That would be same for you,

18   Mr. Mathis, contact the coordinator, and we will find a

19   Saturday morning we can all gather and meet, but we will do

20   it.

21                    That handles right now -- the Continuance is

22   granted.   Your Motions to Dismiss are taken under advisement

23   pending further arguments and research.

24                    MR. MATHIS:   Your Honor, may I just interject,

25   I personally think it would be a good idea if we went ahead
                                                                     32


 1   and had a preliminary trial date set.    Article 4 and Article

 2   3 both assume that multiple continuances can be granted but

 3   at this point because we are dealing with a mandate that

 4   trial occur, I believe it would behoove the Court, behoove

 5   the State, to actually go ahead and set an initial trial date

 6   that could be adjusted later on, if necessary.

 7                   THE COURT:    Susie, would you come up with a

 8   February/March, 2014 window for me.     That will give us

 9   approximately six months preparation time.    That would also

10   be allowing a minimum of a four-week window for the

11   individual voir dire selection, and then two weeks for a

12   trial itself.

13                   INVESTIGATOR WOOLLEY:    February trial week?

14                   THE COURT:    When is that?

15                   INVESTIGATOR WOOLLEY:    February 3rd through

16   7th.

17                   THE COURT:    Probably going to be after that

18   because this is a special venire we will bring in.    I will

19   just clear all the rest of my junk out, get a visiting judge

20   for everything else.

21                   While she's looking at that, I have the

22   State's Motion for Examination for Incompetency and the

23   allegations have been made in the State's motion.    Just on

24   the bare allegations -- we will come back to that in just a

25   moment.   Thank you, ma'am.
                                                                        33


1                     MS. SCHUBERT:    That's our calendar.

2                     THE COURT:    Gentlemen, it appears the best

3    time frame to look at this would be from February 24th,

4    bringing in the special venire at that point and then having

5    the week of the 24th, week of March 3rd, and then expecting

6    to present testimony the weeks of March 10 and 17th.      And we

7    can certainly go longer should we need to beyond that.

8                     So let's set this matter for trial on February

9    24th.    We will back up from that.    We already have the

10   November 4th pre-trial.   And there will be a January

11   pre-trial we will set at the November hearing.       And we will

12   grant any additional early February pre-trials that we may

13   find that we need after the January pre-trial.

14                    MR. BLAZEK:     In response on behalf of the

15   Defense, Your Honor, I don't think those dates present any

16   conflict with my schedule.     We should be able to accommodate

17   those.   We will do our very best to be ready for trial on

18   those dates.   But I would object to setting those dates

19   outside the 120-day, 180-day limit and that the setting of a

20   trial date under these circumstances violates the Interstate

21   Agreement on Detainers, as well as the Sixth Amendment Right

22   to Speedy Trial.

23                    THE COURT:    Thank you, Counsel.   It is so

24   noted and taken into consideration.

25                    All right.    Moving on to the matter we were
                                                                      34


 1   about to address on the competency issue, I have reviewed the

 2   State's motion and I am not sure that I have seen a response,

 3   Mr. Blazek, as far as the Motion for Competency Examination.

 4                    MR. BLAZEK:   I had filed a response.   We would

 5   object to it.   We don't think that any of these suggestions

 6   of purported facts by the D.A. give rise to an issue of

 7   competency.    And I know this, that if at any time an issue of

 8   competency arises, I am not slow to request help.     Usually

 9   the first help I request in a capital case is to get a

10   consulting mental health professional to work with me and we

11   will do our own.   And then if that gives rise to something,

12   then we'd ask for the independent examination.     But, at this

13   time, I would object to the appointment of the independent

14   mental health examiner.

15                    THE COURT:    I think your argument is well

16   taken.   Knowing generally how capital cases work and how you

17   work, I would anticipate seeing some motions in the near term

18   in camera for various resources.

19                    All right.    For the Disclosure of Favorable

20   Evidence for both sides; frankly, we are not there yet so far

21   as the new discovery laws that are going to go into effect on

22   January 1st.    Court has a standing policy on discovery.      And

23   while you may not have seen the Waller County version, I

24   assure you it is virtually identical to the Grimes County

25   version, has obligations for both the Defense and the State.
                                                                      35


1                      What I would prefer to do is go ahead and sign

2    that Standard Discovery Order for all three of these matters.

3    And then should there be further discovery that is required,

4    if each side, both the State and the Defense, would file

5    those requests with the Court identifying how those requests

6    may differ from the Standard Discovery Order, then that may

7    alleviate that.

8                      Susie, would you go get me three copies of

9    that, please, ma'am.    We will go ahead and get those filed

10   today.   And that may then oviate any further rulings on the

11   discovery today.

12                     Anything further from the State?

13                     MR. MATHIS:   No, Your Honor.   Other than I

14   will, again, make those representations that prior to

15   Mr. Blazek leaving today, I will make available to him copies

16   of the Notice and Demand that was sent to our office and

17   copies of the Certificate of Service; a copy of a document

18   the top of which indicates Sentence Monitoring Computation

19   Data as of 4/4/2012; and the letter that these documents came

20   to -- to our office for his -- I will make sure he gets a

21   true and correct copy of all of those.     In addition, the

22   D.A.'s office did receive a certified letter from Mr. Lasker

23   on April 8th of this year demanding that his cases be

24   dismissed.   And, again, I will provide him -- as in "him" --

25   the defense attorney, copies of what was in that letter from
                                                                     36


 1   Mr. Lasker.   I believe both are relevant to the cause and the

 2   issues that he is concerned about.

 3                   THE COURT:    I think that will work.    You know,

 4   taking the presumption and I think we all deal with it, that

 5   death is different.   We handle it carefully and we should all

 6   handle it very carefully.     Even though you will provide those

 7   today, let's move ourselves into the realm of what we are

 8   going to be doing with discovery in the future and just

 9   prepare a log of what you do provide for him that we can

10   place into the record and be no confusion as to what was

11   actually tendered.    Like I said, I know both of you.    I know

12   the cordiality and congeniality will continue.     But I do want

13   a very complete record on the case.

14                   Further, Mr. Blazek?

15                   MR. BLAZEK:    Nothing further, Your Honor.

16                   THE COURT:    Very well.   Susie has those forms

17   for me.   I am going to sign those.    And you will each receive

18   your copies of those.   There being nothing further before the

19   Court, we stand adjourned.

20                 (Proceedings concluded, 5:15 p.m.)

21

22

23

24

25
                                                                      37


 1   THE STATE OF TEXAS

 2   COUNTY OF WALLER

 3

 4           I, Robyn S. Wiley, Court Reporter in and for the State

 5   of Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions of

 7   evidence and other proceedings requested by counsel of the

 8   parties to be included in this volume of the Reporter's

 9   record, in the above-styled and numbered cause, all of which

10   occurred in open court and were reported by me.

11           I further certify that the total cost for the

12   preparation of this Reporter's Record is $774.75 and was paid

13   by County of Waller.

14           WITNESS MY OFFICIAL HAND this the 13th day of June,

15   2014.

16

17

18

19                               /s/ Robyn S. Wiley

20                               _______________________________

21                               ROBYN S. WILEY, CSR NO. 4629
                                 EXPIRATION DATE: 12-31-15
22                               OFFICIAL REPORTER FOR WALLER &
                                 GRIMES COUNTIES
23                               836 AUSTIN, SUITE 307
                                 HEMPSTEAD, TEXAS 77445
24                               TELEPHONE: (979) 921-0921

25
                                                                       1


 1                  REPORTER'S RECORD

 2              VOLUME 4 OF 6 VOLUMES
                                                       FILED IN
                                                1st COURT OF APPEALS
 3            TRIAL COURT CAUSE NO.     11-01-13703HOUSTON, TEXAS
                                                9/9/2014 1:27:49 PM
 4            TRIAL COURT CAUSE NO.     11-01-13704
                                                CHRISTOPHER A. PRINE
                                                        Clerk
 5            TRIAL COURT CAUSE NO. 11-01-13705

 6            COURT OF APPEALS NO.      01-14-00630-CR

 7             COURT OF APPEALS NO.     01-14-00631-CR

 8             COURT OF APPEALS NO.     01-14-00632-CR

 9
     THE STATE OF TEXAS    ) IN THE DISTRICT COURT
10                         )
   VS                      ) 506TH JUDICIAL DISTRICT
11                         )
                           )
12 DOMINIQUE DONTAE LASKER ) WALLER COUNTY, TEXAS

13

14           **************************************

15                     HEARING ON MOTIONS

16          **************************************

17       On the 4th day of November, 2013 the following

18 proceedings came on to be heard in the above-entitled

19 and numbered cause before the Honorable Albert M.

20 McCaig, Jr., presiding, held in Hempstead, Waller

21 County, Texas:

22       Proceedings reported by machine shorthand.

23

24

25




                    Sheila A. May (979)826-7762
                                                       2


 1                       A P P E A R A N C E S

 2 Mr. Elton R. Mathis

 3 SBOT No. 24014568

 4 Waller County Criminal District Attorney's Office

 5 645 12th Street

 6 Hempstead, Texas     77445

 7 (979) 826-7718

 8 Attorneys for the State

 9

10 Mr. Frank Blazek

11 SBOT No. 0247550

12 Smither, Martin, Henderson & Blazek, P.C.

13 1414 11th Street

14 Huntsville, Texas     77340

15 (936) 295-2624

16 Attorney for the Defendant

17

18 Mr. William F. Carter

19 SBOT No. 03932800

20 Attorney at Law

21 108 East William J. Bryan Parkway

22 Bryan, Texas     77803-5334

23 (979) 779-0712

24 Attorney for the Defendant

25




                    Sheila A. May (979)826-7762
                                                            3


 1                         INDEX

 2                  VOLUME 4 OF VOLUME 6

 3                           MOTIONS

 4 November 4th, 2013                           Page Vol.

 5 Appearances..............................     2    4

 6 Proceedings..............................     4    4

 7 Proceedings Concluded....................     24   4

 8 Reporter's Certificate...................     25   4

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                  Sheila A. May (979)826-7762
                                                               4


 1                THE COURT:    All right.   These are Cause

 2 Nos. 13703, 13704, and 13705.    The State of Texas versus

 3 Dominique D. Lasker.   And let the record reflect that

 4 the attorneys for the state and for the defense are

 5 present in the courtroom.    The defendant is in the

 6 courtroom.   We're here today, gentlemen, for our motions

 7 and discuss the procedures and matters that are before

 8 the Court.   And I believe Mr. Carter, Mr. Blazek you

 9 have filed a recent motion; is that correct?

10                MR. BLAZEK:    Yes, Judge, we have.    We

11 filed a first amended motion to dismiss and,

12 unfortunately, when I attempted to serve a copy on the

13 state we sent it to the wrong fax number.      And, so, I

14 kept confirmation that it was faxed, but they didn't get

15 it until this morning because it was faxed to the wrong

16 number and that's my office's fault.      And we've

17 discussed it and I think we have an agreement as to how

18 to proceed on that motion.

19                We think that we're going to be able to

20 submit to the Court some agreed stipulations as to

21 certain relevant facts and that we would attach exhibits

22 and have those marked and that we would submit in the

23 near future some hammered out stipulations.      I made a

24 rough draft of the stipulations I need, but they're not

25 finalized.   And they're going to have some stipulations




                  Sheila A. May (979)826-7762
                                                                   5


 1 that they want as well.     And then from the gist of the

 2 -- I think we're going to be able to agree to those.        I

 3 don't think we'll need to have live testimony.     And if

 4 that's the case then what we'll do with the Court's

 5 permission is just submit this to the Court in writing

 6 within the next, say, fifteen some days.     Is that --

 7 Mr. Mathis?

 8                So, within the next fifteen days and then

 9 let the Court rule on it at that time after the Court's

10 had a chance to review the written materials and that's

11 the only motion we have filed.     I have an ex parte

12 motion to try to get some funding -- an expert, some

13 assistance that I'd like to discuss with the Court ex

14 parte.

15                THE COURT:    Very well.   That's good that

16 you have the ex parte one because that was on my list.

17 Mr. Mathis, any response on Mr. Blazek's statement?

18                MR. MATHIS:    Judge, other than a little

19 bit of confusion that was caused by us not getting the

20 motion today we'll -- a little bit -- now understand

21 what Mr. Blazek wanted to talk about today.     I concur

22 with him that we should be able to reach some

23 stipulations more in the nature of "x" document was

24 received on "x" date as opposed to titling any documents

25 or giving them any legal meaning on their own as far as




                  Sheila A. May (979)826-7762
                                                                  6


 1 what we're calling them.     And that's correct, the state

 2 will also have I'm sure several documents that we will

 3 want to have stipulated as well, "x" document was

 4 received by the state on "x" day and so forth.       So, I do

 5 believe fifteen days is plenty of time for us to reach

 6 those agreements with each other and submit those to the

 7 Court.

 8                THE COURT:    All right.    Then aside from

 9 the actual scheduling is there anything else from the

10 defense standpoint that needed to be covered today?

11                MR. BLAZEK:    No, Your Honor.     I'd like to

12 visit ex parte with you.

13                THE COURT:    We'll do that.     Once we've

14 broken here we'll go into chambers and take care of

15 those matters unless you need a record.

16                MR. BLAZEK:    No.

17                THE COURT:    All right.    I didn't think

18 so.   Well, let's talk about our schedule.      Currently we

19 have this matter set for a two-week trial period on

20 February 24th for jury trial.       Due to the nature of the

21 case, I would think that a pre-trial hearing would be in

22 order sometime in February.     I have an available date

23 February 14th, which puts us only ten days out from the

24 actual time.   And by that time we will have already

25 issued our jury notices.     And so, what I'm looking at on




                  Sheila A. May (979)826-7762
                                                                   7


 1 that is -- and, certainly, I don't expect the defense or

 2 the state either one to give any trial strategies as

 3 we're trying to do our planning here.     Are we

 4 anticipating jury questionnaires?

 5                MR. BLAZEK:   Yes.   Judge, the state has

 6 given us notice that they intend to seek the death

 7 penalty and in light of that I expect that we will

 8 request jury questionnaires.    As preliminary matters, I

 9 see some issues arising and I -- we have to disclose

10 some trial strategy just to explain why we're proceeding

11 the way we are.   I think at this point for purposes of

12 scheduling and the Interstate Agreement on Detainers I

13 believe that my client's rights are fully perfected.        I

14 don't think there's anything that this Court can do now

15 to cure whatever may have happened prior to this date.

16                So, from this date forward I don't --

17 what I'm saying is I'm not waiving or acquiescing or

18 erasing anything that's happened so far.     We believe

19 that claim is perfected under the IADA and the speedy

20 trial rights there.   Going hence forward from that date,

21 what we expect to do depending upon the Court's ruling

22 on our motion if the Court grants the IADA motion, I

23 expect the state will appeal.     If the Court denies our

24 IADA motion I don't believe I have a right to appeal

25 under the Ex Parte Doster case.     The Court of Criminal




                  Sheila A. May (979)826-7762
                                                              8


 1 Appeals has held that even if I had filed a Writ of

 2 Habeas Corpus rather than a pretrial motion and received

 3 an adverse ruling that it is not the kind of matter that

 4 can be appealed interlocutory, the denial of that

 5 motion.   I do believe that if I could establish that

 6 it's a mere ministerial act, that it's not an act of

 7 discretion, then I think a Petition for a Writ of

 8 Mandamus might be proper.   So, I think if this Court

 9 grants it, the state I believe will appeal.     If the

10 Court denies it, I would expect that we will file an

11 application for Writ of Mandamus to some higher court.

12                On other issues here, I see one -- I

13 believe there probably is going to be a Motion to

14 Suppress the custodial statement that the state has

15 given us and at some point we probably want to have that

16 heard prior to trial.   There will probably be some

17 determinations of some expert testimony.     I think the

18 state might have some DNA testimony.   They certainly

19 will have some forensic testimony about the firearm and

20 the -- whether or not the gun that was used in the

21 homicide was the same as in the robbery in California.

22 And that would probably best be resolved by some sort of

23 pretrial Daubert hearing.   And so, those are the only

24 two preliminary matters.

25                And in terms of trial scheduling, I'm




                  Sheila A. May (979)826-7762
                                                                  9


 1 not -- Mr. Carter was going to tell me something about

 2 his trial.   He had something, but did that get resolved,

 3 Billy, your thing in Brazos County?

 4                MR. CARTER:    No.

 5                MR. BLAZEK:    So that's -- so Billy --

 6 I'll let Billy address that.

 7                MR. CARTER:    Judge, right now Michelle

 8 Esparza and I are involved in a death penalty re-trial

 9 at punishment only.     It's in Judge Smith's court that's

10 been set for March.     Now, whether it's in stone or not

11 we're not sure, but it's been set months ago.       I think

12 we -- the first week or second week in March, if it goes

13 and he has not said it's not going yet.       And we're

14 having some preliminary matters on it that we've got to

15 take care of, but -- and that's a re-trial of a

16 punishment case only.

17                THE COURT:    What I may need, Mr. Carter,

18 get me the number and style of that.       I certainly don't

19 mind talking with Judge Smith, have a good relationship

20 with him, and letting him know what we're facing in the

21 way of our scheduling.

22                MR. CARTER:    Okay.

23                THE COURT:    And the time problems --

24                MR. CARTER:    All right.

25                THE COURT:    -- that we have on this case




                  Sheila A. May (979)826-7762
                                                             10


 1 so that we don't put you and Ms. Esparza in the middle.

 2 It would be Judge Smith and I that work out the details

 3 of that.   Do you know whether or not there is a time

 4 exigency on that case?

 5                MR. CARTER:    No.

 6                THE COURT:    Okay.

 7                MR. CARTER:    In fact, Judge, there's some

 8 DNA issues that we just filed a motion about a week ago

 9 requesting some DNA testing be done under the new law.

10 And we feel like if that takes place we won't be trying

11 that case until sometime next fall, but right now it's

12 set and nothing's been changed as of yet.     And the state

13 has joined in the motion we filed -- they don't oppose

14 the motion.   They joined -- they don't oppose the motion

15 requesting DNA testing to be done.

16                THE COURT:    I think based upon that we'll

17 go ahead and keep our schedule as it looks like.

18                MR. CARTER:    All right.

19                THE COURT:    I will talk to Judge Smith

20 and just to be sure --

21                MR. CARTER:    Okay.

22                THE COURT:    -- that we're not running

23 into placing you and Ms. Esparza in any sort of

24 predicament on that.     I had anticipated and kind of

25 getting back into maybe we ought to talk about this




                  Sheila A. May (979)826-7762
                                                               11


 1 motion just a little bit more.       We talked about the

 2 stipulations that you're going to be filing in talking

 3 about that.   Are you going to do this motion that you

 4 filed on the 30th, the First Amended Motion to Dismiss,

 5 is that going to be done under a Notice of Submission or

 6 do you wish to do that under a hearing or with a

 7 hearing?

 8                MR. BLAZEK:    Well, I think the Notice of

 9 Submission is what we're -- we could do it in writing.

10                THE COURT:    Right.

11                MR. BLAZEK:    We can get our stipulations

12 together.

13                THE COURT:    Okay.

14                MR. BLAZEK:    And if we can't work out the

15 stipulations we come back to the Court and request a

16 hearing and put on live testimony about the facts we

17 intend to prove, but I'm thinking --

18                THE COURT:    I guess I was looking at it

19 separately.   I was looking at the dismissal -- your

20 Motion to Dismiss as a separate issue from the

21 stipulations, but apparently that's incorrect?

22                MR. BLAZEK:    The stipulations we're

23 talking about relate to the Motion to Dismiss.

24                THE COURT:    Okay.    I see that.   Then,

25 yes --




                  Sheila A. May (979)826-7762
                                                               12


 1                MR. MATHIS:    I concur, Your Honor.     It's

 2 my understanding the stipulations are to aid the Court

 3 in deciding his First Amended Motion to Dismiss.

 4                THE COURT:    All right.   I'm now with you.

 5 Simply because we have a lot of moving parts, I would

 6 like to go ahead and at least do our planning to get us

 7 a motions date for the Motion to Suppress.     Would the

 8 parties be ready on a Motion to Suppress say on January

 9 22nd?   And we can look at some other dates earlier in

10 the month, as well.

11                MR. BLAZEK:    Judge, I think we could be

12 ready on those dates, you know.    You tell us what day

13 and we'll try to -- I don't see any conflict.        I've got

14 my January 22nd calendar up and I don't see any conflict

15 with that date.

16                THE COURT:    Having a conversation here

17 with my scheduling and court coordinator.     Do you have

18 any estimate as to how long it might take?

19                MR. BLAZEK:    Well, I think the Court is

20 going to have to listen -- this -- part of the basis of

21 the -- Judge, can I sit down while I'm talking?

22                THE COURT:    Please do.   We'll --

23                MR. BLAZEK:    My old knees.

24                THE COURT:    This is substantive, this is

25 not form.




                  Sheila A. May (979)826-7762
                                                               13


 1                MR. BLAZEK:   Thank you.   I appreciate

 2 that.   This is going to require listening to the

 3 statement.   It's a lengthy statement.    And part of the

 4 Motion to Suppress is going to be based on the defense

 5 assertion that it's not a recording of the defendant's

 6 voice, that it's merely a recording of officers

 7 repeating what they claim the defendant said and, of

 8 course, one of the requirements of 38.22 is that the

 9 statement has to be either in writing or recorded.

10 Well, they've done a good job of recording most of what

11 the officers said, that's very audible, but I think most

12 of what the defendant said is -- was not recorded.

13                And then there will be some dispute where

14 some of it might arguably be recorded and might not, but

15 I think a lot of it the Court will agree with us wasn't

16 recorded at all.   Some arguably was recorded and some

17 was recorded (sic).   And so, the Court's going to have

18 to make a decision and we're going to have to point out

19 time period by time period why we're objecting to the

20 admission of certain things.    And a lot of it we're

21 going to be objecting to comments made by the officers

22 on the tape claiming to be repeating what the defendant

23 said.   So, it will take some time.

24                THE COURT:    From a logistic standpoint,

25 Mr. Mathis, having not seen nor heard any of this are we




                  Sheila A. May (979)826-7762
                                                                 14


 1 dealing with the quality of the reproduction and, if so,

 2 have we attempted an enhancement of the tape or

 3 recording?

 4                  MR. MATHIS:    Yes, Your Honor, an

 5 enhancement has been made and that was what was tendered

 6 to Mr. Blazek.

 7                  THE COURT:    All right.    So, we've got

 8 about as good as we're going to get, is that what your

 9 feeling is?

10                  MR. MATHIS:    Yes, Your Honor.

11                  THE COURT:    All right.    That being the

12 case and because we may be dealing with creatively an

13 edited version, I may be leaning toward moving that to a

14 little earlier in January to give us enough time because

15 I don't want to -- for instance, make some rulings that

16 this and this and this is excluded and then we have a

17 logistics problem of simply doing the redacted, edited

18 portion.

19                  MR. MATHIS:    Your Honor, January is

20 pretty open as you would know --

21                  THE COURT:    Sure.

22                  MR. MATHIS:    -- for us.

23                  THE COURT:    How about either the 6th or

24 the 10th, Mr. Blazek?    I'm just concerned about if we

25 move it to the end of January running out of time.




                    Sheila A. May (979)826-7762
                                                                   15


 1                  MR. BLAZEK:    Well, now another issue just

 2 arose.     I did not realize -- maybe it was by oversight

 3 or -- what I -- I thought I had the original or a copy

 4 of the original.     I didn't realize I had an enhanced

 5 copy.    And so, that raises an issue in my mind what do I

 6 need to do to get ready now.      Do I need to take a look

 7 at both the original and the enhanced to see if the

 8 enhancement made it better or worse?      You know,

 9 sometimes when you enhance one person's improvement is

10 another person's distortion.      And so, that -- I may have

11 to -- I don't know if I'm going to be ready early in

12 January.    I may have to -- because I may have to get

13 some help with a third party to help me take a look at

14 that tape to determine whether or not the enhancement

15 helps or hurts; find out what's really on there.         It's

16 just an audio.     It's not a video.   I'm right about that,

17 Mr. Mathis, right?

18                  MR. MATHIS:    Yes, it's audio.

19                  THE COURT:    Okay.

20                  MR. BLAZEK:    So -- but I will do my best.

21 If you give me a date, I'll do my best to get -- to be

22 prepared for that date.

23                  THE COURT:    Let's set the suppression

24 hearing for January 10th.      Unfortunately, that's a

25 Friday, but fortunately for a lot of folks Fridays are




                    Sheila A. May (979)826-7762
                                                                16


 1 clear.   And that will be a little bit of a compromise so

 2 that it will give us another couple of weeks should we

 3 need to create an edited version of that.      I realize it

 4 puts you in a bit of a timeframe.

 5                MR. BLAZEK:    We'll do the best we can,

 6 Judge, if that's the date we'll work for it.

 7                THE COURT:    All right.    So, we're going

 8 to set that as a Motion to Suppress, 10:00 o'clock a.m.,

 9 January 10th, 2014.

10                Now, then if we go to a final pretrial on

11 February 14th with the jury coming in on the 24th does

12 either side anticipate needing an additional motions

13 date between those two dates?

14                MR. BLAZEK:    Well, there's still the

15 Daubert issue on the expert testimony that would

16 probably be best resolved before trial.

17                THE COURT:    Yes, sir.    That's not likely

18 to be an all day hearing, though.      We could then use

19 that 22nd of January date in the afternoon for the

20 Daubert hearing providing both sides think that's enough

21 time.                 MR. MATHIS:    The only -- Your Honor,

22 the only motion the state's filed, I believe, was

23 designation -- or information on his expert witnesses.

24                THE COURT:    Yeah.

25                MR. MATHIS:    That I don't believe was




                  Sheila A. May (979)826-7762
                                                             17


 1 ruled on.

 2                THE COURT:    And you may not have that

 3 until we've had this in camera motion that we've talked

 4 about that I'll be dealing with Mr. Blazek.

 5                All right.    Let's set it 1:30 on January

 6 22nd.   We will just call this an additional motions

 7 date.   So, at this point we have a suppression on

 8 January the 10th at 10:00 a.m.    We have an additional

 9 motions date January 22nd, 1:30 p.m.    We have a pretrial

10 February 14th at 10:00 a.m., and any further motions

11 that may need to be addressed at that time.    And then we

12 will have the jury in on the 24th.

13                      Let's talk just briefly about that

14 and I realize that we are a little early on that, but I

15 would anticipate bringing in the entire panel for the

16 initial entry, voir dire, and handing out of the

17 questionnaires.   Mr. Blazek, I want to defer just a

18 little bit to some of your experience and yours, Mr.

19 Carter's, as well.   Would these questionnaires be of

20 such a nature that we could mail them out with the jury

21 cards, which generally go out two to three weeks before

22 the jury comes in?

23                MR. BLAZEK:   Yeah.

24                MR. CARTER:   Never done it.

25                MR. BLAZEK:   I've never done it before,




                  Sheila A. May (979)826-7762
                                                            18


 1 but I, you know -- now -- go ahead, Billy.    You

 2 tell them what your concerns are.

 3                MR. CARTER:    Judge, the only issue that I

 4 -- we could run into could be we ask them questions in

 5 the questionnaire about the case in a general sense and,

 6 therefore, you would be telling jurors what case they

 7 would be coming in on.

 8                THE COURT:    Very well.

 9                MR. CARTER:    That's the only thing I

10 could see that could be an issue because we always, you

11 know, ask heard anything about the case, form an opinion

12 about it, you know, that will affect your ability --

13                THE COURT:    Then I think I'll go back to

14 my original presumption that we will do the initial voir

15 dire and hand out the questionnaires on that Monday and

16 proceed from there for the remainder of the week doing

17 our selections.

18                MR. BLAZEK:    And the way I've seen it

19 done and it's not always done the same in every case,

20 you could -- if you start off early enough in the day

21 you can get those questionnaires back before the end of

22 the day from the panel, qualify the panel, allow the

23 parties even to make an opening general statement, sort

24 of introductory statement about, you know, introducing

25 people and the general issues of the trial without going




                  Sheila A. May (979)826-7762
                                                              19


 1 into too many facts.     And then gather up those

 2 questionnaires and have them scanned.     And when they're

 3 scanned they could either be scanned and copied or

 4 scanned and just given disks to the sides so that we'll

 5 have those questionnaires.     And if, you know, me I'm

 6 kind of old-fashioned.     I like to have a hard copy to

 7 work with.    And then I can cause those to be printed out

 8 if I need them and -- but what I'd like to have is two

 9 days to review the questionnaires before we begin

10 individual voir dire, because I'm assuming we're going

11 to strike -- use our peremptories as we go.     I guess

12 there's -- in theory we could reserve peremptories to

13 the end of voir dire and then use them, but I'd sure

14 like to have an idea as to the consistency of the entire

15 panel before I start exercising my peremptory

16 challenges.   And I don't -- Billy is -- likes to

17 think -- to do the voir dire as -- voir dire the entire

18 panel individually and then reserve the peremptories to

19 the end.

20                 MR. CARTER:   Right, but I've done it both

21 ways.

22                 MR. BLAZEK:   And I kind of lean the other

23 way, but we've both done it both ways and then one time

24 we even did it a third way.

25                 MR. CARTER:   We did.




                   Sheila A. May (979)826-7762
                                                                  20


 1                  MR. BLAZEK:    After -- but we can work

 2 that out.     The state will have some input as to how they

 3 choose to do it and the Court has discretion in that.

 4 It's not -- I don't think there's any one rule that says

 5 it has to be done a particular way, but I do like to

 6 review the questionnaires before I begin voir dire so

 7 I'll have a sense of who's -- the type of jurors we have

 8 on the panel.

 9                  THE COURT:    Mr. Mathis, your thoughts?

10                  MR. MATHIS:    I agree.    I anticipate the

11 state would want to wait, voir dire the panel, then do

12 peremptory challenges at the end.

13                  THE COURT:    All right.

14                  MR. MATHIS:    It's logical.

15                  THE COURT:    I think that's the best way

16 to plan this.     We have a third week that is available

17 and I will be able to antagonize most living beings by

18 doing it that week because that is school -- spring

19 break week.     That's all right.   We have justice to do

20 and we'll just deal with it if we need to do that.

21                  So, we will plan along those lines as far

22 as doing the initial voir dire, getting the questions

23 out, getting them turned in, initial introductory

24 statements, just introduce the case on that Monday and

25 coming back in on Wednesday to begin our individual voir




                    Sheila A. May (979)826-7762
                                                               21


 1 dire through a scheduling process.

 2                MR. BLAZEK:   And here's the general wild

 3 card in all scheduling -- I have never tried a capital

 4 case where it went to trial on the first trial setting.

 5 Every capital case I've ever been in there's always been

 6 something came up along the way.     And I could envision

 7 as I'm doing this in getting ready for this case that

 8 some expert, some third party, some other issue arises

 9 where I expect to be back before this Court telling you

10 how much time I need to get ready.     And it's -- if it is

11 the -- if this case happens on schedule without me

12 standing up and objecting and saying I need this Motion

13 for Continuance granted, it will be the first time

14 that's ever happened, Judge.

15                THE COURT:    Mr. Blazek, you've never

16 dealt with an OCD Judge and his calendar.

17                MR. BLAZEK:   So...

18                THE COURT:    But I do appreciate that, but

19 I think from the Court's standpoint I have to at least

20 get the plan in place because if we don't have a plan,

21 we won't be able to ever get there.     The plan's as in

22 combat, they adapt once you engage and that's exactly

23 what we will do.   Very well.   Anything further from the

24 state today?

25                MR. MATHIS:   Not today, Your Honor.




                  Sheila A. May (979)826-7762
                                                                22


 1                  THE COURT:    Very well.   Anything further

 2 from the defense today other than our in camera motion?

 3                  MR. BLAZEK:    Mr. Carter points out

 4 something that's really important.      One of the important

 5 issues in a capital case is developing the mitigation

 6 case and this ex parte motion that we have today relates

 7 to that.     And there's going to be certain aspects of the

 8 defendant's life that may require some travel because

 9 he's been -- although he's a native, born and raised

10 here locally, you know, he spent the last eight or nine

11 years in the Marines and there's been a lot of travel

12 involved.     And so, certainly recordkeeping, gathering up

13 documents, we're going to be dependent upon third

14 parties to search records and produce records, primarily

15 the military.     That will probably be a big source of his

16 life story and then travel.      And so, Mr. Carter

17 appropriately tells me, and I think he's probably right,

18 that it might be overly optimistic to think our

19 mitigation specialist will be able to meet our

20 timetable.

21                  THE COURT:    You may well be right and I

22 hadn't thought of that because of my own personal

23 experience with either military personnel records

24 jackets or the military medical records jackets, where

25 they're stored and how they're stored and the agencies




                    Sheila A. May (979)826-7762
                                                                 23


 1 that are currently in charge of those things.       I'm not

 2 sure you can get your records in -- I mean, if you

 3 started today I'm not sure you'd have them in hand on

 4 February 24th.    So, I think it's well brought out that

 5 we're going to be doing this because both of those

 6 agencies that do that storage, they're swamped to put a

 7 blunt to it.

 8                  MR. CARTER:    Judge, I just think that I

 9 know in the case Michelle and I are doing right now even

10 if we didn't have DNA stuff we're -- our mitigation

11 people are -- they've been working over 200 hours

12 already and they tell us they will never be able to meet

13 our March trial deadline.      They -- and I can tell the

14 Court I just -- I think that February will be a

15 difficult timeframe for us to get all of our information

16 collected to be ready for a trial at that -- in that

17 timeframe.

18                  THE COURT:    I think when we come back in

19 here on January 22nd we can make some reasonable

20 announcements at that time and if we need to turn it off

21 or move it to a different timeline that will be fine.          I

22 jokingly said that I'm OCD about it.       I'd rather get it

23 right than get it quick.       So, obviously we're going to

24 do it that way.    Now, if something happens between now

25 and those dates that we've got here, the January 10th,




                    Sheila A. May (979)826-7762
                                                               24


 1 January 22nd dates that obviates moving them, just let

 2 us know and we'll work with you on that.        I think that's

 3 realistic assessments.

 4                 MR. BLAZEK:    So, January 10th will be our

 5 next plan to meet, Judge.

 6                 THE COURT:    Very well then.

 7                 MR. BLAZEK:   Preliminary matters.

 8                 THE COURT:    There being nothing further

 9 before the Court we stand adjourned and we'll see you in

10 chambers with your motion whenever you get a chance.        If

11 you need a little bit of time, I'm sure I'll be here

12 this morning.

13                      (Proceedings adjourned.)

14

15

16

17

18

19

20

21

22

23

24

25




                   Sheila A. May (979)826-7762
                                                            25


 1 THE STATE OF TEXAS   )

 2 COUNTY OF WALLER     )

 3      I, Sheila A. May, Official Court Reporter in and

 4 for the 506th Judicial District Court of Waller County,

 5 State of Texas, do hereby certify that the above and

 6 foregoing contains a true and correct transcription of

 7 all portions of evidence and other proceedings requested

 8 in writing by counsel for the parties to be included in

 9 this volume of the Reporter's Record, in the

10 above-styled and numbered cause, all of which occurred

11 in open court or in chambers and was reported by me.

12      I further certify that this Reporter's Record of

13 the proceedings truly and correctly reflects the

14 exhibits, if any, admitted by the respective parties.

15      I further certify that the total cost for the

16 preparation of this Reporter's Record is $_______and

17 was paid by ____________________.

18      WITNESS MY OFFICIAL HAND this the 8th day of

19 September, 2014.

20                          /s/ Sheila A. May

21                          ______________________

22                          Sheila A. May, CSR# 2801
                            Official Court Reporter
23                          Expiration Date: 12-31-14
                            Waller County Court at Law
24                          836 Austin Street
                            Hempstead, Texas 77445
25                          (979) 826-7762




                  Sheila A. May (979)826-7762
                                   26


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Sheila A. May (979)826-7762
                                                                       1


 1                         REPORTER'S RECORD

 2                           VOLUME 5 OF 6
                                                       FILED IN
                                                1st COURT OF APPEALS
 3             COURT OF APPEAL CAUSE NO.   01-14-00631-CR
                                                    HOUSTON, TEXAS
               COURT OF APPEAL CAUSE NO.   01-14-00632-CR
                                                9/9/2014 1:27:49 PM
 4             COURT OF APPEAL CAUSE NO.   01-14-00632-CR
                                                CHRISTOPHER A. PRINE
                                                        Clerk
 5                 TRIAL COURT CAUSE NO. 11-01-13703
                   TRIAL COURT CAUSE NO. 11-01-13704
 6                 TRIAL COURT CAUSE NO. 11-01-13705

 7

 8   THE STATE OF TEXAS              )   IN THE DISTRICT COURT
                                     )
 9                                   )
     VS.                             )   506TH JUDICIAL DISTRICT
10                                   )
                                     )
11                                   )
                                     )
12   DOMINIQUE DONTAE LASKER         )   WALLER COUNTY, TEXAS
                                     )
13   ________________________________)

14

15

16        --------------------------------------------------

17                        HEARING ON MOTIONS

18        --------------------------------------------------

19

20             On the 11th day of February, 2014, the following

21   proceedings came on to be heard in the above-entitled and

22   numbered cause before the Honorable Albert M. McCaig, Jr.,

23   Judge presiding, held in Hempstead, Waller County, Texas:

24             Proceedings reported by Machine Shorthand.

25                        Robyn S. Wiley, CSR
                                                                2


 1   APPEARANCES:

 2        ATTORNEY FOR THE STATE OF TEXAS:

 3                  MR. Elton R. Mathis, Jr.
                    Criminal District Attorney
 4                  SBOT#: 24014568
                    MR. Frederick Edwards
 5                  SBOT#: 06435100
                    645 12th Street
 6                  Hempstead, Texas 77445
                    Phone: 979.826.7718
 7

 8        ATTORNEY FOR THE DEFENDANT:

 9                  MR. FRANK BLAZEK
                    SBOT#: 02475500
10                  SMITHER, MARTIN, HENDERSON & BLAZEK, P.C.
                    1414 11th Street
11                  Huntsville, Texas 77340
                    Phone: 936.295.2624
12                     -and-
                    MR. WILLIAM F. CARTER
13                  Attorney at Law
                    SBOT#: 03932800
14                  108 E. William J. Bryan Parkway
                    Bryan, Texas 77803-5334
15                  Phone: 979.779.0712

16

17

18

19

20

21

22

23

24

25
                                                                      3


 1                                I N D E X

 2                              Volume 5 of 6

 3                        HEARING ON MOTIONS

 4   February 11, 2014                                         PAGE

 5   Appearances........................................        2

 6   Court calls case...................................        4

 7   Stipulations made by Mr. Edwards...................        5

 8   Court confirms factual stipulations with counsel... 14

 9   Off the record discussion.......................... 32

10   Proceedings concluded.............................. 36

11   Reporter's certificate..............................37

12

13

14

15

16

17                         E X H I B I T S

18   Number         Description               Offered   Admitted

19   State's

20   1              Documents                   23        23

21   2              Documents                   23        23

22   3              Letter and Forms            23        23

23   4              Letter and Forms            23        23

24   5              Judgment                    34      34/36

25
                                                                          4


1                          P R O C E E D I N G S

2                    (Open court, defendant present)

3                    THE COURT:    These cases are Cause Numbers

4    13703, 704 and 705; State of Texas versus Dominique Dontae

5    Lasker.   We have for the record Mr. Mathis and Mr. Edwards

6    for the State; Mr. Blazek, Mr. Carter for the Defense.         The

7    defendant is in the courtroom.     Are we ready to proceed?

8                    MR. EDWARDS:    State is ready, Your Honor.

9                    MR. BLAZEK:    Defense is ready to proceed, as

10   well.

11                   THE COURT:    All right then.   The matters that

12   I see today -- well, perhaps, Mr. Blazek, if would you cover

13   a couple of matters that you intend to proceed with today.

14                   MR. BLAZEK:    Judge, I visited with the

15   prosecution team this morning.     And I think we're going to

16   agree to postpone any presentation on our Motion to Suppress,

17   but I think both sides are ready to proceed under the

18   Interstate Agreement on Detainers Claim.      And so, that is the

19   one that I would like to go forward.

20                THE COURT:    Very well.    And from the State?

21                MR. EDWARDS:     That's correct, Your Honor.

22                 THE COURT:    Very well.   That was my

23   understanding, as well, but I wanted to be able to confirm

24   that on the record.   Very well, Mr. Edwards, I believe this

25   has now placed the burden on the State.
                                                                     5


1                MR. EDWARDS:     You know frankly, Judge, I was not

2    here last time.   I am not sure that the burden is still on --

3    have they done their thing?    It is our time; is that right?

4                MR. BLAZEK:    Judge, I assume that the burden on

5    this and the burden of persuasion, the burden of proof on

6    this always rests on the Defense.    But I think most of the

7    facts -- they have most of the facts.    So I am not sure if we

8    should -- I have tried to submit stipulations that I thought

9    would be agreeable to both sides.    I am not sure if they are.

10                The alternative would be to call Mr. Edwards to

11   the stand and have him to -- I could ask him some questions,

12   see what he agrees with, more like Request for Admissions.      I

13   think we agree basically on all of the facts.    Many of the

14   facts we agree on are in his response, but his response is

15   not evidence, I know that.    So I have got to get it on the

16   record, so I don't know if we wanted to try by stipulation or

17   if you want to testify about what we agreed to.

18               MR. EDWARDS:     Tell you what, Judge, I will run

19   through my fact pattern, which you have before you and

20   counsel has got, as well, and stipulate as we go along and

21   maybe that will satisfy what you are talking about.

22               MR. BLAZEK:    I think it will.

23               THE COURT:    I think that would be the best --

24   most equitable way of doing that and both of you, obviously,

25   are valued members of the Court and take what you do say as
                                                                    6


 1   intended.

 2               MR. EDWARDS:   Thank you, Judge.    If it please

 3   the Court, for the record the State has filed State's

 4   Response to Defendant's Motion to Dismiss, which includes a

 5   recitation of what I believe the facts are in this case; as

 6   well as accompanying Exhibits, State's 1 through 4.    And,

 7   quite frankly, those are the things which we are willing to

 8   stipulate to in addition to the fact that I believe -- I

 9   think counsel mentioned something about the fact that their

10   client had been in Waller County custody from May 24th, I

11   believe it was, continuously until this time.    We, of course,

12   would stipulate to that; don't think any objection to that.

13   If you look at my fact pattern here, Judge, I think it's

14   fairly clear and not sure I'm going to go through it all.

15                  The long and short of it is these murders

16   occurred on March -- on or about March 10th of 2010.

17   Mr. Lasker fled the jurisdiction after the murders and it

18   became known that he was on leave here in the jurisdiction

19   from the Marine Corps.   And along with that it became known

20   specifically that there was a bank robbery in California in

21   October -- on or about the 30th of 2010.

22                  There was a weapon used in that bank robbery

23   and, as it turns out, it was in his possession when

24   Mr. Lasker was caught.   I am not sure exactly how it came

25   into the hands of the FBI people and the people in
                                                                      7


 1   California.    But long and short of it, they were able to tie

 2   that weapon to Mr. Lasker in the bank robbery.

 3                    Well, anyway, they did some forensic work on

 4   that -- on that weapon.   And I believe, although I haven't

 5   mentioned here, believe DNA connection as well.    But long and

 6   short of it is the connection was made between Mr. Lasker,

 7   that weapon -- that weapon and the murders down here in

 8   Waller County.   And that is what we became aware of.

 9                    In any event, the Rangers went down to

10   California.    They interviewed Mr. Lasker.   Mr. Lasker made

11   what we would describe -- and that will be a bone of

12   contention later on -- but the long and short of it that he

13   made some -- a confession to the killings, as well.     He was

14   charged, I believe, in January of 2011.   And I would --

15   although the mechanism for it is unclear, we filed -- I

16   presume that the Waller County filed detainers on or about

17   that same date for him to be held there in California to

18   stand trial.

19                    Well, we became -- then things became a little

20   bit muddled because there was a lengthy period of time it

21   seemed like where he was in California standing trial for --

22   for the bank robberies.   We eventually determined that -- and

23   during this period of time we were pretty much in constant

24   contact with the folks there in California and became clear

25   that they generally wanted to take care of their case there
                                                                      8


 1   in California as you might expect and then we can transport

 2   him down here.

 3                    This is -- these are informal conversations,

 4   so forth, we had with the people there in California.    Well,

 5   we found out that Mr. Lasker, in fact, got 121 months for the

 6   bank robberies and he -- that was given on January the 30th

 7   of 2013.   Now just prior to that -- not just prior, but July

 8   19th of 2012, we received something, which you'll notice on

 9   Page 2 is described Notice and Demand to District Court

10   et cetera, et cetera, from presumably Mr. Lasker on or about

11   July the 19th of 2012.    This did not come -- and this, in

12   effect, was a demand under Texas Code of Criminal Procedure

13   Article 51.14 which, of course, is the adopted device which

14   the State uses to get folks back and forth different

15   jurisdictions to stand trial; particularly, under Article 3

16   which is, in essence, the defendant's or the suspect's demand

17   that he be brought back.

18                  We received this, I guess, July -- on or about

19   July 19th, 2012.    This did not come, as required by the Code

20   itself, by certified mail.    Now another requirement that is

21   required, Your Honor, is that this demand has to be

22   accompanied by a certificate which states certain pieces of

23   information.    This is all in the code section.   I have quoted

24   that.   That certificate was not present with that July 19th

25   communication nor any of the information which is required.
                                                                      9


1                     There's a fair amount of case law that says if

2    you don't get that information, State doesn't get that

3    information, Court doesn't get that information; then that

4    does not trigger the demand, the 180-day demand for the man

5    to be brought back and for him to stand trial, that hard

6    deadline of 180 days.

7                     Well, during this time in August 31st, 2012,

8    so forth, we were again in communication with Mr. Ed Perez,

9    the administrator or some sort of a fellow down there at the

10   federal loading facility where Mr. Lasker was now

11   incarcerated.   We were exchanging forms and so forth,

12   assuming at this point that we were operating under Article

13   4, which is -- which is the provision which we use in order

14   to get a prisoner back.

15                    Now Article 3 is the prisoner wants to come

16   back.    Article 4 is the prisoner doesn't want to come back

17   and we are trying to get him back.   We were working under

18   that presumption.   We were communicating with the people in

19   California to get the various forms.    And it was a lengthy

20   thing.   We had an Article 4 form.   We had -- you know, there

21   were a number of forms we had to get.   We were filling them

22   out and sending them back.   Quite frankly, that took some

23   time.

24                    Then when we requested a particular form we

25   got -- on February 8th of 2013, we got one of the forms we
                                                                    10


 1   had requested, but we also got what was described as another

 2   motion for him to be brought back made under Article 3.     Now

 3   I believe that was February the 8th, 2013.    That took me a

 4   long time to figure out whether or not we had, in fact,

 5   received that certified mail.    We would stipulate, however --

 6   although, I don't have the green copy in front of me.      We did

 7   receive that on or about February the 8th of 2013.

 8                    Okay.   Arguably, that trips the 180-day deal.

 9   The problem was, of course, that certificate, although was

10   accompanied, was part of the -- was part of the

11   communication -- part of the Motion was not complete in two

12   respects.    Number one, it left blank the date of parole

13   eligibility.   Also left blank any mention of the decisions

14   may or may not have been made by the Parole Board concerning

15   the inmate.    Of course, this is almost half of the

16   information that is required that we get prior to the

17   tripping of that 180-day guideline -- or not guideline, that

18   hard date.

19                    Okay.   So the long and short of it, we

20   arguably we have a correct Article 3 request to be taken back

21   or brought back for trial; however, the certificate is

22   itself -- it comes certified mail with stipulation; however,

23   we have a certified -- we have a certificate which is, in

24   fact, defective at least in half the respect.    And, of

25   course, the case law says if we don't get all this
                                                                    11


 1   information then the 180 days is not tripped.

 2                   So our position is that the initial one in

 3   July and the one in February in and of themselves are

 4   defective.   We haven't gotten the proper notice we were

 5   entitled to and that is supported by the case law concerning

 6   whether or not this person is going to make a successful

 7   Article 3 -- Article 3 demand to be brought back to trial.

 8                   Well, anyway, time marches on and we are

 9   successful, either through Article 3 and/or Article 4, to

10   eventually get this man back.   I believe on May 1st of 2013,

11   we forwarded the various IAD Form 6 that had now been signed

12   by the proper Texas IAD administrator to the federal warden.

13   Then less than a month, on May 31st, 2013, Mr. Lasker is

14   brought back here to the -- to Waller County.

15                   Now, on -- frankly, the Court can recall this

16   because it was kind of unusual, I think.   On June 4th of

17   2013, which would have been before the running of our 180

18   days, of course, we brought Mr. Lasker in for his initial

19   court appearance.   As you recall, Your Honor, I make this

20   recitation here in the -- in the facts and in the arguments,

21   he stood before you and said, Judge, I have a number of

22   motions which I demand -- actually said I demand that you

23   hear them.

24                   Well, the Judge quite properly -- Your Honor

25   quite properly said, Well, sir, you don't -- do you want
                                                                    12


 1   counsel?   He didn't make any real response to that, but the

 2   long and short of it, prior to that in one of his IAD Forms,

 3   particularly the one filed on February the 8th, he checked

 4   off the box saying, I want court-appointed attorney.      So you

 5   are stuck -- Court is stuck at this point.

 6                     You are saying basically he has these

 7   contested, substantive motions and he is requesting

 8   court-appointed attorney, hasn't been assigned one yet; so

 9   the Court had no alternative, I believe.    We would suggest on

10   June the 4th of 2013 that was, in effect, a reset of the case

11   so he could get counsel.    He was assigned counsel, I believe,

12   very shortly thereafter.    I believe on June the 4th, the

13   Regional Public Defender was assigned on June 4th, 2013.     For

14   whatever reason, which is probably not important for this

15   hearing or any other hearing, on June -- they got switched

16   around because that was not an appropriate thing.     Mr. Blazek

17   was appointed and then Mr. Carter was appointed on June 6th.

18                     We had an opportunity to discuss.   And I don't

19   have the specific date when that was, but I do remember us

20   talking -- to talk informally with Mr. Blazek and it became

21   very clear to us, to the State, that this deadline was

22   important to the Defense and they weren't going to do any --

23   they weren't going to take any effort to get their man into

24   Court for any kind of motions or that sort of thing.      We took

25   the initiative.    And on September 9th, 2013, the Court heard
                                                                     13


 1   and granted a second continuance for good cause shown and we

 2   laid it all out there.   That is pretty much where we are now.

 3   November 4th, 2013, that was the Continuance date, I believe,

 4   that the defendant was there with counsel.   He waived

 5   arraignment and there was a scheduling order.

 6                    The second part of my paper, Judge, my little

 7   missive there to the Court, is the case law that

 8   substantiates that.   Now I would put in another argument.

 9   And I am not going to spend a whole lot of time on that.

10   There is a -- there is this fundamental idea that the various

11   branches should not interfere with the others.   And it would

12   be my position that this Legislative creature, this 180-day

13   demand that we have somebody tried, particularly in all

14   cases, they don't make any distinction between that.     They

15   say everything from misdemeanor or whatever, you know,

16   whatever -- all the way up to a capital murder needs to get

17   tried from -- 180 days from the time that a demand is made.

18   They don't even take into consideration all the time that is

19   necessary to get the guy hauled in from wherever he happens

20   to be incarcerated, that we have to get my guy tried within

21   180 days.

22                    And really, the Draconian solution to that --

23   it's not like in a bond situation where you have to turn him

24   loose on bond.   The Draconian solution in this particular

25   case is you lose the right.   This is to be dismissed with
                                                                         14


 1   prejudice, end of story.       And it is my assertion and I have

 2   explained, cited some case law and so forth, Your Honor, that

 3   that is an improper infringement on the responsibilities of

 4   this Court; and by extension, the prosecution, to deal with

 5   cases that have been indicted correctly and have been brought

 6   to this Court correctly.       And it deprives the State of the --

 7   and the people of the State of the right to try people and to

 8   do that job, which they have been assigned by the

 9   Constitution.   So there is obviously a Constitutional issue

10   in this matter.

11                     THE COURT:    Let me get in here and see if we

12   can clean up the part of what we will call factual

13   stipulations that were alluded to.

14                     MR. EDWARDS:    Just going there, Judge.

15                     THE COURT:    I have -- in your argument here as

16   I followed your brief, I have come up with about 20 and I

17   think probably in order to expedite it, Mr. Blazek and

18   Mr. Carter, what I will do I will just cover each of these in

19   the factual portions here and determine whether or not they

20   are stipulated and whether or not we need to receive

21   additional evidence on any of these factual stipulations.

22   Does that seem reasonable, sir?

23                     MR. BLAZEK:    Yes, it does, Your Honor.

24                     THE COURT:    All right.   The first one that I

25   have is that the murder occurred on or about March 10th of
                                                                      15


 1   2010.

 2                   MR. BLAZEK:    Judge, we don't think that the

 3   date of the offense is relevant to our IADA claim.     We would

 4   ask the Court to take judicial knowledge of the indictment,

 5   it being returned, and the dates alleged there is what the

 6   State's allegations are.     But we are not going to stipulate

 7   there even was a murder.     But we do allow -- we would

 8   encourage the Court to take judicial knowledge of the

 9   indictment in the files and the dates alleged there to show

10   the chronology of the events that are relevant.

11                   THE COURT:    That is reasonable.   The Court

12   will take judicial notice of the indictment itself.     I do

13   believe that date of the indictment may have some efficacy

14   what we are doing here.

15                   MR. BLAZEK:    I agree, Your Honor.   We would

16   ask the Court to take judicial knowledge of that, as well.

17                   THE COURT:    Very well, sir.   The first matter

18   would be that the indictment was returned on or about January

19   27th of 2011.   And as we are not dealing with the

20   Suppression, then we will also not deal with the issue of

21   whether or not the Rangers went to California.

22                   The second matter that I see of some relevance

23   here is that Mr. Lasker was sentenced to 121 months on or

24   about January 30th of 2013 in the federal penitentiary.

25                   MR. BLAZEK:    Did you say January of 2013?
                                                                       16


1                     THE COURT:    That is the date, yes, sir.

2                     MR. BLAZEK:    Judge, I don't have first-hand

3    knowledge of that.   I know that the -- and I was surprised to

4    hear when the prosecutor said that because the first Request

5    for Disposition occurred on July 19th, 2012.     I was under the

6    impression that he was already in the federal penitentiary.

7    There is correspondence with that request that shows

8    documentation that he was serving a sentence at that time.

9    And so, I think that there may be some mistake there.

10                    THE COURT:    Mr. Edwards, I think we may have a

11   year error there.

12                    MR. EDWARDS:   Okay.   I wouldn't be surprised

13   with that.   I am -- I have combed through this a number of

14   times.   Frankly, I don't have a specific federal judgment.       I

15   am taking this, quite frankly, off of -- let me see.     I am

16   taking this off of State's Exhibit Number 4.

17                    Anyway, we got a letter from them.   It is

18   dated January -- saying "them" -- a letter from the federal

19   correction complex there in California on January the 31st,

20   2013.    It's in response to, I presume this is to Mr. Lasker

21   to his Request for Temporary Custody pursuant to Interstate

22   Compact Agreement.   And then that is what got the February

23   8th notice marching along.

24                    THE COURT:    Well, gentlemen, I would propose

25   we attempt to obtain a certified copy of the judgment and
                                                                        17


 1   sentence out of the federal court.     That document thereafter

 2   would then speak for itself as to the date that that was --

 3   that became --

 4                    MR. EDWARDS:    Very well, Your Honor.   I will

 5   take the responsibility on -- for doing that, Your Honor.

 6                    THE COURT:    Very well, sir.

 7                    MR. BLAZEK:    I will point out that in State's

 8   Exhibit Number 1, which purports to be dated July 2nd, 2012,

 9   Dominique Lasker's address is listed as the federal

10   penitentiary, which normally wouldn't be in the federal

11   penitentiary if he was still awaiting trial.

12                    THE COURT:    Yes, sir, noted.   And I think that

13   that is where we have the January 30th -- which year becomes

14   the issue.

15                    MR. EDWARDS:    And, of course, that was the

16   problem, Judge, is that I have got various documents that

17   recite various locations.      And they are directed to -- the

18   long and short of it was difficult to find and I don't have a

19   judgment.

20                    THE COURT:    All right.   Well, the next thing

21   Mr. Edwards had cited in his motion is that on July 19th of

22   2012, there had been a Notice and Demand to district attorney

23   and that dealt, of course, with the provisions presumably

24   under Article 3.   So would there be a stipulation that, in

25   fact, a Notice of Demand to district attorney for trial
                                                                     18


 1   disposition was received by the State on July 19th of 2012,

 2   that was not mailed by certified mail?

 3                   MR. BLAZEK:    We so stipulate, Your Honor.

 4                   THE COURT:    Very well, sir.

 5                   MR. EDWARDS:   That is our State's Exhibit

 6   Number 1, Judge?

 7                   THE COURT:    It is, sir.

 8                   The next matter that I have noted here is the

 9   Motion did not contain certain requisite information that was

10   outlined in Mr. Edwards' motion dealing with parole

11   eligibility, good time calculations, decision to the parole

12   board.

13                   MR. BLAZEK:    That doesn't require stipulation,

14   Judge.   That is just something -- the document speaks for

15   itself and the statute speaks for itself so...

16                   THE COURT:    Very well.    Next matter is that on

17   or about August 31st, 2012, Waller County requested and

18   received IAD Form 5 pertaining to Article 4.

19                   MR. BLAZEK:    We're willing to so stipulate,

20   Your Honor.

21                   THE COURT:    Very well, sir.

22                   January 2nd of 2013, the State sent a request

23   to the warden of the holding authority, Request for Temporary

24   Custody.

25                   MR. BLAZEK:    Defense would stipulate to that,
                                                                      19


 1   as well.

 2                   THE COURT:    Sir, you can maintain your

 3   seating.   We will give you plenty of exercise on other

 4   things.

 5                   MR. BLAZEK:    Thank you, Judge.   I was thinking

 6   about it if I do this for every one of these, I am going to

 7   be exhausted.

 8                   THE COURT:    There was a notice delivered on

 9   February 8th of 2013, pertaining to the IAD Forms on Notice

10   of Untried Placement.   That was initiated under Article 3 of

11   the Interstate Agreement.

12                   MR. BLAZEK:    If you will recall, Judge, that

13   is one where the State is willing to stipulate they received

14   that by certified mail.    That is -- and we do agree to that

15   stipulation and I think that is State's Exhibit Number 4

16   attached to their response.

17                   THE COURT:    Is that correct, Mr. Edwards?

18                   MR. EDWARDS:    That's correct, Judge.   Again, I

19   don't have the green copy, but I personally communicated with

20   the folks in California.     They said they have a green copy

21   with our office's signature on it.

22                   THE COURT:    Very well.   So that stipulation is

23   is accepted.

24                   What we may end up doing is we may go back

25   into the court reporter's record, determine these, formalize
                                                                         20


 1   them as a better way.

 2                   The next three stipulations basically -- and I

 3   am not saying that they are stipulated.     I am requesting if

 4   they are stipulated or not, would be the facts of April 8th,

 5   the -- April 17th, 2013 sending of the forms, and the May 1st

 6   of 2013 forward of the IAD Form 4.     Are those stipulated?

 7                   MR. BLAZEK:    Well, Judge, I am not sure -- you

 8   have said the dates.    I am not sure what events happened on

 9   those dates.   If you could be more specific or if the State

10   could refresh my recollection on those.

11                   MR. EDWARDS:   Look at Page --

12                   THE COURT:    Page 4, roughly the top half of

13   the page.

14                   MR. BLAZEK:    Okay.   Let me get there.   So the

15   April 8th, April 17th and May 1st?

16                   THE COURT:    Yes, sir.

17                   MR. BLAZEK:    We, too, would stipulate to those

18   facts.

19                   THE COURT:    Thank you, sir.   By --

20   Mr. Edwards, for clarity because this is your Motion that I

21   am referring to, I am assuming the State has now stipulated

22   to these, as well?

23                   MR. EDWARDS:   That's correct, Judge.      And we

24   will check on the last one, that certified judgment.       I don't

25   have any great information on that.
                                                                        21


1                    THE COURT:    Date of return of Mr. Lasker to be

2    May 24th of 2013.

3                    MR. BLAZEK:    That is our stipulation, as

4    well.

5                    THE COURT:    Mr. Lasker's first court

6    appearance in this court was June 4th.

7                    MR. BLAZEK:    And, Judge, I wasn't present but

8    we would ask the Court to take judicial knowledge.       I mean,

9    the Court was here or not.     And if it was, well, then you

10   will know that he was here and whatever happened happened on

11   that date.   We don't have a transcript of it or a Statement

12   of Facts, but we'd ask the Court to take judicial knowledge

13   of its recollection.

14                   MR. EDWARDS:    I believe I looked at the docket

15   sheet and determined that, Judge.

16                   THE COURT:    I am looking at the docket sheet

17   and it is an entry for 6-4 of '13; defendant present, counsel

18   appointed through regional public defender for capital cases.

19   So duly noted, Mr. Blazek.

20                  That would be the next one, as well.      For

21   clarity of the record, while not necessarily germane but for

22   further explanation, the Court did appoint the regional

23   public defender, an organization with which Waller County

24   does have a contract for the representation of defendants

25   charged with capital murder.    And we determined within about
                                                                      22


 1   48 hours that the contract with the Regional Public Defender

 2   did not cover the time frame of the alleged incident of March

 3   10th.   Therefore, it was necessary that I find other

 4   qualified counsel, whereupon the Court contacted Mr. Frank

 5   Blazek and that representation was accepted.

 6                   I believe that does reflect the June 6th --

 7   and I am not asking for a stipulation.    The record will speak

 8   for itself, but that is by further explanation of how

 9   Mr. Blazek and Mr. Carter came to be engaged in the case.

10                   What further stipulations, Mr. Edwards, would

11   you find necessary or, Mr. Blazek, that you would find

12   necessary under the circumstances to get us to where we are?

13                   MR. EDWARDS:   Well, Judge, of course I would

14   ask for a stipulation that the certificate that accompanied

15   the February 8th document was incomplete and in the way that

16   I have enumerated.   I anticipate a different approach,

17   Mr. Blazek, on that.

18                   MR. BLAZEK:    The document speaks for itself.

19   I don't think we have to stipulate that those two boxes were

20   left blank.   By way of argument, this is not -- by way of

21   argument, I would ask the Court to take judicial knowledge of

22   federal law and this is easy to explain.

23                   If you were to Google the phrase "federal

24   parole law" you would find that it is virtually an

25   anachronism because people that are sentenced in the modern
                                                                     23


 1   era aren't eligible for parole.   There is no parole

 2   eligibility date and there are no actions that the federal

 3   board can take on the vast majority of federal convicts.

 4   There are a few rare exceptions if people are convicted out

 5   of the District of Columbia or if they were convicted prior

 6   to, I think, 1987 or '88 that would be relevant.      But the

 7   fact that these were left blank, we would argue doesn't mean

 8   they are incomplete.   It just reflects current federal law,

 9   that there is no parole eligibility date and there are no

10   actions.

11                  THE COURT:    For --

12                  MR. BLAZEK:   That is argument; not a fact

13   stipulation.

14                  THE COURT:    For completion of the record, the

15   four exhibits that were filed by the State on their Motion,

16   they speak for themselves.   I'd like to see if we can get

17   these incorporated into the record for any further review.

18                  MR. BLAZEK:   Actually, they should be admitted

19   into evidence, Your Honor.

20                  THE COURT:    State's 1, 2, 3 and 4,

21   accompanying the State's Response to Defense Motion to

22   Dismiss are admitted into the record for the manner in which

23   they are presented, not necessarily for any validity of the

24   content.

25                  (State's Exhibit Nos. 1,2,3,4 offered and
                                                                        24


1                      admitted into evidence)

2                      MR. BLAZEK:    The only additional fact that I

3    think needs to be established by stipulation is that my

4    client was in federal custody, federal penitentiary, pursuant

5    to a federal conviction at the time that he made his request

6    that are reflected in, I believe, State's Exhibits 1 and 4

7    that are now in evidence.       And also, the Court -- well, that

8    is by way of stipulation.       There is virtually every content

9    in the file the Court needs to take by the Court's file, the

10   Court needs to take judicial knowledge of.      And we would

11   point out that for those motions received by the State, there

12   is corresponding motions received by the Court.

13                     In each of the three cause numbers there is a

14   Request for Speedy Disposition under the IADA comparable to

15   Number 1 and Number 4.    And the district clerk was able to

16   keep records, kept the envelopes so you can tell that the

17   State's Exhibit Number 1, its corresponding was received by

18   the Court by first-class mail.      State's Exhibit Number 4

19   envelope in the Court's file shows that it was received by

20   certified mail.

21                     And so, if the Court takes judicial knowledge

22   of the contents of its files and if we can resolve when he

23   was in prison in the federal prison, I think we will have all

24   the facts necessary for the Court to make a ruling on this

25   case.   But we might want to wait on that until we do that.        I
                                                                     25


 1   am -- I am confident that my client was in the federal prison

 2   at the time he made the request, but I understand the State's

 3   hesitation until they get that judgment.   And then I would be

 4   prepared to make argument once that issue is resolved.

 5                   THE COURT:   The Court does take notice of all

 6   of those matters and knowledge of the matters that are

 7   contained in these three particular indictment files being

 8   13703, 704 and 705.   And, yes, since Mr. Edwards is going to

 9   undertake getting the certified copy of the federal judgment,

10   that final one will have to wait until we get that so we can

11   determine the actual entry date.

12                   MR. EDWARDS:   Actually, somewhere J.R. is

13   working on that.   We may be able to do that forthwith.

14   Frankly, he was -- it is our understanding and we will

15   substantiate this here when we get a judgment, that

16   Mr. Lasker was in some kind of custody continuously from the

17   date of his arrest in California until this date.

18                   In regard to State's Exhibit Number 1, so

19   forth, I have to reiterate that while this Court may have

20   received their copy first-class, I have no way of knowing.      I

21   don't have the envelope any more, don't know whether we kept

22   the envelope.   I have no way of knowing that.   And that, of

23   course, goes to the -- you know, the rationale for requiring

24   certified mail to be the argument.

25                   And as to the other issue concerning the
                                                                         26


 1   parole, I mean all they had to do was say none or not

 2   applicable instead of leaving the requesting state up in the

 3   air.   Of course, that speaks also to the rationale for why

 4   that information is even required.    Thank you, Your Honor.

 5                   THE COURT:    All right.   All right.    So with

 6   the exception of that one item that is remaining outstanding,

 7   which we may or may not be able to solve here in the near

 8   term, further arguments that you wish to make on the Motion?

 9                   MR. EDWARDS:    May I have one moment, Your

10   Honor?

11                   THE COURT:    Sure.

12                   MR. EDWARDS:    Judge, what counsel would ask

13   the Court also is to take into consideration prior arguments

14   already heard in this Court.

15                   THE COURT:    So noted.

16                   Mr. Blazek.

17                   MR. BLAZEK:    Yes, Your Honor, well, there are

18   two requests and, you know, I will concede that the second

19   request, State's Exhibit Number 4, that is a much better

20   request and is much more likely to be sustained as a valid

21   request achieving everything that is required to make it a

22   valid request than the first.

23                   But on the other hand, there is still a

24   possibility that the first one may be sustained.        You know,

25   again, there are lots of problems with it.     If you look at
                                                                    27


 1   the case law every -- every case is factually different and

 2   every case is factually treated differently.   And I am sure

 3   the State will come up with a compelling argument of why the

 4   many, many failures of -- in this first request meet its

 5   fate.

 6                   We are going to make an argument that if you

 7   look in the totality, you know, similar to the argument made

 8   in that Votto case that the Court of Criminal Appeals ruled

 9   on.   The Corpus Christi Court of Appeals thought, well, yeah,

10   there are lots of deficiencies, but if you look at his Motion

11   to Dismiss that followed his request that corrected it, it

12   solved all the problems, all that adequate information was

13   there.   His case is a little bit different.   There are

14   different facts.   And so, we are going to be making a similar

15   argument.   Again, some Court is going to have to review it

16   and say is this closer to Votto or closest to one of the

17   others that says it is sufficient.   And so, they will judge

18   on that.

19                   But on the second one, I think the State is

20   going to have a hard time convincing any court that it wasn't

21   complete.   It satisfied procedurally the mechanism.   The two

22   things that were left blank were appropriately left blank.

23   Admittedly, there are other ways to do it besides leaving

24   them blank.   They could have said none, not applicable, there

25   are other ways to do it, but blank is also accurate, I
                                                                     28


 1   believe, in the context of the circumstances of this case.

 2                    Now assuming that we have a valid request for

 3   a speedy disposition, then the question is, well, what is the

 4   date that this case should have commenced trial?   If it is

 5   the first one, my calculations say it should have been

 6   commenced on or before January 14th, 2013.   Well, our client

 7   hadn't even arrived in Waller County by that time.   So if

 8   that is the one, then we win clearly.

 9                    If it is the second one, again, the date is

10   August 7th, 2013, is a different date, later in the year.      If

11   the February 8th request was a valid request, the 180 days is

12   August 7th.   And the State's argument that that one court

13   appearance by the defendant without counsel constituted some

14   event that necessitated a delay, I don't think we will

15   withstand scrutiny on appeal.

16                    It appears to me there were motions on file.

17   The Court will take judicial notice what motions were on

18   file.    I believe the significant ones that implicitly he was

19   talking about was his Motion to Dismiss pursuant to the IADA

20   claim.   I don't think requesting a Hearing on a Motion to

21   Dismiss under the IADA claim is going to constitute some

22   cause for delay and; therefore, negate his ability to present

23   an IADA claim.

24                    But there was no event that would have

25   prevented the State from requesting a setting, requesting a
                                                                     29


 1   trial prior to August 7th, 2013.    The defendant was in

 2   custody.   He had counsel prior to August 7th, 2013.   They

 3   could have requested a setting and forced the Defense to make

 4   a decision, do we want to take advantage of our dates

 5   pursuant to the IADA claim or do we want to ask for a

 6   continuance.

 7                   So the Defense would have had that option.      If

 8   the defendants had asked for a continuance and if the Court

 9   had granted it, well, that would have solved the State's IADA

10   problem because the delay was requested by the Defense and

11   the delay was granted by the Judge in a Motion for

12   Continuance and; therefore, we couldn't complain that we were

13   being denied a speedy trial because we are the ones asking

14   for a delay.   But that didn't happen.   We were never asked,

15   Do you want to go now or do you want a speedy trial?    The

16   only thing on file with the Court was a Request for a Speedy

17   Disposition and Request for Dismissal.

18                   And so, we were entitled to a speedy

19   disposition at that time and ultimately entitled to a

20   dismissal after August 7th, 2013.   So, you know, those are

21   the facts.   No one can predict with certainty how the law is

22   going to apply in any of these things and, admittedly, it is

23   technical.

24                   My understanding is under the case law that Ex

25   Parte Oscar Doster, which came out of Freestone County, Court
                                                                      30


 1   of Criminal Appeals has held that if the IADA claim is valid,

 2   the trial court should deny it.   If the trial court -- if the

 3   trial court grants it -- excuse me -- if the claim is valid,

 4   the trial court should grant it and dismiss the case.     The

 5   State would then have the right to appeal.   That would be an

 6   appealable decision.    They could appeal it to the Court of

 7   Appeals and wherever it goes from there.   If the trial judge

 8   denies it, the defendant cannot appeal that decision.     They

 9   have held it's tantamount to ruling on a Motion to Dismiss

10   for Failure to do a Speedy Trial.   They say, Well, you can

11   appeal that after a conviction if it ever occurs -- happens.

12                   I would think there is -- unresolved as

13   whether or not we can resolve this pre-trial if you deny it

14   by Mandamus.   So if this Court grants it, I am sure the State

15   will appeal and make sure their arguments are fully heard by

16   the Court of Appeals.   It will be accelerated and that will

17   take place.

18                   If this Court denies our motion, then

19   Mr. Carter and I have to make a decision, will we seek

20   Mandamus?   If we do seek Mandamus, then the appellate courts

21   will have to decide two things:   Do we have an adequate

22   remedy based on appeal so that Mandamus doesn't apply;

23   and/or, two, are we right or wrong on the law?   They might

24   deny our Mandamus -- they could deny it because we are wrong

25   or they could deny it because we have a remedy on appeal if
                                                                       31


 1   they make that argument.      There may be some other creative

 2   arguments that I can think of.     Either way I'd like to try to

 3   get this matter resolved as quickly as possible because it

 4   may be determinative in a number of ways.

 5                    So we think we are right, especially with

 6   regard to the second request, which we think satisfies every

 7   aspect of the Interstate Agreement on Detainers and the time

 8   limits just weren't met.      We think we're entitled to a

 9   dismissal.   And so, we would urge the Court to do that.

10                    THE COURT:    Further?

11                    MR. EDWARDS:    Well, just to reiterate again

12   what we have talked about.      It is our position, Judge, that

13   the first notice was clearly defective in a number of

14   respects.    It is very clear from the case law that if a

15   certificate is not there, then it's gone.     Secondly, we

16   didn't get it by certified mail; again, it's gone.

17                    The second request, Judge, our position is

18   that it's defective in that it didn't contain the information

19   that is required by the law in its certificate.

20                    And then, thirdly, even if you were to say it

21   was effective, then I don't know what else this Court could

22   have done when we came into Court here and the defendant says

23   I have motions to be heard.     If we had gone forward with

24   those motions and arguably he had lost, then you have got a

25   situation where I am not represented by counsel and I
                                                                          32


 1   requested to be represented by counsel.      It is a catch-22.

 2                     The Court did the proper thing.    This Court

 3   reset the case so he could get counsel.      That is where we are

 4   right now.   If that is the case, then we are in good shape as

 5   far as the time frames here.      Our position, of course, are

 6   diametrically opposed to defense counsel and this -- I don't

 7   know whether it's an argument necessarily that it's a little

 8   bit more convenient to have this thing granted as opposed to

 9   denied, but the law is not there in regard to that.         And we

10   would ask that you deny that motion.

11                     THE COURT:    Very well.

12                     MR. BLAZEK:    Do we have a timetable when we

13   are going to find out about the date of conviction?         Any

14   idea?

15                     MR. EDWARDS:   He's working on it now, Judge.

16                     MR. MATHIS:    We've got the subscription to the

17   federal courts.    He is going to see if he can just print out

18   the judgment; won't be a certified judgment.

19                     MR. BLAZEK:    That's all right.   I bet it will

20   tell us the date.

21                     MR. MATHIS:    He is trying to pull it.

22                     MR. BLAZEK:    Judge, we just ask that you wait

23   until that is part of the record before you rule so we will

24   have a complete record.

25                     THE COURT:    I will do that.   And we will wait
                                                                      33


 1   pending that.

 2                   While we have you in court, I am going to ask

 3   that we go off the record and ask you gentlemen to approach

 4   so we can talk about a couple of other preliminary matters

 5   that has to do with administration of the case.

 6                   (Discussion off the record)

 7                   THE COURT:    Back on the record.

 8                   Let the record reflect we had a brief

 9   conference at the bench dealing the scheduling of matters and

10   the attaining of information, and during that brief recess

11   the document was delivered to Mr. Edwards.     Mr. Edwards,

12   would you like to proceed on that?

13                   MR. EDWARDS:    Yes, Judge, I'm going to run a

14   couple of copies, but I'm going to tender what appears to be

15   a judgment, United States District Court, Southern District

16   of California, file-stamped by the Clerk of the U.S.

17   District, December 16th, 2011.    That would be the date of

18   Mr. Lasker's sentencing.     And I would presume sometime after

19   that he was transported to the federal penitentiary; again,

20   don't know the exact date of that.

21                   THE COURT:    Very well.   Mr. Blazek, do you

22   have any objection to that document?

23                   MR. EDWARDS:    Tender that for inspection, copy

24   when we get a chance.

25                   MR. BLAZEK:    No objection to State's Number 5.
                                                                      34


 1   And based on that, we would -- we would ask if the State can

 2   stipulate that at the time that the defendant signed and

 3   submitted State's Exhibit Number 1, his first Request for

 4   Speedy Disposition under the IADA, that he was serving the

 5   time in the federal prison at that time.

 6                  THE COURT:    First then State's 5, Motion --

 7   Exhibit 5 is admitted.

 8                  (State's Exhibit No. 5 offered and admitted

 9                  into evidence)

10                  THE COURT:    Mr. Edwards, on that stipulation?

11                  MR. EDWARDS:   This is on State's Exhibit

12   Number 1.

13                  MR. BLAZEK:    State's Exhibit Number 1.

14                  MR. EDWARDS:   Again, the document speaks for

15   itself, appears Mr. Lasker signed it on July the 2nd of 2012,

16   so that would post-date his sentencing.

17                  MR. BLAZEK:    In theory, he could have been out

18   on bond on appeal, but stipulate that he was --

19                  MR. EDWARDS:   I'll stipulate that he was in

20   custody at that time.

21                  THE COURT:    Very well then.   That becomes an

22   additional stipulation for the record.

23                  MR. EDWARDS:   We will have some copies for you

24   shortly.

25                  THE COURT:    Very well then.   That appears to
                                                                        35


 1   conclude our argument on this.    Are there any other matters

 2   need to be taken care of today?

 3                   MR. EDWARDS:   Nothing from the State, Your

 4   Honor.

 5                   MR. BLAZEK:    Nothing from the Defense.

 6                   THE COURT:    Very well.   I do note in the

 7   gallery there are a number of people that are interested in

 8   this case.   Ladies and gentlemen, I appreciate your interest

 9   in what is going on.   These are significant matters.      It is

10   certainly something of note in your lives and I understand

11   that completely.

12                   I do want to let you know that from the

13   Court's perspective, the State of Texas and the Defense are

14   handling matters as expeditiously as they can.     That is from

15   my perspective that I see that.    And there are complex

16   matters that are being dealt with here.     And the scheduling

17   of these matters does appear to take a great deal of time.

18                   For that, I simply apologize to you because

19   these things are not meant to be convoluted in any way.       But

20   when we are dealing with the matters of life and death as we

21   are right now, not only of the victims of this alleged

22   offense, but also with Mr. Lasker's life and death, things

23   have to be done right.   It is much better to do them

24   correctly than it is to do them quickly.

25                   So I just beg your tolerance as we go through
                                                                    36


 1   this process.   I do ask that you continue to stay in contact

 2   with the Victim's Witness Coordinator.     And she will endeavor

 3   to keep you abreast of what we are doing in this matter.

 4                   With that, anything further we need to cover

 5   today?

 6                   MR. EDWARDS:   Just as a housekeeping matter --

 7   that last document, have I given you a copy, Judge?

 8                   THE COURT:   The original will be Number 5.

 9                   MR. EDWARDS:   That is what I wanted to do.

10                   THE COURT:   I don't have it yet.

11                   MR. EDWARDS:   Number 5.

12                   THE COURT:   With the admission of Number 5,

13   then we are adjourned for today.   Thank you.

14                   (State's Exhibit No. 5 admitted)

15                   (Proceedings concluded, 9:55 a.m.)

16

17

18

19

20

21

22

23

24

25
                                                                      37


 1   THE STATE OF TEXAS

 2   COUNTY OF WALLER

 3

 4           I, Robyn S. Wiley, Court Reporter in and for the State

 5   of Texas, do hereby certify that the above and foregoing

 6   contains a true and correct transcription of all portions of

 7   evidence and other proceedings requested by counsel of the

 8   parties to be included in this volume of the Reporter's

 9   record, in the above-styled and numbered cause, all of which

10   occurred in open court and were reported by me.

11           I further certify that the total cost for the

12   preparation of this Reporter's Record is $774.75 and was paid

13   by County of Waller.

14           WITNESS MY OFFICIAL HAND this the 13th day of June,

15   2014.

16

17

18

19                               /s/ Robyn S. Wiley

20                               _______________________________

21                               ROBYN S. WILEY, CSR NO. 4629
                                 EXPIRATION DATE: 12-31-15
22                               OFFICIAL REPORTER FOR WALLER &
                                 GRIMES COUNTIES
23                               836 AUSTIN, SUITE 307
                                 HEMPSTEAD, TEXAS 77445
24                               TELEPHONE: (979) 921-0921

25
                                                                          1


 1                           REPORTER'S RECORD

 2                             VOLUME 6 OF 6
                                                          FILED IN
                                                   1st COURT OF APPEALS
 3             COURT OF APPEAL CAUSE NO.      01-14-00631-CR
                                                       HOUSTON, TEXAS
               COURT OF APPEAL CAUSE NO.      01-14-00632-CR
                                                   9/9/2014 1:27:49 PM
 4             COURT OF APPEAL CAUSE NO.      01-14-00632-CR
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
 5                 TRIAL COURT CAUSE NO. 11-01-13703
                   TRIAL COURT CAUSE NO. 11-01-13704
 6                 TRIAL COURT CAUSE NO. 11-01-13705

 7

 8   THE STATE OF TEXAS              )   IN THE DISTRICT COURT
                                     )
 9                                   )
     VS.                             )    506TH JUDICIAL DISTRICT
10                                   )
                                     )
11                                   )
                                     )
12   DOMINIQUE DONTAE LASKER         )   WALLER COUNTY, TEXAS
                                     )
13   ________________________________)

14

15        --------------------------------------------------

16                            EXHIBIT INDEX

17        --------------------------------------------------

18             On the 4th day of June, 2013; 9th day of September,

19   2013; 4th day of November, 2013; and the 11th day of

20   February, 2014, the following proceedings came on to be heard

21   in the above-entitled and numbered cause before the Honorable

22   Albert M. McCaig, Jr., Judge presiding, held in Hempstead,

23   Waller County, Texas:

24             Proceedings reported by Machine Shorthand.

25                   Robyn S. Wiley, CSR
                                                                2


 1   APPEARANCES:

 2        ATTORNEY FOR THE STATE OF TEXAS:

 3                  MR. Elton R. Mathis, Jr.
                    Criminal District Attorney
 4                  SBOT#: 24014568
                    MR. Frederick Edwards
 5                  SBOT#: 06435100
                    645 12th Street
 6                  Hempstead, Texas 77445
                    Phone: 979.826.7718
 7

 8        ATTORNEY FOR THE DEFENDANT:

 9                  MR. FRANK BLAZEK
                    SBOT#: 02475500
10                  SMITHER, MARTIN, HENDERSON & BLAZEK, P.C.
                    1414 11th Street
11                  Huntsville, Texas 77340
                    Phone: 936.295.2624
12                     -and-
                    MR. WILLIAM F. CARTER
13                  Attorney at Law
                    SBOT#: 03932800
14                  108 E. William J. Bryan Parkway
                    Bryan, Texas 77803-5334
15                  Phone: 979.779.0712

16

17

18

19

20

21

22

23

24

25
                                                               3


1                     E X H I B I T S

2    Number    Description        Offered    Admitted   Vol.

3    State's

4    1         Documents                23     23       5

5    2         Documents                23     23       5

6    3         Letter and Forms         23     23       5

7    4         Letter and Forms         23     23       5

8    5         Judgment                 34   34/36      5

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
·.

                                  :\'OTICE AND OE~I AND T O DiSTRICT ATTORNEY/PROSECUTOR
                            FOR TRIAL OR DISPOSITION OF WARRANTS, INFORMATIONS, DETAINERS OR
                                             INDICTM ENTS BY FEDERAL PRISONER

          TO: Olftce of District Attorney                                                        FROM:                 Domini que Do ntae La sker
                   (b \..1, b            ~l' :!11 E Y(JI ' R \f.:-.:TE:-.:I"E \Hl:--ITORI:,,; 1).1 1-\
     t •\trl ":" \; ~~ t' 1''-'1 ' '' H ... ·.. :,, 1\\ I'CJ \ f Jl "R !'»ROJforTr n Rf l [ \ .,F :l-\ I~

                                                                                                                                                                         EXHIBIT

     \ tP I.:!\\ I 1brar~    F.>nn~ :-JuuceSpccd> Tnai -Detamer t        Rev 9. II)                                                                           Is f.                 I
,.




                                IN THE             District                          COURT OF __
                                                                                               W_a_ll_e_r_ _ COUNTY

                                                      FORTHE STATEOF                       Te xas         [ 506 District]
                                                                                         ------~--~------



       t.Jaller Coun ty Sh eriffs,                                      )           NOTICE OF PLACE OF IMPRISONMENT AND
                       Plaintiff,                                       )           REQ UEST FOR SPEEDY TRIAL AND FINAL
                                                                        )           DISPOSITION ... Pursuant to . . ... . .. .
                               \'.                                      )           (Tex . Code Crim.Proc. Ann.Art . 51.14  )
                                                                        )           (Constitution , Art. VI , § 10          )
                                                                        )
       Dominique Dontae L aske~                                         )           CASE 1\0. 11-01 -13703 979-826 -8282
                   Defendant.                                           )                     11-01 -13704 979-826- 8282
                                                                                              11-01-13705 979-826-8282

                    Notice is hereby given that the above-named Defendant, Ibn:inig.e D:ntae lasker                                          is

       currently a federal prisoner in the custody of the United States Attorney General, and is incarcerated at

       the Victorville Federal Correctional Complex located in Adelanto, California. Defendant would further

       show:

                    I. The defendant is serving an approximate term of 121                                   months of imprisonment from a

       judgment imposed by the United District Court fo r the                                                Scuth:rn             District of

       California
       ------~------'
                                           o n ------------'
                                               December                            ____
                                                                                    16 , ____
                                                                                         2011 __    Defendant has a projected re lease date

       from federal custody on __
                                A___,ug"'-u_s_t_____ _______ ,                               13       , 20   ~· (see attached sentencing

      computation/data sheet).

                   2. The defendant has been advised that there are, or may be, outstanding citations, warrants,
      informations.                  charges.         and/ or         complaints        pending     1I1   this   jurisdiction.   Specifically:
       ~-~apital Murder Charges ... Warrant #                                          11-01-13703 979-826-8282
       2).       Capi t a l Murder Charges ... Warrant # 11-01-13704 979-826-8282
       3) . Capital Murder Charges .. . Warrant # 11-01-13705 979-826-8282


                  3.     The defendant moves this Court to order he be brought fo r trial, and that prosecuting
     authorities arrange temporary custody under the appropriate provisions for Interstate Agreement on
     Detaincrs. f he Defendant further requests in an absence o f availability of trial. an in absrenria
     resoluti on be arran ged.



     '..II' La\\ La hrary FormSJ:-.=oucc:'iptc:dy l raai·Dc:t:uner , Rev 9.'11 1
                 4. This Motion is based upon the Defendant's Sixth Amendment spet:dy trial guarentee that is

    binding on the states through the Due Process Clause of the Fourteenth 1\menJment. Klopfer v. .\'orrh

   Carolina, 386 U.S. 2 13. 222-213 (1967). A state is responsible for a defendant's speedy trial rights.

   I!Ven where a defendant is held in tederal prison. see: Smith v Hooev, 393 U.S. 3 74 ( 1969). This notice

   would further trigger defendant's request under the lnterstate Agreement on Detainers. see: Fex v.

   .\1ichigan, 507 U.S. 43, 113 S. Ct. 1088, 122 L. Ed. 2d 406 (1993).

                 WHEREFORE, the defendant prays that the Court initiate all needed and necessary orders and

   actions required to resolve this matter by trial or settlement in absremia, including an order for the

   district attorney/prosecutor to seek temporary custody from tederal authorities under fAD provisions,

  and the dismissal of any outstanding citations, warrants, inforn1ations, charges, and/or complaints,

  presently pending in this jurisdiction, within a reasonable period oftime not to exceed 120 days.

                                                                              Respectfully Submitted,




  Dated:          ~0 \ ~ /o]'(                01
                                                                            ~~L.sker
                                                                              No. 22867-298
                                                                              Reg.
                                                                              United States Penitentiary
                                                                              Victorville FCC
                                                                              POBox~ 3900
                                                                              Adelanto, CA 92031

                                                            CE RTIFCATE OF ~ERVICE

        I hereby certify that a copy of this document \vas mailed to the office of the di strict attorney/
 prosecutor fo r this jurisdiction, addressed as below.:

                                                                                        lJiS-\-l"t c.t At+ofV\e.. L{
                                                                                        ~Lito   G1"' ~\ i,d SuAc. I
                                                                                         1\ev--,p&"·\cvtJ. lXl '77                                                                     CERTIFICATE OF SERVICE



                      I,           Dominique Don tae Lasker                                   , hereby certify that I have served a true and
                                                                                   Notice of place of imprisonment and request for
      complete copy of the following:
                                                                                   speedy trial and final disposition . . . pursuant to:
                                                                         Tex. Code. Crim. Proc . Ann. Art. 51.14, and
                                                                         Tex. Constitution, Art. VI, § 10


      By placing the same in the care and custody of prison officials of the United States Penitentiary,

      Victorville                    USP/FCC,                       at            Adelanto,    California,    on    this   ~          day    of

      _   _    _   ,:. . \. .L.: : :c: . . ~v~r-. . .:.487 U.S. 266, 108 S. Ct. 2379, 101 L. Ed. 2d 245

      (1988). This service was addressed to the following party or parties:
1).           District Court , 506th District                                                           2).
              Attn: Patricia Spadachene, Dis trict Clerk                                                      District Attorney/Prosecutors
              \...


  VIPC3 540 * 23 *                                 SENTENCE MONITORING                     *         04 - 04 - 2012
PAGE 001         *                                   COMPUTATION DATA                      *         15 : 38:24
                                                     AS OF 04-04-2012

REG NO . . : 2 2867 -298 NAME: LAS KER,                     DOMINIQUE DONTAE

FBI NO . . . . . . . . . . .     :   201461KD 5                        DATE OF BIRTH: 03-2 1 -198 4
ARS1 . . . . . . . . . . . . .   :   VIP/A-DE S
UNIT ... . . . . . . . ...       :   6 A                              QUARTERS ... . . : F61-11 9L
DETAINERS . . . . . . . .        :   YES                              NOT IFICATIONS: NO
HOME DETENTION ELIGIBILITY DATE: 02-13-2019

THE FOLLOWING SENTENCE DATA IS FOR T~~S CYRRE~T COM~TMENT .
TH E INMATE IS PROJECTED FOR RELEASE :~l3-2019 VIA GCT REL '.


------ ------------ ----CURRENT JUDGMENT/WARRANT NO:                           010 ---------- ---------- ----
COURT OF JU RISDICTION .. . . . . . . . .. :                CALIFORNIA, SOUTHERN DISTRICT
DOCY.ET NUMBER . . . . . . . . . . . . . . . . . . . :      10C~4732-DMS
JUDGE ..... . . . . . . . . . . . . . . . . . . . . . . :   SABRAW
DATE SENTENCED/PROBATION IMPOSED:                           12-16-2011
DATE COMMITTED . . . . . . . . . . . . . . .. .. :          01-12-2012
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :       US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . .... :              NO

                                 FELONY ASSESS         MISDMNR ASSES S FINES                COSTS
NON-COMMITTED.:                  $200.0 0              $00.00          $00.00              $00.00
RESTITUTION ... :                PROPERTY :       YES SERVI CES:     NO          AMOUNT:   $2 ,714.5 0

---- ----- --- ---- ------ ---CURRENT OBLIGATION NO: 010 -------------- ------ -------
OFFENS E CODE .... :   551
OFF/CHG : 18:2113{A), {D) AND 18 :2 ARMED BANK ROBBERY AND AIDING AND
          ABETTING. {CT. 1)

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                      37 MONTHS
 TERM OF SUPERVISION . ... .... ... . :                 3 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 10 -30-2010




G000 2              MORE PAGES TO FOLLOW .                   .   .
t'1r .   IJorri.nique Dontae Lasker                                        ;.~ ·..,:-./    't-:,~··t·..:j · .4•.(')...._). i   '!h t•i\-
                                                                                                                                                                                   ..... ···~-~
                                                                                                                                                                                              .... ..._..;:. . : ·~
                                                                                                                                             t· '·-~·~_,.•,....~ .:·.- ··' ··1 ..:-· ·'.,;.lfiiT--.-
                                                                                                                                                                                              "'
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                      _...__;., /·;'
 Fed. Reg . '2286T-298
                                                                                                                                                                                   ...
                                                                                    •               -         ..   •    0   · - .... 1                                                                               '                -........... -....
                                                                                                                                                                                   -~4,h               I                 •                 ~ ;~·-                                         ·;-•


United States Penitentiary Victorville                                                                                                                                                       ~                                             ~      )~-


 P.O. BOX. 3900                                                                                j    1    :zut .~:~.u:~, ~-...~t. ·:; ~                                             .....···.::.:
                                                                                                                                                                                    ~'W· -
                                                                                                                                                                                                                                     -·~          ;;.r,n,_,."
                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                           .... ;-P\o.\    ..               -.............,., ..,

ADELANTO , CA. 92301                                                                                                                                                                                                                       !H.'




                                                          District Attorney/Prosecutors Office                                                                                                 ' '
                                                                                                                                                                                                                                  11 ' '



                                                                                                                                                                                                           .____. -·
                                                                   F'or l~aller County
                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                           ..,


                                                                    2 Y6 if' _Sb:c~L                                                     Sud -c I
                                                                                                                                                                                                                                                                        r
•:tegal Mail"                                                                                                                                                                                     I, ·· .,




                                      v/,-
                                        I                 --~\ \l"A'I'\C'o-S. t u " ~ 1 '/.. , 7 7 "-/j .r\
                                                                       o rs~                                           773                 s~             L         N              r         ;'.'                        1)/ 1 1 [ / l , '
                                                                            Ut..:l\ r; 1                c::            f'J f fJ IH'J /\RI)/ 1 0 P                                         r. r.: \'I F- Ji;
                                                                                                                                                                                                         l·.'
                                                                                                                                                                                                                 4           ••                'l {;. .... ·'•

                                                                       R ( .:             :j       7 4 l "l ") ·\ tl '"-.            ·; t1        D \!              ·. .'   ~      n;             : ,l               S :)                         1 1. -         ~ r,


                                            7-;.-·4:::i-S:S4C.i24E
                                            77   ~ 1   s 0~. -~a:                   p     l tl      t LI t, ! ; ! t ~ I; I t! d t1 f I ~ I ; '             I   1 ~ !j ! f
                                                                                                                                                                t              I   ~ ! : ~ . 1• :!! ! I
                                                                                                                                                                                                               t• H~ ,.....                           ,:;...
                                                                                                                                                                                                    ..,.,..,       -•                       ~~..,.!' .... .-
    t"1r . LJorrd.nique Dontae Lasker
     Fed . Reg. '2286T-298       -                                                                     •• r r :~
                                                                                                       ........ 1.....-~·····'' ' ". \··t·t:.,....;.,. J;·-'~h-~ til-   ?-'                         -~··::·t
                                                                                                                                                                                                           ·:~~-.-
                                                                                                                                                                                                                                                 :·
                                                                                                                      -                                                 · · - {.!• '...·'·-.··
                                                                                                                                                                                            • ··;    ..,.;..... ,...                              _

                                                                                                                                                                                                    ~.-.:~                           -
    United Sta tes Penitentiary Victorville
        P.O . BOX. 3900
                                                                                                                          ..
                                                                                                                       Li .iUL .::"li..t .·t :.·~ -c. ·M:· ..:·~
                                                                                                                                                             ··· \~                                 ~.._.  .... .
                                                                                                                                                                                                    /,......,
                                                                                                                                                                                                                   ,;j ...
                                                                                                                                                                                                                                            -~
                                                                                                                                                                                                                                               -·~
                                                                                                                                                                                                                                               __;;. ..
    ADELANTO, CA. 92301                                                                                                                                                                                        ,    ,.                               n~:




                                                                                                                                                                                                    :-



                                                                            District Attorney/Prosecutors Office ; . .                                                                                                                       11 11

                                                                                     For Waller County
                                                                                                                                                                                                                             "·-·-·;··                                       :.
                                                                                                2Y 6            b~ SJrc~ t ~ui1-r' I                                                                                          •.
    1
    tegal Mail"

                                                                            ---4'
'


                                           {                                                    \~N'IC'&Ut I ~                         Ti-            I        J   7 !..(j,r)
                                       J~                                                         crs ~                                      773                        ~E        1     N           r              ~         · 071 ; 1G / l ?
                                                                                                       ll N f\ ~ . F.                    10               ~·   0 R WA R 1) j r                0R r                     r. VI F

                                     \rJ
                                                                                                                                                                                                                                               .'./
                                                                                                                                                                                                                              J,..   . ..    IJ0 ~ ~l       L'   ~"   ....

                                                                                                   ?. C :         7 7 :1 l "i ') .,; 0 ;> ·; ii D U "- :' 8 0 1 ·· l ·,, 'l ! 5                                                                            -, !. - ·~ ~~

                                               774:::'t~t54::i24E
                                               7-, , , c ,nr:: \ n-.,
                                               t   ,   ,. ....   .,I   "'   "'   .,   "''   4                 Urtl;; ll rlt! ! ti iJlt!IJr~ll:tj t~~lt~nr!!l!~~!·cf • Jf
                                                                       Transmission Report
Date/Time          01 - 09-2013            04:06:37 p.m.                             Transmit Header Text                      WALLER CNTY D.A. MATHIS OFFICE
LocaiiD 1          9798267722                                                        Local Name 1                              WALLERCNTY. DA OFFICE
LocaiiD 2                                                                            Local Name 2




                                                                This document : Confirmed
                                                       (reduced sample and details below)
                                                                  Document size: 8.S"x11"




                                                                         Elton R. Mathis                                          (979) 826-n1s
                                                                                                                                  (979) 82&-T722 Fax
                                                                              Criminal Dis!rid Attorney
                                                                                    ~~\tiller County




                                   January 2. 2013

                                  Wordrn
                                  Unotrd States Penitentiary
                                  Victorville FCC,
                                  P.O. Box 3900
                                  Adelanto, talifomia 92301


                                          In Re: Inmate DOMINIGUE OONTA£ lASKER, 22867· 289
                                                 Requen for Temporary Custody (lAO Form V)


                                  Oear Wmlen,

                                  P~a.se find our county's request for tempor.~ry cu~ody so that l~ te Dominque Dontae t.asl645 12th Street
Hempstead, lexas 77 445
                                        Elton R. Mathis                                          (979) 826-7718
                                                                                                 (979) 826-7722 Fax
                                             Criminal District Attorney
                                                  \/Valier County




  Ja nuary 2, 2013

  Warden
  United States Penitentiary
  Victorville FCC,
  P.O. Box 3900
  Adelanto, California 92301


          In Re: Inmate DOMINIGUE DONTAE LASKER, 22867-289
                 Request for Temporary Custody {lAD Form V)


  Dear Warden,

  Please find our county's request for temporary custody so that Inmate Dominque Dontae Lasker may
  stand trial for Capital Murder in Waller County, Texas.

  I have attached certified copies of the indictments and warrants in this matter. There are no fingerprints
  or photographs because the Defendant fled our jurisdiction before arrest. He was however interviewed
  by Texas Rangers there in California.

  If there is anything more that is needed to facilitate this temporary transfer, please let me know.




         Frederick A. Edwards
         First Assistant District Attorney
         Waller County, Texas
 : 09/05/2012           08:35           7505385758                                         RECORDS                                                      PAGE        82/83




  BP-SS68.0Sl                !AD FORM           V   -     REQUEST FOR TEMPORARY CUSTODY                                    CCFRM    IIJI.\ULI.O   FEB 94
  U.S. DEPART.MENT                     0~       JUSTI CE                                                          FEDERAL BUREAU OF PRISONS

  Si x copie~. Siqned copie~ muet be ~en~ to the p~isoner and to the otficial who ha ~ the pr.isoner in
  c us~ody. A copy should be s~nt ~o ~ha Aqr•ement Admini~trator of both the ~ending and th ~ r Qcaiving
  ~tate. Copi•• should bQ . ratained by the par~on ~ilinq the raqu•~t and the judqe who ~igns the rQqUe~t.
  Prio ~to tr~n3fer under thi~ Aqr•ement, an Inmnte may be a fforded a judicial hearing (Cuyler ! s imilar
  to that provided und~r t ha Uniform Ext:~dition Act, in which the inmatQ may bring a limitQd chAllenge
  to the rec~iving 8tate's raqua•t .


  To:            ( Warden-Superinten~ent-D~rector)                                  -   In s~ituti~n      and Addre~s                                                     h        :
      u;t;.J .s-t~ t...s ?e,v, -/~J()-f,A'J Vic. to~ v d IE" r-.C c. 1 7 .o . .Box. 3t1oo, A- oe l~j_~> S l
           I\)                                                        J
                                                                                                                                                                              0
  Please be advised that (Name of Inmate) 15oM• N 1"}lA li ])o,,.Jt At: Lt=\.S Kei2...12.S{,f--1.'1¥, who
  i                          y   an     inmate o! your                         ins~itution,          is      under           (indicate              appropriate]
      indictment                        f"iAfeRiation)              (-eompla:tnt)    in      the      (Jurisdiction)
 50                          'i CJ · W        ~I \ev Co(..41vfy {-etJ4.5 , of which I arn the ( Title of Prosecuting
              DiSivt,'c:..f H" R OYZ.JV~


                                                                                                                                                                 =..-
  Officer)                                                                                                                                        Said inmate i s
  therein charged with the offens s) enumerated below:                                                                                                                            _,
                                                                                Of'f'•n•o                                                                     l \-     t? 1 ( 3
(j)   ('p.y '1 -\-P.l tv\LAvoev- 1\-0(- 13                          =To3o/(;~p;l-..,(             }kkvA.-PJo'L.LI-Of-13--:toY-/§)
  I propose to bring this per:aon to trial on thie [indicate .appropriate)                                                    1inoictment             fi.JII f   Wli 1   1on'l
  ("eo•«P"ta:tnt) within the time specified in Article IV(c) of the Aqreement.
  In    orda~   thac proceedings in this matter may be properly had, I hereby rQqua2t t emporary cu:atody of
  ~uch      persons pursuant to Article IV(a) of thG AQraament on 0Qt41nere.
  Attached he~ewith find                    in triplicatel
  a . Certified copies of                   the complaint, intormation or indictment
  b. Certified copies of                    the warrant
  c. Certified cop1 Q~ ~£                   finqerprint:a, photoqraph:a or phy~ical dasc~Lption
  r hereby aQr•• that immediately after trial is completed i n this juri.:diction, ! will return the pri soner
  directly to you o: alJ.ow any j uriediction you have d~siqnated to taka tEmporary custody. I aqreo Also
  to co l•t• Form IX, The Notice of Dis osition o! a Detainer, immediate! a!t e:r trial.
      Pr inted Name and Signatur                                                                      Title               J)tS tt?··c:J       ·     Date
      ~\  i:ON ~ • t-1\ ~~ ti....\..S                                                                ( R i l\-\iN...C.I          p \-l 011           NoV          .l~     1 20     12

      Address :                                                               City/State:                        '1=J4'1-~                  Telephone No.:
        Ls,l...f 5' l'll.th..$+cq.:) ,l~xlts                      q:rq-                                NO.     / I - t l - ._.., ..,_;_:r



THE STATE OF TEXAS                                          IN THE DISTRICT COURT OF

VS.                                                         WALLER COUNTY, TEXAS

001\tfiNIQUE DONTAE LASKER
8/M           008: 03/21/1984

Charge: CAPITAL MURDER                                                                    ~ ~~:~
                                                                                            ~-~
Section: 19.03
Degree: CAPITAL FELONY

                                     INDICThiENT                                         ~ ~~~;
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
                                                                                          '   \   ~~~ ~
                                                                                                    ~
empanelled, sworn. charged, and organized as such at the January term, A.D. 2011 of the             J:
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 1( 111 day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
firearm, and did then and there intentionally or knowingly cause the death of another
individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm, and
both murders were committed during the same criminal transaction.

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of the
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11m day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally cause the death of an individual,
namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a firearm, and the
defendant was then and there in the course of committing or attempting to commit the
offense of robbery of Stanley Ray Jackson.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                           Foreman of the Grand Jury
                                   Cause No. ll-01-13703

TilE STATE OF TEXAS                               IN THE DISTRICT COURT OF

VS.                                              WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                                         506TH JUDICIAL
DISTRICT
Black/Male DOB: 03/21 /84
                          CAPIAS INSTANTER

TO ANY PEACE OFFICER OF THE STATE OF TEXAS -GREETINGS:

      YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
LASKER and him safely keep so that you have him/her before the Honorable
506TH District Court of Waller County, Texas, at the Courthouse of said County, in
Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
indictment pending in said Court, changing him with CAPITAL MURDER
MULTIPLE, a felony.
      HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
showing how you have executed the same.
      Witness my hand and seal of office, at Hempstead, Texas, this 27th day of
January, 2011.
                                      PATRICIA JA.i\1ES SPADACHENE
                                     WALLER(QUNTY, T XAS
                                      BY:-- ~~d : ·. 4 n
                                         · / F. ' Haggard, Deputy

                                   SHERIFF'S RETURN

     CAME TO HAND the _ _ _ day of _ __ _ _ __, :.tt _ _ _ o'clock
_ _ .m., and executed by arresting-- - - - -- - -- - - - - - --
At                                , in _ _ __ __ County, Texas, and placing
him/her in the Waller County Jail on the      day of _ _ _ _ _ __ _ __


       I actually and necessarily traveled       miles in the service of this writ, in
addition to any other mileage I may have traveled in the service of other process in
this case during the same trip.

FEES: Making Arrest                        - -- - - - -- -- - , Sheriff
      Mileage              miles           - -- - -- -- County, Texas
      Taking Bond
      C ommitment                           By: _ _ __ _ _ _ _ _ _ _
                                               Deputy
THE STATE OF TEXAS                                    IN THE DISTRICT COURT OF

VS.                                                  WALLER COUNTY, TEXAS

DOMINIQUE DONTAE LASKER                              '--'C~, L JuDICIAL DISTRICT
B/M        DOB: 03/21/1984

Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY

                                    INDICTMENT
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of th
506th Judicial District Court of said County, upon their oaths present in and to said Court
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the 11TH day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Stanley Ray Jackson, by shooting Stanley Ray Jackson with a
firearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                     Foreman of the Grand Jury
.•

                                        Cause No. 11-01-13704

     THE STATE OF TEXAS                                IN THE DISTRICT COURT OF

      vs.                                              WALLER COUNTY, TEXAS

     OOMIMQUE DONTAE LASKER                                          506TH JUDICIAL
     DISTRICT
     Black/Male DOB: 03/21/84
                              CAPIAS INSTANTER

     TO ANY PEACE OFFICER OF THE STATE OF TEXAS -GREETINGS:

           YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONT AE
     LASKER and him safely keep so that you have him/her before the Honorable
     506TH District Court of Waller County, Texas, at the Courthouse of said County, in
     Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
     indictment pending in said Court, changing him with MURDER, a felony.
           HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
     showing bow you have executed the same.
           Witness my band and seal of office, at Hempstead, Texas, this 27th day of
     January, 2011.
                                           PATRICIA JAMES SPADACHENE
                                           WALLER COUNTY, TEXAS
                                           BY: ,{,!fgfd Lz;/
                                                  / Fi    Haggard, Deputy

                                        SHERIFF'S RETURN

          CAME TO HAND the - - - day of -- -- - -- -, at - - - o'clock
     _ _ .m., and executed by arresting------ - - -- - - - - - --
     At                                , in _ _ _ _ _ _ County, Texas, and placing
     him/her in the Waller County Jail on the       day of _ _ _ _ _ __ _ _ _


            I actually and necessarily traveled       miles in the service of this writ, in
     addition to any other mileage I may have traveled in the service of other process in
     this case during the same trip.

     FEES: Making Arrest                                                    , Sheriff
           Mileage              miles
                                                  ------     - - - - - --
                                                  - - - - - - - - County, Texas
           Taking Bond
           Commitment                             By: _ __ _ _ _ _ _ _ _ _
                                                     Deputy
                              NO.     II ·C I ·   l 3 lt/:J


THE STATE OF TEXAS                                  IN THE DISTRICT COURT OF

VS.                                                 WALLER COUNTY, TEXAS

                                                   wt !6,-d- JUDICIAL DISTRICT


                                                                                           .~- - .
001\tfiNIQUE DONT AE LASKER
B/M           DOB: 03/2111984


                                                                                       ~ f~
Charge: MURDER
Section: 19.02
Degree: FIRST DEGREE FELONY



                                                                                     ~ ~~!I ~
                                   INDICTMENT


                                                                                    . . .,·~lhi ~.\.
ll'l THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS;

         The Grand Jury for the County of Waller and the State of Texas, duly selected,               ,
empanelled, sworn, charged, and organized as such at the January term, A.D. 2011 of
506th Judicial District Court of said County, upon their oaths present in and to said Co        3':
at said term that DOMINIQUE DONTAE LASKER, hereinafter styled Defendant, on or
about the ll 111 day of MARCH, 2010, and before the presentment of this indictment, in
Waller County, Texas, did then and there intentionally or knowingly cause the death of
an individual, namely, Janella Edwards, by shooting Janella Edwards with a firearm.


AGAINST THE PEACE AND DIGNITY OF THE STATE.



                                                    Foreman of the Grand Jury
..
                                       Cause No. 11-01-13705

      THE STATE OF TEXAS                                IN THE DISTRICT COURT OF

      VS.                                              WALLER COUNTY, TEXAS

      DOMINIQUE DONTAE LASKER                                        506TH JUDICIAL
      DISTRICT
      Black/Male 008: 03/21184
                               CAPIAS INSTANTER

     TO ANY PEACE OFFICER OF THE STATE OF TEXAS - GREETINGS:

           YOU ARE HEREBY COMMANDED to arrest DOMINIQUE DONTAE
     LASKER and him safely keep so that you have him/her before the Honorable
     506TH District Court of Waller County, Texas, at the Courthouse of said County, in
     Hempstead, Texas, instanter, then and there to answer the State of Texas upon an
     indictment pending in said Court, changing him with MURDER, a felony.
           HEREIN FAIL NOT, but make due return hereof to this Court forthwith,
     showing bow you have executed the same.
           Witness my band and seal of office, at Hempstead, Texas, this 27th day of
     January, 2011.
                                           PATRICIA JAMES SPADACHENE
                                           WALLER COUNTY, TEXAS
                                             BY: .   .                                             OS    Postmark
                                                     Here




SENDER:         (}MPLETE THIS SECTION

• Complete Items 1, 2. and 3. Also complete
  item 4 If Restricted Delivery Is desired.
• Print your name and address on the reverse
  so that we can return the card to you.                B. Received by (Printed Name)
• Attach this card to the back of the mailplece,
  or on the front If space permits.
                                                        D. Is delivery address different from item 1?
1. Article Addressed to:
                                                              If YES, enter delivery address below:




                                                        3. SeMce 1)tpe
                                                              ~lfled Mell         0   Express Mall
                                                              0 Registered        0   Return Receipt for Merchandise
                                                              0 Insured Mall      0 C.O.D.
                                                        4. Restricted Delivery? (Extra Fee)               0   Yes

2. Article Number                                                                                                     1'
   (Transfer from setvice label)          7002 3150 DODO 3 0 33 716 1
PS Form 381 1, February 2004              Domestic Return Receipt                                       102595;02-M-1540
I




    645 12th Street                                                                               (979) 826-7718
    Hempstead, lexas 77 445
                                             Elton R. Mathis                                      (979) 826-7722 Fax
                                               Criminal DistrictAttorney
                                                    VValler County

                                                      May 1, 2013




        Ms. linda T. McGrew
        Warden, FCC-USP
        c/o Correctional Officer J. Kaawaloa
        P.O. Box 5400
        Victorsville, CA 92301


        RE:     Dominique Lasker, 22867-298


        Dear Warden McGrew:


                Please find enclosed lAD Form VI signed by the Texas lAD Administrator. I believe this was the
       last form needed to effectuate the transfer of Dominique Lasker into Texas custody. Please do not
       hesitate to contact me with any questions or concerns you may have, and let Chief Deputy Joe Hester at
       the Waller County Sheriff's Office (979-826-8282) know when Mr. Lasker is ready for transport. Thank
       you for your help in these matters.




                                                                       Sincerely yours,


                                                                    ~~
                                                                       Elton R. Mathis
                                                                       Waller County District Attorney



       En c.


      Cc:      R. Glenn Smith
               Waller County Sheriff




                                                                                                      EXHIBIT

                                                                                                1s1        3
   .,lP-Ail 5 'l4         IAD FORM VI -      EVIDENCE OF AGENT ' S AUTHORITY         CDFRM
   t\PR 10
   U.S. DEPARTMENT OF JUSTICE                                               FEDERAL BUREAU OF PRISONS



   Five co p1es. All copies, with original signatures by the Prosecutor and the Agents,
   should be s ent to the Administrator in the RECEIVING Scace.         After signing all
   co pies, the Administrator should retain o n e copy f or his file, send one copy to the
   Warden, Superintendent or Director of the Institution in which the pris oner is
   loca ted and return cwo copies to the Prosecutor who will give one to the Agents for
   us e in establish~ng their authori t y and place one in his file. On e copy should also
   be forwarded to the Agreement Administrator in the sending file.

                      Ev idence of Agent 's Authority to Act for Receiving State
    To:         (Administrator and Address)     ~e.c.- L?   s~
   ).._\.J4. l .     ~(!.~r~' '-'{..,J..,_     y.O . Boi-        ~Jft()O
                                               \f;L.~r-"d\~       C!...A.
    Inmate (Name and Register No.)                      is confined in (In stituti on and address)

~~-s'«.r 1 Vo4V'-'-'"'''t'e.   Do~e..                   FC.C.. V ~c.A:or.t~\1-e,. ~""'{\~')'. -    US?
                                                        P.o. 'Bo?'- 5¥D o
            c9.8-..COfo!-      2~2:>                               d."'+~    c..
    :~nri wi 11 h r. t:.::ola,   ~   -
             ..·
              •


                        a.                                                              d. City/State -      /?114!$ ~ ~ rf
                        b.                                                              e. Tel ephone No -
                                                                                                        C\lc:t 8 Z.(.- 1''1 }P>


                                                     &vidence          o~   Agent's Autbority Continu•d


                   To:       ( Warden-Superintendant-Director )

                              h\ek.       I.        \")cl'Or4-~, \d:_._,~ r-
                    In accordance with ~he above cepresentationa and the provi~ione o£ the AqreemQnt
                    on Detainers , thGI persons li sted above are hereby d •aiqnated aa Agent$ for thea
                    Statca of       TG)i.ft               S                                       to return
                    (In~ate' s Name ~a <1. Ij.fgist:er No.)   J..A=$\(.&:R:~ DCM:£ttmvt/ 'Db!/TAtf
                             d¢B:j;.];--
                              --~
                                      ~~           to the county ot
                                                             , for trial.
                                                                             h{8L4t:j!          , Stat e ot


                    At the completion             o~the      tri.etl    (I nma t e)    J..ASJ4:{~. Pof'I\:Z:-,.·Ir:'qutF     ;i>ol-/7,:je
                             ~&7- rflf'!Z                                             shal l   be returned t o the      ( lnetitution and
                    Add:cees ):

                             -r-a.c..   tf.'~ -/rv-J ;lie.     t!oftA..fkx -               J 5   P
                          P. (). 13Z>,K ~"'/) 0
                        A./4/~-lo) C;tf     9~3D/
                    Dated




                   a.    Name-\~           L)                                         c . City/State      t\L\n\-5-.J\ \\E?,\6LSI)'l3\/z
                         Address ~ '            Q..~~ (\C'\                           d. Telephone No.
                                                                                                           C\&.o- l\6l)-LD_4~
                   b.                      ..
                   PO~                  ~ ~ ~                               Prescribed by P5875




                                                                                                                                        2



                                                                                                        BSLSBEc:ii39L
..


                          ·- ..., 0 (")
                          ;::. ~ Cl
                          - 0 .....
                          ::l • . ·-




                          ~
                      a
                      ~
                      ~

                      a
                      ..c
                          ~




                      ~~
                      ~~
                      ..Jl


                      j ~ ~




      =I . ..    ~l

                                          ,
                      •
     ~'      ""\      )               ; j               !
                                              I        .'
     "':"' j ;
                                 ....
                                ~ .
                                      •           ,J



                           '):            .

                      .
                          .) , . i    I
                                                                   U.S. Department o f Justice

                             ?o J r-.. . ·· :
                                                 :,,,   10:
                             L I"
                                1
                                                                   Federal Bureau of Prisons
                                      -·   .J                 ~q

                                                                   Federal Correctional Complex
Off1ce o f che Correct1ona                                         V:c corvJllB, Ca 1forn1a

                                                                   Ja nuary 31,     20 1 3

Office o f th e District At torney
Elton R. Mathis , Criminal District At torney
Waller County
506th Judicial Distr i ct
6 45 12th St reet
Hemps te ad, Texas 77 445

Re: Las k e r, Domini que Don t ae
    Register Number 22867-28928 0
    STATE CASE/REFERENCE NO. 11 - 01-13703; 11-01-13704; 11-01 - 13 7 05


Dear Mr. Mathis:

In response to your r~quest for temporary custody p ur s ua nt t o the
In tersta te Agreement on Detainers Ac t (IADA), applicabl e forms ar e
e nc lo sed.

Pl ease b e advised subject has been notified o f your r e quest and has been
af forded a 30-day period in which to con t ac t t he Wa rden of this
in st itution as to any re a son s why he should not be
produ c ed in your S tat e pursuant to the Agreement.

 X The inmate ha s wai ved this 30-day period. You may contact
this facility di rectly to arrange for temporary custody.

    The inmate has el ected this 30-day period, provided under
Article IV (a), which expires on     DATE ) .  Any court proce e dings
must occu r after this date.

Pl ease remit to this office the original complet ed Fo rm VI ,
"Evide nce of Agent' s Authority to Act fo r Re ceiving S tate" (BP-A564)
a nd o ri ginals o f t he !AD Form v ( BP-56 8) a nd I AD FormVI !BP-56 5).
Th e p e rsons designated a s agents to re tu r n th e prtsoner to your
S tat e mus t a lso b e th e p e rsons whose sig natures ap p ea r on the Form
VI . Naming alternative age nts would be advisable in case your
primary agents cannot mak e th e trip.        The alternate agents'
signa tures should als~ a ppea r on the Form VI.        Als o b e advised th at
t he d es ig n ated agents must have in thei r po ss e ss ion a c o py of the
warrant when assuming custody of th e prisoner.




                                                         EXHIBIT


                              Exhibit
                                                I .Sf. !f
 ?age Two
 R£ : L.:Js ker, Oomin1qu e Oontae
      negist er No . 22867-289


Inmates who are temporarily transferred pursuant to the !AD remain
under the primary jurisdiction of Federal authorities.    Should you
accep~ temporary custody of this inmate, we wish to remind you that
under Article V(e) of the IADA, you are required to return the abov e-
named inmate to this institution after prosecution on a l l pending
charges.

While this inmate is in your temporary custody, he/she will be held in
a suitable jail that meets the level of security required by the Bureau
of Prisons.   In addition, security requirements fo r the inmate must
be met.   Two law enforcement escort officers, handcuffs, martin chains
and l eg irons are required.  Con tract Guard Services are not allowed.

Any problems associated with this i nmate must be reported to t he
individual listed below.  This inmate may not be released on ba il or
bond or any other agency while in your custody .  Additionally, this
inmate is not to be committed to a state correctional inst itution for
service of any state sentence(s) that may be imposed because of your
prosecution.

To help us with processing, please fill out the enclosed ce rt if i cation
form and return to us before scheduling a date for assuming custody.
Before making scheduling arrangements, please contact this individual
below to ensure all required paperwork and approvals have been met.

If you have any questions on this matter, please call: D.
Wren, Supervisory Correctional Systems Specialist at 760-530-
5 7 48.

                                       Sincer ely

                                        Linda T . McGrew, Warde n

                                         m.u~
                                        Is/ D.
                                        Wren, SCSS


Enclosures:   BP-Forms A235, A236, A238, A239
              BP-A565, !AD/State Writ - Prosecutor's Certification Form

cc:   Clerk of Court
      S tate IADA Administrator
  13 P-S235 (5 1 )
                                     -
                         IAD -NOTICE OF UNTRIED INDICTMENT

 U.S. DEPARTMENT OF JUSTICE                                                       FEDERAL BUREAU OF PRISONS


   INMATE NAME:                               REGISTER NUMBER:                   fNSTITUTION:
                                                                                 FCC VICTORVILLE COMPLEX
   LASKER, DOMINIQUE DOra AE                  22867-298
 Pursuant to the Interstate Agreement on Detainers Act, you are hereby infonned that the following are the
 untried indictments, information, or complaints against you concerning which the undersigned has knowledge,
 and the source and contents of each: WALLER COUNTY SHERIFF'S OFFICE. CAPITOL MURDER
 CAUSE #11-0 1-13703, 11-01-13704 AND 11-01-13705.

 You are hereby further advised that the provisions of said Agreement you have the right to request the
 appropriate prosecuting officer of the jurisdiction in which any such indictment, information or complaint is
 pending and the appropriate court that a final disposition be made thereof. You shall then be brought to trial
 within 180 days, unless extended pursuant to provisions of the Agreement, after you have caused to be
 delivered to said prosecuting officer and said court written notice of the place of your imprisonment and your
 said request, together with a certificate of the custodial authority as more fully set forth in said Agreement.
 However, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Your request for final disposition will operate as a request for final disposition of all untried indictments,
information or complaints on the basis of which detainers have been lodged against you from the state to whose
prosecuting official your request for final disposition is specifically directed. Your request will also be deemed
to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or there imposed
upon you, after completion of your term of imprisonment in this state. Your request will also constitute a
consent by you to the production of your body in any court where your presence may be required in order to
effectuate the purposes of the Agreement on Detainer and a further consent voluntarily to be returned to the
institution in which you are now confined.

Should you desire such a request for final disposition of any untried indictment, information or complaint, you
are to notify the Inmate Systems Manager of the institution in which you are now confined.

You are also advised that under provisions of said Agreement the prosecuting officer of a jurisdiction in which
any such indictment, information or complaint is pending may oppose the request that you be delivered to such
prosecuting officer or court. You may request the Warden to disapprove any such request for your temporary
custody but you cannot oppose delivery on the ground that the Warden has not affirmatively consented to or
ord ered sueh d e rJvery.
 DATE:                                NAME AND TITLE OF                    Linda T. McGrew,
                                      CUSTODIAL AUTHORITY                  Complex   Warden


 August 31,              2012            Charles E Samuels Jr.               BY: D. Wren, Correctional
                                         Director, Bureau of Prisons         Systems Specialist


 DATED:                                    INMATE SIGNATURE

Origrnul    lruna1c
Copy:      J&C File
           Cc mrallllc
 BP·S236.0SI     lAD- PLACEMENT OF IMPRISONMENT CDFRM
 FEB~

 U.S. DEPARTMENT OF JUSTICE                                                                                       FEDERAL BUREAU OF PRISONS

   To: Prosecuting Officer                                                      Jurisdiction:
       ELTON R. MATHIS                                                              WALLER COUNTY, TX
   Court:                                                                       Jurisdiction:
      506th JUDICIAL DISTRICT                                                       WALLER COUNTY, TX
   And to all other prosecuting officers and courts ofjurisdiction listed below from which indictments, information or
   complaints are pending, you are hereby notified that the undersigned is now imprisoned in:
   Institution:
   Federal Correctional Complex- United States Penitentiary P.O. Box 5400, Victorville, CA 92301

 And l hereby request that a final disposition be made of the following indictments, information or complaints now pending
 against me:          WARRANT No. 11-01-13703, 11-01-13704 and 11-01-13705
                      CAPITAL MURDER SECTION: 19.03 DEGREE: CAPITAL FELONY

 Failure to take action in accordance with the Interstate Agreement on Detainers Act, to which your state is committed by
 Law, will result in the invalidation of the indictments, information or complaints.
     I hereby agree that this request will operate as a request for final disposition of all Wltried indictments, information or
 complaints on the basis of which detainCf8 have been lodged against me from your state. I also agree that this request shall
 be deemed to be my waiver of extradition with respect to any charge or proceedings contemplated hereby or included
 herein, and a waiver of extradition to your state to serve any sentence there imposed upon me, after completion of my tenn
 of imprisonment in this state. I also agree that this request shall constitute a cons~nt by me to the production of my body in
 any court where my presence may be required in order to effectuate the purposes of the Interstate Agreement on Detainers
 Act and a further consent voluntarily to be returned to the institution in which I now am confmed.
     Ifjurisdiction over this matter is properly in another agency, court or officer, please designate the proper agency, court
 or officer and return this fonn to the sender.
     Forms BP-8238(51), Certificate oflrunate Status, and BP-S239(51), Offer ofTo Deliver Temporary Custody, are
 attached.
 Dated:
                                                             lrunate 's Name and Register No.:
 January 30, 2013                                                                LASKER. DOMINIQUE DONT AE
                                                                                 Federal Register: 22867-298

 The irunate must indicate below whether he has counsel or wishes the court in the receiving state to appoint counsel for
 purposes of any proceedings preliminary to trial in the receiving state which may take place before his delivery to the
 jurisdiction in which the indictment, information or complaint is pending. Failure to list the name and address of counsel
 will be construed to indicate the Irunate's consent to the appointment of counsel by the appropriate court in the receiving
 state.

  A. My Counsel is (give name)                                                      Address is: (Street, City, State, Zip Code)



Vrequest the Court to appoint Counsel. (lrunatc's Signature)

                                                                                       ,......-;;
                                                                                   (

 Record Copy· Sllle lAD Adrninistntor, Copy · J&C File; Copy· Central File (Sect. I): Copy. Proseeuling Official ( Mail Ceniried Relwn Rcceipl); Copy. Cleric ofCoun
                                        (Mail C~ificd Rerum Rcccipl)
1
f


    BP-S238.0.SIIAD- CERTIFICATE OF INMATE STATUS          CDFRM
    Fcbnuty " 94
    U.S. DEPARTMENT OF JUSTICE                                             FEDERAL BUREAU OF PRISONS

     lnmate's Name:                        Register No.:                  Institution:
     LASKE~    DOMINIQUE                   22867-298                      FCC VICTORVILLE
     DONTAE                                                               COMPLEX

    Institution Address: Federal Correctional Complex, P.O. BOX 5400 Adelanto, CA 92301

     The (Custodial Authority) hereby certifies:

     1. The term of commitment under which the prisoner above named is being held:
                                    121 MONTHS
     2. The Time Already Served:     1 YEAR 3 MONTHS 4 DAYS

     3. Time Remaining to be Served on the Sentence:       6 YEARS 6 MONTHS 15 DAYS

     4. The Amount of Good Time Earned: 108

     5. The Date ofParole Eligibility of the Prisoner:

     6. The decisions of the U.S. Parole Commission relating to the Prisoner:

     7. Maximum expiration date under present sentence: 11-29-2020

     Detainers currently on file against this inmate from your state are as follows:
            WARRANT No. 11-01-13703, 11-01-13704 AND 11-01-13705

     Date:               Name and Title of Custodial Authority        By: (Chief Executive Officer)
                         Charles E . Samuels Jr.                      Linda T. McGrew,
     1/30/13            Director, Bureau of Prisons                   Complex Warden

                                                                   rD. ~·u..-
                                                                        Wren
                                                                      Correctional Systems Specialist


       Record Copy- State lAD Administrator
       Copy- J&C File
       Copy - Central File (Sect. 1)
       Copy - Prosecuting Official (Mail Certified Return Receipt)
       Copy- Clerk of Court (Mail Certified Return Receipt)
'   BP-S239.0SJ
    FebNary 1994
                   lAD- OFFER TO DELIVER TEMPORARY CUSTODY                CDFRM

    U.S. DEPARTMENT OF JUSTICE                                                       FEDERAL BUREAU OF PRISONS

     Date: January 30, 2013
     To: Prosecuting Officer               Name and Title (if known)              Jurisdiction:
           ELTON R. MATHIS                 Criminal District Attorney             WALLER COUNTY, TX
     And to all other prosecuting officers and courts of jurisdiction listed below from which indictments,
     information or complaints are pending
     Re: (Inmate's Name)                                                                 Register Number
     LASKER, DOMINIQUE DONTA.E
              22867-298
             Pursuant to the provisions of Article V of the Interstate Agreement on Detainers Act between this
     state and your state, the undersigned hereby offers to deliver temporary custody of the above-named prisoner
     to the appropriate authority in your state in order that speedy and efficient prosecution may be had of the
     indictment, information or complaint which is described in the attached inmate's request dated:
     September 27,2012
             The required Certificate of Inmate Status is enclosed. dated: January 30, 2013

              If proceedings under Article IV(d) of the Interstate Agreement on Detainers Act are indicated, an
    explanation is attached.

            Indictments, information or complaints charging the following offenses also are pending against the
    inmate in your state and you are hereby authorized to transfer the inmate to custody of appropriate authorities
    in these jurisdictions for purposes of these indictments, information or complaints.

    CAPITAL MURDER                                     DISTRICT COURT OF WALLER COUNTY, TEXAS
    19.03                                              506TH JUDICIAL DISTRICT
    CAPITAL FELONY


    If you do not intend to bring the inmate to trial, will you please inform us as soon as possible? Kindly
    acknowledge.




    By: (Chief Executive Officer)     Institution & Address:                 Nameffitle Custodial Authority:

    ¥'~~0                                     FCC Victorville- USP                  Charles E. Samuels Jr.
    Correctional Systems Specialist           P.O. Box 5400                         Director
                                              Adelanto, CA 92301                    Bureau of Prisons
    Linda T . McGrew
    Complex Warden
srow_temp.pl                                                                                 https://ecf.casd. uscourts.gov/cgi -bin/show_temp. pi ?file=5774639-0-- ...
                                Case 3:10-cr-04732-DMS Document 55 Filed 12/16/11 Page 1 of 5
                                                                                                                         ----~------------·
             '~lAO 14jB fCASDl (ll~v. VII) JudP.ment in aCriminsl CtJSe
                                                                                                                                      FILED
                        Sheet I




                                                      UNITED STATES DISTRICT Co
                                                          SOUTHERN DlSTRICT OF CAUFORNTA
                            UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                v.                                          (For Offenses Committed On or After November I, 1987)
                          DOMINIQUE DONTAE LASKER ( I)                                      Case Number: IOCR4732-DMS
                                                                                            Robert Carriedo CJA
                                                                                            DefO'lshow_temp.pl                                                                            https:/I ecf.casd. uscourts.gov/c gi- bi nlshow _temp.pI? fi Ie=577 463 9-0-- ...
                                Case 3:10-cr-04 732-DM S Document 55 Filed 12/16/11 Page 2 of 5


          AO JJ.SS (CASD) (ReV. flilll   Judglllenr in a Criminal Cn.se
                       Sheet 2 - lm(lrisonmcnl

                                                                                                               Iud&menl -   Page   ___!_...   or
           DEFENDANT: DOMINIQUE DONTAE LASKER (1)
           CASE NUMBER: IOCR4732-DMS
                                                                          IMPRISONMENT
                   The defendant is hereby committed to the custody of the United Stales Bureau ofPrisons to be imprisoned for a tenn of
                   TIIIRTY-SEVEN (37) MONTI:lS as to Count 1; EIGHTY-FOUR (84) MONTHS as to Count2, to nm consecutively, for
                   a total of ONE Hl.JNDRED TWENTY-ONE (121) MONTIIS.


               0    Sent~nce imposed pursuant to Title 8 USC Section 1326(b).
               0   The court makes the following recommendations to the Bureau of Prisons:




               0 The defendant is remanded to the custody of the United States MarshaL
               0 The defendant shall surrender to the United States Marshal for this district:
                   Oat                              Oa.m. op.m. on - - - - - - - - - - -
                           as notified by the United States Marshal.

               0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     0     before
                     0              ------------------------------------------------------------
                           as notified by the United States Marshal.
                     0     as notified by the Probation or Pretrial Services Office.


                                                                             RETURN

            [have executed this judgment as follows:

                    Defendant delivered on
                                                    ---------------------------- to
           at - - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                             UNITED S1ATES MARSHAL


                                                                                   By   --------~~~~~~~~~~-------­
                                                                                               OEPVTY UNITED ~'TATES MARSHN.




                                                                                                                                              10CR4732-DMS




~   of5                                                                                                                                            2/11/2014 9:47AM
show_temp.pl                                                                                https://ecf.casd.uscourts.gov/cgi-bi n/show_temp. pi ?file=5774639-0-- ...
                                 Case 3:10-cr-04732-DMS Document 55                                 Filed 12/16/11 Page 3 of 5


         ).0 l.tSQ (CA!:D) (Rcv.l!/11} JudgmcT\l in" Crimi.o.d Caso
                      Shcet3 - Supavised Release

         DEFENDANT: DOMINIQUE DONTAE LASKER (I)                                                                   a
         CASE NUMBER: 10CR4732-DMS
                                                                      SUPERVISED RELEASE
         Upon release from imprisonment, the defendant shall be on superv ised release for a term of:
         THREE (3) YEARS as to each of Counts 1 and 2 concurrently.

                  The defendant snail report 10 the probation office in the district to which the defendant is released within 72 hours of release from
         the custody of I he B urcau of Pnsons.
         The defendant shall not commit another fcdt:ra~ slate or local crime.
         For offenJI!S committed tJII or after September I 3, 1994:
         The defendant shall not illegally possess a controlled substance. The defendant shall refruin from any unlawful usc of u controlled
         substance. The de fend ant shall submit to one drug test within IS days of release from im prisonment and at least two periodic drug tests
         therenfter as determined by the cou rt. Testing requirements will not exceed submission of more than 4 drug tests per month during
         the term of supervision, unless otherwi!IC ordered by court.                                          --
         0        The above drug testing condition is suspended. based on the court's determination that the defendant poses a low risk of
                   future substance abuse. (Check, ifapplicilble.)
                  The defendant shall not possess a firearm, nmmunitio n, destructive device, or any other dangerous weapon .
                  The defendant shllll cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of ihc DNA Analysis
                  Backlog Elimination Act of2000, pursuant to IS USC sections 3563(•)(7) and 3583(d).
                  The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S. C. § 1690 I. et seq.) as directed
                  by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which be or she resides. worlcs, is a student, or
                  was convicted of a qualifying offense. (Check if applicable.)
         0        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
                   If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant paf any such fine
         or re~tltutio n that n:mains unpaid at the commencement of the term of supervised relcnsc in accordance with the Schedule o Payments set
         forth in this judgment.
                  The defendant must comply with the standard conditions that have been adopted by this court. The defendant shalt also comply with
         nny special conditions imposed.

                                                   STANDARD CONDITIONS OF SUPERVISION
             I)     the defemlant shall not leave the judicial district without the permission of the court or probation officer;
             2)     the defendant shall report to the probation officer and shall submit a truthful and complete written report withi n the first five days of
                    each month;
             3)     the defendant shall answe r truthfully all inquiries by lhe probation officer and follow the instructions of the prohation officer;
             4}     the defendant shall support his or her dependents and meet other family responsibilities;
             5)     the defendant shall work regularly at a lawful occupation, unless exc used by the probation officer for schooling, training, or other
                    acceptable r.:ason s;
             6)     the: defendant shall notify the probation officer atlt>ast ten days prior to any change in residence or employment;
             7)     the defendant shall refrain from excessive usc of alcohol and shall not purchase, possess, use, distribute, or administer any
                    controlled sub~tancc or any paraphernalia n:latc:d to any controlled substances, except as prescribed by a physician;
             8}     the defendant shall not frequent places where controllc:d substances are illegally sold, 115Cd, distributed, or administered;
             9)     the defendant shall nut associate with any persons engaged in criminal activity 3!'d shall not associate with any person convicted of
                    a felony, unless grunted permission to do so by the probation officer;
          10)       the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shalt permit confiScation of any
                    contraband observed in plain view of the probation officer;
          I I}      the defendant shalt notify the probation officer within seve nty-two hours of being 11rrested or questioned by a law enforcement officer:
          12)       the defendant shall nor enter into any agreement 10 act as an informer or a special agent of a law enforcement agency without the
                    pennission of the court; and
          13)       as directed by the probation ofrJCer, the defendant shall notify third parties of risks that m~y be occasioned by the defendant's criminal
                    record or personal history or characteristics and shall permit the probation officer to make such notifications and to confll'm the
                    dc:fendant' s compliance with such notification requirement.
                                                                                                                                                   10CR4732-DMS



3 of5                                                                                                                                                     2/11/2014 9:47 Ai\1
                                                                       4


 1   THE STATE OF TEXAS

 2   COUNTY OF WALLER

 3

 4           I, Robyn S. Wiley, Official Court Reporter in and for

 5   the 506th Judicial District of Waller County, Texas, do

 6   hereby certify that the foregoing exhibits constitute true

 7   and complete duplicates of the original exhibits, excluding

 8   physical evidence, admitted, tendered in an offer of proof or

 9   offered into evidence during the Hearings in the above

10   entitled and numbered cause as set out herein before the

11   Honorable Albert M. McCaig, 506th Judicial District of Waller

12   County, Texas.

13           I further certify that the total cost for the

14   preparation of this Reporter's Record is $774.75 and was paid

15   by County of Waller.

16           WITNESS MY OFFICIAL HAND this the 8th day of September,

17   2014.

18                               /s/ Robyn S. Wiley

19                               _______________________________

20                               ROBYN S. WILEY, Texas CSR NO. 4629
                                 EXPIRATION DATE: 12-31-15
21                               Official Court Reporter
                                 506th District Court
22                               Waller and Grimes County, Texas
                                 836 Austin Street, Suite 307
23                               Hempstead, Texas 77445
                                 Phone: 979.921.0921
24

25
Opinion issued January 27, 2015.




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-14-00630-CR
                           NO. 01-14-00631-CR
                           NO. 01-14-00632-CR
                         ———————————
             IN RE DOMINIQUE DONTAE LASKER, Relator



           Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION

     Relator, Dominique Dontae Lasker, has filed a petition for writ of

mandamus, challenging trial court orders denying his motions to dismiss the
                                            2

State’s indictments, under the Interstate Agreement on Detainers Act, TEX. CODE

CRIM. PROC. ANN. art. 51.14 (West 2006).1

      We deny the petition for writ of mandamus.



                                    PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are State of Texas v. Dominique Dontae Lasker, Cause Nos. 11-01-
      13703, 11-01-13704, 11-01-13705, in the 506th District Court of Waller County, Texas,
      the Honorable Albert M. McCraig presiding.
                                COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Dominique Dontae Lasker

Appellate case number:    01-14-0630-CR, 01-14-00631-CR, 01-14-00632-CR

Trial court case number: 11-01-13703, 11-01-13704, 11-01-13705

Trial court:              506th District Court of Waller County

Date motion filed:        February 3, 2015

Party filing motion:      Relator


       The en banc court has unanimously voted to deny relator’s motions for en banc
reconsideration. It is ordered that the motions are denied.



Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court the En Banc Court*

Date: March 31, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.